Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 1 of 410




               EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 2 of 410


                                                                                   Exhibit 10.1

                                                DRILLING CONTRACT

                                                between

                                                VASTAR RESOURCES, INC.

                                                and

                                                R&B FALCON DRILLING CO.

                                                DATED DECEMBER 9, 1998

                                                for

                                                  “RBS-8D”
                                                “Deepwater Horizon”


CONTRACT NO. 980249
                                                                                       D-1-87.1

DISTRIBUTION:

Houston Legal Files - Signed Original
Houston Distribution (2)

Vern Buzard




                                                                           EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 3 of 410



                                  DRILLING CONTRACT

                                       RBS-8D
                            SEMISUBMERSIBLE DRILLING UNIT

                                VASTAR RESOURCES, INC.

                                         AND

                                R&B FALCON DRILLNG CO.

CONTRACT NO. 980249                                               DATE: DECEMBER 9, 1998




                                                                     EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 4 of 410



                                      TABLE OF CONTENTS

ARTICLE 1- TERM                                                                          2
ARTICLE 2- DAYRATES                                                                      4
ARTICLE 3- PERSONNEL AND PAYMENTS                                                        7
ARTICLE 4- OTHER PAYMENTS                                                                8
ARTICLE 5- DRILLING UNIT MODIFICATIONS                                                   9
ARTICLE 6- OTHER REIMBURSEMENTS                                                          9
ARTICLE 7- MATERIALS, SUPPLIES, EQUIPMENT, AND SERVICES TO BE FURNISHED BY CONTRACTOR   10
ARTICLE 8- MATERIALS, SUPPLIES, EQUIPMENT, AND SERVICES TO BE FURNISHED BY COMPANY      11
ARTICLE 9- PAYMENTS                                                                     11
ARTICLE 10- PAYMENT OF CLAIMS                                                           12
ARTICLE 11- TAXES AND FEES                                                              13
ARTICLE 12- COMPANY’S RIGHT TO QUESTION INVOICES AND AUDIT                              14
ARTICLE 13- DEPTH                                                                       14
ARTICLE 14- DRILLING UNIT                                                               14
ARTICLE 15- PERFORMANCE OF DRILLING OPERATIONS                                          16
ARTICLE 16- INSPECTION OF MATERIALS                                                     18
ARTICLE 17- SAFETY                                                                      18
ARTICLE 18- PERFORMANCE OF THE WORK                                                     19
ARTICLE 19- RECORDS TO BE FURNISHED BY CONTRACTOR                                       21
ARTICLE 20- INSURANCE                                                                   22
ARTICLE 21- INDEMNITY FOR PERSONAL INJURY OR DEATH                                      22
ARTICLE 22- RESPONSIBILITY FOR LOSS OF OR DAMAGE TO THE EQUIPMENT                       22
ARTICLE 23- LOSS OF HOLE OR RESERVOIR                                                   24
ARTICLE 24- POLLUTION                                                                   25
ARTICLE 25- INDEMNITY OBLIGATION                                                        26
ARTICLE 26- LAWS, RULES, AND REGULATIONS                                                27
ARTICLE 27- TERMINATION                                                                 28
ARTICLE 28- FORCE MAJEURE                                                               29
ARTICLE 29- CONFIDENTIAL INFORMATION, LICENSE AND PATENT INDEMNITY                      30
ARTICLE 30- ASSIGNMENT OF CONTRACT                                                      32
ARTICLE 31- INGRESS AND EGRESS OF LOCATION                                              33
ARTICLE 32- COMPANY POLICIES                                                            33
ARTICLE 33- NOTICES                                                                     34
ARTICLE 34- CONSEQUENTIAL DAMAGES                                                       35
ARTICLE 35- WAIVERS AND ENTIRE CONTRACT                                                 35

                                               1




                                                                            EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 5 of 410



                                             TABLE OF CONTENTS (cont.)

EXHIBIT A:     Dayrates                                                              Tab A
EXHIBIT B-1:   Drilling Unit Specifications                                          Tab B
EXHIBIT B-2:   Material Equipment List                                               Tab B
EXHIBIT B-3:   Consumable Material and Equipment List                                Tab B
EXHIBIT C:     Insurance Requirements                                                Tab C
EXHIBIT D:     Safety, Health, and Environmental Management System                   Tab D
EXHIBIT E:     Termination Payment Schedule                                          Tab E
EXHIBIT F-1:   Rig Manning                                                           Tab F
EXHIBIT F-2:   Cost of Additional Personnel                                          Tab F
EXHIBIT G:     Vessel/Equipment Performance/Acceptance Test                          Tab G
EXHIBIT H:     Project Execution Plan                                                Tab H

                                                            2




                                                                         EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 6 of 410



                                                       DRILLING CONTRACT

THIS CONTRACT (“CONTRACT”) is made and entered into this 9th day of December, 1998, by and between Vastar
Resources, Inc., a Delaware Corporation, hereinafter referred to as “COMPANY” and R&B Falcon Drilling Co., (“CONTRACTOR”),
and shall be effective upon execution by both COMPANY and CONTRACTOR (the date when so effective, shall be referred to herein
as the (“Effective Date”). COMPANY and CONTRACTOR are sometimes herein individually referred to as a “Party” and
collectively referred to as the “Parties.”

RECITALS

Whereas CONTRACTOR shall cause to be built, a semisubmersible drilling unit, “Drilling Unit”. Whereas COMPANY desires to
engage the services of CONTRACTOR, its Drilling Unit, and its equipment and all necessary crews for drilling, completing, testing,
and remedial operations and support operations on a well or wells in the federal waters of the Gulf of Mexico, hereinafter referred to
as “Operations” or “Work”.

Whereas this CONTRACT and the attached exhibits establishes the terms and conditions contained in this document entitled
“DRILLING CONTRACT” and the attached exhibits:

          Exhibit A:     Dayrates
          Exhibit B-1:   Drilling Unit Specifications
          Exhibit B-2:   Material Equipment List
          Exhibit B-3:   Consumable Material and Equipment List
          Exhibit C:     Insurance Requirements
          Exhibit D:     Safety, Health, and Environmental Management System
          Exhibit E:     Termination Payment Schedules
          Exhibit F-1:   Rig Manning
          Exhibit F-2:   Cost of Additional Personnel
          Exhibit G:     Vessel/Equipment Performance/Acceptance Test
          Exhibit H:     Project Execution Plan

NOW, THEREFORE, COMPANY and CONTRACTOR, for and in consideration of the mutual covenants and agreements contained
herein and good and valuable consideration paid by COMPANY to CONTRACTOR, the receipt and sufficiency of which are
acknowledged by CONTRACTOR, the Parties hereby agree as follows:

                                                                   1




                                                                                                              EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 7 of 410



ARTICLE 1

TERM

1.1      EFFECTIVE DATE AND DURATION

1.1.1    This CONTRACT shall remain in full force and effect for three (3) years (the “Initial Contract Term”). The Initial Contract
Term shall begin on the Commencement Date. The term of this CONTRACT from its Effective Date through its Initial Contract Term
and all Extension Periods shall be herein referred to as the “Contract Period.”

1.1.2     With a three (3) year Initial Contract Term, COMPANY has the option (the “Extension Option”) to extend this CONTRACT
for five (5) consecutive one (1) year periods (each such extension period shall be herein referred to as an “Extension Period”)
beginning at the end of the Initial Contract Term. Each Extension Option must be exercised by COMPANY by written notice to
CONTRACTOR nine (9) months before the end of the Initial Contract Term or the previous Extension Period, as the case may be.
This CONTRACT, as it may have been amended as of the date on which COMPANY exercises any Extension Option, shall be
extended for one (1) year with further Extension Options available to COMPANY, as provided herein and the various rates shall be
mutually agreed in writing. COMPANY shall also have the option within twenty-four (24) months of the Effective Date to exercise
any of the one-year options at the three (3) year rate. In addition, this CONTRACT may be extended for any additional period by any
other method or manner as the Parties may mutually agree in writing.

1.1.3     COMPANY has the option from the Effective Date up to and including one (1) year after the Commencement Date, to
convert this CONTRACT to a five (5) year term (“5 Year Option”). If the 5-Year Option is exercised within six (6) months from the
Effective Date, then the five (5) year rate in Exhibit A shall apply. If the 5 Year Option is exercised from six (6) months of the
Effective Date to one (1) year from the Effective Date, then the five (5) year rate in Exhibit A plus five thousand dollars ($5,000.00)
shall apply. If the 5 Year Option is exercised from one (1) year after the Effective Date to the Commencement Date, then the five
(5) year rate in Exhibit A plus seven thousand five hundred dollars ($7,500.00) shall apply. If the option is exercised from the
Commencement Date to the end of the first contract year, the five (5) year rate in Exhibit A plus ten thousand dollars ($10,000.00)
shall apply from that date forward and any portion of the first contract year shall become part of the five (5) year commitment.

1.1.4     If COMPANY exercises the 5 Year Option, then COMPANY has the option, (the “Extension Option”) under the five (5) year
Initial Contract Term to extend this CONTRACT for three (3) consecutive one (1) year periods (each such extension period shall be
herein referred to as an “Extension Period”) beginning at the end of the Initial Contract Term. Each Extension Option must be
exercised by COMPANY by written notice to CONTRACTOR at least nine (9) months before the end of the Initial Contract Term or
the previous Extension Period, as the case may be. This CONTRACT, as it may have been amended as of the date on which
CONTRACTOR exercises any Extension Option, shall be extended for one (1) year with further Extension Options available to
COMPANY as provided herein and the various rates shall be

                                                                    2




                                                                                                               EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 8 of 410



mutually agreed in writing. In addition, this CONTRACT may be extended for any additional period by any other method or as the
Parties may mutually agree in writing.

1.1.5    If the Initial Contract Term or any Extension Period of this CONTRACT expires while COMPANY has work in progress on
any well or any other operations conducted with respect to a well with the objective of satisfying the well producibility criteria of 30
C.F.R. § 250.11 (1988), then COMPANY shall have the right to have the work in progress on such well or operation completed to
COMPANY’S satisfaction under the terms and provisions of this CONTRACT and the term of this CONTRACT shall be deemed to
be extended for the period of time required to complete such work.

1.2      COMMENCEMENT DATE

“Commencement Date” means the date and hour that the last of the following conditions has been satisfied: (i) all requirements in
Exhibit G and all governmental and regulatory certifications and inspections required of the CONTRACTOR have been obtained,
(ii) CONTRACTOR’S full crew is aboard, (iii) the Drilling Unit has cleared customs and other formalities, (iv) the Drilling Unit and
CONTRACTOR’S full crew is in all respects ready to commence and sustain continued drilling operations during the Contract Period
and (v) the Drilling Unit has arrived at the COMPANY’S first location or an alternative location, if requested by COMPANY. The
Parties shall cooperate in the loading of any COMPANY’S drilling equipment and materials to minimize any delay in the
Commencement Date. In the event that, despite the Parties’ best efforts, the loading of COMPANY’S drilling equipment and materials
cause a delay in the Commencement Date the CONTRACTOR shall be paid at the Standby and Moving Rate for any such delay.
Notwithstanding the foregoing, however, COMPANY may require or allow the Drilling Unit to commence Work at an earlier date in
which case such earlier date shall be the Commencement Date and in such event any of the above requirements for the
Commencement Date which have not been satisfied shall be deemed satisfied.

The Parties agree that delivery of the Drilling Unit to the U.S. Gulf of Mexico is desired to occur twenty seven (27) months from the
Effective Date, with COMPANY agreeing to take delivery as much as three (3) months sooner (“Delivery Date”).

If the Drilling Unit is not delivered to the Gulf of Mexico by thirty (30) months from the Effective Date, then COMPANY shall
invoice CONTRACTOR every thirty (30) thirty days after the start of the late delivery charges a sum calculated at a rate of five
thousand dollars ($5,000.00) per day during the first six (6) months of the late delivery and then at a rate of ten thousand dollars
($10,000.00) per day for each day until the Drilling Unit is delivered to the Gulf of Mexico with the total amount of such payment not
to exceed one million five hundred thousand dollars ($1,500,000.00) for the late delivery of the Drilling Unit.

1.3      COMPLETION OF CONTRACT

1.3.1    Upon completion of this CONTRACT, if CONTRACTOR has no other Work for the Drilling Unit, COMPANY shall
provide for tow, if required, of the Drilling Unit to, and securing

                                                                    3




                                                                                                               EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 9 of 410



in, the anchorage area at Galveston, Texas, or a mutually agreed point of no greater distance from its location of the last Work under
this CONTRACT and at applicable dayrates.

1.3.2    Subject to Article 27.4, upon completion of this CONTRACT, if CONTRACTOR has other Work for the Drilling Unit,
COMPANY shall have no further responsibility hereunder when all of COMPANY’S equipment has been offloaded, the well secured,
and the Drilling Unit is ready to get underway.

ARTICLE 2

DAYRATES

2.1      GENERAL

COMPANY shall pay CONTRACTOR for work performed, services rendered, and materials, equipment, supplies, and personnel
furnished by CONTRACTOR at the rates specified in Exhibit A. The period of time for which each rate shall be applicable shall be
computed from and to the nearest half (1/2) hour. Subject to Article 2.3, the rates as specified in Exhibit A shall apply during the
entire Initial Contract Term. The rates are based on CONTRACTOR’S operations being conducted on a seven (7) day week and a
twenty-four (24) hour work day.

2.2      DAYRATES

Each of the dayrate classifications is as follows:

2.2.1    Moving Rate

          a)          From the moment operations are commenced to release the first mooring line or move the Drilling Unit off
location at a drilling location and until the Drilling Unit is properly positioned at COMPANY’S next drilling location, and the Drilling
Unit is ready to commence operations.

         b)      From the moment operations are commenced to release the first mooring line or move the Drilling Unit off
location at COMPANY’S final drilling location hereunder until this Contract terminates.

2.2.2      Operating Rate commences at the time of the Commencement Date, time the Drilling Unit is, properly positioned, anchors
tested, if any, at drilling draft at the location to be drilled and the Drilling Unit is ready to commence operations and continues until
CONTRACTOR has completed operations at the location and the Drilling Unit has been released by COMPANY to move to the next
location pursuant to Article 2.2.1(a).

2.2.3    Stand-by Rate with Crews applies while the Drilling Unit is on location with full crews waiting for COMPANY’S orders, and
shall be payable during any period of time when CONTRACTOR’S crew is aboard the Drilling Unit and drilling, testing or
completion operations hereunder are suspended, as a result of COMPANY’S instructions, COMPANY’S failure to issue

                                                                    4




                                                                                                               EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 10 of 410



instructions, the mechanical failure of COMPANY’S items, or the failure of COMPANY to timely provide COMPANY’S items or
furnish those services set forth in Exhibit B-3.

2.2.4    Stand-by Rate without Crews applies while the Drilling Unit is on location without crews. This rate shall commence seventy-
two (72) hours after notification by COMPANY to CONTRACTOR to release crews.

2.2.5(a) Mechanical Downtime applies in the event operations during the term of this CONTRACT are shut down (“Mechanical
Downtime”) for inspection, repair or replacement of any surface or subsurface equipment including, but not limited to
CONTRACTOR’S items described in Exhibit B, including station keeping equipment, mooring equipment, anchors, chains, shackles,
pendent lines, buoys, the riser, slip joint, choke and kill lines, flexible hoses, hydraulic hoses, guidelines, subsea BOP, and BOP
control system. CONTRACTOR shall be allowed a maximum of twenty-four (24) hours per calendar month Mechanical Downtime
with a maximum accumulation of twelve (12) days; thereafter the dayrate reduces to zero (0). Mechanical Downtime shall commence
immediately upon suspension of well operations and shall continue until completion of the inspection, repair or replacement of the
equipment and operations are at the point in well operations prior to suspension. If COMPANY elects to proceed with an alternative
operation, then Mechanical Downtime shall cease at the point in well operations where the alternative operation commences.
Article 2.2.5(a) shall not apply to the time required to repair or replace CONTRACTOR’S choke manifolds, blowout preventors, and
drill string, if the damage or destruction to the equipment is caused by exposure to unusually corrosive or otherwise destructive
elements not normally encountered which are introduced into the drilling fluid from subsurface formations or the use of corrosive
additives in the fluid. Article 2.2.5(a) shall not apply to normal maintenance, including, without limitation, cutting and/or slipping the
drill line, which time shall be limited to 1 hour plus up to thirty (30) minutes per day (fifteen (15) hours per month maximum) for top
drive maintenance. Any mobilization and/or demobilization and associated cost required to repair the Drilling Unit under Article 2.2.5
(a) will be at CONTRACTOR’S expense. CONTRACTOR shall not be entitled to any compensation for Mechanical Downtime
allowance not consumed during this CONTRACT.

2.2.5(b) Performance Downtime applies in the event operations during the term of this CONTRACT are shut down (“Performance
Downtime”) for the following reasons (i) CONTRACTOR, CONTRACTOR’S Personnel (as hereinafter defined), or the Drilling Unit
should be incapable, incompetent, negligent, unreliable, or consistently poor in performance of the Work, (ii) the equipment listed in
Exhibit B is incapable of being operated at the rated specifications in Exhibit B for sustained operation or (iii) CONTRACTOR fails to
fulfill any of its obligations under this Contract. In the event of COMPANY’S dissatisfaction with any items identified in (i), (ii) and
(iii), Performance Downtime shall commence when COMPANY provides CONTRACTOR with written notice as to the circumstances
of its dissatisfaction and work in progress is suspended and shall continue based on the following remedies. If work in progress is
suspended, then Article 2.2.5(a) shall apply. CONTRACTOR shall be allowed five (5) days, from the written notice, to commence
good faith efforts to remedy such circumstances. During the remedy period, the Operating Rate shall be reduced to the Standby-rate
Without

                                                                    5




                                                                                                                EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 11 of 410



Crews. In the event such circumstances are not remedied to COMPANY’S satisfaction within thirty (30) days, from the written notice,
the Operating Rate shall be reduced to zero (0) dollars.

2.2.6    Hurricane Evacuation Rate applies when all of the crews have been transported to shore. This rate shall include the cost of
room and board for all of CONTRACTOR’S personnel including catering personnel and any other of CONTRACTOR’S
subcontractor personnel. If COMPANY elects to release CONTRACTOR’S crew, then the Standby Rate Without Crew shall be
applicable from the time CONTRACTOR is notified by COMPANY until the CONTRACTOR’S crew returns to the Drilling Unit.

2.2.7    Stack Rate applies when the Drilling Unit has arrived and secured at the nearest safe harbor or stack location in the Gulf of
Mexico as designated by CONTRACTOR. The Moving Rate shall apply immediately before the Stack Rate commences. The Stack
Rate will continue until the unit is ready to get underway at which time the Moving Rate shall apply, or until the CONTRACT expires
pursuant to Article 1.

2.3      ADJUSTMENTS IN DAYRATES

2.3.1    The dayrates set forth in Exhibit A shall remain unadjusted during the Initial Contract Term of this CONTRACT, except for
rate changes as described in Article 2.3.2, Article 3, Article 4, Article 5, Article 6, and Article 30.3.

2.3.2    The dayrates set forth in Exhibit A shall be revised to reflect the change in costs from the Effective Date if the costs of any of
the items hereafter listed shall vary in an amount equal to or greater than five percent (5%) from the costs thereof not earlier than the
Commencement Date and not more frequent than one (1) year after the date of any revision pursuant to this Article 2.3.2.

         a.              Labor costs, including all benefits, of CONTRACTOR’S personnel listed in Exhibit F;
         b.              CONTRACTOR’S cost of catering;
         c.              CONTRACTOR’S cost of spare parts and supplies vary and that the parties shall use the United States
                         Department of Labor’s Producer Price Index Commodity Code No. 1191.02 - Oil Field and Gas Field
                         Drilling Machinery - to determine what extent a price variance has occurred in said spare parts and supplies.
         d.              Cost of insurance not based solely on CONTRACTOR’S loss or claim record.

CONTRACTOR must show documented proof for any dayrate adjustments due to changes in CONTRACTOR’S cost of labor,
insurance or catering. CONTRACTOR shall provide COMPANY with the base figures for the items specified in Article 2.3.2a.,b.,c.,
and d., thirty (30) days after the Effective Date. Base figures from which such revisions (either upward or downward) will be
determined for the items in this Article 2.3.2 shall be provided by CONTRACTOR sixty (60) days prior to the estimated
Commencement Date. These base figures

                                                                     6




                                                                                                                EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 12 of 410



shall be agreed upon by both parties and approved in writing by COMPANY prior to the Commencement Date.

2.3.3    If, at the request of COMPANY, it becomes necessary for CONTRACTOR to change the work schedule of its personnel or
change the location of its Homeport or area of operations, which impacts the CONTRACTOR’S actual cost, the daily rates set out in
Appendix A shall be adjusted accordingly, with appropriate back up data.

2.3.4     CONTRACTOR shall be responsible for costs and expenses incurred by CONTRACTOR in complying with any law,
regulation, or ruling of a government, governmental agency, or regulatory authority having jurisdiction over the operations of the
Drilling Unit to the extent that the law, regulation, or ruling has changed or been imposed subsequent to the Commencement Date.
Where compliance with the changed law, regulation, or ruling results in modifications of the Drilling Unit or the purchase of
equipment which change CONTRACTOR’S cost, the dayrates shall be adjusted with the additional direct cost and expenses amortized
over the life of the Drilling Unit. The increased dayrates shall become effective upon completion of the modifications, and the Drilling
Unit commences operations. CONTRACTOR shall be solely responsible for mobilization and demobilization and associated cost;
during such time the dayrate shall be zero (0) dollars.

ARTICLE 3

PERSONNEL AND PAYMENTS

3.1      PERSONNEL CLASSIFICATIONS, NUMBERS AND REPRESENTATION

3.1.1    CONTRACTOR shall furnish, at its sole expense, personnel in the numbers and classifications as set forth in Exhibit F.

3.1.2    During any period of time that CONTRACTOR fails to provide on the Drilling Unit the numbers or classifications of
personnel specified in Exhibit F, the rate being paid the CONTRACTOR shall be reduced by the overtime hourly rate for the absent
crew member(s) as specified in Exhibit F. This reduced rate shall commence on the second day of the crew shortage.

3.1.3    The number of personnel to be furnished by CONTRACTOR under the terms hereof as specified in Exhibit F may be
increased or decreased by mutual consent of COMPANY and CONTRACTOR, in which case the rates set forth in Article 2 shall be
increased or decreased by an amount equal to the change in CONTRACTOR’S cost.

3.1.4     CONTRACTOR represents that all of CONTRACTOR’S personnel shall be fully qualified, trained, competent, able bodied
and fit for their respective assignments and shall have complied with all necessary laws and regulations in connection therewith. The
minimum standard for qualification and training is set forth in Exhibit F. CONTRACTOR shall be able to communicate verbally and
in writing by means of a common language at all times.

                                                                   7




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 13 of 410



3.2      OVERTIME COMPENSATION

3.2.1    COMPANY shall pay CONTRACTOR for overtime work of personnel employed by CONTRACTOR who are required to
work in excess of their regularly scheduled hours, when requested by COMPANY, at the rates specified in Exhibit F.

3.2.2    In the event the departure of the crews from the drilling site is delayed more than two (2) hours after the normal scheduled
departure time due to delays in the transportation schedule which are not caused by the negligence or fault of CONTRACTOR,
COMPANY shall pay CONTRACTOR for time in excess of two (2) hours at the hourly overtime rate for each employee as specified
in Exhibit F.

3.2.3     In the event that the time of transportation of crews between the Drilling Unit and the shorebase or between the shorebase
and Drilling Unit is in excess of two (2) hours for each one-way trip, which are not the result of the negligence or other fault of
CONTRACTOR, COMPANY shall pay CONTRACTOR for time in excess of two (2) hours for each trip at the hourly overtime rate
for each employee as specified in Exhibit F.

ARTICLE 4

OTHER PAYMENTS

4.1      CHANGE IN HOMEPORT OF OPERATIONS

The Homeport of operations for the Drilling Unit under this CONTRACT is any Gulf of Mexico port between and inclusive of Corpus
Christi, TX and Pascagoula, MS.

4.2      EXCESS MEALS AND LODGINGS

COMPANY shall pay CONTRACTOR for the cost of meals and lodging for COMPANY’S personnel and subcontractors (other than
CONTRACTOR) that are in excess of ten (10) people per day calculated over a period of one (1) calendar month at
CONTRACTOR’S actual cost.

4.3      ANCHOR HANDLING AND TOWING VESSEL CHARGES

COMPANY shall pay all anchor handling and towing vessel charges if required, for movement of the Drilling Unit.

4.4      OTHER CHARGES

COMPANY shall pay CONTRACTOR for other charges as per Article 6, Article 7, and Article 8.

                                                                  8




                                                                                                            EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 14 of 410



ARTICLE 5

DRILLING UNIT MODIFICATIONS

5.1      PRE-COMMENCEMENT

Any modification to the Drilling Unit before the Commencement Date shall be pursuant to Exhibit H.

5.1.1    POST-COMMENCEMENT DATE

Any modification to the Drilling Unit after the Commencement Date shall be as agreed in a separate written agreement. In the event
the Drilling Unit is taken out of service or placed into shelter or harbor for COMPANY requested modifications, the rate that shall be
payable per day, or pro rata for any part of a day during which such activity occurs shall be Standby Rate, which shall be payable for
the period of time beginning when the Drilling Unit ceases operations to move off the drilling or well location until it moves back to
location and commences full operations; provided, however, that if the Drilling Unit has changed locations, CONTRACTOR shall be
credited at the Moving Rate for the time that would otherwise have been spent moving to the new location. In such case, the related
modification costs and harbor expenses including, but not limited to, customs or other duties or imposts, harbor tugs if required,
demurrage, wharfage, harbor and port fees and dues, landing, pilotage, lighterage, stevedoring, customs agent fees, anchor handling,
any tow in and out, fuel, and canal charges, if applicable will be paid by COMPANY in a mutually agreed adjustment to the daily
rates

ARTICLE 6

OTHER REIMBURSEMENTS

6.1      LICENSES AND PERMITS

CONTRACTOR shall be responsible for all licenses, permits, or other authorization which are required to be obtained by
CONTRACTOR subsequent to the Commencement Date. COMPANY agrees to reimburse CONTRACTOR for all cost associated
with licenses, permits or other authorization which are required to be obtained by CONTRACTOR should COMPANY designate a
location outside the federal waters of the Gulf of Mexico. COMPANY will obtain any required licenses, permits or authorizations
which are required to be obtained by COMPANY.

                                                                   9




                                                                                                             EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 15 of 410



ARTICLE 7

MATERIALS, SUPPLIES, EQUIPMENT, AND SERVICES
TO BE FURNISHED BY CONTRACTOR

7.1      MATERIALS, SUPPLIES, EQUIPMENT, & SERVICES

7.1.1    CONTRACTOR shall furnish and maintain at its sole expense all items designated in Exhibit B under the heading
FURNISHED BY CONTRACTOR. Any additional items not specifically mentioned elsewhere in this CONTRACT and found
necessary to perform work shall be furnished by COMPANY at its sole expense.

7.1.2     All items of equipment, materials, supplies, services, and service personnel required for operations hereunder that are to be
FURNISHED BY CONTRACTOR as specified in Exhibit B may be furnished by COMPANY upon the mutual consent of
COMPANY and CONTRACTOR and billed to CONTRACTOR at actual invoice cost less all cash discounts obtained by COMPANY
plus a five (5) percent handling charge plus applicable taxes if taxes are applied to the cost reimbursement. A copy of invoice(s) for
equipment, materials, supplies, services, and service personnel shall accompany COMPANY’S invoice to CONTRACTOR and must
have the signature of CONTRACTOR’S representative for reimbursement to COMPANY.

7.1.3     All items of equipment, materials, supplies, services, and service personnel required for operations hereunder that are to be
FURNISHED BY CONTRACTOR AND REIMBURSED BY COMPANY as specified in Exhibit B are to be billed to COMPANY at
actual invoice cost less all cash discounts obtained by CONTRACTOR plus a five (5) percent handling charge. A copy of invoice(s)
for equipment, materials, supplies, services, and service personnel shall accompany CONTRACTOR’S invoice to COMPANY and
must have the signature of COMPANY’S representative’s for reimbursement to CONTRACTOR.

7.1.4    Any equipment, materials, or supplies purchased by COMPANY for the account of CONTRACTOR pursuant to Articles
7.1.2 and 7.1.3. above shall thereafter become the property of COMPANY unless agreed to by the Parties.

7.1.5    CONTRACTOR shall provide at CONTRACTOR’S expense a drill pipe and drill collar inspection in accordance with API-
IADC Standards prior to the Commencement Date. All of the drill pipe and drill collars shall be new. The costs of subsequent drill
pipe and drill collar inspections during the term of this CONTRACT shall be borne by the COMPANY or CONTRACTOR as
provided in Exhibit B.

                                                                  10




                                                                                                             EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 16 of 410



ARTICLE 8

MATERIALS, SUPPLIES, EQUIPMENT, AND SERVICES
TO BE FURNISHED BY COMPANY

8.1      MATERIALS, SUPPLIES, EQUIPMENT, & SERVICES

8.1.1  COMPANY shall furnish and maintain at its sole expense all items designated in Exhibit B hereof under the heading
“FURNISHED BY VASTAR”.

8.1.2     All items of equipment, materials, supplies, services, and service personnel required for operations hereunder that are to be
“FURNISHED BY VASTAR” as specified in Exhibit B may be furnished by CONTRACTOR upon the mutual consent of
COMPANY and CONTRACTOR and billed to COMPANY at actual invoice cost less all cash discounts obtained by CONTRACTOR
plus a five (5) percent handling charge plus applicable tax gross up if taxes are applied to the cost reimbursement. A copy of invoice(s)
for equipment, materials, supplies, services, and service personnel shall accompany CONTRACTOR’S invoice to COMPANY and
must have COMPANY’S representative’s signature for reimbursement to CONTRACTOR.

8.1.3     Any equipment, materials, or supplies purchased by CONTRACTOR for the account of COMPANY pursuant to
Article 8.1.2 above shall thereafter become the property of COMPANY.

ARTICLE 9

PAYMENTS

9.1      TIME OF PAYMENT

COMPANY shall make payments under this CONTRACT in U.S. currency in accordance with the terms of Article 2, Article 3,
Article 4, Article 5, Article 6, Article 7, and Article 8 of this CONTRACT, on or before the last working day of the month following
the receipt of a valid invoice form CONTRACTOR if received within five (5) calendar days after the month being invoiced If
COMPANY receives an invoice after five (5) calendar days from the end of the month being invoiced then the payment will be due
twenty (20) working days after receipt of the invoice. Thereafter, valid and undisputed amounts remaining due and unpaid shall earn
simple interest at the rate of one and one-half percent (1 1/2%) per month. Should COMPANY question any item of an invoice,
COMPANY may withhold payment of the amount in question, without interest, until the matter is resolved between the Parties, but
COMPANY shall pay promptly the amount not in question. COMPANY shall have the right to set off any undisputed and liquidated
amount payable by COMPANY to CONTRACTOR under this CONTRACT or under any instrument executed in connection herewith
against any amount payable by CONTRACTOR to COMPANY under this CONTRACT.

9.2      IDENTIFICATION OF CHARGES

All invoices must reference charges by block name and number and well number (e.g., Viosca Knoll Blk. 1001 No. 1). OCS numbers
or state numbers are not acceptable references.

                                                                   11




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 17 of 410



9.3     PLACE OF INVOICE PRESENTATION

Invoices, accompanied by copies of the original vouchers or such records, receipts, or other evidence as may be requested by
COMPANY to support the invoices rendered, shall be sent to COMPANY’S office in Houston, Texas at the address below on or
before the tenth (10th) of each month next succeeding the month during which the Work was performed or the expense incurred. The
invoices to COMPANY should be directed as follows:

        Vastar Resources, Inc.
        P.O. Box 219275
        Houston, TX 77218-9275
        ATTN: DRILLING INVOICES

9.4     PLACE OF PAYMENT

        All payments shall be directed to CONTRACTOR as follows:

        Wells Fargo Bank
        1000 Louisiana
        Houston, TX 77002
        Account Number
        ABA Number
        SWIFT Number

ARTICLE 10

PAYMENT OF CLAIMS

10.1     CLAIMS

CONTRACTOR shall pay all claims for equipment, labor, materials, services, and supplies to be furnished by it hereunder and shall
allow no lien or charge resulting from such claims to be fixed upon any well lease or other property of COMPANY. CONTRACTOR
shall protect, release, defend, indemnify, and hold harmless COMPANY from and against all such claims and liens. COMPANY may,
at its option, pay and discharge any (i) amounts secured by such liens or (ii) overdue charges for CONTRACTOR’S equipment, labor,
materials, services, and supplies under this CONTRACT and may thereupon deduct the amount or amounts so paid by COMPANY
from any sums due, or which thereafter become due, to CONTRACTOR hereunder.

10.2     NOTICE OF CLAIMS

CONTRACTOR shall promptly give COMPANY notice in writing of any claim made or proceeding commenced against
CONTRACTOR for which CONTRACTOR claims to be entitled to indemnification under this CONTRACT. CONTRACTOR shall
confer with COMPANY concerning the defense of any such claim proceeding, shall permit COMPANY to be represented by counsel
in defense thereof, and shall not effect settlement of, nor compromise, any such claim or proceeding without COMPANY’S written
consent.

                                                               12




                                                                                                        EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 18 of 410



COMPANY shall promptly give CONTRACTOR notice in writing of any claim made or proceeding commenced against COMPANY
for which COMPANY claims to be entitled to indemnification under this CONTRACT. COMPANY shall confer with
CONTRACTOR concerning the defense of any such claim proceeding, shall permit COMPANY to be represented by counsel in
defense thereof, and shall not effect settlement of, nor compromise, any such claim or proceeding without CONTRACTOR’S written
consent.

ARTICLE 11

TAXES AND FEES

11.1     TAXES AND FEES ON DRILLING UNIT, CREW, AND OPERATIONS

CONTRACTOR shall be responsible for, pay, and protect, release, defend, indemnify and hold harmless COMPANY from all taxes,
including, income taxes of whatsoever kind, and any addition, penalty, interest, or similar item imposed with respect to such taxes,
levies, customs charges, duties, fees, or other charges of whatsoever kind without contribution or indemnity from COMPANY
whatsoever which may be levied by any national, territorial possession, state, provincial, local, or municipal government, authority, or
other agency having jurisdiction over the Operating Area on, in connection with, or related to the Drilling Unit, its crew, its
equipment, and any and all materials, equipment, or operations in performance of this CONTRACT. Notwithstanding any other
provision of this CONTRACT, COMPANY shall bear ultimate liability for any end user taxes such as, but not limited to, value added
taxes and sales taxes imposed on COMPANY or which CONTRACTOR is required by law to collect. COMPANY and
CONTRACTOR will make payments in accordance with the laws and regulations governing these taxes.

11.2     PAYROLL TAXES

CONTRACTOR shall make all necessary reports and pay all taxes, licenses, and fees levied or assessed on CONTRACTOR in
connection with or incident to the performance of this CONTRACT by any governmental agency having jurisdiction over the
Operating Area for unemployment compensation insurance, old age benefits, social security, or any other taxes upon the wages or
salaries paid by CONTRACTOR, its agents, employees, and representatives. CONTRACTOR shall require the same agreement of,
and be liable for any breach of the agreement by, any of its subcontractors.

11.3     TAXES PAID BY COMPANY

CONTRACTOR shall reimburse COMPANY on demand for all the taxes or governmental charges, state or federal, outlined in
Articles 11.1 and 11.2, which COMPANY may be required or deems necessary to pay on account of CONTRACTOR or its
employees or subcontractors. At its election, COMPANY is authorized to deduct all sums so paid for the taxes and governmental
charges from any money due CONTRACTOR hereunder and provide official tax receipts within sixty (60) days.

                                                                   13




                                                                                                              EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 19 of 410



ARTICLE 12

COMPANY’S RIGHT TO QUESTION INVOICES AND AUDIT

12.1     QUESTION INVOICES

Payment of any invoice shall not prejudice the right of COMPANY to question the propriety of any charges therein, provided that
COMPANY, within four (4) years after the date of the invoice in question, shall deliver to CONTRACTOR written notice of
objections to any item or items, the propriety of which it questions, specifying the reasons for the objections. Should COMPANY so
notify CONTRACTOR, adjustments shall be made as the propriety or impropriety of the item may be mutually determined.

12.2     AUDIT

CONTRACTOR shall maintain a complete and correct set of records pertaining to all aspects of this CONTRACT, including the
performance hereof by CONTRACTOR. If any payment provided for hereunder is to be made on the basis of CONTRACTOR’S cost,
COMPANY shall have the Drilling Unit to inspect and audit any and all records relating to the cost any time during the term of this
CONTRACT and up to a period of four (4) years after the recorded date of the record in question, provided that CONTRACTOR shall
have the right to exclude any trade secrets, formulas, or processes from the inspection and audit. Should the results of any audit so
require, the Parties will make appropriate adjustments or payments.

ARTICLE 13

DEPTH

13.1     DEPTH

The depth of each well to be drilled hereunder will be specified by COMPANY, which COMPANY may amend from time to time.
The depth so specified is hereinafter referred to as the “Contract Depth”, subject to the right of COMPANY to direct, at any time, a
stoppage of Work at a lesser depth.

ARTICLE 14

DRILLING UNIT

14.1     REPRESENTATION OF DRILLING UNIT

The Drilling Unit shall be fully equipped as specified in Exhibit B and shall meet the requirements of Exhibit G, and shall be adequate
to drill and complete wells in the Operating Area to the depths as specified in Article 14.2 hereof and in water depths as specified in
Article l4.3. CONTRACTOR represents that the Drilling Unit satisfies all requirements of Articles 14.1.1, 14.4 and 14.6, and is
capable of operating to its full capacity as rated by the

                                                                  14




                                                                                                             EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 20 of 410



manufacturer. CONTRACTOR shall maintain the Drilling Unit at optimal operating condition, in accordance with good oilfield
practices throughout the duration of the CONTRACT.

14.1.1 CONTRACTOR represents that (i) the Drilling Unit and related equipment shall be in a condition to permit its continuous
and efficient operation during the Contract Period, subject to required periods of maintenance, repair, drydocking and inspection by
regulatory bodies and classification societies, (ii) it will diligently perform the Work in a good workmanlike manner consistent with
applicable industry standards and practices, (iii) it will use sound technical principles where applicable, (iv) it will perform the Work
in compliance with this Contract, (v) it will furnish material and equipment in good condition to sufficiently meet the applicable
CONTRACT requirements and good oilfield practices and (vi) where mutually agreed, it will furnish used material and equipment, fit
for the intended use. CONTRACTOR shall bear any cost incurred in placing the Drilling Unit in a condition to function continuously
and efficiently during the entire Contract Period. CONTRACTOR agrees to ensure that the Drilling Unit and all equipment and
materials furnished by CONTRACTOR are adequately maintained and in such condition as to permit their continuous and efficient
operation. CONTRACTOR shall appropriately protect and secure all COMPANY’S equipment and materials placed in its care.
CONTRACTOR also agrees to carry out visual inspection on, and make available to COMPANY to test any of CONTRACTOR’S
equipment in the manner prescribed by COMPANY.

Notwithstanding the foregoing, CONTRACTOR shall carry out, at CONTRACTOR’S expense, a full and detailed inspection of its
drill pipe, drill collars, bottom hole assemblies and other down-hole and surface drilling equipment in accordance with Exhibit B prior
to commencing the Work. COMPANY reserves the right to ensure that such inspection is carried out satisfactorily and, accordingly,
shall have access to all related inspection reports. CONTRACTOR shall give COMPANY three weeks notice of inspection in order
that COMPANY may have a third person witness the inspections to ensure they are carried out in accordance with Exhibit G.

14.1.2 COMPANY shall have the right before the Commencement Date to inspect and reject for sound reasons any part of the
Drilling Unit not meeting the requirements of this Contract; provided, however, such right shall not in any way relieve
CONTRACTOR of its own obligations, including, without limitation, the obligation to inspect and maintain the Drilling Unit and
related equipment in efficient operating condition. COMPANY shall have access and the right to review all commissioning, testing,
and acceptance documents pertaining to the Drilling Unit. Unless waived by COMPANY, the Commencement Date shall not occur
prior to the date on which CONTRACTOR has satisfactorily remedied any defect.

14.2     MAXIMUM DRILLING DEPTH RATING

CONTRACTOR represents that the Drilling Unit is mechanically capable of drilling wells to the depth specified in Exhibit B-1.

14.3     MAXIMUM WATER DEPTH RATING

CONTRACTOR represents that the Drilling Unit is mechanically capable of drilling wells in water depths and during environmental
conditions, as specified in Exhibit B-I.

                                                                   15




                                                                                                               EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 21 of 410



14.4     TECHNOLOGY

CONTRACTOR and COMPANY agree to explore the latest technologies, including riserless drilling, in an effort to incorporate same
into the construction and operation of the Drilling Unit. CONTRACTOR shall make such technology available to COMPANY as soon
as CONTRACTOR has the right to install and use such technology on its commercial drilling units, subject to any existing third party
contracts as of the Commencement Date. Such installation shall be done pursuant to Article 5.

14.5     APPLICABLE LAWS

Subject to Article 2.3.4, CONTRACTOR represents that during the Contract Period, the Drilling Unit is outfitted, conformed, and
equipped to meet all applicable laws, rules, requirements, and regulations promulgated by the U.S. Coast Guard, the U.S.
Environmental Protection Agency, the United States of America Department of the Interior as well as any other agency, bureau, or
department of the U.S. federal, territorial possession, state, municipal, or local governments, any political subdivisions thereof, having
jurisdiction over the operations in U. S. federal waters.

14.6     SAFETY OF PORT

COMPANY does not and shall not be deemed to warrant the safety of any port, place, berth, dock, anchorage, location, or submarine
line and shall be under no liability in respect thereof, except as specifically provided for under Article 31.

14.7     OPERATING AREA

The Drilling Unit shall be capable of operating year around in the federal waters of the U. S. Gulf of Mexico. Additionally, the
Drilling Unit will be designed to allow for operations in other areas of U. S. federal waters, offshore West Africa and the United
Kingdom and other areas of the world, all subject to modifications and outfitting required by the controlling jurisdictions of each
different operating area and to the operating limits set forth in Exhibit “G”.

ARTICLE 15

PERFORMANCE OF DRILLING OPERATIONS

15.1     OPERATIONS OF DRILLING UNIT

CONTRACTOR shall be solely responsible for the operation of the Drilling Unit, including, without limitation, supervising moving
operations, and the positioning of the Drilling Unit on drilling locations as required by COMPANY, as well as such operations on
board the Drilling Unit as may be necessary or desirable for the safety of the Drilling Unit.

15.2     PREVENTION OF FIRE AND BLOWOUTS

CONTRACTOR shall maintain well control equipment in accordance with good oilfield practices at all times and shall use all
reasonable means to control and prevent fire and blowouts and to protect the hole and all other property of the COMPANY.
CONTRACTOR shall use the blowout prevention equipment specified in Exhibit B hereof on all strings of casing unless otherwise
directed by COMPANY. CONTRACTOR shall pressure test the blowout prevention

                                                                    16




                                                                                                                EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 22 of 410



devices as often as instructed by COMPANY, usually once every seven (7) days, and shall function test the blowout prevention
devices by opening and closing to assure operating condition at each trip for a bit change. CONTRACTOR shall record the results of
all the tests on the Daily Drilling Report Form defined in Section 19.1 hereof. CONTRACTOR shall use kelly sub protectors and drill
pipe protectors. In any event, CONTRACTOR, at a minimum, shall use, test, and maintain blowout prevention equipment in
accordance with all applicable governmental rules, regulations, and orders then in effect.

15.3      DEVIATION OF THE HOLE

CONTRACTOR shall use precaution in accordance with good oilfield practices in the Area of Operations, to drill a hole which will
not deviate excessively from the limits specified by COMPANY. CONTRACTOR shall run angle and directional measuring devices
acceptable to, and at the intervals directed by COMPANY. CONTRACTOR shall record the results of the deviation survey on the
Daily Drilling Report Form.

15.4      DRILL PIPE MEASUREMENT

CONTRACTOR shall measure the total length of drill pipe in service with a steel tape before setting casing or liner, before logging,
after reaching final depth, and whenever requested by COMPANY and shall promptly enter all the measurements on the Daily
Drilling Report Form.

15.5      CASING PROGRAM

The casing program shall be as specified by COMPANY.

15.6      MUD PROGRAM

CONTRACTOR shall use all reasonable care to make and maintain drilling mud having weight, viscosity, water loss, and other
characteristics to satisfy the requirements as specified by COMPANY. CONTRACTOR shall exercise due diligence to prevent the
well from blowing out, and to enable the efficient drilling, logging, and testing of all formations without caving or formation
contamination. While drilling, CONTRACTOR shall test drilling mud for weight, viscosity, water loss, and other necessary
characteristics as instructed by COMPANY and shall record the results of the tests and the material volume usage on the Daily
Drilling Report Form.

15.7     COMPLETION OR ABANDONMENT OF WELLS

CONTRACTOR shall perform all work necessary to tube, equip, and complete or abandon each well in the manner specified by
COMPANY.

15.8     SAMPLES

CONTRACTOR shall save and preserve for COMPANY samples of formations penetrated, and properly prepare and label
COMPANY’S containers. COMPANY shall designate the sampling frequency.

15.9     CORING

CONTRACTOR shall core at the depths which COMPANY shall specify and shall deliver all cores in COMPANY’S containers,
properly labeled, to COMPANY and shall not allow any third

                                                                  17




                                                                                                            EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 23 of 410



person access to the cores or to the samples referred to in Article 15.8, or to any core or sample data, without COMPANY’S consent.

15.10     FORMATION TESTS

If during the course of drilling CONTRACTOR encounters evidence of oil or gas, or other hydrocarbon substances, then
CONTRACTOR shall immediately notify COMPANY, and should COMPANY desire a test to determine the productivity of any
formation so encountered then, CONTRACTOR shall make such a test if it is feasible under existing conditions.

15.11     ANCHOR HANDLING AND TOWING

COMPANY shall supply any required anchor handling and towing vessels to move the Drilling Unit between locations.

ARTICLE 16

INSPECTION OF MATERIALS

16.1      INSPECTION BY CONTRACTOR

CONTRACTOR shall carefully perform a visual inspection of all materials and appliances furnished by COMPANY when delivered
into CONTRACTOR’S possession and shall notify COMPANY’S representative of any apparent defects so that COMPANY may
replace the defective materials or appliances. Upon the termination of this CONTRACT, CONTRACTOR shall return to COMPANY
all materials and appliances received by CONTRACTOR from COMPANY or purchased by CONTRACTOR for COMPANY’S
account then in CONTRACTOR’S possession.

16.2      INSPECTION BY COMPANY

Excluding the Drilling Unit and its major equipment, COMPANY shall have the right to inspect and reject, for any valid cause, any
items furnished by CONTRACTOR in Exhibit B-3. CONTRACTOR at its sole cost, risk and expense shall replace and/or repair the
rejected items, or replace them with items free of defects.

ARTICLE 17

SAFETY

17.1      GENERAL

CONTRACTOR shall have the primary responsibility for the safety of all its operations, shall take all measures necessary or proper to
protect the personnel and facilities and, in addition, shall observe all safety rules and regulations of any governmental agency having
jurisdiction over operations conducted hereunder. CONTRACTOR shall place the highest priority on safety while performing the
work. CONTRACTOR shall also observe all of COMPANY’S safety rules and guidelines as set forth in “Safety and Health Manual”
of Vastar Resources, Inc., and the requirements contained in Exhibit D. The CONTRACTOR may also have its own safety manual

                                                                  18




                                                                                                             EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 24 of 410



and when CONTRACTOR’S and COMPANY’S safety manuals conflict, CONTRACTOR’S safety manual shall control.

17.2     UNDER TOW

At all times during movement of the Drilling Unit between locations, CONTRACTOR shall have full responsibility for control of the
Drilling Unit and shall have final authority regarding the safety and operation of the Drilling Unit, associated equipment, and
personnel on board.

17.3     SAFETY EQUIPMENT

CONTRACTOR shall furnish any needed personal protection equipment that CONTRACTOR’S personnel may require in order to
safely perform CONTRACTOR’S obligations under this CONTRACT.

17.4     EMERGENCY EVACUATION PLAN

The CONTRACTOR shall furnish COMPANY with information regarding the Emergency Evacuation Plan (“EEP”) for the
CONTRACTOR’S Drilling Unit. The information supplied shall include station bills, a list of fire fighting equipment, list of
emergency crafts onboard, and all other information required to describe the EEP in order to meet federal regulations in 46 C.F.R. 109
for MODU’s. The COMPANY shall submit as part of the COMPANY’S EEP, information and/or data as required by 33 C.F.R.
146.2 10.

ARTICLE 18

PERFORMANCE OF THE WORK

18.1     INDEPENDENT CONTRACTOR RELATIONSHIP

In performing the work set forth in this CONTRACT, CONTRACTOR shall act at all times as an independent contractor. Unless
otherwise mutually agreed, CONTRACTOR shall not make any commitment or incur any charges or expense in the name of
COMPANY. CONTRACTOR expressly agrees, acknowledges and stipulates that neither this CONTRACT nor the performance of
CONTRACTOR’S obligations or duties hereunder shall ever result in CONTRACTOR, or anyone employed by CONTRACTOR,
being i) an employee, agent, servant, or representative of COMPANY, or ii) entitled to any benefits from COMPANY, including
without limitation, pension, profit sharing or accident, health, medical, life or disability insurance benefits or coverage, to which
employees of COMPANY may be entitled. The sole and only compensation to which CONTRACTOR shall be entitled to under this
CONTRACT are the payments provided for herein. COMPANY shall have no direction or control of CONTRACTOR or its
employees and agents except in the results to be obtained. The actual performance and superintendence of all work hereunder shall be
by CONTRACTOR, but the work shall meet the approval of COMPANY and be subject to the general right of inspection herein
provided in order for COMPANY to secure the satisfactory completion of the work.

18.2     COMPANY’S REPRESENTATIVE

COMPANY shall be entitled to designate a representative(s), who shall at all times have complete access to the Drilling Unit for the
purpose of observing or inspecting operations

                                                                  19




                                                                                                            EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 25 of 410



performed by CONTRACTOR in order to determine whether, in COMPANY’S sole opinion, CONTRACTOR has complied with the
terms and conditions of this CONTRACT. The representative(s) shall be empowered to act for COMPANY in all matters relating to
CONTRACTOR’S daily performance of the work. CONTRACTOR shall cooperate at all times with and render reasonable assistance
to the representative(s) of COMPANY or representative(s) of any of COMPANY’S other contractor(s).

18.3      DISCIPLINE

CONTRACTOR shall maintain at all times strict discipline and good order among its employees. Should COMPANY determine, for
just cause, that the conduct of any of CONTRACTOR’S personnel is detrimental to COMPANY’S interest, COMPANY shall notify
CONTRACTOR in writing of the reasons for requesting removal of such personnel and CONTRACTOR shall replace the personnel at
CONTRACTOR’S expense.

18.4      TAKEOVER BY COMPANY

In the event that CONTRACTOR shall fail to take proper steps to supply properly skilled workmen or tools, machinery or appliances
for the performance of the work on any well hereunder, or shall otherwise neglect or willfully discontinue or delay commencement of
the work to be performed on any such well, for a period of five (5) consecutive days after notice by COMPANY, then COMPANY
shall have the right, by giving CONTRACTOR notice of its intention to do so, to take possession of the well, and the supervision and
control of the drilling equipment and tools, machinery and appliances of CONTRACTOR and drill the well to completion or otherwise
complete the work on said well. CONTRACTOR shall continue to have custody of and be solely responsible for its Drilling Unit and
the locating and maintaining of it, and COMPANY or its representatives shall have supervision and control of such facilities only to
the extent of the drilling or other operations involved. Following any such taking of possession by COMPANY, whether COMPANY
is successful or unsuccessful in completing the well, or restoring same to production, the actual incremental cost directly related to the
assumed operations to COMPANY (with no allowance to CONTRACTOR, other than dayrate, for the use of its drilling equipment
and tools, machinery and appliances), shall be deducted from the applicable dayrate during such period and the balance, if any, paid to
CONTRACTOR. COMPANY shall be liable for the return of such drilling equipment and tools, machinery and appliances to
CONTRACTOR in as good condition as when received, natural wear and weathering, accidental loss or breakage excepted.

COMPANY SHALL INDEMNIFY, DEFEND AND HOLD CONTRACTOR HARMLESS FROM AND AGAINST ANY AND
ALL LOSS, COST, CLAIM OR CAUSE OF ACTION ARISING DIRECTLY OR INDIRECTLY FROM COMPANY’S
SUPERVISION OF CONTRACTOR’S DRILLING EQUIPMENT AND TOOLS DURING THAT PERIOD OF TIME IN
WHICH COMPANY HAS TAKEN OVER SUPERVISION AND CONTROL OF CONTRACTOR’S DRILLING
EQUIPMENT AND TOOLS. THE LIABILITY PROVISIONS HEREOF AND CONTRACTOR’S INDEMNITY
OBLIGATIONS HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT AS TO ANY AND ALL DAMAGE,
LOSS, COST, CLAIM OR CAUSE OF ACTION

                                                                   20




                                                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 26 of 410



ARISING DIRECTLY OR INDIRECTLY PRIOR TO COMPANY’S TAKEOVER OF CONTRACTOR’S DRILLING
EQUIPMENT AND TOOLS OR AFTER SUCH DRILLING EQUIPMENT AND TOOLS ARE RETURNED TO THE
POSSESSION OF CONTRACTOR. During such a takeover, COMPANY shall obtain insurance coverage with the same coverages
as the insurance required to be carried by CONTRACTOR, naming CONTRACTOR and endorsed to waive subrogation.

18.5     CHANGE OF SUPERVISORY PERSONNEL

CONTRACTOR shall notify OPERATOR of any proposed change in supervisory personnel prior to the proposed change.

ARTICLE 19

RECORDS TO BE FURNISHED BY CONTRACTOR

19.1     DAILY DRILLING REPORTS

CONTRACTOR shall keep and furnish to COMPANY one (1) copy of the Daily Drilling Report Form showing the depth of the hole,
formation penetrated, and any other data required by COMPANY or governmental authority. CONTRACTOR shall supply the report
on the standard API-IADC Report Form. When CONTRACTOR prepares such form, it shall be referred to as the “Daily Drilling
Report Form”.

19.2     ACCIDENT REPORTS

CONTRACTOR shall report to COMPANY, as soon as possible, all accidents or occurrences resulting in injuries to
CONTRACTOR’S employees or to any third parties, as well as any damage to property of third persons, arising out of or during the
course of operations of CONTRACTOR or its subcontractors. CONTRACTOR shall furnish COMPANY with a copy of all reports
made by CONTRACTOR to its insurer or to others as requested by COMPANY of the accidents and occurrences.

19.3     DELIVERY TICKETS

CONTRACTOR shall furnish to COMPANY delivery tickets covering any materials or supplies furnished to CONTRACTOR by
vendors for which COMPANY is obligated to reimburse CONTRACTOR. These shall be turned in to COMPANY’S representative as
received with the Daily Drilling Report Form. The quantity, description, and condition of materials and supplies so furnished shall be
verified and checked by CONTRACTOR. The delivery tickets shall be properly certified as to receipt by CONTRACTOR and must
have COMPANY’S representative’s signature for reimbursement to CONTRACTOR.

19.4     LOGS

CONTRACTOR shall diligently maintain navigational logs, equipment maintenance, and testing logs, and such other logs and
documentation designated by COMPANY. Any maintained log or documentation shall not create any additional burden on
CONTRACTOR that is not already required elsewhere in this CONTRACT. CONTRACTOR shall provide a copy of any log upon
COMPANY’S request.

                                                                 21




                                                                                                            EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 27 of 410



ARTICLE 20

INSURANCE

20.1     INSURANCE

Without limiting the indemnity obligation or liabilities of CONTRACTOR or its insurer, at all times during the term of this
CONTRACT, CONTRACTOR shall maintain insurance covering the operations to be performed under this CONTRACT as set forth
in Exhibit C.

ARTICLE 21

INDEMNITY FOR PERSONAL INJURY OR DEATH

21.1    CONTRACTOR’S PERSONNEL

CONTRACTOR SHALL PROTECT, RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS COMPANY FROM
AND AGAINST ALL CLAIMS, DEMANDS AND CAUSES OF ACTION ASSERTED BY CONTRACTOR,
CONTRACTOR’S SUBSIDIARIES AND AFFILIATED COMPANIES, CONTRACTORS OF ANY SUCH PARTIES, AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS, INVITEES, EMPLOYEES AND ANY OF THEIR
RELATIVES FOR PERSONAL INJURY (INCLUDING BODILY INJURY), ILLNESS, OR DEATH, THAT ARISE OUT
OF OR ARE RELATED TO WORK PERFORMED HEREUNDER.

21.2    COMPANY’S PERSONNEL

COMPANY SHALL PROTECT, RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS CONTRACTOR FROM
AND AGAINST ALL CLAIMS, DEMANDS AND CAUSES OF ACTION ASSERTED BY COMPANY, COMPANY’S
SUBSIDIARIES, CO-OWNERS AND JOINT VENTURERS (IF ANY), CONTRACTORS OF ANY SUCH PARTIES
(EXCEPT CONTRACTOR, AS SET FORTH IN ARTICLE 21.1 HEREOF), AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, AGENTS, INVITEES, EMPLOYEES AND ANY OF THEIR RELATIVES FOR PERSONAL INJURY
(INCLUDING BODILY INJURY), ILLNESS, OR DEATH, THAT ARISE OUT OF OR ARE RELATED TO WORK
PERFORMED HEREUNDER.

ARTICLE 22

RESPONSIBILITY FOR LOSS OF OR DAMAGE TO THE EQUIPMENT

22.1    CONTRACTOR’S DRILLING UNIT

EXCEPT AS SPECIFICALLY PROVIDED FOR IN ARTICLE 22.3, CONTRACTOR SHALL ASSUME ALL RISK OF
LOSS OF OR DAMAGE TO AND SHALL PROTECT,

                                                             22




                                                                                                    EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 28 of 410



RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS COMPANY FROM AND AGAINST ANY AND ALL
CLAIMS FOR LOSS OF OR DAMAGE TO (INCLUDING SALVAGE OR REMOVAL COSTS) ITS DRILLING UNIT AND
EQUIPMENT.

FOR PURPOSES OF THIS ARTICLE 22, ALL EQUIPMENT BELONGING TO CONTRACTOR’S PARENT,
SUBSIDIARIES, AFFILIATES, SUBCONTRACTORS, PARTNERS, JOINT VENTURERS, EMPLOYEES, OR AGENTS
SHALL BE CONSIDERED TO BE CONTRACTOR’S EQUIPMENT.

22.2    USE OF CONTRACTOR’S EQUIPMENT

COMPANY shall have unrestricted right to use all of CONTRACTOR’S equipment provided under this CONTRACT during such
times as COMPANY or both COMPANY and CONTRACTOR are engaged in bringing a well being drilled under this CONTRACT
under control, provided however, that such use, in CONTRACTOR’S sole opinion, does not endanger CONTRACTOR’S personnel
or the Drilling Unit.

22.3    CONTRACTOR’S IN HOLE-EQUIPMENT

COMPANY SHALL ASSUME ALL RISK OF LOSS OF OR DAMAGE TO CONTRACTOR’S IN-HOLE, SUBSEA AND
MOORING EQUIPMENT WHEN THE EQUIPMENT IS IN THE HOLE OR IN USE BELOW THE SURFACE OF THE
WATER TO THE EXTENT CONTRACTOR’S INSURANCE DOES NOT COMPENSATE CONTRACTOR,
REGARDLESS OF WHEN OR HOW THE DESTRUCTION OR DAMAGE OCCURS, UNLESS SAID LOSS OF OR
DAMAGE IS A RESULT OF CONTRACTOR’S SOLE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, IN WHICH CASE CONTRACTOR IS SOLELY RESPONSIBLE FOR ALL LOSS OF OR DAMAGE. FOR
PURPOSES OF THIS SECTION 22.3, ALL EQUIPMENT BELONGING TO CONTRACTOR’S SUBCONTRACTORS,
PARTNERS, JOINT VENTURERS, EMPLOYEES, OR AGENTS SHALL BE CONSIDERED TO BE CONTRACTOR’S
EQUIPMENT. COMPANY’S RESPONSIBILITY FOR LOSS OF CONTRACTOR’S INHOLE, SUBSEA AND MOORING
EQUIPMENT IS LIMITED TO CONTRACTOR’S CIF REPLACEMENT COST LESS DEPRECIATION AT THE RATE
OF THREE-FOURTHS OF ONE PERCENT (0.75%) PER MONTH OF USE UNDER THIS CONTRACT.

COMPANY SHALL ASSUME THE RISK OF LOSS FOR AND PROTECT, RELEASE, DEFEND, INDEMNIFY AND
HOLD HARMLESS CONTRACTOR FOR DAMAGE TO OR DESTRUCTION OF CONTRACTOR’S CHOKE
MANIFOLDS, BLOWOUT PREVENTORS, AND DRILL STRING CAUSED BY EXPOSURE TO UNUSUALLY
CORROSIVE OR OTHERWISE DESTRUCTIVE ELEMENTS NOT NORMALLY ENCOUNTERED WHICH ARE
INTRODUCED INTO THE DRILLING FLUID FROM SUBSURFACE FORMATIONS OR THE USE OF CORROSIVE
ADDITIVES IN THE FLUID, UNLESS SAID LOSS OF OR DAMAGE IS A RESULT OF CONTRACTOR’S
NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN WHICH CASE CONTRACTOR IS SOLELY
RESPONSIBLE FOR ALL LOSS OR DAMAGE.

                                                          23




                                                                                                EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 29 of 410



22.4   COMPANY’S EQUIPMENT

COMPANY SHALL ASSUME THE RISK OF LOSS FOR AND PROTECT, RELEASE, DEFEND, INDEMNIFY, AND
HOLD HARMLESS CONTRACTOR FROM AND AGAINST ANY AND ALL CLAIMS FOR LOSS OF OR DAMAGE TO
COMPANY’S EQUIPMENT AND PROPERTY. FOR THE PURPOSE OF THIS ARTICLE 22 ONLY, ALL EQUIPMENT
AND PROPERTY BELONGING TO COMPANY’S PARENT, SUBSIDIARIES, AFFILIATES, CONTRACTORS (OTHER
THAN CONTRACTOR) SUBCONTRACTORS, PARTNERS, JOINT VENTURERS, EMPLOYEES, OR AGENTS SHALL
BE CONSIDERED TO BE COMPANY’S EQUIPMENT.

22.5   RESPONSIBILITY DURING MOBILIZATION FROM KOREA

CONTRACTOR SHALL ASSUME FULL RESPONSIBILITY FOR AND SHALL PROTECT, RELEASE,
DEFEND, INDEMNIFY, AND HOLD HARMLESS COMPANY AND ITS’ JOINT OWNERS HARMLESS FROM AND
AGAINST ANY LOSS, CLAIM, DAMAGE, FINE, PENALTY, DEMAND OR LIABILITY, FOR POLLUTION OR
PROPERTY DAMAGE, WITHOUT MONETARY LIMITATIONS, MADE BY ANY ENTITY OR PERSON WHILE THE
DRILLING UNIT IS MOBILIZING FROM KOREA TO THE GULF OF MEXICO PRIOR TO THE COMMENCMENT
DATE.

ARTICLE 23

LOSS OF HOLE OR RESERVOIR

23.1   LOSS OR DAMAGE TO THE HOLE

SHOULD THE HOLE BE LOST OR DAMAGED, THE LOSS OR DAMAGE WILL BE BORNE BY COMPANY AND
COMPANY SHALL PROTECT, RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS CONTRACTOR FROM
AND AGAINST ALL CLAIMS FOR LOSS OF OR DAMAGE TO THE HOLE. NOTWITHSTANDING THE PREVIOUS
SENTENCE, IF THE HOLE IS LOST OR DAMAGED DUE TO CONTRACTOR’S NEGLIGENCE, GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR ITS AGENTS’, OR SUBCONTRACTORS OR THEIR FAILURE TO
COMPLY WITH COMPANY’S INSTRUCTIONS, THEN AS CONTRACTOR’S SOLE LIABILITY, CONTRACTOR
SHALL BE OBLIGATED AT COMPANY’S ELECTION TO REDRILL THE HOLE TO THE POINT AT WHICH THE
HOLE WAS LOST AT EIGHTY PERCENT (80%) OF THE OPERATING RATE BUT OTHERWISE SUBJECT TO THIS
DRILLING CONTRACT.

23.2   COST OF CONTROL OF BLOWOUT OR CRATER

IN THE EVENT ANY WELL BEING DRILLED HEREUNDER SHALL BLOWOUT, CRATER OR CONTROL BE LOST
FROM ANY CAUSE, COMPANY SHALL BEAR THE ENTIRE COST AND EXPENSE OF KILLING THE WELL OR OF
OTHERWISE BRINGING THE WELL UNDER CONTROL AND SHALL PROTECT, RELEASE, DEFEND, INDEMNIFY,
AND HOLD HARMLESS CONTRACTOR FROM AND

                                            24




                                                                        EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 30 of 410



AGAINST ALL CLAIMS, SUITS, DEMANDS, AND CAUSES OF ACTION FOR COSTS ACTUALLY INCURRED IN
CONTROLLING THE WELL.

23.3   UNDERGROUND DAMAGE

COMPANY SHALL PROTECT, RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS CONTRACTOR FOR
ANY AND ALL CLAIMS ON ACCOUNT OF (I) INJURY TO, DESTRUCTION OF, LOSS, OR IMPAIRMENT OF ANY
PROPERTY RIGHT IN OR TO OIL, GAS, OR OTHER MINERAL SUBSTANCES OR WATER, IF AT THE TIME OF
THE ACT OR OMISSION CAUSING THE INJURY, DESTRUCTION, LOSS, OR IMPAIRMENT, THE SUBSTANCE
HAD NOT BEEN REDUCED TO PHYSICAL POSSESSION ABOVE THE SURFACE OF THE EARTH, OR (II) ANY
LOSS OR DAMAGE TO ANY FORMATION, STRATA, OR RESERVOIR BENEATH THE SURFACE OF THE EARTH.

ARTICLE 24

POLLUTION

24.1   CONTRACTOR RESPONSIBILITY

CONTRACTOR SHALL ASSUME FULL RESPONSIBILITY FOR AND SHALL PROTECT, RELEASE,
DEFEND, INDEMNIFY, AND HOLD COMPANY AND ITS JOINT OWNERS HARMLESS FROM AND AGAINST ANY
LOSS, DAMAGE, EXPENSE, CLAIM, FINE, PENALTY, DEMAND, OR LIABILITY FOR POLLUTION OR
CONTAMINATION, INCLUDING CONTROL AND REMOVAL THEREOF, ORIGINATING ON OR ABOVE THE
SURFACE OF THE LAND OR WATER, FROM SPILLS, LEAKS, OR DISCHARGES OF FUELS, LUBRICANTS,
MOTOR OILS, PIPE DOPE, PAINTS, SOLVENTS, BALLAST, AIR EMISSIONS, BILGE SLUDGE, GARBAGE, OR ANY
OTHER LIQUID OR SOLID WHATSOEVER IN POSSESSION AND CONTROL OF CONTRACTOR AND WITHOUT
REGARD TO NEGLIGENCE OF ANY PARTY OR PARTIES AND SPECIFICALLY WITHOUT REGARD TO
WHETHER THE SPILL, LEAK, OR DISCHARGE IS CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OR
OTHER FAULT OF COMPANY, ITS CONTRACTORS, (OTHER THAN CONTRACTOR) PARTNERS, JOINT
VENTURERS, EMPLOYEES, OR AGENTS. IN ADDITION TO THE ABOVE, CONTRACTOR TO A LIMIT OF
FIFTEEN MILLION DOLLARES (US$ 15,000,000.00) PER OCCURANCE, SHALL RELEASE INDEMNIFY AND
DEFEND COMPANY FOR CLAIMS FOR LOSS OR DAMAGE TO THIRD PARTIES ARISING FROM POLLUTION IN
ANY WAY CAUSED BY THE DRILLING UNIT WHILE IT IS OFF THE DRILLING LOCATION, WHILE UNDERWAY
OR DURING DRIVE OFF OR DRIFT OFF FROM THE DRILLING LOCATION.

24.2   COMPANY RESPONSIBILITY

COMPANY SHALL ASSUME FULL RESPONSIBILITY FOR AND SHALL PROTECT, RELEASE,
DEFEND, INDEMNIFY, AND HOLD CONTRACTOR HARMLESS FROM AND AGAINST ANY LOSS, DAMAGE,
EXPENSE, CLAIM, FINE, PENALTY,

                                              25




                                                                            EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 31 of 410



DEMAND, OR LIABILITY FOR POLLUTION OR CONTAMINATION, INCLUDING CONTROL AND REMOVAL
THEREOF, ARISING OUT OF OR CONNECTED WITH OPERATIONS UNDER THIS CONTRACT HEREUNDER AND
NOT ASSUMED BY CONTRACTOR IN ARTICLE 24.1 ABOVE, WITHOUT REGARD FOR NEGLIGENCE OF ANY
PARTY OR PARTIES AND SPECIFICALLY WITHOUT REGARD FOR WHETHER THE POLLUTION OR
CONTAMINATION IS CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OR FAULT OF CONTRACTOR.

24.3      CLEAN UP OPERATIONS

Initiation of clean up operations by either Party shall not be an admission or assumption of liability by such initiating Party or Parties.

ARTICLE 25

INDEMNITY OBLIGATION

25.1     INDEMNITY OBLIGATION

EXCEPT TO THE EXTENT ANY SUCH OBLIGATION IS SPECIFICALLY LIMITED TO CERTAIN CAUSES
ELSEWHERE IN THIS CONTRACT, THE PARTIES INTEND AND AGREE THAT THE PHRASE “SHALL PROTECT,
RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS” MEANS THAT THE INDEMNIFYING PARTY SHALL
PROTECT, RELEASE, DEFEND, INDEMNIFY, AND HOLD HARMLESS THE INDEMNIFIED PARTY OR PARTIES
FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES
(INCLUDING REASONABLE ATTORNEYS FEES), JUDGMENTS AND AWARDS OF ANY KIND OR CHARACTER,
WITHOUT LIMIT AND WITHOUT REGARD TO THE CAUSE OR CAUSES THEREOF, INCLUDING PREEXISTING
CONDITIONS, WHETHER SUCH CONDITIONS BE PATENT OR LATENT, THE UNSEAWORTHINESS OF ANY
VESSEL OR VESSELS (INCLUDING THE DRILLING UNIT), BREACH OF REPRESENTATION OR WARRANTY,
EXPRESSED OR IMPLIED, BREACH OF CONTRACT, STRICT LIABILITY, TORT, OR THE NEGLIGENCE OF ANY
PERSON OR PERSONS, INCLUDING THAT OF THE INDEMNIFIED PARTY, WHETHER SUCH NEGLIGENCE BE
SOLE, JOINT OR CONCURRENT, ACTIVE, PASSIVE OR GROSS OR ANY OTHER THEORY OF LEGAL LIABILITY
AND WITHOUT REGARD TO WHETHER THE CLAIM AGAINST THE INDEMNITEE IS THE RESULT OF AN
INDEMNIFICATION AGREEMENT WITH A THIRD PARTY.

25.2     BENEFIT OF INDEMNITIES

TO THE EXTENT A PARTY IS ENTITLED TO INDEMNIFICATION IN ARTICLES 21, 22, 23, AND 24, SUCH PARTY’S
PARENT, SUBSIDIARIES, AFFILIATES, CO-OWNERS AND JOINT VENTURERS (IF ANY), AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES, THE DRILLING UNIT AND ITS LEGAL AND
BENEFICAL OWNERS, IN REM OR IN PERSONAM SHALL ALSO BE ENTITLED TO SUCH INDEMNIFICATION
AND DEFENSE THEREUNDER. ANY

                                                                    26




                                                                                                                 EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 32 of 410



SUCH PERSON SO ENTITLED TO INDEMNIFICATION AND DEFENSE UNDER THIS ARTICLE 25.2 ARE
HEREINAFTER REFERRED TO AS AN “EXTENDED BENEFICIARY OF INDEMNIFICATIONS.

25.3      Third Party Beneficiaries

Except as otherwise specifically agreed nothing in this Contract shall be construed or applied so as to permit any person or entity not a
direct signatory party hereto (except for a successor or permitted assignee of such direct signatory party) to enforce or seek damages
against either signatory party hereto for any breach of this Contract. The definition of CONTRACTOR and COMPANY herein shall
not be construed to enable or entitle any person or entity other than the signatory parties hereto or a successor or permitted assignee of
such a signatory party to directly sue or seek relief against the other signatory party hereto except to the extent that any Extended
Beneficiary of Indemnification (as defined in Article 25.2) shall be expressly permitted to enforce such rights of indemnification
against the indemnitor. Except for any EXTENDED BENEFICIARY OF INDEMNIFICATION, no persons or entities are intended to
be or become third party beneficiaries of this contract.

ARTICLE 26

LAWS, RULES, AND REGULATIONS

26.1      LAWS, RULES AND REGULATIONS

CONTRACTOR and COMPANY shall comply with all governmental laws, rules, and regulations or orders which are now or
hereafter shall become applicable to its operations covered by this CONTRACT or arising out of the performance of such operations.

26.2      EQUAL OPPORTUNITY CLAUSE

To the extent applicable and in connection with the performance of work under this CONTRACT, CONTRACTOR agrees to comply
with the following Equal Employment Opportunity and/or Affirmative Action requirements and all other similar requirements as the
same are enacted or become applicable to the CONTRACT: Section 202 of Executive Order 11246, as amended by Executive Order
11375, relating to equal employment opportunities, the implementing rules and regulations of the Secretary of Labor and all contract
clauses and requirements which are applicable and set forth therein are incorporated herein by specific reference. In particular,
CONTRACTOR hereby certifies that it does not maintain segregated facilities. In making this certification, CONTRACTOR
incorporates each and all of the provisions of the approved form of certification contained in 41 C.F.R. Section 60-1.8(b) the same as
if such provisions were fully set forth herein and signed by CONTRACTOR. Sections 503 and 504 of the Rehabilitation Act of 1973
and Title IV of the Vietnam Era Veterans Readjustment Assistance Act of 1974 relating to employment and advancement of
employment of qualified handicapped individuals, disabled veterans and veterans of the Vietnam Era, the implementing rules and
regulations of the Secretary of Labor and all contract clauses and requirements which are applicable and set forth therein are
incorporated herein by specific reference pursuant to 41 C.F.R. Section 60-741.22 and 41 C.F.R. Section 60-250.22.

                                                                   27




                                                                                                               EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 33 of 410



26.3      CERTIFICATE OF FINANCIAL RESPONSIBILITY

COMPANY, in cooperation with the CONTRACTOR, shall obtain, at COMPANY’S expense, and maintain evidence of a Certificate
of Financial Responsibility from the U.S. Coast Guard covering the Drilling Unit as required by 33 C.F.R. Part 135 and the Outer
Continental Shelf Lands Act of 1978. COMPANY will file for the certificate before the well is spud and will coordinate the filing with
COMPANY. A copy of filed certificate shall be furnished to CONTRACTOR prior to spud and CONTRACTOR must maintain a
copy on the Drilling Unit.

ARTICLE 27

TERMINATION

27.1      TERMINATION BY COMPANY

27.1.1 COMPANY shall have the option to terminate this CONTRACT subject only to (i) payment of amounts earned by
CONTRACTOR before termination, and demobilization of the Drilling Unit pursuant to Article 1.3 and (ii) payment of the Lump
Sum set forth in Exhibit E. Terminating pursuant to Article 27.1.1 does not limit any other right of termination which COMPANY
may have. The termination shall not affect any right or obligation which accrued prior to the termination.

27.1.2 In the event the shipyard where the Drilling Unit is being constructed fails or is unable to deliver the Drilling Unit within the
time limits and operational specifications of its contract with CONTRACTOR such that CONTRACTOR has the ability to terminate
the construction contract, CONTRACTOR shall so advise COMPANY in writing.

If COMPANY desires to accept the Drilling Unit with later delivery or reduced operational specifications, then COMPANY shall so
notify CONTRACTOR within a reasonable time following COMPANY’S receipt of notice under this Article, and upon timely receipt
of notice by CONTRACTOR, CONTRACTOR shall not terminate the construction contract and this CONTRACT shall be suitably
amended to reflect the later delivery and the reduced operational specifications in Exhibit G, with all other terms and conditions
remaining in full force and effect. If such later delivery or reduced operational specifications result in a claim by CONTRACTOR
against the Drilling Unit constructor, any net savings to CONTRACTOR as a result of such claim shall be credited to COMPANY
against CONTRACTOR’S invoices or remitted to COMPANY as COMPANY shall direct.

If COMPANY does not desire to accept the Drilling Unit with such later delivery or reduced operational specifications, then
COMPANY shall so notify CONTRACTOR within a reasonable time following COMPANY’S receipt of notice under this Article,
and upon timely receipt of such notice by CONTRACTOR, this CONTRACT shall terminate and COMPANY shall have no
obligations under Exhibit E.

                                                                   28




                                                                                                               EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 34 of 410



27.2      TERMINATION BY CONTRACTOR

CONTRACTOR may cancel this CONTRACT for non-payment of its invoices for services under this CONTRACT, except for
portions of the invoices which COMPANY may dispute in good faith. However, CONTRACTOR may cancel under this Article no
sooner than one hundred and twenty (120) days after payment was due and only after giving ninety (90) days notice thereof, during
which period COMPANY shall have the opportunity to correct the breach.

27.3      LOSS OF DRILLING UNIT

In the event of actual or constructive total loss of the Drilling Unit (as determined by CONTRACTOR’S underwriters), termination
shall be immediate with neither CONTRACTOR nor CONTRACTOR’S underwriters having any recourse against COMPANY, or
obligations pursuant to Exhibit E, except for CONTRACTOR’S claim to amounts CONTRACTOR earned up to the date of such loss.
Contractor shall be responsible for any removal or salvage costs.

27.4      PROVISION AFTER EXPIRATION OF CONTRACT

Notwithstanding the termination of this CONTRACT, COMPANY and CONTRACTOR shall continue to be bound by the provisions
of this CONTRACT that reasonably require some action or forbearance after the expiration of the term of this CONTRACT.

ARTICLE 28

FORCE MAJEURE

28.1      FORCE MAJEURE

The term Force Majeure as used in this Article 28 shall mean acts of God, adverse sea or weather conditions beyond the design
operating perimeters of the Drilling Unit including wind, sea and current, earthquakes, flood, war, civil disturbances, strikes, lockouts
or other industrial disturbances by persons other than employees of CONTRACTOR, governmentally imposed rules, regulations or
moratoriums or any other cause whatsoever, whether similar or dissimilar to the causes herein enumerated, not within the reasonable
control of either Party which, through the exercise of due diligence said party is unable to foresee or overcome. In no event shall the
term Force Majeure include normal, reasonably foreseeable, or reasonably avoidable operational delays or strikes, lockouts or other
industrial disturbances by employees of CONTRACTOR. In the event that either Party hereto is rendered unable, wholly or in part, by
Force Majeure to carry out its obligations under this CONTRACT, it is agreed that such Party shall give notice and details of the Force
Majeure in writing to the other Party as promptly as possible after its occurrence. In such cases, the obligations of the Party giving the
notice shall be suspended during the continuance of any inability so caused, except that COMPANY shall be obligated to pay to
CONTRACTOR the applicable Dayrates. Should a condition of Force Majeure continue for more than thirty (30) consecutive days,
this CONTRACT may be immediately terminated at the option of COMPANY by delivering written notice thereof to
CONTRACTOR.

Except for its obligation to make payments of monies hereunder, neither Party to this CONTRACT shall be considered in default in
performance of such obligations hereunder to the

                                                                   29




                                                                                                               EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 35 of 410



extent that the performance of such obligations, or any of them is delayed or prevented by Force Majeure.

ARTICLE 29

CONFIDENTIAL INFORMATION, LICENSE AND PATENT INDEMNITY

29.1      CONFIDENTIAL INFORMATION

29.1.1 CONTRACTOR agrees to hold in confidence, and not disclose to any third party or use for any purpose other than performance
of the work, all or any part of the well information (including the location and type of operations performed), logs, cores, core data,
cuttings, maps, data, plans, reports, manuscripts, procedures, schedules, drawings, specifications, results, models, computer programs,
or any product which is: a) received or ascertained by CONTRACTOR directly or indirectly from COMPANY, its licensors or other
contractors; or b) otherwise acquired by CONTRACTOR, its employees, representatives, or subcontractors in connection with, as a
result of, or incident to performance of the work (“INFORMATION”). CONTRACTOR shall secure prior written agreements from its
subcontractors, and suppliers who will be engaged in the performance of the Work, or may be exposed to INFORMATION ensuring
their compliance with the provisions of Article 29. Nothing herein contained should preclude CONTRACTOR from providing
INFORMATION required by any governmental authority.

29.1.2 CONTRACTOR shall not use COMPANY’S name or COMPANY’S affiliate’s name in any promotional materials, or make
any publicity release regarding the Work or INFORMATION hereunder except as may be required by law, regulation or rule of any
governmental entity or stock exchange without first obtaining the written approval of COMPANY.

29.1.3 CONTRACTOR agrees to comply with all the laws and regulations governing the export of INFORMATION from the United
States.

29.1.4 Any other warranty, representation, limitation, or indemnification provision of this CONTRACT shall not affect the obligations
of Article 29.

29.1.5 All INFORMATION, whether completed or not, shall be the property of COMPANY for its copying, use, modification,
distribution, or disclosure without accounting, in whatever way COMPANY may determine, notwithstanding copyright or other
restrictive legends placed thereon by CONTRACTOR, its employees, its subcontractors, or its suppliers. All INFORMATION shall be
turned over to COMPANY promptly at COMPANY’S request or at the termination of operations.

29.2.2 CONTRACTOR agrees to grant, and hereby grants to COMPANY an irrevocable, paid up, nonexclusive worldwide license to
make, use, sell, copy, modify, disclose, distribute, and license under any and all patent, copyright, trade secret and other proprietary
rights owned or controlled by CONTRACTOR, its parent or subsidiaries, to the extent needed for making, using,

                                                                   30




                                                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 36 of 410



selling, or licensing equipment, materials, or other goods according to INFORMATION supplied by CONTRACTOR or to produce,
copy, distribute, and use copyrighted materials based on using such INFORMATION.

29.3     PATENT INDEMNITIES

29.3.1 CONTRACTOR SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS COMPANY AGAINST
LOSS OR DAMAGE ARISING OUT OF ANY CLAIM OR SUIT FOR MISAPPROPRIATION OF TRADE SECRET OR
FOR PATENT, COPYRIGHT OR OTHER PROPRIETARY RIGHT INFRINGEMENT ARISING OUT OF INCIDENT TO
OR IN CONNECTION WITH (A) PERFORMANCE OF THE WORK BY CONTRACTOR, OR (B) COMPANY’S
POSSESSION, USE OR SALE OF GOODS, EQUIPMENT OR MATERIALS FURNISHED BY CONTRACTOR, OR
(C) COMPANY’S PRODUCTION OF COPYRIGHTED WORKS INCORPORATING OR PREPARED ACCORDING TO
DOCUMENTS OR OTHER TANGIBLE MATERIALS FURNISHED BY CONTRACTOR, AND COMPANY’S
POSSESSION, MODIFICATION, USE, SALE, DISTRIBUTION, COPYING OR LICENSING OF SUCH DOCUMENTS,
MATERIALS OR WORKS. COMPANY shall promptly notify CONTRACTOR of any such claim or suit and afford
CONTRACTOR an opportunity at CONTRACTOR’S expense to undertake the defense of any such suit, provided that COMPANY,
at its election, may join in such defense at its expense. If CONTRACTOR refuses or fails to defend such suit, CONTRACTOR shall
reimburse COMPANY in full for COMPANY’S costs and expenses in the defense of such suit including attorneys’ fees.
CONTRACTOR shall pay promptly any judgments or decrees which may be entered against COMPANY in such suit, and in the
event of the grant of injunctive relief, CONTRACTOR shall provide non-violating INFORMATION, equipment, and/or material
equal in value and efficiency and failing so to do, shall pay COMPANY all damages suffered by reason of such failure.

29.3.2 COMPANY SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS CONTRACTOR AGAINST
LOSS OR DAMAGE ARISING OUT OF ANY CLAIM OR SUIT FOR MISAPPROPRIATION OF TRADE SECRET OR
FOR PATENT, COPYRIGHT OR OTHER PROPRIETARY RIGHT INFRINGEMENT ARISING OUT OF INCIDENT TO
OR IN CONNECTION WITH (A) CONTRACTOR”S POSSESSION, USE OF EQUIPMENT OR MATERIALS
FURNISHED BY COMPANY IN ACCORDANCE WITH EXHIBIT B-3, OR (B) CONTRACTOR’S PRODUCTION OF
COPYRIGHTED WORKS INCORPORATING OR PREPARED ACCORDING TO DOCUMENTS OR OTHER
TANGIBLE MATERIALS FURNISHED BY COMPANY, AND CONTRACTOR’S POSSESSION, MODIFICATION, USE,
SALE, DISTRIBUTION, COPYING OR LICENSING OF SUCH DOCUMENTS, MATERIALS OR WORKS.
CONTRACTOR shall promptly notify COMPANY of any such claim or suit and afford COMPANY an opportunity at COMPANY’S
expense to undertake the defense of any such suit, provided that CONTRACTOR, at its election, may join in such defense at its
expense. If COMPANY refuses or fails to defend such suit, COMPANY shall reimburse CONTRACTOR in full for
CONTRACTOR”S costs and expenses in the defense of such suit including attorneys’ fees. COMPANY shall pay promptly any
judgments or decrees entered against CONTRACTOR in such suit.

                                                              31




                                                                                                      EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 37 of 410



ARTICLE 30

ASSIGNMENT OF CONTRACT

30.1      ASSIGNMENT BY CONTRACTOR

CONTRACTOR shall not sublease or assign this CONTRACT, other than to its parent company or an affiliate or subsidiary thereof,
without first obtaining the written consent of COMPANY. Such consent shall not be unreasonably withheld. COMPANY may require
CONTRACTOR or its parent, subsidiaries or affiliates to issue a performance guarantee in a mutually agreeable form.

30.2      ASSIGNMENT BY COMPANY

30.2.1     COMPANY shall have the right to assign this CONTRACT to Atlantic Richfield Company, its divisions, subsidiaries
(whether wholly or partially owned by Atlantic Richfield Company) and affiliates. CONTRACTOR shall look exclusively to the
assignee of COMPANY for any matter during the period of assignment in the event of any such assignment by COMPANY. The time
the Drilling Unit is operating for the assignee shall count towards the Contract Period.

30.2.2 Subject to Article 30.2.1, COMPANY shall have the right to assign its rights and obligations hereunder, in whole or in part, to
third persons for wells within the Gulf of Mexico, with written consent of CONTRACTOR, and such consent shall not be
unreasonably withheld. In the event of any such assignment under this Article 30.2.2 to a third party with CONTRACTOR’S written
consent, COMPANY shall thereafter have no liability for any matter or operations hereunder and shall have no further responsibility
to CONTRACTOR or other person hereunder during the time the right is assigned. CONTRACTOR shall look exclusively to the
assignee of COMPANY for any matter during the period of assignment in the event of any such assignment by COMPANY. The time
the Drilling Unit is operating for the assignee shall count toward the Contract Period.

30.2.3 COMPANY shall have the right to assign its rights and obligations hereunder, in whole or in part, to third parties for wells
within the Gulf of Mexico, without the consent of CONTRACTOR. In the event of any such assignment under this Article 30.2.3,
COMPANY shall provide written notice to CONTRACTOR prior to the use of the Drilling Unit on behalf of the assignee. In the event
of such an assignment, COMPANY shall remain fully liable and responsible to CONTRACTOR for complete performance of all
terms, conditions, and obligations imposed by this CONTRACT. The time the Drilling Unit is operating for the assignee shall count
toward the Contract Period.

30.3      ASSIGNMENT OUTSIDE OF OPERATING AREA

In the event any assignment being contemplated under the provisions of this Article 30 is to involve operations outside of the
Operating Area (as defined in Article 14.6), the dayrates provided for herein shall be adjusted to reflect any documented increases or
decreases in CONTRACTOR’S cost of operations, including but not limited to taxes and fees in Article 11.

                                                                  32




                                                                                                              EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 38 of 410



ARTICLE 31

INGRESS AND EGRESS OF LOCATION

31.1      INGRESS AND EGRESS OF LOCATION

31.1.1     COMPANY shall provide CONTRACTOR with rights of ingress and egress to the well location and provide any related
drilling permits or licenses for the performance by CONTRACTOR of all Work.

31.1.2    COMPANY makes no warranty or representation, express or implied, and hereby disclaims all such warranties or
representations as to any conditions with respect to any port, place, dock, anchorage, access route, location, or submarine line relating
to the Work, except at the well location.

ARTICLE 32

COMPANY’S POLICIES

32.1      UNAUTHORIZED PERSONS ON JOB SITES

Only (i) CONTRACTOR’S authorized employees or subcontractors, (ii) other authorized employees and persons, including invitees,
authorized by COMPANY, or (iii) representatives of governmental agencies will be permitted to enter any job site where Work is to
be performed under this CONTRACT. CONTRACTOR is obligated to take such steps as are reasonably necessary to prevent
unauthorized persons from entering a job site.

32.2      DRUGS, FIREARMS, AND SEARCHES

CONTRACTOR shall abide by and help enforce COMPANY’S policy regarding drugs, firearms, and alcohol. The policy is as
follows: The use, possession, or transportation of firearms, alcoholic beverages, illegal drugs, narcotics, or other controlled or
dangerous substances, and unauthorized drugs for which a person does not have a current prescription, while on COMPANY’S
Premises is prohibited. The term “COMPANY’S Premises” is used in its broadest sense to include all work locations, buildings,
structures, installations, Drilling Unit, and all other facilities, both onshore and offshore, including the point of embarkation and
debarkation for all boats, planes, and helicopters owned or controlled by COMPANY or one of its affiliated companies or otherwise
being utilized for COMPANY’S business for transportation of persons to and from these facilities.

To ensure compliance with this policy, COMPANY may require CONTRACTOR, upon written request, to conduct unannounced
periodic inspections of all individuals and their personal effects while on COMPANY’S Premises. Violation of this policy or refusal to
submit to an inspection by COMPANY’S or CONTRACTOR’S personnel could result in disciplinary action up to and including
discharge will be cause for immediate removal of the individual from COMPANY’S Premises.

                                                                   33




                                                                                                               EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 39 of 410



ARTICLE 33

NOTICES

33.1     NOTICES

Any notice provided or permitted to be given under this CONTRACT shall be in writing, and may be served by personal delivery or
by depositing same in the mail, addressed to the Party to be notified, postage prepaid, and registered or certified with a return receipt
requested. Notice deposited in the mail in the manner described above shall be deemed to have been given and received on the date of
the delivery as shown on the return receipt. Notice served in any other manner shall be deemed to have been given and received only
if and when actually received by the addressee (except that notice given by telecopier shall be deemed given and received upon receipt
only if received during normal business hours and if received other than during normal business hours shall be deemed received as of
the opening of business on the next Business Day (for purposes of this CONTRACT, the term “Business Day”) shall mean any day
except a Saturday, Sunday or other day on which commercial banks in Houston, Texas are required or authorized by law to be closed).
For purposes of notice, the addresses of the Parties shall be as follows:

33.2     FOR COMPANY

         Vastar Resources, Inc.
         15375 Memorial Drive
         Houston, TX 77079
         ATTN: Don Weisinger
         FAX: (281) 584-6810 or 6670
         TELEPHONE: (281) 584-6021

33.3     FOR CONTRACTOR

         R&B Falcon Drilling Co.
         901 Threadneedle
         Houston, TX 77079-2911
         ATTN: President
         FAX: (281)496-4363
         TELPHONE: (281)496-5000

33.4     ORAL NOTICES

Notices may be given orally only with respect to minor questions involved in the immediate drilling of any well concerned.

                                                                   34




                                                                                                              EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 40 of 410



ARTICLE 34

CONSEQUENTIAL DAMAGES

34.1      CONSEQUENTIAL DAMAGES

Neither Party shall be liable to the other for incidental special, indirect, statutory, exemplary, punitive, or consequential damages
suffered by such party resulting from or arising out of this CONTRACT, including, without limitation, loss of profits, or business
interruptions however they may be caused.

ARTICLE 35

WAIVERS AND ENTIRE CONTRACT

35.1      WAIVERS

None of the terms and conditions of this CONTRACT shall be deemed waived by either Party unless the waiver is executed in writing
and then only by the duly authorized agents or representative of that Party. The failure of either Party to execute any right of
termination shall not act as a waiver of any right of that Party provided hereunder. No waiver of the provisions of this CONTRACT
shall be deemed or shall constitute a waiver of any other provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.

35.2      ENTIRE CONTRACT

This CONTRACT, including all exhibits attached hereto and made a part hereof by this reference, constitute the entire agreement
between the Parties with respect to the subject matter hereof and thereof and supersede all prior agreements, understandings,
negotiations, discussions and commitments, whether oral or written with respect to same. The right of either Party to require strict
adherence to the terms hereof and performance hereunder will not be affected by any previous waiver of course of dealing. Neither
this CONTRACT nor any supplement, amendment, alteration, modification, or waiver will be binding on a Party unless signed by
duly authorized agents or representatives of CONTRACTOR and COMPANY, or in the case of termination, by the duly authorized
agents or representatives of the Party seeking termination. In the event of conflict between the terms and conditions of the text of this
CONTRACT and those in any of the Exhibits, the terms and conditions of the text of this CONTRACT shall prevail.

35.3      GOVERNING LAW

This CONTRACT shall be construed and the relations between the parties determined in accordance with the General Maritime Law
of the United States of America, not including, however, any of its conflicts of law rules which would direct or refer to the laws of
another jurisdiction.

                                                                    35




                                                                                                                EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 41 of 410



35.4     ARBITRATION

Any controversy or claim arising out of or relating to this CONTRACT, or the breach thereof, which cannot be resolved satisfactorily
between the parties, shall be settled by arbitration in Houston, Texas, in accordance with the rules of the American Arbitration
Association Commercial Disputes. If no agreement can be reached by the Parties on discovery disputes, then the Federal Rules of
Civil Procedure shall govern and judgement upon the award rendered by the arbitrator(s) may be entered in any court of competent
jurisdiction.

IN WITNESS WHEREOF, the parties hereto have executed this CONTRACT on the 9th day of December, 1998.


R&B Falcon Drilling Co.                                               Vastar Resources, Inc.


BY: /s/ Paul B. Loyd, Jr.                                             By      /s/ Charles D. Davidson
    Paul B. Loyd, Jr.                                                         Charles D. Davidson

TITLE:          Attorney-in-Fact                                      TITLE: President and CEO
         (Chairman R&B Falcon Corporation)

                                                                 36




                                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 42 of 410



                                          EXHIBIT A

                                          DAYRATES

                                                                    RATES PER 24 HOUR DAY
                                                   Three (3) Year Option               Five (5) Year Option

Operating Rate                              $199,950.00 per day                 $189,200.00 per day

Moving Rate                                 $199,950.00 per day                 $189,200.00 per day

Standby Rate With Crews                     $199,950.00 per day                 $189,200.00 per day

Standby Rate Without Crews                  $199,950.00 per day less            $189,200.00 per day less
                                            documented cost savings             documented cost savings

Stack Rate With Crews                       $199,950.00 per day less            $189,200.00 per day less
                                            documented cost savings             documented cost savings

Stack Rate Without Crews                    $199,950.00 per day less            $189,200.00 per day less
                                            documented cost savings             documented cost savings

Equipment Repair Rate                       $ -0- per day                       $ -0- per day

Hurricane Evacuation Rate                   Standby Rates without crews plus    Standby Rates without crews plus
                                            documented expenses of              documented expenses of
                                            evacuated crew                      evacuated crew

                                              1




                                                                                         EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 43 of 410



                                                            EXHIBIT B-1

                                                     Drilling Unit Specifications

                                    GENERAL DESCRIPTION, DIMENSIONS & CRITERIA

General Description

The RBS8D is a 5th generation, harsh environment, dynamically positioned semi-submersible, suitable for worldwide operations in up
to 10,000’ water depth.

The vessel has twin “dog-bone”-shaped lower hulls, four (4) columns, canted in the transverse plane, each with a Column Outer Belt
(COB) at the drilling draft, two (2) transverse horizontal, four (4) diagonal horizontal braces, and a watertight rectangular box-type
upper hull.

Designed for harsh environments, the vessel features variable deck & column loads (per 1.2.4 of this document), very low motions,
and high specification drilling systems, with machinery spaces and two-level quarters for 130 personnel.

Eight 5.5 MW azimuth thrusters plus six 7 MW engines provide reliable and redundant DPS-3 station keeping ability.

Principal Dimensions

                                                                                                      Metric Units        U.S. Units
Overall Structure
  Length (overall)                                                                                         120.7 m           396.00 ft.
  Breadth (overall)                                                                                         78.0 m           255.91 ft.

Upper Hull
  Length                                                                                                     81.5 m          267.40 ft.
  Breadth                                                                                                    61.0 m          200.13 ft.
  Depth                                                                                                       8.5 m           27.89 ft.

Main Deck
 Length                                                                                                      84.1 m          275.93 ft.
 Breadth                                                                                                     61.0 m          200.13 ft.

Pontoons (two each)
  Length                                                                                                   114.0 m           373.96 ft.
  Breadth (amidship)                                                                                        13.4 m            43.96 ft.
  Breadth (ends)                                                                                            16.5 m            54.13 ft.
  Depth                                                                                                     9.10 m            29.86 ft.
  Corner Radius                                                                                             3.00 m             9.84 ft.
  Transverse Distance (c. to c.)                                                                            61.5 m           201.77 ft.

                                                                   1




                                                                                                              EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 44 of 410



Columns (four each)
  Horizontal Section (Lx B)
                                                       17.0 m x l6.5 m (@ WL)         55.8 ft. x 54.l ft.
                                                      14.0 m x 16.5 m (bottom)     45.93 ft. x 54.13 ft.
  Corner Radius                                                         3.00 m                  9.84 ft.
  Vertical Height                                                       23.9 m                 78.41 ft.
  Longitudinal Distance (c. to c.)                                      60.0 m                196.85 ft.
  Transverse Distance (c. to c.) at Top                               46.00 m                 150.92 ft.
  at Bottom                                                             61.5 m                201.77 ft.
Transverse Braces (two each)
  Length                                                              45.0 m                 147.64 ft.
  Breadth                                                              6.0 m                  19.68 ft.
  Depth                                                               3.00 m                   9.84 ft.
  Corner Radius                                                       0.60 m                   1.97 ft.
  Longitudinal Distance (c. to c.)                                    68.0 m                 223.10 ft.
  Centerline Elevation                                                 1.5 m                   4.92 ft.

Diagonal Braces (four each)
  Diameter                                                             3.0 m                    9.84 ft.
  Centerline Elevation                                                 1.5 m                    4.92 ft.

Elevations
  Drill Floor                                                         46.0 m                 150.92 ft.
  Main Deck (at sides)                                                41.5 m                 136.15 ft.
  Second Deck                                                         38.0 m                 124.67 ft.
  Third Deck (Inner bottom Top)                                       34.5 m                 113.19 ft.
  Upper Hull Bottom                                                   33.0 m                 108.27 ft.
  Lower Hull Top                                                       9.1 m                  29.86 ft.

Draft
  Operating Condition (G.O.M.)                                       23.00 m                   75.46 ft.
  Severe Storm Condition (G.O.M.)                                    16.50 m                   54.13 ft.
  Transit Condition                                                   8.80 m                   28.87 ft.

                                               2




                                                                                 EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 45 of 410



                                                      Storage Capacities
                                                    (subject to adjustments)

                                                                                  Metric Units           U.S. Units
Pipe Racks                                                                           871 m2               9,376 ft2
Riser (90’ joints)                                                                 3,048.5 m              10,000 ft
Total Open Deck                                                                     2,005 m2             21,578 ft2
Bulk Cement                                                                          232 m3               8,205 ft3
Bulk Barite                                                                          387 m3              13,675 ft3
Cement Day Tank                                                                       62 m3               2,200 ft3
Barite Day Tank                                                                       68 m3               2,400 ft3
Total Bulk Storage                                                                   750 m3              26,480 ft3
Sack Storage                                                                       10,000 Sx             10,000 Sx
Drilling Mud Deck                                                                    750 m3              4,434 bbl.
Drilling Mud (Column)                                                                908 m3              5,710 bbl.
Base Oil                                                                             480 m3               3,019 bbl
Column Brine Storage                                                                 480 m3              3,019 bbl.
Pontoon Brine Storage *)                                                            3,975 m3            25,000 bbl.
DW-Col.                                                                             1,736 m3            10,918 bbl.
DW-pontoons                                                                         1424 m3              8,956 bbl.
Fuel Oil                                                                            3,468 m3             21,811 bbl
Potable Water                                                                        644 m3               4,050 bbl
Helicopter Fuel                                                                       TBD                   TBD
Refrigeration Storage                                                                 45 m2                484 ft.2
Dry Storage                                                                           60 m2                646 ft. 2
SWB — pontoons *)                                                                  16,308 m3            102,565 bbl
Quarters                                                                          130 Persons           130 Persons
Heliport                                                                       S-61, Super Puma      S-61, Super Puma


(*) Note: Pontoon Brine Storage and SWB are interchangeable

                                                               3




                                                                                                  EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 46 of 410



                                                       GULF OF MEXICO

                                              METOCEAN DESIGN CRITERIA *)

                                                             OPERATION                                SURVIVAL
                                                              (DP Mode)                         (transit / future moored)
Condition                                                      Drilling                   Moored                          Vessel
                        Item                               10 Year Eddy +           20Year Tropical +             100 Year Tropical
                                                           10 year Tropical           10 Year Eddy                      Storm
                                                                  Storm               (API Criteria)                 (ABS/API)
Wind (1 hour)                                                  26.1 m/s                  30.5 rn/s                    44.9 m/s
                                                               (50.8 kn)                 (59.2 kn)                    (87.2 kn)
Wind (1 min.)                                                  30.9 m/s                  36.0 m/s                     53.1 m/s
                                                                 (60 kn)                   (70 kn)                    (103 kn)
Wind (3 sec.)                                                  35.8 m/s                  41.7 m/s                     61.7 m/s
                                                               (69.5 kn)                 (81.0 kn)                    (120 kn)
Wave Hgt. Significant                                       7.9 m (26.0 ft)           9.4 m (31.0 ft)              12.5 m (41.0 ft)
Peak Period                                                      (PMS)                   12.0 sec.                    15.0 sec.
Wave Height Maximum                                              14.7 m                    17.5 m                       22.0 m
                                                                (48.2 ft)                 (57.3 ft)                    (72.2 ft)
Current:
Surface                                                    1.8 m/s, (3.5 kn)         1.8 m/s, (3.5 kn)             1.0 m/s (1.9 kn)
100 ft.                                                    1.7 m/s, (3.4 kn)         1.7 m/s, (3.4 kn)
200 ft.                                                    1.2 m/s (2.4 kn)          1.2 m/s (2.4 kn)
400 ft.                                                    1.0 M/s (2.0 kn)          1.0 m/s (2.0 kn)
1000 ft.                                                   0.5 m/s (1.0 kn)          0.5 m/s (1.0 kn)
2000 ft.                                                   0.3 m/s (0.5 kn)          0.3 m/s (0.5 kn)
Seafloor                                                   0.1 m/s, (0.1 kn)         0.1 m/s, (0.1 kn)


*) Metocean Design Criteria in the DP mode relate to drilling conditions with all engines (6 x 7.0 MW power) on line and any one
thruster down.

                                                                 4




                                                                                                             EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 47 of 410



1.2.4 Variable Drilling Loads (VDL)

DP Mode — No Mooring

                                                           Operation       KG (m)        Survival        Transit
 Item                                    Division          Condition     (Operating)     Condition      Condition     Remark
                                                             MT             (m)            MT             MT
 Light Ship                                                    22,325           26.15        22,325         22,325
 VDL (Variable Dlg. Loads)         Upper Hull & Abv.            5,596           37.40         5,596                   (note 1)
                                   Columns                      2,057           22.85         2,057
 VDL Total                         (Dk. + Col.)                 7,653           33.49         7,653           7,450
 Pontoon Loads:                                                17,530            5.57        10,722           2,984
 Drill Water, Potable Water,
 Water, Fuel Oil, Lube Oil, and
 Ballast Water
 Displacement (MT)                                             47,509           19.68        40,700         32,759

Future Mooring + Thruster Assist

                                                           Operation       KG (m)        Survival        Transit
 Item                                    Division          Condition     (Operating)     Condition      Condition     Remark
                                                             MT             (m)            MT             MT
 Light Ship                                                     22,325          26.15         22,325         22,325
 Mooring Load                                                    2,135          22.00          2,135          1,784
 VDL (Variable Dlg. Loads)         Upper Hull & Abv.             5,596          37.40          5,596                  (note 1)
                                   Columns                       2,057          22.85          2,057
 VDL Total                         (Dk. + Col.)                  7,653          33.49          7,653          5,696   (note 2)
 Pontoon Loads:                                                 15,395           5.55          8,587          2,984
 Drill Water, Potable Water,
 Water, Fuel Oil, Lube Oil, and
 Ballast Water
 Displacement (MT)                                              47,509          20.49         40,700         32,759


Notes:

1) Variable Drilling Load computation is based on a derrick height of 170 ft. Derrick extension beyond 170 ft will impact max.
VDL.
2) Mooring equipment weight of 1,784 MT is included in transit VDL + pontoon load; alternatively, field transit may be
conducted at column draft.

                                                              5




                                                                                                       EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 48 of 410



Classification Society
          American Bureau of Shipping
          ?A1 “Column Stabilized Drilling Unit”, ?CDS, (P), DPS-3

Rules and Regulations

•   SOLAS, 74 Convention, 78 Protocol with Amendments through 1997
        1988 Amendments to the 1974 SOLAS Convention concerning Radio Communications for the Global Maritime Distress and
        Safety System (GMDSS)
•   API /AISC
•   OCIMF
•   US Coast Guard Requirements
•   MARPOL 73 COW, Regulation 13F, etc., (Annexes I, IV, & V) (Oil) IOPP, with the Protocol 1978, and amendments to Annex I
    and Annex V of 1992.
         (refer to section 053 Damage stability)

•   IMO Resolutions A.468(XII), “Code on Noise Levels Onboard Ships”, 1981, and USCG NVIC 12-82 as well
•   IMO Resolution A.574(XIV), “Recommendations on General Requirements for Electric Navigational Aids”
    •         IMO MSC/circ. 403, “Draft Guidelines on Navigation Bridge Visibility except field of vision (blind sector).
    •         IMO MODU Code, 1989 with amendments of 1991 (ABS Statement-of-Fact).
    •         1966 Loadline Conference and all amendments and IMO Resolutions A.513 (XIII) and A.514 (XIII)
    •         International Convention on Tonnage Measurement of Ships, 1969, as amended by IMO Resolution A.493 (XII) and
              Resolution A.494 (XII).
    •         1972 International Prevention of Collision at sea Convention, including amendments of 1981, 1987, and 1989
    •         1988 Amendments to the 1974 SOLAS Convention concerning Radio Communications for the Global Maritime Distress
              and Safety System (GMDSS)
•   International Electro Technical Commission (IEC) Publication No. 60092 for electrical installation of ships.
•   International Electro Technical Commission (IEC) Publication No. 61892 for Mobile and Fixed Offshore Units - electrical
    installations,
    •         U.S.C.G. Regulations for Marine Sanitation Devices (CFR title 33-Part 159)

Registration

The Vessel shall be registered under USA Flag.

                                                              6




                                                                                                   EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 49 of 410



The estimated Light Ship weight is 22,325 metric tons, the estimated Light Ship VCG is 26.15m above baseline. The approximate
breakdown is as follows:

                 Item                                                           M. Tonnes          L. Tons
                 HSW                                                                 13,603            13,390
                 BFE                                                                  3,433             3,379
                 OFE                                                                  4,619             4,547
                 <SUBTOTAL>                                                         <21,655>          <21,316>
                 OTHERS                                                                 220               218
                 MARGIN                                                                 450               443
                 TOTAL                                                               22,325            21,977

                                                                7




                                                                                                        EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 50 of 410



                                                 EXHIBIT B-2
                                           MATERIAL EQUIPMENT LIST

                                               TABLE OF CONTENTS

SECTION A - UNIT SPECIFICATIONS
Al    Main Dimensions/Technical Description
A2    Storage Capacities
A3    Propulsion/Thrusters
A4    Operational Capabilities
A5    Variable Loading
A6    Environmental Limits
A7    Mooring System
A8    Marine Loading Hoses
A9    Cranes, Hoists, and Materials Handling
A10   Helicopter Landing Deck
A11   Auxiliary Equipment

SECTION B - GENERAL RIG SPECIFICATIONS
B1    Derrick and Substructure
B2    Drawworks and Associated Equipment
B3    Derrick Hoisting Equipment
B4    Rotating System

SECTION C - POWER SUPPLY SYSTEMS
C1    Rig Power Plant
C2    Emergency Generator
C3    Primary Electric Motors

SECTION D - DRILLSTRING EQUIPMENT
D1    Tubulars
D2    Handling Tools
D3    Fishing Equipment

SECTION E - WELL CONTROL/SUBSEA EQUIPMENT
El    Lower Riser Diverter Assembly
E2    Primary BOP Stack
E3    Primary Lower Marine Riser Package
E4    Annular Gas Handler
E5    Secondary Lower Marine Riser Package
E6    Primary Marine Riser System
E7    Secondary Marine Riser System
E8    Diverter BOP
E9    Subsea Support System
El0   BOP Control System
E11   Subsea Control System
E12   Acoustic Emergency BOP Control System
E13   Subsea Auxiliary Equipment

                                                       1




                                                                        EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 51 of 410



E14    Choke Manifold
E15    Hydraulic BOP Test Pump
E16    Wellhead Running/Retrieving/Testing Tools

SECTION F - MUD SYSTEM/BULK SYSTEM
Fl    High Pressure Mud System
F2    Low Pressure Mud System
F3    Bulk System

SECTION G - CASING/CEMENTING EQUIPMENT
G1    Casing Equipment
G2    Cement Equipment

SECTION H - INSTRUMENTATION/COMMUNICATION
H1    Drilling Instrumentation at Driller’s Position
H2    Drilling Parameter Recorder
H3    Instrumentation at Choke Manifold
H4    Standpipe Pressure Gauge
H5    Deviation Equipment
H6    Calibrated Pressure Gauges
H7    Rig Communication System
H8    Environmental Instrumentation
H9    Additional MODU Specific Instrumentation
H10   Radio Equipment

SECTION I - PRODUCTION TEST EQUIPMENT
11    Burners
12    Burner Booms
13    Lines Required on Burner Booms
14    Sprinkler System
15    Fixed Lines for Well Tesing
16    Power Requirement

SECTION J - WORKOVER TOOLS

SECTION K - ACCOMMODATION
K1    Offices
K2    Living Quarters

SECTION L - SAFETY EQUIPMENT
L1    General Safety Equipment
L2    Gas Detection
L3    Fire Fighting Equipment
L4    Breathing Apparatus
L5    Emergency First Aid Equipment
L6    Helideck Rescue Equipment
L7    Rig Safety Store
L8    Emergency Warning Alarms
L9    Survival Equipment

                                                       2




                                                                        EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 52 of 410



SECTION M - POLLUTION PREVENTION EQUIPMENT
Ml    Sewage Treatment
M2    Garbage Compaction
M3    Garbage Disposal/Grinder

SECTION N - THIRD PARTY EQUIPMENT (SPACE PROVIDED)

                                             3




                                                                      EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 53 of 410



                                              SECTIONS

A. UNIT SPECIFICATIONS
  GENERAL
  Unit Name                                              : RBS8-D
  Rig Type                                               : SEMISUBMERSIBLE
  Unit/design/shape                                        IHI - RBF Exploration
  Unit flag                                              : UNITED STATES
  Unit classification                                    : ABS
  IMO Certification (yes/no)                             : YES
  Which code version                                     : 1989 as ammended 1991
  Year of construction                                   : 2,000
  Construction yard                                      : HYUNDAI
  Type of Positioning system (anchor/dp/c                : DPS-3

A.1 MAIN DIMENSIONS/TECHNICAL
  DESCRIPTION
  Weight (light ship)                                  lt: 21,977
  Overall width                                        ft: 255.9
  Overall length                                       ft: 396
  Main deck width                                      ft: 200.1
  Main deck length                                     ft: 275.9
  Main deck depth                                      ft: 27.9
  Number of main columns/diameter               No x ft:   4 x 55.8 x 54.1 (WL) 45.9 x 54.1 (Bottom)
  Number of small columns/diameter              No x ft    0
  Drilling draft/related displacement             ft - lt: 75.5 / 46,767
  Transit draft/related displacement              ft - lt: 28.9 / 32,247
  Survival draft/related displacement             ft - lt: 54 / 40,064
  Moon pool dimensions                           ft x ft:  21 X 93
  Maximum opening through spider deck             ft - lt: N/A
  Pontoon length                                  ft - lt: 374
  Pontoon breadth (ends / middle)                          54.1 / 44.0
  Pontoon height                                  ft - lt: 29.9
  Accommodation for maximum no. of persons               : 130

A.2 STORAGE CAPACITIES
  Fuel                                            bbls:      21,811
  Drilling water                                  bbls:      19,874
  Potable water                                    bbl:      4050
  Active liquid mud (see F.2)                      bbl:      4434 (100%)
  Mud processing tank (see F.2)                    bbl:      450 (100%)
  Reserve liquid mud (see F.2)                     bbl:      5710 (100%)
  Bulk bentonite/barite (see F.3)                 cu ft:     13,675 (100%)
  Bulk cement (see F.3)                           cu ft:     11000 (100%)
  Sack storage                               No. or ft2:     10000 sxs
  Pipe racks area                                   ft2:     9,376
  Load bearing capacity                          lb/ft2:     500
  Riser racks area                                    ft:    10,000
  Load bearing capacity                          lb/ft2:     300
  Miscellaneous storage area                        ft2:     See Drawing
  Brine storage (Column)                          bbls:      3019 (100%)

                                                     4




                                                                                              EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 54 of 410



  Brine storage (Pontoon)                       bbls: 25,000 (100%)
  Base oil mud storage                          bbls: 3019 (100%)
  Ballast system                                bbls: 102,565

A.3     PROPULSION/THRUSTERS
  Thrusters\Type (azimuth/in line)                   :   AZIMUTH - FULL 360
  Quantity                                           :   8
  Location (aft, opposite corners, 4 corners         :   FOUR CORNERS
  Driven by electric motor (yes/no)                  :   YES - VARIABLE SPEED DRIVE
  Make/type                                          :   Kamewa
  Power output (HP ea)                               :   6633
  Propeller type (fixed/variable pitch)              :   FIXED
  Nozzled (yes/no)                                   :   YES
  Thruster power (HP total)                          :   53064

            DP SYSTEM                                :
                                                         Class III Dynamic Positioning System in accordance with ABS
                                                         DPS-3 requirements and recommendations. System to consist
                                                         of a main triple redundant dynamic positioning system and
                                                         shall accept inputs from the team selected and proven state of
                                                         the art Acoustic Positioning System, two differential GPS
                                                         (DGPS) based on correction signal inputs from different
                                                         sources, (3) three gyrocompass, (3) three vertical reference
                                                         units with redundant feeds to the DP system, and three wind
                                                         sensors, as well as operator input and input from the ERA
                                                         (Electrical Riser Angle) system. The system shall be powered
                                                         from a redundant UPS. A single dynamic positioning system
                                                         of similar design as the main DP system, will accept inputs
                                                         from the APS, the two DGPS’s, the ERA system, one
                                                         gyrocompass, one vertical reference unit, and one wind sensor.
                                                         The system contains the Power Management System and is
                                                         interfaced with the Integrated Alarm and Control System. The
                                                         system shall be powered from a dedicated UPS.

  Position reference                                 : HYDRO ACOUSTIC & GLOBAL POSITIONING

Integrated Alarm And Control System:                     The IACS will operate as the Sys.Control and Data acquisition
                                                         sys. for the MODU. The IACS will perform several different
                                                         functions including: Power Management Sys., Machinery
                                                         Monitoring and Control, Manual Thruster Control and
                                                         Autopilot, Dynamic Positioning Control, Ballast / Bunker
                                                         Monitoring and Control, Bulk Storage Sys. Monitoring and
                                                         Control.

A.4      OPERATIONAL CAPABILITIES
  Maximum designed water depth capability         ft:    10000
  Outfitted max. water depth capability           ft:    8000
  Normal min. water depth cpability               ft:    250
  Drilling depth capability (rated)               ft:    30000
  Transit speed towed (historical avg)         knots:    4.5

                                                 5




                                                                                             EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 55 of 410



  Transit speed self propelled (historical avg)     knots: 7.5

A.5      VARIABLE LOADING (VL)
  Transit VL                                            mt See B-1
  Drilling VL                                           mt See B-1
  Survival VL                                           mt See B-1

A.6      ENVIRONMENTAL LIMITS
  Drilling (including station keeping)                        See Exhibit B-1

  Air gap                                               ft:   32.8
  Sign. Wave Height                                     ft:   26
  Max. wave height                                      ft:   48.2
  Spec. peak period                                   sec:    PMS
  Max. wind velocity                                knots:    60 ( 1 min.)
  Max. current velocity                             knots:    See B-1
  Max. heave                                            ft:   N/A
  Max. pitch                                      degrees:    N/A
  Max. roll                                       degrees:    N/A
  Survival (excluding station keeping)
  Air gap                                               ft:   54.2
  Sig. Wave height                                      ft:   41
  Max. wave height                                      ft:   72.2
  Spec. peak period                                   sec:    15
  Max. wind velocity                                knots:    103 ( 1 min.)
  Max. current velocity                             knots:    1.9
  Max. heave                                            ft:   N/A
  Max. pitch                                      degrees:    N/A
  Max. roll                                       degrees:    N/A
  Transit (field move)
  Air gap                                               ft:   79.4
  Max. wave height                                      ft:   30-40
  Max. wave period                                    sec:    8-12
  Max. wind velocity                                knots:    60-70
  Max. current velocity                             knots:    2-3
  Max. heave                                            ft:   N/A
  Max. pitch                                      degrees:    N/A
  Max. roll                                       degrees:    N/A

A.7      MOORING SYSTEM                                       MOD’S REQ’D FOR THE FUTURE INSTALLATION
                                                              OF OPERATOR FURNISHED CHAIN WINDLASSES
                                                              WILL BE PERFORMED DURING THE
                                                              CONSTRUCTION PHASE AT THE SHIPYARD
                                                              INCLUDING FOUNDATIONS / PRIMARY PIPING &
                                                              WIRING.

A.7.1 ANCHOR WINCHES
  Quantity                                            no.: N/A
  Make
  Type (electric/hydraulic/diesel)                       :
  Rated pull                                            mt
  Speed low gear                                     ft/m:

                                                       6




                                                                                       EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 56 of 410



  Test load                                                 :
  Control locations (local/remote/both)                     :
  Emergency release (type/location)                         :

A.7.2        FAIRLEADS                                          Foundations to be installed in shipyard
  Quantity                                              no:
  Make                                                    :
  Free rotating range                              degrees:

A.7.3       ANCHORS                                             Company Supplied
A.7.3.1     ANCHORS - Primary                                   Company Supplied
A.7.3.2     ANCHORS - Spare                                     Company Supplied

A.7.4       ANCHOR LINES                                        Company Supplied to be installed at later date
A.7.5       ANCHOR LINE RUNNING / RETRIE’                       N/A
A.7.5.1     PENNANT LINES                                       N/A
A.7.5.2     ANCHOR BUOYS                                        N/A
A.7.5.3     CHASER                                              N/A

A.7.6       TOWING GEAR
  Towing bridle size                                inches:     Installation of a tow bridle will be evaluated by the team.
  Hook-up system                                            :
  Rating                                                  lt:
  Power required for infield tow             bollard pull lt:   N/A
  Power required for ocean tow               bollard pull lt:   N/A
  Spare bridle                                      yes/no:     yes

A.7.7      SUPPLY VESSEL MOORING LINES                     :
  Quantity                                              no.: 4
  System                                                mt: TO BE EVALUATED BY TEAM
  Rating                                                 lt: TBA

A.8        MARINE LOADING HOSES
  Location of loading manifolds (port/stbd                  : BOTH

A.8.1      POTABLE WATER HOSE
  Quantity                                             no.:     2 x 150’
  Size                                                inch:     3
  Make/Type                                               :     TBA
  Color coding                                      yes/no:     YES
  Make/Type/Connection                                          TBA

A.8.2      DRILLING WATER HOSE
  Quantity                                             no.:     2 x 150’
  Size                                                inch:     4
  Make/Type                                               :     TBA
  Color coding                                      yes/no:     YES
  Make/Type connection                                    :     TBA

A.8.3      GAS OIL HOSE
  Quantity                                              no.: 2 x 150’
  Size                                                 inch: 4

                                                        7




                                                                                                     EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 57 of 410



  Make/Type                                       :   TBA
  Color coding                             yes/no:    yes
  Make/Type connection                            :   TBA
  PRESSURE RATING                             p.s.i   150 wp

A.8.4      MUD CHEMICAL HOSE
  Quantity                                    no.:    2 x 150’
  Size                                       inch:    5
  Make/Type                                      :    TBA
  Color coding                             yes/no:    YES
  Make/Type connection                           :    TBA

A.8.5      CEMENT HOSE
  Quantity                                    no.:    2 x 150’
  Size                                       inch:    5
  Make/ Type                                     :    TBA
  Color coding                             yes/no:    YES
  Make/Type connection                           :    TBA

A.8.6       BASE OIL HOSE
  Quantity                                    no.:    2 x 150’
  Size                                       inch:    4
  Make/Type                                      :    TBA
  Color coding                             yes/no:    YES
  Make/Type connection                           :    TBA
  Pressure Rating                                     150 psi wp

A.8.7      BRINE HOSE
  Quantity                                    no.:    2 x 150’
  Size                                       inch:    4
  Make/Type                                      :    TBA
  Color coding                             yes/no:    YES
  Make/Type connection                           :    TBA

A. 9      CRANES, HOISTS, AND MATERIALS HANDLING

A. 9.1      CRANES, REVOLVING, MAIN
  Quantity                                    no.: 2
  Specification (API, etc.)                        ABS /US-DEN
  Make                                           : LIEBHERR
  Type                                           : PEDESTAL
  Location (stbd, port, aft, frwd)               : PORT & STBD
  Maximum rated capacity (main hook)           mt 100
  Maximum rated capacity (whip hook)           mt 15
  Boom length                                  ft: 150
  Line length (no Boom                         ft: 1893
                 Main Hoist                    ft: 1920
                 Whip line                     ft: 475
  Maximum capacity and hoisting speeds
                                           Radius Metric
  Main Hoist   Platform Lift   4 lines     Meters Tons
                                            6.6   92

                                              8




                                                                        EXHIBIT A
       Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 58 of 410



                                        10       92
                                        11       92
                                        15       84.7
                                        20       71.8
                                        25       62.8
                                        30       55.6
                                        35       47.2
                                        40       39.7
                                        45       33.8
                                        48       31.1
                                                 No Load

                                       Radius    Metric
Main Hoist   Seastate Lift   4 lines   Meters    Tons
                                        6.6      51.5
                                        10       46
                                        11       44.8
                                        15       40.7
                                        20       36.8
                                        25       33.5
                                        30       30.6
                                        35       26.4
                                        40       22.4
                                        45       19.4
                                        48       18
                                                 No load

                                       Radius    Metric
Main Hoist   Platform Lift   2 lines   Meters    Tons
                                        6.6      50
                                        10       50
                                        11       50
                                        15       50
                                        20       50
                                        25       50
                                        30       50
                                        35       47.2
                                        40       39.7
                                        45       33.8
                                        48       31.1

                                                 No load

                                       Radius    Metric
Main Hoist   Seastate Lift   2 lines   Meters    Tons
                                        6.6      31.9
                                        10       31.9
                                        11       31.9
                                        15       31.9
                                        20       31.9
                                        25       31.9
                                        30       30.6

                                             9




                                                                     EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 59 of 410



                                                             35        26.4
                                                             40        22.4
                                                             45        19.4
                                                             48        18
                                                                       No Load

                                                            Radius     Metric
                                                            Meters     Tons
  Whip Line     Platform Lift                                51        15
                Seastate lift                                51        10
                                                                       No Load

  Hook load indicator automatically corrected for boom
    angle                                                   yes/no:    YES
  Alarm (audible, visual, both)                                   :    BOTH
  Automatic brake                                           yes/no:    YES
  Safety latch on hooks                                     yes/no:    YES
  Crown saver (limit switch)                                yes/no:    YES
  Boom illumination                                         yes/no:    YES
  Baskets for personnel transfer                               no.:    2

A. 9.2      CRANES, REVOLVING, SECONDARY
  Quantity                                                     no.:    1
  Specification (API, etc.)                                       :    API
  Make                                                            :    OUT REACH
  Type                                                            :    KNUCKLEBOOM
  Location (stbd, port, aft, frwd)                                :    FORWARD
  Maximum rated capacity (main hook)                            lt:    3.57
  Maximum rated capacity (whip hook)                            lt:    N/A
  Boom length                                                   ft:    68
  Line length (nominal)                                         ft:    N/A

A. 9.3     FORKLIFTS
  Quantity                                                     no.:    1
  Make/Type                                                        :   TBA
  Rated capacity                                                 lt:   TBA
  Explosion proof                                           yes/no:    YES

A. 9.4     MONORAIL OVERHEAD CRANES
  Quantity                                                     no.:    1
  Make                                                            :    MARITIME HYDRAULICS
  Type                                                            :    GANTRY TYPE
  Rated capacity                                                mt     36
  Location                                                        :    AFT RISER DECK

A. 9.5     BOP HANDLING SYSTEM
  Make/Type                                                            HYDRALIFT BRIDGE CRANE
  Rated capacity (5 Ram Stack =551,300 lbs (250mt)) 310 T

           BOP CARRIER
  Make/Type                                                            Hydralift “C” Cart complete with false rotary deck.
  Rated Capacity                                                       310 Tons

                                                                10




                                                                                                            EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 60 of 410



A. 9.6     AIR HOISTS/DERRICK WINCHES

A. 9.6.1   RIG FLOOR WINCHES (Non man-riding)
  Quantity                                         no.:    4
  Make                                                 :   INGERSAL RAND
  Type                                                 :   HYDRAULIC
  Rated capacity                                     st:   5.5
  Wire diameter                                   inch:    0.75
  Automatic brakes                              yes/no:    YES
  Overload protection                           yes/no:    NO
  Automatic spooling                            yes/no:    YES

A. 9.6.2   MONKEY BOARD WORK WINCH
  Quantity                                         no.:    1
  Make                                                 :   IR
  Type                                                 :
  Rated capacity                                     st:   0.25
  Wire diameter                                 yes/no:    3/8”
  Automatic brakes                              yes/no:    YES
  Overload protection                           yes/no:    NO

A. 9.6.3     RIG FLOOR “MAN-RIDING” WINCH
  Quantity                                         no.:    2
  Make                                                 :   Ingersoll Rand
  Type                                                 :   Hydraulic
  Rated capacity                                     st:   0.25
  Wire diameter/non-twist wire                    inch:    3/8”
  Automatic brakes                              yes/no:    Yes
  Overload protection                           yes/no:    No
  Automatic spooling                            yes/no:    Yes
  Certified for man-riding                      yes/no:    Yes

A. 9.6.4   UTILITY WINCH (i.e. Deck Winch)                 N/A

A. 9.6.5   CELLAR DECK WINCH
  Quantity                                         no.:    4
  Make                                                 :   Ingersoll Rand
  Type                                                 :   Air
  Rated capacity                                     st:   5.5
  Wire diameter                                   inch:    .75
  Automatic brakes                              yes/no:    No
  Overload protection                           yes/no:    No
  Automatic spooling                            yes/no:    Yes
  Man -riding                                          :   2

A.10       HELICOPTER LANDING DECK
  Location                                                 PORT/FWD. MAIN DECK
  Dimensions                                    ft. x ft.: 72.8 X 72.8
  Perimeter safety net                          yes/no: YES
  Load capacity                                        lt: 9.15

                                                   11




                                                                                 EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 61 of 410



     Designed for helicopter type                      : SIKORSKY S-61
     Tie down points                             yes/no: YES
     Covered by foam fire system (See L.36)      yes/no: YES

A.10.1      HELICOPTER REFUELING SYSTEM
  Fuel storage capacity                       U.S. gals:     1440
  Jettisonable                                  yes/no:      NO
  Fuel transport containers                         qty:     2
  Volume (ea)                                          :     720
  Covered by foam fire system (See L.3.5)       yes/no:      YES

A.11          AUXILIARY EQUIPMENT

A.11.1      WATER DISTILLATION
  Quantity                                            no.: 4
  Make/Type                                                Alfa Laval or equivalent
  Capacity (each/total)                       cu. ft./day: 26 Metric Ton each (Depending on engine utilization)

A.11.2        BROILERS                                       N/A

A.11.3      AIR CONDITIONING
  Quantity                                          no.: 5
  Make/Type                                            :
  Capacity (total system)                          tons:

A.11.4      ELECTRIC WELDING SETS
  Quantity                                          no.: 3
  Current capacity                                 amp: 400
  Make/Type                                            : Lincoln S-7046 SAE 400

A.11.5      HIGH PRESSURE CLEANER
  Quantity                                         no.:      1
  Make/Type                                            :     Weatherford
  Electric/pneumatic                                   :     Electric
  Max delivered pressure                            psi:     2700
  Ring Main                                      yes/no      Yes
  Outlets                                       Number       6

B.            GENERAL RIG SPECIFICATIONS

B.1           DERRICK AND SUBSTRUCTURE

B.1.1.      DERRICK/MAST
  Make/Type                                              : DRECO
  Rated for wind speed:
  With full set back                              knots:     100
  With no set back                                knots:     100
  Height                                               ft:   210 estimated. Final height to be evaluated by Dreco.
  Dimensions of base                              ft x ft:   48X48
  Dimensions of crown                             ft x ft:   18x18
  Gross nominal capacity                              st.:   1250
  Maximum Number of lines                            no.:    14

                                                    12




                                                                                                  EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 62 of 410



  Ladders with safety cages and rests                       yes/no: yes
  Platform for crown sheave access                          yes/no: yes
  Counter balance, system for rig tongs and pipe spinning
  tong                                                      yes/no: yes
  Lighting system explosion proof                           yes/no: yes

(adjustable fingers on the right hand side can have any                Unit is capable of field transiting with 238 stands of
one of the casing below racked back at any one time,                   drillpipe without exceeding rated design loads of derrick.
but not all)
  Make/Type                                                       :    Varco
  Racking platform total capacity with 5-1                      ft:    31,000 (nominal)
  Fixed Fingers (on left side of derrick) - u                   ft:    20000 (nominal)
  Adjustable fingers (on right side) - 7” Ca                    ft:    11000 (nominal)
             or
  Adjustable fingers (on right side) - 9-5/8                    ft: 11000 (nominal)
             or
  Adjustable fingers (on right side) - 13-3/                    ft: 9500 (nominal)
  Racking platform capacity of 8” - 9” DC                      no.: 8

Auxiliary Derrick (Moonpool)
  Make / Type                                                          Dreco
  Capacity                                                             300 Tons

B.1.3  AUTOMATIC PIPE RACKER
  Make/Type                                                         : 2 - Varco PRS-6 Pipe Rackers
                                                                      Pipe racker on forward side to be capable of handling 20”, 16”,
                                                                      13-3/8”, 11-3/4”, 9-7/8”, 7-5/8”, and 7” casing

B.1.4   CASING STABBING BOARD
  Make/Type                                                        : Dreco / Hyd.
  Adjustable from/to height above R/table                     ft/ft: Adjustable Casing Stabbing Basket - 45’ reach

Auxiliary Pipe Handler (Moonpool)
  Make / Type                                                          National

B.1.5   SUBSTRUCTURE
  Make/Type                                                        :   H.H.I
  Height                                                        ft :   14.75’
  Width                                                          ft:   80
  Length                                                         ft:   71
  Setback capacity                                               st:   1000
  Hookload                                                        st   1000
  Simultaneous setback-hookload capacity                         st:   2000
  Tensioner capacity                                              st   1750
  Clear height below R/table beams (from                         ft:   29.5

B.1.6    WEATHER PROOFING
  Rig floor windbreaks height                                   ft: 10
  Derrickman windbreaks height                                  ft: 15

                                                               13




                                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 63 of 410



B.1.7  DERRICK TV CAMERA SYSTEM
  Camera located at                                  :    Monkey Board/ Crown
  Make/Type                                          :    Color
  Zoom/Pan/Tilt-function                       yes/no:    yes
  Monitor located at                                 :    Driller’s House

B.2      DRAWWORKS AND ASSOCIATED EQUIPMENT

B.2.1    DRAWWORKS
  Make/Type                                           :   Dreco/Hitec
  Drum type                                           :   Lebus Grooving, 2” drill line
  Spinning cathead type                               :   Refer D 2.1.7
  Breakout cathead type                               :   N/A
  Crown block safety device                           :   YES
  Make                                                :
  Model                                               :
  Rated input power continuous                     hp:    6900
  Rated input power maximum                        hp:    8400
  Drum Diameter                                inches:    73.5
  Maximum line pull 14 lines                        st:   1000
  Maximum line pull 12 Lines
  Maximum line pull 10 lines                        st: 600
  Maximum line pull 8 lines                         st:
  Independent fresh water cooling system for
     drawworks                                 yes/no: yes

B.2.2   DRAWWORKS POWER
  Number of electric motors                       no.:    8
  Make                                               :    General Electric
  Model                                              :    GEB 22A1
  Output power continuous                          hp:    1150
  Output power intermittent (max.)                 hp:    1400

B.2.3   AUXILIARY BRAKE
  Make                                                 : Hitec
  Model                                                : Regenerative AC braking,
  Independent back-up system type                      : Failsafe disc brakes

B.2.4   SANDLINE                                          NA

B.2.5  AUTOMATIC DRILLER
  Make/Type                                            : Hitec

      AUXILIARY DRAWWORKS (Moonpool)

  Make / Type                                             National / AC
  Lift Capacity                                           300 Tons
  Input HP                                                1,000

                                                  14




                                                                                          EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 64 of 410



B.3      DERRICK HOISTING EQUIPMENT

B.3.1   CROWN BLOCK
  Make/Type                                          :    Dreco
  Rated capacity                                   st:    1000
  No. of sheaves                                  no.:    7
  Sheave diameter                              inches:    72
  Sheave grooved for line size                 inches:    2

AUXILIARY CROWN BLOCK (Moonpool)
 Make / Type                                              Dreco
 Rated Capacity                                           300 Tons

B.3.2   TRAVELING BLOCK
  Make/Type                                           :   Dreco
  Rated capacity                                    st:   1000
  No. of sheaves                                  no.:    7
  Sheave diameter                              inches:    72
  Sheave grooved for line size                   inch:    2

      AUXILIARY TRAVELING BLOCK
  Make / Type                                             Dreco
  Rated Capacity                                          300 Tons

B.3.3   HOOK                                              N/A
  Make/Type                                           :
  Rated capacity                                    st:
  Complete with spring assembly/hook loc       yes/no:

B.3.4   SWIVEL
  Make/Type                                           : None
  Rated capacity                                    st:
  Test/working pressure                        psi/psi:
  Gooseneck and washpipe minimum ID >          yes/no:
  Left hand pin connection size                inches:
  Access fitting for wireline entry on top o   yes/no:

B.3.5    DRILLING LINE
  Diameter                                       inch:    2”
  Type                                                :   6 x 26 EIPS, IWRC
  Length (original)                                 ft:   12500
  Support frame for drum/cover                 yes/no:    yes
  Drilling line drum power driven              yes/no:    yes
  Spare reel drilling line                     yes/no:    no
  Location (rig, shore, etc.)                         :

B.3.6  ANCHOR DEAD LINE
  Make/Type                                          : Dreco
  Weight sensor                                yes/no: yes

B.3.7    DRILL STRING MOTION COMPENSATOR
  Make/Type                                           : Hitec ASA Active Heave Comp.
  Stroke                                            ft: 14.5

                                                  15




                                                                                       EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 65 of 410



  Capacity - compensated                                st: 500
  Capacity - locked                                     st: 1000

B.3.8  BLOCK GUIDANCE SYSTEM
  Make/Type                                              : DRECO

B.3.9  RETRACTION SYSTEM FOR TRAVELING BLOCK
  Make/Type                                              : Varco/Retrac. Dolly

B.4      ROTATING SYSTEM

B.4.1    ROTARY TABLE
  Make/Type                                            :     Varco
  Maximum opening                               inches:      60
  Rated capacity                                     st:     1000
  Static load capacity                               st:     1000
  Rotating load capacity                     st @ rpm:       TBA
  Two speed gearbox                             yes/no:      No
  Max RPM @t Max Torque                     RPM/ Ft lbs      17/48000
  Emergency chain drive                         yes/no:      no
  Driven by an independent electric motor       yes/no:      No
  Electric motor type/make                             :     Hydraulic x 4
  Maximum continuous torque                      ft/lbs:     48000
  Drip pan/mud collection system                yes/no:      yes

B 4.2   ROTARY TABLE ADAPTER BUSHING
  Size                                                   “ 60 1/2 x 49 1/2
  Quanity                                                : 1
  Size                                                   “ 49 1/2 x 37 1/2
  Quanty                                                 :

B.4.3    MASTER BUSHING
  Make/Type                                             : Varco MPCH
  Size                                              inch: 37-1/2
  Inset Bushings                                      #’s 3,2,1

B.4.4   KELLY BUSHING

B.4.5    TOP DRIVE
  Make                                                  :    National or Varco
  Type (electric/hydraulic)                             :    Electric
  Rated capacity                                      st:    1000 or 750 (if 750 parking system to be supplied)
  Test/working pressure                          psi/psi:    11250 / 7500
  Remote operated kelly cock                     yes/no:     YES
  If driven by electric motor
  Make/Type                                              :   GE GEB-20AC
  Output power                                         hp:   1150
  Output torque                                    ft lbs:   Per Manufacturers rating
  Max Torque @ Max RPM                      Ft lb/s RPM      Per Manufacturers rating
  Two speed gearbox                              yes/no:     No
  Maximum rotary speed                              rpm:     270
  Cooling system type                                    :   AIR

                                                   16




                                                                                                EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 66 of 410



B.4.6   TOP DRIVE MAKEOUT/BREAKOUT SYSTEM
  Make                                           : National or Varco
  Model                                          :
  Type                                           : HYDRAULIC
  Max. breakout torque that can be applied ft/lbs: 100000

B.4.7    RAISED BACKUP SYSTEM
  Make                                                  :   Varco
  Model                                                 :   RBS 4
  Torque rating                                         :   100,000 Ft Lb
  Vertical Travel                                       :   10 Ft
  Pipe range                                            :   4 3/4” to 8 1/4”

C.       POWER SUPPLY SYSTEMS

C.1      RIG POWER PLANT

C.1.1    DIESEL ENGINES
  Quantity                                         no.:     6
  Make/Type                                           :     18V32
  Maximum continuous power                          hp:     7290
  At rotation speed of                            rpm:      720
  Equipped with spark arrestors                 yes/no:     YES
  Mufflers installed                            yes/no:     YES
  Total fuel consumption, drilling (average    bbl/day:     Av 375. Estimate only, based on GOM weather and will vary
                                                            depending on operations

C.1.2    DC - GENERATOR                          Type: N/A

C.1.3    AC-GENERATOR
  Quantity                                         no.:     6
  Make/Type                                           :     TBA
  Continuous power                                 kw:      7000
  At rotation speed of                            rpm:      720
  Output volts                                   volts:     42,000 kw
  Quantity                                         no.:
  Make/Type                                           :
  Continuous power                                 kw:
  At rotation speed of                            rpm:
  Output volts                                   volts:

C.1.4   VARIABLE FREQUENCY DRIVES
  Number of Inverters                             no.:      19 INVERTERS
  Make/Type                                           :     TBA
  Maximum continuous power (total)                kw:       15130 KW
  Output volts                                   volts:     0-600AC

C.1.5   TRANSFORMER SYSTEM
  Quantity                                        no.: 8 THRUSTER TRANSFORMERS
  Make/Type                                          : TBA
  Continuous power (each)                        KVA: 5000 KVA

                                                   17




                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 67 of 410



  Output volts                                           volts:    2300
  Frequency                                                Hz:     60
  Quantity                                                no.:     6 DRILLING TRANSFORMERS
  Make/Type                                                   :    TBA
  Continuous power (each)                                KVA:      2500
  Output volts                                           volts:    600
  Frequency                                                Hz:     60

C.1.6   EMERGENCY SHUTDOWN
  Emer. shutdown switches for complete power sys.                 CENTRAL CONTROL ROOM
  (AC and DC), located at the following points                  : RIG FLOOR
                                                                  ENGINE CONTROL ROOM

C.1.7   AUXILIARY POWER SUPPLY
  Power supply for a mud logging unit                   yes/no: YES
  Power supply available:
  Output volts                                            volts:   480
  Frequency                                                  Hz:   60
  Current                                                 amps:    100
  Phase                                             single/three   THREE

C.1.8    COMPRESSED AIR SYSTEMS
  Air Compressors - High Pressure:
  Quantity                                                  no:    2
  Make                                                         :   Hamworthy
  Model                                                        :   w1234
  Rated capacity                                       cu ft/hr:   65 cfm
  Working press                                             psi:   5000
  Prime mover (electric/diesel)                             hp:    Electrical
  Continuous power                                          hp:    60
  Air dryers
  Quantity                                                 no.: 2
  Make/Type                                                   : Hamworthy Regenerative Tower (Dual)
  Rated Capacity                                     cu ft/min:
  Air Compressors - Medium Pressure (rig air):
  Quantity                                                  no:    3
  Make                                                         :   Gardner Denver
  Model                                                        :   EGQSP Rotary Screw
  Rated capacity                                       cu ft/hr:   750 SCFM
  Working press                                             psi:   125 psi
  Prime mover (electric/diesel)                             hp:    Electric
  Continuous power                                          hp:    200
  Air dryers
  Quantity                                                 no.: 3
  Make/Type                                                    : Dessicant Domnick Hunter / DX110 Heatless
  Rated Capacity                                     cu ft/min: 1080 scfm
  Air Compressors - Low Pressure (bulk air):                     None - Reducing Stations
  Quantity                                                  no: 2
  Make                                                         : Kimray
  Model                                                        : Reducing Valve / Back Pressure Valve ABY / AAU 3”
  Rated capacity                                       cu ft/hr: 10,600 Each
  Working press                                             psi: 60

                                                           18




                                                                                                EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 68 of 410



C.2     EMERGENCY GENERATOR - Emergency Generator not required due to power system design

C.2.1   ENGINE

AUXILIARY POWER PLANT

C.2.1 ENGINE                                                Data, for Anchored ver.may change for RBS8-D
  Quantity                                           no.:   1
  Make/Type                                             :   CATERPILLAR 3508B
  Maximum output                                     kw:    500
  At rotation speed                                 rpm:    1200
  Starting methods (automatic, manual, air              :   AUTOMATIC
  Max. angle of operation                        degrees:   22.5 PER ABS

C.2.2 AC-GENERATOR
  Quantity                                           no.:   1
  Make/Type                                             :   CATERPILLAR SR4
  Maximum output                                     kw:    500
  At rotation speed                                 rpm:    1200
  Output volts                                     volts:   480
  Capable of back-feeding to main bus             yes/no:   YES - TO 480V BUS

C.3     PRIMARY ELECTRIC MOTORS

C.3.1   PROPULSION MOTORS                          Type: See Thruster Motors

C.3.2 THRUSTER MOTORS
  Quantity                                          no.: 8
  Type (AC/DC)                                         : TBA
  Power of each                                     MW 5.5
  Total power                                       MW

D.      DRILLSTRING EQUIPMENT

D.1     TUBULARS

D.1.1   KELLIES

D.1.2 TOP DRIVE SAVER SUBS
  Quantity                                           no.:   2
  Connection type                                       :   HT 55
  API classification                                    :   8C
  Protector                                       yes/no:   No
  Quantity                                           no.:   2
  Connection type                                       :   4 1/2 IF
  API classification                                    :   8C
  Protector                                       yes/no:   No

                                                     19




                                                                                             EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 69 of 410



D.1.3 DRILL PIPE
  Drill pipe OD                                inch:     5.5
  Grade                                              :   S135
  Total length                                     ft:   22000
  Range                                              :   3
  Weight                                      lbs/ft:    21.9 Nonimal
  Tensile yield strength Premium                 lbs:    621000
  Internally plastic coated                  yes/no:     Yes,TK-34
  Tool joint OD/ID                        inch/inch:     71 /4” x 4” provisional
  Make up torque                              Ftt/lbs    46300
  Tool joint pin length                        inch:     10
  Tapered shoulder tool joints               degree:     18
  Connection type                                    :   HT 55
  Type of hardfacing                                 :   Armacor M
  API classification                                 :   PREMIUM
  Thread protectors                          yes/no:     Yes
  Drill pipe OD                                inch:     5
  Grade                                              :   S-135
  Total length                                     ft:   8000
  Range                                              :   3
  Weight                                      lbs/ft:    19.5 Nominal
  Tensile yield strength Premium                  lbs    560000
  Internally plastic coated                  yes/no:     Yes TK-34
  Tool joint OD/ID                        inch/inch:     6 5/8” x 3 1 1/6”
  make up Torque                              Ft/lbs     32900
  Tool joint pin length                        inch:     9”
  Tapered shoulder tool joints               degree:     18
  Connection type                                    :   4 1/2 “IF
  Type of hardfacing                                 :   Armacor M
  API classification                                 :   PREMIUM
  Thread protectors                          yes/no:     Yes
  Drill pipe OD                                inch:     5.5
  Grade                                              :   S-135
  Total length                                     ft:   8000
  Range                                              :   3
  Weight                                      lbs/ft:    38
  Tensile yield s Premium                         lbs    1170600
  Internally plastic coated                  yes/no:     Yes
  Tool Joint OD/ID                        inch/inch:     7 1/8 x 3 3/4 Provisional
  Tool joint pin length                        inch:     10
  Tapered shoulder tool joints               degree:     18
  Connection type                                    :   HT 55
  Type of hardfacing                                 :   Armacor M
  API classification                                 :   Premium
  Thread protectors                          yes/no:     Yes

D.1.4 DRILL PIPE PUP JOINTS ( Integral)
  O.D                                                   5.5”
  Grade/Yield                                         : 4145 H Equiv. To 120K

                                                 20




                                                                                     EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 70 of 410



  Tool joint OD/ID                         inch/inch: 7 1/4 x 3 3/4 ”
  Weight                                      LB/FT 40
  Connection type                                      HT-55
  Stress relief pin groove                           : No
  Boreback on box                                    : No
  Internally plastic coated                   yes/no: No
  Thread protectors                           yes/no: Yes,
  Length                                           ft: 10
  Quantity                                        no: 1
  Length                                           ft: 15
  Quantity                                        no: 2
  Length                                           ft: 20
  Quantity                                             1
  O.D                                                : 5”
  Grade/ Yield                                       : 4145 H equiv to 120 K
  Tool joint OD/ID                         inch/inch: 6 5/8” x 2 3/4 ”
  Grade                                              : 4145 H Equiv. To 120K
  Weight                                      LB/FT TBA
  Connection type                                      4 1/2” IF
  Stress relief pin groove                           : Yes
  Boreback on box                                    : Yes
  Internally plastic coated                   yes/no: No
  Thread protectors                           yes/no: Yes
  Length                                           ft: 10
  Quantity                                        no: 1
  Length                                           ft: 15
  Quantity                                        no: 2
  Length                                           ft: 20
  Quantity                                             1
  Thread protectors                           yes/no: yes

D.1.5   DRILL PIPE PUP JOINT:                  Size: N/A

D 1.6 HEAVY WEIGHT DRILL PIPE (Integral)
  Quantity                                       no.:    30
  Nominal size OD                               inch:    5”
  Weight                                       lbs/ft:   49.1 Nonimal
  Range                                              :   2
  Tool joint OD                                 inch:    6 5/8”
  Tool joint ID                                 inch:    3 1/16”
  Pin Stress relief groove                    yes/no     yes
  Box , Bore back                             yes/no     yes
  Type of hardfacing                                 :   Pinnchrome ( team to review)
  Internally plastic coated                  yes/no:     No
  Connection type                                    :   4 1/2 IF
  Thread protectors                          yes/no:     Yes, Bale type
  Quantity                                       no.:    30
  Nominal size OD                               inch:    5 1/2”
  Weight                                       lbs/ft:   58” Nonimal
  Range                                              :   2

                                                 21




                                                                                        EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 71 of 410



  Tool joint OD                               inch:    7 1/4”
  Tool joint ID                               inch:    3 3/4”
  Pin Stress relief groove                   yes/no    No
  Box , Bore back                            yes/no    No
  Type of hardfacing                              :    Pinnchrome ( Team to review)
  Internally plastic coated                 yes/no:    No
  Connection type                                 :    HT 55
  Thread protectors                         yes/no:    yes, Bale type

D.1.7 DRILL COLLARS
  Quantity                                     no.:    15
  OD body                                   inches:    9.5
  ID body                                   inches:    3”
  Nominal Length of each joint                   ft:   31.5 Nominal
  Drill collar body (slick/spiral)                 :   SPIRAL
  Recess for “zip” elevator                 yes/no:    yes
  Recess for slips                          yes/no:    yes
  Stress relief pin groove                  yes/no:    YES
  Boreback on box                           yes/no:    YES
  B.S.R                                                2.72
  Connection type                                  :   7 5/8”reg
  Thread protectors                         yes/no:    yes, Bale type
  Quantity                                     no.:    15
  OD body                                   inches:    8 1/4”
  ID body                                   inches:    2 13/16”
  Nominal Length of each joint                   ft:   31.5 Ft Nomimal
  Drill collar body (slick/spiral)                 :   SPIRAL
  Recess for “zip” elevator                 yes/no:    yes
  Recess for slips                          yes/no:    yes
  Stress relief pin groove                  yes/no:    YES
  Boreback on box                           yes/no:    YES
  B.S.R.                                               2.93
  Connection type                           yes/no:    6 5/8” reg
  Thread protectors                         yes/no:    yes, Bale type
  Quantity                                     no.:    30
  OD body                                   inches:    6 1/2
  ID body                                   inches:    2 1/2”
  Nominal Length of each joint                   ft:   31.5 Ft Nominal
  Drill collar body (slick/spiral)                 :   SPIRAL
  Recess for “zip” elevator                 yes/no:    YES
  Recess for slips                          yes/no:    YES
  Stress relief pin groove                  yes/no:    YES
  Boreback on box                           yes/no:    YES
  B.S.R                                                2.73
  Connection type                           yes/no:    4 ” IF
  Thread protectors                         yes/no:    yes, Bale type

D.1.8 SHORT DRILL COLLARS                              Company Supplied
D.1.9 NON-MAGNETIC DRILL COLLARS                       Company Supplied
D.1.10 CORE BARRELS                                    Company Supplied

                                               22




                                                                                      EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 72 of 410



D.1.11   STABILIZERS                                  Company Supplied
D.1.12   ROLLER REAMERS                               Company Supplied
D.1.13   SHOCK ABSORBERS (Damping Sub)                Company Supplied
D.1.14   DRILLING JARS                                Company Supplied

D.1.15 INSIDE BOP VALVE
  Quantity                                    no.: 2
  Make                                            :SMF (provisional)
  OD                                         inch: TBA
  Connection type                                 :HT 55
  Working pressure rating                      psi:15000
  Quantity                                    no.: 2
  Make                                            :SMF (provisional)
  OD                                         inch: 6 5/8”
  Connection Type                                  4 1/2 IF
  Working Pressure                             psi 15000

D.1.16 FULL OPENING SAFETY VALVE
  Quanty                                           2
  Make                                           : SMF ( provisional)
  O.D/ I.D                                    no.: TBA ( Team to review & advise )
  Connection type                                : HT 55
  Working Pressure                                 15000
  Quanty                                           2
  Make                                           : SMF ( provisional)
  O.D/ I.D                                    no.: 6 5/8” / 2 13/16”
  Connection type                                : 4 1/2 IF
  Working Pressure                                 15000

D.1.17 CIRCULATION HEAD                               N/A

D.1.18 TOP DRIVE VALVES
  Upper
  Quantity                                    no.:    2
  Make/Type                                       :   Varco
  Working pressure                             psi:   15000
  Max. OD body                               inch:    TBA
  Min. ID body                               inch:    TBA
  Connection type                                 :   7 5/8 Reg
  Lower
  Quantity                                    no.:    2
  Make/Type                                       :   Varco
  Working pressure                             psi:   15000
  Max. OD body                               inch:    TBA
  Min. ID body                               inch:    TBA
  Connection type                                 :   7 5/8 Reg

D.1.19   CIRCULATION SUBS                             Company Supplied
D.1.20   CUP TYPE TESTERS                             Company Supplied
D.1.21   PLUG TYPE TESTERS                            Company Supplied
D.1.22   DROP-IN VALVES                               Company Supplied

                                              23




                                                                                     EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 73 of 410



D.1.23 NEAR-BIT SUBS (Box-Box)
  Quantity                                  no.:   2
  OD size                                  inch:   9 1/2”
  ID size                                  inch:   3”
  Top connection                           inch:   7 5/8 Reg
  Boreback                               Yes/No    Yes
  BSR                                          :   2.25. - 3
  Bottom connection                        inch:   7 5/8 REG
  Boreback                               Yes/No    No
  Bored for float valve                  yes/no:   yes
  Float size                               inch:   5F-6R
  Quantity                                  no.:   2
  OD size                                  inch:   9 1/2”
  ID size                                  inch:   2 13/16”
  Top connection                           inch:   7 5/8 REG
  Boreback                               Yes/No    Yes
  BSR                                          :   2.25 - 3
  Bottom connection                        inch:   6 5/8 REG
  Boreback                               Yes/No    No
  Bored for float valve                  yes/no:   YES
  Float size                               inch:   5F-6R
  Quantity                                  no.:   2
  OD size                                  inch:   8 1/4”
  ID size                                  inch:   2 13/16”
  Top connection                           inch:   6 5/8 Reg
  Boreback                               Yes/No    Yes
  BSR                                          :   2.25 - 3
  Bottom connection                        inch:   6 5/8 Reg
  Boreback                               Yes/No    No
  Bored for float valve                  yes/no:   YES
  Float size                               inch:   5F-6R
  Quantity                                  no.:   2
  OD                                       inch:   6 1 /2
  ID                                       inch:   2 1/2”
  Top connection                           inch:   4 1/2 XH
  Boreback                               Yes/No    Yes
  BSR                                          :   2.25 - 3
  Bottom connection                        inch:   4 1/2 Reg
  Boreback                               Yes/No    No
  Bored for float valve                  yes/no:   YES
  Float size                               inch:   4R

D.1.24 CROSSOVER SUBS
  Quantity                                  no.:   2
  OD size                                  inch:   8 1/4” x 9 1/2”
  Top connection size                      inch:   6 5/8 REG
  Type (pin/box)                               :   BOX
  I.D                                          :   2 13/16”
  B.S.R                                        :   2.25 - 3
  Boreback                               Yes/No    Yes
  Bottom connection size                   inch:   7 5/8 REG
  Type (pin/box)                               :   PIN

                                            24




                                                                       EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 74 of 410



I.D                                           :   3”
B.S.R                                         :   2.25 - 3
Relief Groove                           Yes/No    Yes
Quantity                                   no.:   2
OD size                                   inch:   7 1/4” x 8 1/4”
Top connection size                       inch:   HT 55
Type (pin/box)                                :   BOX
ID                                        inch:   3”
B.S.R                                         :   2.25 - 3
Boreback                                Yes/No    No
Bottom connection size                    inch:   6 5/8 Reg
Type (pin/box)                                :   PIN
I.D                                           :   3”
B.S.R                                         :   2.25 - 3
Relief Groove                           Yes/No    Yes
Quantity                                   no.:   2
OD                                        inch:   7 1/4” x 6 1/2”
Top connection size                       inch:   HT 55
Type (pin/box)                                :   BOX
ID                                        inch:   2 1/2”
B.S.R                                         :   2.25 - 3
Boreback                                Yes/No    No
Bottom connection size                    inch:   4 1/2 XH (NC 46)
Type (pin/box)                                :   PIN
I.D                                           :   2 1/2”
B.S.R                                         :   2.25 - 3
Relief Groove                           Yes/No    Yes
Quantity                                   no.:   2
OD size                                   inch:   6 1/2” x 8 1/2”
Top connection size                       inch:   4 IF (NC 46)
Type (pin/box)                                :   BOX
ID                                        inch:   2 1/2”
B.S.R                                         :   2.25 - 3
Boreback                                Yes/No    Yes
Bottom connection                         inch:   6 5/8 Reg
Type (pin/box)                                :   PIN
ID                                        inch:   2 1/2”
B.S.R                                         :   2.25 - 3
Relief Groove                           Yes/No    Yes
Quantity                                   no.:   2
OD size                                   inch:   7 1/4 x 6 5/8
Top connection size                       inch:   HT55
Type (pin/box)                                :   Box
ID size                                   inch:   2 13/16”
B.S.R                                         :   2.25 - 3
Boreback                                Yes/No    No
Bottom connection size                    inch:   4 1/2 IF (NC 50)
Type (pin/box)                                :   Pin
ID size                                   inch:   2 13/16”
B.S.R                                         :   2.25 - 3
Relief Groove:                          Yes/No    Yes
Quantity                                   no.:   2

                                           25




                                                                      EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 75 of 410



OD size                                             inch:   6 5/8 x 6 5/8
Top connection size                                 inch:   4 1/2 IF (NC 50)
Type (pin/box)                                          :   Box
ID size                                             inch:   2 1/2”
B.S.R                                                   :   2.25 - 3
Boreback                                          Yes/No    Yes
Bottom connection size                              inch:   4 IF (NC 46)
Type (pin/box)                                          :   Pin
ID size                                             inch:   2 1/2”
B.S.R                                                   :   2.25 - 3
Relief Groove                                     Yes/No    Yes
Quantity                                             no.:   2
OD size                                             inch:   6 5/8 x 8 1/4
Top connection size                                 inch:   4 1/2 IF
Type (pin/box)                                          :   Box
ID size                                             inch:   2 13/16”
B.S.R                                                   :   2.25 - 3
Boreback                                          Yes/No    YES
Bottom connection size                              inch:   6 5/8 Reg
Type (pin/box)                                          :   Pin
ID size                                             inch:   2 13/16”
B.S.R                                                   :   2.25 - 3
Relief Groove                                     Yes/No    Yes

D 1.25         STABBING SUBS - Approximately 9” long
Quantity                                             no.:   1
OD size                                             inch:   9.5
ID size                                             inch:   3
Top connection size                                 inch:   HT 55
Type (pin/box)                                          :   Box
Bottom connection size                              inch:   7 5/8 Reg
Type (pin/box)                                          :   PIN
Quantity                                             no.:   1
OD size                                             inch:   9.5
Top connection size                                 inch:   4 1/2 IF
Type (pin/box)                                          :   Box
ID size                                             inch:   3
Bottom connection size                              inch:   7 5/8 Reg
Type (pin/box)                                          :   PIN
Quantity                                             no.:   1
OD size                                             inch:   8.25
ID size                                             inch:   2 13 /16
Top connection size                                 inch:   HT 55
Type (pin/box)                                          :   BOX
Bottom connection size                              inch:   6 5/8 REG
Type (pin/box)                                          :   PIN
Quantity                                             no.:   1
OD size                                             inch:   6.5
ID size                                             inch:   2.8125
Top connection size                                 inch:   HT 55
Type (pin/box)                                          :   BOX
Bottom connection size                              inch:   4 IF

                                                     26




                                                                               EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 76 of 410



  Type (pin/box)                                 : PIN

D.1.26 PUMP IN / TESTING SUBS
  Quantity                               Pin/Box 1
  Connection                                     HT 55 Box
  Union type                                     2” 1502 Female
  Quantity                                       1
  Connection                             Pin/Box HT 55 Pin
  Union Type                                     2” 1502 Female
  Quantity                                       1
  Connection                             Pin/Box 4 1/2 IF Box
  Union type                                     2” 1502 Female
  Quantity                                       1
  Connection                             Pin/Box 4 1/2 IF Pin
  Union type                                     2” 1502 Female
  Quantity                                       1
  Connection                             Pin/Box 7 5/8 Reg Pin
  Union Type                                     2” 1502 Female

D 1.27. SIDE ENTRY SUBS
  Quantity                                       1
  Top Connection                         Box/Pin HT 55 Box
  Lower connection                               HT 55 Pin
  Outlet size and type                           2” 1502 Female
  Quantity                                       1
  Top Connection                         Box/Pin 4 1/2 IF Box
  Lower connection                               4 1/2 IF Pin
  Outlet size and type                           2” 1502 Female

D.1.28   DRILLING BUMPER SUBS                     Company Supplied
D.1.29   HOLE OPENERS                             Company Supplied
D.1.30   UNDERREAMERS                             Company Supplied

D.2      HANDLING TOOLS

D.2.1    DRILL PIPE ELEVATORS
  Quantity                                      : 2
  Make                                          : Varco
  Model                                       st: BX 475
  Drill Collars inserts 150 Ton                   6 1/2” , 8 1/4” , 9 1/2”
  Casing inserts 350 Ton                       “ Company Supplied
  Drill pipe Inserts 500 Ton                      5 , 5 1/2”
  Elevators 750 Ton                               5”, 5-1/2”
  BOP handling elevators                      st: 1000 Refer E 6.10

D.2.2   DRILL COLLAR ELEVATORS
  Size                                      inch: N/A
  Quantity                                   no.:
  Make                                           :
  Model                                          :
  Rated capacity                               st:

                                            27




                                                                             EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 77 of 410



  Size                                       inch: N/A
  Quantity                                    no.:
  Make                                            :
  Model                                           :
  Rated capacity                                st:
  Size                                       inch: N/A
  Quantity                                    no.:
  Make                                            :
  Model                                           :
  Rated capacity                                st:
  Size                                       inch: N/A
  Quantity                                    no.:
  Make                                            :
  Model                                           :
  Rated capacity                                st:

D.2.3    TUBING ELEVATORS                    Type: Company Supplied

D.2.4   DRILL PIPE HAND SLIPS
  Size                                        inch    5 1/2 ”
  Quantity                                     no.:   1
  Make/Type                                       :   VARCO / SDXL
  Size                                        inch    5
  Quantity                                     no.:   1
  Make/Type                                       :   VARCO / SDXL

D.2.5    POWER SLIPS
  Make/Type                                           Varco PS 30
  Quantity                                            1
  Slip assembly        20” to 18 5/8”                 1
  Slip Assmebly        16 ” to 6 5/8                  1
  Slip Assembly        2 3/8 to 10 3/4”               1
  Insert carriers Drillpipe                         : 5 ”, 5 1/2” ,
  Insert Carriers Drill collars                       6 1/2, 8 1/4,9 1/2
  Insert carriers Casing                              Company supplied
  Die sets for 13 3/8” 9 5/8 & 7” carriers            Company supplied

              MOUSEHOLE SLIPS                         Varco 18” Power Slips.

D.2.6   DRILL COLLAR SLIPS
  Size                                       inch:    9.5
  Quantity                                    no.:    1
  Make/Type                                      :    VARCO / DCS-L
  Size                                       inch:    8.25
  Quantity                                    no.:    1
  Make/Type                                      :    VARCO / DCS-L
  Size                                       inch:    6.1/2
  Quantity                                    no.:    1
  Make/Type                                      :    VARCO / DCS-R

D.2.7   DRILL COLLAR SAFETY CLAMPS
  Quantity                                    no.: 1

                                               28




                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 78 of 410



  Model                                              MP-L
  Range                                            : 19 3/8” to 4 1/2 “

D.2.8     TUBING SLIPS                             :   Company Supplied
D.2.9     TUBING SPIDER                            :   Company Supplied
D.2.10    DRILL COLLAR LIFTSUBS                    :   As needed
D.2.11    DC LIFTING PLUGS                         :   n/a

D.2.12 BIT BREAKER
  Quantity                                    no.:     1
  For bit size                               inch:     26
  Quantity                                    no.:     1
  For bit size                               inch:     17.1/2”
  Quantity                                    no.:     1
  For bit size                               inch:     14 3/4”
  Quantity                                    no.:     1
  For bit size                               inch:     12. 1/4
  Quantity                                    no.:     1
  For bit size                               inch:     8.1/2

D.2.13. GAUGE RINGS
Sizes                                                  26, 17 1/2, 14 3/4, 12 1/4, 8 1/2

D.2.14 ELEVATOR LINKS
  Quantity of sets                            no.:     1
  Make/Type                                       :    VARCO
  Size                                       inch:     3.5
  Length                                        ft:    11
  Rated capacity                                st:    500
  Quantity of sets                            no.:     1
  Make/Type                                       :    VARCO
  Size                                       inch:     4 3/4”
  Length                                        ft:    22
  Rated capacity                                st:    750
  Quantity of sets                            no.:     1
  Make/Type                                       :    VARCO
  Size                                       inch:     4 3/4”
  Length                                        ft:    22
  Rated capacity                                st:    1000

D.2.15    DRILL PIPE SPINNER                Type: Varco SSW-40

D.2.16 MUD SAVER BUCKET
  Make                                           : Dreco
  Size                                       inch: 9 3/4 to 3 1/2”
  Operation                                      : Remote from DWS

D.2.17 EZY TORGUE
  Make/Type                                      : Varco
  Maximum linepull                             lb: 31000
  Quantity                                         2

                                              29




                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 79 of 410



D.2.18 ROTARY RIG TONGS
  Quantity                                                  no.:   2
  Make/Type                                                    :   Varco HT 100
  Size range (max OD/min OD)                         inch/inch:    17 to 4
  Torque rating                                          ft lbs:   Max 100,000, reduces depending on size
  Quantity                                                  no.:   2
  Make/Type                                                    :   Varco HT 50
  Size range (max OD/min OD)                                   :   17 1/4 to 20”
  Torque rating                                          Ft/lb:    50000

D.2.19   TUBING TONGS (MANUAL)
D.2.20   TUBING TONGS (POWER)

D.2.21 IRON ROUGHNECK
  Make/Type                                                     : VARCO / AR3200
  Size range (max OD/min OD) Drill Coll inch/inch:                4 “ to - 9 1/2”
  Size range (max OD/min OD) Drillpipe                            3 1/2” to 6 5/8

D.3      FISHING EQUIPMENT

D.3.1   OVERSHOTS
  Quantity                                                 no.:    1
  Make/Type                                                   :    F.S
  Top sub connection type                                     :    6 5/8 Reg
  Overshot OD                                             inch:    11 3/4”
  Max catch size                                          inch:    9 1/2”
  To catch size Spiral grapple                            inch:    9.1/2
                                                                   9 3/8,8 1/2,8 3/8,8 1/4,8 1/8,7 1/4,7 1/8,7, 6 7/8, 6 5/8,6
  To catch size Basket grapple                            inch:    1/2, 6 3/8, 5 1/2, 5
  Control rings                                                    For above grapples
  Extension sub length                                       ft:   2.5
  Lipped guide (oversize, regular)                            “:   113/4,15, 21
  Quantity                                                 no.:    1
  Make/Type                                                    :   TBA S.H Series 150
  Top sub connection type                                      :   4 IF
  Overshot OD                                             inch:    8.3/8
  Max catch size                                          inch:    7 1/4”
  To catch size Spiral grapple                            inch:    7 1/4, 7 1/8, 7, 6 7/8,
  To catch size Basket grapple                            inch:    6 5/8, 6 1/2, 6 3/8, 5 1/2, 5
  Control rings                                                    For above grapples
  Extension sub length                                       ft:   2.5
  Lipped guide (oversize, regular)                             :   8 3/8, 11,

D.3.2    HYDRAULIC FISHING JAR                                     Company Supplied
D.3.3    JAR INTENSIFIER                                           Company Supplied
D.3.4    SURFACE JAR                                               Company Supplied

D.3.5   FISHING BUMPERSUBS
  Quantity                                                 no.:    1
  Make/Type                                                   :    TBA
  OD body                                                 inch:    8
  Min.ID                                                  inch:    3.5

                                                           30




                                                                                                          EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 80 of 410



     Stroke                                         inch:    20
     Connection type                                    :    6 5/8 Reg
     Quantity                                        no.:    1
     Make/Type                                          :    TBA
     OD body                                        inch:    6.25
     Min. ID                                        inch:    2.25
     Stroke                                         inch:    20
     Connection type                                    :    4 IF

D.3.6   SAFETY JOINTS                                        Company Supplied
D.3.7   JUNK BASKETS (REVERSE CIRC.)                         Company Supplied
D.3.8   JUNK SUBS                                            Company Supplied
  Quantity                                           no.:    1
  Make/Type                                             :    TBA
  For hole size                                     inch:    17.5
  Boot OD                                           inch:    12.875
  Connection type                                       :    7 5/8 Reg
  Quantity                                           no.:    1
  Make/Type                                             :    TBA
  For hole size                                     inch:    12.25
  Boot OD                                           inch:    9.625
  Connection type                                       :    6 5/8 Reg
  Quantity                                           no.:    1
  Make/Type                                             :    TBA
  For hole size                                     inch:    8.5
  Boot OD                                           inch:    6.625
  Connection type                                       :    4 1/2 Reg

D.3.9      FLAT BOTTOM JUNK MILL                             Company Supplied

D.3.10 MAGNET FISHING TOOL
  Quantity                                           no.:    1
  Make/Type                                             :    TBA/ Flush guide
  OD body                                           inch:    16
  Hole size                                         inch:    17.5
  Connection type                                       :    6 5/8 reg

D.3.11     TAPER TAPS                                        Company Supplied
D.3.12     DIE COLLARS                                       Company Supplied

E.          WELL CONTROL/SUBSEA EQUIPMENT

E.1        LOWER RISER DIVERTER ASSY                         N/A

E.2      PRIMARY BOP STACK (from bottom to top)
  Stack complete with:
   guide frame                                   yes/no:    YES
   pick up attachment                            yes/no:    YES
   transport base                                yes/no:    YES
  Size (bore)                                       inch:    18.75
  Working pressure                                    psi:   15000
  H2S service                                     yes/no:    YES

                                                      31




                                                                                EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 81 of 410



E.2.1   ALTERNATE HYDRAULIC CONNECT N/A

E.2.2    HYDRAULIC WELLHEAD CONNECTOR
  Size                                             inch:      18-3/4”
  Make/Type                                             :     Vetco SD H-4
  Working pressure                                   psi:     15000
  Hot tap for underwater intervention ROV        yes/no:      YES
  Spare connector same type                      yes/no:      NO
  Hydrate seal                                   yes/no:      Yes (1 oring & 1 Lip seal Option as STD.)
  Glycol Injection ( ROV)                        yes/no:      yes (4 x 1” Npt @ 90 deg increments
  Pilot Operated check Valve, close function    Yes/No:       Yes

E.2.3    RAM TYPE PREVENTERS
  Preventers:
  Quantity                                           no.:     5
  Bore size                                         inch:     18.3/4”
  Working Pressure                                    psi:    15000
  Make                                                   :    CAMERON or equivalent
  Model                                                  :    TYPE T1
  Type (single/double)                                   :    Double x2 , Single x 1
  Stack Configuration                                    :    Al, A2, CL, SSCSR BSR,VBR,VBR,LFPR,CH

  Ram locks                                      yes/no:  YES
  Preventer connection type - top                      :  CX18 (BX-164 Option Available)
  Preventer connection type - bottom                   :  CX18 (BX-164 Option Available)
  Side oultlets                                  yes/no:  YES
  Size                                             inch:  3.1/16
  Connection type                                      :  No. 6 CAMERON CLAMP AX GROOVE
  Super/Shear rams:                                       Less than or equal to 13-5/8”
  Quantity                                           no.: 1 set
  Blind/Shear rams:
  Quantity                                           no.: 1 set
  Variable rams:
  Quantity                                           no.:     1 set
  Size range (max/min)                         inch/inch:     Customer to advise
  Quantity                                           no.:     1 set
  Size range (max/min)                         inch-inch:     Customer to advise
  Pipe rams:
  Quantity                                           no.: 1 set
  Size                                              inch: Customer to advse

E.2.4    STACK CONFIGURATION
         (Blind/Shear/Pipe/Variable)
  Upper Shear ra Cavity 5                                     SSCSR (Less than or equal to 13-5/8”)
  Lower shear ra Cavity 4                                 :   BSR
  Middle Upper Cavity 3                                   :   VBR
  Middle Lower Cavity 2                                   :   VBR
  Lower rams Cavity 1                                     :   LFPR
  Position of side outlets - kill
  Upper                                                   : Below BSR (Cavity #4)
  Lower                                                   : Below LFPR (Cavity #1)

                                                     32




                                                                                                  EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 82 of 410



  Position of side outlets - choke
    LMRP                                                             Below upper Annular (Al)
    Stack                                                            Below Top VBR (Cavity #3)
    Stack                                                          : Below Bottom VBR (Cavity #2)

E.2.5   ANNULAR TYPE PREVENTER ON STACK
  Size                                                      inch: n/a
  Working pressure                                            psi: n/a
  Make/Type                                                      : n/a

E.2.6   MANDREL
  Make/Type                                                     : Cameron 18-3/4 10 HC
  Size                                                      inch: 18.75

E.2.7     FAIL-SAFE HYDRAULIC VALVES
         (Kill and Choke)
  Quantity on each side outlet                               no.:    2
  Size (ID)                                                 inch:    42430
  Make/Type                                                      :   Cameron MCS
  Working pressure                                            psi:   15000
  Solid block                                             yes/no:    YES

E.2.8    SUBSEA ACCUMULATORS
           (See also E.7.1 - Surface Accummulator Unit)
  Quantity                                                   no.: 17 ( team to evaluate)
  Useful capacity per accumulator (w/o prUS gallons             : 13.1
  Bottle working pressure                                    psi: 5000 (team to evaluate)

E.2.9    HYDRAULIC CONTROL POD/RECEPTACLES
  Quantity                                       no.:                2
  Redundancy                                      %:                 100
  Color Coded                                 yes/no:                YES
  Remote regulation of operating pressure for
  functions requiring lower operating press   yes/no:                YES
  Spare control pod                           yes/no:                NO
  Deadman system                              yes/no:                YES
  Pressure & tempreture Sensor’s LMRP         yes/no:                YES

E.3      PRIMARY LOWER MARINE RISER PACKAGE
        (From Bottom To Top)
E.3.1    HYDRAULIC CONNECTOR
  Make/Type                                      :                   Cameron 18-3/4-10 HC or equivalent
  Size                                      inch:                    18.75
  Working pressure                            psi:                   10000
  Hot tap for underwater intervention     yes/no:                    YES
  Spare connector same type               yes/no:                    NO

E.3.2   ANNULAR TYPE PREVENTER (LMRP)
  Size                                                      inch:    18-3/4”
  Qty.                                                        no:    2
  Working pressure                                            psi:   10000
  Make/Type     (2*70.5=141” Total Heigl                         :   CAMERON TYPE DL

                                                              33




                                                                                                          EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 83 of 410



E.3.3   FLEX JOINT
  Make/Type                                         : Oil States 18-3/4”
  Size                                          inch: 21
  Max deflection                             degrees: 20 (10 from vertical)

E.3.4   RISER ADAPTER
  Make/Type                                          : Vetco HMF-class H
  Size                                           inch: 21

E.3.5    CONNECTION LINES TO RISER
  Type (rigid loops, coflexip, etc.)            Make:     COFLEXIP
                                                 Size:    3-1/16
                                                 WP:      15,000 psi
                                          Collapse Psi    12,7l0psi

E.3.6    RISER CENTRALIZER                                Hydralift

E.4     ANNULAR GAS HANDLER
  Make / Type                                             Supplied by Company at later date. Hard piping and control
                                                          functions to be supplied by Contractor
  Rating                                                  1,500 psi
  Number Outlets                                          2
  Number Valves                                           4

E.5      SECONDARY LOWER MARINE RISER P N/A

E.6      PRIMARY MARINE RISER SYSTEM

E.6.1    MARINE RISER JOINTS                              To be designed for 10,000’ wd
  Make/Model                                          :   Vetco or equivalent (HMF-class H)
  OD                                              inch    To be determined by final riser analysis
  ID                                              inch    To be determined by final riser analysis
  Wall thickness                                 inch:    To be determined by final riser analysis
  Average length of each joint                      ft:   90
                                                          62,311 for 5k buoancy, 54,424 for 3k buoancy, 31,620
  Weight of one complete joint (in air)          Ibs:     for 3/4” Slick, 36,900 1” slick
  Quantity                                       no.:     Sufficient for 8,000 ft. water depth
  Pipe material                                grade:     API 5L Grade X80 Mod.
  Minimum yield strength                          psi:    80KSI
  Type riser connectors                              :    HMF- class H
  Dogs                                           no.:     To be determined by final riser analysis

  Pup joints:
  Quantity                                        no.:    1
  Length                                           ft:    45.0’
  Quantity                                        no.:    1
  Length                                           ft:    37.5’
  Quantity                                        no.:    1
  Length                                           ft:    30.0’
  Quantity                                        no.:    1
  Length                                           ft:    22.5’

                                                  34




                                                                                              EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 84 of 410



  Quantity                                          no.: 1
  Length                                             ft: 15’

E.6.2    TELESCOPIC JOINT
  Make/Type                                            :     Vetco
  Size (ID)                                       inch:      19.25
  Stroke                                             ft:     65
  Double Seals                                  yes/no:      YES
  Working pressure                                  psi      500
  Spare telescoping joint                       yes/no:      no
  Location                                             :     N/A
  Rotating support ring for riser tensioners      type:      Vetco SDC
  Connection points                                no.:      6

E.6.3    KILL/CHOKE LINES
  Quantity                                         no.:      2
  Outside diameter                                inch:      6.5
  Inside diameter                                 inch:      4.5
  Working pressure                                  psi:     15000
  LMRP Isolation valves                        YES/NO        YES. Fail Close

E.6.4    BOOSTER LINES (If Fitted)
  Quantity                                         no.:      1
  Outside diameter                                inch:      4.5
  Inside diameter                                 inch:      3.83
  Working pressure                                  psi:     6000
  LMRP Isolation valve                         YES/NO        YES

E.6.5    HYDRAULIC SUPPLY LINES
  Quantity                                          no.:     1
  Outside Diameter                                 inch:     3.5
  Inside Diameter                                  inch:     2.62
  Working pressure                                   psi:    5000

E.6.6    UPPER BALL (FLEX) JOINT
  Make/Type                                            :     Oilstates Diverter 3
  Size                                             inch:     21-1/4
  Maximum deflection                               deg.:     30 (15 from vertical)
  Spare upper ball (flex) joint                 yes/no.:     NO

E.6.7    BUOYANCY MODULES (If Fitted)
  Make                                                   :   To be determined by riser analysis
  Quantity of buoyed riser joints                   no.:     To be determined by riser analysis
  OD of buoyed riser joints                        inch:     To be determined by riser analysis
  Length of each module                                ft:   To be determined by riser analysis
  Volume of each module                              ft3:    To be determined by riser analysis
  Buoyancy in seawater                            st/ft3:    To be determined by riser analysis
  Rated water depth                                    ft:   To be determined by riser analysis
  Make                                                   :   To be determined by riser analysis
  Quantity of buoyed riser joints                   no.:     To be determined by riser analysis
  OD of buoyed riser joints                        inch:     To be determined by riser analysis

                                                     35




                                                                                                  EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 85 of 410



  Length of each module                                    ft:   To be determined by riser analysis
  Volume of each module                                  ft3:    To be determined by riser analysis
  Buoyancy in seawater                                st/ft3:    To be determined by riser analysis
  Rated water depth                                        ft:   To be determined by riser analysis

E.6.8   MARINE RISER SPIDER
  Make/Type                                                   : VETCO / HYDRAULIC

E.6.9   Marine Riser Gimbal
  Make/Type                                                   : VETCO

E.6.10 RISER HANDLING TOOLS
  Tool, riser lifting                                   no.:     3
  1000 ton Solid Body Elevators                         no :     1 set ( team to evaluate)
  Type                                                     :     HMF- Class h
  Torque Wrenches                                          :     2 - dual speed

E.6.11 RISER TEST TOOLS
  Quantity                                              no.: 2
  Type                                                     : HMF- Class H Hydraulic Test Tool

E.6.12   INSTRUMENTED RISER JT                                : N/A

E.7      SECONDARY MARINE RISER                               : N/A

E.8       DIVERTER BOP
         (For installation in fixed bell nipple)
  Make/Type                                                 :    Hydril 60
  Max Bore Size                                        inch:     21-1/4
  Working pressure                                       psi:    500
  Number of diverter outlets                            no.:     2
  Outlet OD                                            inch:     14
  Insert packer size ID                                inch:     N/A CSO
  Element type.                                             :    Nitrile rubber
  Running from diverter to                                  :    Overboard , port/ starb./ Poorboy MGS

E.8.1     DIVERTER FLOWLINE
  Quantity                                              no.:     1
  I.D of flowline                                      inch:     16” Nominal
  Valve types                                               :    Diverter Sleeve
  Size                                                 inch:     16
  Working pressure                                       psi:    500
  Control valve type (air/hydraulic/etc.)                   :    HYDRAULIC
  Remote controlled from                           location:     DRILLERS WORKSTATION

E.8.2     DIVERTER CONTROL PANELS
  Driller’s panel
  Make                                                    :      CAMERON OR EQUIVALENT
  Model                                                   :      MULTIPLEX
  Location                                                :      DRILLERS WORKSTATION
  Locking/unclocking control                        yes/no:      YES

                                                         36




                                                                                                      EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 86 of 410



  Remote panel
  Make                                                                 : CAMERON
  Model                                                                : MULTIPLEX
  Location                                                             : CONTROL ROOM
  Locking/unclocking control                                    yes/no : YES

E.9      SUBSEA SUPPORT SYSTEM

E.9.1    RISER TENSIONERS                                                 Ability To Skid Tensioners From Well Centerline
  Quantity                                                        no.:    6
  Make/Type                                                           :   HYDRALIFT - INLINE
  Capacity each tensioner                                           st:   800 kips
  Maximum stroke                                                    ft:   50
  Wireline size                                                  inch:    N/A (9” ROD)
  Line travel                                                       ft:   N/A (9” ROD)
  Independent air compressors                                  yes/no:    YES
  Independent air drying unit                                  yes/no:    YES
  Riser Recoil System                                          yes/no:    yes

E.9.2    GUIDELINE SYSTEM                                                 N/A
E.9.3    REMOTE GUIDELINE REPL. TOOL                                      N/A
E.9.4    REMOTE GUIDELINE CUTTING TOOL                                    N/A
E.9.5    POD LINE TENSIONERS                                              TURN DOWN SHEAVE’S COMPLETE WITH STORM
                                                                          LOOP WITHIN MOONPOOL INCLUDED WITHIN
                                                                          DESIGN LAYOUT

E.9.6    TENSIONER/COMPENSATOR AIR PRESSURE VESSELS
  Quantity                                       no.: 30
  Total capacity                                  ft3: 2747
  Rated working pressure                         psi: 3000
  Pressure relief valve installed             yes/no: YES

E.10     BOP CONTROL SYSTEM
                                                                          Cameron or equivalent Mux system including: 2 each
                                                                          remote control panels, one located in driller’s house and
                                                                          one in the control room, both panels incorporate full
                                                                          function and monitoring system for BOP’s and diverter
                                                                          system. 1 each pod test stand and Mux system analyzer
                                                                          consisting of test stand and portable computer test set. 2
                                                                          each Mux cable reels complete with 11,000’ of Multiplex
                                                                          cable, one reel blue and one reel yellow for functioning
                                                                          yellow and blue pods plus one spare. 2 each stack mounted
                                                                          pods, complete with subsea electronics

E.10.1   SURFACE ACCUMULATOR UNIT
         (See also E.2.8 & E.4.8 - Subsea Accumulators)
  Make                                                               :    CAMERON or equivalent
  Model/Type                                                         :    MUX
  Location                                                           :    ACCUMULATOR ROOM
  Soluble oil reservoir capacity                           US gallons:    300
  Oil/water mix.capacity                                  US gals/min:    838
  Glycol reservoir capacity                                US gallons:    1000

                                                              37




                                                                                                          EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 87 of 410



  No. of bottles installed                                               no.:   38 team to evaluate bottles required for 10,000’
  Useful cap. per accum. (w/o pre-charge)US gallons                         :   40
  Bottle working pressure                                                psi:   5000
  Control manifold model                                                    :   MULTIPLEX
  Regulator type                                                            :   PRESSURE SWITCH / RELIEF VALVES
  Total useful accumulator volume (surface and stack)
  Equals all preventer opening and closing                          yes/no: YES
  Plus percent additional volume                                        %: 50

E.10.2 ACCUMULATOR HYDRAULIC PUMPS
  Electric Driven
  Quantity                                                             no.:     2
  Power source                                                             :    From BUS A
  Make                                                                     :    US Motors
  Model                                                                    :
  Each driven by motor of power                                         hp:     100
  Flow rate of each pump                                       US gals/min:     26
  At minimum operating pressure                                         psi:    5000
  Secondary
  Quantity                                                             no.:     1
  Power source                                                             :    From BUS B
  Make                                                                     :    US Motors
  Model                                                                    :
  Each driven by motor of power                                         hp:     100
  Flow rate of each pump                                       US gals/min:     26
  At minimum operating pressure                                         psi:    5000

E.10.3 DRILLER’S CONTROL PANEL
  Graphic control panel at driller’s position showing subsea
  functions with controls for the following functions of the
  BOP stack Location.                                                           Driller Work Station.
  Boost Line Control Valve                                          yes/no:     YES
  Marine riser connector                                            yes/no:     YES
  All annular type BOP’s                                            yes/no:     YES
  All ram type BOP’s                                                yes/no:     YES
  Lock for ram type BOPs                                            yes/no:     YES
  Wellhead and LMRP connector                                       yes/no:     YES
  Inner and outer kill and choke line valve:                        yes/no:     YES
  Low acc. pressure warning                                         yes/no:     YES
  Low reservoir level warning                                       yes/no:     YES
  Low rig air pressure warning                                      yes/no:     YES
  Pressure regulator for annular                                    yes/no:     YES
  Flowmeter                                                         yes/no:     YES
  Quantity of pressure gauges                                          no.:     7+
  Emergency push button for automatic riser disconnection                 :     YES
  Other control functions                                           yes/no:     YES
  Control panel make                                                      :     CAMERON
  Control panel model                                                     :     MULTIPLEX

                                                                    38




                                                                                                                 EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 88 of 410



E.10.4 REMOTE CONTROL PANELS
  Ability to operate main closing unit valv              yes/no:     NO
  Quantity                                                  no.:     2
  Make/Model                                                   :     CAMERON / MULTIPLEX
  Locations                                                    :     DRILLERS WORK STATION & CONTROL ROOM
  Operating System Routing (Direct/via Primary Control
    Panel)                                                       : DIRECT DUAL BUS

E.11     SUBSEA CONTROL SYSTEM

E.11.1 HOSE REELS
  Quantity                                                    no.:   2 Bop Control (MUX)
  Location                                                       :   MOONPOOL
  Make/Type                                                      :   CAMERON
  Maximum storage length each                                  ft:   11000
  Drive motor type                                               :   AIR
  Quantity                                                    no.:   1 HOTLINE
  Location                                                       :   MOONPOOL
  Make/Type                                                      :   SYNFLEX (KEVLAR)
  Maximum storage length each                                  ft:   11,000
  Drive motor type                                               :   AIR

E.11.2   POD HOSE

E.11.3 POD HOSE MANIFOLD
  Make/Model                                                   : NONE
  Surface test stump                                     yes/no: YES

E.11.4   SURFACE TEST POD                                yes/no: N/A

E.12     ACOUSTIC EMER. BOP CONTROL SYS                          : N/A

E.13     SUBSEA AUXILARY EQUIPMENT

E.13.1 HOLE POSITION INDICATOR
  Make/Type                                                    :     Simrad
  Quantity of monitors                                      no.:     2 (Blue pod / Yellow pod)
  Monitor location                                             :     Drillers Work station
  Monitor location                                             :     Control Room
  Recorder                                               yes/no:     no

E.13.2 RISER ANGLE INDICATOR
  Make/Type                                                    :     To be incorporated into Mux system
  Quantity of monitors                                      no.:     2 (Blue pod / Yellow pod)
  Monitor location                                             :     Drillers Work station
  Monitor location                                             :     Control Room
  Recorder                                               yes/no:     no
  Location                                                           Flex joint neck

E.13.3 SLOPE INDICATORS
  Make                                                           : RECAN

                                                         39




                                                                                                    EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 89 of 410



  Quantity                                                 no.: 3
  Provision for installation on
  BOP                                                  yes/no: YES
  Pin Connector                                        yes/no: NO
  Other                                                      : LOWER STACK, LMRP & RISER

E.13.5   ROV System                                             Power and foundations supplied

E.14     CHOKE MANIFOLD                                         Per Drawing # D-233669

E.14.1 CHOKE MANIFOLD (For Instrumentation, see H.3)
  Make                                                      :   CONTROL FLOW
  Minimum ID                                           inch:    3-1/16
  Maximum WP                                             psi:   15000
  H2S service                                        yes/no:    YES
  Quantity of fixed chokes                              no.:    n/a
  Make                                                      :   n/a
  Model                                                     :   n/a
  Size (ID)                                            inch:    n/a
  Quantity of adjustable chokes                         no.:    n/a
  Make                                                      :   n/a
  Model                                                     :   n/a
  Size (ID)                                            inch:    n/a
  Quantity of power chokes                              no.:    3 ( team to evaluate)
  Make                                                      :   CONTROL FLOW
  Model                                                     :   15000
  Size (ID)                                            inch:    2 Team to evaluate
  Power choke remote control panel                   yes/no:    YES
  Make                                                      :   Houston Digital
  Model                                                     :   CPU 27” MONITOR AND MANUAL HYD. BACK-UP.
  Location                                                  :   DRILLERS WORKSTATION / CHOKE MANIFOLD
  Glycol injection                                   yes/no:    NO

E.14.2 FLEXIBLE CHOKE AND KILL LINES (Connecting Riser to Drilling Unit)
  Quantity                                           no.: 2
  Make/Type                                             : Coflexip
  ID                                               inch: 3 ( team to review)
  Working pressure/test pressure                 psi/psi: 15000 / 22500
  Quantity                                           no.: n/a
  Make/Type                                             : n/a
  ID                                               inch: n/a
  Working pressure/test pressure                 psi/psi: n/a

E.15     BOP TESTING EQUIPMENT

E.15.1 HYDRAULIC BOP TEST PUMP
  Make                                                        : SHAFFER
  Model/Type                                                  : ELECTRO HYDRAULIC VARIABLE SPEED 5 GPM
  Pressure rating                                          psi: 22500

                                                      40




                                                                                                 EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 90 of 410



  Chart recorder                                  yes/no: 0-5000 0-30000

E.15.2 BOP TEST STUMP
  Quantity                                            no.:   1
  Test pressure                                       psi:   15000
  Type                                                   :   VETCO / CAMERON
  Size                                                   :   18.75
  Connected to deck (welded/bolted)                      :   BOLTED

E.16     WELLHEAD RUNNING/RETRIEVING/TESTING TOOLS (RT/RRT/TT)

E.16.1   RT’s FOR CASING INSTALLATION                        Company Supplied
E.16.2   RRT’s FOR CASING INSTALLATION                       Company Supplied
E.16.3   MISCELLANEOUS TOOLS                                 Company Supplied
E.16.4   DP HANG-OFF SUBS                                    Company Supplied
E.16.5   MINI HOSE BUNDLE FOR HYD. R. TOOLS                  Company Supplied

E.16.6 EMERGENCY BOP RECOVER                      yes/no: yes
  Make/type                                             : CAMERON

F.1      HIGH PRESSURE MUD SYSTEM
  System working pressure                             psi: 7500
  System test pressure                                psi: 11250
  Built to which design standard                         : ANSI, API

F.1.1    MUD PUMPS
  Quantity                                            no.:   4
  Make                                                   :   National
  Model                                                  :   14P-220
  Type (Triplex/Duplex)                                  :   Triplex
  Liner sizes available                             inch:    5” - 9”
  Mud pump drive motors                               no.:   2
  Motor type                                             :   AC
  Continuous power rating per motor                    hp:   1150
  Fluid end                                         type:    Two piece
  Maximum working pressure                            psi:   7500
  Test pressure                                       psi:   11250
  Pump stroke counter                               type:    Hitec
  Supercharging pump                                type:    Halco
  Driven by motor of power                             bp:   100
  Discharge/Suction line ID                     inch/inch    5” / 10”
  M.P. Pulsation Dampener                           type:    White Rock
  Soft Pump                                              :   I system
  Reset Relief Valve                                type:    TBA
  Working flowrate per pump at 90% of max spm
  Maximum SPM                                            : 105 SPM @ 100%

                                                 41




                                                                                EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 91 of 410



F.1.2   TRANSFER PUMPS/MIXING PUMPS (centrifugal)
  Treatment pumps (Desilter/Desander)
  Quantity                                                   4
  Make                                                       Halco
  Model                                                      2500
  Drive motor type                                           Electric
  Power output                                               100 hp
  Impeller                                                   14”
  Impeller speed                                             1200 rpm
  Packing type                                               Mechanical seal
  Mixing Pumps
  Quantity                                            no.:   2
  Make                                                   :   Halco
  Model                                                  :   2500
  Drive motor type                                       :   Electric /Belt
  Power output                                         hp:   100
  Impeller                                               :   14”
  Impeller speed                                     RPM:    1200
  Packing type                                           ;   Mechanical seal
  Shearing Pumps
  Quantity                                            no.:   2
  Make                                                   :   Halco
  Model                                                  :   T 6550
  Drive motor type                                       :   Electric /Belt
  Power output                                         hp:   100
  Impeller                                               :   Shearing type
  Impeller speed                                     RPM:    1800
  Packing type                                           ;   Mechanical seal
  Charging Pumps
  Quantity                                            no.:   4
  Make                                                   :   Halco
  Model                                                  :   2500
  Drive motor type                                       :   Electric /Belt
  Power output                                         hp:   100
  Impeller                                               :   14”
  Impeller speed                                     RPM:    1200
  Packing type                                           ;   Mechanical seal
  Column Transfer
  Quantity                                            no.:   4
  Make                                                   :   Halco
  Model                                                  :   2500
  Drive motor type                                       :   Electric /Belt
  Power output                                         hp:   125
  Impeller                                               :   12
  Impeller speed                                     RPM:    1800
  Packing type                                           ;   Mechanical seal

F.1.3   BOOSTER PUMP
  Quantity                                           no.: Rig Mud pump
  Make/Type                                             :
  Pumping capacity (each)                    US gals/min:

                                                    42




                                                                               EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 92 of 410



  Drive motor type                                :
  Power output                                  hp:

F.1.4     STANDPIPE MANIFOLD
  Quantity of standpipes                        no.:   2 @ 7500 psi wp
  Standpipes ID                                inch:   5
  H-Type standpipe manifold                 yes/no:    yes
  Kill line outlet                          yes/no:    yes
  Fill-up/bleed-off line outlet             yes/no:    yes
  Outlets (total)                               no.:   4
  ID                                           inch:   5&3
  Type connections                                 :   Weco
  Dimensions OD x ID                    inch x inch:   6x5
  Design standard                                  :   ANSI, API

F.1.5    ROTARY HOSES
  Quantity                                     no.:    2 @ 7500 psi wp
  Make/Type                                        :   Beattie
  ID x length                             inch x ft:   4 x 88
  Snubbing lines                            yes/no:    yes

F.1.6    CEMENTING HOSE
  Type (i.e. Coflexip)                             :   Beattie
  Length                                         ft:   85
  ID                                          inch:    3
  Working pressure                              psi:   15000

F.1.7    CHIKSAN STEEL HOSES
  Integral non-screwed                      yes/no:    yes
  Make/type                                        :   TBA / 1502
  ID Nonimal                                  inch:    2”
  Section length                                 ft:
  Quantity                                     no.:
  Section length                                 ft:
  Quantity                                     no.:
  Sweep swivels, make/type                         :
  Nom. size ID                                inch:
  Fittings, non-screwed type                yes/no:    Yes
  Suitable for H2S service                  yes/no:

F.2     LOW PRESSURE MID SYSTEM

F.2.1   MUD TANKS
  Quantity                                      no.: 15
  Column Tanks
  Quanity                                           : 4
  Capacity 85%                                        4600
  Surface Tanks

                                               43




                                                                         EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 93 of 410



  Quanity                                                  10
  Capacity 85%                                             4000
  Capacity, tank No. 1                             bbls:   460
  Type (active/reserve)                                :   Active
  Capacity, tank No. 2                             bbls:   460
  Type (active/reserve)                                :   Active
  Capacity, tank No. 3                             bbls:   460
  Type (active/reserve)                                :   Active
  Capacity, tank No. 4                             bbls:   650
  Type (active/reserve)                                :   Active
  Capacity, tank No. 5                             bbls:   650
  Type (active/reserve)                                :   Active
  Capacity, tank No. 6                             bbls:   680
  Type (active/reserve)                                :   Active
  Capacity, tank No. 7                             bbls:   160
  Type (active/reserve)                                :   Chemical
  Capacity, tank No. 8                             bbls:   160
  Type (active/reserve)                                :   Chemical
  Capacity, tank No. 9                             bbls:   160
  Type (active/reserve)                                :   Chemical
  Capacity, tank No. 10                            bbls:   160
  Type (active/reserve)                                :   Chemical
  Mixer in each tank                             yes/no:   Yes
  Mud guns in each tank                          yes/no:   Yes

F.2.2    PROCESSING TANKS
  Quantity                                          no.:   6
  Total capacity (@ 100%)                          bbls:   450
  Capacity Sand Trap tank                          bbls:   75
  Capacity degasser tank                           bbls:   75
  Capacity desander tank                           bbls:   75
  Capacity desilter tank                           bbls:   75
  Capacity desilter tank                           bbls:   75
  Capacity treated mud tank                        bbls:   75

F.2.3   PILL/SLUG TANK
  Capacity (@ 100%)                                bbls: 150
  Mud agitator                                   yes/no: yes
  Mud guns                                       yes/no: yes

F.2.4     TRIP TANK
  Capacity (@ 100%)                                bbls: 100 2 x 50
  Capacity/foot                                  bbls/ft: TBA
  Level indicator                                yes/no: yes
  Electric pump make                                      Halco x 2
  Model/type                                            : Cent.
  Motor output                                       hp: 30
  Facility for casing fill-up                    yes/no: no
  Alarm and strip chart recorder (See H.1.;11)   yes/no: Yes

                                                   44




                                                                         EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 94 of 410



F.2.5   STRIPPING TANK
  Capacity (@100%)                                bbls:    10 Approx
  Capacity/foot                                 bbls/ft:   TBA
  Equalizing facility with triptank             yes/no:    Yes
  Transfer pump                                 yes/no:    No
  Alarm and strip chart recorder (See H.1.      yes/no:    Yes

F.2.6   CHEMICAL MIXING TANK                            Separate mixing tank above for mixing caustic
  Capacity                                        bbls: See F.2.1 Tks. 7- 10
  Chemical mixer type                                 :

F.2.7   SHALE SHAKERS
  Primary:
  Quantity                                         no.:    7
  Make/Model                                          :    Brandt/LCM-2D CS
  Type                                                :    Linear Motion/ Cascading
  Driven by no. of electric motors                 no.:    3
  Design flowrate                              bbl/min:    Depending on Mud Characteristics
  Cascading:
  Quantity                                         no.: See Above
  Make/Model                                          :
  Type                                                :
  Driven by no. of electric motors                 no.:
  Design flowrate                              bbl/min:

F.2.8    DESANDER
  Quantity                                          no.: Desander cones over one cascading shale shaker
  Make/Model                                           : Brandt
  Type                                                 :
  Number of cones x sizes                    no. x inch: 6 X 12” w/ discharge overboard
  Type/size centrifugal pump                           :
     Driven by electric motor of                     hp:
  Is pump dedicated to desander                 yes/no:
  Max. flowrate                                bbl/min:

F.2.9    DESILTER
  Quantity                                          no.: Desilter cones over one cascading shale shaker
  Make/Model                                           : Brandt
  Type                                                 :
  Number of cones x sizes                    no. x inch: 40 X 4” W/ discharge over shaker or overboard
  Type/size centrifugal pump                           :
  Driven by electric motor of                        hp:
  Is pump dedicated to desilter                 yes/no:
  Max. flowrate                                bbl/min:

F.2.10 MUD CLEANER
  Quantity                                          no.: N/A
  Make/Model                                           :
  Type                                                 :
  Number of cones x sizes                    no. x inch:

                                                  45




                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 95 of 410



  Type/size centrifugal pump                              :
     Driven by electric motor of                        hp:
  Is pump dedicated to mud cleaner                  yes/no:
  Max. flowrate                                    bbl/min:

  Inlet and outlet for centrifuge to be provided

F.2.11 MUD/GAS SEPARATOR (Poor Boy)                        Shall be capable to direct flow from flowline to MGS
  Make/Type                                              : Swaco
  Gas discharge line ID                              inch: 12” nominal
  Gas discharge location, primary                          Top
  Can discharge be tied into burner system         yes/no: no
  Mud seal height                                        : 20
  Calculated gas throughput                        mmscf: 20
  Dimensions                                               OAL 41.5 ft. X 6 ft.

F.2.12 DEGASSER
  Quanty                                                      2
  Make/Type                                              :    Burgess/1500
  Capacity                                               :    1000 GPM x 2
  Type/size centrifugal pump                             :    N/A
  Driven by electric motor of power                    hp:    N/A
  Discharge line running to                              :    6”
  Vacuum pump make                                       :    Internal
     Type                                                :

F.2.13 MUD AGITATORS
  Quantity                                             no.: 6
  Make/Model                                              : Philadelphia
  Driven by motor of power                              hp 15
  Located in tanks (See F.2.1 for tank numbers)             8, 9, & 10
  Quantity                                             no.: 3
  Make/Model                                              : Philadelphia
  Driven by motor of power                              hp 5
  Located in tanks (See F.2.1 for tank numbers)             Shaker Tanks
  Quantity                                             no.: 4
  Make/Model                                              : Philadelphia
  Driven by motor of power                              hp 10
  Located in tanks (See F.2.1 for tank numbers)             1, 2, 3, & 4
  Quantity                                             no.: 3
  Make/Model                                              : Philadelphia
  Driven by motor of power                              hp 40
  Located in tanks (See F.2.1 for tank numbers)             5, 6, & 7

F.2.14 MUD CENTRIFUGE
  Quantity                                             no.: Power and space for 2

F.2.15 MUD HOPPER
  Quantity                                             no.: 2
  Make/Model                                              : Halco

                                                      46




                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 96 of 410



  Feed pump make/model                                : Mixing pumps

F.2.16 SHEARING HOPPERS
  Quantity                                        no.: 2
  Make/Model                                         : Halco/105-15
  Feed pump make/model                               : Mixing pumps

F.2.17 DECK HOPPER
  Quantity                                        no.: 1
  Make/Model                                         : Halco
  Feed pump make/model                               : Mixing pumps

F.3      BULK SYSTEM
F.3.1    BARITE/BENTONITE SILOS
  Quantity                                        no.: 5
  Capacity of each silo                          C.F.: 2500
  Locations                                          : Columns
  Type weight loadcell                               : Hydraulic
  Manufacturer                                       : Martin Decker
  Pressure rating                                      65
  Relief valve(s) installed                    yes/no: yes

F.3.2    BARITE DAY TANKS
  Quantity                                                2
  Capacity of each silo                          C.F:     1200
  Locations                                          :    Moonpool
  Type weight loadcell                               :    Hydraulic
  Manufacturer                                       :    Martin Decker
  Pressure rating                                 psi:    65
  Relief valve(s) installed                    yes/no:    yes

F.3.3    SURGE TANK FOR BARITE
  Quantity                                        no.:    2
  Capacity of each tank                             It:   70
  Type weight loadcell                                :   Hydraulic
  Manufacturer                                        :   Martin Decker
  Pressure rating                                 psi:    65
  Relief valve(s) installed                    yes/no:    yes

F.3.4    CEMENT SILOS
  Quantity                                                3
  Capacity of each silo                          C.F:     2800
  Locations                                          :    Columns
  Type weight loadcell                               :    Hydraulic
  Manufacturer                                       :    Martin Decker
  Pressure rating                                 psi:    65
  Relief valve(s) installed                    yes/no:    yes
  Separate mud/cement loading facilities       yes/no:    yes
  Discharge line for cement independent from

                                                 47




                                                                          EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 97 of 410



  barite/bentonite discharge line                  yes/no: Yes

F.3.5    CEMENT DAY TANKS
  Quantity                                                    2
  Capacity of each silo                              C.F:     1100
  Locations                                              :    Cement Room
  Type weight loadcell                                   :    Hydraulic
  Manufacturer                                           :    Martin Decker
  Pressure rating                                     psi:    65
  Relief valve(s) installed                        yes/no:    yes

F.3.6    SURGE TANK FOR CEMENT                                Third party

F.3.7    BULK TRANSFER SYSTEM (See also C.1.8 - Compressed Air Systems)
  Independent air system for the silos and surge tanks
  consisting of a high-volume low-pressure
  compressor and air drier                             yes/no: no
  Air reduced from main air supply through pressure
  regulators                                           yes/no: yes
  Separate volume tank and drier                       yes/no: no

G.      CASING/CEMENTING EQUIPMENT                            Company Supplied
G.1     CASING EQUIPMENT                                      Company Supplied
G.1.1   API CASING DRIFT                                      Company Supplied
G.1.2   CLAMP-ON CSG THREAD PROT’S                            Company Supplied

G.1.3    CASING ELEVATOR
  Manufacturer                                                Company Supplied
  Type
  Capacity                                              st:
  Inserts for                                        inch:

G.1.3   SIDE DOOR CASING ELEVATOR                             Company Supplied
G.1.4   SINGLE JOINT CASING ELEVATOR                          Company Supplied
G.1.5   SLIP TYPE ELEVATOR/SPIDERS
  Quantity                                            no.: Company Supplied

G.1.6   CASING SLIPS (Hand)
  Quantity                                            no.: Company Supplied
  Make/Type                                              :
  For OD casing                                      inch:
  Quantity                                            no.:
  Make/Type                                              :
  For OD casing                                      inch:
  Quantity                                            no.:
  Make/Type                                              :
  For OD casing                                      inch:

G.1.7   CASING BOWLS
  Quantity                                            no.: Company Supplied

                                                     48




                                                                                 EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 98 of 410



  Make/Type                                                             :
  For OD casing (max/min)                                      inch/inch:
  Quantity                                                           no.:
  Make/Type                                                             :
  For OD casing (max/min)                                      inch/inch:
  Quantity                                                           no.:
  Make/Type                                                             :
  For OD casing (max/min)                                      inch/inch:

G.1.8   CASING TONGS                                                        Company Supplied
G.1.9   POWER CASING TONGS                                                  Company Supplied
G.1.10 POWER UNIT FOR CASING AND TUBING TONGS
  Quantity                                   no.:                           1 Central Hydraulic unit
  Driven by electric motor                yes/no:                           YES

G.1.11   CASING CIRCULATING HEAD (Swedge)                                   Company Supplied
G.1.12   CASING SPEARS (Internal)                                           Company Supplied
G.1.13   CASING CUTTERS (Internal)                                          Company Supplied
G.1.14   CROSSOVER CASING TO DRILL PIPE                                     Company Supplied
G.1.15   CASING SCRAPERS                                                    Company Supplied

G.2      CEMENTING EQUIPMENT
G.2.1    CEMENT UNIT                                                        Company Supplied

G.2.2   CEMENTING MANIFOLD
  Discharge manifold working pressure                                 psi: 15000
  Cement pump discharge lines min. ID                               inch: 3 Nonimal
  Cement pump discharge lines working p                               psi: 15000

G.2.3    CEMENT KELLY                                                       N/A
G.2.4    CEMENTING TUBING                                                   N/A

H.       INSTRUMENTATION/COMMUNICATION
H.1      DRILLING INSTRUMENTATION AT DRILLER’S POSITION

H.1.1    WEIGHT INDICATOR
  Make/Type                                                             : HITEC SMART DRILLING INSTRUMENTATION
  Sensor type                                                           : ELECTRONIC DEADEND
  Calibrated for number of lines strung (6, 8, 10, 12, etc.)         no.: USER SELECTABLE

H.1.2   STANDPIPE PRESSURE GAUGES
  Quantity                                                           no.: TBA
  Make/Type                                                             : HITEC SMART DRILLING INSTRUMENTATION
  Pressure range (maximum)                                           psi: TBA

H.1.3   CHOKE MANIFOLD PRESSURE GAUGE
  Quantity                                                           no.: 2
  Make/Type                                                               HITEC SMART DRILLING INSTRUMENTATION
  Pressure range (maximum)                                           psi: 0 - 15,000

                                                                     49




                                                                                                       EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 99 of 410



H.1.4   ROTARY SPEED TACHOMETER
  Make/Type                                           : HITEC SMART DRILLING INSTRUMENTATION
  Capacity range (maximum)                         rpm: 0 - 200

H.1.5    ROTARY TORQUE INDICATOR                        : HITEC SMART DRILLING INSTRUMENTATION

H.1.6   MOTION COMPENSATOR INSTRUMENTS
  Make/Type                                            : HITEC SMART DRILLING INSTRUMENTATION
  Hook position indicator                        yes/no: YES
  Lock/unlock indicator                          yes/no: YES

H.1.7   PUMP STROKE COUNTERS
  Make/Type                                             : HITEC SMART DRILLING INSTRUMENTATION
  One pump stroke indicator and one cumulative
  pump stroke counter for each pump.             yes/no: YES

H.1.8   TONG TORQUE INDICATOR
  Make/Type                                             :
  Capacity range (maximum)                        ft lbs:

H.1.9    PIT VOLUME TOTALIZER
  Make/Model                                           :    HITEC SMART DRILLING INSTRUMENTATION
  Floats in active mud tanks                     yes/no:    YES
  Floats in reserve mud tanks                    yes/no:    YES
  Loss/Gain indicator                            yes/no:    YES
  Alarm (audio and visual)                       yes/no:    YES

H.1.10 MUD FLOW INDICATOR
  Make/Model                                           : HITEC SMART DRILLING INSTRUMENTATION
  High/low alarm (audio and visual)              yes/no: YES

H.1.11 TRIP TANK INDICATOR
  Make/Model                                           : HITEC SMART DRILLING INSTRUMENTATION
  Chart recorder                                 yes/no: DATA LOGGING
  Alarm                                          yes/no: YES

H.1.12   GENERAL ALARM SYS.                      yes/no: YES

H.1.13 AUTOMATIC DRILLER
  Make/Type                                             : HITEC SMART DRILLING INSTRUMENTATION

H.1.14 REMOTE CHOKE CONTROL UNIT (See E.14.1)
  Make/Model                                            : Houston Digital

H.2      DRILLING PARAMETER RECORDER
  Quantity                                          no.:    USER DEFINED ELECT. DATA ACQUISITION
  Location - 1                                         :    DRILLERS HOUSE
  Location - 2                                         :
  Make/Type                                            :    HITEC SMART DRILLING INSTRUMENTATION
  Quantity of pens                                  no.:    USER DEFINED ELECT. DATA ACQUISITION
  Parameter recorded                                   :                          ”
  Parameter recorded                                   :                          ”
  Parameter recorded                                   :                          ”

                                                   50




                                                                                     EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 100 of 410



  Parameter recorded                             :                  ”
  Parameter recorded                             :                  ”
  Parameter recorded                             :                  ”
  Parameter recorded                             :                  ”
  Parameter recorded                             :                  ”

H.3     INSTRUMENTATION AT CHOKE MANIFOLD

H.3.1   STANDPIPE PRESSURE GAUGE
  Make/Type                                     : Strain gauge
  Pressure range (maximum)                   psi: 0-10,000

H.3.2    CHOKE MANIFOLD PRESSURE GAUGE
  Make/Type                                     :    Strain gauge
  Pressure range                             psi:    0-15,000
  H.3.1 and H.3.2 combined on one panel   yes/no:    yes
  Visible from choke operating position   yes/no:    yes

H.4      STANDPIPE PRESSURE GAUGE                 Strain Gauges
  Make/Type                                     : OTECO
  Pressure range                             psi: 0-10,000
  Visible from driller’s position         yes/no: No

H.5     DEVIATION EQUIPMENT

H.5.1   MEASURING DEVICE
  Quantity                                   no.: 1
  Make/Type                                     : Totco
  Deviation range                         degree: 0 - 8 / 0-12

H.5.2    WIRELINE WINCH
  Make/Model                                     :   Mathey
  Wire length (nominal)                        ft:   25000
  Depth counter                           yes/no:    yes
  Wire size                                 inch:    3/16
  Pull indicator                             Ibs:    yes

H.6     CALIBRATED PRESS. GAUGES                 : Strain Gauges

H.7     RIG COMMUNICATION SYSTEM

H.7.1    TELEPHONE SYSTEM
  No. of stations                            no.: 120
  Make/Type                                     : Mitel Exchange
  Explosion proof                         yes/no: AS REQ’D.
  No. of stations                            no.:
  Make/Type                                     :
  Explosion proof                         yes/no:

H.7.2   PUBLIC ADDRESS SYSTEM
  Can be combined with above              yes/no: YES

                                            51




                                                                        EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 101 of 410



  Make/Type                                        : Akusta
  Explosion proof                            yes/no: AS REQ’D.

H.7.3    DRILL FLOOR - DERRICKMAN’S TALKBACK (For Intercom System)
  No. of stations                              no.: 14
  Location                                        : DWS - 2 / PHS
  Location                                        : CCR / ECR
  Location                                          FLOOR, ROV, CP AREA, MONKEY BD., MP ROOM,
                                                  : MOONPOOL, SHAKERS, CROWN
  Make/Type                                       : AKUSTA
  Explosion proof                           yes/no: AS REQ’D.

H.7.4   HAND-HELD VHF RADIOS
  Quantity                                          12 MIN.
  Make/Type                                         Earmark VOX 130

H.8     ENVIRONMENTAL INSTRUMENTATION

H.8.1    TEMPERATURE INDICATORS
  Air temperature                                    Yes
  Make/Model                                         Kongsberg
  Sea water temperature                              TBA
  Make/Model                                       : TBA
  Recorder                                   yes/no: Yes

H.8.2   BAROMETRIC PRESSURE                  yes/no: Yes
  Make/Model                                         Kongsberg
  Recorder                                           Yes

H.8.3   HUMIDITY SENSING INDICATOR                  Yes
  Make/Model                                        Kongsberg
  Recorder                                          No

H.8.4   WIND SPEED/DIRECTION                        Yes - QTY. 2
  Make/Model                                        Kongsberg
  Recorder                                          Yes

H.8.5   WAVE PROFILE RECORDER                       No

H.9     ADDITIONAL MODULE SPECIFIC INSTRUMENTATION

H.9.1   ROLL, PITCH AND HEAVE INDICATOR
  Make/Type                                         Kongsberg
  Recorder

H.9.2   GYRO COMPASS
  Make/Model                                        C. Plath / Navagat X
  Located at                                        CCR ELECT. SPACE

H.9.3   ECHO SOUNDER                                Yes
  Make/Model                                        Skipper
  Located at                                        Bridge

                                               52




                                                                              EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 102 of 410



    Recorder                                      No

H.9.4   CURRENT INDICATOR                         Doppler Current Profiler
  Make/Model                                      TBA
  Located at                                      Lower Hull Penetration
  Recorder                                        TBA

H.9.5   WEATHER FACSIMILE RECOI                   Yes
  Make/Model                                    : JRC / JAX - 9A
  Located at                                    : Radio Room
  Recorder                                yes/no: Yes

H.9.6   RADAR                               YES Yes
  Quantity                                     1 1
  Make/Model                                      Norcontrol / Databridge 2000 BL
  Located at                                      Bridge
  Bandwidth                                  cm: X-Band
  Quantity                                   no.: 1
  Make/Model                                    : Norcontrol / Databridge 2000 BL
  Located at                                    : Bridge
  Bandwidth                                  cm: S-Band

H.10   RADIO EQUIPMENT

H.10.1 SSB TRANSCEIVER
  Quantity                                        1
  Make/Model                                      Sailor / RE2100
  Power                                    watts: 600
  Frequency ranges                           hz: 100 khz - 30 MHz
  (Synthesized/crystal)                         : Synthesized
  Facsimile capable                               No
  Telex capable                                   N/A

H.10.2 E.P.I.R.B’s
  Quantity                                         2
  Make/Model                                     : COSPAS / SARSAT / TRON 30S MK II

H.10.3 VHF RADIO TELEPHONE
  Quantity                                        5
  Make/Model                                      Norcontrol - Sailor / RT 2048 W/ DSC
  Power                                    watts: 25 W
  Channels

H.10.4 VHF RADIO TRANSCEIVER
  Quantity                                  no.: 3
  Make/Model                                    : Norcontrol - Sailor / RT 2048
  Power                                    watts: 25 W

H.10.5 RADIO BEACON TRANSM
  Quantity                                        1
  Make/Model                                    : Southern Avionics / SA 100
  Power                                    watts: 100 W

                                            53




                                                                                    EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 103 of 410



H.10.6 AEORNAUTICAL VHF TRANS
  Quantity                                          1
  Make/Model                                      : Jotron
  Power                                      watts: 40 W PEP
  Frequency range                              hz: 118 - 137
    (Synthesized/crystal)                         :

H.10.7 WATCH RECEIVER
  Quantity                                          1
  Make/Model                                      : Sailor / R501
  Frequency                                    khz: 2182

H.10.8 SCRAMBLER
  Quantity                                     no.: No
  Make/Model                                      :

H.10.9 TELEX
  Quantity                                     no.: N/A
  Make/Model                                      :

H.10.10 SATELLITE COMM. SYS
  Make/Model                                       : NERA / C-10-0         / NERA / H2095 B
  Type                                             : Type B                / Type C
  Facsimile link                                     Yes
  Telex link                                         Yes
  Telephone link                                     Data Link (9.6 K bits     / Message Terminal
  Other capabilities                               :

1.       PRODUCTION TEST EQUIPMENT
1.1      BURNERS                                       N/A
1.2      BURNER BOOMS                                  Foundations Only
1.3      LINES ON BURNER BOOMS                         N/A

1.3.1    OIL LINE
   OD                                         inch:    4”
   Working pressure                             psi:   1480 psi
   Connection type at burner end                   :   Suitable to connect to well test equipment
   H2S                                      yes/no:    Yes
   Pressure gauge connection at barge end     inch:    Provided by well test company

1.3.2    GAS LINE
   OD                                         inch:    3”
   Working pressure                             psi:   1480 psi
   Extended beyond burner by                     ft:   Provided by well test company
   Connection type at burner end              type:    Suitable to connect to well test equipment
   H2S                                      yes/no:    Yes
   Pressure gauge connection at barge end     inch:    Provided by well test company

1.3.3   WATER LINE
   OD                                         inch: Seawater - 1-1/2”
   Working pressure                             psi: 285 psi

                                              54




                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 104 of 410



  Connection type at burner end                                  type: Suitable to connect to well test equipment
  Pressure gauge connection at barge end                         inch: Provided by well test company

I.3.4     AIR LINE
   OD                                                            inch:    4”
   Working pressure                                                psi:   285 psi
   Connection type at burner end                                 type:    Suitable to connect to well test equipment
   Pressure gauge connection at barge end                        inch:    Provided by well test company

I.3.5     PILOT GASLINE
   ID                                                            inch: Provided by well test company
   Working pressure                                                psi:
   Connection type at burner end                                 type:
   Pressure gauge connection at rig end                          inch:

I.4      SPRINKLER SYSTEM

  Sufficient to give protection to rig and personnel against
  heat radiation damage from the b                             yes/no: Provided by well test company

1.5      FIXED LINES FOR WELL TESTING

1.5.1    DRILL FLOOR TO SEPARATOR AREA
   Type (Screwed/welded, both)                                           Tested and certified flexible flowlines provided by well
                                                                       : test co. for connecting from rig floor to well test equip.

1.5.2     SEPARATOR AREA TO BOTH BURNER BOOMS
   Type (screwed/welded, both.)                                     :     Welded
   Quantity                                                     no.:      2 ea. / one oil / one gas
   Size OD                                                     inch:      3” Gas / 4” Oil
   Working pressure                                              psi:     1480 psi
   Connection type at separator                                type:      Suitable for connecting to well test company
   Connection type at boom                                     type:      As above
   Number of valves/lines                                       no.:      Provided by well test company
      Size of valves                                           inch:      Provided by well test company
   H2S                                                       yes/no:      Yes
   Valves installed near separator area for switching gas to
      either burner.                                         yes/no:      Yes

I.53     MUD PUMPS TO 2-BURNER                                         : N/A

I.5.4     RIG AIR SYSTEM TO BOTH BURNER BOOMS
   Type (screwed/welded, both)                     :                      Welded
   Quantity                                    no.:                       1 ea. Port and Starboard
   Size OD                                    inch:                       4”
   Working pressure                             psi:
   Non-return valves fitted                 yes/no:                       Yes

I.5.5     OIL STORAGE TANK TO OVERBOARD
   Type (screwed/welded, both)                                       : Provided by well test company
   Quantity                                                       no.:
   Size ID                                                       inch:

                                                                  55




                                                                                                                EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 105 of 410



  Working pressure                                    psi:
  Height above water level                             ft:
  Connection type at separator area                 type:

I.5.6     SEPARATOR TO VENTSTACK OF RIG
   Type (screwed/welded, both)                           : No vent from separator. Relief to flair
   Quantity                                          no.:
   Size ID                                          inch:
   Working pressure                                   psi:
   Connection type at separator area                type:

I.6      AUXILIARY POWER AVAILABILITY

I.6.1    FOR FIELD LABORATORY
   Quantity                                           kw 2 - 480 volt boxes
   Volts                                               v:
   Frequency                                          hz:

I.6.2    FOR CRUDE TRANSFER PUMP
   Quantity                                          kw: Yes, as above
   volts                                               v:
   Frequency                                          hz:

I.6.3    FOR ELECTRIC HEATERS
   Quantity                                          kw: Yes, as above
   Volts                                               v:
   Frequency                                          hz:

J.       WORKOVER TOOLS                                      Company Supplied
K.       ACCOMMODATION
K.1      OFFICES

K.1.1   CO. REP.’S OFFICE
  Quantity                                                   3
  Complete with desk, filing cabinet(s) and other
  necessary furniture                                        YES
  Unrestricted view to drill floor                           NO(CCTV MONITOR)

K.1.2   CONT. REP.’S OFFICE
  Quantity                                                   3
  Unrestricted view to drill floor                           NO(CCTV MONITOR)

K.1.3   RADIO ROOM                                           YES
  Quantity                                                   1

K.1.4  HOSPITAL ROOM
  Number of beds/bunks                                       2 Beds
  Wash basin                                                 YES
  Medical cabinet                                            YES
  Dangerous drugs locker                                     YES

                                                     56




                                                                                                 EXHIBIT A
       Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 106 of 410



K.1.5     MUD LABORATORY AND FACILITIES
  Separate room                           yes/no: YES
  Equippped with:
  Mud balance                             yes/no:   YES
  Marsh funnel                            yes/no:   YES
  Filtration kit                          yes/no:   YES
  Sand content kit                        yes/no:   YES
  Stopwatch                               yes/no:   YES

K.2    LIVING QUARTERS

K.2.1   TOTAL PERSONS ACCOMODATED
  Quantity                                          130

K.2.2    ACCOMODATION FOR COMPANY’S PERSONNEL
  Total quantity                                    60
  Quantity of single bed rooms                      2
  C/W attached toilet                               YES
  Quantity of two bed rooms                         30
  C/W attached toilet                               YES
  Quantity of four bed rooms                        0
  C/W attached toilet                      N/A

K.2.3    ACCOMODATION FOR CONTRACTOR’S PERSONNEL
  Total quantity                               70
  Quantity of single bed rooms                 7
  C/W attached toilet                          YES
  Quantity of two bed rooms                    30
  C/W attached toilet                          YES
  Quantity of four bed rooms                   O
  C/W attached toilet                      N/A

K.2.4   GALLEY
  Quantity                                          1

K.2.5   MESS SEATING CAPACITY
  Main mess                                         60
  Aux. mess                                         N/A

K.2.6   MEETING ROOMS
  Quantity                                          1

K.2.7    RECREATION ROOMS
  Quantity                                          2
  Recreation facilities:                            YES
     TV                                             YES
     VCR                                            YES
     Pool Table                                     NO
     Ping Pong Table                                YES
     Computer                                       NO
     Other                                          DARTS/CARDS/READING

                                             57




                                                                          EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 107 of 410



K.2.8   OTHER ROOMS
  Laundry                                                           1 + 2 In change room for dirty clothes
  Dry food store                                                    1
  Refrigerator                                                      3
  Change Rooms                                                      4
  Prayer Room                                                       NO
  Cinema                                                            NO
  Workout/Weight Room                                               YES

L.      SAFETY EQUIPMENT
L.1     GENERAL SAFETY EQUIPMENT

L.1.1    GENERAL PERSONNEL PROTECTIVE GEAR
  Safety bats (contractor only/everyone/not supplied            :   CONTACTOR ONLY
  Safety boots (contractor only/everyone/not supplied           :   CONTACTOR ONLY
  Safety clothing (contractor only/everyone/not supplied        :   CONTACTOR ONLY
  Ear protection (contractor only/everyone/not supplied         :   EVERYONE
  Rubber gloves (contractor only/everyone/not supplied          :   CONTACTOR ONLY
  Rubber aprons (contractor only/everyone/not supplied          :   CONTACTOR ONLY
  Fullface visors (contractor only/everyone/not supplied        :   CONTACTOR ONLY
  Eye shields (for grinding machines, etc.)
     (Contractor only/everyone/not supplied                     : CONTRACTOR ONLY
  Dust masks (contractor only/everyone/not supplied             : CONTACTOR ONLY
  Rubber gloves - elbow length for chemical handling
     (Contractor only/everyone/not supplied                     : CONTACTOR ONLY
  Explosion proof handtorches c/w batteries
     (Contractor only/everyone/not supplied                     : CONTACTOR ONLY
  Safety belts c/w lines (contractor only/everyone/not          : CONTRACTOR ONLY
     supplied

L.1.2    EYE WASH STATIONS
  Quantity                                                  no.:    3
  Make/model                                                   :    TBA
  Located at                                          pot water     MUD PROCESS ROOM
  Located at                                           piping       DRILL FLOOR
  Located at                                                   :    MUD MIXING ROOM

L.1.3   DERRICK SAFETY EQUIPMENT

  Derrick escape chute (rem chute)                         no.: N/A
    Make/Type                                                 :
  Derrick safety belts                                     no.: 2 W/ INERTIA REEL
    Make/Type                                                 : TBA

L.1.4   DERRICK CLIMBING ASSISTANT
  Make/Type

L.1.5    FRESH AIR BLOWERS (Bug Blowers)
  Quantity                                                      : 3
  Make/Type                                                     :
  Located at                                                    : Rig Floor
  Located at                                                    :

                                                           58




                                                                                                         EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 108 of 410



L.2      GAS/FIRE/SMOKE DETECTION

L.2.1     H2S MONITORING SYSTEM
  Make/Type                                          : TBA
  Sampling points at:
  Bellnipple                                 yes/no:   YES
  Drillfloor                                 yes/no:   YES
  Shale shaker                               yes/no:   YES
  Mud tanks                                  yes/no:   YES
  Ventilation system into living quarters    yes/no:   YES
  Other                                            :   YES
  General alarm                              yes/no:
  Alarm types (audible, visual, both) at:
  Driller’s console                                :   BOTH
  Engine room                                      :   BOTH
  Mud room                                         :   BOTH
  Living quarters each level                       :   AUDIBLE
  Central area each structural level               :   BOTH
  Other                                            :   BOTH
  Central alarm panel                        yes/no:   YES
  Located at                                       :   CCR

L.2.2     COMBUSTIBLE GAS MONITORING SYSTEM
  Make/Type                                       :    Simrad Integrated Alarm and Control System
  Sampling points at:                       yes/no:
  Bellnipple                                yes/no:    YES
  Drill floor                               yes/no:    YES
  Shale Shaker                              yes/no:    YES
  Mud tanks                                 yes/no:    YES
  Ventilation system into living quarters   yes/no:    YES
  Other                                           :    YES
  General alarm                             yes/no:
  Alarm types (audible, visual, both) at:
  Driller’s console                               :    BOTH
  Other                                           :    BOTH
                                                       YES

L.2.3     H2S DETECTORS (Portable)
  Quantity                                      no.: TBA
  Make/Type                                        :
  Phials for H2S: measuring range
  from 1 to 20 ppm                              no.:
  from 100 to 600 ppm                           no.:

L.2.4     CO2 GAS DETECTORS (Portable)
  Quantity                                      no.: TBA
  Make/Type                                        :
  Phials for CO2: measuring range
  from 1 to 20 ppm                              no.:
  from 20 to 200 ppm                            no.:
om 250-3000 ppm                                  no:

L.2.5    EXPLOSIMETERS
  Quantity                                      no.: TBA
  Make/Type                                        :

                                                59




                                                                                         EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 109 of 410



L.2.6    FIRE/SMOKE DETECTORS IN ACCOMODATION
  Make/type                                      :                         THERMAL
  Fire detection                           yes/no:                         YES
  Smoke detection                          yes/no:                         YES
  Central alarm panel                      yes/no:                         YES
  Location                                       :                         CCR

L.3      FIRE FIGHTING EQUIPMENT

L.3.1     FIRE PUMPS
  Quantity                                                         no.:    2
  Make/Model                                                          :    Patterson
  Type                                                                :    CENTRIFUGAL
  Output                                                   US gals/min:    550
  All offtake points supplied by each pump                      yes/no:    YES
  Location of pumps                                                   :    AUX. MACHINE ROOM PORT
  Location of pumps                                                   :    AUX. MACHINE ROOM FWD.
  Fire fighting water delivery conforms to                      yes/no:    YES
  MODU spec version                                                   :

L 3.2    HYDRANTS AND HOSES
  Hydrants positioned such that any point may be reached
  by a single hose length from two separate hydrants            yes/no:    YES
  Quantity of hydrants                                             no.:    48
  Hose connections/hydrant                                         no.:    46 X 1
  Hose max. diam.                                                 inch:    2.5” OD
  Length                                                             ft:   50’

L.3.3    PORTABLE FIRE EXTINGUISHERS
  Quantity (total)                                                  no.:   70
  Type 1- CO2                                                   no./lbs:   2@4
                                                                no./lbs:   37 @ 15
                                                                no./lbs:   2 @ 150
  Type 2 - Dry chemical                                         no./lbs:   17 @ 5
                                                                no./lbs:   9 @ 10
                                                                no./lbs:   3 @ 50
  Type 3 - Foam                                                 no./lbs:   0
                                                                no./lbs:   0
                                                                no./lbs:   0
  Mounted adjacent to access ways and escape routes             yes/no:    yes

L.3.4    FIRE BLANKETS
  Location                                                            : RIG FLOOR, GALLEY, HELICOPTER BOX
  Quantity                                                         no.: 3

L.3.5     FIXED FOAM SYSTEM
  Automatically injected into fixed fire water system at
  central point with remote manual control                     yes/no: YES
  Make/Type                                                          : Patterson
  Quantity foam stored on site                              GALLONS 700 GPM

                                                                  60




                                                                                                    EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 110 of 410



  Inductor tube                                                 yes/no:   YES
  Foam nozzles                                                     no.:   4
  Located at                                                          :   HELIPORT -3 TURRET MOUNTED
  Located at                                                          :   HELIPORT -1 HOSE REELS
  Located at                                                          :

L.3.6     HELIDECK FOAM SYSTEM
  Dedicated system adequate for at least 10 minutes fire
  fighting at the rate quoted in the IMO MODU code              yes/no:   YES
  IMO MODU code version                                               :   TBA
  Make/Type                                                           :   DOOLY
  Quantity of monitors                                             no.:   3
  Foam type                                                           :   TBA
  Rate                                                     US gals/min:   350 gal. min. each

L.3.7     FIXED FIRE EXTINGUISHING SYSTEM
  Protected spaces
  Engine room, type (Halon/CO2)                                           CO2
  Paint locker, type (Halon/CO2)                                          CO2
  Emergency generator, type (Halon/CO2)                                   CO2
  SCR room, type (Halon/CO2)                                              CO2
  Other (specify location & type)                                         CO2 IN MUD PUMP ROOM
  Alarms (audible, visual or both)                                    :
  Automatic shutting of mechanical ventilation in
  protected spaces                                              yes/no: YES
  Remote manual release located at                                    :
  Remote manual release located at                                    :
  Remote manual release located at                                    :

L.3.8    MANUAL WATER DELUGE SYSTEM                             yes/no:   YES
  Protected spaces                                                    :   DRILL FLOOR, LIFEBOATS
  Protected spaces                                                    :   LIFERAFTS, MOONPOOL
  Water supplied from fire main line                            yes/no:   YES MAIN SALT WATER RING

L.3.9    WATER SPRINKLER SYSTEM IN ACCOMODATION
  Automatic                                  yes/no: YES
  Working pressure                              psi: 130
  Pressurized tank capacity                      ft3: 53.47

L.4      BREATHING APPARATUS                                          : TBA

L.5      EMERGENCY FIRST AID EQUIPMENT

L.5.1    FIRST AID KITS
  Quantity                                                          no.: TBA

L.5.2    BURN KITS
  Quantity                                                          no.: TBA

L.5.3    RESUSCITATORS
  Quantity                                                          no.: TBA

                                                               61




                                                                                                 EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 111 of 410



  Charged (spare) oxygen cylinders                          no.:

L.5.4    STRETCHERS
  Quantity                                                  no.: TBA
  Type                                                         :
  Located at                                                   :

L.6       HELIDECK RESCUE EQUIPMENT

L.6.1    STORAGE BOXES
  Quantity                                               no.: TBA
  Construction material                                     : FIBERGLASS
  Max height open                                       inch: TBA

L.6.2    EQUIPMENT
  Aircraft axe                                        yes/no:      YES
  Large firemans rescue axe                           yes/no:      YES
  Crowbar                                             yes/no:      YES
  Heavy duty hacksaw                                  yes/no:      YES
  Spare blades                                        yes/no:      YES
  Grapnel hook                                        yes/no:      NO
  Length of wire rope attached                             ft:
  Quick release knife                                 yes/no:      YES
  Bolt croppers                                       yes/no:      YES

L.7     RIG SAFETY STORE
  Equipment to repair, recharge and restock                        R&BF will carry all spares necessary to ensure an efficient
                                                                   and safe operation.

L.8     EMERGENCY WARNING ALARMS
  Approved system to give warning of different
    emergencies                                       yes/no: YES

L.9       SURVIVAL EQUIPMENT

L.9.1     LIFEBOATS
  Make/Type                                                  :     TBA
  Quantity                                               no.:      2
  Capacity                                       person/craft:     65
  Locations (fore, apt, port, stbd)                          :     2 FORE
  Fire protection                                     yes/no:      YES
  Radios                                              yes/no:      YES
  Flares                                              yes/no:      YES
  Food                                                yes/no:      YES
  First aid kits                                      yes/no:      YES
  Maker/Type                                                 :     TBA
  Quantity                                               no.:      2
  Capacity                                       person/craft:     65
  Locations (fore, apt, port, stbd)                          :     AFT
  Fire protection                                     yes/no:      YES
  Radios                                              yes/no:      YES
  Flares                                              yes/no:      YES

                                                       62




                                                                                                     EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 112 of 410



  Food                                          yes/no: YES
  First aid kits                                yes/no: YES

L.9.2     LIFERAFTS
  Make/Type                                            :   TBA
  Quantity                                         no.:    3
  Capacity                                 person/craft:   30
  Davit launched                                yes/no:    YES & FLOAT FREE
  Locations (fore, apt, port, stbd)                    :   FORE
  Fire protection                               yes/no:
  Radios                                        yes/no:    TBA
  Flares                                        yes/no:    YES
  Food                                          yes/no:    YES
  First aid kits                                yes/no:    YES
  Make/Type                                            :   TBA
  Quantity                                         no.:    2
  Capacity                                 person/craft:   30
  Davit launched                                yes/no:    YES
  Locations (fore, apt, port, stbd)                    :   AFT
  Fire protection                               yes/no:
  Radios                                        yes/no:    TBA
  Flares                                        yes/no:    YES
  Food                                          yes/no:    YES
  First aid kits                                yes/no:    YES

L.9.3   RESCUE BOAT
  Make/Type                                           : Port Fwd lifeboat is designated as a rescue boat
  Engine power                                      hp:

L.9.4    LIFE JACKETS
  Make/Type                                              TBA
  Quantity                                          no.: 163

L.9.5    LIFE BUOYS
  Make/Type                                            : TBA
  Quantity                                          no.: 10

L.9.6    WORK VESTS
  Make/Type                                           : TBA
  Quantity                                          no: 25

L.9.7    ESCAPE LADDERS/NETS
  Make/Type                                            : PERMANENT LADDERS
  Quantity                                          no.: 4, 1 PER CORNER COL.

L.9.8    DISTRESS SIGNALS
  Type                                                 : TBA
  Quantity                                          no.: 1 SET

M.        POLLUTION PREVENTION EQUIPMENT

M.1       SEWAGE TREATMENT

                                                   63




                                                                                             EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 113 of 410



  Make/Model                                      : HAMMWORTHY (USCG APPROVED)
  System type                                     : BIOLOGICAL
  Conforms to (Marpol annex IV, etc.)             : YES

M.2    GARBAGE COMPACTION
 Make/Model                                       : To be provided
 System type                                      :
 Conforms to (Marpol annex IV, etc.)              :
 Make/Model                                       :
 System type                                      :
 Conforms to (Marpol annex IV, etc.)              :

M.3    GARBAGE DISPOSAL/GRINDER
 Make/Model                                       : To be provided
 System type                                      :
 Conforms to (Marpol annex IV, etc.)              :

N.1       THIRD PARTY EQUIPMENT
  Mud Loggers (available sq feet)                  555 sq. ft.
  MWD / LWD (available sq feet)                    555 sq. ft.
  Cement Unit (available sq. feet)                 1,087 sq. ft.
  ROV (available sq. feet)                         1184 sq. ft.
  Electric Log (available sq. feet)                895 sq. ft.

                                             64




                                                                           EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 114 of 410



                                                           EXHIBIT B-3

                                           MATERIAL, SUPPLIES AND SERVICES

Categories:   I. Furnished by CONTRACTOR, paid by CONTRACTOR.
              II. Furnished by COMPANY, paid by COMPANY.
              III. Furnished by CONTRACTOR, paid by COMPANY.

                                                             Category I

                                    Furnished by CONTRACTOR, paid by CONTRACTOR

1.1    Fuel storage.
1.2    Lube oils and greases.
1.3    Tool joint lubricant for CONTRACTOR’S drill string.
1.4    Replacement screens on shale shaker for screen sizes 84 mesh and coarser.
1.5    Replacement screens for mud cleaner(s) for screen sizes 150 mesh and coarser.
1.6    Initial set of rig hoses for receiving or discharge of liquid and bulk consumables from workboats.
1.7    Initial installation and utility provision for AC drive cementing unit and cement mixing pumps in shipyard. (rental only - as
       provided in Rental Agreement).
1.8    Initial installation for ROV unit and installation of ROV cursor system. Provision of utilities for electric motor generator for
       ROV main power.
1.9    Welding services with welder in CONTRACTOR’S crew (overtime not included).
1.10   Except as otherwise provided in Exhibit “B-2” herein rig and equipment maintenance, running supplies, spares and
       replacement parts, and services for continuous operation of CONTRACTOR’S equipment.
1.11   Towing bridle and replacement of same from Drilling Unit to towing vessel(s) during all rig moves.
1.12   Supply vessel mooring system at Drilling Unit.
1.13   Labor on the Drilling Unit to load and unload all CONTRACTOR’S and COMPANY’S equipment, materials and supplies
       between supply vessels and Drilling Unit.
1.14   CONTRACTOR’S Shore Base.
1.15   Medical doctor on notice in the Operating Area for emergency treatment of CONTRACTOR’S personnel injured aboard the
       Drilling Unit.
1.16   Meals, bunk and accommodations, including medical services, on board Drilling Unit for all CONTRACTOR’S personnel and
       an average of ten (10) COMPANY and COMPANY third party personnel per day.
1.17   Personnel for Drilling Unit and shore base as set out in Exhibit “F”.
1.18   Disposal of all liquids and other waste generated by CONTRACTOR including drum disposal.

                                                                  1




                                                                                                            EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 115 of 410



1.19   Complement of personal protective equipment required to handle completion brines and synthetic base mud for those crew
       members with potential exposure.
1.20   Blowout preventers, choke and kill lines, ring gaskets, controls, handling, testing tools and spare parts as required set out in
       Exhibit “B-2”.
1.21   Wellhead connector and spare parts as required in Exhibit “B-2” to adapt CONTRACTOR’S BOP stack to COMPANY’S
       wellhead.
1.22   All other well control equipment components and replacement parts, including failsafe valves, riser, choke and kill lines and
       choke manifold. All replacement parts shall be Original Manufacturer’s Equipment.
1.23   Initial set of ram packer elements, annular elements, top seals, related equipment as required in Exhibit “B-2”
       CONTRACTOR’S BOP EQUIPMENT. All elements, packers, seals and related rubber goods shall be Original
       Manufacturer’s Equipment and oil mud compatible.
1.24   Manifolding and piping as required to flare burners for oil, gas, water and air.
1.25   CONTRACTOR shall conduct a drillpipe inspection on all drillpipe, drill collars, subs, rotary and handling tools prior to
       spudding the first well under this CONTRACT. A specified inspection including all optional inspections as specified by API-
       RP7G, such as; Transverse Defect inspection using induction coils and a magnetic particle inspection of tube ends, couplings,
       and verification of defects found by gamma ray wall thickness inspection. Drillpipe must satisfy criteria as new or premium
       drillpipe to be used on COMPANY’S wells.
1.26   CONTRACTOR shall conduct an inspection on all drillpipe after every 100,000’ drilled or 1500 rotating hours (whichever is
       less). Inspection type will satisfy criteria spelled out in API-IADC specified inspection for used drillpipe. Inspection will
       include all operational inspections in same API criteria along with magnetic particle for tube ends and couplings. Drillpipe
       must satisfy criteria as new or premium drillpipe to be used on COMPANY’S wells.
1.27   CONTRACTOR shall conduct an inspection on topdrive valves and subs, all drill collars, subs and related bottom hole
       assembly components every 250 rotating hours. All bottom hole assembly components shall meet a bending strength ratio of
       2.25 to 3.00.
1.28   Living Quarters to accommodate 130 personnel minimum. Must have separate facilities for up to 10 women.
1.29   Three COMPANY designated offices. One for COMPANY’S drilling supervisors, one for COMPANY’S third partys and one
       for COMPANY’S geologists. All offices complete with intercom system, television, VCR’s, surge suppression for up to 4
       computers, 2 desks and file cabinets.
1.30   All equipment shall comply with MMS regulations.
1.31   Spare parts inventory for surface and subsurface BOP equipment as per CONTRACTOR BOP EQUIPMENT LIST, Exhibit
       B-2. Spare parts inventory list to be provided to and agreed by COMPANY.
1.32   Supply labor required to test, service, and maintain, all surface, and subsurface BOP and well control equipment and tools
       including COMPANY’S wellhead running tools.
1.33   Mud pump liners and pistons for two (2) sizes as specified by COMPANY.
1.34   Fishing tools to include overshots, grapples, and crossover subs required to catch all contractor supplied drill string and
       bottom hole assembly components

                                                                  2




                                                                                                             EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 116 of 410



       listed in Exhibit “B-2”.
1.35   Diver services and equipment as required by CONTRACTOR.
1.36   Mud bucket for each size of CONTRACTOR supplied drill pipe.
1.37   Outside pipe wipers for each size of CONTRACTOR supplied drill pipe.
1.38   Pressure washer for rig floor and maintaining same.
1.39   Mud vacuum system for rig floor clean up and maintenance.
1.40   Space and utilities for the following COMPANY’S third party equipment: electric wireline logging unit, MWD/LWD logging
       unit, mud logging unit and two (2) centrifuges.
1.41   Space or accommodation for COMPANY’S warehouse.

                                                             Category II

                                         Furnished by COMPANY, paid by COMPANY

2.1    Thread compound for COMPANY’S connectors and casing.
2.2    Potable and fresh water for drilling, cementing and wash down of CONTRACTOR’S equipment and for personnel use but
       with respect to the latter only in excess of the capacity of the distillation unit.
2.3    Diesel fuel.
2.4    Drill sites, location surveys, marker buoys.
2.5    All permits and licenses required for the drilling site and to permit access thereto and egress therefrom.
2.6    Weather forecast service.
2.7    Stabilizers, including sleeves and spare parts and maintenance.
2.8    Core heads, core catchers and coring service charges.
2.9    Drilling bits, bit breakers (not supplied per Exhibit B-2), underreamers, hole openers, shock subs, wall scrapers, and other
       down hole tools, plus maintenance and repairs.
2.10   Water based mud, chemicals and additives.
2.11   Synthetic oil base mud, oil emulsion and other special drilling and completion fluids for completing wells.
2.12   Mud engineering services, and other mud supervision.
2.13   Mud centrifuge.
2.14   Pumping and blowing of bulk materials from work boats to Drilling Unit and between workboats and dock storage facilities.
2.15   All completion and production equipment, including hangers, packers, liners, floats, centralizers, scratchers, casing shoes,
       float collars, wellheads, spacer spools, Christmas trees including ring gaskets, valves, well connections and all necessary tools
       and equipment for installation.
2.16   Wellhead running retrieving, handling and testing tools.
2.17   Cementing unit and cement mixing pumps.
2.18   Cement and cement services, including special rental charge.
2.19   Electric logging unit, services and related tools.
2.20   Gun perforating and related services.
2.21   Mud logging unit and related services.

                                                                   3




                                                                                                              EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 117 of 410



2.22   Whipstocks, directional drilling tools and services.
2.23   All surface and down hole survey equipment and services, except for drift indicators and slick line unit as described in Exhibit
       “B-2”.
2.24   Drill stem, formation testing tools and services.
2.25   Test tanks and accessories for production testing.
2.26   Well test burner equipment, burners, separators, flow meters, any other well testing equipment, including installation costs and
       well testing services.
2.27   All permanent or special installations and services, including services for controlling blowouts and fires.
2.28   Diver, ROV services and equipment as required by COMPANY.
2.29   Additional welding services required by COMPANY.
2.30   Spare parts and operating supplies for COMPANY’S tools and equipment.
2.31   All transportation required for CONTRACTOR’S and COMPANY’S equipment, supplies, drilling and potable water and
       personnel between shore and Drilling Unit.
2.32   Transportation from base of operations to Drilling Unit by sea, air and/or helicopter.
2.33   Anchor handling vessels and crews to deploy and recover mooring system at COMPANY’S drilling location.
2.34   Dock and dockside facilities, including cranes and trucks, labor equipment for loading and unloading CONTRACTOR’S and
       COMPANY’S equipment, materials and supplies at COMPANY’S shore base, port charges, pilot fees, canal fees, wharfage,
       agent fees and related costs for movement of equipment and material at COMPANY’S shore base and dock facilities.
2.35   Any radio equipment required by COMPANY in excess of those described in Exhibit “B-2”, and maintenance of such radio
       equipment.
2.36   All radio permits and licenses for COMPANY’S radios.
2.37   Disposal of all liquid and other waste generated by COMPANY including drum disposal.
2.38   Disposal of cuttings, mud materials from the well, if required.
2.39   Wellhead, wellhead gasket, wear bushing and bore protectors. All other gaskets and bore protectors for CONTRACTOR’S
       account.
2.40   Casing and or tubing tools and crews not listed in Exhibit “B-2”.
2.41   All casing, tubing and accessories.
2.42   Casing cutting tools.
2.43   Drill pipe, drill collars and accessories other than that furnished by CONTRACTOR listed in Exhibit “B-2”.

                                                                  4




                                                                                                            EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 118 of 410



                                                           Category III

                                      Furnished by CONTRACTOR, paid by COMPANY

3.1    Special safety equipment required other than as described in Exhibit “D”.
3.2    Replacement screens on shale shakers for screen sizes finer than 84 mesh.
3.3    Replacement screens on mud cleaners for screen sizes finer than 150 mesh.
3.4    Welding consumables for welding COMPANY furnished equipment.
3.5    Additional off tour labor authorized by COMPANY for mixing cement, moving mud materials, COMPANY’S tubulars, etc.
3.6    Overtime beyond normal work schedule and extra CONTRACTOR personnel requested by COMPANY.
3.7    Replacement of CONTRACTOR supplied supply vessel mooring system ropes.
3.8    Replacement set of ram packer elements, top seals and annular elements. All elements, packers, seals and related rubber goods
       shall be Original Equipment Manufacturer equipment and oil mud compatible.
3.9    Replacement of CONTRACTOR supplied hoses for receiving and discharge of liquid and bulk consumables from workboats.
3.10   Meals and accommodations on board the Drilling Unit for COMPANY and COMPANY’S third party personnel in excess of
       an average of ten (10) per day calculated over a period of one (1) calendar month will be billed at CONTRACTOR’S actual
       cost.

                                                                 5




                                                                                                          EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 119 of 410



                                                                 EXHIBIT C

                                                     INSURANCE REQUIREMENTS

1.   The insurance required to be carried by CONTRACTOR under this Contract is as follows:

     a.   Workers’ Compensation as may be required by the laws of the jurisdictions which the work is performed, including
          occupational disease. If the performance of the CONTRACT requires the use of watercraft or is performed over water,
          CONTRACTOR shall provide coverage for liability under the U.S. Longshoreman’s and Harbor Workers Compensation Act,
          the Outer Continental Shelf Lands Act, and liability for admiralty benefits and damages under the Jones Act, Death on the
          High Seas Act, and general maritime laws on all employees except members of crews of vessels if crew liabilities are covered
          under Protection and Indemnity Insurance, and shall further provide that a claim “in rem”, or against the Drilling Unit, shall
          be treated as a claim against the employer.

     b.   Employer’s Liability Insurance with limits not less than $10,000,000 per occurrence covering injury or death to any
          employee.

     c.   Comprehensive General Liability Insurance, including contractual liability insuring the indemnity agreement as set forth in
          the Contract and products-completed operations coverage with a combined single limit of not less than $10,000,000 covering
          bodily injury, sickness, death and property damage. This insurance shall provide that a claim “in rem” or against the Drilling
          Unit be treated as a claim against the insured.

     d.   Comprehensive Automobile Liability Insurance including contractual liability, insuring owned, non-owned, hired, and all
          vehicles used by CONTRACTOR with a combined single limit of not less than $10,000,000 applicable to bodily injury,
          sickness, or death and loss of or damage to property in any one occurrence.

     e.   Watercraft Insurance: If the performance of this CONTRACT requires the use of watercraft to be provided by
          CONTRACTOR, CONTRACTOR shall carry or require the owners of the watercraft to carry: (1) Hull and Machinery
          (including Collision Liability) insurance, subject to the American Institute Hull Clauses or equivalent, in an amount not less
          than the stated value of the watercraft (any language in this policy which limits the coverage of an insured who is not an
          owner or who is not entitled to limitation of liability shall not apply to the extent the owner has assumed liability for the loss);
          (2) Protection and Indemnity Insurance, in an amount not less than the stated value of the watercraft or $5,000,000,
          whichever is greater (any language in this policy which limits the coverage of an insured who is not an owner or who is not
          entitled to limitation of liability shall not apply to the extent the owner has assumed liability for the loss); and (3) in respect to
          all chartered vessels, Marine Operator’s Charterer’s Legal Liability insurance with limits of not less that $5,000,000.

                                                                       1




                                                                                                                    EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 120 of 410



     f.    Aircraft Insurance: If the performance of this Contract requires the use of aircraft provided by CONTRACTOR,
           CONTRACTOR shall carry, or require the owners of the aircraft to carry: (1) All Risks Hull insurance in an amount equal to
           the replacement value of the aircraft, and (2) Bodily Injury Liability, including Passenger Liability of not less than $2,000,000
           per passenger seat in any one occurrence and $25,000,000 property damage in any one occurrence.

     g. All Risks Hull and Machinery/Physical Damage Insurance, includingCollision Liability, blowout and cratering coverage, in an
        amount equal to full value of the CONTRACTOR’S Drilling Unit and other equipment employed, including
        CONTRACTOR’S associated equipment and non-floating items normally situated in the ocean, such as blowout preventers,
        riser systems, anchors, anchor chains, and/or cable, pendant wires and pendant buoys. This coverage shall include at least
        $5,000,000 for costs or expenses of the removal of the wreck or debris of the Drilling Unit.

     h.    Protection and Indemnity Insurance on the Drilling Unit owned and/or operated by the CONTRACTOR in an amount of not
           less than the full value of the Drilling Unit or Five Million Dollars ($5,000,000), whichever is greater. This coverage may
           exclude liability to CONTRACTOR’S employees and members of the crew of the insured drilling unit provided the insurance
           set forth in Sections “a and b” hereof is warranted to remain in full force and effect during the term of this Contract. (Any
           language in this policy which limits the coverage of an insured who is not an owner or who is not entitled to limitations of
           liability shall not apply to the extent the owner has assumed liability for the loss.)

      i.   Pollution Liability Insurance on the vessel, in accordance with the terms of entry provided by the CONTRACTOR’S P&I
           Club (as required by the Oil Pollution Act of 1990 OPA 90).

2.    All the insurance shall be carried by CONTRACTOR at CONTRACTOR’S expense with an insurance company or companies
      authorized to do business in the jurisdictions where the work is to be performed and satisfactory to Vastar. CONTRACTOR shall
      furnish certificates of insurance to Vastar evidencing the insurance required hereunder and, upon request, Vastar may examine
      true copies of the actual policies. Each certificate shall provide that the insurance is in full force and effect and that it shall not be
      canceled or materially changed without thirty (30) days (seven (7) days with respect to war risks, prior written notice to Vastar.
      All certificates must contain reference to endorsements (i.e., Additional Insured, Waiver of Subrogation, etc.) as required herein.

3.    Vastar, its subsidiaries and affiliated companies, co-owners, and joint venturers, if any, and their employees, officers, and agents
      shall be named as additional insureds in each of CONTRACTOR’S policies, except Workers’ Compensation for liabilities
      assumed by CONTRACTOR under the terms of this Contract.

                                                                        2




                                                                                                                     EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 121 of 410



4.   All CONTRACTOR’S insurance policies shall be endorsed to provide that underwriters and insurance companies of
     CONTRACTOR shall not have any right of subrogation against Vastar, its subsidiaries, co-owners and joint venturers, if any, and
     their agents, employees, officers, invitees, servants, contractors, subcontractors, insurers, and underwriters.

5.   Any coverage provided to Vastar by the CONTRACTOR’S insurance under this CONTRACT is primary insurance and shall not
     be considered contributory insurance with any insurance policies of Vastar, its subsidiaries, co-owners and joint venturers, if any..

6.   All policies shall be endorsed to provide that there will be no recourse against Vastar for payment of premium.

7.   CONTRACTOR shall require all its subcontractors to carry adequate insurance coverage during the term they are engaged in
     performing any work hereunder. Subcontractors shall furnish Vastar acceptable evidence of insurance upon its request.

8.   Except where specifically provided for in this Contract any and all deductibles in the required insurance policies shall be assumed
     by, for the account of, and at CONTRACTOR’S sole risk.

9.   In the event the premium for war, expropriation, nationalization and non re-exportation risks insurance for the CONTRACTOR’S
     Drilling Unit increases as a result of the importation of the Drilling Unit into a specific Area of Operations, CONTRACTOR shall
     notify Vastar of the increase in premium prior to payment by CONTRACTOR, and Vastar, at its sole option shall, within 48
     hours of being given such notice either agree to reimburse CONTRACTOR for the documented increase in premium or allow the
     Drilling Unit to depart the Area of Operations for safe harbor once the well in progress is made safe.

                                                                    3




                                                                                                               EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 122 of 410



                                                               EXHIBIT D

                                  SAFETY, HEALTH, AND ENVIRONMENT MANAGEMENT SYSTEM

CONTRACTOR agrees in addition to CONTRACTOR’S Safety, Health and Environment program and COMPANY’S Safety, Health
and Environment Manual (“SHE Manual”). to develop a “RIG SITE SAFETY MANAGEMENT SYSTEM”. The system shall
contain provisions for self-monitoring and accountability.

The Rig Site Safety Management System shall, at a minimum, address the following items:

1.      Safety and job planning meetings.
2.      Training drills to verify viability of all response plans and to develop personnel.
3.      A “Work Permit System” to include the following:
        a.       Hotwork outside safe welding areas,
        b.       Confined Space Entry,
        c.       Working on High Pressure Lines,
        d.       Pumping of Hazardous Materials,
        e.       Maintenance of Life Boats,
        f.       Bypassing or repairs to “Critical Safety Systems,”
        g.       Handling of radioactive sources and explosives,
        h.       Any work involving Dynamic Positioning system equipment,
        i.       Work on or near remote start equipment, and
        j.       Crane offload or backload lifts from workboat greater than 15 tons.

CONTRACTOR shall ensure that:

 1.      All chemicals received and shipped from the Drilling Unit are properly labeled, container undamaged, and a MSDS sheet
         accompanies product shipment. CONTRACTOR shall be responsible for the proper disposition of CONTRACTOR’S
         generated waste such as, but not limited to; lube oils, motor oils, antifreeze, batteries, tires, rubber products, junk iron, drill
         line, etc.

 2.       An inventory of all hazardous materials and chemicals is maintained on the Drilling Unit.

 3.      All radioactive sources and explosives shall be stored in appropriate and approved magazines.

 4.      All source containers are to be locked and stored in a safe area away from normal operations, living quarters and passage
         ways.

 5.      All personal protective equipment is identified and required to be used with each work activity.

                                                                     1




                                                                                                                  EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 123 of 410



6.    CONTRACTOR will provide a Readiness Checklist for the following critical operations including, but not limited to, such
      as; Drill floor pre-tour, DP pre-tour, hydrocarbon transfer, lifesaving equipment, monthly Drilling Unit inspection,
      radioactive and explosives usage.

7.    CONTRACTOR shall have in place a Safety Observation Program.

8.    CONTRACTOR shall perform; pre-tour safety and weekly safety meetings, fire, abandon, man overboard and helicopter
      crash drills. Scenario drill records are to filed on location and be available for review by COMPANY’S personnel and
      regulatory bodies.

9.    CONTRACTOR shall provide a designated firefighting team and equipment complete with back-up firefighting team.

10.   CONTRACTOR and COMPANY will work together to incorporate an individual safety incentive program to be combined
      with safety and rig personnel performance and mutually agreed upon at a later date.

11.   CONTRACTOR shall have an active Alcohol and Drug Screening Program. CONTRACTOR agrees to conduct periodic
      searches and testing for such substances. CONTRACTOR’S personnel who are considered to be safety sensitive personnel
      under the Department of Transportation regulations shall be subject to and in compliance with the U.S. Coast Guard
      regulations with respect to drug and alcohol testing as set forth in 46 CFR Parts 4 and 16, and 49 CFR Part 40.

12.   CONTRACTOR shall ensure that all its employees receive Hazardous Materials training and how to use OSHA Form 20,
      known as Materials Safety Data Sheets, which permits employee reporting on toxic substances.

13.   CONTRACTOR shall maintain current records of training and certification of personnel for the following: Hazcom, Well
      Control, Ballast Control, Crane Operations, Hotwork Firewatch Training, Welding, and Electrical. CONTRACTOR is
      required to maintain a Training Matrix Schedule for each position.

14.   CONTRACTOR shall insure that Drilling Unit housekeeping, cleanliness and personal hygiene meets requirements of
      COMPANY’S SHE manual.

15.   CONTRACTOR shall have on location at all times at least two (2) personnel trained in oil spill containment and hazardous
      materials handling and clean up.

16.   CONTRACTOR shall immediately report to COMPANY’S representative, regardless of quantity, all environmentally
      sensitive spills such as, but not limited to, hydrocarbons or toxic materials.

                                                             2




                                                                                                      EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 124 of 410



17.      CONTRACTOR to have an updated Spill Contingency Plan on site at all times.

18.     CONTRACTOR shall immediately report to COMPANY’S representative and maintain records of the following: all
        incidents including but not limited to near misses, first aids, recordable accidents, lost time injuries, illnesses, spills,
        pollution, incidents involving hazardous and explosive materials, property and equipment damage.

19.     CONTRACTOR shall maintain a daily Personnel on Board list to include personnel name, company and position.

20.     During hurricane season, CONTRACTOR shall keep an updated Hurricane Evacuation Procedure complete with operational
        times to: secure the well, recover the riser/BOP’s, secure the rig and offload all non essential or all personnel if required.

CONTRACTOR SAFETY REPORTING:

CONTRACTOR shall provide to the COMPANY’S Safety, Health and Environmental Representative a completed accident
investigation report within twenty-four hours of each occurrence designated in Exhibit D-18 above. CONTRACTOR shall submit
additional information each month concerning safety performance of CONTRACTOR’S employees in connection with the work
performed hereunder. The following is a breakdown of the information that shall be submitted on or before the tenth day of each
month for the previous month’s safety performance.

1.       Total man hours worked (month / YTD)
2.       Total lost time accidents (month / YTD)
3.       Total lost time days (month / YTD)
4.       Total recordable accidents (month / YTD)
5.       Total first aid cases (month / YTD)
6.       Total cost equipment / property damage (month / YTD)
7.       Any safety or health inspections, warnings, notices or asserted violations issued by any governmental agencies

This information should be mailed or telecopied to:

SHE Representative
Vastar Resources, Inc.
15375 Memorial Drive
Houston, Texas 77079

 Telephone: 281/584-6100
 FAX:        281/584-6810

                                                                     3




                                                                                                                  EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 125 of 410



                                     SAFETY MANUAL RECEIPT ACKNOWLEDGMENT

Attached to the Drilling Contract between Vastar Resources, Inc.. and R&B Falcon Drilling Co. dated as of December 9, 1998.

Ron Tafery a duly authorized representative of Contractor and on behalf of Contractor hereby acknowledges receipt of the “Safety and
Health Manual” of Vastar Resources, Inc. Contractor agrees that they have or agree to become familiar with said Safety and Health
Manual and shall, to the extent not inconsistent with Contractor’s manual, policy and procedures, comply and cause Contractor’s
employees, agents and others under Contractor’s control entering upon Vastar Resources’ premises in the performance of work or
services or in connection therewith to comply with the applicable standards contained in the Safety and Health Manual of Vastar
Resources, Inc. Vastar is not required by Contractor to police Contractor’s compliance with any safety, health, and environmental
rules, laws, regulations or orders and Contractor’s agreement to comply therewith shall not impose any obligation on the part of Vastar
under such rules, laws regulations or orders.


Contractor: R&B Falcon Drilling Co.

Name:     Ron Tafery

Title:    Vice President

Signature: /s/ Ron Tafery

Date:     December 9, 1998

                                                                  4




                                                                                                             EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 126 of 410



                                                            EXHIBIT E

                                           TERMINATION PAYMENT SCHEDULE

Termination Pursuant to Article 27

Should COMPANY terminate the CONTRACT pursuant to Article 27.1, COMPANY shall pay CONTRACTOR a Lump Sum
Payment as liquidated damages and not as a penalty, within ninety (90) days of termination calculated as follows:

Lump Sum equals Operating Rate less eighty (80)% of the documented operating costs times the number of days remaining under the
Contract Term discounted to present value using the annual prime rate of interest as posted by CitiBank N.A. on the first day of the
month in which Company terminates the Contract.

During the remaining Contract Period, CONTRACTOR shall make a good faith effort to market the Drilling Unit. Should
CONTRACTOR be successful, CONTRACTOR shall refund to COMPANY any funds actually received or accrued from any other
entity for the use of the Drilling Unit as follows:

(1)               The repayment will be reduced by the eighty percent (80%) of the fixed cost not already paid by COMPANY.

(2)               The repayment will be reduced by an amount equal to five percent (5%) as an incentive for CONTRATOR to
                  actively market the Drilling Unit.

(3)               Repayments by CONTRACTOR to COMPANY shall never exceed Contract Rate.

                                                                 1




                                                                                                           EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 127 of 410



                                                        EXHIBIT F-1

                                                  CREW COMPLEMENT

Drill Crew                                      Total               On Board                       Remarks

Drilling Rig Supt                                 2                    1
Toolpusher                                        4                    2
Driller                                           4                    2
Asst. Driller                                     8                    4
Pumpman                                           4                    2
Floorman                                         12                    6
Maintenance Supervisor (Electrical)               2                    1
Electrician                                       4                    2
Assistant Electrician                             2                    1
Electronic Technician                             4                    2
Mechanic                                          4                    2
Assistant Mechanic                                2                    1
Welder                                            2                    1
Sub Sea Engineer                                  2                    1
Assistant Sub Sea                                 2                    1
Crane Operator                                    4                    2
Roustabout                                       16                    8
RTSC                                              2                    1
Medic                                             2                    1
Materialsman                                      4                    2

Captain/OIM                                       2                    1
Chief Officer                                     2                    1
D.P. Operator                                     4                    2
Assist. D.P. Operator                             4                    2
A.B. Seaman/Painters                              6                    3
Chief Engineer                                    2                    1
First Engineer                                    2                    1
2nd Engineer                                      4                    2
Oiler/Motorman                                    4                    2
Boatswain                                         2                    1
Galley                                                  As Needed
Total:                                          118                   59

a)      Galley crew ratio of one to every 10 persons on board.
b)      A mutually agreed pre-commencement manning schedule shall be attached.
c)      Contractor may, with Company approval, reduce the marine crew manning based upon Coast Guard requirements, when
        available.

                                                              1




                                                                                                     EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 128 of 410



                                               EXHIBIT F-2

                                      COST OF ADDITIONAL PERSONNEL

                                                                 On       Regular      Overtime      Daily Rate
                                                               Drilling   Hourly       Rate with    Per Man (w/
Title                                          Total            Rig       Rate ($)      Burden        Burden)
Drilling Rig Supt                               2                  1           34.83        75.76        831.81
Toolpusher                                      4                  2           30.48        66.29        736.47
Driller                                         4                  2           25.69        55.88        637.43
Asst. Driller                                   8                  4           17.85        38.83        465.29
Pumpman                                         4                  2           13.50        29.36        369.78
Floorman                                        12                 6           13.00        28.28        358.80
Maintenance Supervisor (Electrical)             2                  1           26.12        56.81        641.12
Electrician                                     4                  2           21.77        47.36        551.36
Assistant Electrician                           2                  1           16.50        35.89        435.65
Electronic Technician                           4                  2           22.86        49.72        575.30
Mechanic                                        4                  2           21.77        47.36        551.36
Assistant Mechanic                              2                  1           16.50        35.89        435.65
Welder                                          2                  1           15.75        34.26        419.18
Sub Sea Engineer                                2                  1           25.44        55.33        631.95
Assistant Sub Sea                               2                  1           21.77        47.36        551.36
Crane Operator                                  4                  2           16.55        36.00        436.75
Roustabout                                      16                 8           11.00        23.93        314.88
RTSC                                            2                  1           17.85        38.83        465.29
Medic                                           2                  1           15.67        34.09        417.42
Materialsman                                    4                  2           15.02        32.67        398.00

Captain/OIM                                     2                  1           35.70        77.65        850.88
Chief Officer                                   2                  1           26.12        56.81        641.12
D.P. Operator                                   4                  2           29.17        63.45        707.86
Assist. D.P. Operator                           4                  2           22.64        49.24        570.47
A.B. Seaman/Painters                            6                  3           11.00        23.93        314.88
Chief Engineer                                  2                  1           28.30        61.55        688.79
First Engineer                                  2                  1           22.64        49.24        570.47
2nd Engineer                                    4                  2           19.59        42.62        503.50
Oiler/Motorman                                  4                  2           14.00        30.45        380.76
Boatswain                                       2                  1           17.42        37.89        455.85
Galley                                                 As Needed
Total:                                         118                 59

                                                        1




                                                                                         EXHIBIT A
Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 129 of 410

                  RBS8-D REPORTING ORGANIZATION CHART




                                                                           EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 130 of 410



                                                             EXHIBIT G

                                  VESSEL / EQUIPMENT PERFORMANCE / ACCEPTANCE

VESSEL TESTS / ACCEPTANCE
CONTRACTOR and COMPANY agree that the Drilling Unit must satisfy various sea worthy type certifications, including but not
limited to, U.S. Coast Guard, ABS, and certifications pertinent to the flag the vessel will be registered under. CONTRACTOR shall
supply COMPANY with a copy of these certificates witnessed or approved by any regulatory body.

CONTRACTOR shall provide OPERATOR with a preliminary copy of the Drilling Unit’s Operations Manual as soon as it is
available, prior to the Commencement Date and a final signed, dated and approved by ABS, as soon as received.

Additional vessel and equipment function/acceptance test criteria shall be developed and mutually agreed by CONTRACTOR and
COMPANY and provided by the CONTRACTOR as a condition of delivery of the vessel. These shall include, but not be limited to:
vessel, equipment acceptance, seatrials, full scale recoil test, dynamic position system (DP) / power systems failure mode effect
analysis (FMEA) and fault tree analysis and a blowout preventer (BOP) multiplex control system (Mux) System FMEA and fault tree
analysis. In principle, Shipyard Sea Trials shall be conducted as specified in the Shipyard Specifications, Chapter 18, Test and Trials.
Additional test may be required upon arrival in the Gulf of Mexico, as mutually agreed. The project managers of the Parties agree to
provide the following:

•   Vessel / equipment acceptance / seatrials procedures: one (1) month prior to delivery
•   DP/power systems FMEA and fault tree analysis:        two (2) month after final design
•   BOP mux control system FMEA and fault tree analysis: two (2) month after final design

                                                                   1




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 131 of 410



                                                             EXHIBIT H

                                                  PROJECT EXECUTION PLAN

Construction and operation of the Drilling Unit (RBS8D) represents a major financial commitment to the Parties. Additionally, the
Drilling Unit will be an integral part of COMPANY’S long range business plan for oil and gas exploration in the deepwater’s of the
Gulf of Mexico. Any change in cost, delivery or operability relating to the Drilling Unit could have a substantial impact on
COMPANY’S plan, therefore, COMPANY must be notified immediately of any changes that would effect these items.

To help mitigate the risk, a mutually agreed Project Execution Plan will be developed to insure the Drilling Unit is delivered on time,
within budget, is outfitted and will operate in accordance with this CONTRACT. To ensure that the latest technology is incorporated
and maximum performance achieved, representatives from third party suppliers shall also be included. As a minimum, The Project
Execution Plan will address the following items in appropriate detail:

  •   Project Goals/Operating Principles
  •   Project Organization
      • Roles/Responsibilities/Accountabilities
  •   Project Description/Schedule/Milestones
  •   Overall Assurance Plan
  •   Safety
  •   Interface Coordination Plan (Communication)
  •   Quality Plan
  •   Document Control
  •   Approval Process
  •   Change Control Procedures
  •   Management of Change
  •   Meeting/Presentation Schedule
  •   Risk Management Register
  •   Cost Control

Without limiting CONTRACTOR’S obligations under this CONTRACT, COMPANY will provide representatives to monitor the
design and construction of the Drilling Unit. Any changes to the Drilling Unit that would effect the Dayrate, delivery or operability
will require an amendment to the CONTRACT as set forth in Article 35.2. All changes to the design or specifications set forth in this
CONTRACT require the Company Project Manager approval.

The project manager of the Parties agree to have a mutually agreed Project Execution Plan finalized by February 1, 1999.

                                                                   1




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 132 of 410




April 13, 1999

Vastar Resources, Inc.
15375 Memorial Drive
Houston, TX 77079

Attention: Mr. Don Weisinger

Re: Drilling Contract dated December 08, 1998 between Vastar Resources, Inc. and R&B Falcon Drilling Co. for the Drilling Unit
“RBS-8D” - Effective Date Establishment of Base Figures in accordance with Article 2.3.2 of the Contract

Gentlemen:
Pursuant to Article 2.3.2, we wish to advise that our base figures for the 4 items are as follows:

a. Labor (all inclusive)         U.S.$21,420 \ Day
b. Catering                      U.S.$2,364 \ Day
c. Spare Parts & Supplies        PPI Code No. 1191.02 Base = 133.8 (Preliminary - December, 1998) -
d. Insurance                     U.S.$2,660 \ Day

As the United States Department of Labor has not yet published the final December, 1998 index for Code No. 1191.02 “Oil Field and
Gas Field Drilling Machinery”, the above base index of 133.8 is still officially classified as preliminary and may be subject to change.
The final index will be published in early May 1999. We shall write to you again at this time either to confirm 133.8 as the final figure
or to advise the new figure. In any event, we felt it best not to further delay the submission to you of the other base figures due to the 4
month time lag in the publication of Government economic statistics.

Whilst writing, we wish to bring to your attention the following errors in Exhibit F-2 “Cost of Additional Personnel”:

Title                                              Hrly Rate Shown                                        Correct Hrly Rate
Drilling Rig Supt                             $                 34.83            Should be            $                 35.70
Captain/OIM                                   $                 35.70            Should be            $                 34.83
Chief Officer                                 $                 26.12            Should be            $                 27.43
D. P. Operator                                $                 29.17            Should be            $                 23.08
Assist D. P. Operator                         $                 22.64            Should be            $                 20.90

We shall go ahead and formally change Exhibit F-2 to show the correct rates and revised corresponding extension figures upon receipt
of your agreement to the above.

Sincerely yours,
R&B Falcon Drilling Co.

/s/ W.L. Ellis
W.L. Ellis
Regional Operations Manager


R&B Falcon Corporation 901 Threadneedle • Houston, Texas 77079 • (281) 496-5000 www.rbfalcon.com




                                                                                                                 EXHIBIT A
               Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 133 of 410



                                               Contract Budget Request
                                      RBS8-D Vastar Resources, Inc. / Gull of Mexico
                                                Expatriate Rig Payroll

Exchange Rate: US $1.00 =1 U.S. $                                                                                                                    [03PAY]
                                                                                                        Total Per Employee
                                    Budgeted    Budgeted      Annual        Regular         Regular         Regular        Regular      Payroll/      Payroll
                                    On Board      Total       Work          Monthly         Monthly        Monthly         Annual       Calenday       Per
Rig-based                            Expats      Expats        Days          Base          Travel Pay        Total          Total         Day        Work Day

Asst. Superintendent*                    1.00        2.00         182.50          8,000                         8,000         96,000           263            526
Toolpusher                               2.00        4.00         182.50          7,000                         7,000         84,000           230            460
Tourpusher                                                                                                          0              0
Barge Engineer*                                                                   6,000                         6,000         72.000
Asst. Barge Engineer*                                                             4,800                         4,800         57,600
Maintenance Supervisor*                  1.00        2.00         182.50          6,000                         6,000         72,000           197            395
Driller                                  2.00        4.00         182.50          5,900                         5,900         70,800           194            388
Alternate Driller                        4.00        8.00         182.50          5,000                         5,000         60,000           164            329
Alternate Driller Trainee                                                                                           0              0
Derrickman                                                                        3,330                         3,330         39,960
Pumpman                                  2.00        4.00         182.50          3,101           250           3,351         40,212           110            220
Motorman                                                                          3,215                         3,215         38,580
Welder                                   1.00        2.00         182.50          3,617                         3,617         43,404           119            238
Crane Operator                           2.00        4.00         182.50          3,800                         3,800         45,600           125            250
Heavy Lift Crane Operator**                                                                                         0              0
Barge Captain                                                                                                       0              0
Asst. Barge Captain                                                                                                 0              0
Control Room Operator*                                                            4,500                         4,500         54,000
Asst. Control Room Operator*                                                      3,600                         3,600         43,200
Mechanic                                 2.00        4.00         182.50          5,000                         5,000         60,000           164            329
Asst. Mechanic                           1.00        2.00         182.50          3,790                         3,790         45,480           125            249
Mechanic Helper                                                                                                     0              0
Electronic Technician*                   2.00        4.00         182.50          5,250                         5,250         63,000           173            345
Electrician                              2.00        4.00         182.50          5,000                         5,000         60,000           164            329
Asst. Electrician                        1.00        2.00         182.50          3,790                         3,790         45,480           125            249
Electrician Helper                                                                                                  0              0
Subsea Engineer*                         1.00        2.00         182.50          7,000                         7,000         84,000           230            460
Asst. Subsea Engineer*                   1.00        2.00         182.50          5,000                         5,000         60,000           164            329
Materialsman                                                                                                        0              0
Storekeeper                              2.00        4.00         182.50          3,450                         3,450         41,400           113            227
Medic                                    1.00        2.00         182.50          3,450                         3,450         41,400           113            227
Radio Operator                                                                    3,101                         3,101         37,212
Floorman                                 6.00       12.00         182.50          2,986           250           3,236         38,832           106            213
Lead Roustabout                                                                                                     0              0
Roustabout                               8.00       16.00         182.50          2,526           250           2,776         33,312            91            183
Paint Foreman                                                                                                       0              0
Painter                                                                           2,124                         2,124         25,488
Captain/Master***                        1.00        2.00         182.50          8,000                         8,000         96,000           263            526
Chief Officer***                         1.00        2.00         182.50          6,300                         6,300         75,600           207            414
First Officer***                                                                  5,300                         5,300         63,600
Second Officer***                                                                 4,800                         4,800         57,600
Third Officer***                                                                  4,200                         4,200         50,400
Chief Engineer***                        1.00        2.00         182.50          6,500                         6,500         78,000           214            427
First Engineer***                        1.00        2.00         182.50          6,000                         6,000         72,000           197            395
Second Engineer***                       2.00        4.00         182.50          5,200                         5,200         62,400           171            342
Bosun***                                 1.00        2.00         182.50          4,000                         4,000         48,000           132            263
Deck Supervisor***                                                                4,000                         4,000         48,000
D.P. Operator***                         2.00        4.00         182.50          5,300                         5,300         63,000           174            348
Asst. D.P. Operator***                   2.00        4.00         182.50          4,800                         4,800         57,600           158            316
Oiler***                                 2.00        4.00         182.50          3,215           250           3,465         41,580           114            228
Able Seaman***                           3.00        6.00         182.50          2,526           250           2,776         33,312            91            183
Rig Safety & Training Coordinator        1.00        2.00         182.50          4,100                         4,100         49,200           135            270
Other                                                                                                               0              0

Total                                   59.00      118.00 Overtime Wages Total                                                      0
                                                            OIM Premium ($4,800 if applicable)                                  4.800

                                                            Total Annual Expatriate Payroll                                 6,257,544


                                                            Total Per Day Expatriate Payroll                                  17,144 (Posts to Rig Payroll)


* Semisubmersibles Only
** Super Tenders Only                                       Total Payroll Burden Per Day                           20%          3,429 (Posts to Payroll Burden)




                                                                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 134 of 410



                                                          Contract Budget Request
                                                RBS8-D / Vastar Resources, Inc. / Gulf of Mexico
                                                          Expatriate Training Costs

Exchange Rate: US $1.00 =1 U.S. $                                                                                                                    [09XPTTRN]
                                                                        Training
                        Employee      Name of        School    # of      Wages          Outside    International     Domestic/        Hotel          Meals
Employee Name            Position      School       Location   Days     Per Day         Tuition       Airfare         Charter        Per Day        Per Day    Other

          T.B.A.         Various    Well Control                  10            75         2,500              300                             100         35      20
          T.B.A.         Various     Cyberchair                   10            75         2,500              300                             100         35      20
          T.B.A.         Various        Varco                     10            75         2,500              300                             100         35      20
          T.B.A.         Various         PM                       10            75         2,500              300                             100         35      20
          T.B.A.         Various         GE                       10            75         2,500              300                             100         35      20
          T.B.A.         Various       Burgess                    10            75         2,500              300                             100         35      20
          T.B.A.         Various       Brandt                     10            75         2,500              300                             100         35      20
          T.B.A.         Various    Fire Fighting                 10            75         2,500              300                             100         35      20
          T.B.A.         Various    Sea Survival                  10            75         2,500              300                             100         35      20
          T.B.A.         Various      Wartslia                    10            75         2,500              300                             100         35      20
          T.B.A.         Various      Kamewa                      10            75         2,500              300                             100         35      20
          T.B.A.         Various       Simrad                     10            75         2,500              300                             100         35      20
          T.B.A.         Various    High Voltage                  10            75         2,500              300                             100         35      20
          T.B.A.         Various       Alborg                     10            75         2,500              300                             100         35      20
          T.B.A.         Various    Bridge Mgn                    10            75         2,500              300                             100         35      20
          T.B.A.         Various        Radar                     10            75         2,500              300                             100         35      20
          T.B.A.         Various      GMDSS                       10            75         2,500              300                             100         35      20
          T.B.A.         Various        HLO                       10            75         2,500              300                             100         35      20
          T.B.A.         Various     Crane Ops                    10            75         2,500              300                             100         35      20
          T.B.A.         Various        AWC                       10            75         2,500              300                             100         35      20
          T.B.A.         Various    STOP / H2S                    10            75         2,500              300                             100         35      20
          T.B.A.         Various         EPT                      10            75         2,500              300                             100         35      20
          T.B.A.         Various        DGPS                      10            75         2,500              300                             100         35      20

                                                                230          1,725        57,500            6,900                0       2,300           805     460

                                                               Total Training Wages                        17,250
                                                               Total Outside Tuition                       57,500
                                                               Total Training Travel                       38,410
                                                               Total Training Costs                       113,160
                                                               Per Day Training Costs                         310 (Posts to Training Costs)




                                                                                                                                     EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 135 of 410



                                                       Contract Budget Request
                                             RBS8-D / Vastar Resources, Inc. / Gulf of Mexico
                                                     Expatriate Operational Travel

Exchange Rate: US $1.00 =1 U.S. $                                                                                                       [15EXTRAV]

Crew Change Commuter Travel
                                       Annual                              Cost Per Trip                          Total                          Round
                         Total       Roundtrips     International       Domestic/                                Annual       Commuter           Trips
Airport of Origin      Personnel      Per Emp.         Airfare           Charter      Hotel      Meals   Other    costs        Schedule         Per Year
East Coast                     12           8.69                               300       75         35      20      44,840            7x7            26.07
West Coast                     12           8.69                               300       75         35      20      44,840          14x14            13.04
North Central                  12           8.69                               200       75         35      20      34,412          21x21             8.69
Texas                          12           8.69                               100       75         35      20      23,984          28x28             6.52
Louisana                       12           8.69                               100       75         35      20      23,984          35x35             5.21
Mississippi                    12           8.69                               100       75         35      20      23,984          42x42             4.35
Other                            4                                                                                       0          56x56             3.26
                                                                                                                         0           14x7            17.38
                                                                                                                         0          21x14            10.43
                                                                                                                         0          28x14             8.69
                                                                                                                         0          56x28             4.35
                                                                                                                         0         112x56             2.17
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0
                                                                                                                         0

Expatriate Commuters           76                  Total Annual Expatriate Commuter Travel                         196.046

                                                   Expat Cost / Man / Calendar Day                        7.07

                                                   Total Annual Expatriate Operationl Travel                       196,046
                                                   Total Per Day Expatriate Operational Travel                         537 (Posts to Operational Travel)




                                                                                                                        EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 136 of 410



                                              Contract Budget Request
                                    RBS8-D / Vastar Resources, Inc. / Gulf of Mexico
                                                      Catering

Exchange Rate: US $1.00 =1 U.S. $                                                                                               [12CAT]

                                      Personnel                                              Total/Day                    Annual
                                         On                      Manday                         Per                       Catering
Category                               Board                      Rate                       Category                      Costs

Expatriate                                        59.00                   34.26                          2,021                  737,789

TCN                                                0.00                   34.26                             0                          0

National                                           0.00                   34.26                             0                          0

Total Regular Crews                               59.00                                                  2,021                  737,789

AVG OPERATOR ON BOARD                             30.00                   34.26                          1,028                  375,147

OPERATOR RECHARGE                             (20.00)                     (34.26)                        (685)                 (250,098)

NET OPERATOR CATERING                             10.00

NOTE:

AVG OPERATOR ON BOARD = ACTUAL AVERAGE OPERATOR/THIRD PARTY PERSONNEL ON BOARD. MANUAL
INPUT REQUIRED.
OPERATOR RECHARGE = AUTOMATIC CALCULATION.
NET OPERATOR CATERING = CONTRACT SPECIFIED NUMBER OF OPERATOR/THIRD PARTY PERSONNEL TO
PROVIDE CATERING.
MANUAL INPUT REQUIRED.

Office Staff                          0.00         34.26                                 0                 0

Crew Change                           0.00         34.26                                 0                 0

Other Mandays                         0.00         34.26                                 0                 0

Total Other Mandays                   0.00                                               0                 0

                                                           Other Annual Amounts                            0

                                                           Other Annual Amounts                            0

                                                           Total Annual Catering Cost             862,838

Daily Personnel On Board             89.00                 Total Per Day Catering Cost               2,364       (Posts to Catering)




                                                                                                                 EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 137 of 410




Data extracted on: April 12, 1999 (10:20 AM)

Producer Price Index-Commodities

Series Catalog:

Series ID : wpu119102

Not Seasonally Adjusted
Group : Machinery and equipment
Item : Oil field and gas field drilling machinery
Base Date : 8200

Data:

Year        Jan        Feb        Mar        Apr     May      Jun       Jul       Aug         Sep     Oct     Nov     Dec        Ann
1989         96.9       97.1       97.2       97.1    97.6     97.6      97.6      98.4        98.6    99.3    99.5    99.5       98.0
1990         99.6       99.6       99.2       99.2    99.3     99.9     100.2     101.5       105.8   106.2   106.6   106.6      102.0
1991        106.7      107.7      108.7      108.8   110.0    110.0     110.0     110.0       110.0   110.0   110.1   110.1      109.3
1992        110.1      110.1      110.1      110.1   110.2    110.4     110.6     110.6       110.6   110.8   112.4   112.5      110.7
1993        112.8      112.9      113.3      112.1   112.0    112.2     112.3     112.3       113.4   113.4   113.4   114.6      112.9
1994        114.6      114.6      114.6      114.6   114.7    114.9     115.4     115.4       115.9   117.8   117.8   117.8      115.7
1995        118.3      118.6      119.2      119.2   119.3    119.6     120.4     120.4       120.4   122.0   122.2   122.2      120.1
1996        124.0      124.0      124.0      124.3   124.2    124.8     125.3     125.3       125.3   126.2   126.6   127.1      125.1
1997        127.7      127.9      128.6      129.1   129.2    129.3     129.3     129.5       129.7   130.3   131.4   132.0      129.5
1998        133.1      132.9      133.1      133.0   133.0    133.0     132.9     132.9       132.9   133.6   133.6   133.8(P)   133.2(P)
1999        134.0(P)   133.9(P)   133.9(P)


P: Preliminary. All indexes are subject to revision four months after original publication.



           Data Home Page



           BLS Home Page

http://146.142.4.24/cgi-bin/srgatc




                                                                                                              EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 138 of 410




                                                                                                     Memo
To:                John Luedtke                                                   Date: August 3, 1998

From:              Robert B. Carvell

Subject:           Estimated Annual Premium

                   RBS-8 M

                   Effective 15 March 1998

                                              CONFIDENTIAL

I.         Coverage:                                         All Risk Hull & Machinery
           Insured Value:                                    $325,000,000
           Deductible:                                       $250,000 Per Occurrence
           NET ANNUAL PREMIUM:                               $528,996.80

II.        Coverage:                                         Loss of Hire
           Daily Indemnity:                                  $189,000
           Policy Limits:                                    180 Days
           Deductible Period                                 21 Days
           NET ANNUAL PREMIUM                                $232,867

III.       Coverage:                                         Primary Marine Protection & Indemnity
           Policy Limits:                                    $1,000,000 Per Occurrence
           Deductible:                                       $100,000 Per Occurrence
           NET ANNUAL PREMIUM (U.S. WATERS)                  $182,000.00
           NET ANNUAL PREMIUM (FOREIGN WATERS)               $ 78,000.00

IV.        Coverage:                                         Excess Liability
           Policy Limits:                                    $400,000,000
           Deductible:                                       XS of Primary Marine P&I
           NET ANNUAL PREMIUM                                $6,795.00

Continued/......




                                                                                     EXHIBIT A
       Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 139 of 410



V.    Coverage:                                     Contingent Energy Exploration & Development
      Policy Limits:                                $100,000,000
      Deductible                                    $250,000 Per Occurrence
      NET ANNUAL PREMIUM                            $704.76

VI.   U.S. Brokers:                                 Aon Risk Services, Inc.
      ANNUAL FEE                                    $19,379.85


TOTAL ANNUAL PREMIUM:         (U.S. Waters)         $970,743.41
                              (Foreign Waters)      $866,743.41




                                                                              EXHIBIT A
               Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 140 of 410




                                                                  R & B FALCON DRILLNG CO.
                                                                  311 BROADFIELD BLVD., SUITE 400
                                                                  HOUSTON, TEXAS 77084
Mike Roth
MARKETING MANAGER NAR

July 24, 2001

Vastar Resources, Inc
15375 Memorial Drive
Houston, TX 77079

Attn:         Mr. Don Weisinger

Re:           Vastar Resources Inc. (“Vastar”) & R & B Falcon Drilling Company (“R &B”)
              Drilling Contract — RBS-8D — Deepwater Horizon (“Rig”) (hereinafter referred to as the “Contract”)

              Deepwater Horizon Contract Amendment — Additional Personnel

Dear Mr. Weisinger,

Reference is made for all purposes to that certain Offshore Drilling/Workover/Completion Contract dated December 9, 1998
(“Contract”), by and between R&B Falcon Drilling Co. (“R&B”) and Vastar Resources, Inc. (“Vastar”).

Upon Commencement Date of the Contract, Vastar has requested and R&B agrees to provide two additional (2) Deck Foremen, four
(4) Assistant Pumphands, four (4) Solid Control Technicians and four (4) Roustabouts in addition to those specified to be provided in
Exhibit F-2 of the Contract, for operations on the semi-submersible Deepwater Horizon. Exhibit F-2 shall be amended, effective as of
June 26, 2001 to provide for these additional personnel, at cost to be paid by Vastar based upon the following rates, subject to the
labor cost escalations set forth therein:

                                                                                   Overtime Rate            Daily Rate
                                                                     On           (per person per          (per person)   Total Day Rate
      Title                                               Total      Rig         hour) with Burden         with Burden     with Burden
      Asst. Pumpman                                         4         2      $               27.18     $         368.30   $      736.60
      Solid Control Tech                                    4         2      $               27.18     $         368.30   $      736.60
      Deck Foreman                                          2         1      $               38.14     $         478.93   $      478.93
      Roustabout                                            4         2      $               23.08     $         332.89   $      665.78
        TOTAL ADDITIONAL PERSONNEL                         14         7                                                   $    2,617.91

Above rates are exclusive of a $65.00 per manday cost of training and transportation.

Vastar reserves the right to elect to release one or all of the above additional personnel upon thirty (30) days written notice to R&B.
R&B may, if at that time R&B deems such personnel necessary for its operations, elect to retain such personnel at its own cost.

PHONE: 281-647-8518                                       FAX: 281-647-8754                          EMAIL:mroth@deepwater.com




                                                                                                                      EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 141 of 410



VASTAR RESOURCES, INC.
Deepwater Horizon Contract Amendment – Additional Personnel                                                   June 26, 2001
TSF File #01-063

Except as expressly amended herein, the terms and conditions of the Contract shall remain in full force and effect as originally
executed.

If the above and foregoing sets forth your understanding of the agreement between R&B and Vastar, please sign both originals in the
space provided below and return one fully executed original agreement to the undersigned.


Sincerely,
R & B Falcon Drilling Co.

/s/ Mike Roth
Mike Roth

AGREED AND ACCEPTED
THIS 26 DAY OF JULY, 2001

VASTAR RESOURCES INC.


SIGNED          /s/ Don Weisinger
PRINTED         Don Weisinger
TITLE           Drilling Team Leader




                                                                                                              EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 142 of 410




TERRY BONNO                                                           R & B FALCON DRILLING COMPANY
SR. MARKETING REPRESENTATIVE                                          311 BROADFIELD BLVD., SUITE 400
                                                                      HOUSTON, TEXAS 77084

December 12, 2001

BP America Production Company
Attn: Don Weisinger
501 WestLake Park Blvd.
Houston, TX 77079

Reference:      Drilling Contract No. 980249 between Vastar Resources Inc. , predecessor in interest to BP America Production
                Company (“BP”) and R&B Falcon Drilling Company (“R&B”) dated December 9, 1998 for RBS-8D (now known as
                the Deepwater Horizon), as amended (the “Contract”)

Subject:        Letter of Agreement for Cost Escalation and Naming Convention Adjustments


Dear Mr. Weisinger,

In accordance with Article 2 – Dayrates, Section 2.3 – Adjustment in Dayrates, we have recently completed an analysis of the costs of
the Deepwater Horizon. To assist in clarification of position titles as related to the merger between R&B Falcon and Transocean, we
have amended Exhibit F-1 – Crew Compliment and Exhibit F-2 – Cost of Additional Personnel. Both amended exhibits are attached
and titled, Exhibit F-1a and Exhibit F-2a, which are the original Exhibit F-1 and F-2 with the only revisions made are position title
changes as per the Naming Conventions of the merged company and will supercede the originals.

Cost analysis for the Deepwater Horizon has been calculated based on the contract and the Establishment of Base Figures letter dated
April 13, 1999. All costs have been reviewed and adjusted relative to the Contract Section 2.3.2 a) Labour Costs, b) Catering Costs, c)
Spare Parts/Supplies Element, and d) Insurance Element. Please find the attached documents to substantiate our escalations including
the Basis for Cost Escalations spreadsheet, Personnel List with rates, and the Bureau of Labor Statistics Data printout. The attached
Basis for Cost Escalation Spreadsheet specifies the base rates, the new totals after this escalation and the variance column indicates the
increase or decrease as appropriate per section. Payments of such adjustments shall be deemed to be effective beginning on the date
the rig commenced operations, September 18, 2001. R&B shall issue an invoice for this retroactive adjustment and BP shall pay this
invoice in accordance with the billing and payment procedures in the Contract.

In accordance with the terms of the referenced contract, the parties agree to the following new dayrate changes under this letter of
agreement:

2.3.2a     The Base Labor cost adjustment will be an increase of $6,876 from the baseline of $21,420 with a new total of $28,296.
           Labor will also increase by $239 on the additional personnel to a new total of $2,613.

2.3.2b     Contractor’s cost of catering has decreased by ($541) to a new total of $2,067 under the baseline of $2,608.



PHONE: 281-675-8848                                        FAX: 281-647-8754                            EMAIL:tbonno@deepwater.com




                                                                                                               EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 143 of 410



BP America Production Company
Deepwater Horizon Contract - Cost Escalation
TSF File #01-063

2.3.2c Based on the initial base Spare Parts/Supplies Element of $12,692, there will be an increase of $1,159 to a new baseline of
       $13,851.

2.3.2d The insurance element has decreased by $861 over the baseline figure of $2,660 and the new Total Base Insurance Cost will
       be $1,799.


Except as expressly provided herein, the terms and conditions of the Contract shall remain in full force and effect. Each party
represents that this letter agreement has been validly executed and delivered, and has been duly authorized by all action necessary for
the authorization therefore.

In summary, the following changes are effective as follows:

Paragraph         2.3.2a       $     6,876
Paragraph         2.3.2a               239 (additional personnel)
Paragraph         2.3.2b              (541)
Paragraph         2.3.2c             1,159
Paragraph         2.3.2d              (861)
Total                          $     6,872

If the above and foregoing sets forth your understanding of the agreement between R&B and BP, please sign both originals in the
space provided below and return one fully executed original agreement to the undersigned.

If you have any questions, please contact the undersigned or John Keeton at Transocean’s Park Ten Office 281-647-8500.

Sincerely,

/s/ Terry Bonno
Terry Bonno
Sr. Marketing Representative
On Behalf of R & B Falcon Drilling Co.

AGREED AND ACCEPTED
THIS 13th DAY OF JUNE, 2002

BP AMERICA PRODUCTION COMPANY

SIGNED        /s/ R. Kevin Guerre
PRINTED       R. Kevin Guerre
TITLE         TL - SCM

                                                                    2




                                                                                                              EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 144 of 410



                                                      EXHIBIT F-1a

                                                  CREW COMPLEMENT

Drill Crew                                                                                Total              On Board
Drilling Rig Supt/OIM                                                                              2                     1
Toolpusher                                                                                         4                     2
Driller                                                                                            4                     2
Asst. Driller                                                                                      8                     4
Pumphand                                                                                           4                     2
Floorhand Roughneek                                                                               12                     6
Maintenance Electrical Supervisor (Electrical)                                                     2                     1
Chief Electrician                                                                                  4                     2
Assistant Electrician                                                                              2                     1
Chief Electronic Technician                                                                        4                     2
Chief Mechanic                                                                                     4                     2
Assistant Mechanic                                                                                 2                     1
Welder                                                                                             2                     1
Sub Sea Supervisor Engineer                                                                        2                     1
Assistant Sub Sea                                                                                  2                     1
Crane Operator                                                                                     4                     2
Roustabout                                                                                        16                     8
Rig Safety & Training Coordinator Officer                                                          2                     1
Medic                                                                                              2                     1
Materialsman Materials Coordinator                                                                 4                     2

Captain Master/OIM                                                                                  2                    1
Chief Mate Officer                                                                                  2                    1
D. P. Operator                                                                                      4                    2
Assist. D.P. Operator                                                                               4                    2
A.B. Seaman/Painters                                                                                6                    3
Chief Engineer                                                                                      2                    1
First Asst. Engineer                                                                                2                    1
2nd Asst. Engineer                                                                                  4                    2
Motorhand                                                                                           4                    2
Beatswain Bosun                                                                                     2                    1
Galley                                                                                             As Needed
Tota1:                                                                                            118                   59

         a) Galley crew ratio of one to every 10 persons on board.
         b) A mutually agreed pre-commencement manning schedule shall be attached.
         c) Contractor may, with Company approval, reduce the marine crew manning based upon Coast Guard requirements, when
            available.

                                                                                                        Contract No. 980249

                                                             1




                                                                                                    EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 145 of 410



                                                 BASIS FOR COST ESCALATIONS
                                                    DEEPWATER HORIZON
                                                      As of September 1, 2001

                                                                           Per Baseline
                                                                            Costs Plus                                  2001
                                                                       July 24, 2001 Letter       Sept. 2001           Variance
Base Labor Cost:
    Labor & Burden (per schedule)                                  $                20,573               25,476             4,903
    Training & Transportation Costs                                                    847                2,820             1,973
    Total Base Labor Cost                                          $                21,420    $          28,296    $        6,876
    Percentage Increase                                                                                                        32%

Additional Crew Increase per agreement dated July 24, 2001
    Labor & Burden (per schedule)                                                     2,163               2,278               115
    Training & Transportation Costs                                $                    211                 335               124
    Total Additional Personnel Cost                                $                  2,374   $           2,613    $          239
    Percentage Increase                                                                                                        10%

Base Catering Cost:
    59 Combined Personnel @            $ 27.20                     $                  2,021   $            1,605             (417)
    7 Additional Personnel @          $ 27.20                      $                    244   $             190               (53)
    10 Company Personnel @             $ 27.20                     $                    343   $             272               (71)
    Total Base Catering Costs                                      $                  2,608   $           2,067    $         (541)
    Percentage Increase                                                                                                       -21%

Base Insurance Cost                                                $                  2,660   $           1,799    $         (861)
    Percentage Increase                                                                                                       -32%

Base Repair and Maintenance Cost                                   $                12,692    $          13,851    $        1,159
    Percentage Increase                                                                                                         9%

Total Baseline Operating Costs                                     $                41,754    $          48,626    $        6,872

Horizon Cost Escalations

                                                              1




                                                                                                          EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 146 of 410



                                                DEEPWATER HORIZON
                                        Adjusted Base Labor as of September 1, 2001

                                                                           A             B             C             D
                    Gulf of Mexico Crew Complement                     GOM Base Labor w/Burden        GOM Overtime Rates
            No. of Personnel                                           Daily Rate   Total Daily       Daily        Hourly
JOB        On       Assigned                                          (per person)   On Board         Rate          Rate
CODE      Board       To Rig             JOB CLASSIFICATION           w/ Burden*       Cost**     w/ Burden**   w/ Burden**
             1         2     Offshore Installation Manager                 930.23        855.23           Salaried
             2         4     Toolpusher                                    761.90      1,373.80           Salaried
             2         4     Driller                                       650.87      1,151.74        650.12         54.18
             4         8     Assistant Driller                             493.35      1,673.41        462.88         38.57
             2         4     Pumphand                                      408.82        667.65        362.40         30.20
            10        20     Floorhand                                     395.57      3,205.71        346.65         28.89
            10        20     Roustabout                                    353.97      2,789.67        297.20         24.77
             1         2     Welder                                        475.62        400.62        441.80         36.82
             2         4     Crane Operator                                493.35        836.70        462.88         38.57
             2         4     Chief Mechanic                                581.84      1,013.67        568.06         47.34
             1         2     Mechanic                                      471.20        396.20        436.55         36.38
             2         4     Motor Operator                                395.97        641.93        347.12         28.93
             1         2     Electrical Supervisor                         663.46        588.46           Salaried
             2         4     Chief Electrician                             581.84      1,013.67        568.06         47.34
             1         2     Electrician                                   471.20        396.20        436.55         36.38
             2         4     Chief Electronic Technician                   590.67      1,031.34        578.56         48.21
             1         2     Senior Sub Sea Supervisor                     768.23        693.23           Salaried
             1         2     Assistant Sub Sea Supervisor                  546.43        471.43        525.97         43.83
             2         4     Materials Coordinator                         435.79        721.58        394.46         32.87
             1         2     Master                                        810.10        735.10           Salaried
             1         2     Chief Mate                                    675.99        600.99        679.98         56.66
             1         2     Chief Engineer                                751.42        676.42           Salaried
             1         2     1st Assist. Engineer                          634.12        559.12        630.21         52.52
             2         4     2nd Assist. Engineer                          599.57      1,049.14        589.14         49.10
             2         4     Dynamic Position Operator                     546.43        942.86        525.97         43.83
             2         4     Assistant Dynamic Position Operator           457.95        765.89        420.79         35.07
             1         2     Deck Pusher                                   512.80        437.80        486.00         40.50
             1         2     Bosun                                         457.95        382.95        420.79         35.07
             3         6     Able Bodied Seaman                            413.70      1,016.11        368.20         30.68
             1         2     Rig & Safety Training Technician*             466.78        391.78        431.29         35.94
             1         2     Rig Medic/Clerk                               348.23        273.23        290.38         24.20
            66       132                                 Total Base Labor Costs =   $ 27,753.63


        * Does include catering, transportation, or training expense.
       ** Does NOT include catering transportation, or training expense.
Notes: 1) The figures in column “A” are to be used as the basis for adding personnel to the permanent crew and for
          determining the credit for crew members short.
       2) The figures in column “B” are the product of multiplying the number of “on board” personnel by the “Daily Rate
          w/ Burden” in column “A”. The Sum of column “B” is the “Total Base Labor Cost” per day.
       3) The figures in columns “C” and “D” are the basis for charging the Operator for overtime hours worked at the
          request of the Operator.




                                                                                                   EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 147 of 410



Bureau of Labor Statistics Data                                                     Bureau of Labor Statistics
                                                                                    U.S. Department of Labor


Home • Programs & Surveys • Get Detailed Statistics • Topics A-Z • Glossary • What’s New

Data extracted on: June 13, 2002 (10:18 AM)

Producer Price Index-Commodities

Series Catalog:

Series ID : wpu119102

Not Seasonally Adjusted
Group : Machinery and equipment
Item : Oil field and gas field drilling machinery
Base Date : 8200

Data :

Year         Jan       Feb        Mar        Apr        May        Jun     Jul     Aug       Sep      Oct     Nov      Dec      Ann
  1992       110.1     110.1      110.1      110.1      110.2      110.4   110.6   110.6     110.6    110.8   112.4    112.5    110.7
  1993       112.8     112.9      113.3      112.1      112.0      112.2   112.3   112.3     113.4    113.4   113.4    114.6    112.9
  1994       114.6     114.6      114.6      114.6      114.7      114.9   115.4   115.4     115.9    117.8   117.8    117.8    115.7
  1995       118.3     118.6      119.2      119.2      119.3      119.6   120.4   120.4     120.4    122.0   122.2    122.2    120.1
  1996       124.0     124.0      124.0      124.3      124.2      124.8   125.3   125.3     125.3    126.2   126.6    127.1    125.1
  1997       127.7     127.9      128.6      129.1      129.2      129.3   129.3   129.5     129.7    130.3   131.4    132.0    129.5
  1998       133.1     132.9      133.1      133.0      133.0      133.0   132.9   132.9     132.9    133.6   133.6    133.6    133.1
  1999       133.8     133.7      133.7      133.9      133.9      134.0   134.0   133.7     133.7    133.7   134.4    134.6    133.9
  2000       134.9     136.3      136.3      136.3      136.5      136.5   136.5   136.6     136.7    138.7   138.7    138.7    136.9
  2001       143.5     143.9      144.0      144.0      144.0      145.5   145.6   145.8     145.7    146.1   146.1    146.1    145.0
  2002       146.2     146.0(P)   146.7(P)   146.7(P)   146.5(P)

Preliminary. All indexes are subject to revision four months after original publication.

[ILLEGIBLE]& Security Statement • Accessibility Information                                        Search:                GO
                                                                                                                      Advanced Search

Bureau of Labor Statistics                                                                                        Phone: (202) 691-5200
Square Building                                                                                         Fax-on-demand: (202) 691-6325
2 Massachusetts Ave., NE                                                                         Data questions: blsdata_staff@bls.gov
Washington, DC 20212-0001                                                                Technical (web) questions: webmaster@bls.gov
                                                                                                    Other comments: feedback@bls.gov




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 148 of 410



                                                                                                         Memo




To:           Terry Bonno                                                                    Date:       December 6, 2001

From:         James Mitchell, Director of Risk Management

Subject:      Estimated Annual Premium – Deepwater Horizon

CONFIDENTIAL

The following annual premiums have been established for the Deepwater Horizon and are effective September 1, 2001:

      Coverage:                                                 All Risk Hull & Machinery
      Insured Value:                                            $350,000,000
      Deductible:                                               ($5MM/$7.5MM/$7.5MM/$10MM aggregate layers)
      NET ANNUAL PREMIUM:                                       $470,329

      Coverage:                                                 Primary Marine Protection & Indemnity
      Policy Limits:                                            $1,000,000 per occurrence
      Deductible:                                               $250,000 Per Occurrence
      NET ANNUAL PREMIUM (US WATERS):                           $125,352
      NET ANNUAL PREMIUM (FOREIGN WATERS):                      $53,796

      Coverage:                                                 Excess Liability
      Insured Value:                                            $452,000,000
      Deductible:                                               XS of Primary Marine P&I
      NET ANNUAL PREMIUM:                                       $26,334

      U.S. BROKERS:                                             McGriff Seibels & Williams, Inc.
      ANNUAL FEE                                                $34,454

      TOTAL ANNUAL PREMIUM: (U.S. WATERS)                       $656,469

      TOTAL ANNUAL PREMIUM: (FOREIGN WATERS)                    $584,913




                                                                                                        EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 149 of 410



Rig Name                                                Commence        Duration         Last         Reoccurrence    Reoccurrence
Contractor & No.                     Effective Date       Date          Mos. &          Update/         Timing         Condition
Horizon(2)
Vastar (BP)
01-063                              Dec. 8, 1998      Sept. 1, 2001                                  Annually         => 5%

                                                                 12/8/98           9/1/01
                                                                Baselines          Costs
A. Baseline Labor                                           $         21,420   $       28,296              32.10% $           6,876
   Addtl Personnel                                          $          2,374   $        2,613                     $             239
Total Labor                                                 $         23,794   $       30,909                     $           7,115
B. Catering                                                 $          2,608   $        2,067                     $            -541
C. Cost of R&M                                              $         12,692   $       13,851                     $           1,159
                          BLS Indices                                  133.6            145.8               9.13%
D. Insurance Premiums                                       $          2,660         1,799.00                     $            -861
                                                            $         41,754   $       48,626                     $           6,872
                                                                                                                                 16%

Summary
Escalations and baselines provide for increases in labor costs, catering costs, increases in the cost of repairs and maintenance and
insurance premiums. All increases must exceed 5% and can be addressed as early as the Commencement Date and then only annually
there after.




                                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 150 of 410




                                                                          R & B FALCON DRILLNG CO.
                                                                          1311 BROADFIELD BLVD., SUITE 400
                                                                          HOUSTON, TEXAS 77084


JOHN KEETON
RIG MANAGER

April 23, 2002

Vastar Resources, Inc.
C/O BP America Inc.
15375 Memorial Drive
Houston, TX 77079

Attn: Mr. Mike Stefanov

Reference:        Deepwater Horizon Letter Agreement — Additional Personnel for Mad Dog Project CONTRACTOR-5121-
                  2002-005

Dear Mr. Stefanov,

Reference is made for all purposes to that certain Offshore Drilling/Workover/Completion Contract dated December 9, 1998
(“Contract”), by and between R&B Falcon Drilling Co. (“Contractor”) and Vastar Resources, Inc. (“Company”), as amended.

Company has requested and Company and Contractor agree that CONTRACTOR will provide one (1) additional OIM and one
(1) additional Sr. Toolpusher to work on the Mad Dog Project. The OIM and the Sr. Toolpusher will be shorebased and work at
CONTRACTOR’s Park 10 office and at COMPANY’s offices as required to support the Mad Dog Project on an even rotating
schedule. Work will commence on or about May 15, 2002 with an expected duration of approximately three (3) months.

CONTRACTOR shall invoice COMPANY at the rate of US$1,200 (one thousand two hundred) per day with CONTRACTOR being
responsible for all costs for lodging, food, transportation and CONTRACTOR required training. The OIM and Sr. Toolpusher will be
available for work seven days a week on an even rotating schedule and COMPANY shall be billed for the full seven days each week.
CONTRACTOR will supply supporting documentation with each monthly invoice as evidence of days available for work.

COMPANY reserves the right to release the services of the OIM and Sr. Toolpusher at anytime upon thirty (30) days prior written
notice to CONTRACTOR. COMPANY and CONTRACTOR will document when the OIM and Sr. Toolpusher are released from duty
for services on this special Mad Dog Project assignment, thus ending the applicability of this contract amendment.

All other terms and conditions of the referenced Contract, as amended, shall remain in full force and effect.

If the above sets forth your understanding of the agreement, please sign both originals in the space provided below and return one
(1) fully signed original to us for our file.

PHONE: 832-587-8533                                       FAX: 832-587-8754                  EMAIL:JKeeton@houston.deepwater.com




                                                                                                                EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 151 of 410



VASTAR RESOURCES INC
Deepwater Horizon Letter Agreement - Additional Personnel
CONTRACTOR File #01-063

We appreciate this opportunity to be of service to BP. If you have questions, please contact Terry Bonno for commercial concerns at
832-587-8848 or myself for technical concerns at 832-587-8533.

Sincerely,

/s/ John Keeton
John Keeton
R & B Falcon Drilling Co.

/ks

AGREED AND ACCEPTED THIS 24 DAY OF APRIL, 2002

VASTAR RESOURCES INC.

SIGNED        /s/ Allen Cook
PRINTED       Allen Cook
TITLE         MD Well Delivery TL

                                                                  2




                                                                                                           EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 152 of 410



                                                                               R & B FALCON DRILLNG CO.
                                                                               1311 BROADFIELD BLVD., SUITE 400
                                                                               HOUSTON, TEXAS 77084

TERRY BONNO
SR. MARKETING REPRESENTATIVE

June 3, 2002

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:       Mr. Jon Sprague
            Mr. Charles Taylor

Reference:          Deepwater Horizon Letter Agreement — Additional Personnel for Deepwater Horizon CONTRACTOR-
                    5121-2002-006

Gentlemen:

Reference is made for all purposes to that certain Offshore Drilling/Workover/Completion Contract dated December 9, 1998
(“Contract”), by and between R&B Falcon Drilling Co. (“Contractor”) and Vastar Resources, Inc. predecessor in interest to BP
America Production Company (“Company”), as amended.

Company and CONTRACTOR have recently discussed and agreed that the current manning level on the Deepwater Horizon is not
sufficient to produce the potential operating efficiency levels for this type of Drilling Unit. In addition, recent feedback from the crew
provided clear evidence that the crews feel that there are insufficient personnel to conduct simultaneous operations.

In a recent survey of crewing levels on similar Drilling Units in our fleet the following results were obtained:

                                       Horizon             Nautilus            Marianas
Crew Total                               72                    88                 96

Based on these findings and our experience on these Drilling Units, CONTRACTOR suggests the following additional personnel to be
added to the Deepwater Horizon on a semi-permanent basis to afford both companies the opportunity to conduct simultaneous
operations.

Upon execution of this Letter Agreement by COMPANY and CONTRACTOR, CONTRACTOR agrees to provide two (2) additional
Toolpushers, four (4) Floorhands, four (4) Crane Operators and eight (8) Roustabouts in addition to those specified to be provided in
Exhibit F-2 of the Contract as amended, for operation on the semi-submersible Deepwater Horizon. Exhibit F-2 shall be amended to
provide for these additional personnel, at cost to be paid by COMPANY based upon the following rates (as per the Escalation Letter
Agreement dated December 12, 2001), subject to the cost escalations set forth therein:

                                                                      Overtime Rate (per       Daily Rate (per
                                                          On           person per hour)         person) with           Total Day Rate
    Title                                  Total          Rig            with Burden               Burden               with Burden
    Toolpusher                                2            1                        N/A    $             761.90    $            761.90
    Floorhand                                 4            2          $            28.89   $             395.57    $            791.14
    Crane Operator                            4            2          $            38.57   $             493.35    $            986.70
    Roustabout                                8            4          $            24.77   $             353.97    $          1,415.88
      TOTAL ADDITIONAL
         PERSONNEL                            18           9                                                       $          3,955.62

In addition, COMPANY requests that one (1) additional Driller and welder per crew be added during the upcoming

PHONE: 832-587-8848                                        FAX: 832-587-8754                     EMAIL:tbonno@houston.deepwater.com




                                                                                                                  EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 153 of 410



VASTAR RESOURCES INC
Deepwater Horizon Letter Agreement - Additional Personnel
CONTRACTOR File #01-063

twenty-one day batch setting exercise on Atlantis as follows:

                                                                        Overtime Rate (per       Daily Rate (per
                                                          On             person per hour)         person) with           Total Day Rate
      Title                                 Total         Rig              with Burden               Burden               with Burden
      Driller                                 2            1        $                54.18   $             650.87    $            650.87
      Welder                                  2            1        $                36.82   $             475.62    $            475.62
        TOTAL ADDITIONAL
           PERSONNEL                          4            2                                                         $          1,126.49

COMPANY reserves the right to release the services of the additional personnel at anytime upon thirty (30) days prior written notice
to CONTRACTOR.

All other terms and conditions of the referenced Contract, as amended, shall remain in full force and effect.

If the above sets forth your understanding of the agreement, please sign both originals in the space provided below and return one (1)
fully signed original to us for our file.

We appreciate this opportunity to be of service to BP. If you have questions, please contact me for commercial concerns at 832-587-
8848 or John Keeton for technical concerns at 832-587-8533.

Sincerely,

/s/ Terry Bonno
Terry Bonno
R & B Falcon Drilling Co.

/ks

AGREED AND ACCEFTED THIS 10th DAY OF JUNE, 2002

BP AMERICA PRODUCTION COMPANY

SIGNED /s/ R Kevin Guerre
PRINTED R Kevin Guerre
TITLE   TL-SCM

                                                                   2




                                                                                                                    EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 154 of 410



                                                                        R & B FALCON DRILLNG CO.
                                                                        1311 BROADFIELD BLVD., SUITE 400
                                                                        HOUSTON, TEXAS 77084

TERRY BONNO
SR MARKETING REPRESENTATIVE

June 12, 2002

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:    Mr. Don Weisinger

Reference:      Deepwater Horizon Letter Agreement – Cameron Variable Bore Rams Deepwater Horizon
                CONTRACTOR-5121-2002-007

Gentlemen:

Reference is made for all purposes to that certain Offshore Drilling/Workover/Completion Contract dated December 9, 1998
(“Contract”), by and between R&B Falcon Drilling Co. (“Contractor”) and Vastar Resources, Inc. (“Vastar”), predecessor in
interest to BP America Production Company (“Company”), as amended.

Company and Contractor have recently discussed and agreed to provide a Cameron 3-1/2” X 6-5/8” Variable Bore Rams
(“Equipment”) for use on the Deepwater Horizon. This Letter Agreement outlines the terms and conditions to provide the Equipment
as follows:

1.       The Equipment is limited to the following components

                  Description                                                                           Quantity
                  Variable Bore Ram 18-3/4” 15M BOP, 3-1/2” X 6-5/8” OD Pipe, API
                    16A, ABS and DNV Certification                                                          2
                  Ram Wear Pad, Right Side 18-3/4” BOP                                                      2
                  Ram Wear Pad, Left Side 18-3/4” BOP                                                       2
                  Screw, Ram Wear Pads                                                                      8

2.       Company has authorized Contractor to purchase Equipment and has agreed to a dayrate reimbursement fee of $125.00 per
         day to be paid over the remainder of the Contract on the Deepwater Horizon. Dayrate reimbursement fee shall commence on
         June 13, 2002.

3.       If the Contract is terminated prior to September 18, 2004, Company shall reimburse Contractor via a lump sum payment of
         $125.00 per day times the days remaining in contract after termination date. Such payment shall be due within thirty days
         after presentation of an invoice to Company.

4.       The Equipment provided under this agreement shall become part of Contractor’s equipment and incorporated into Exhibit B-
         2 of the Contract.

All other terms and conditions of the referenced Contract, as amended, shall remain in full force and effect.

PHONE: 832-587-8848                                       FAX: 832-587-8754                   EMAIL:tbonno@houston.deepwater.com




                                                                                                                EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 155 of 410



VASTAR RESOURCES, INC.
Deepwater Horizon Letter Agreement – Variable Bore Rams
CONTRACTOR File #01-063

If the above sets forth your understanding of the agreement, please sign both originals in the space provided below and return one
(1) fully signed original to us for our file.

We appreciate this opportunity to be of service to BP. If you have questions, please contact me for commercial concerns at 832-587-
8848 or John Keeton for technical concerns at 832-587-8533.

Sincerely,

/s/ Terry Bonno
Terry Bonno
R & B Falcon Drilling Co.

/ks

AGREED AND ACCEPTED THIS 20th DAY OF JUNE, 2002

BP AMERICA PRODUCTION COMPANY

SIGNED /s/ Jerry R Rhoads
PRINTED Jerry R Rhoads
TITLE   Contracts Specialist

                                                                   2




                                                                                                             EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 156 of 410



                                                                    R & B FALCON DRILLNG CO.
                                                                    1311 BROADFIELD BLVD., SUITE 400
                                                                    HOUSTON, TEXAS 77084

CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

August 26, 2002

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn: Mr. Randy Rhoads

Reference:      Deepwater Horizon Letter Agreement -
                CONTRACTOR-5121-2002-010

Gentlemen:

Reference is made for all purposes to that certain Offshore Drilling/Workover/Completion Contract dated December 9, 1998
(“Contract”), by and between R&B Falcon Drilling Co. (“Contractor”) and Vastar Resources, Inc. predecessor in interest to BP
America Production Company (“Company”), as amended.

This is to document the recent agreement between our Mr. Doug Halkett and your Mr. Jon Sprague with respect to the cost of re-
drilling the GC74344 well as a result of the recent “lost hole” incident.

Due to the special circumstances involved in the recent event in which the hole was lost while running 20” casing, the parties agree
that, by way of compromise and in order to avoid further disputes with respect to the obligations under the Contract with respect to
such event, commencing as of 13:00 August 15, 2002, Contractor shall be obligated at Company’s election to re-drill the hole, and
Company shall pay ninety percent (90%) of the applicable Operating Rate, until such time as the depth at which the hole was lost is
reached, but otherwise all subject to the terms and conditions of the Contract. Once we reach the depth at which the hole was lost, the
parties agree that the applicable Operating Rate shall control per the Contract.

All other terms and conditions of the referenced Contract, as amended, shall remain in full force and effect.

If the above sets forth your understanding of the agreement, please sign both originals in the space provided below and return one
(1) fully signed original to us for our files. We appreciate this opportunity to be of service to BP. If you have questions, please contact
me at 832-587-8506 or John Keeton at 832-587-8533.

Yours very truly,

/s/ Christopher S. Young
Christopher S. Young
R & B Falcon Drilling Co.

PHONE: 832-587-8506                                        FAX: 832-587-8754                    EMAIL:cyoung@houston.deepwater.com




                                                                                                                 EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 157 of 410



BP America Production Company.
Deepwater Horizon Letter Agreement
CONTRACTOR File #01-063

/ks

AGREED AND ACCEPTED THIS 16th DAY OF SEPTEMBER, 2002

BP AMERICA PRODUCTION COMPANY

SIGNED      /s/ Jerry R Rhoads
PRINTED     Jerry R Rhoads
TITLE       Contracts Specialist

                                               2




                                                                        EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 158 of 410



                                                                    R&B FALCON DRILLING COMPANY
                                                                    1311 BROADFIELD, SUITE 400
                                                                    HOUSTON, TX 77084

CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

September 18, 2002

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:      Mr. Randy Rhoads

Re:     Drilling Contract No. 980249 dated December 9, 1998 by and between R&B Falcon Drilling Company (“Contractor”) and
        Vastar Resources, Inc. predecessor in interest to BP America Production Company (“Company”), as amended for RBS-
        8D (now known as the Deepwater Horizon)

Subject:         Letter of Agreement for adding Deck Pusher
                 CONTRACTOR-5121-2002-011

Dear Mr. Rhoads,

This letter will serve as our agreement to add another Deck Pusher to the crew complement of the Deepwater Horizon. Upon
execution of this Letter Agreement by Company, Contractor agrees to provide one (1) Deck Pusher onboard the Deepwater Horizon
in addition to those specified to be specified to be provided in Exhibit F-2 of the Contract as amended. Since we added the Deck
Pusher in August, Exhibit F-l of the Contract shall be amended, as of August 1, 2002 to provide for the following additional
personnel:

                                                                     Assigned          Daily Rate per    Hourly Overtime
                 Title                       On Board                 to Rig          Person w/ Burden    Rate w/Burden
                 Deck Pusher                              1                      2    $       512.80     $         40.50

Therefore, the amended crew complement shall show two (2) Deck Pushers “On Board” and four (4) “Assigned to Rig”. The amended
crew complement is attached. In summary, all rates in the Contract shall increase by $512.80 per day effective August 1, 2002. Except
as specifically provided herein, all other terms and conditions of the Contract shall remain in full force and effect. Please indicate your
agreement in the space provided below and return one fully executed copy of this letter to me for our files.

If you have any questions, please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you for the opportunity to
be of service.

Sincerely,

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative
On Behalf of R & B Falcon Drilling Co.

PHONE: (832) 587 8506                                     FAX: (832) 587 8754                  EMAIL:cyoung@houston.deepwater.com




                                                                                                                EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 159 of 410



BP
Horizon – Escalation 2002
TSF File #01-063

AGREED AND ACCEPTED THIS 2ND DAY OF DECEMBER, 2002

BP AMERICA PRODUCTION COMPANY


SIGNED /s/ Jerry R Rhoads
PRINTED Jerry R Rhoads
TITLE   Contracts Specialist

                                              2




                                                                        EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 160 of 410



                                                DEEPWATER HORIZON
                                        Adjusted Base Labor as of September 18, 2002

                                                                       A              B                C               D
                 Gulf of Mexico Crew Complement                    GOM Base Labor w/Burden             GOM Overtime Rates
            No. of Personnel                                       Daily Rate     Total Daily         Daily          Hourly
JOB       On          Assigned                                    (per person)     On Board           Rate            Rate
CODE     Board         To Rig          JOB CLASSIFICATION         w/ Burden*        Cost* *       w/ Burden* *    w/ Burden* *
1883       1           2        Offshore Installation Manager           930.23           855.23             Salaried
1276       3           6        Toolpusher                              761.90         2,060.70             Salaried
1295       2           4        Driller                                 650.87         1,151.74         650.12            54.18
1302       4           8        Assistant Driller                       493.35         1,673.41         462.88            38.57
1845       2           4        Pumphand                                408.82           667.65         362.40            30.20
1296      12          24        Floorhand                               395.57         3,846.86         346.65            28.89
1297      14          28        Roustabout                              353.97         3,905.54         297.20            24.77
 799       1           2        Welder                                  475.02           400.02         441.00            36.82
1289       4           8        Crane Operator                          493.35         1,673.41         462.88            38.57
1381       2           4        Chief Mechanic                          581.84         1,013.67         568.06            47.34
1286       1           2        Mechanic                                471.20           396.20         436.55            36.38
1305       2           4        Motor Operator                          395.97           641.93         347.12            28.93
1355       1           2        Electrical Supervisor                   663.46           588.46             Salaried
1345       2           4        Chief Electrician                       581.84         1,013.67         568.06            47.34
1280       1           2        Electrician                             471.20           396.20         436.55            36.38
1387       2           4        Chief Electronic Technician             590.67         1,031.34         578.56            48.21
1388       1           2        Senior Sub Sea Supervisor               768.23           693.23             Salaried
1372       1           2        Assistant Sub Sea Supervisor            546.43           471.43         525.97            43.83
 394       2           4        Materials Coordinator                   435.79           721.58         394.46            32.87
1668       1           2        Master                                  810.10           735.10             Salaried
1299       1           2        Chief Mate                              675.99           600.99         679.98            56.66
1539       1           2        Chief Engineer                          751.42           676.42             Salaried
  0        1           2        1st Assist. Engineer                    634.12           559.12         630.21            52.52
  0        2           4        2nd Assist. Engineer                    599.57         1,049.14         589.14            49.10
1688       2           4        Dynamic Position Operator               546.43           942.86         525.97            43.83
1323       2           4        Assistant Dynamic Position
                                Operator                                457.95           765.89         420.79            35.07
1238       2           4        Deck Pusher                             512.80           875.60         486.00            40.50
1298       1           2        Bosun                                   457.95           382.95         420.79            35.07
1300       3           6        Able Bodied Seaman                      413.70         1,016.11         368.20            30.68
1608       1           2        Rig & Safety Training
                                Technician*                             466.78        391.78            431.29            35.94
1677       1          2         Rig Medic/Clerk                         351.73        276.73            294.53            24.54
          76         152                              Total Base Labor Costs =   $ 31,475.54


         * Does include catering, transportation, or training expense.
       * * Does NOT include catering transportation, or training expense.
Notes: 1) The figures in column “A” are to be used as the basis for adding personnel to the permanent crew and for
           determining the credit for crew members short.
       2) The figures in column “B” are the product of multiplying the number of “on board” personnel by the “Daily Rate
           w/ Burden” in column “A”. The Sum of column “B” is the “Total Base Labor Cost” per day.
       3) The figures in columns “C” and “D” are the basis for charging the Operator for overtime hours worked at the
           request of the Operator.

                                                              3




                                                                                                      EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 161 of 410



                                AGREEMENT FOR ASSIGNMENT OF DRILLING CONTRACT

This Agreement (“Agreement”) is entered into this 14 day of October, 2002 between R&B FALCON DRILLING CO. (hereinafter
“RBFDC”), an Oklahoma corporation having an office at Park Ten Centre, 1311 Broadfield Boulevard, Suite 400, Houston, Texas
77084 and TRANSOCEAN HOLDINGS INC. (hereinafter “THI”), a Delaware corporation, having an office at 4 Greenway Plaza,
Houston, Texas 77046. RBFDC and THI may hereinafter sometimes be referred to individually as “Party” and collectively as
“Parties”.

WHEREAS, RBFDC is a party to that drilling contract No. 980249 of December 9, 1998 with VASTAR RESOURCES, INC.
(hereinafter “VASTAR”), now succeeded in interest by BP AMERICA PRODUCTION COMPANY (hereinafter “BP”), pertaining to
the mobile offshore drilling unit “DEEPWATER HORIZON” (hereinafter “RIG”), as amended to date (hereinafter “Drilling
Contract”); and,

WHEREAS, RBFDC wishes to assign the Drilling Contract to THI and THI is willing to accept said assignment.

NOW THEREFORE, for Ten Dollars (US$10.00) and other good and valuable consideration including the mutual covenants and
agreements contained in this Agreement, the Parties agree as follows:

1.0     Effective at midnight October 31, 2002, RBFDC assigns to THI all of RBFDC’s rights and obligations under the Drilling
        Contract, and THI accepts the assignment and agrees to assume and perform all the said obligations under the Drilling
        Contract.

2.0     RBFDC agrees to notify and provide reasonably requested documentation to the other party to the Drilling Contract to effect
        the assignment.

3.0     Written notice to a Party under this Agreement will be considered to be properly served if received at the Party’s address
        appearing above by personal delivery or registered mail.

4.0     Any failure by a Party to enforce the terms of this Agreement or to exercise any rights will not constitute a waiver of those
        terms or rights, nor will it constitute any precedence.

5.0     This Agreement is to be governed by and construed in accordance with the governing law provisions of the Drilling
        Contract.

IN WITNESS WHEREOF, the Parties execute this Agreement as of the date first above written.

R&B FALCON DRILLING CO.                                            TRANSOCEAN HOLDINGS INC.


By: /s/ Jean P. Cahuzac                                            By: /s/ Eric B. Brown
Name: Jean P. Cahuzac                                              Name: Eric B. Brown
Title: Vice President                                              Title: Vice President




                                                                                                             EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 162 of 410



                                                                     TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.
                                                                     1311 BROADFIELD, SUITE 400
                                                                     HOUSTON, TX 77084

CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

November 1, 2002

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn: Mr. Randy Rhoads

Re:        Drilling Contract No. 980249 dated December 9, 1998 (“Contract”) by and between R&B Falcon Drilling Company
           predecessor in interest to Transocean Holdings, Inc,(“Contractor or TODDI”) and Vastar Resources, Inc. predecessor in
           interest to BP America Production Company (“Company”), as amended for RBS-8D (now known as the Deepwater
           Horizon)

Subject:          Letter of Agreement for 6 5/8” Drill Pipe Rental
                  CONTRACTOR-5121-2002-011

Dear Randy,

This letter is to document the agreement between Transocean Offshore Deepwater Drilling Inc. (TODDI) and Company for the rental
of 18,000 feet of 6 5/8” R-3 drill pipe for use on the Deepwater Horizon.

Company and TODDI hereby agree to the following terms and conditions:

      1.   TODDI shall purchase the following pipe and rent it to Company over the remaining term of the Contract referenced above.
           Specifications of the pipe are as follows:

           Footage                         18,000                      Joints                         439
           Pipe OD                         6 5/8”                      Connection                     6 5/8 FH
           Weight                          34.01                       OD                             8 1/4”
           Grade                           S-135                       ID                             4 1/4”
           Upset                           IEU                         Pin Tong                       10”
           Range                           3                           Box Tong                       13”
           Internal Coating                TK 34 XT*                   Hardfacing Pin                 None
           Inspection                      Truscope AS                 Hardfacing Box                 Armacor M

           Delivery                        16 weeks*
           Make & Break & 95% wall
           included


           * Changes from Grant Prideco quote 30726

      2.   Tooljoints (Pin & Box) shall be manufactured long enough to provide for a minimum of two full recuts and still have
           sufficient tong space excluding proud hardbanded area. Company’s coating, hardbanding and make & break specifications
           are attached and made a part of this Agreement.

PHONE: (832) 587-8506                        FAX: (832) 587-8754                            EMAIL:cyoung@houston.deepwater.com




                                                                                                           EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 163 of 410



    3.   The rental rate will be approximately $3,000/day assuming that 18 months will be remaining on the contract at time of pipe
         delivery and that the total cost of the pipe is approximately $1.29 million. The exact calculation will be made when the pipe
         is delivered and the total cost (based on good footage) and the remaining number of days in the term are known. The total
         rental amount to be recovered will be calculated at 1.27418155 times the total cost of the pipe. The total cost of the pipe will
         include inspection and transportation.

    4.   The rental rate shall begin upon delivery of the pipe to TODDI following acceptance in accordance with Company’s QA/QC
         specifications and inspection criteria. These specifications and criteria are made a part of this Agreement. The rental rate shall
         cease when the total rental paid equals 1.27418155 times the final cost of the pipe. The rental agreement will continue as long
         the Contract is in force however the rental rate will be zero after the total rental paid equals 1.27418155 times the final cost of
         the pipe.

    5.   Contractor shall furnish all handling equipment required for this pipe during the term of the rental at no cost to Company.

    6.   Initial inspection is included in the cost of the pipe. Company reserves the right to re-inspect the pipe at Company’s cost.
         Company will be responsible for all inspections during the term of the rental.

    7.   The pipe shall be treated as Contractor’s in-hole equipment per Article 22.3 of the Contract except for the cost of inspections.

    8.   During the term of the rental, Company will have the option of moving the pipe to another Transocean Rig at Company’s
         option and expense.

If you are in agreement with the above, please sign in the space provided below and return one fully executed copy of this letter to me
for our files.

If you have any questions, please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you for the opportunity to
be of service.

Sincerely,

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative

AGREED AND ACCEPTED THIS 3RD DAY OF FEBRUARY, 2003
BP AMERICA PRODUCTION COMPANY


SIGNED /s/ Jerry R Rhoads
PRINTED Jerry R Rhoads
TITLE   Contracts Specialist




                                                                                                                 EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 164 of 410



        INTERNAL PLASTIC COATING OF           Procedure: BP-DEIP-IPC001        Revision: 1
         DRILL PIPE AND WORKSTRINGS           Date: 6/6/02                     Page: 1 Of: 7


                                            B P DEIP

                                        INTERNAL PLASTIC

                                      COATING OF DRILL PIPE

                                       AND WORKSTRINGS

Approved By:                                                         Date:




                                                                             EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 165 of 410



1.0   Scope.

      1.1      This procedure details the BP GoM requirements for internal plastic coating of both new and used drill pipe,
               workstrings and pup joints. Additionally, this procedure details the BP GoM minimum requirements for used
               internal plastic coatings.

      1.2      This procedure includes a visual examination of all threaded connections after internal blasting at final inspection.
               All workstring tubing, and workstring tubing pup joints will be full length drifted at final inspection.

2.0   Referenced Documents.

      2.1      The following documents are used as references for establishing this procedure.

               2.1.1    NACE TM-01-70

               2.1.2    NACE TM-03-89

               2.1.3    BP GoM OCTG Inspection Procedures and Requirements.

               2.1.4    The Coating Contractor’s Standard Operating Procedures manual for the application and inspection of
                        internal coatings.

3.0   Contractors Internal Coating Operating Procedures And Equipment Capabilities.

      3.1      The coating Contractor shall provide to BP for approval, complete standard operating procedures and equipment
               capabilities applicable to the individual pieces of equipment utilized for this process. The procedures will be of
               sufficient detail to enable the operator to perform required setup, calibration and adjustments to the equipment for
               preparation, application and inspection of the coatings.

4.0   Requirements For Material And Equipment.

      4.1      All material, equipment, tools and supplies furnished by the Contractor shall be of good quality and adequate design,
               shall be maintained in good condition during use, shall conform to the requirements described in the Contractor’s
               Specifications and Standard Operating Procedures and shall be subject to BP’s approval.

5.0   Preparation.

      5.1      Thread protectors shall be removed cleaned and stored until they are re-applied after final inspection.

      5.2      All threaded connections shall be cleaned with steam cleaners, soapy water, varsol or other mineral spirits.

      5.3      The material will then be visually examined internally for obvious defects, such as ridges or rough surfaces that
               would limit the coat-ability of the material. Rejected lengths will be identified, marked, segregated from the prime
               material and BP will be notified. No attempt will be made to coat these lengths until corrections have been made.
               Material with uncorrectable damage will be classified as “not suitable for coating” (NSC).




                                                                                                            EXHIBIT A
  Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 166 of 410



5.4    The material will undergo a thermal cleaning by prebaking the material at 600° – 800° F (pipe temperature) for a
       minimum period of 2 hours or as agreed to by BP. Longer prebake periods may be required depending upon the
       characteristics of the material being processed.

5.5    In order to insure that the proper oven temperatures are maintained, the BP QA/QC Inspector will be given a copy of
       the heat charts. These heat charts will be included with the BP QA/QC Inspector’s final job report. Additionally, at
       BP’s request the contractor will satisfactorily demonstrate to the BP QA/QC Inspector that the surface temperature
       of the pipe meets but does not exceed the established temperature limitations during the thermal cleaning, regardless
       of the method by which the material is heated (i.e., conveyor system or batch ovens).

5.6    After thermal cleaning is completed, the material will be internally blasted “to white metal” with an abrasive
       material to thoroughly clean and roughen the metal surface in order to form a suitable anchor pattern for coating.

       Note: “White metal” blast cleaning is defined by NACE as follows: “White metal blasting cleaning is a method of
       preparing steel surfaces which, when viewed without magnification, shall be free of all visible oil, grease, dirt,
       drilling mud, cement, mill scale, rust, paint and coatings.” All surfaces blasted to “white metal” will be inspected
       visually from both ends, without magnification, using visual comparators to insure proper surface preparation to
       NACE TM-01-70.

5.7    The abrasive blasting operation will be repeated until the proper “white metal” surface condition is achieved.

5.8    The Material must be dry before abrasive blasting begins.

5.9    The compressed air used for abrasive blasting shall be free of water and oil. At the beginning of each shift the
       operator will verify this. The operator will partially open the air supply at the blast station and hold a clean cloth or
       blotter against the airflow. If any oil or water is found, the system must be cleaned or dried prior to abrasive
       cleaning. Air pressure will be provided at 85 to 110 P.S.I. as measured at the blast plot.

5.10   The abrasive materials used for cleaning will be coarse Flintabrasive, Garnet, or other abrasive material meeting the
       Contractor’s specifications. Prior to the start of the job, the Contractor shall present, blast material specifications and
       quality control procedures for abrasive materials, to BP for acceptance.

5.11   Prior to abrasive blasting, the material shall have protector masks installed to protect threads, seal areas and
       shoulders from damage.

5.12   After abrasive blasting, the material shall be thoroughly cleaned with dry, oil free compressed air to remove abrasive
       blasting material and other foreign material from the surface area.

5.13   The Contractor will conduct tests on both ends of the first 10 blasted pieces to establish that the anchor profile depth
       and appearance are satisfactory. Thereafter, tests will be conducted on both ends of every twenty-fifth piece. The
       test must be conducted with Testex Coarse Press-O-Film or equivalent and measured with the appropriate gauge.
       These tests will be conducted after full length blasting but before end blasting. Acceptable anchor profile depth will
       be verified to the Contractor’s Specifications. At BP’s request the BP QA/QC Inspector shall witness these tests,
       maintain the test results and include them with the final job report.




                                                                                                       EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 167 of 410



      5.14    After the material is blasted and the anchor profile depth and appearance tests are completed, the material will be
              visually inspected to determine coat-ability. The material will be classified “not suitable for coating” (NSC), if, in
              the opinion of the Contractors representative or the BP QA/QC Inspector, the surface condition of the material
              would preclude application of coatings to the material in accordance with the Contractors Specifications. The
              Contractor must, however, make every reasonable effort to blast the surface of the material to a coat-able condition.
              The NSC material will be identified, marked and segregated from the coat-able material and BP shall be notified. If
              it is determined by the Contractor or the BP QA/QC Inspector that a second blast attempt on the NSC joint would
              possibly result in a coat-able piece, a second blast attempt, of at least two (2) passes, will be made.

6.0   Internal Plastic Coating Application.

      6.1     Application of the coating material, as designated by BP, will be performed so that the required film thickness and
              coating properties are attained.

      6.2     Coating, mixing, and thinning will be controlled in accordance with the Contractor’s Standard Operating
              Procedures. These procedures will specify the coating material handling requirements, mixing methods, and general
              equipment settings necessary for a quality application.

      6.3     Individual coats should produce a uniform continuous coverage of the internal surface. When additional coats are
              required to meet specifications, those additional processes will be the decision and responsibility of the Contractor.

      6.4     Prior to coating, the material shall be properly masked to protect the threads, seal areas and shoulders from coating
              overspray or damage.

      6.5     When required, a sample from each batch of liquid coating will be taken. This sample will be sealed with tape,
              properly labeled with the batch number, job number and well charges. At BP’s request the BP QA/QC Inspector
              shall witness this process and initial each sample. The sample will be retained by the Contractor for subsequent
              evaluation, as directed, by BP.

      6.6     Different coating batches will not be mixed on individual lengths of material.

      6.7     The coating batch number(s) applicable to each BP order must be documented by the Contractor and retained in a
              permanent job file. At BP’s request the BP QA/QC Inspector will verify the coating batch(s) utilized and include
              them in the final job report.

      6.8     The shelf life of the batch(s) utilized on the BP material will be verified and documented by the Contractor. If the
              age of the coating exceeds the manufacturer’s suggested shelf life, it will not be applied to the BP material. At BP’s
              request the BP QA/QC inspector will verify the shelf life of the batch(s) utilized and include them in the final job
              report.

      6.9     The first coat of coating shall be applied as soon as possible after blasting. In no case shall coating be delayed more
              than one (1) hour without reblasting. If the event a rust bloom or visual oxidation occurs before the application of
              the first coat, the material must be re-blasted.

      6.10    Coating thickness and number of coats shall be in accordance with the Contractor’s coating specifications and
              provide a dry film thickness (DFT) as specified by the Contractor.




                                                                                                           EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 168 of 410



      6.11    Coating intermediate and final bake temperatures and times shall be in accordance with the Contractor’s coating
              specifications. Intermediate baking will be performed at 250° – 350° F for periods of 45 minutes to 1-1/2 hours
              depending on coating, material size and weight. Final baking will be done at temperatures of 400° – 500° F for
              periods of 1-4 hours depending on coating, material size and weight. The staging of temperatures during final bake
              is permitted. In order to insure that proper oven temperatures are maintained the BP QA/QC Inspector will be given
              a copy of the heat charts. These heat charts will be included with the BP QA/QC Inspector’s final job report.
              Additionally, at BP’s request the Contractor shall satisfactorily demonstrate to the BP QA/QC Inspector that the
              surface temperature of the material meets but does not exceed the established temperature limitations for both the
              intermediate and final bakes regardless of the method by which the material is heated (i.e., conveyor system or batch
              ovens).

      6.12    Minor irregularities in individual coats may be repaired to meet specifications anytime prior to final bake at the
              option of the Contractor. Repairs of this nature are limited to the end area of material where thickness of repairs can
              be measured. Minor surface irregularities that are within the coating thickness specifications will be considered
              acceptable. Runs, sags, blobs, filled threads and/or blisters will be rejected.

      6.13    The Contractor will conduct a sufficient number of visual and film thickness checks on the material in order to
              assure conformity to final product specifications.

7.0   Final Inspection.

      7.1     After the final bake, the BP QA/QC Inspector shall conduct, at random, a dry film thickness test and visual
              inspection of the coated material. In addition to obvious defects such as blobs, blisters, etc., the visual inspection
              will verify that the final coating color is within the Contractors specifications. The color of the coating should be
              uniform throughout the entire length of the material.

      7.2     The color of finished baked coatings is variable. The Contractor will maintain coating color standards at the coating
              facility. The coating color standards will be used to determine the acceptable finished color of all thermoset
              coatings. Lengths that contain coating color within the standard range of the coating color standards will be
              considered acceptable. After each final bake, the color will be verified with the proper comparator. The BP QA/QC
              Inspector shall witness the coating color inspection process.

      7.3     The material shall be visually inspected from each end with sufficient light to detect any coating anomalies. The
              material will be sufficiently rotated during the visual inspection to inspect the entire inside area of the material. The
              material must be in a single layer for the inspection. Material will not be stacked during the final inspection. The
              final product should be free of runs, sags, and blisters. Surface roughness or surface irregularities will not be
              considered cause for rejection provided that the coating thickness is within specification.

      7.4     The dry film thickness of the material will be measured on both ends of the material with a MIKROTEST DFG
              magnetic thickness gauge. The calibration of the thickness gauge will be conducted at the beginning of each shift or
              every eight hours, whichever comes first, and must be witnessed by the BP QA/QC Inspector. Material with coating
              thickness outside of the specified ranges (specified by the Contractor) will be rejected and reprocessed.




                                                                                                             EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 169 of 410



              BP requires the average Dry Film Thickness to be .5 mils greater than the Contractor’s specified minimum Dry Film
              Thickness and .5 mils less than the Contractor’s specified maximum Dry Film Thickness. However, if any Dry Film
              Thickness measurement of the coating is not within this range, three additional Dry Film Thickness measurements
              must be taken. These measurements will be taken at 90°, 180°, and 270° and an average of the four readings will
              then be computed. If this average falls in the Contractor’s specified Dry Film Thickness range that end of the piece
              is acceptable and if this average falls out of the Contractor’s specified Dry Film Thickness range the whole piece is
              rejected.

      7.5     Coatings on the face of the pipe ends are exempted from the standard minimum coating thickness requirements.

8.0   Holiday Testing.

      8.1     Holiday testing will be performed per NACE Standard TM-03-84 on each length of pipe coated with thin film
              holiday free internal coating. The testing will be performed utilizing a “Tinker-Rasor” type M-1 holiday tester or
              equivalent, which is calibrated at the beginning of each shift or when requested by the BP QA/QC Inspector. All
              calibrations and testing must be witnessed by the BP QA/QC Inspector. The procedure for holiday testing of the
              material is as follows:

                  •      A 2” thick cellulose sponge probe head saturated with selected electrolyte and detergent will be employed.

                  •      The sponge will be large enough to insure a 360° contact throughout the length of the pipe. The sponge will
                         be replaced when worn.

                  •      A constant potential of 67.5 volts DC will be maintained between the sponge probe and the body of the
                         tube during testing. The negative lead shall be connected to the pipe and the positive lead shall have
                         continuity to the sponge. The tester alarm shall be activated before the testing of each joint to insure that
                         continuity exists between the tube body and the holiday tester.

                  •      The sponge probe will be moved through the pipe at a rate of 60 fpm +5%.

                  •      Each length of pipe will be holiday tested once at the Contractor’s facility. Thin film coatings will be
                         defined as holiday free when the electrical resistance between the wet sponge and the tube body is at no
                         point less than 80,000 ohms.

                  •      The holiday test will be performed in both directions while running the wet sponge in and out of the tube.

                  •      All thin film corrosion coatings for both new and used pipe will be holiday free and will be applied and
                         tested in accordance with the methods outlined above.

                  •      The holiday free specifications will apply only while the material is at the Contractor’s coating facility.

                  •      All coated pipe that is rejected shall be reprocessed according to surface preparation, application, and
                         inspection procedures as outlined in this specification. Those coated lengths not meeting holiday
                         specifications after being coated a second time are to be classified as NSC. Any length that Contractor or
                         BP determines to be unsuitable for coating (NSC) due to internal surface defects (e.g., slivers, pitting, etc.)
                         will be set aside. This pipe will be reprocessed only upon instructions from BP.




                                                                                                              EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 170 of 410



9.0    Full Length Drifting.

       9.1     After final inspection, each length will be full length drifted with a plastic or wooden drift mandrel meeting the
               applicable API specifications for coated material with the exception of drill pipe products, which do not require full
               length drifting.

10.0   Visual Thread Inspection.

       10.1    After final inspection and full length drifting, is completed, the threads and sealing surfaces shall be visually
               inspected in accordance with the procedure BP-DEIP-P004. Thread compound, as specified by BP, will be applied
               to all threaded surfaces and the proper clean dry thread protectors installed.

11.1   Marking and Stenciling.

       11.1    The Contractor will re-apply inspection bands and stencils as instructed by BP. Further, a clear mill varnish,
               acceptable to BP, will be applied to the outer surface of the material to prevent corrosion.

12.1   Documentation, Records And Reporting.

       12.1    At the end of the job, the Contractor will provide BP the following documents:

                   •    Prebake Heat Charts.

                   •    Testex Coarse Press-O-Film test strips.

                   •    Coating Batch number(s).

                   •    Intermediate Bake Heat Charts.

                   •    Final Bake Heat Charts.

                   •    Final report, stating the piece quantity, Prime and rejects (including NSC), along with the footage’s. The
                        reason for rejection must be reported.

                   •    Individual pipe tally sheets indicating “threads off’ footage.

       12.2    Documentation, records and reporting requirements as listed in BP-DEIP-P005 shall apply.

13.0   Health, Safety And Environmental.

       13.1    Health, safety and environmental requirements as listed in BP-DEIP-P001 shall apply.

14.0   Visual Inspection Of Used Internal Plastic Coatings.

       15.1




                                                                                                           EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 171 of 410



   HARDBANDING OF DRILL PIPE TOOLJOINTS,     Procedure: BP-DEIP-P002     Revision: 0
 HEAVYWEIGHT DRILL PIPE AND DRILL COLLARS    Date: 7/2/902

                                          BP DEIP

                                     HARDBANDING OF

                                   DRILL PIPE TOOLJOINTS

                                 HEAVY WEIGHT DRILL PIPE

                                    AND DRILL COLLARS

Approved By:                                               Date:

                                             1




                                                                       EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 172 of 410



1.0   Scope.

      1.1      This procedure details the BP GoM requirements for the hardbanding of drill pipe tooljoints (loose or attached),
               heavyweight drill pipe and drill collars. It is applicable to new or used non-hardbanded material and material which
               requires re-hardbanding.

      1.2      The application of proud wear resistant alloy hardfacing bands onto tooljoints, heavyweight drill pipe and drill
               collars significantly reduces external wear and casing wear.

2.0   Referenced Documents.

      2.1      The following documents were used as reference for establishing this procedure.

               2.1.1    Part 1 BP Drill-string Hardbanding Specification for General Release (4/6/2000).

               2.1.2    ISO 9002 Quality Systems – Model for quality assurance in production and installation.

               2.1.3    ISO 9003 Quality Systems – Model for quality assurance in final inspection and test.

               2.1.4    API Q1 – Specification for Quality Programs.

               2.1.5    ASME IX – ASME Boiler and Pressure Vessel Code. Welding and Brazing Qualifications.

               2.1.6    ASTM E 709 – Standard Guide for Magnetic Particle Examination.

               2.1.7    ASTM E 165 – Standard Test Method for Liquid Penetrant Examination.

               2.1.8    API Specification 7 - Rotary Drill Stem Elements.

               2.1.9    API Recommended Practice 7G - Drill Stem Design and Operating Limits.

3.0   Quality Assurance.

      3.1      The Applicator shall operate a Quality Assurance organization responsible for formulating and implementing a
               Quality System, which insures that the requirements of this procedure are met.

      3.2      The Applicator’s Ouality System shall be based on ISO 9002 and ISO 9003 or API Q1. Particular attention is drawn
               to Section 4.8.2 in ISO 9002 and Section 3.12 in API Q1 concerning Special Processes. Hardbanding and the
               associated practices are considered to be Special Processes and shall be qualified strictly in accordance with the
               requirements of this procedure.

      3.3      The effectiveness of the Applicator’s Quality System will be subject to monitoring by BP and may be audited
               following and agreed period of notice.

4.0   Hardbandinq Types.

      4.1      There are two basic types or categories of hardbanding for drill pipe tooljoints, heavyweight drill pipe and drill
               collars utilized in the Oil Industry today. These comprise weld overlays that consist of wear resistant alloys that do
               not contain tungsten carbide granules and weld overlays consisting of tungsten carbide granules within a metallic
               substrate (normally a low carbon steel). In this procedure these types will be referred to as “Wear Resistant Alloy
               Overlays” and “Tungsten Carbide Overlays”.

                                                                 2




                                                                                                            EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 173 of 410



      4.2     Wear Resistant Alloy Overlays. These materials are hard alloys containing no solid particles. Therefore, unlike
              tungsten carbide overlays, there is no possibility of hard particles standing proud or becoming exposed from a softer
              matrix and producing severe abrasive wear of the casing. Wear resistant alloy overlays are required when applying
              hardfacing for BP GoM and are strongly recommended verses tungsten carbide overlays in all cases.

      4.3     Tungsten Carbide Overlays. These consist of granules of tungsten carbide in a steel matrix. The use of tungsten
              carbide overlays is not permitted when applying hardfacing for BP GoM on drill pipe tooljoints, heavyweight drill
              pipe or drill collars. The use of drill pipe with tungsten carbide overlays is not permitted without the express consent
              of the responsible BP Engineer. Since heavyweight drill pipe and drill collars are used in open-hole sections the
              majority of time while drilling, BP GoM may accept tungsten carbide overlays on these items. However, if tungsten
              carbide overlays are used on heavyweight drill pipe or drill collars BP GoM reserves the right to examine the
              hardfacing for acceptance on a case, by case basis.

5.0   Welding Issues.

      5.1     Welding Processes. Hardbanding shall be deposited by the use of a mechanized GMAW welding technique using a
              solid wire or cored wire consumable. Self shielded or open arc welding techniques may also be used. Other
              techniques for the deposition of hardbanding may be proposed for consideration by BP.

              The hardbanding shall be applied as individual circumferential weld beads laid side by side to achieve the specified
              width of hardbanding. The as welded surface shall be smooth and the adjacent beads shall be deposited with
              sufficient overlap to avoid the formation of inter-bead troughs or valleys. High crowns or severe ridges must also be
              avoided.

      5.2     Preheat And Interpass Temperature. A minimum preheat temperature of 400°F shall be achieved through the full
              thickness of the component prior to the start of hardbanding or application of mild steel (butter-pass) and this
              temperature shall be maintained as the minimum interpass temperature throughout the welding process. The
              maximum interpass temperature for the application of hardbanding or mild steel shall be 650°F.

      5.3     Post Weld Thermal Regime. Immediately on completion of welding, the component shall be subjected to one of
              the following alternative thermal regimes:

              5.3.1     The temperature of the internal and external surface of the component shall be measured and if necessary
                        the component shall be heated such that a temperature of 650°F is attained through the full thickness. The
                        component shall then be allowed to slow cool to ambient temperature while fully wrapped in an insulating
                        blanket or specially constructed insulating can. The components shall be kept under cover and shall not be
                        exposed to any wind, drafts or rain during the cooling period.

              5.3.2     The component shall be placed in an oven and maintained at a temperature of 400°F for a minimum period
                        of two (2) hours prior to slow cooling under insulation, as detailed in section 5.3.1 above.

      5.4     Welding Parameters. The welding parameters employed for hardbanding should be based on those recommended
              by the consumable manufacturer. However, it should be noted that these parameter values are often provided for
              guidance only and Applicators should undertake sufficient welding procedure development work to insure that they
              have established a stable welding condition prior to welding procedure qualification.

                                                                3




                                                                                                           EXHIBIT A
  Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 174 of 410



5.5   Welding Procedures (WPS). All welding procedures associated with the application of hardbanding or mild steel
      shall be qualified in accordance with ASME IX, QW 216, QW 453 and the requirements of this procedure.
      Production welding equipment shall be employed for the welding procedure qualification.

      Individual welding procedures shall be qualified by the Applicator for:

          •    The application of flush and proud hardbanding. A separate WPS is required for each type of hard metal
               consumable.

          •    The application of mild steel.

          •    The application of mild steel (butter-pass), flush and proud hardbanding on re-hardbanded components. A
               separate WPS is required for each type of hard metal consumable.

      The application of mild steel and hardbanding on re-hardbanded components may be qualified in a single procedure.

      The welding procedure specification (WPS) and procedure qualification record (PQR) shall be submitted to BP
      GoM for approval prior to the commencement of any production welding. These documents shall be prepared in the
      ASME format with supplementary pages as necessary to provide a full and detailed description of the hardbanding
      procedure.

5.6   Welding Procedure Qualification (PQR). All welding procedure qualifications shall be performed on a 4145H
      tubular material, preferred size of 6 5/8” OD and 2 3/4” ID, representing a typical drill collar. The manufacturer’s
      certificate, including full details of heat treatment, mechanical testing results and chemical analysis, for this material
      and the welding consumable shall be included in the PQR documentation. All relevant welding parameters shall be
      monitored and recorded during the production of the test weld and reported in the PQR.

      The hardbanding shall be allowed to stand at ambient temperature for a minimum of forty-eight (48) hours prior to
      the examination detailed in Note 3, QW 453. The acceptance criteria for this examination shall be as detailed in
      section 10.0 of this procedure.

      Subsequent to the above an ultrasonic examination of the hardbanding and parent metal interface shall be performed
      to demonstrate freedom from lack of fusion or any under bead cracking. The surface of the hardbanding shall be
      prepared for this examination by machining or grinding. Testing shall examine the full width of the hardbanding at
      five equally spaced locations around the circumference.

      Following the above ultrasonic examination the Rockwell hardness of each band of hardfacing shall be measured at
      each of the five locations and each hardness reading shall meet the published recommendations of the consumable
      supplier.

      Two coupons shall be cut and prepared for examination as detailed in Note 8, QW 453 except that only one surface
      on each need be polished and etched. These coupons shall be taken at least 90° apart. A macrograph shall be taken
      of each prepared surface and included in the PQR.

      Additionally, three (3) vertical hardness traverses shall be made across the fusion boundary from the weld deposit
      into the heat-affected zone of the 4145H material. These measurements shall be made using a Vickers indenter with
      either a 5kg or 10kg load.

      A full chemical analysis shall be performed in accordance with Note 9, QW 453.

                                                         4




                                                                                                     EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 175 of 410



      5.7    Manufacturing Reference Standards. Subsequent to the testing detailed in Section 5.6 above the remainder of the
             welding procedure qualification test piece shall be retained by the Applicator to act as a reference standard during
             production.

      5.8    Welder/Machine Operators Performance Qualification. Working in accordance with a qualified WPS each
             hardbanding welder/machine operator shall manufacture a test piece as detailed in section 5.6 in order to
             demonstrate his ability. The test piece shall be subjected to the examination detailed in Note 3, QW 453 and meet
             the criteria outlined in section 10.0 of this procedure. Each welder/machine operator performing a successful
             welding procedure qualification test shall be deemed to have completed a satisfactory performance test.

             The Applicator’s Quality Assurance department shall maintain a record of each welder/machine operator’s
             qualification and working experience. A welder/machine operators qualification shall lapse and re-qualification will
             be required if he/she does not perform hardbanding for a period exceeding three months.

      5.9    Production Welding. Production welding shall be undertaken strictly in accordance with the qualified welding
             procedures. All welder/machine operators shall be qualified in accordance with section 5.8. A copy of the basic
             elements of the WPS shall be available for reference at each hardbanding station.

             Appropriate shop floor supervision and detailed working procedures shall be available to ensure hardbanding is
             deposited to this Specification at all times. Regular monitoring and recording of preheat temperatures, welding set
             up, welding parameters and the post weld thermal regime shall form an integral part of these procedures. All
             production records shall be retained within the Applicator’s Quality System archives.

6.0   Hardbandinq Configurations.

      6.1    Definitions. When applying new hardbanding and for the purposes of this procedure the following definitions shall
             apply.

                 •    “Proud” hardbanding is an overlay that stands proud from the base material. Tolerances for proud
                      hardbanding are + 3/32” to + 1/8” as measured from the base material surface.

                 •    “Flush” hardbanding is an overlay that is flush with the base material surface. Tolerances for flush
                      hardbanding are + 1/64” and — 0 as measured from the base material surface.

      6.2    Drill Pipe Tooljoints. Hardbanding (Wear Resistant Alloy Overlay) shall be applied in the following locations:

                 •    A three (3”) inch wide band on the box tooljoint OD next to the taper. These bands shall be applied proud.

                 •    One 3/4” wide band on the box tooljoint 18° taper. This band shall be applied flush.

                 •    Three 3/4” long fingers 120° apart projecting from the base of the hardbanding on the box tooljoint taper
                      onto the box upset. Fingers shall be applied flush.

                 •    A one and one half (1 1/2”) inch wide band on the pin tooljoint OD next to the taper. These bands shall be
                      applied proud.

                                                              5




                                                                                                         EXHIBIT A
  Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 176 of 410



      Figure 1.1 (Drill Pipe)




6.3   Heavy Weight Drill Pipe. Hardbanding (Wear Resistant Alloy Overlay) shall be applied in the following locations:

          •   One 4” inch wide band on the box and pin tooljoint OD next to the taper. These bands shall be applied
              proud.

          •   One 1” wide band on the tapered section of the box tooljoint. This band shall be applied flush.

          •   Two 3” wide bands on each end of the center wear pad. These bands shall be applied proud.

      Figure 1.2 (Heavy Weight Drill Pipe)




6.4   Drill Collars With Slip Recess Groove. Hardbanding (Wear Resistant Alloy Overlay) shall be applied in the
      following locations:

          •   One, 4” wide band on the box end OD located 1” away from the beginning of the slip recess groove. This
              band shall be applied proud.

          •   One, 10” wide band on the drill collar OD located 1” away from the end of the slip recess groove. This
              band shall be applied proud.

      Figure 1.3 (Drill Collar with Slip Recess Groove)




                                                      6




                                                                                                EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 177 of 410



      6.5    Drill Collars With Slip And Elevator Recess Grooves. Hardbanding (Wear Resistant Alloy Overlay) shall be
             applied in the following locations:

                 •    One, 4” wide band on the box end OD located 1” away from the beginning of the slip recess groove. This
                      band shall be applied proud.

                 •    One, 1” wide band on the wear pad OD between the two recess grooves. This band shall be applied proud.

                 •    One, 10” wide band on the drill collar OD located 1” away from the end of the slip recess groove. This
                      band shall be applied proud.

             Figure 1.4 (Drill Collar with Slip And Elevator Recess Grooves)




7.0   Pre-Hardbandinq Considerations.

      7.1    Mill Slots, Chip Slots and Identification Grooves. Inspect the tooljoints to determine if there are mill slots, chip
             slots, identification grooves or other machined areas on the tooljoints that will interfere with the application of
             hardbanding per section 6.2. If machined areas exist and will interfere with the hardbanding application process
             notify the Material Supplier prior to hardbanding the material and obtain permission to fill the machined areas in
             with mild steel. The application of mild steel shall meet the requirements outlined in section 5.0 and 9.0.

      7.2    Internal Plastic Coating. Inspect the material to determine if it is internally plastic coated. If the material is
             internally plastic coated notify the Material Supplier prior to hardbanding the material and inform the Material
             Supplier that the material will require re-coating after the hardbanding process.

             Note: Under no circumstances shall material be filled with water during the hardbanding process to preserve the
             internal plastic coating.

      7.3    Pre-Existing Hardband. Inspect the material to determine it the material has been previously hardbanded. If the
             material has been previously hardbanded notify the Material Supplier prior to the hardbanding the material and
             inform the Material Supplier that the existing hardbanding will have to be removed in accordance with section 9.0
             prior to applying the new hardbanding.

             Note: Under no circumstances shall new hardband be applied over pre-existing hardband of any type without prior
             approval by the BP QA/QC Manager.

                                                               7




                                                                                                           EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 178 of 410



8.0   Hardbanding Procedure.

      8.1    Machining. When applying proud hardbanding, a groove shall be machined into the surface of the material prior to
             the application of hardbanding. The groove depth shall be 1/32” (+/-.010”) as measured from the surface of the
             material. When applying flush hardbanding, a groove shall be machined into the surface of the material prior to the
             application of hardbanding. The groove depth shall be 3/32” (- 0 + 1/32”) as measured from the surface of the
             material. When applying flush hardbanded fingers, three, 3/4” long, 1/2” wide and 3/32” deep slots shall be ground
             into the drill pipe box end upset. All groove and slot widths shall equal the intended width of the hardbanding to be
             applied as defined in section 6.0.

             Note: It may be necessary to modify the groove depth on the box taper to achieve a smooth tie in to the three
             (3) inch band located on the box OD.

      8.2    Surface Preparation. Hardbanding shall be deposited onto a machined or ground white metal surface. This surface
             shall be free from dirt, drilling mud, cement, paint, rust, cutting fluid, grease etc. Additionally, a two (2) inch band
             on either side of the machined area shall be thoroughly cleaned and degreased.

      8.3    Preheat. Preheat the area requiring hardbanding in accordance with the BP approved WPS (See section 5.0 for more
             details). The preheat temperature shall be verified on each area requiring hardbanding on each piece with a
             calibrated pyrometer or the properly rated temperature sticks. When temperature sticks are used the Applicator shall
             have at a minimum, temperature sticks rated to the preheat temperature and maximum interpass temperature.

      8.4    Hardbanding Application. Apply hardbanding to the material in accordance with the BP approved WPS (See
             section 5.0 for more details).

      8.5    Interpass Temperature. Monitor the interpass temperature throughout the hardband application process to insure
             the minimum and maximum interpass temperatures are maintained in accordance with the BP approved WPS (See
             section 5.0 for more details). The interpass temperature shall be measured with a calibrated pyrometer or the
             properly temperature sticks. When temperature sticks are used the Applicator shall have at a minimum, temperature
             sticks rated to the minimum interpass temperature and maximum interpass temperature.

      8.6    Post Weld Thermal Regime / Slow Cooling. Immediately on completion of the hardband application, the material
             shall be subjected to a post weld thermal regime in accordance with the BP approved WPS (See section 5.0 for more
             details).

      8.7    Surface Finish. After the material has slow cooled to ambient temperature, remove all weld spatter or protrusions
             by grinding, sanding or machining methods. Close control of the hardband welding parameters should result in a
             good surface finish, such that it is not usually necessary to grind, sand or machine the entire hardbanded surface.

             Note: Unless specified by BP, Amorphous type hardfacings do not require post application grinding or sanding to
             increase the surface hardness of the material.

      8.8    Inspection. Perform a dimensional inspection on each hardbanded area to insure the requirements outlined in
             section 6.0 have been met.

             8.8.1    Perform a visual inspection on each hardbanded area. Acceptance and rejection criteria shall be per section
                      10.0.

                                                               8




                                                                                                           EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 179 of 410



                       Note: When required by BP, contrast paint shall be applied to the hardbanding in order to assist the visual
                       examination.

              8.8.2    Clean all connections and perform a visual inspection on the threaded and sealing surfaces in accordance
                       with procedure BP-DEIP-P004.

              8.8.3    Perform a bi-directional wet magnetic particle inspection on the HAZ and at least two (2) inches of the
                       surrounding parent metal around all hardbanded areas. The bi-directional WMPI shall be performed in
                       accordance with procedure BP-DEIP-P002 (the transverse MPI method shall be per section 7.0 and the
                       longitudinal MPI method shall be per section 8.0). Acceptance and rejection criteria shall be per section
                       10.0.

      8.9     Finishing. Blow the material ID out with compressed air to remove any debris. Apply the appropriate thread
              compound to all connections as specified by the Material Supplier and install clean dry thread protectors wrench
              tight. Apply a thin coat of rust inhibitor to the freshly hardbanded, ground, sanded or machined areas.

9.0   Removal of Existing Hardbanding and Application of Mild Steel.

      9.1     Removal of Existing Hardbanding. The removal of existing hardbanding shall be performed with pre-approved
              methods or techniques such as, plasma arc gouging, grinding or machining. When plasma arc gouging techniques
              are used care shall be taken to minimize the heat input.

              9.1.1    After removal of the existing hardbanding with plasma arc gouging techniques, the excavated area shall be
                       machined smooth to provide a suitable surface for WMPI.

      9.2     Inspection. All areas where previous hardbanding has been removed shall be etched with a 5% Nital solution to
              verify that all of the hardband material has been removed. This process shall be repeated as many times as necessary
              to insure all previous hardband material has been completely removed.

              9.2.1    Perform a bi-directional wet magnetic particle inspection on all areas where hardbanding has been removed
                       and all areas that have been affected during the removal process. The bi-directional WMPI shall be
                       performed in accordance with procedure BP-DEIP-P002 (the transverse MPI method shall be per section
                       7.0 and the longitudinal MPI method shall be per section 8.0). Acceptance and rejection criteria shall be per
                       section 10.0.

      9.3     Application of Mild Steel. Apply mild steel to the previously excavated areas and/or mill slots, chip slots or
              identification grooves if necessary in accordance with the BP approved WPS (See section 5.0 for more details).

      9.4     Machining. Machine the areas where mild steel has been applied back to the original OD or taper of the area.

              Note: Grooves for new hardbanding as outlined in section 8.1 can be machined in conjunction with the above
              machining process prior to performing the WMPI detailed in section 9.5.

      9.5     Inspection. Perform a bi-directional wet magnetic particle inspection on all areas where mild steel has been applied.
              The bi-directional WMPI shall be performed in accordance with procedure BP-DEIP-P002 (the transverse MPI
              method shall be per section 7.0 and the longitudinal MPI method shall be per section 8.0). Acceptance and rejection
              criteria shall be per section 10.0.

                                                               9




                                                                                                          EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 180 of 410



10.0   Acceptance Criteria.

       10.1    Mild Steel And Parent Material. Relevant indications on the external or internal surface (including HAZ) of parts
               shall be removed by grinding or machining, provided that the part still conforms to BP’s, the Manufacturer’s or API
               acceptance criteria after the removal process.

               Note: All areas that have had indications removed shall be re-inspected in accordance with the appropriate MPI
               method in accordance with procedure BP-DEIP-P002 section 7.0, 8.0 or 9.0 after the removal process to insure
               complete imperfection removal.

       10.2    Wear Resistant Alloy Overlays. These hard wear resistant deposits possess relatively low ductility. Therefore,
               weld metal cracking often occurs transverse to the weld bead under the influence of residual stresses. Typically,
               these cracks may run straight across the weld bead or at an angle between 30° and 45°. Occasionally the cracks will
               interconnect. This is acceptable as long as the cracks are less than 1/16” wide or have a minimum spacing of 1/2”
               apart when the cracks run across the full width of the hardbanded region. If cracks fail to meet this criteria remove
               the deposit and re-hardband the material in accordance with sections 8.0 and 9.0.

               Figure 1.5 (Transverse Cracks)




               Figure 1.5 illustrates an acceptable configuration of transverse cracks. Crack widths are less than 1/16” and cracks
               extending the full width of the hardband deposit are greater than 1/2” apart.

               If there are circumferentially running cracks, these are unacceptable where a single continuous crack is greater than
               3” long, as they can result in a premature fatigue failure of the material. Additionally, flaking or spalling of the
               hardband deposit is unacceptable. In such circumstances remove the deposit and re-hardband the material in
               accordance with sections 8.0 and 9.0.

               Figure 1.6 (Circumferential Cracks and Flaking)




               Figure 1.5 illustrates unacceptable circumferential cracking and flaking and acceptable circumferential cracking.

                                                               10




                                                                                                           EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 181 of 410



              Small troughs between individual weld beads are acceptable as long as they are no more than 1/8” wide or 1/16”
              deep.

              Figure 1.7 (Inter-Bead Troughs)




              Figure 1.7 illustrates Inter-Bead Troughs. “Troughs” are acceptable if less than 1/8” wide and 1/16” deep.

              If any cracking is detected in the HAZ, mild steel or parent material, the hardbanding and cracked areas must be
              completely removed in accordance with section 9.0, provided that the material still conforms to BP’s, the
              Manufacturer’s or API acceptance criteria after the removal process. The area shall be re-hardbanded in accordance
              with section 8.0.

              If there are surface breaking non-linear defects, such as porosity on the hardband weld beads greater than 1/8”
              diameter or 1/16” deep, these may be filled using semi-automatic GMAW or SMAW. This type of repair must be
              performed with a consumable matching the composition of the hardband material and will require a BP approved
              WPS (See section 5.0 for more details).

              Note: The acceptance criteria outlined in this section are the minimum requirements BP will accept, regardless of
              the Hardband Manufacturer’s, Material Supplier or Applicator’s acceptance criteria. However, it is necessary to
              obtain and review the Hardband Manufacturer’s, Material Supplier and Applicator’s acceptance criteria to insure the
              material is inspected correctly.

11.0   Documentation, Records and Reporting.

       11.1   The Applicator shall submit to BP an inspection record, which will clearly state that the hardbanding has been
              applied and inspected in accordance with this procedure. The scope and content of this record shall include:

                  •    A reference list of the Applicator’s procedures used in the production of the hardbanding and a copy of the
                       WPS(s) and PQR(s).

                  •    A copy of all NDE reports.

       11.2   Documentation, records and reporting requirements as listed in procedure BP-DEIP-P005 shall apply.

                                                              11




                                                                                                         EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 182 of 410



12.0   General Requirements.

       12.1   General requirements as listed in procedure BP-DEIP-P001 shall apply.

13.0   Marking And Stenciling.

       13.1   Marking and stenciling requirements as listed in procedure BP-DEIP-P001 shall apply.

14.0   Documentation, Records and Reporting.

       14.1   Documentation, records and reporting requirements as listed in procedure BP-DEIP-P005 shall apply.

15.0   Health, Safety And Environmental.

       15.1   Health, safety and environmental requirements as listed in BP-DEIP-P001 shall apply.

                                                             12




                                                                                                     EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 183 of 410



     MAKE AND BREAK OF DRILL PIPE AND     Procedure: BP-DEIP-MB001        Revision: 0
        WORKSTRING TOOLJOINTS             Date: 6/6/02

                                         BP DEIP

                                    MAKE AND BREAK OF

                                DRILL PIPE AND WORKSTRING

                                        TOOLJOINTS

Approved By:                                             Date:

                                            1




                                                                       EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 184 of 410



1.0   Scope.

      1.1      This procedure describes the processes established to make and break new drill pipe and workstring tooljoints, both,
               affixed or loose.

      1.2      Since newly machined connections are susceptible to galling the make and break process is utilized to break in new
               connections (tooljoints) by work hardening the connection surface.

2.0   Personnel Qualifications.

      2.1      Personnel performing make and break operations must be trained and experienced in the operation of the make and
               break unit.

3.0   Required Materials & Equipment.

      3.1      Hydraulic Make And Break Unit. The make and break unit shall be capable of making up and breaking out two
               joints of range III drill pipe together to the manufacturers recommended torque value.

               3.1.1    The unit shall be equipped with load cells and gauges capable of indicating the torque values obtained in
                        Ft./Lbs.

               3.1.2    Calibration of the load cells and gauges on the make and break unit shall be performed a minimum of once
                        every six (6) months. The calibration documentation shall be available for review at the job site.

               3.1.3    The make and break unit shall be equipped with the properly sized power and backup tongs.

               3.1.4    Power and backup tongs will utilize low stress, large contact surface area dies to reduce grip marks.

      3.2      Additional Required Equipment. The following equipment shall be available on the job sight and in good working
               order: Depth (pit) gauge, files, 50’ metal tally tape, absorbent pad, catch pans, cleaning solvent, cleaning brushes,
               thread compound, dope brushes, assorted paints and metal markers.

4.0   Make And Break Procedures.

      4.1      Remove the thread protectors and stack them off the ground to prevent contamination with dirt, grit, grass etc.

      4.2      Visually inspect the condition of the thread compound to insure a thin uniform coat of make-up thread compound
               has been applied and is not contaminated with dirt, grit, rust, scale etc.

               Note: The thread compound must be an approved make-up compound such as ZN-50 or Jet Lube Kopr-Kote. If the
               thread compound on the connections is not an approved make-up compound (i.e., kendex) it must removed by
               cleaning the connections with solvent, varsol etc. and drying the connections prior to applying the proper make-up
               thread compound.

                                                                2




                                                                                                           EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 185 of 410



      4.3    Verify the make and break unit has been set up properly prior to commencing the make and break operation. The
             unit must be level and both tongs must be perpendicular to the tooljoints. In addition, the tooljoints shall be centered
             in the tongs and tong dies shall contact the tooljoints in a uniform fashion to prevent excessive grip marks and
             slippage.

      4.4    Recommended torque values shall be obtained from the drill pipe manufacturer or their published documents prior
             to the start up of the make and break operation.

      4.5    The make and break process shall consist of and be performed in the order listed below.

              1.   Make up a box and pin connection to 100% of the specified optimum torque value. Break out the box and pin
                   connections.

              2.   Clean both connections and perform visual inspection for damages or excessive grip marks. Repair any minor
                   damages with a file or emery cloth and apply a thin coating of dry moly lubricant over the repaired connection.

                   Note: If the connections are damaged beyond minor field repair shut the make and break operation down and
                   contact the responsible BP Inspection Coordinator for further instructions.

              3.   Provided that the damages are minor or non-existent repeat the operations outlined in step one (1) above two
                   (2) more times without cleaning the connections.

              4.   After the third make and break cycle clean both connections and perform visual inspection for damages. Repair
                   any minor damages with a file or emery cloth and apply a thin coating of dry moly lubricant over the repaired
                   connection.

              5.   Repeat the operations outlined in steps one (1), two (2), three (3) and four (4) on the next four (4) sets of boxes
                   and pins.

              6.   Provided that the damages are minor or non-existent on the first five (5) sets connections the remaining
                   connections in the order shall be made up to 100% of the specified optimum torque value and broken out three
                   (3) consecutive times without cleaning the connections between make and break cycles.

              7.   Clean all connections after the final make and break cycle and perform a visual inspection for damages or
                   excessive grip marks. Repair any minor damages with a file or emery cloth and apply a thin coating of dry moly
                   lubricant over the repaired connection.

              8.   Allow the connections to dry or dry the connections with compressed air. Apply a thin, uniform film of the
                   specified thread compound to all connections and install thread protectors wrench tight.

5.0   Visual And Dimensional Inspection.

      5.1    Visual and dimensional requirements as listed in procedure BP-DEIP-P004 shall apply.

6.0   General Requirements.

      6.1    General requirements as listed in procedure BP-DEIP-P001 shall apply.

7.0   Marking And Stenciling.

      7.1    Marking and stenciling requirements as listed in procedure BP-DEIP-P001 shall apply.

                                                                3




                                                                                                            EXHIBIT A
        Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 186 of 410



8.0   Documentation, Records and Reporting.

      8.1    Documentation, records and reporting requirements as listed in procedure BP-DEIP-P005 shall apply.

9.0   Health, Safety And Environmental.

      9.1    Health, safety and environmental requirements as listed in BP-DEIP-P001 shall apply.

                                                            4




                                                                                                    EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 187 of 410



                                                                      TRANSOCEAN HOLDINGS INC.
                                                                      1311 BROADFIELD, SUITE 400
                                                                      HOUSTON, TX 77084


CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

January 6, 2003

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:      Mr. Jon Sprague — Atlantis Wells Delivery Leader

Re:     Drilling Contract No. 980249 dated December 9, 1998 by and between R&B Falcon Drilling Company predecessor in
        interest to Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor in interest to BP America
        Production Company (“Company”), as amended for RBS-8D (now known as the Deepwater Horizon)

Subject:           Letter of Agreement for adding Offshore Safety Assistant
                   CONTRACTOR-5121-2002-011

Dear Mr. Sprague:

This letter will confirm our agreement to add additional Transocean personnel to the crew complement of the Deepwater Horizon.
Upon execution of this Letter Agreement by Company, Contractor agrees to provide two (2) Offshore Safety Advisors (OSA) on the
Deepwater Horizon in addition to those specified to be specified to be provided in Exhibit F-1 of the Contract as amended. Exhibits
F-1 and F-2 of the Contract shall be amended, as of January 1, 2003 to provide for the following additional personnel:

                                                                         Assigned         Daily Rate per      Hourly Overtime
           Title                                     On Board             to Rig         Person w/ Burden      Rate w/Burden
                    Offshore Safety Advisor              1                  2           $          930.23                   NA

Therefore, the amended crew complement shall show one (1) OSA “On Board” and two (2) “Assigned to Rig”. The amended crew
complement is attached. In summary, all rates in the Contract shall increase by $930.23 per day effective January 1, 2003. Except as
specifically provided herein, all other terms and conditions of the Contract shall remain in full force and effect. Please indicate your
agreement in the space provided below and return one fully executed copy of this letter to me for our files.

If you have any questions, please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you for the opportunity to
be of service.


Sincerely,

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative
On Behalf of Transocean Holdings Inc..

PHONE: (832) 587-8506                         FAX: (832) 587-8754                             EMAIL: cyoung@houston.deepwater.com




                                                                                                                EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 188 of 410



BP
Horizon – OSA
TSF File #01-063

AGREED AND ACCEPTED THIS 27th DAY OF JANUARY, 2003

BP AMERICA PRODUCTION COMPANY


SIGNED /s/ Jerry R Rhoads
PRINTED Jerry R Rhoads
TITLE   Contracts Specialist

                                                2




                                                                        EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 189 of 410



                                                                     TRANSOCEAN HOLDINGS INC.
                                                                     1311 BROADFIELD, SUITE 400
                                                                     HOUSTON, TX 77084


CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

January 7, 2003

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:      Mr. Jon Sprague — Atlantis Wells Delivery Leader

Re:        Drilling Contract No. 980249 dated December 9, 1998 (“Contract”) by and between R&B Falcon Drilling Company
           predecessor in interest to Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor in interest
           to BP America Production Company (“Company”), as amended for RBS-8D (now known as the Deepwater Horizon)

Subject:       Letter of Agreement for Recycling program — Deepwater Horizon
               CONTRACTOR-5121-2002-011

Dear Mr. Sprague:

This letter will confirm our agreement that effective, January 1, 2003, the parties desire to amend the Contract in order for Contractor
to implement a recycling program on the Deepwater Horizon and that Company shall reimburse Contractor for the costs and charges
associated with this Service as detailed in Attachment 1, which is attached hereto and made a part of this Letter Agreement.

Except as expressly amended herein, the terms and conditions of the Contract, as previously amended, will remain in effect. Please
indicate your agreement in the space provided below and return one fully executed copy of this letter to me for our files. If you have
any questions, please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you for the opportunity to be of service.

Sincerely,

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative
On Behalf of Transocean Holdings Inc..


AGREED AND ACCEPTED THIS 7th DAY OF FEBRUARY, 2003

BP AMERICA PRODUCTION COMPANY


SIGNED /s/ Jerry R Rhoads
PRINTED Jerry R Rhoads
TITLE   Contracts Specialist

PHONE: (832) 587-8506                        FAX: (832) 587-8754                              EMAIL: cyoung@houston.deepwater.com




                                                                                                               EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 190 of 410



BP
Horizon – OSA
TSF File #01-063

                                                   ATTACHMENT 1
                                          SCOPE OF WORK AND COMPENSATION
                                      RECYCLING PROGRAM — DEEPWATER HORIZON

1. Scope of Work

Company has requested and Contractor has agreed to provide a recycling program covering recyclable waste materials from
Contractor’s Deepwater Horizon Drilling Unit (“Rig”). This program will commence on 1/1, 2003 and shall continue for the
remaining primary term of the Contract unless terminated by Company by providing written notice thirty (30) days in advance of the
termination date.

Contractor (or its subcontractor) will provide the following services:

    1.     Provide a recycling service to reduce and separate the waste on the Rig.
    2.     Furnish recycling and general waste compactor units to the Rig.
    3.     Supply storage bins at dock locations for collection of recycled materials.
    4.     Collect and transport compacted bags of recycled materials from the storage bins.
    5.     Track and provide totals of the volume of recycled material collected
    6.     Maintain and repair compactor units as needed.
    7.     Training of Rig personnel in operating, tagging and delivery of the recycled materials to the storage bins

At the Fourchon dock location, Company shall be responsible for ensuring that properly marked recyclable material received at the
dock is placed into the appropriate “Recycle the Gulf” storage bin(s) for collection.

2. Rates

Company shall reimburse Contractor the following fees and costs during the term of this recycling service:

Service Fee              $75.00/day

This Service Fee includes:
    1.     Equipment on the Rig to separate and compact recyclables
    2.     Storage Bin located at dock location (Fourchon)
    3.     Pick up and transportation (from Fourchon dock)
    4.     Employee Training packet
    5.     Processing service

Recycle the Gulf Bags — New                                                       5.5 cuft Tri-2 Bags               $ 10.35/each
                                                                                  14 cuft 6 x 2 bags                $ 10.15/each

                                                                     2




                                                                                                                EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 191 of 410



Model 4000 Trash Compactor Bags                       $ 10.20/each

Processing Fee (per bag of recycled material)         $ 1.85/bag

                                                3




                                                                         EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 192 of 410




                                                                      TRANSOCEAN OFFSHORE DEEPWATER DRILLING, INC.
                                                                      4 GREENWAY PLAZA (77046)
                                                                      POST OFFICE BOX 2765
Gregory L. Cauthen                                                    HOUSTON, TEXAS 77252-2765
Senior Vice President, Chief Financial Officer and Treasurer

February 18, 2003

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:      Mr. Randy Rhoads

Re:        Drilling Contract No. 980249 dated December 9, 1998 by and between R&B Falcon Drilling Company predecessor in
           interest to Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor in interest to BP America
           Production Company (“Company”), as amended for RBS-8D (now known as the Deepwater Horizon)

Subject:           Direct Payment of Invoices
                   CONTRACTOR-5121-2002-011

Dear Randy,

This letter is a formal request for BP to pay invoices related to the Contract referenced above by wire transfer to the following
account:

           Transocean Holdings Inc
           Wells Fargo Bank
           Houston, Texas
           Beneficiary: Transocean Holdings Inc
           Account number:
           ABA Number:
           SWIFT Number:

Thank you for your cooperation. If you have any questions, please contact John Keeton at (832) 587-8533 or Chris Young at (832)
587-8506. Thank you for the opportunity to be of service.


Sincerely,

/s/ Gregory L. Cauthen
Gregory L. Cauthen
Senior Vice President, Chief
Financial Officer & Treasurer

cc: Craig Duncan
    Chris Young




                                                                                                               EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 193 of 410



                                                                         TRANSOCEAN HOLDINGS INC.
                                                                         4 GREENWAY PLAZA
                                                                         HOUSTON, TX 77046

CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

February 28, 2003

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:       Mr. Randy Rhoads

Re:         Drilling Contract No. 980249 dated December 9, 1998 by and between R&B Falcon Drilling Company predecessor in
            interest to Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor in interest to BP America
            Production Company (“Company”), as amended for RBS-8D (now known as the Deepwater Horizon)

Subject:             Letter of Agreement for Cost Escalation 2003
                     CONTRACTOR-5121-2002-011

Dear Randy,

We performed the “annual” cost analysis for the Deepwater Horizon as of January 1, 2003 in accordance with Article 2.3
“Adjustment in Dayrates” of the Contract referenced above. The following table summarizes the Baseline Cost changes detailed on
the attached schedule “Basis for Cost Escalation”:

                                                           2001 Baseline Costs       Actual Baseline                            Dayrate
                                                              plus Previous              Costs              Increase/          Increase/
Reference                                                      Agreements            @ Jan. 1, 2003        (Decrease)         (Decrease)
2.3.2a Base Labor Costs                                $               36,008    $            36,139   $            131                 *
2.3.2b Catering Costs                                  $                2,366    $             2,780   $            414   $           414
2.3.2c Maintenance Element                                             13,851                 13,946   $             95                 *
2.3.2d Insurance                                       $                1,799    $             5,137   $          3,338   $         3,338
   Total                                               $           54,024/day    $        58,002/day                      $     3,752/day


* According to Article 2.3.2, rates for each item must vary by => 5% before they can be adjusted.

Notes:

2.3.2a      Base Labor rates did not change but several of our “burdens” did change on January 1. FICA limits increased as well as
            pension accruals and some insurance related items. We reduced the utilization bonus. The net result was a slight increase but
            not the 5% required to trigger an increase. Please note that the total includes all personnel added by letter agreement.

2.3.2b      Contractor’s cost of catering has increased from $27.20 per man per day to $31.95, an increase of 17.5%. Please note the
            catering cost shown on the accompanying schedule only reflects the crew complement in the contract (77 on board the rig)
            while we actually have 83.

PHONE: (832) 587-8506                                      FAX: (832) 587-8754                     EMAIL:cyoung@houston.deepwater.com

                                                                      E-17




                                                                                                                  EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 194 of 410



BP
Horizon – Escalation 2003
TSF File #01-063

2.3.2c   The Maintenance Element of the Baseline Cost increased $95 per day based on the change on the relevant Producer Price
         Index. The Index number for December 2002 increased to 146.8 from 145.8 in August of 2001, an increase of .69 %. The
         Bureau of Labor Statistics Data for the Producer Price Index series ID: WPU119102 is attached. Since the change was less
         than 5% we did not include it in the rate adjustment.

2.3.2d   The insurance element increased $3,338 per day for a 186% increase and accounts for the majority of the overall cost
         increase. The cost of the various coverages is broken out on the accompanying schedule. Insurance costs increased
         dramatically throughout the industry for reasons already discussed. Please note that we lowered the insured value of the rig
         from $350 million to $320 million and increased the deductible from $500,000 to $10 million to reduce the H&M premium.
         Without the increased deductible, the premiums would have been significantly higher. Basically, we are self-insured for the
         first $10 million of coverage. The Marine P&I insurance cost shown on the accompanying schedule reflects a $4,832 per
         assigned person per year accrual determined by our insurance company for the self-insured $10 million.

The following documents are attached for reference: 1) “Basis for Cost Escalations” schedule; 2) “Adjusted Base Labor as of
January 1, 2003”; 3) the Bureau of Labor Statistics Data for the relevant Producer Price Index, and 4) a statement of our annual
insurance premiums.

In summary, all rates in the Contract shall increase by $3,752 per day effective January 1, 2003. Except as specifically provided
herein, all other terms and conditions of the Contract shall remain in full force and effect.

Please indicate your agreement in the space provided below and return one fully executed copy of this letter to me for our files. If you
have any questions, please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you for the opportunity to be of
service.


Sincerely,

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative
On Behalf of R & B Falcon Drilling Co.

AGREED AND ACCEPTED THIS 17 DAY OF APRIL, 2003

BP AMERICA PRODUCTION COMPANY

SIGNED        /s/ J. W. Farnsworth
PRINTED       J. W. Farnsworth
TITLE         VP Exploration

                                                                  E-18

                                                                   2




                                                                                                              EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 195 of 410



                                                     BASIS FOR COST ESCALATIONS
                                                        DEEPWATER HORIZON
                                                             January 1, 2003
                                                                $ Per Day

                                                               2001 Baseline
                                               2001 Baseline    Costs Plus      January 2003                                             Adjusted
                                                Costs Plus      Subsequent     Actual Baseline        Actual            Dayrate            2003
                                                Agreements      Agreements         Costs             Variance           Increase       Baseline Costs
2.3.2a) Base Labor Cost:
     Labor & Burden (for original Contract
        Crew Complement)                       $      25,476   $      25,476   $       25,598    $          122                        $       25,476
     Training & Transportation Costs (for
        original Contract Crew Complement)     $       2,820   $       2,820   $        2,820    $              0                      $        2,820
 ** Labor & Burden for 7 Addl Personnel
        included in 2001 Baseline Calc.        $       2,278             NA               NA                NA                                    NA
 ** Training & Transportation Costs (7 Addl
        Personnel incl. In 2001)               $         335             NA               NA                NA                                    NA
*** Labor & Burden (18 Addl Pers. (incl. 7
        added above) @ Jan 2003)               $           0   $       6,852   $        6,860    $              9                      $        6,852
*** Training & Transportation Costs (18 Addl
        Personnel - Onboard)                   $           0   $         860   $          860    $            0                        $          860
     Total Base Labor Cost                     $      30,909   $      36,008   $       36,139    $          131   $                0   $       36,008
        Percentage Increase                                                                                 036%*

2.3.2b) Base Catering Cost:
     59 Contractor Personnel in Original
        Contract                               $       1,605   $       1,605   $        1,885    $          280                        $        1,885
 ** 7 Additional Personnel included in 2001
        Baseline Cost Calculation              $         190             NA               NA                NA                                    NA
*** 18 Additional Personnel (including the 7
        Addtl. Included in 2001)               $           0   $         490   $          576    $            86                       $          576
     10 Company Personnel                      $         272   $         272   $          320    $            48                       $          320
     Total Base Catering Costs                 $       2,067   $       2,366   $        2,780    $          414   $            414     $        2,780
        Percentage Increase                                                                                 17.5%

2.3.2c) Base Maintenance Element:              $      13,851   $      13,851   $       13,946    $            95   $               0   $       13,851
        Percentage Increase                                                                                 0.69%*

2.3.2d) Base Insurance Cost:
     Hull & Machinery                          $       1,289   $       1,289   $        2,422    $         1,133                       $        2,422
     Marine P&I                                $         343   $         343   $        2,039    $         1,695                       $        2,039
     Excess Liability                          $          72   $          72   $          520    $           448                       $          520
     Brokers Fee                               $          94   $          94   $          110    $            15                       $          110
     Oil Pollution                             $           0   $           0   $           46    $            46                       $           46
     Total Base Insurance Cost:                $       1,799   $       1,799   $        5,137    $         3,338  $          3,338     $        5,137
        Percentage Increase                                                                                185.6%

    Total                                      $      48,626   $      54,024   $       58,002    $         3,977    $        3,752     $       57,776

                                                                                        Total Dayrate Increase =    $    3,752/day



*      Note: The Index did not vary by 5% so the baseline cost and index stays the same as in 2001
**     Note: The 7 Addl Personnel are shown as line items to identify that they were included in the previous (2001) escalation.
***    18 Addtl. Personnel represent all addtl. Personnel added to the crew complement since the original contract.

                                                                      E-19

                                                                        3




                                                                                                                        EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 196 of 410



                                                 DEEPWATER HORIZON
                                                   Adjusted Labor as of
                                                     January 1, 2003

                                                                  A                B               C                  D
                                                                   GOM Base Labor                  GOM Overtime Rates
     No. Of Personnel                                      Daily Rate per                        Daily
   On           Assigned                                    person (inc.     Total Daily on     Overtime          Hourly
  Board          To Rig        JOB CLASSIFICATION             TT&C)           Board Cost         Rates         Overtime Rates
   1               2       OIM                                     965.59            871.93           824.67              68.72
   1               2       OSA - Horizon                           889.04            795.38           748.12              62.34
   3               6       Toolpusher                              786.15          2,077.48           645.23              53.77
   2               4       Driller                                 662.47          1,137.62           621.66              51.81
   4               8       Assistant Driller                       511.05          1,669.57           441.18              36.76
   2               4       Pumpman                                 430.72            674.11           345.42              28.79
   12             24       Floorman                                386.35          3,901.75           342.26              28.52
   14             28       Roustabouts                             346.81          3,998.53           295.13              24.59
   1               2       Welder                                  494.23            400.57           421.13              35.09
   4               8       Crane Operator                          511.05          1,009.57           441.10              36.76
   2               4       Chief Mechanic                          595.17          1,003.03           541.45              45.12
   1               2       Mechanic                                490.02            396.36           416.11              34.68
   2               4       Motor Operator                          386.77            651.13           342.76              28.56
   1               2       Electrical Supervisor                   675.09            581.43           534.17              44.51
   2               4       Chief Electrician                       595.17          1,003.03           541.45              45.12
   1               2       Electrician                             490.02            396.36           416.11              34.68
   2               4       Chief Electronic Technician             603.59          1,019.85           551.47              45.96
   1               2       Senior Sub Sea Sup                      777.26            683.60           636.35              53.03
   1               2       Assistant Subsea                        561.53            467.87           501.34              41.78
   2               4       Material Co-Ordinator                   456.37            725.43           376.00              31.33
   1               2       Master                                  863.11            769.45           722.19              60.18
   1               2       Chief Mate                              687.71            594.05           651.74              54.31
   1               2       Chief Engineer                          803.26            709.59           662.34              55.19
   1               2       1st Assistant Engineer                  645.65            551.99           601.61              50.13
   2               4       2nd Assistant Engineer                  612.00          1,036.68           561.50              46.79
   2               4       DP Operator                             561.53            935.73           501.34              41.78
   2               4       Assistant Dp Operator                   477.40            767.49           401.07              33.42
   2               4       Deck Pusher                             497.81            873.21           475.11              39.59
   1               2       Bosun                                   477.40            383.74           401.07              33.42
   3               6       AB Seaman                               403.59          1,027.17           362.81              30.23
   1               2       RSTT                                    485.82            392.16           411.10              34.26
   1               2       Medic                                   385.88            292.22           291.98              24.33
   0               0       -                                           —                 —                —                  —
   0               0       -                                           —                 —                —                  —
   0               0       -                                           —                 —                —                  —
   0               0       -                                           —                 —                —                  —
   0               0       -                                           —                 —                —                  —
   0               0       -                                           —                 —                —                  —
   0               0       -                                           —                 —                —                  —
   0               0       -                                           —                 —                —                  —
   77             154                                 Total Labor Costs =   $     32,458.08

The figures in column “A” are to be used as the basis for adding personnel to the permanent crew and for determining the
credit for crew members short. This includes all Training, Transportation and Catering costs.

The figures in column “B” are the daily cost of all crew members excluding Training, Transportation and Catering costs.

The figures in column “C” are the daily cost of overtime excluding Training, Transportation and Catering costs (assuming a
daily schedule of 12 hours)

The figures in column “D” are the hourly cost of overtime excluding Training, Transportation and Catering costs.

                                                            E-20

                                                              4




                                                                                                    EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 197 of 410




                                                                  TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.
    BETSY KELLY                                                   4 GREENWAY PLAZA
    MANAGER-INSURANCE                                             HOUSTON, TX 77046

Chris Young
Transocean Holdings, Inc.
1311 Broadfield
Houston, TX 77083

Re: Annual Premiums for Deepwater Horizon 2003

Chris,

Current Insurance as of January 1, 2003:

Coverage:                                         All Risk Hull & Machinery
Insured Value:                                    $ 320,000,000
Deductible:                                       $10,000,000
NET ANNUAL PREMIUM:                               $ 883,943

Coverage:                                         Primary Marine Protection & Indemnity
Deductible:                                       $10,000,000 per occurrence
NET ANNUAL COST:                                  $ 744,235*

Coverage:                                         Excess Liability
Insured Value:                                    $452,000,000
Deductible:                                       XS of Primary Marine P & I
NET ANNUAL PREMIUM:                               $ 189,799

Coverage:                                         Oil Pollution
NET ANNUAL PREMIUM:                               $ 16,820

U.S. Broker:                                      McGriff, Seibels & Williams, Inc
Annual Fee:                                       $ 40,024


* Based on Self Insured Accrual of $4,832 per person x 154 people assigned

(713) 232-7766 FAX                     (713) 232-7630 TEL                            BKELLY@HOUSTON.DEEPWATER.COM

                                                              E-21




                                                                                                 EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 198 of 410



Public Data Query

                    U. S. Department of Labor
                    Bureau of Labor Statistics
                    Bureau of Labor Statistics Data



  www.bls.gov                                                                                                            Search | A-Z Index

BLS Home | Programs & Surveys | Get Detailed Statistics | Glossary | What’s New | Find It! In DOL

Change
Output              From: 1992 To 2002 Go
Options:

                    include graphs NEW!                 More Formatting Options

Data extracted on: January 31, 2003 (12:09:59 PM)

       Producer Price Index-Commodities

Series Id:       WPU119102
Not Seasonally Adjusted
Group:           Machinery and equipment
Item:            Oil field and gas field drilling machinery
Base Date:       8200

Year        Jan         Feb      Mar      Apr         May     Jun           Jul     Aug     Sep        Oct        Nov        Dec     Annual
1992        110.1       110.1    110.1    110.1       110.2    110.4        110.6   110.6   110.6      110.8      112.4      112.5     110.7
1993        112.8       112.9    113.3    112.1       112.0    112.2        112.3   112.3   113.4      113.4      113.4      114.6     112.9
1994        114.6       114.6    114.6    114.6       114.7    114.9        115.4   115.4   115.9      117.8      117.8      117.8     115.7
1995        118.3       118.6    119.2    119.2       119.3    119.6        120.4   120.4   120.4      122.0      122.2      122.2     120.1
1996        124.0       124.0    124.0    124.3       124.2    124.8        125.3   125.3   125.3      126.2      126.6      127.1     125.1
1997        127.7       127.9    128.6    129.1       129.2    129.3        129.3   129.5   129.7      130.3      131.4      132.0     129.5
1998        133.1       132.9    133.1    133.0       133.0    133.0        132.9   132.9   132.9      133.6      133.6      133.6     133.1
1999        133.8       133.7    133.7    133.9       133.9    134.0        134.0   133.7   133.7      133.7      134.4      134.6     133.9
2000        134.9       136.3    136.3    136.3       136.5    136.5        136.5   136.6   136.7      138.7      138.7      138.7     136.9
2001        143.5       143.9    144.0    144.0       144.0    145.5        145.6   145.8   145.7      146.1      146.1      146.1     145.0
2002        146.2       146.2    146.6    146.6       146.4    146.4        146.4   146.4   146.8(P)   146.8(P)   146.8(P)   146.8(P) 146.5(P)



(P): Preliminary. All indexes are subject to revision four months after original publication.

              Frequently Asked Questions | Freedom of Information Act | Customer Survey
              Privacy & Security Statement | Linking to Our Site | Accessibility Information

                                                                       E-22

                                                                        1




                                                                                                                   EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 199 of 410



                                                                    TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.
                                                                    1311 BROADFIELD, SUITE 400
                                                                    HOUSTON, TX 77084


CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

March 3, 2003

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:      Mr. Randy Rhoads

Re:        Drilling Contract No. 980249 dated December 9, 1998 by and between R&B Falcon Drilling Company predecessor in
           interest to Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor in interest to BP America
           Production Company (“Company”), as amended for RBS-8D (now known as the Deepwater Horizon)

Subject:           Letter of Agreement for Rental of 6 5/8” HWDP
                   CONTRACTOR-5121-2002-011

Dear Randy,

This letter is to reflect our agreement to purchase 23 joints of 6 5/8” drill pipe (per Smith’s Quote No. D03-0557) and rent it to BP
over the remaining term of the Contract referenced above. The total rental amount will be 1.27418155 times the cost of the pipe. The
pipe cost $107,311.56 including inspection. Therefore, the total rental payment will be $136,734.40 over the remaining term of the
contract. We received the pipe on March 3, 2003. Therefore, the rental rate will be $242.01 per day starting March 4, 2003 and ending
September 18, 2004. If the Contract should be terminated for any reason, BP agrees to pay the difference between $136,734.40 and the
total rental paid up to that time. BP will be responsible for all inspections during the term of the rental. The pipe shall be treated as
Contractor’s in-hole equipment per Article 22 of the Contract.

Please indicate your agreement in the space provided below and return one fully executed copy of this letter to me for our files. If you
have any questions, please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you for the opportunity to be of
service.


Sincerely,

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative

AGREED AND ACCEPTED THIS 14th DAY OF APRIL, 2003
BP AMERICA PRODUCTION COMPANY

SIGNED         /s/ Jerry R Rhoads
PRINTED        Jerry R Rhoads
TITLE          Contracts Specialist

PHONE: (832) 587-8506                                    FAX: (832) 587-8754                  EMAIL:cyoung@houston.deepwater.com




                                                                                                              EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 200 of 410



                                                                     TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.
                                                                     1311 BROADFIELD, SUITE 400
                                                                     HOUSTON, TX 77084



CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

March 20, 2003

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:      Mr. Randy Rhoads

Re:        Drilling Contract No. 980249 dated December 9, 1998 by and between R&B Falcon Drilling Company (“Contractor”)
           and Vastar Resources, Inc. predecessor in interest to BP America Production Company (“Company”), as amended for
           RBS-8D (now known as the Deepwater Horizon)

Subject:           Letter of Agreement for 6 5/8” Drill Pipe Rental dated November 1, 2002
                   CONTRACTOR-5121-2002-011

Dear Randy,

This letter is to document the actual cost and daily rental rate for the 6 5/8” drill pipe referenced in our November 1, 2002 letter
agreement.

According to the November 1, 2002 Agreement, the total rental amount will be 1.27418155 times the actual cost of the pipe. The pipe
cost $1,352,110.27 including trucking and inspection so the total rental payment will be $1,722,833.96 over the remaining term of the
contract. Therefore, the daily rental rate will be $3,208.26 per day starting on April 1, 2003 and continuing through September 18,
2004 (537 days). If the contract is terminated for any reason prior to September 18, 2004, BP agrees to pay the difference between
$1,722,833.96 and the total rental paid up to the time of termination.

BP will be responsible for all inspections during the term of the rental. The pipe shall be treated as Contractor’s in-hole equipment per
Article 22 of the Contract.

If you have any questions, please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you for the opportunity to
be of service.


Sincerely,

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative
AGREED AND ACCEPTED THIS 14th DAY OF APRIL, 2003
BP AMERICA PRODUCTION COMPANY


SIGNED /s/ Jerry R Rhoads
PRINTED Jerry R Rhoads
TITLE   Contracts Specialist

PHONE: (832) 587-8506                                  FAX: (832) 587-8754                      EMAIL:cyoung@houston.deepwater.com




                                                                                                                EXHIBIT A
                Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 201 of 410




                                                                      TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.
                                                                      1311 BROADFIELD, SUITE 400
                                                                      HOUSTON, TX 77084



CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

November 1, 2002

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:      Mr. Randy Rhoads

Re:        Drilling Contract No. 980249 dated December 9, 1998 (“Contract”) by and between R&B Falcon Drilling Company
           predecessor in interest to Transocean Holdings, Inc,(“Contractor or TODDI”) and Vastar Resources, Inc. predecessor in
           interest to BP America Production Company (“Company”), as amended for RBS-8D (now known as the Deepwater
           Horizon)

Subject:             Letter of Agreement for 6 5/8” Drill Pipe Rental
                     CONTRACTOR-5121-2002-011

Dear Randy,

This letter is to document the agreement between Transocean Offshore Deepwater Drilling Inc. (TODDI) and Company for the rental
of 18,000 feet of 6 5/8” R-3 drill pipe for use on the Deepwater Horizon.

Company and TODDI hereby agree to the following terms and conditions:

           1.    TODDI shall purchase the following pipe and rent it to Company over the remaining term of the Contract referenced
                 above. Specifications of the pipe are as follows:

                 Footage                                18,000                  Joints                  439
                 Pipe OD                                6 5/8”                  Connection              6 5/8 FH
                 Weight                                 34.01                   OD                      8 1/ 4 ”
                 Grade                                  S-135                   ID                      4 1/ 4 ”
                 Upset                                  IEU                     Pin Tong                10”
                 Range                                  3                       Box Tong                13”
                 Internal Coating                       TK34 XT*                Hardfacing Pin          None
                 Inspection                             Truscope AS             Hardfacing Box          Armacor M

                 Delivery                               16 weeks*
                 Make & Break & 95% wall included


                 * Changes from Grant Prideco quote 30726

           2.    Tooljoints (Pin & Box) shall be manufactured long enough to provide for a minimum of two full recuts and still have
                 sufficient tong space excluding proud hardbanded area. Company’s coating, hardbanding and make & break
                 specifications are attached and made a part of this Agreement.

PHONE: (832) 587-8506                                   FAX: (832) 587-8754                    EMAIL:cyoung@houston.deepwater.com




                                                                                                              EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 202 of 410



         3.    The rental rate will be approximately $3,000/day assuming that 18 months will be remaining on the contract at time of
               pipe delivery and that the total cost of the pipe is approximately $1.29 million. The exact calculation will be made when
               the pipe is delivered and the total cost (based on good footage) and the remaining number of days in the term are known.
               The total rental amount to be recovered will be calculated at 1.27418155 times the total cost of the pipe. The total cost of
               the pipe will include inspection and transportation.

         4.    The rental rate shall begin upon delivery of the pipe to TODDI following acceptance in accordance with Company’s
               QA/QC specifications and inspection criteria. These specifications and criteria are made a part of this Agreement. The
               rental rate shall cease when the total rental paid equals 1.27418155 times the final cost of the pipe. The rental agreement
               will continue as long the Contract is in force however the rental rate will be zero after the total rental paid equals
               1.27418155 times the final cost of the pipe.

         5.    Contractor shall furnish all handling equipment required for this pipe during the term of the rental at no cost to
               Company.

         6.    Initial inspection is included in the cost of the pipe. Company reserves the right to re-inspect the pipe at Company’s cost.
               Company will be responsible for all inspections during the term of the rental.

         7.    The pipe shall be treated as Contractor’s in-hole equipment per Article 22.3 of the Contract except for the cost of
               inspections.

         8.    During the term of the rental, Company will have the option of moving the pipe to another Transocean Rig at Company’s
               option and expense.

If you are in agreement with the above, please sign in the space provided below and return one fully executed copy of this letter to me
for our files.

If you have any questions, please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you for the opportunity to
be of service.

Sincerely,

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative

AGREED AND ACCEPTED THIS 3RD DAY OF FEBRUARY, 2003
BP AMERICA PRODUCTION COMPANY


SIGNED /s/ Jerry R Rhoads
PRINTED Jerry R Rhoads
TITLE   Contracts Specialist




                                                                                                                 EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 203 of 410



                                                                     TRANSOCEAN HOLDINGS INC.
                                                                     1311 BROADFIELD, SUITE 400
                                                                     HOUSTON, TX 77084



CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

November 12, 2003

BP Deepwater Development Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:      Mr. Jon Sprague – Atlantis Wells Delivery Leader

Re:        Drilling Contract No. 980249 dated December 9, 1998 by and between R&B Falcon Drilling Company predecessor in
           interest to Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor in interest to BP America
           Production Company (“Company”), as amended for RBS-8D (now known as the Deepwater Horizon)

Subject:           Letter of Agreement for adding Tool Pusher in BP’s Office
                   CONTRACTOR-5121-2002-011

Dear Mr. Sprague:

Upon execution of this Letter Agreement by COMPANY, CONTRACTOR agrees to provide one (1) Tool Pusher to work in BP’s
offices in addition to those specified in Exhibit F-1 of the Contract as amended.

COMPANY has requested and CONTRACTOR agrees that CONTRACTOR will provide one (1) additional Sr. Toolpusher to work
in COMPANY’s offices during the Atlantis Project. The Sr. Toolpusher will be shore based and work at COMPANY’s offices as
required to support the Atlantis Project on an even rotating schedule. Work will commence on or about December 1, 2003.

CONTRACTOR shall invoice COMPANY at the rate of US$786 (Seven Hundred Eighty Six) per day worked and for all documented
reasonable and necessary travel costs and living (room and board) expenses (at no mark-up to actual costs). The Sr. Toolpusher will be
available for work seven days a week on 14 day on and 14 day off schedule and COMPANY shall be billed monthly for every day
available for work during the month. CONTRACTOR will supply supporting documentation with each monthly invoice as evidence
of days available for work.

COMPANY reserves the right to release the services of the Sr. Toolpusher at anytime upon thirty (30) days prior written notice to
CONTRACTOR. COMPANY and CONTRACTOR will document when the Sr. Toolpusher is released from duty for services on this
special Atlantis Project assignment, thus ending the applicability of this contract amendment.

Except as specifically provided herein, all other terms and conditions of the Contract shall remain in full force and effect. Please
indicate your agreement in the space provided below and return one fully executed copy of this letter to me for our files.

If you have any questions, please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you for the opportunity to
be of service.

PHONE: (832) 587-8506                                  FAX: (832) 587-8754                     EMAIL:cyoung@houston.deepwater.com




                                                                                                                EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 204 of 410



BP
Horizon – TP in BP’s office
TSF File #01-063

Sincerely,

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative
On Behalf of Transocean Holdings Inc.,

AGREED AND ACCEPTED THIS 1st DAY OF DECEMBER, 2003

BP DEEPWATER DEVELOPMENT COMPANY

SIGNED /s/ Jerry R Rhoads
PRINTED Jerry R Rhoads
TITLE   Contracts Specialist

                                                2




                                                                           EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 205 of 410



                                                                           TRANSOCEAN HOLDINGS INC.
                                                                           4 GREENWAY PLAZA
                                                                           HOUSTON, TX 77046



CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

February 28, 2004

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:    Mr. Randy Rhoads

Re:         Drilling Contract No. 980249 dated December 9, 1998 by and between R&B Falcon Drilling Company predecessor in
            interest to Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor in interest to BP America
            Production Company (“Company”), as amended for RBS-8D (now known as the Deepwater Horizon)

Subject:               Letter of Agreement for Cost Escalation 2003
                       Transocean Ref: 5121-2001063-027

Dear Randy,

We performed the “annual” cost analysis for the Deepwater Horizon as of January 1, 2004 in accordance with Article 2.3
“Adjustment in Dayrates” of the Contract referenced above. The following table summarizes the Baseline Cost changes detailed on
the attached schedule “Basis for Cost Escalation”:

                                                     2003 Baseline              Actual Baseline                                   Dayrate
                                                   Costs plus Previous              Costs                 Increase/              Increase/
Reference                                             Agreements                @ Jan. 1, 2003           (Decrease)             (Decrease)
2.3.2a Base Labor Costs                        $               36,008      $              36,099   $                    91                      *
2.3.2b Catering Costs                          $                2,780      $               2,650   $                  (130) $                (130)
2.3.2c Maintenance Element                     $               13,851      $              14,589   $                   738 $                  738
2.3.2d Insurance                               $                5,137      $               5,137                         0
                                       Total   $           57,776/day      $          58,475/day                            $           608day


* According to Article 2.3.2, rates for each item must vary by => 5% before they can be adjusted.

Notes:

2.3.2a      Base Labor rates changed by the adjustment of the utilization bonus and pension accruals. The net result was a slight increase
            but not the 5% required to trigger an increase.

2.3.2b      We have changed catering companies on the Horizon which has provided a decrease from $31.95 per man per day to $30.45,
            a decrease of 6.3%. Please note the catering cost shown on the accompanying schedule only reflects the crew complement in
            the contract (77 on board the rig) while we actually have 83.

PHONE: (832) 587-8506                                      FAX: (832) 587-8754                         EMAIL:cyoung@houston.deepwater.com

                                                                         E-23




                                                                                                                        EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 206 of 410



BP
Horizon – Escalation 2004
TSF File #01-063

2.3.2c   The Maintenance Element of the Baseline Cost increased $738 per day based on the change on the relevant Producer Price
         Index. The Index number for December 2003 increased to 153.8 from 145.8 in August of 2001, an increase of 5.33%. The
         Bureau of Labor Statistics Data for the Producer Price Index series ID: WPU119102 is attached.

2.3.2d   Costs of insurance premiums have not changed due to the fact that our Risk Department negotiated a 14 month agreement for
         the previous increases. We will keep you advised of any increases regarding insurance.

The following documents are attached for reference: 1) “Basis for Cost Escalations” schedule; 2) “Adjusted Base Labor as of January
1, 2004”; and 3) the Bureau of Labor Statistics Data for the relevant Producer Price Index.

In summary, the following adjustments will be made:

Paragraph 2.3.2b                (130)
Paragraph 2.3.2c                 738
Total Increase            $      608 net increase effective January 1, 2004

Except as specifically provided herein, all other terms and conditions of the Contract shall remain in full force and effect.

Please indicate your agreement in the space provided below and return one fully executed copy of this letter to me for our files. If you
have any questions, please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you for the opportunity to be of
service.


Sincerely,

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative
On Behalf of R & B Falcon Drilling Co.


AGREED AND ACCEPTED THIS 31 DAY OF MARCH, 2004

BP AMERICA PRODUCTION COMPANY

SIGNED /s/ Scott Sigurdson
PRINTED Scott Sigurdson
TITLE   Wells Manager

                                                                   E-24

                                                                    2




                                                                                                                EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 207 of 410



                                                BASIS FOR COST ESCALATIONS
                                                   DEEPWATER HORIZON
                                                        January 1, 2004
                                                           $ Per Day

                                                                  January 2003           January 2004                              Adjusted
                                                                 Actual Baseline        Actual Baseline                              2004
Clause No.:                                                          Costs                  Costs              Variance          Baseline Costs
       2.3.2a) Base Labor Cost:
               Labor & Burden (per schedule)                 $            25,476    $            25,626    $         150     $           25,476
               Training & Transportation Costs               $             2,820    $             3,024    $         204     $            2,820
            ** Labor & Burden (18 Addl Personnel -
                 Onboard)                                    $              6,852   $              6,792   $         -59     $            6,852
            ** (Training & Transportation Costs (18 Addl
                 Personnel - Onboard)                        $               860    $               656    $        -204   $                860
               Total Base Labor Cost                         $            36,008    $            36,099    $          91   $             36,008
                    Percentage Increase                                                                             0.25%*

       2.3.2b) Base Catering Cost:
               59 Contractor Personnel                       $              1,885   $              1,797   $          -88    $            1,797
            ** 18 Additional Personnel                       $                576   $                549   $          -27    $              549
               10 Company Personnel                          $                320   $                305   $          -15    $              305
               Total Base Catering Costs                     $              2,780   $              2,650   $        -130     $            2,650
                   Percentage Increase                                                                               -6.3%

       2.3.2c) Base Maintenance Element:                     $            13,851    $            14,589    $         738  $              14,589
                 Percentage Increase                                                                                5.33%

       2.3.2d) Base Insurance Cost:
               Hull & Machinery                              $              2,422   $              2,422   $            0    $            2,422
               Marine P&I                                    $              2,039   $              2,039   $            0    $            2,039
               Excess Liability                              $                520   $                520   $            0    $              521
               Brokers Fee                                   $                110   $                110   $            0    $              110
               Oil Pollution                                 $                 46   $                 46   $            0    $               46
               Total Base Insurance Cost:                    $              5,137   $              5,137   $            0    $            5,137
                    Percentage Increase                                                                               0.0%

Total Baseline Operating Costs                               $            57,776    $            58,475    $         608     $           58,384

                                                                           Total Dayrate Increase =                          $         608/day


* Note: The Index did not vary by 5% so the baseline cost and index stays the same as in 2003
**Note: The 7 Addl Personnel are included as line items to identify that they were included in the previous escalation.
The 18 Addl Personnel includes all personnel added to the contract and these lines indicate the increases on all Addl Personnel.

                                                                   E-25




                                                                                                                    EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 208 of 410



                                                      DEEPWATER HORIZON
                                                        Adjusted Labor as of
                                                          January 1, 2004

                                                                    A                  B             C                 D
                                                                       GOM Base Labor                 GOM Overtime Rates
        No. of Personnel                                       Daily Rate per                      Daily
On                Assigned To                                   person (inc.     Total Daily on   Overtime          Hourly
Board                 Rig          JOB CLASSIFICATION             TT&C)           Board Cost       Rates         Overtime Rates
   1                  2         OIM                                    958.32            866.16        818.90             68.24
   1                  2         OSA - Horizon                          868.26            776.10        728.84             60.74
   3                  6         Toolpusher                             793.31          2,103.44        653.89             54.49
   2                  4         Driller                                659.31          1,134.31        619.69             51.64
   4                  8         Assistant Driller                      508.91          1,667.01        440.42             36.70
   2                  4         Pumpman                                427.86            671.40        343.80             28.65
   12                 24        Floorman                               383.58          3,886.55        340.75             28.40
   14                 28        Roustabouts                            342.07          3,953.17        291.27             24.27
   1                  2         Welder                                 483.29            391.13        409.87             34.16
   4                  8         Crane Operator                         499.66          1,630.00        429.39             35.78
   2                  4         Chief Mechanic                         591.28            998.23        538.59             44.88
   1                  2         Mechanic                               493.19            401.03        421.68             35.14
   2                  4         Motor Operator                         397.26            675.10        357.04             29.75
   1                  2         Electrical Supervisor                  659.31            567.15        519.90             43.32
   2                  4         Chief Electrician                      589.72            995.12        536.74             44.73
   1                  2         Electrician                            488.44            396.28        416.02             34.67
   2                  4         Chief Electronic Technician            597.91          1,011.50        546.50             45.54
   1                  2         Senior Sub Sea Sup                     759.49            667.32        620.07             51.67
   1                  2         Assistant Subsea                       559.02            466.86        500.14             41.68
   2                  4         Material Co-Ordinator                  451.60            718.88        372.10             31.01
   1                  2         Master                                 852.37            760.21        712.95             59.41
   1                  2         Chief Mate                             671.59            579.43        634.32             52.86
   1                  2         Chief Engineer                         759.56            667.40        620.14             51.68
   1                  2         1st Assistant Engineer                 658.33            566.17        618.52             51.54
   2                  4         2nd Assistant Engineer                 653.50          1,122.68        612.76             51.06
   2                  4         DP Operator                            561.07            937.81        502.58             41.88
   2                  4         Assistant Dp Operator                  475.10            765.88        400.11             33.34
   2                  4         Deck Pusher                            491.25            863.09        469.07             39.09
   1                  2         Bosun                                  480.83            388.67        406.94             33.91
   3                  6         AB Seaman                              401.43          1,025.18        362.02             30.17
   1                  2         RSTT                                   475.10            382.94        400.11             33.34
   1                  2         Medic                                  475.10            382.94        400.11             33.34
   0                  0         -                                          —                 —             —                 —
   0                  0         -                                          —                 —             —                 —
   0                  0         -                                          —                 —             —                 —
   0                  0         -                                          —                 —             —                 —
   0                  0         -                                          —                 —             —                 —
   0                  0         -                                          —                 —             —                 —
   0                  0         -                                          —                 —             —                 —
   77                154                                  Total Labor Costs =   $     32,419.17

The figures in column “A” are to be used as the basis for adding personnel to the permanent crew and for determining the
credit for crew members short. This includes all Training, Transportation and Catering costs.

The figures in column “B” are the daily cost of all crew members excluding Training, Transportation and Catering costs.

The figures in column “C” are the daily cost of overtime excluding Training, Transportation and Catering costs (assuming a
daily schedule of 12 hours)

The figures in column “D” are the hourly cost of overtime excluding Training, Transportation and Catering costs.

                                                                 E-26




                                                                                                        EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 209 of 410



                                                                    TRANSOCEAN HOLDINGS, INC.
                                                                    1311 BROADFIELD, SUITE 400
                                                                    HOUSTON, TX 77084



CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

April 19, 2004

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:      Mr. Randy Rhoads

Re:        Drilling Contract No. 980249 dated December 9, 1998 (“Contract”) by and between R&B Falcon Drilling Company
           predecessor in interest to Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor in interest
           to BP America Production Company (“Company”), as amended for RBS-8D (now known as the Deepwater Horizon)

Subject:            Contract Extension Agreement (“Agreement”)
                    CONTRACTOR-5121-2002-011

Dear Randy,

This letter will confirm our agreement to extend the Contract under the same terms and conditions except as modified herein:

1) Term:

   a)      The term of the extension (Extension Period) shall be one (1) year commencing September 18, 2004.

   b) Article 1.1.2 of the Contract shall be amended so that there will be no further options to extend the Contract after this
      Extension Period.

2) Rates:

   The dayrates specified in Exhibit “A” shall be amended to the following rates at commencement of the one (1) year Extension
   Period:

      1.          Operating Rate                $165,000 /day
      2.          Moving Rate                   165,000
      3.          Standby w/ crews              165,000
      4.          Standby w/o crews             165,000, less documented cost savings
      5.          Stack w/ crews                165,000, less documented cost savings
      6.          Stack w/o crews               165,000, less documented cost savings
      7.          Equipment Repair              165,000 subject to article 2.2.5 (A)
      8.          Hurricane Evacuation          165,000 standby w/o crew plus documented expenses of evacuated crew.

   The rates specified above are subject to the following conditions:

PHONE: (832) 587-8506                                 FAX: (832) 587-8754                     EMAIL:cyoung@houston.deepwater.com




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 210 of 410



BP
Horizon Extension Agreement
TSF File #01-063

  a)   Revised Personnel Complement

       Exhibit “F-1” of the Contract shall be amended effective at the commencement of the Extension Period to include the personnel
       complement attached as Exhibit 1 hereto, which recognizes Contractor’s revised maintenance philosophy and optimized
       crewing plan. In addition, to provide both parties flexibility to adjust crewing levels as circumstances allow, Company and
       Contractor agree to the following:

       As conditions warrant, Contractor, with Company representative’s consent (which shall not be unreasonably withheld), may
       reduce the number of personnel (for those job classifications listed in the table below) assigned to the rig from the number listed
       in the table below as “Current Personnel Assigned to Rig” to the number listed in “Revised Personnel Assigned to Rig Per
       Exhibit 1”. Adjustments within the ranges reflected in the table will not incur a corresponding adjustment in dayrates.

                                                                            Revised Personnel
                                                                             Assigned to Rig                      Current Personnel
                       Job Classification                                    Per Exhibit “1”                       Assigned to Rig
                       Toolpusher                                                   6                                    8
                       Derrickman/Floorman/Pumpman                                 24                                    28
                       Crane Operator                                               6                                    8
                       Roustabouts/Lead Roustabouts                                22                                    28
                       OSA                                                          0                                    2

       At any time during the Extension Period, if Company determines that any previous reductions to personnel in the classifications
       listed above do not permit safe and efficient rig operations, Company’s representative may require Contractor to increase the
       number of personnel assigned to the rig listed in the table above from any reduced level back up to the number listed in the table
       above as “Current Personnel Assigned to Rig”. Adjustments within the ranges reflected in the table will not incur a
       corresponding adjustment in dayrates.

       Should Company require extra permanent rig staff in addition to; 1) the “Current Personnel Assigned to Rig” for the job
       classifications listed in the table above, or 2) the other job classifications listed in the revised “Exhibit “F-1” Personnel
       Complement” attached hereto as Exhibit 1, the additional personnel will be added to the personnel complement and the dayrates
       specified in Attachment “A” of the Contract, as amended, will be adjusted for the increase in expense.

       Contractor will be responsible, at its sole cost, for any additional personnel required for operation, repair or maintenance of the
       vessel and the dayrates will not be adjusted to reflect any such increases.

  b) Operating Costs:

       The rates specified in item (2) hereof are based on the “Basis for Cost Escalations dated January 1, 2004” documented in our
       February 28, 2004 “Letter of Agreement for Cost Escalation 2004”

                                                                     2




                                                                                                                 EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 211 of 410



     as amended for the revised personnel complement set forth in the new Exhibit F-1 per Section 2 a) of this Agreement. The
     “Revised Basis for Cost Escalations” based on the revised personnel complement set forth in the new Exhibit F-1 per Section 2
     a) of this Agreement is attached hcrcto as Exhibit 2. The “Revised Basis for Cost Escalations” in Exhibit 2 shall serve as the
     baseline for cost adjustments as of the commencement date of the Extension Period. At the commencement of the Extension
     Period, Article 2.3.2 of the Contract will be amended to read as follows:

           Article 2.3.2 Amended:

           2.3.2 The dayrates set forth in Exhibit A as amended shall be revised as of the commencement of the Extension Period as
           defined in the Contract Extension Agreement dated April 14, 2004 (the “Extension Agreement”) to reflect the change in
           costs from the “Revised Basis for Cost Escalation dated January 1, 2004” (attached as Exhibit 2 to the Extension
           Agreement) if the costs of any of the items hereafter listed shall vary in an amount equal to or greater than three percent
           (3%) from the costs thereof.

               a.   Labor costs, including all benefits, of CONTRACTOR’S personnel listed in Exhibit F;
               b.   CONTRACTOR’S cost of catering;
               c.   CONTRACTOR’S cost of spare parts and supplies vary and that the parties shall use the United States Department
                    of Labor’s Producer Price Index Commodity Code No. 1191.02 . Oil Field and Gas Field Drilling Machinery to
                    determine what extent a price variance has occurred in said spare parts and supplies.
               d.   Cost of insurance not based solely on CONTRACTOR’S loss or claim record.

           CONTRACTOR must show documented proof for any dayrate adjustments due to changes in CONTRACTOR’S cost of
           labor, insurance or catering. After any adjustment, the adjusted costs shall be the new basis for cost escalation.

c)   Amendments to the Contract:

     The Contract contains numerous amendments related to the provision of equipment, personnel, supplies and activities. The
     Extension Period dayrates specified in 2 above reflect all such amendments except as otherwise noted herein.

     i)    Equipment Added during the Initial Term per Letter Agreements :

           Certain letter amendments to the Contract provided for lump sum payments, rental payments, or formulaic and other
           increases to the operating rates to permit Contractor’s recovery of certain costs within the Contract’s initial term for
           purchasing additional equipment. The parties agree that the payment obligations arising under such amendments will expire
           at the end of the Contract’s initial term as originally contemplated but that any maintenance or removal obligations will
           continue to the end of the Extension Period. Letter agreements regarding equipment are attached hereto as Exhibit 3.

     ii)    Amendments Adding Personnel:

           The revised personnel complement referenced in item 2(a) of this Agreement incorporates all personnel added to the rig at
           Company’s expense in previous amendments to the Contract so that there will be no additional rig based personnel billed in
           addition to the dayrate unless

                                                                   3




                                                                                                              EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 212 of 410



             added by Company as set forth in Item 2(a) of this Agreement. The costs related to the November 12, 2003 amendment
             adding a tool pusher to work in Company’s office are not included in the rates specified in item (2) hereof and Company
             will remain responsible for the cost.

       iii) Other Amendments to the Contract:

             Rental equipment (other than the equipment covered in 2.c.i. above) and/or third party services provided by Contractor, if
             any, are not included in the extension dayrates. The Recycle the Gulf agreement dated January 7, 2003 will continue per
             the terms of that agreement and the cost is not included in the dayrates specified in item (2) hereof.

  d) Drilling Riser

      Contractor acknowledges that the Deepwater Horizon is equipped to drill in 10,000 feet of water with the sole exception of
      adequate length of drilling riser. Company and Contractor agree that during the term of this Agreement, Company may
      authorize Contractor to use excess riser from the Discoverer Enterprise (or any other Contractor rig that Company may have
      under contract in the Gulf of Mexico during the time of the requirement) on the Deepwater Horizon to enable the Deepwater
      Horizon to drill in water depths up to 10,000’. If Company authorizes Contractor to use the excess riser, Contractor shall obtain,
      a riser analysis confirming that the use of the excess riser in the water depth contemplated meets appropriate safety and
      operational standards. In the event Contractor is unable to obtain such a confirming analysis, the parties shall promptly meet in
      good faith to discuss and implement alternatives to meet Company’s need for excess riser use. Once the confirming analysis has
      been obtained, or an alternative has been agreed to and implemented, Contractor agrees to order any adapters or crossovers
      required subject to Company’s agreement to reimburse Contractor per Article 8.1.2 of the Contract. Company shall provide
      adequate written notice before the intended use of the excess riser, in order to enable timely delivery of the required crossovers.
      Company shall be responsible for all transportation of riser between the rigs.

Except as specifically set forth above, all other terms and conditions of the Contact, as amended to date, shall remain unchanged.

Please signify your agreement with this Agreement by signing both originals in the space provided below and return one (1) fully
executed original to us for our records.

Sincerely,

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative
On Behalf of Transocean Holdings, Inc.

ACCEPTED AND AGREED TO:

By: /s/ ILLEGIBLE                                                    Date: 4/26/04
On Behalf of BP America Production Company

                                                                    4




                                                                                                              EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 213 of 410



                                                               EXHIBIT 1

                                                   PERSONNEL COMPLEMENT

                                                      DEEPWATER HORIZON

                                                                              A               B             C              D
                                                                               GOM Base Labor              GOM Overtime Rates
        No. of Personnel                                                Daily Rate per                    Daily
On                  Assigned                                             person (inc.   Total Daily on   Overtime       Hourly
Board                To Rig            JOB CLASSIFICATION                  TT&C)         Board Cost       Rates      Overtime Rates
   1                  2        OIM                                            958.34         866.18         818.92           68.24
   3                  6        Toolpusher                                     793.33       2,103.50         653.91           54.49
   2                  4        Driller                                        659.33       1,134.34         619.71           51.64
   4                  8        Assistant Driller                              508.92       1,667.06         440.43           36.70
   2                  4        Derrickman                                     458.73         733.15         380.61           31.72
   2                  4        Pumpman                                        427.87         671.41         343.82           28.65
   8                  16       Floorman                                       383.59       2,591.11         340.76           28.40
   1                  2        Maintenance Supervisor                         776.45         684.29         637.03           53.09
   1                  2        Mechanical Supervisor                          659.33         567.17         519.91           43.33
   2                  4        Chief Mechanic                                 591.29         998.26         538.61           44.88
   2                  4        Mechanic                                       493.20         802.09         421.69           35.14
   1                  2        Senior Motor Operator                          446.45         354.29         365.97           30.50
   2                  4        Motor Operator                                 397.26         675.12         357.05           29.75
   1                  2        Electrical Supervisor                          659.33         567.17         519.91           43.33
   1                  2        Chief Electrician                              589.74         497.58         536.75           44.73
   1                  2        Electrician                                    488.46         396.30         416.03           34.67
   1                  2        Chief Electronic Technician                    597.92         505.76         546.51           45.54
   1                  2        Electronic Technician                          492.55         400.39         420.91           35.08
   1                  2        Senior Sub Sea Sup Dp                          759.51         667.34         620.09           51.67
   1                  2        Subsea Supervisor                              634.77         542.61         590.43           49.20
   1                  2        Master                                         852.39         760.23         712.97           59.41
   1                  2        Chief Mate                                     671.61         579.45         634.35           52.86
   1                  2        Bosun                                          480.84         388.68         406.96           33.91
   3                  6        AB Seaman                                      401.44       1,025.21         362.03           30.17
   2                  4        DP Operator                                    561.08         937.84         502.60           41.88
   2                  4        Assistant Dp Operator                          475.11         765.90         400.13           33.34
   3                  6        Crane Operator                                 499.67       1,222.54         429.40           35.78
   1                  2        Deck Pusher                                    491.26         431.55         469.09           39.09
   2                  4        Lead Roustabouts                               355.34         591.28         307.09           25.59
   9                  18       Roustabouts                                    342.08       2,541.39         291.28           24.27
   1                  2        Welder                                         483.30         391.14         409.88           34.16
   1                  2        Senior Materials Co-Ordinator                  524.24         432.08         384.82           32.07
   1                  2        Material Co-Ordinator                          451.61         359.45         372.12           31.01
   1                  2        Medic                                          475.11         382.95         400.13           33.34
   1                  2        Radio Operator                                 419.84         327.68         334.25           27.85
   1                  2        RSTC                                           516.05         423.89         448.92           37.41
   0                  0        -                                                  —              —              —               —
   0                  0        -                                                  —              —              —               —
   0                  0        -                                                  —              —              —               —
   0                  0        -                                                  —              —              —               —
   69                138                                         Total Labor Costs =    $ 28,986.39

The figures in column “A” are to be used as the basis for adding personnel to the permanent crew and for determining the
credit for crew members short. This includes all Training, Transportation and Catering costs.

The figures in column “B” are the daily cost of all crew members excluding Training, Transportation and Catering costs.

The figures in column “C” are the daily cost of overtime excluding Training, Transportation and Catering costs (assuming a
daily schedule of 12 hours)

The figures in column “D” are the hourly cost of overtime excluding Training, Transportation and Catering costs.

                                                                   5




                                                                                                           EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 214 of 410



                                                    EXHIBIT 2

                                        REVISED BASIS FOR COST ESCALATIONS
                                               DEEPWATER HORIZON
                                                   January 1, 2004
                                                      $ Per Day

                                                                                        Adjusted
                                                                                          2004
Clause No.:                                                                           Baseline Costs
  2.3.2a) Base Labor Cost:
          Labor & Burden (per schedule)                                           $          28,986
          Training & Transportation Costs                                         $           3,447
          Total Base Labor Cost                                                   $          32,433

  2.3.2b) Base Catering Cost:
         69 Contractor Personnel                                                  $            2,101
         10 Company Personnel                                                     $              305
         Total Base Catering Costs                                                $            2,406

  2.3.2c) Base Maintenance Element:                                               $          14,589
            Percentage Increase

  2.3.2d) Base Insurance Cost:
         Hull & Machinery                                                         $            2,422
         Marine P&I                                                               $            2,039
         Excess Liability                                                         $              521
         Brokers Fee                                                              $              110
         Oil Pollution                                                            $               46
         Total Base Insurance Cost:                                               $            5,137

Total Baseline Operating Costs                                                    $          54,565

                                                        6




                                                                             EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 215 of 410



                                                      EXHIBIT 3

2) c) i) Letter Agreements Regarding Equipment:

Date:                                                           Description:                Amount:
Jan. 16, 2004                           Riser, Removal, Transportation and Storage   NA
Apr. 15, 2002                           Test Stump Change                            Lump Sum
Apr. 15, 2002                           Connector Modification                       Lump Sum
Jun 12, 2004                            Variable Bore Ram                            $125/day
Nov. 1, 2002 & Mar 20, 2003             “Rental” of 18,000’ of 6 5/8” DP             $3,208.26/day
Mar 3, 2003                             “Rental” of 6 5/8” HWDP                      $2,42.01/day

                                                            7




                                                                                     EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 216 of 410



                                                                  TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.
                                                                  1311 BROADFIELD, SUITE 400
                                                                  HOUSTON, TX 77084


CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

June 25, 2004

BP America Production Company
200 Westlake Park Blvd.
Houston, TX 77079

Attn:      Mr. Randy Rhoads
           Mail Code 1089 WL4

Re:        Drilling Contract No. 980249 dated December 9, 1998 by and between R&B Falcon Drilling Company (“Contractor”)
           and Vastar Resources, Inc. predecessor in interest to BP America Production Company (“Company”), as amended for
           RBS-8D (now known as the Deepwater Horizon)

Subject:           Letter of Agreement for Cap Rock Communication Equipment
                   CONTRACTOR-5121-2002-011

Dear Randy,

This letter is to document our agreement for Contractor to contract and install the communications equipment as detailed on the
attached Quotation #3630-10100 from Cap Rock Communications dated June 2, 2004 and for Company to pay Contractor a monthly
rental amount over the remaining term of the Contract as extended.

The rental payment will be $9,975 per month based on the prices shown on the attached quote. The first rental payment will be due
and payable when the equipment has been installed. If the contract is terminated for any reason prior to September 18, 2005, Company
agrees to pay the rental amount owed up to September 18, 2005 in the form of a lump sum payment.

If you have any questions, please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you for the opportunity to
be of service.


Sincerely.

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative
AGREED AND ACCEPTED THIS, 28th DAY OF JUNE, 2004
BP AMERICA PRODUCTION COMPANY

SIGNED         /s/ Jerry R Rhoads
PRINTED        Jerry R Rhoads
TITLE          Contract Specialist

PHONE: (832) 587-8506                         FAX: (832) 587-8754                          EMAIL:cyoung@houston.deepwater.com




                                                                                                          EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 217 of 410



                                                                                                 4400 S. Sam Houston Parkway East
                                                                                                        Houston, Texas 77048
                                                                                                            832-668-2370
Quotation                                                                                                 FAX832-668-2388

             Customer: Transocean                                                                    Quotation #:   3630-10100
                  Attn:Niel Svendsen/John Keeton                                                            Date:      6/2/04
              Address: 1311 Broadfield Blvd. suite 200                                                Acct. Mgr.    S. Newstead
       City, State, Zip: Houston, TX 77084                                                                   Ref: HORIZON - VSAT
           Phone/Fax: 832-587-8759                                                                      Revision         b3

Item          Qty.                                   Description                                   each          ext          single ant.
                                                  HARDWARE

1.0                    Single stabilized antenna system (dual band)                                          $ 149,500
                       Seatel Dual Band 9797 2.4m antenna (configured for Ku-band
                       Linear for GOM)

                       144 in radome assembly

                       Ku-band SSPA and Transceiver (16 Watt)

                       2nd Pwr Supply for C side balancing (No C band RF at this time. To
                       be purchased when needed)

                       Onshore Assembly, Integration, documentation, testing, and
                       commissioning

2.0                    Radome AC unit for Seatel 9797 (pro-longs equipment life) required
                       on C-band systems with 40W or higher RF packages due to the high
                       power and heat generated from the SSPA. AC unit requires a 220V
                       feed at the antenna location                                                          $     4,600

3.0                    The above system is priced as a stand alone single antenna unit. This
                       antenna can be integrated into a dual antenna system (using the
                       Transocean owned 9797 antenna removed from the FI00).
                       Therefore, the switching hardware, engineering, and integration for
                       the dual antenna configuration will be additional to the above
                       equipment cost prior to installation.                                                 $     5,000

4.0                    Delivery
                       Delivery of this size system is typically 3-5 weeks. Depending on
                       receipt of PO, production schedules, in stock availability, systems
                       may be available on a much shorter scale.

Customer Signature:                                                                                   All prices stated are FOB factory
                                                                                                      Prices do not include installation,

PHONE: (832) 587-8506                           FAX: (832) 587-8754                            EMAIL:cyoung@houston.deepwater.com




                                                                                                             EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 218 of 410



                                                                    TRANSOCEAN HOLDINGS INC.
                                                                    1311 BROADFIELD, SUITE 400
                                                                    HOUSTON, TX 77084


CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

October 11, 2004

BP America Production Company
200 Westlake Park Blvd.
Houston, TX 77079

Attn:      Mr. Randy Rhoads
           Mail Code 1089 WL4

Re:        Drilling Contract No. 980249 dated December 9, 1998 (as previously amended, “Contract”) by and between R&B Falcon
           Drilling Company, predecessor in interest to Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc.,
           predecessor in interest to BP America Production Company (“Company”), as amended for RBS-8D (now known as the
           “Deepwater Horizon”)

Subject:           Letter Agreement for Conversion of VBR to a Test Ram
                   CONTRACTOR-5121-2002-011

Dear Randy,

When executed by both parties below, this letter will document the agreement between Contractor and Company for Contractor’s
conversion (the “Conversion”) of an existing variable bore ram (“VBR”) into a “test ram” on the Deepwater Horizon’s blowout
preventer (the “BOP”).

In accordance with Articles 5 and 7 of the Contract, Company shall reimburse Contractor for the cost associated with the Conversion,
which is estimated to be $135,000 based on the attached quote/AFE including the five percent (5%) handling fee. Notwithstanding the
foregoing, Contractor shall give Company written notice of any increase of more than ten percent (10%) in the above cost estimate
and such increase shall be subject to Company’s prior written approval. If installation should require out-of-service time, Company
agrees to pay Contractor at the Standby Rate (as defined in the Contract) until operations can be recommenced; provided such out-of-
service time shall not exceed a maximum of twenty-four (24) hours. Reimbursement for the Conversion shall be in the form of a lump
sum payment due and payable within thirty (30) days of receipt of Contractor’s invoice therefore, which invoice shall be sent after the
“test ram” has been installed.

Company acknowledges that the Conversion will reduce the built-in redundancy of the BOP, thereby potentially increasing
Contractor’s risk profile and corresponding cost structure. Therefore, after the Conersion is completed, if one of the two remaining
VBRs fails to “test” on any well for any mechanical reason (as opposed to abnormal wear or damage caused by operations) and the
MMS requires that Contractor pull the BOP to replace the VBR, Company agrees to pay Contractor the Operating Rate (as defined in
the Contract) for the time required to pull the BOP, replace the ram, and re-run the BOP; provided, however, if one of the two
remaining VBRs fails to “test” a subsequent time on the same well for any mechanical reason, after initially testing subsea, (as
opposed to abnormal wear and damage caused by operations) and the MMS requires that Contractor pull the BOP to replace the VBR,
the time required to pull the BOP, replace the ram, and re-run the BOP shall be considered Mechanical Downtime (as defined in the
Contract).

Except as specifically set forth above, all other terms and conditions of the Contract, as amended to date, shall remain unchanged.

PHONE: (832) 587-8506                           FAX: (832) 587-8754                          EMAIL:cyoung@houston.deepwater.com




                                                                                                              EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 219 of 410



Please indicate your agreement to the terms of this letter by signing in the space provided below and returning an executed copy to us
for our files. If you have any further questions, please contact John Keetor. at (832) 587-8533 or me at (832) 587-8506. Thank you for
the opportunity to be of service.


Sincerely,                                                            AGREED AND ACCEPTED:
                                                                      THIS 19th DAY OF October, 2004
                                                                      BP AMERICA PRODUCTION COMPANY
/s/ Christopher S. Young
Christopher S. Young                                                  SIGNED /s/ Jeff Sjurseth
Sr. Marketing Representative                                          PRINTED Jeff Sjurseth
Transocean Holdings, Inc.                                             TITLE   Contract Specialist

                                                                  2




                                                                                                            EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 220 of 410



                                                                                      TRANSOCEAN HOLDINGS, INC.
                                                                                      1311 BROADFIELD SUITE 400
                                                                                      HOUSTON, TX 77084


CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

February 20, 2005

BP America Production Company
200 WestLake Park Blvd.
Houston, TX 77079

Attn: Mr. Jeff Sjurseth

Re:          Drilling Contract No. 980249 dated December 9, 1998 (as previously amended, “Contract”) by and between R&B Falcon
             Drilling Company, predecessor in interest to Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc.,
             predecessor in interest to BP America Production Company (“Company”), as amended for RBS-8D (now known as the
             “Deepwater Horizon”)

Subject:               Letter of Agreement for adding Deck Pushers
                       CONTRACTOR-5121-2002-011

Dear Jeff,

This letter will serve as our agreement to add another Deck Pusher to the crew complement of the Deepwater Horizon. Upon
execution of this Letter Agreement by Company, Contractor agrees to provide one (1) Deck Pusher onboard the Deepwater Horizon
in addition to those specified to be provided in Exhibit F-2 of the Contract as amended. Exhibit F-1 of the Contract shall be amended,
as of March 1, 2005 to provide for the following additional personnel:

                                                                                      Daily Rate per
                                                                 Assigned            Person On Board        Hourly Overtime
               Title                         On Board             to Rig                w/ Burden            Rate w/Burden
               Deck Pusher                      1                   2            $            491.26    $              39.09

Therefore, the amended crew complement shall show three (2) Deck Pushers “On Board” and four (4) “Assigned to Rig”. The
amended crew complement is attached. In summary, all rates in the Contract shall increase by $491.26 per day effective March 1,
2005. Except as specifically provided herein, all other terms and conditions of the Contract shall remain in full force and effect. Please
indicate your agreement in the space provided below and return one fully executed copy of this letter to me for our files.

If you have any questions, please contact John Keeton at (832) 587-8533 or me at (832) 587-8506. Thank you for the opportunity to
be of service.

Sincerely,

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative

PHONE: (832) 587-8506                                    FAX: (832) 587-8754                    EMAIL:cyoung@houston.deepwater.com




                                                                                                                 EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 221 of 410



BP
Horizon
TSF File #01-063

AGREED AND ACCEPTED THIS 4th DAY OF MARCH, 2005

BP AMERICA PRODUCTION COMPANY

SIGNED      /s/ Jeff Sjurseth
PRINTED     Jeff Sjurseth
TITLE       Contract Specialist

                                                  2




                                                                        EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 222 of 410



                                                                                          TRANSOCEAN HOLDINGS INC.
                                                                                          4 GREENWAY PLAZA
                                                                                          HOUSTON, TX 77046


CHRISTOPHER S. YOUNG
SR. MARKETING REPRESENTATIVE

March 31, 2005

BP America Production Company
501 WestLake Park Blvd.
Houston, TX 77079

Attn:        Mr. Jeff Sjurseth

Re:          Drilling Contract No. 980249 dated December 9, 1998 by and between R&B Falcon Drilling Company predecessor in
             interest to Transocean Holdings Inc. (“Contractor”) and Vastar Resources, Inc. predecessor in interest to BP America
             Production Company (“Company”), as amended for RBS-8D (now known as the Deepwater Horizon)

Subject:            Letter of Agreement for Cost Escalation 2005
                    Transocean Ref: 5121-2001063-035

Dear Jeff,

We performed the “annual” cost analysis for the Deepwater Horizon as of January 1, 2005 in accordance with Article 2.3
“Adjustment in Dayrates” of the Contract referenced above. The following table summarizes the Baseline Cost changes detailed on
the attached schedule “Basis for Cost Escalation”:

                                                        Baseline Costs                                                        Dayrate
                                                       from Ext. Letter           Baseline Costs         Increase/           Increase/
Reference                                             Dated April 19, 2004         Jan. 1, 2005         (Decrease)          (Decrease)
2.3.2a Base Labor Costs                           $               32,433      $            33,832   $            1,399 $             1,399
2.3.2b Catering Costs                             $                2,406      $             2,406   $                0                   *
2.3.2c Maintenance Element                        $               14,589      $            15,338   $              749 $               749
2.3.2d Insurance                                  $                5,137      $             4,568   $             (149) $             (149)
Correction to 4/19/04 Insurance**                 $                 (420)
   Corrected Total Baseline Costs                 $           54,145/day      $        56,144/day                       $     1,999 / day
           Total Dayrate Increase                                                                                       $     1,999 / day


*           According to the Amended Article 2.3.2 from the Extension letter, rates for each item must vary by => 3% before they can be
            adjusted.
**          The Insurance Base Rate set on April 19, 2004 was overstated by $420 per day. It was calculated based on the personnel
            complement before taking into account the decrease of personnel stipulated in the Extension Agreement. Current insurance
            costs reflect the current personnel complement.

PHONE: (832) 587-8506                                        FAX: (832) 587-8754                    EMAIL:cyoung@houston.deepwater.com

                                                                       E-27




                                                                                                                     EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 223 of 410



BP
Horizon – Escalation 2005
TSF File #01-063

Notes:

2.3.2a   Base Labor rates changed due to salary increases in October and November and by the adjustment of the utilization bonus
         and pension accruals. The net result is an increase of $1,399 which brings the total Base Labor Cost to $33,832.

2.3.2b   Catering cost increased in March 2005 so it will not be included in this escalation.

2.3.2c   The Maintenance Element of the Baseline Cost increased $749 per day based on the change on the relevant Producer Price
         Index. The Index number for January 2005 increased to 161.7 from 153.8 in December 2003, an increase of 5.14%. The
         Bureau of Labor Statistics Data for the Producer Price Index series ID: WPU119102 is attached

2.3.2d   Insurance cost decreased by $149 (a 3.2% decrease). As stated previously, the April 19 Insurance cost was overstated by
         $420 per day.

The following documents are attached for reference: 1) “Basis for Cost Escalations” schedule; 2) “Adjusted Base Labor as of
January 1, 2004”; and 3) the Bureau of Labor Statistics Data for the relevant Producer Price Index.

In summary, all of the dayrates will increase by $1,999 per day effective January 1, 2005

Paragraph 2.3.2a                               $       1,399
Paragraph 2.3.2c                               $         749
Paragraph 2.3.2d                                        (149)
Total Increase                                 $       1,999 net increase effective January 1, 2005

Except as specifically provided herein, all other terms and conditions of the Contract shall remain in full force and effect.

Please indicate your agreement in the space provided below and return one fully executed copy of this letter to me for our files. If you
have any questions, please contact me at (832) 587-8506. Thank you for the opportunity to be of service.

Sincerely,

/s/ Christopher S. Young
Christopher S. Young
Sr. Marketing Representative
On Behalf of R & B Falcon Drilling Co.

AGREED AND ACCEPTED THIS 23rd DAY OF MAY, 2005
BP AMERICA PRODUCTION COMPANY


SIGNED /s/ Jeff Sjurseth
PRINTED Jeff Sjurseth
TITLE   Contract Specialist

                                                                   E-28

                                                                    2




                                                                                                                EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 224 of 410



                                            BASIS FOR COST ESCALATIONS
                                               DEEPWATER HORIZON
                                                    January 1, 2005
                                                       $ Per Day

                                                           Baseline              Baseline                              Adjusted
                                                          Costs Apr             Costs Jan.                           Baseline Costs
Clause No.:                                                 2004                 1, 2005           Variance           Jan. 1, 2005
  2.3.2a) Base Labor Cost:
          Labor & Burden (per schedule)              $           28,986     $         30,386 $           1,400 $             30,386
          Training & Transportation Costs            $            3,447     $          3,447 $               0 $              3,447
          Total Base Labor Cost                      $           32,433     $         33,832 $           1,399 $             33,832
              Percentage Increase                                                                         4.31%

  2.3.2b) Base Catering Cost:
         69 Contractor Personnel                     $            2,101     $          2,101 $                0 $             2,101
         10 Company Personnel                        $              305     $            305 $                0 $               305
         Total Base Catering Costs                   $            2,406     $          2,406 $                0 $             2,406
             Percentage Increase                                                                              0%

  2.3.2c) Base Maintenance Element:                  $           14,589     $         15,338 $             749 $             15,338
          Total Base Matinenance Costs                                                       $             749
            Percentage Increase                                                                           5.14%

  2.3.2d) Base Insurance Cost:
         Hull & Machinery                            $            2,422     $          1,710   $          (712) $             1,710
         Marine P&I                                  $            1,619     $          2,257   $           639 $              2,257
         Excess Liability                            $              521     $            464   $            (57) $              464
         Brokers Fee                                 $              110     $            110   $              0 $               110
         Oil Pollution                               $               46     $             26   $            (20) $               26
         Total Base Insurance Cost:                  $            4,717     $          4,568   $          (149) $             4,568
             Percentage Increase                                                                           -3.2%

  Total Baseline Operating Costs                     $           54,145     $         56,144 $           1,999   $           56,144

                                                         Dayrate Increase                      $     l,999/day

                                                          E-29

                                                           3




                                                                                                        EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 225 of 410



                                                 DEEPWATER HORIZON
                                                   Adjusted Labor as of
                                                     January 1, 2005

                                                                    A                B              C                 D
                                                                     GOM Base Labor                  GOM Overtime Rates
      No. of Personnel                                       Daily Rate per                       Daily
    On             Assigned                                   person (inc.     Total Daily on    Overtime          Hourly
   Board            To Rig      JOB CLASSIFICATION              TT&C)           Board Cost        Rates         Overtime Rates
     1               2        OIM                                       934.65          842.49        794.31             66.19
     3               6        Toolpusher                                804.26        2,136.30        663.92             55.33
     2               4        Driller                                   667.33        1,150.34        628.15             52.35
     4               8        Assistant Driller                         555.14        1,851.91        494.42             41.20
     2               4        Derrickhand                               488.77          793.22        415.31             34.61
     2               4        Pumphand                                  451.64          718.95        371.05             30.92
     8               16       Floorhand                                 394.60        2,679.21        352.79             29.40
     1               2        Maintenance Supervisor                    787.12          694.96        646.78             53.90
     1               2        Mechanical Supervisor                     679.58          587.42        539.24             44.94
     2               4        Chief Mechanic                            617.56        1,050.79        568.82             47.40
     2               4        Mechanic                                  555.14          925.96        494.42             41.20
     1               2        Senior Motor Operator                     451.64          359.48        371.05             30.92
     2               4        Motor Operator                            419.89          720.37        382.92             31.91
     1               2        Electrical Supervisor                     679.58          587.42        539.24             44.94
     1               2        Chief Electrician                         617.56          525.40        568.82             47.40
     1               2        Electrician                               555.14          462.98        494.42             41.20
     1               2        Chief Electronic
                              Technician                                617.56          525.40        568.82             47.40
     1               2        Electronic Technician                     555.14          462.98        494.42             41.20
     1               2        Senior Sub Sea Sup Dp                     768.16          676.00        627.82             52.32
     1               2        Subsea Supervisor                         679.58          587.42        642.74             53.56
     1               2        Master                                    864.24          772.08        723.90             60.32
     1               2        Chief Mate                                696.17          604.01        662.52             55.21
     1               2        Bosun                                     505.36          413.20        435.09             36.26
     3               6        AB Seaman                                 428.18        1,105.44        392.81             32.73
     2               4        DP Operator                               580.03          975.73        524.08             43.67
     2               4        Assistant Dp Operator                     507.73          831.14        437.91             36.49
     3               6        Crane Operator                            505.36        1,239.61        435.09             36.26
     1               2        Deck Pusher                               511.14          451.44        491.69             40.97
     2               4        Lead Roustabouts                          365.77          612.12        318.41             26.53
     9               18       Roustabouts                               355.49        2,662.12        306.17             25.51
     1               2        Welder                                    488.77          396.61        415.31             34.61
     1               2        Senior Materials
                              Coordinator                           530.25              438.09        389.91             32.49
     1               2        Material Coordinator                  480.47              388.31        405.42             33.79
     1               2        Medic                                 480.47              388.31        405.42             33.79
     1               2        Radio Operator                        430.70              338.54        346.09             28.84
     1               2        RSTC                                  521.95              429.79        454.86             37.91
     0               0        —                                         —                   —             —                 —
     0               0        —                                         —                   —             —                 —
     0               0        —                                         —                   —             —                 —
     0               0        —                                         —                   —             —                 —
     69             138                                Total Labor Costs =       $   30,385.52

The figures in column “A” are to be used as the basis for adding personnel to the permanent crew and for determining the
credit for crew members short. This includes all Training, Transportation and Catering costs.

The figures in column “B” are the daily cost of all crew members excluding Training, Transportation and Catering costs.

The figures in column “C” are the daily cost of overtime excluding Training, Transportation and Catering costs (assuming a
daily schedule of 12 hours)

The figures in column “D” are the hourly cost of overtime excluding Training, Transportation and Catering costs.

                                                              E-30

                                                                4




                                                                                                       EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 226 of 410



Public Data Query

                  U.S. Department
                  of Labor
                  Bureau of Labor
                  Statistics
                  Bureau of Labor Statistics Data
www.bls.gov                                                                                                              Search | A-Z Index

BLS Home | Programs & Surveys | Get Detailed Statistics | Glossary | What’s New | Find It! In DOL

Change
Output                           From: 1995          To: 2005             GO
Options:
                                 include graphs NEW!                      More Formatting Options

Data extracted on: March 17, 2005 (2:32:06 PM)

   Producer Price Index-Commodities

Series Id:       WPU119102
Not Seasonally Adjusted
Group:           Machinery and equipment
Item:            Oil field and gas field drilling machinery
Base Date:       8200

Year           Jan       Feb      Mar       Apr      May      Jun         Jul     Aug      Sep     Oct        Nov         Dec        Annual
1995          118.3      118.6    119.2    119.2    119.3     119.6       120.4   120.4   120.4    122.0      122.2       122.2       120.1
1996          124.0      124.0    124.0    124.3    124.2     124.8       125.3   125.3   125.3    126.2      126.6       127.1       125.1
1997          127.7      127.9    128.6    129.1    129.2     129.3       129.3   129.5   129.7    130.3      131.4       132.0       129.5
1998          133.1      132.9    133.1    133.0    133.0     133.0       132.9   132.9   132.9    133.6      133.6       133.6       133.1
1999          133.8      133.7    133.7    133.9    133.9     134.0       134.0   133.7   133.7    133.7      134.4       134.6       133.9
2000          134.9      136.3    136.3    136.3    136.5     136.5       136.5   136.6   136.7    138.7      138.7       138.7       136.9
2001          143.5      143.9    144.0    144.0    144.0     145.5       145.6   145.8   145.7    146.1      146.1       146.1       145.0
2002          146.2      146.2    146.6    146.6    146.4     146.4       146.4   146.4   146.7    146.7      146.7       146.5       146.5
2003          149.8      149.8    149.8    151.7    152.3     152.5       152.5   152.5   153.1    153.1      153.1       153.5       152.0
2004          153.8      153.9    154.8    156.4    157.1     157.1       156.6   156.7   156.8    156.4(P)   157.9(P)    159.3(P)    156.4(P)
2005          161.7(P)


(P) : Preliminary. All indexes are subject to revision four months after original publication.

                          Frequently Asked Questions | Freedom of Information Act | Customer Survey
                               Privacy & Security Statement | Linking to Our Site | Accessibility

U.S. Bureau of Labor Statistics                                                                                    Phone: (202) 691-5200
Postal Square Building                                                                                   Fax-on-demand: (202) 691-6325
2 Massachusetts Ave., NE                                                                           Data questions: blsdata staff@bls.gov
Washington, DC 20212-0001                                                                 Technical (web) questions: webmaster@bls.gov
                                                                                                    Other comments: feedback@bgls.gov

http://data.bls.gov/PDQ/servlet/SurveyOutputServlet;jsessionid=f0303b9e9b918$3F$3F$                                                  3/17/2005

01-063NAR - Horizon Escalation Jan 2005-cy

                                                                    E-31

                                                                      5




                                                                                                                EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 227 of 410



                                                                        TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.
                                                                        4 GREENWAY PLAZA
                                                                        HOUSTON, TX 77046

BETSY KELLY
MANAGER-INSURANCE

Kim Schutts
Transocean Offshore Deepwater Drilling Inc.
1311 Broadfield
Houston, TX 77083

Re: Annual Premiums
    Deepwater Horizon

These costs and limits reflect the coverage provided at this time and are subject to change upon renewal.

Effective March 1, 2004
Coverage:                                                          All Risk Hull & Machinery
Carrier:                                                           various Underwriters @ Lloyds, led by Limit and
                                                                   Wellington Syndicates
Insured Value:                                                     $ 255,000,000
Deductible:                                                        $ 10,000,000
NET ANNUAL PREMIUM:                                                $ 624,098

Effective December 31, 2004
Coverage:                                                          Primary Marine Protection & Indemnity
Carrier:                                                           various Underwriters @ Lloyds, led by
Self Insured Retention:                                            $10,000,000 per occurrence
DEDUCTIBLE ACCRUAL:                                                $ 823,860

Effective March 1, 2004
Coverage:                                                          Excess Liability
Carriers:                                                          various Underwriters @ Lloyds, led by Limit and
                                                                   Wellington Syndicates
Limits:                                                            $500,000,000
NET ANNUAL PREMIUM:                                                $ 169,347

Effective October 1, 2004
Coverage:                                                          Oil Pollution
Carrier:                                                           Surety coverage – backed by Underwriters @Lloyds
NET ANNUAL PREMIUM:                                                $ 9,598

Effective December 31, 2004
U.S. Broker:                                                       McGriff, Seibels & Williams, Inc
Annual Fee:                                                        $ 40,180


*  Includes the War risk buyback – the deductible is $10,000,000 each occurrence with a one time $40,000,000 additional aggregate
   deductible.
** Based on SIR accrual of $ 16.36 per person per day assigned to the rig.

Best Regards,


Betsy Kelly, CPCU, ARe
Manager- Insurance

(713) 232-7766 FAX                                  (713) 232-7630 TEL           BKELLY@HOUSTON.DEEPWATER.COM

                                                                 E-32




                                                                                                            EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 228 of 410



                                                          Amendment No. 24
                                                                  to
                                                     Drilling Contract No. 980249

This Amendment No. 24 is entered into effective as of the 20th day of April, 2005, by and between BP America Production Company
(hereinafter referred to as “COMPANY”) and Transocean Holdings, Inc. (hereinafter referred to as “CONTRACTOR”) with a place
of business at 1311 Broadfield, Suite 400, Houston, Texas 77084.

                                                         W I T N E S S E T H:

WHEREAS, by Drilling Contract No. 980249 made and effective the 9th day of December, 1998, COMPANY and CONTRACTOR
entered into that certain Contract for the “Deepwater Horizon” (hereinafter referred to as “CONTRACT”), as previously amended by
twenty-three (23) letters of agreement/amendment; and

WHEREAS, COMPANY and CONTRACTOR desire to amend the CONTRACT as more particularly set forth herein.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements hereinafter provided, COMPANY and
CONTRACTOR agree to amend the CONTRACT as follows:

1.   Article 1, TERM shall be revised as follows:

     The term of this CONTRACT shall be extended for a period of five (5) years commencing on September 18, 2005.

2.   A new Article 1.3.3 shall be added to Article 1.3, COMPLETION OF CONTRACT as follows:

     1.3.3     Subject to CONTRACTOR’s reasonable approval, COMPANY shall have the right to utilize the drilling services of the
              Drilling Unit outside of the Gulf of Mexico for subsidiaries, affiliates, or third parties, provided dayrates shall be
              adjusted to reflect any increases supported by documentation in CONTRACTOR’s cost of operations including but not
              limited to all operating costs, associated taxes assessed or levied, import/exportation duties and fees, and shorebase and
              logistical costs as a result of such foreign operation. A separate contract based on this CONTRACT will be executed
              with country specific provisions relative to the operations in that country. If the Drilling Unit should be outside of the
              Gulf of Mexico at the end of the term of this CONTRACT, COMPANY shall be responsible for mobilizing the Drilling
              Unit back to Galveston, Texas, or a point no further distant at the end of the term of the CONTRACT in accordance with
              1.3.1 of the CONTRACT.

3.   The Operating Rate (and, consequently, all other dayrates except the Equipment Repair Rate) specified in EXHIBIT A,
     DAYRATES, shall be revised to the amount, and periodically adjusted in accordance with the terms, set forth below.

     An Operating Rate of $275,000 per day shall be payable to CONTRACTOR commencing September 18, 2005, through the end of
     the initial 2 year term of the CONTRACT extension. The rate specified is based on wage scales and current operating expenses as
     of March 1, 2005. CONTRACTOR shall have the right to adjust the rate for documented changes, if any, in its base operating
     costs no sooner than the commencement of the first year and then no more often than annually thereafter during the initial 2 year
     term of the CONTRACT extension.

     The Operating Rate shall be adjusted to a “Market Rate” at the commencement of year 3 of the CONTRACT extension (i.e., on
     September 18, 2007) and then at the beginning of every 3 months thereafter, until the end of the term of the CONTRACT. The
     Market Rate for the 3 month period shall be the average of the actual contracted dayrates, excluding incentive components, then
     being earned by all Transocean DP 5th generation rigs, including escalations per the contracts, in the US Gulf of Mexico
     (USGOM) as calculated on the last Friday prior to the commencement of the 3 month period (subject to 3rd party audit). Current
     Transocean DP 5th generation rigs in the USGOM are:

                                                                   1




                                                                                                              EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 229 of 410



1.        DISCOVERER ENTERPRISE*
2.        DISCOVERER SPIRIT
3.        DISCOVERER DEEP SEAS
4.        DEEPWATER MILLENNIUM
5.        CAJUN EXPRESS

Other DP 5th generation rigs that are to be included in the calculation of the Market Rate if they are then drilling in the USGOM are
the following:

          DEEPWATER PATHFINDER
          DEEPWATER FRONTIER
          SEDCO ENERGY
          SEDCO EXPRESS
          DEEPWATER EXPEDITION
          DEEPWATER DISCOVERY

• Idle rigs or idle time shall not be counted in the Market Rate calculation unless the idle rig is under contract in the GOM for a
  contract to begin within the 3 month period covered by the rate calculation. Then the Operating Rate of that contract shall be used.
  A zero rate shall never be used.

• A rig under USGOM contract which is nevertheless idle for the convenience of the Operator or otherwise shall be included in the
  rate calculation using the Operating Rate of that contract.

• Transocean rigs contracted in the USGOM but which are outside the USGOM for a period of time shall be counted in the average
  using their GOM dayrate.

• If there are fewer than 4 Transocean Rigs in the average calculation, then the following rigs will be added (when contracted to
  COMPANY in the USGOM), in the order listed, to bring the total up to 4 rigs for the calculation***:

     a.    DEVELOPMENT DRILLER II**
     b.    DEVELOPMENT DRILLER I
     c.    GSF JACK RYAN
     d.    GSF C.R. LUIGS
     e.    OCEAN CONFIDENCE (outfitted to 10,000’)***

• If there are fewer than 4 rigs using the COMPANY contracted rigs on the list above, then the average shall be calculated using 3
  rigs.

• If there are fewer than 3 rigs in the pool for calculating the average, the dayrate shall stay at the last calculated rate until the pool
  increases to at least 3 rigs. COMPANY shall have the right to terminate the CONTRACT by giving 90 days written notice if there
  are fewer than three rigs in the pool for one continuous year from the first time there were fewer than 3 rigs available for the pool
  for the average calculation.


*The DISCOVERER ENTERPRISE dayrate shall not be included in the average until it concludes its current contract with
COMPANY.

**The DEVELOPMENT DRILLER II dayrate shall not be included in the average until it concludes its initial three (3) year term
contract with COMPANY. The Development Driller II shall continue to be excluded from the calculations if any exercised option(s)
after the initial three (3) year term limits or caps the dayrate paid during the option period. However, any exercised option period(s)
after the initial three (3) year term in which the dayrates are obtained by mutual agreement based on current market rates shall be
included in the Market Rate calculation.

*** If COMPANY reimburses Diamond Offshore Company for the 10,000’ upgrade on a “lump sum” basis, then the lump sum paid
for the upgrade will be divided out over the firm term of the contract to arrive at a daily sum to be added to the Operating Rate for
purposes of calculating the Market Rate. If the Ocean Confidence’s

                                                                     2




                                                                                                                  EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 230 of 410



      rate (on any day the average calculation is made) is set by a stipulated or limited rate in an option attached to its current contract,
      then its rate shall not be included in the average calculation.

      Upon reasonable notification, any given Market Rate calculation shall be subject to audit by third party auditors contracted by
      COMPANY. Errors in any given Market Rate calculation inconsistent with the above shall be adjusted promptly following the
      issuance of the relevant audit report.

4.    Article 27.1, TERMINATION BY COMPANY shall be revised as follows:

      Article 27.1.1 which contains provisions for “termination for convenience” shall be deleted in its entirety.

5.    A new Item 1.42 shall be added under Category I, Furnished by CONTRACTOR, paid by CONTRACTOR to EXHIBIT B-3,
      MATERIAL, SUPPLIES AND SERVICES as follows:

      1.42      CONTRACTOR shall provide up to an additional 2,000’ of Vetco type “F” or “H” riser for the DEEPWATER
               HORIZON upon at least six month’s written notice from COMPANY. The additional riser must be available by a
               mutually agreed date, provided such date shall not be later than September 17, 2007. CONTRACTOR shall have the
               right to use the riser on other rigs when not in use on the Horizon so long as it is available to COMPANY upon six
               months written notice as stated above.

Except as changed by this Amendment No. 24, the CONTRACT as previously amended shall remain in full force and effect.

IN WITNESS WHEREOF, the authorized representatives of the parties hereto have executed this Amendment No. 24 in duplicate
originals as of the day and year first above written.


BP America Production Company
COMPANY

By:                          /s/ David G. Eyton
                               David G. Eyton

Title:                         Vice President


Transocean Holdings, Inc.
CONTRACTOR

By:                       /s/ Christopher S. Young
                            Christopher S. Young
                                Printed Name
Title:                         Sr. MKTG. Rep.

                                                                       3




                                                                                                                   EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 231 of 410



                                                                                             BP America Production Company
                                                                                             501 WestLake Park Boulevard
                                                                                             Houston, Texas 77079

June 7, 2005

Transocean Holdings, Inc.
1311 Broadfield, Suite 400
Houston, Texas 77084

Attention: Mr. Chris Young

Subject:     Drilling Contract No. 980249
             Work Order No. BPR-05-01127

Dear Mr. Young,

Enclosed for execution by Transocean Holdings, Inc. (“Transocean”) are two (2) originals of revised Work Order No. BPR-05-01127
under Drilling Contract No. 980249. This Work Order was revised to indicate that BP will reimburse Transocean for all work required
for the provision of a Riser Tensioner Parking System on the “Deepwater Horizon” at actual documented costs plus the 5% handling
fee.

This revised Work Order supersedes and replaces the original Work Order that was previously sent to you. Therefore, please rescind
and destroy the original Work Order dated May 27, 2005.

Please have an authorized representative of Transocean sign both originals of the Work Order at the designated signature block and
return one (1) original to the attention of M. Mike Jones at the following address:

                          BP America Production Company
                          501 WestLake Park Boulevard
                          Houston, Texas 77079

                          Attention: Mr. M. Mike Jones
                                     Mail Code 25.138, WL1

If you have any questions concerning the above, please contact M. Mike Jones 281-366-7696.

Best Regards,

/s/ Belinda Erdelt
Belinda Erdelt
PSCM Manager — GoM Drilling and Wells

Enclosures




                                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 232 of 410



                                                         WORK ORDER

Date:                                 June 7, 2005

Work Order requested by:              George Coltrin

This Work Order is subject to the terms and conditions of Drilling Contract No. 980249 between BP America Production
Company (“COMPANY”) and Transocean Holdings, Inc. (“CONTRACTOR”), made and effective the 9th day of December,
1998. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING CONTAINED IN THIS WORK ORDER SHALL BE
CONSTRUED AS AN AMENDMENT TO THE TERMS OF THE REFERENCED CONTRACT.

CONTRACTOR:                              Transocean Holdings, Inc.
                                         1311 Broadfield, Suite 400
                                         Houston, Texas 77084

Work Order No.:                          BPR-05-01127

SAP Code:                                X2-000P7:RIGUPGRADE

Paykey No.:                              ZNAXO4UPGR

Project Identification:                  Transocean “Deepwater Horizon” Upgrades/Modifications, including:
                                         Riser Tensioner Parking System

Estimated Value of Work Order:           Not to Exceed $60,000

Expected Start Date:                     June 1, 2005

Expected Completion Date:                June 14, 2005

Description/Scope of Work/Additional Terms and Conditions:

Article 5.1.1 of Drilling Contract No. 980249 (“CONTRACT”) stipulates that any modifications to the Drilling Unit after the
Commencement Date shall be as agreed in a separate written agreement. In respects of these guidelines, the separate written
agreement will hereinafter be referred to as a “Work Order” and implementation of the requirements delineated in the Work Order
shall be in accordance with the terms and conditions of the CONTRACT.

Under this Work Order COMPANY is requesting and CONTRACTOR has agreed to furnish certain personnel, equipment and
materials to perform the services described herein below as required for supporting COMPANY’s drilling operations in the Gulf of
Mexico.

The scope of work includes the provision of a Riser Tensioner Parking System on the Drilling Unit “Deepwater Horizon.”
CONTRACTOR will furnish the materials and perform the labor necessary for fabrication of the said System as per Drawing No. O-
IP 1000, Sheets 1 through 3, which are attached hereto and made a part of this Work Order. Also attached to this Work Order are four
(4) photographs which show the prescribed location where the System is to be installed on the Drilling Unit.

COMPANY shall reimburse CONTRACTOR for all actual documented costs as specified herein plus a 5% handling fee. A
breakdown of the costs comprising the Estimated Value of Work Order is as follows:

        Description                                                                                         Estimated Costs
        Labor and Materials to Fabricate                                                                    $       24,042
        Sandblast and Paint                                                                                          3,608
        Installation on Drilling Unit (includes Labor and Equipment)                                                26,520
        Survey Charge                                                                                                1,080
                                                      Subtotal                                              $       55,250
        Handling Fee @ 5%                                                                                            2,763
                      TOTAL ESTIMATED VALUE                                                                 $       58,013
                                                      or, say,                                              $       60,000

                                                                 1




                                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 233 of 410



              Note: CONTRACTOR expects that a few miscellaneous charges will be incurred during performance of the Work. In
              such event, all miscellaneous charges shall be billed to COMPANY at actual documented cost plus the 5% handling
              fee. Therefore, for the purpose of preparing this Work Order, the TOTAL costs derived above have been rounded-off
              to the amount shown.

In addition to the costs identified above, COMPANY and CONTRACTOR agree to share payment of the Dayrate for the Drilling Unit
on a 50/50 basis for the first fourteen (14) days of the Work. After fourteen (14) days, CONTRACTOR shall bear all costs of the
Drilling Unit.

              For Example:
              If the Work takes 10 days ... COMPANY pays for 5 days of rig time.
              If the Work takes 14 days ... COMPANY pays for 7 days of rig time. After 14 days, CONTRACTOR pays for all rig
              time.
              Thus, COMPANY’s maximum exposure to paying for rig time is 7 days.

Payment of the Dayrate for the Drilling Unit shall also be rotated between the parties on a day-by-day basis. In other words,
COMPANY will pay for the first day, CONTRACTOR will pay for the second day, COMPANY will pay for the third day, and so
forth.

The Estimated Value of Work Order set forth in the heading of this document is based only on the Work as presently defined.
CONTRACTOR agrees to keep COMPANY informed on the progress of the Work and to notify COMPANY if the Estimated Value
of the Work Order exceeds the specified amount.

All of the Work shall be performed in accordance with the terms and conditions of this Work Order and the CONTRACT. Any terms
and conditions appearing in other documents furnished by CONTRACTOR shall be of no effect except to confirm the type and
quantity of personnel, equipment, materials and whatever else is to be furnished by CONTRACTOR.

Forward invoices/statements to:     BP America Production Company
                                    Attention: Scanning Dept. S646
                                    P.O. Box 22024
                                    Tulsa, OK 74121-2024
                                    Work Order No.: BPR-05-01127
                                    SAP Code:        X2-000P7:RIGUPGRADE
                                    Paykey No.:      ZNAX04UPGR

ACCEPTED BY:                /s/ Christopher S. Young            APPROVED BY:                     /s/ Belinda Erdelt
                                 CONTRACTOR                                                         COMPANY

                             Christopher S. Young                                                  Belinda Erdelt
                                Printed Name                                                       Printed Name

           Date:                    6/13/05                                 Date:                    7-June-05


Notices:           Transocean Holdings, Inc.                                        BP America Production Company
                   1311 Broadfield, Suite 400                                       501 Westlake Park Boulevard
                   Houston, Texas 77084                                             Houston, Texas 77079
                   Attention: Chris Young                                           Attention: Belinda Erdelt
                   Phone:     832-587-8506                                          Mail Code: 25.136, WL1
                   Fax:       832-587-8754                                          Phone:     281-366-7334
                   E-Mail: cyoung@houston.deepwater.com                             Fax:       281-366-4697
                                                                                    E-Mail:    Belinda.Erdelt@bp.com

                                                                2




                                                                                                        EXHIBIT A
Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 234 of 410




                                                              EXHIBIT A
Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 235 of 410




                                                              EXHIBIT A
Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 236 of 410




                                                              EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 237 of 410



                                                                                             BP America Production Company
                                                                                             501 WestLake Park Boulevard
                                                                                             Houston, Texas 77079

June 7, 2005

Transocean Holdings, Inc.
1311 Broadfield, Suite 400
Houston, Texas 77084

Attention: Mr. Chris Young

Subject:     Drilling Contract No. 980249
             Revised Work Order No. BPR-05-01120

Dear Mr. Young,

Enclosed for execution by Transocean Holdings, Inc. (“Transocean”) are two (2) originals of revised Work Order No. BPR-05-01120
under Drilling Contract No. 980249. This Work Order was revised to indicate that the cost of welding provided by Transocean for the
Fingerboard Upgrade on the “Deepwater Horizon” will be paid separately at actual documented costs plus the 5% handling fee.

This revised Work Order supersedes and replaces the original Work Order that was previously sent to you. Therefore, please rescind
and destroy the original Work Order dated June 2, 2005.

Please have an authorized representative of Transocean sign both originals of the Work Order at the designated signature block and
return one (1) original to the attention of M. Mike Jones at the following address:

                          BP America Production Company
                          501 WestLake Park Boulevard
                          Houston, Texas 77079

                          Attention: Mr. M. Mike Jones
                                     Mail Code 25.138, WL1

If you have any questions concerning the above, please contact M. Mike Jones 281-366-7696.

Best regards,

/s/ Belinda Erdelt
Belinda Erdelt
PSCM Manager — GoM Drilling and Wells

Enclosures




                                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 238 of 410



                                                          WORK ORDER

Date:                                    June 7, 2005

Work Order requested by:                 George Coltrin

This Work Order is subject to the terms and conditions of Drilling Contract No. 980249 between BP America Production
Company (“COMPANY”) and Transocean Holdings, Inc. (“CONTRACTOR”), made and effective the 9th day of December,
1998. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING CONTAINED IN THIS WORK ORDER SHALL BE
CONSTRUED AS AN AMENDMENT TO THE TERMS OF THE REFERENCED CONTRACT.

CONTRACTOR:                              Transocean Holdings, Inc.
                                         1311 Broadfield, Suite 400
                                         Houston, Texas 77084

Work Order No.:                          BPR-05-01120

SAP Code:                                X2-000M6-C:PRSPUD

Paykey No.:                              ZNAX04KIDA

Project Identification:                  Kaskida Prospect Exploration Well
                                         OCS-G-25792, Keathley Canyon Blk. 292 #1
                                         Fingerboard Upgrade — Deepwater Horizon

Estimated Value of Work Order:
 For the Work                            Actual Documented Cost plus 5% Handling Fee to be $230,659
 Hoses, Bolts, Nuts, Etc.                Actual Documented Cost plus 5% Handling Fee (per Note 1 on Page 2)
 Travel Expenses                         Actual Documented Cost plus 5% Handling Fee (per Note 2 on Page 2)
 Welding by CONTRACTOR                   Actual Documented Cost plus 5% Handling Fee (per Note 3 on Page 2)

Expected Start Date:                     February 1, 2005

Expected Completion Date:                September 1, 2005

Description/Scope of Work/Additional Terms and Conditions:

Article 5.1.1 of Drilling Contract No. 980249 (“CONTRACT”) stipulates that any modifications to the Drilling Unit after the
Commencement Date shall be as agreed in a separate written agreement. In respects of these guidelines, the separate written
agreement will hereinafter be referred to as a “Work Order” and implementation of the requirements delineated in the Work Order
shall be in accordance with the terms and conditions of the CONTRACT.

Under this Work Order COMPANY is requesting and CONTRACTOR has agreed to furnish certain personnel, equipment and
materials to perform the services described herein below as required for supporting COMPANY’s drilling operations on the Kaskida
KC 229 #1 Project.

The scope of work involves the Fingerboard Upgrade on the Drilling Unit “Deepwater Horizon.” CONTRACTOR will increase the
fingerboard on the Drilling Unit by 5 rows in accordance with Varco Quotation No. 27469 Rev 6, dated 08-Feb-05, which is made a
part of this Work Order by reference only. This will increase the racking ability by approximately 8,500 ft. The upgrade will benefit
COMPANY in several ways as it will allow CONTRACTOR to rack more pipe plus help the Drilling Unit in derrick management of
different strings. The

                                                                  1




                                                                                                            EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 239 of 410



upgrade will also free up casing fingers on the deep wells that CONTRACTOR will drill. Other features of the fingerboard upgrade
include, but are not necessarily limited to, the following:

•   System will provide individual, heavy duty (extended) latches for each stand of pipe.
•   Latches are sequenced open and closed by an electronic/pneumatic controller mounted in control manifold enclosures at
    fingerboard level.
•   Fingerboard utilizes (IEC/CENELEC) Ex electrical components and is constructed to IEC standards for marine applications.
•   All hazardous area equipment is certified for Zone 1.
•   All exterior mounted safe area equipment is designed for marine application.
•   All hardware is rated for IP 56 min and -20°C to 45°C.
•   Existing control system will be upgraded to include all necessary pneumatic/hydraulic controls, electrical and communication
    hardware.
•   System is equipped with a Control Tower that includes an all electronic/pneumatic discreet controller mounted in a control
    manifold enclosure at fingerboard level.
•   Engineering of System will include software upgrade for 2 PRS/Fingerboard interfaces to include interfacing with the Hitech
    Cyberbase control system.

COMPANY shall reimburse CONTRACTOR for all actual documented costs as specified herein plus a 5% handling fee. A
breakdown of the costs comprising the Estimated Value of Work Order is as follows:

              Description                                                                      Costs
              Cost of Varco Quotation No. 27469 Rev 6:
                Fingerboard                                                               $     165,111
                Tower, Control, Fingerboard                                                      38,564
                Engineering and *Installation                                                    16,000
                     Subtotal                                                             $     219,675
              Handling Fee @ 5%                                                                  10,984
                   TOTAL ESTIMATED VALUE                                                  $     230,659


              *Note 1: Not included with installation are all necessary hoses, bolts, nuts and fittings for interfacing with
                       CONTRACTOR supplied Derrick/Mast Fingerboard mounting structure and derrick piping. Therefore, the
                       cost of all such items shall be separately billed to COMPANY and charged at actual documented costs plus
                       the 5% handling fee.

              *Note 2: If a Varco Service Engineer is required for installation, then Travel Expenses for the Engineer shall be
                       separately billed to COMPANY and charged at actual documented costs plus the 5% handling fee.

               Note 3:      In addition to the Work delineated in the Varco Quotation, it is estimated that some welding will be required
                            by CONTRACTOR. Therefore, the cost of all welding by CONTRACTOR shall be separately billed to
                            COMPANY and charged at actual documented costs plus the 5% handling fee.

The Value of Work Order set forth in the heading of this document is based only on the Work as presently defined. CONTRACTOR
agrees to keep COMPANY informed on the progress of the Work and to notify COMPANY if the Value of the Work Order exceeds
the specified amount.

All of the Work shall be performed in accordance with the terms and conditions of this Work Order and the CONTRACT. Any terms
and conditions appearing in other documents furnished by CONTRACTOR shall be of no

                                                                    2




                                                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 240 of 410



effect except to confirm the type and quantity of personnel, equipment, materials and whatever else is to be furnished by
CONTRACTOR.

Forward invoices/statements to:        BP America Production Company
                                       Attention: Scanning Dept. S646
                                       P.O. Box 22024
                                       Tulsa, OK 74121-2024
                                       Work Order No.: BPR-05-01120
                                       SAP Code:         X2-000M6-C:PRSPUD
                                       Paykey No.:       ZNAX04KIDA


ACCEPTED BY:                   /s/ Christopher S. Young                APPROVED BY:                     /s/ Belinda Erdelt
                                    CONTRACTOR                                                             COMPANY

                                Christopher S. Young                                                     Belinda Erdelt
                                   Printed Name                                                          Printed Name

             Date:                     6/13/05                                     Date:                    7-June-05

Notices:             Transocean Holdings, Inc.                                             BP America Production Company
                     1311 Broadfield, Suite 400                                            501 Westlake Park Boulevard
                     Houston, Texas 77084                                                  Houston, Texas 77079
                     Attention: Chris Young                                                Attention: Belinda Erdelt
                     Phone:     832-587-8506                                               Mail Code: 25.136, WL1
                     Fax:       832-587-8754                                               Phone:     281-366-7334
                     E-Mail: cyoung@houston.deepwater.com                                  Fax:       281-366-4697
                                                                                           E-Mail:    Belinda.Erdelt@bp.com

                                                                   3




                                                                                                             EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 241 of 410



                                                                                             BP America Production Company
                                                                                             501 WestLake Park Boulevard
                                                                                             Houston, Texas 77079

June 7, 2005

Transocean Holdings, Inc.
1311 Broadfield, Suite 400
Houston, Texas 77084

Attention: Mr. Chris Young

Subject:     Drilling Contract No. 980249
             Work Order No. BPR-05-01102

Dear Mr. Young,

Enclosed for execution by Transocean Holdings, Inc. (“Transocean”) are two (2) originals of revised Work Order No. BPR-05-01102
under Drilling Contract No. 980249. This Work Order was revised to indicate that BP will reimburse Transocean for all work required
for the Removal of Pelican Hooks on the “Deepwater Horizon” at actual documented costs plus the 5% handling fee.

This revised Work Order supersedes and replaces the original Work Order that was previously sent to you. Therefore, please rescind
and destroy the original Work Order dated May 25, 2005.

Please have an authorized representative of Transocean sign both originals of the Work Order at the designated signature block and
return one (1) original to the attention of M. Mike Jones at the following address:

                          BP America Production Company
                          501 WestLake Park Boulevard
                          Houston, Texas 77079

                          Attention: Mr. M. Mike Jones
                                     Mail Code 25.138, WL1

If you have any questions concerning the above, please contact M. Mike Jones 281-366-7696.

Best regards,

/s/ Belinda Erdelt
Belinda Erdelt
PSCM Manager — GoM Drilling and Wells

Enclosures




                                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 242 of 410



                                                          WORK ORDER

Date:                                    June 7, 2005

Work Order requested by:                 George Coltrin

This Work Order is subject to the terms and conditions of Drilling Contract No. 980249 between BP America Production
Company (“COMPANY”) and Transocean Holdings, Inc. (“CONTRACTOR”), made and effective the 9th day of December,
1998. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING CONTAINED IN THIS WORK ORDER SHALL BE
CONSTRUED AS AN AMENDMENT TO THE TERMS OF THE REFERENCED CONTRACT.

CONTRACTOR:                              Transocean Holdings, Inc.
                                         1311 Broadfield, Suite 400
                                         Houston, Texas 77084

Work Order No.:                          BPR-05-01102

SAP Code:                                X2-000H5-E: MOORING

Paykey No.:                              ZNAX04BLUE

Project Identification:                  Blues Image Prospect, MC587#1 — P&A
                                         OCS-G-16625
                                         Removal of Pelican Hooks

Estimated Value of Work Order:           Not to Exceed $600,000

Expected Start Date:                     May 11, 2005

Expected Completion Date:                June 18, 2005

Description/Scope of Work/Additional Terms and Conditions:

Article 5.1.1 of Drilling Contract No. 980249 (“CONTRACT”) stipulates that any modifications to the Drilling Unit after the
Commencement Date shall be as agreed in a separate written agreement. In respects of these guidelines, the separate written
agreement will hereinafter be referred to as a “Work Order” and implementation of the requirements delineated in the Work Order
shall be in accordance with the terms and conditions of the CONTRACT.

Under this Work Order COMPANY is requesting and CONTRACTOR has agreed to furnish certain personnel, equipment and
materials to perform the services described herein below as required for supporting COMPANY’s drilling operations on the Blues
Image Project, OCS-G-16625, Mississippi Canyon Block 587 Well No. 1, Plug and Abandonment.

The scope of work involves the Removal of Pelican Hooks on the Drilling Unit “Deepwater Horizon.” A description of work
requirements, schedule and estimated costs based upon installation of the Pelican Hooks is set forth in the INTERMOOR letter, dated
May 9, 2005, which is attached hereto and made a part of this Work Order. The estimated cost for the Work described in the said letter
is $422,560 but, it is important to point out that such amount does not include the cost of the vessel charter.

All costs for the vessel charter are set forth in the INTERMOOR letter, dated May 18, 2005, which is also attached hereto and made a
part of this Work Order. Charges for the vessel shall be $8,650 per day during actual performance of the Work, which is inclusive of
mobilization and demobilization of the vessel, plus expenses for fuel, lube and commissaries that will be at actual documented
costs. INTERMOOR will require a three (3) day minimum notice to secure the vessel prior to its need. It is tentatively planned that the
vessel will be used for sixteen (16) days.

                                                                  1




                                                                                                             EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 243 of 410



COMPANY shall reimburse CONTRACTOR for all actual documented costs as specified herein plus a 5% handling fee. A
breakdown of the costs comprising the Estimated Value of Work Order is as follows:

           Description                                                           Estimated Costs
             Cost of the Work (except for Vessel Charter)                    $           422,560
             Cost of Vessel Charter (16 Days @ $8,650/Day)                               138,400
           * Cost of Fuel, Lube and Commissaries (16 Days @ $600/Day)                      9,600
                  Subtotal                                                   $           570,560
            Handling Fee @ 5%                                                             28,528
               TOTAL ESTIMATED VALUE                                         $           599,088
                  or, say,                                                   $           600,000


            * Note: Fuel, Lube and Commissaries will be provided at actual documented costs plus 5%. However, for the purpose of
              preparing this Work Order, it is estimated that the cost of all such items will be $600/Day.

The Estimated Value of Work Order set forth in the heading of this document is based only on the Work as presently defined.
CONTRACTOR agrees to keep COMPANY informed on the progress of the Work and to notify COMPANY if the Estimated Value
of the Work Order exceeds the specified amount.

All of the Work shall be performed in accordance with the terms and conditions of this Work Order and the CONTRACT. Any terms
and conditions appearing in other documents furnished by CONTRACTOR shall be of no effect except to confirm the type and
quantity of personnel, equipment, materials and whatever else is to be furnished by CONTRACTOR.

Forward invoices/statements to:      BP America Production Company
                                     Attention: Scanning Dept. S646
                                     P.O. Box 22024
                                     Tulsa, OK 74121-2024
                                     Work Order No.: BPR-05-0l102
                                     SAP Code:         X2-000H5-E:MOORING
                                     Paykey No.:       ZNAX04BLUE


ACCEPTED BY:                  /s/ Christopher S. Young             APPROVED BY:                    /s/ Belinda Erdelt
                                   CONTRACTOR                                                         COMPANY

                               Christopher S. Young                                                 Belinda Erdelt
                                  Printed Name                                                      Printed Name

            Date:                  13-June-2005                               Date:                   7-June-05

Notices:            Transocean Holdings, Inc.                                          BP America Production Company
                    1311 Broadfield, Suite 400                                         501 Westlake Park Boulevard
                    Houston, Texas 77084                                               Houston, Texas 77079
                    Attention: Chris Young                                             Attention: Belinda Erdelt
                    Phone:     832-587-8506                                            Mail Code: 25.136, WL1
                    Fax:       832-587-8754                                            Phone:     281-366-7334
                    E-Mail: cyoung@houston.deepwater.com                               Fax:       281-366-4697
                                                                                       E-Mail:    Belinda.Erdelt@bp.com

                                                               2




                                                                                                        EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 244 of 410




                                                                                                          InterMoor Inc.
                                                                                                          382 DeGravelle Road
                                                                                                          P.O. Box 1599
May 9, 2005                                                                                               Amelia, Louisiana 70340

Ms. Katy Hoist                                                                                            T: 985.385.3083
Transocean Offshore Deepwater Drilling                                                                    TF: 800.451.8106
1311 Broadfield Blvd. Suite 400                                                                           F: 985.631.2015
Houston, TX 77084                                                                                         E: info@intermoor.com
832-587-8902                                                                                              W: www.intermoor.com

Via Email: kholst@houston.deepwater.com

Subject: Deepwater Horizon — Pelican Hook Removal
LA Bid No. 05-05-002

Dear Ms. Holst:

          As per our conversation, following you will find a description of work requirements, schedule and estimated cost based upon
the installation of the Pelican Hooks on the Deepwater Horizon.

          The cantilever work platforms and appurtenances for the spider baskets will have to be fabricated. Upon completion of
fabrication a vessel will need to be chartered to carry the equipment and crew from our Amelia facility to the Deepwater Horizon. The
vessel will need to be offloaded to the Deepwater Horizon and the equipment will need to be staged at the appropriate location for the
removal of the hooks. The rig will need to be deballasted to the point that the pontoons are near the surface. The hooks will be
removed by means of arc gouging, and the area will be inspected using magnetic particle for any defects and/or cracks and repair if
necessary. The area will be buffed and coated to the Transocean coating specifications. Any other inspection requirements by
Transocean will be supplied by Transocean.

        The above will apply until all hooks have been removed and all inspections and coatings have been completed.

       Also, there will be a need to remove some of the handrails and stairs to accommodate the cantilever platforms. Any items
removed will be reinstalled to its correct location and condition.

         Additional appurtenances above the hooks and at the deck level will need to be removed and will be done with the same
process as above.

          Accommodations for the crew will be supplied by the vessel standing by. Meals for the personnel will need to be supplied by
the rig. You will see a listing of the personnel on the following cost breakdown. The total will be two (2) crews, to work rotating
twelve (12) hour shifts comprised of 34 total people.

         Upon completion of the job, all areas will be cleaned and all equipment and appurtenances will be loaded on the vessel and
returned to InterMoor Inc.’s Amelia Facility.

         As you will see on the following schedule of work, in order for the work to be completed in the prescribed time frame, we
will need to begin preparations for fabrication as soon as possible, ideally May 11th.




                                                                                                            EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 245 of 410



         InterMoor Inc. thanks you for the opportunity to quote on your Deepwater Horizon job needs. If you have any questions
regarding this matter, or if I can be of further assistance, please feel free to contact me at the above numbers or email me at
cminton@intermoor.com.

Thank you,

Chuck Minton
President
InterMoor Inc.

Enclosures: Cost Breakdown
            Schedule of Work

CM/ca




                                                                                                           EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 246 of 410



                                                                                     Estimated Total Cost
                                                                                       Based on 12 Day
Description                                            Qty.         Unit Cost             Operation
Fabrication Cantilever Platforms                         2       $31,500.00 Ea.        $63,000.00
Rental Equipment                                       1 Lot     $6,000.00 Day         $72,000.00
Project Superintendent                                   1       $1,800.00 Day         $21,600.00
Crew Superintendent                                      2     $1,440.00 Day Ea.       $17,280.00
Offshore Fitter/Welders                                 12      $780.00 Day Ea.        $112,320.00
Welder Helpers                                           8      $480.00 Day Ea.        $46,080.00
Fire Watch Persons                                       8      $480.00 Day Ea.        $46,080.00
Inspector Level II                                       1        $660.00 Day           $7,920.00
Safety Coordinator                                       2      $720.00 Day Ea.        $17,280.00
Vessel Charter                                           1     Availability Rates    Availability Rates
Vessel Mobe and De-Mobe                                  1         $19,000.00          $19,000.00

Total* Estimated Cost of the Project $ 422,560.00


*This total does not include the cost of the vessel charter.




                                                                                    EXHIBIT A
Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 247 of 410




                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 248 of 410




                                                                                                           InterMoor Inc.
                                                                                                           382 DeGravelle Road
                                                                                                           P.O. Box 1599
                                                                                                           Amelia, Louisiana 70340
May 18, 2005
                                                                                                           T:    985.385.3083
Katy Holst                                                                                                 TF:   800.451.8106
Transocean Offshore                                                                                        F:    985.631.2015
Houston, TX                                                                                                E:    info@intermoor.com
Phone: 832-587-8902                                                                                        W:    www.intermoor.com
Via Email: kholst@houston.deepwater.com

Subject: Supply Vessel for Horizon Project
LA Bid No. 05-05-011

Dear Ms. Holst:

        InterMoor Inc. is pleased to provide at quote per your request on one (1) Supply Vessel to assist in the removal of the Pelican
Hooks from the Horizon as follows:

    1.   185’ Supply Vessel                           $8,650.00 per day
         Note: This price does not include fuel, lube and commissaries.

    2.   Qualifications:
         • Above quote is based on price and availability of vessel.
         • InterMoor Inc. will require a three (3) day minimum notice to secure the vessel prior to the start/need for the vessel.
         • This quote is good for thirty (30) days from the date of this letter.

         InterMoor Inc. thanks you for the opportunity to quote on the above. If you have any questions regarding this matter or if I
can be of further assistance, please feel free to contact me at the above numbers or email at apalmature@intermoor.com.

Thank you,

Anthony ‘TP’ Palmature
Operations
InterMoor Inc.

Cc: J. Keaton




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 249 of 410



                                                          WORK ORDER

Date:                                    June 17, 2005

Work Order requested by:                 George Coltrin

This Work Order is subject to the terms and conditions of Drilling Contract No. 980249 between BP America Production
Company (“COMPANY”) and Transocean Holdings, Inc. (“CONTRACTOR”), made and effective the 9th day of December,
1998, as amended. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING CONTAINED IN THIS WORK ORDER
SHALL BE CONSTRUED AS AN AMENDMENT TO THE TERMS OF THE REFERENCED CONTRACT.

CONTRACTOR:                              Transocean Holdings, Inc.
                                         1311 Broadfield, Suite 400
                                         Houston, Texas 77084

Work Order No.:                          BPR-05-01560

Paykey No.:                              ZNAX04BONS

Project Identification:                  Bonsai Well
                                         Additional Drill Pipe

Estimated Value of Work Order:           $60,000

Expected Start Date:                     June 17, 2005

Expected Completion Date:                October 17, 2005

Description/Scope of Work/Additional Terms and Conditions:

Article 5.1.1 of Drilling Contract No. 980249 (“CONTRACT”) stipulates that any modifications to the Drilling Unit after the
Commencement Date shall be as agreed in a separate written agreement. In respects of this, the separate written agreement will be
referred to as a “Work Order” and implementation of the requirements delineated in the Work Order shall be in accordance with the
terms and conditions of the CONTRACT.

Under this Work Order COMPANY is requesting and CONTRACTOR has agreed to furnish certain additional equipment and
materials described herein below as required for supporting COMPANY’s drilling operations on the Bonsai Well located in the Gulf
of Mexico.

The Work Order includes the provision of Additional Drill Pipe for the Drilling Unit “Deepwater Horizon”. An additional 1,000’ (23
joints) of 6-5/8” premium grade drill pipe will be furnished by CONTRACTOR in accordance with the following technical
specifications:

    6 5/8” X 40.5# .625 WALL, 5.375”ID., 95% WALL, RIII S-135 (44.5 +/- 6”) W/6 5/8”FH API + 4” LTS (12 PIN X 14” BOX) (8
    1/2” OD X 4 1/4” ID ) TOOL JOINT TK34 INTERNAL PLASTIC COATING, ARMACOR M HARDBANDING APPLIED
    3/32” PROUD ON 3” OF BOX OD BEGINING 1/4” TO 3/8” ABOVE ELEVATOR SHOULDER

COMPANY shall pay CONTRACTOR a “Fee” which shall hereinafter be defined as $500/day for the drill pipe. The drill pipe will be
required for the duration of the Bonsai Well which is expected to last for a four (4) month time period. Thus, the Estimated Value of
Work Order is calculated as follows:

                                         ($500/day) (4 months) (30 days/month) = $60,000

                                                                  1




                                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 250 of 410



The Estimated Value of this Work Order as set forth in the heading of this document is based only on the Work as presently defined. If
the duration of the Bonsai Well should exceed the estimated four (4) month time period, then COMPANY will provide an extension to
this Work Order in the form of a “Change Order.” Regardless of the duration of the Bonsai Well the agreed Fee will be paid until the
drill pipe is returned and offloaded at COMPANY’s shore base facility.

The Fee shall commence at 00:00 on June 17, 2005, and shall end after the drill pipe has been returned and offloaded at COMPANY’s
shore base facility at Fourchon, Louisiana.

COMPANY shall also reimburse CONTRACTOR for all costs associated to re-inspect the drill pipe to DS1 Level 5 standards and
return to CONTRACTOR’s yard in Amelia, Louisiana, after the Bonsai Well is completed. All inspection, repair and transportation
costs, including freight and handling charges associated with movement of the drill pipe, will be for COMPANY’s account regardless
of the Estimated Value of Work Order noted hereinabove.

The pricing information presented herein shall be firm and fixed for the duration of this Work Order and will serve as the basis of any
subsequent price adjustments, if deemed necessary.

Forward invoices/statements to:        BP America Production Company
                                       Attention: Scanning Dept. S646
                                       P.O. Box 22024
                                       Tulsa, OK 74121-2024
                                       Work Order No.: BPR-05-01560
                                       Paykey No.:       ZNAX04BONS

All of the Work shall be performed in accordance with the terms and conditions of this Work Order and the CONTRACT as amended.


ACCEPTED BY:                     /s/ W. Brad James                     APPROVED BY:                    /s/ Belinda Erdelt
                                  CONTRACTOR                                                              COMPANY

                       Marketing Manager - North America                                                Belinda Erdelt
                                 Printed Name                                                           Printed Name

            Date:                      9/7/05                                    Date:                    31 Aug 05

Notices:            Transocean Holdings, Inc.                                            BP America Production Company
                    1311 Broadfield, Suite 400                                           200 Westlake Park Boulevard
                    Houston, Texas 77084                                                 Houston, Texas 77079
                    Attention: Brad James                                                Attention: Belinda Erdelt
                    Phone:     832-587-8537                                              Mail Code: 624A, WL4
                    Fax:       832-587-8754                                              Phone:     281-366-7334
                    E-Mail: bjames@houston.deepwater.com                                 Fax:       281-366-4697
                                                                                         E-Mail:    Belinda.Erdelt@bp.com

                                                                   2




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 251 of 410



                                                         Amendment No. 26
                                                                 to
                                                    Drilling Contract No. 980249

This Amendment No. 26 is entered into effective as of the 18th day of September, 2005, by and between BP America Production
Company (hereinafter referred to as “COMPANY”) and Transocean Holdings, Inc. (hereinafter referred to as “CONTRACTOR”)
with a place of business at 1311 Broadfield, Suite 400, Houston, Texas 77084.

                                                        W I T N E S S E T H:

WHEREAS, by Drilling Contract No. 980249 made and effective the 9th day of December, 1998, COMPANY and CONTRACTOR
entered into that certain Contract for the “Deepwater Horizon” (hereinafter referred to as “CONTRACT”), as previously amended by
twenty-three (23) letters of agreement/amendments and Amendments No. 24 and Letter of Agreement for Cost Escalation 2005 dated
March 31, 2005 (sometimes also known as Amendment No. 25); and

WHEREAS, COMPANY and CONTRACTOR desire to amend the CONTRACT in accordance with Article 2.3.2 of said
CONTRACT, which Article has been amended per Contract Extension Agreement letter dated April 19, 2004, and subsequently
amended per Amendment No. 24 to adjust the dayrates to reflect the change in costs for labor, catering, insurance, spare parts and
supplies if the costs of any of the aforesaid items vary by three percent (3%) from the costs thereof.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements hereinafter provided, COMPANY and
CONTRACTOR agree to amend the CONTRACT as follows:

1.      EXHIBIT A, DAYRATES, shall be revised as follows to indicate a $2,526/day increase in the dayrates:

                                                            EXHIBIT A

                                                            DAYRATES

                                                   RATES PER 24 HOUR DAY

             Operating Rate                                        $277,526.00 per day

             Moving Rate                                           $277,526.00 per day

             Standby Rate With Crews                               $277,526.00 per day

             Standby Rate Without Crews                            $277,526.00 per day less documented cost savings

             Stack Rate With Crews                                 $277,526.00 per day less documented cost savings

             Stack Rate Without Crews                              $277,526.00 per day less documented cost savings

             Equipment Repair Rate                                 $ -0- per day

             Hurricane Evacuation Rate                             Standby Rates Without Crews plus documented expenses of
                                                                   evacuated crew

                                                                 Note

             The following documentation which supports all of the increases reflected above is attached hereto and made a part of
             this Amendment No. 26:

                                                                 E-33

                                                                  1




                                                                                                             EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 252 of 410



            •    BASIS FOR COST ESCALATIONS, DEEPWATER HORIZON, September 18, 2005
            •    DEEPWATER HORIZON, Adjusted Labor as of September 18, 2005
            •    U.S. Department of Labor, Bureau of Labor Statistics, Data extracted on: December 8, 2005, Producer Price Index -
                 Commodities, Series Id: WPU119102, Group: Machinery and equipment, Item: Oil field and gas field drilling
                 machinery
            •    Transocean letter from Betsy Kelly, CPCU, ARe, Manager-Insurance, to Kim Schutts, Re: Annual Premiums,
                 Deepwater Horizon

Except as changed by this Amendment No. 26, the CONTRACT as previously amended shall remain in full force and effect.

IN WITNESS WHEREOF, the authorized representatives of the parties hereto have executed this Amendment No. 26 in duplicate
originals as of the day and year first above written.


BP America Production Company
COMPANY

By:                    /s/ David R. Mottashed

                         David R. Mottashed
                           Printed Name

Title:            PSCM Manager – Offshore GoM


Transocean Holdings, Inc.
CONTRACTOR

By:                         /s/ Anton Dibowitz

                             Anton Dibowitz
                             Printed Name

Title:              Sr. Marketing Representative
                              5/15/06

                                                              E-34

                                                                2




                                                                                                         EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 253 of 410



BP
Horizon – Escalation Sept. 2005
TSF File #01-063

                                            BASIS FOR COST ESCALATIONS
                                               DEEPWATER HORIZON
                                                   September 18, 2005
                                                       $ Per Day

                                                                              September 18,                             Adjusted
                                                         March 1, 2005        2005 Baseline                            Sept. 2005
                                                         Baseline Costs           Costs            Variance           Baseline Costs
Clause No.:
  2.3.2a) Base Labor Cost:
          Labor & Burden (per schedule)              $           30,385   $          33,168    $         2,783 $              33,168
          Training & Transportation Costs            $            3,447   $           2,327    $        -1,120 $               2,327
          Total Base Labor Cost                      $           33,832   $          35,495    $         1,663 $              35,495
            Percentage Increase                                                                              5%

  2.3.2b) Base Catering Cost:
          69 Contractor Personnel                    $            2,101   $            2,146   $              45 $             2,101
          10 Company Personnel                       $              305   $              311   $               6 $               305
          Total Base Catering Costs                  $            2,406   $            2,457   $              51 $             2,406
            Percentage Increase                                                                                2%

  2.3.2c) Base Maintenance Element:                  $           16,030   $          16,495    $              465 $           16,030
          Total Base Matinenance Costs                                                         $              465
            Percentage Increase                                                                                 3%

  2.3.2d) Base Insurance Cost:
          Hull & Machinery                           $            1,710   $            2,555   $              844 $            2,555
          Marine P&I                                 $            2,257   $            2,257   $                0 $            2,257
          Excess Liability                           $              464   $              483   $               19 $              483
          Brokers Fee                                $              110   $              110   $                0 $              110
          Oil Pollution                              $               26   $               26   $                0 $               26
          Total Base Insurance Cost:                 $            4,568   $            5,431   $              863 $            5,431
            Percentage Increase                                                                                19%

  Total Baseline Operating Costs                     $           56,836   $          59,878    $         2,526    $           59,362

                                                                      Total Dayrate Increase =                    $       2,526/day

                                                          E-35

                                                            3




                                                                                                        EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 254 of 410



                                                  DEEPWATER HORIZON
                                                    Adjusted Labor as of
                                                    September 18, 2005

                                                                            A               B             C              D
                                                                             GOM Base Labor              GOM Overtime Rates
       No. of Personnel                                               Daily Rate per                    Daily         Hourly
    On              Assigned                                           person (inc.   Total Daily on   Overtime      Overtime
   Board             To Rig         JOB CLASSIFICATION                   TT&C)         Board Cost       Rates          Rates
     1                2        OIM                                         995.17          923.15         878.96          73.25
     3                6        Toolpusher                                  849.75        2,333.20         733.54          61.13
     2                4        Driller                                     700.54        1,257.03         696.48          58.04
     4                8        Assistant Driller                           576.25        2,016.94         548.34          45.70
     2                4        Derrickhand                                 502.47          860.91         460.40          38.37
     2                4        Pumphand                                    461.44          778.84         411.49          34.29
     8                16       Floorhand                                   414.26        2,896.81         389.73          32.48
     1                2        Maintenance Supervisor                      831.01          758.99         714.80          59.57
     1                2        Mechanical Supervisor                       714.02          642.00         597.81          49.82
     2                4        Chief Mechanic                              645.30        1,146.56         630.64          52.55
     2                4        Mechanic                                    576.25        1,008.47         548.34          45.70
     1                2        Senior Motor Operator                       461.44          389.42         411.49          34.29
     2                4        Motor Operator                              442.27          780.23         423.12          35.26
     1                2        Electrical Supervisor                       714.02          642.00         597.81          49.82
     1                2        Chief Electrician                           645.30          573.28         630.64          52.55
     1                2        Electrician                                 576.25          504.23         548.34          45.70
     1                2        Chief Electronic Technician                 645.30          573.28         630.64          52.55
     1                2        Electronic Technician                       576.25          504.23         548.34          45.70
     1                2        Senior Sub Sea Sup Dp                       809.81          737.79         693.59          57.80
     1                2        Subsea Supervisor                           714.02          642.00         712.55          59.38
     1                2        Master                                      916.59          844.57         800.37          66.70
     1                2        Chief Mate                                  731.23          659.21         733.07          61.09
     1                2        Bosun                                       521.02          449.00         482.51          40.21
     3                6        AB Seaman                                   451.35        1,197.57         433.93          36.16
     2                4        DP Operator                                 603.87        1,063.70         581.26          48.44
     2                4        Assistant Dp Operator                       523.78          903.52         485.80          40.48
     3                6        Crane Operator                              521.02        1,346.99         482.51          40.21
     1                2        Deck Pusher                                 543.28          491.12         543.51          45.29
     2                4        Lead Roustabouts                            382.30          660.29         351.64          29.30
     9                18       Roustabouts                                 382.30        2,971.29         351.64          29.30
     1                2        Welder                                      502.47          430.45         460.40          38.37
     1                2        Senior Materials Coordinator                576.25          504.23         460.04          38.34
     1                2        Material Coordinator                        493.40          421.38         449.59          37.47
     1                2        Medic                                       493.40          421.38         449.59          37.47
     1                2        Radio Operator                              438.16          366.14         383.75          31.98
     1                2        RSTC                                        539.56          467.54         504.61          42.05
     0                0        —                                               —               —              —              —
     0                0        —                                               —               —              —              —
     0                0        —                                               —               —              —              —
     0                0        —                                               —               —              —              —
     69              138                                      Total Labor Costs =     $ 33,167.73

The figures in column “A” are to be used as the basis for adding personnel to the permanent crew and for determining the
credit for crew members short. This includes all Training, Transportation and Catering costs.

The figures in column “B” are the daily cost of all crew members excluding Training, Transportation and Catering costs.

The figures in column “C” are the daily cost of overtime excluding Training, Transportation and Catering costs (assuming a
daily schedule of 12 hours)

The figures in column “D” are the hourly cost of overtime excluding Training, Transportation and Catering costs.

                                                               E-36

                                                                 4




                                                                                                         EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 255 of 410



Bureau of Labor Statistics Data

                   U.S. Department of labor
                   Bureau of Labor Statistics
                   Bureau of Labor Statistics Data

www.bls.gov                                                                                                                 Search | A-Z Index

BLS Home | Programs & Surveys | Get Detailed Statistics | Glossary | What’s New | Find It! In DOL

Change Output      From: 1995        To: 2005         GO
Options:

                                  include graphs NEW!                 More Formatting Options

Data extracted on: December 8, 2005 (11:24:10 AM)

Producer Price Index-Commodities

Series Id: WPU119102
Not Seasonally Adjusted
Group:      Machinery and equipment
Item:       Oil field and gas field drilling machinery
Base Date: 8200

year            Jan      Feb       Mar      Apr      May      Jun         Jul        Aug        Sep        Oct        Nov      Dec      Annual
1995            118.3    118.6     119.2   119.2     119.3    119.6       120.4      120.4      120.4      122.0      122.2    122.2     120.1
1996            124.0    124.0     124.0   124.3     124.2    124.8       125.3      125.3      125.3      126.2      126.6    127.1     125.1
1997            127.7    127.9     128.6   129.1     129.2    129.3       129.3      129.5      129.7      130 3      131.4    132.0     129.5
1998            133.1    132.9     133.1   133.0     133.0    133.0       132.9      132.9      132.9      133.6      133.6    133.6     133.1
1999            133.8    133.7     133.7   133.9     133.9    134.0       134.0      133.7      133.7      133.7      134.4    134.6     133.9
2000            134.9    136.3     136.3   136.3     136.5    136.5       136.5      136.6      136.7      138.7      138.7    138.7     136.9
2001            143.5    143.9     144.0   144.0     144.0    145.5       145.6      145.8      145.7      146.1      146.1    146.1     145.0
2002            146.2    146.2     146.6   146.6     146.4    146.4       146.4      146.4      146.7      146.7      146.7    146.7     146.5
2003            149.8    149.8     149.8   151.7     152.3    152.5       152.5      152.5      153.1      153.1      153.1    153.5     152.0
2004            153.8    153.9     154.8   156.4     157.1    157.1       156.6      156.7      156.8      157.0      157.9    160.1     156.5
2005            162.0    163.7     169.0   169.8     171.3    172.0       172.9(P)   172.9(P)   173.9(P)   174.1(P)


(P) : Preliminary. All indexes are subject to revision four months after original publication.

                          Frequently Asked Questions | Freedom of Information Act | Customer Survey
                               Privacy & Security Statement | Linking to Our Site | Accessibility

U.S. Bureau of Labor Statistics                                                                                      Phone: (202) 691-520
Postal Square Building                                                                                    Fax-on-demand: (202) 691-6325
2 Massachusetts Ave., NE                                                                           Data questions: bisdata_staff@bls.gov
Washington, DC 20212-0001                                                                  Technical (web) questions: webmaster@bls.gov
                                                                                                      Other comments: feedback@bts.gov

http://data.bls.gov/PDQ/servlet/SurveyOutputServlet:jessionid=f030b5b34d12$3Fx$3F$                                                     12/8/2005

01-063NAR - Horizon Escalation Mar-Sept 2005.doc

                                                                    E-37

                                                                      5




                                                                                                                      EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 256 of 410




                                                               TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.

                                                               4 GREENWAY PLAZA
BETSY KELLY
MANAGER-INSURANCE                                              HOUSTON, TX 77046

Kim Schutts
Transocean Offshore Deepwater Drilling Inc.
1311 Broadfield
Houston, TX 77083

Re: Annual Premiums
    Deepwater Horizon

These costs and limits reflect the coverage provided at this time and are subject to change upon renewal.

Effective May 1, 2005
Coverage:                                                          All Risk Hull & Machinery
Carrier:                                                           various Underwriters @ Lloyds, led by Limit and Wellington
                                                                   Syndicates
Insured Value:                                                     $ 360,000,000
Deductible:                                                        $ 10,000,000
NET ANNUAL PREMIUM:                                                $ 932,292

Effective December 31, 2004
Coverage:                                                          Primary Marine Protection & Indemnity
Carrier:                                                           various Underwriters @ Lloyds, led by
Self Insured Retention:                                            $10,000,000 per occurrence
DEDUCTIBLE ACCRUAL:                                                $ 823,860

Effective May 1, 2005
Coverage:                                                          Excess Liability
Carriers:                                                          various Underwriters @ Lloyds, led by Limit and Wellington
                                                                   Syndicates
Limits:                                                            $500,000,000
NET ANNUAL PREMIUM:                                                $ 176,374

Effective October 1, 2004
Coverage:                                                          Oil Pollution
Carrier:                                                           Surety coverage – backed by Underwriters @Lloyds
NET ANNUAL PREMIUM:                                                $ 9,598

Effective December 31, 2004
U.S. Broker:                                                       McGriff, Seibels & Williams, Inc
Annual Fee:                                                        $ 40,180


*    Includes the War risk buyback – the deductible is $10,000,000 each occurrence with a one time $40,000,000 additional aggregate
     deductible.
**   Based on SIR accrual of $ 16.36 per person per day assigned to the rig.

Best Regards,

Signed electronically
Betsy Kelly, CPCU, ARe
Manager- Insurance

(713) 232-7766 FAX                           (713) 232-7630 TEL                      BKELLY@HOUSTON.DEEPWATER.COM

                                                                 E-38

                                                                   6




                                                                                                            EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 257 of 410



                                                       CHANGE ORDER

NOTHING CONTAINED IN THIS CHANGE ORDER SHALL BE CONSTRUED AS AN AMENDMENT TO THE TERMS
OF THE REFERENCED CONTRACT.

                                                                       CHANGE ORDER Number:                         1
                                                                         WORK ORDER Number:                  BPR-05-01560
                                                                             CONTRACT Number:                    980249
                                                          Project Code/Identification (if applicable):        Bonsai Well
                                                                                                           Additional Drill Pipe
                                                                                         Date:              October 10, 2005
                                                                      WORK ORDER requested by:               George Coltrin
                                                                                                                 (Name)

1.      DESCRIPTION OF CHANGE OF WORK:

        Extend the term of Work Order No. BPR-05-01560 to November 30, 2005, to cover drilling operations that are still being
        performed by Transocean’s “Deepwater Horizon” on the Bonsai Well.

2.      COMPENSATION:

        Value of this Change Order No. 1 is $22,500.

        CONTRACTOR will continue to be compensated for provision of the additional drill pipe in accordance with the Fee of
        $500/day as specified in Work Order No. BPR-05-01560.

3.      COMPLETION DATE:

        Expected Completion Date for the Work will now be November 30, 2005.

4.       ORIGINAL WORK RELEASE VALUE                                                                              $       60,000

         VALUE OF APPROVED CHANGE ORDERS TO DATE                                                                                   0

         THIS CHANGE ORDER VALUE                                                                                  $       22,500

         TOTAL CURRENT WORK RELEASE VALUE                                                                         $       82,500


BP America Production Company                                    Transocean Holdings, Inc.


/s/ Belinda Erdelt                             13-OCT-05         /s/ W. Brad James                                    10/18/05
COMPANY APPROVAL                                 DATE            CONTRACTOR ACCEPTANCE                                 DATE

Belinda Erdelt                                                   W. Brad James
Printed Name                                                     Printed Name

PSCM Manager - GoM Drilling & Wells                              Marketing Manager - North America District
Title                                                            Title




                                                                                                         EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 258 of 410



                                                          WORK ORDER

Date:                                   December 13, 2005

Work Order requested by:                George Coltrin

This Work Order is subject to the terms and conditions of Drilling Contract No. 980249 between BP America Production
Company (“COMPANY”) and Transocean Holdings, Inc. (“CONTRACTOR”), made and effective the 9th day of December,
1998, as amended. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING CONTAINED IN THIS WORK ORDER
SHALL BE CONSTRUED AS AN AMENDMENT TO THE TERMS OF THE REFERENCED CONTRACT.

CONTRACTOR:                             Transocean Holdings, Inc.
                                        1311 Broadfield, Suite 400
                                        Houston, Texas 77084

Work Order No.:                         BPR-05-02811

Paykey No.:                             ZNAX04KIDA

Project Identification:                 Kaskida Well
                                        Additional Drill Pipe

Estimated Value of Work Order:          $300,000

Expected Start Date:                    January 1, 2006

Expected Completion Date:               July 15, 2006

Description/Scope of Work/Additional Terms and Conditions:

Article 5.1.1 of Drilling Contract No. 980249 (“CONTRACT”) stipulates that any modifications to the Drilling Unit after the
Commencement Date shall be as agreed in a separate written agreement. In respects of this, the separate written agreement will be
referred to as a “Work Order” and implementation of the requirements delineated in the Work Order shall be in accordance with the
terms and conditions of the CONTRACT.

Under this Work Order COMPANY is requesting and CONTRACTOR has agreed to furnish certain additional equipment and
materials described herein below as required for supporting COMPANY’s drilling operations on the Kaskida Well located in the Gulf
of Mexico.

The Work Order includes the provision of Additional Drill Pipe for the Drilling Unit “Deepwater Horizon”. An additional 3,000’ (69
joints) of 6-5/8” premium grade drill pipe will be furnished by CONTRACTOR in accordance with the following technical
specifications:

     6 5/8” X 40.5# .625 WALL, 5.375”ID., 95% WALL, RIII S-135 (44.5 +/- 6”) W/6 5/8”FH API + 4” LTS (12 PIN X 14” BOX)
     (8 1/2” OD X 4 1/4” ID) TOOL JOINT TK34 INTERNAL PLASTIC COATING, ARMACOR M HARDBANDING APPLIED
     3/32” PROUD ON 3” OF BOX OD BEGINING 1/4” TO 3/8” ABOVE ELEVATOR SHOULDER

COMPANY shall pay CONTRACTOR a “Fee” which shall hereinafter be defined as $1,500/day for the drill pipe. The drill pipe will
be required for the duration of the Kaskida Well which is expected to last for a two hundred (200) day time period. Thus, the
Estimated Value of Work Order is calculated as follows:

                                                ($1,500/day) (200 days) = $300,000

                                                                 1




                                                                                                          EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 259 of 410



The Estimated Value of this Work Order as set forth in the heading of this document is based only on the Work as presently defined. If
the duration of the Kaskida Well should exceed the estimated two hundred (200) day time period, then COMPANY will provide an
extension to this Work Order in the form of a “Change Order.” Regardless of the duration of the Kaskida Well the agreed Fee will be
paid until the drill pipe is returned and offloaded at COMPANY’s shore base facility.

The Fee shall commence at 00:00 on January 1, 2006, and shall end after the drill pipe has been returned and offloaded at
COMPANY’s shore base facility at Fourchon, Louisiana.

COMPANY shall also reimburse CONTRACTOR for all costs associated to re-inspect the drill pipe to DS1 Level 5 standards and
return to CONTRACTOR’s yard in Amelia, Louisiana, after the Kaskida Well is completed. All inspection, repair and transportation
costs, including freight and handling charges associated with movement of the drill pipe, will be for COMPANY’s account regardless
of the Estimated Value of Work Order noted hereinabove.

The pricing information presented herein shall be firm and fixed for the duration of this Work Order and will serve as the basis of any
subsequent price adjustments, if deemed necessary.

Forward invoices/statements to:           BP America Production Company
                                          Attention: Scanning Dept. S646
                                          P.O. Box 22024
                                          Tulsa, OK 74121-2024
                                          Work Order No.: BPR-05-02811
                                          Paykey No.:       ZNAX04KIDA

All of the Work shall be performed in accordance with the terms and conditions of this Work Order and the CONTRACT as amended.

ACCEPTED BY:                     /s/ Anton Dibowitz                    APPROVED BY:                     /s/ Belinda Erdelt
                                   CONTRACTOR                                                                COMPANY
                                   Anton Dibowitz                                                         Belinda Erdelt
                                    Printed Name                                                          Printed Name

             Title:         Sr. Marketing Representative                          Title: PSCM Mgr – GoM Drilling & Wells

             Date:                    12/21/05                                    Date:                    15-Dec-05

Notices:              Transocean Holdings, Inc.                                           BP America Production Company
                      1311 Broadfield, Suite 400                                          200 Westlake Park Boulevard
                      Houston, Texas 77084                                                Houston, Texas 77079
                      Attention: Anton Dibowitz                                           Attention: Belinda Erdelt
                      Phone:     832-587-8500                                             Mail Code: 624A, WL4
                      Fax:       832-587-8754                                             Phone:      281-366-7334
                                                                                          Fax:        281-366-4697
                                                                                          E-Mail:     Belinda.Erdelt@bp.com

                                                                   2




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 260 of 410



                                                            WORK ORDER

Date:                                      August 12, 2006

Work Order requested by:                   George Coltrin

This Work Order is subject to the terms and conditions of Drilling Contract No. 980249 between BP America Production
Company (“COMPANY”) and Transocean Holdings, Inc. (“CONTRACTOR”), made and effective the 9th day of December,
1998, as amended. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING CONTAINED IN THIS WORK ORDER
SHALL BE CONSTRUED AS AN AMENDMENT TO THE TERMS OF THE REFERENCED CONTRACT.

CONTRACTOR:                                Transocean Holdings, Inc.
                                           1311 Broadfield, Suite 400
                                           Houston, Texas 77084

Work Order No.:                            BPR-06-02376

Paykey No.:                                ZNAXTAMARA

Project Identification:                    Tamara Well
                                           Additional Drill Pipe

Estimated Value of Work Order:             $234,000

Expected Start Date:                       August 12, 2006

Expected Completion Date:                  January 15, 2007

Description/Scope of Work/Additional Terms and Conditions:

Article 5.1.1 of Drilling Contract No. 980249 (“CONTRACT”) stipulates that any modifications to the Drilling Unit after the
Commencement Date shall be as agreed in a separate written agreement. In respects of this, the separate written agreement will be
referred to as a “Work Order” and implementation of the requirements delineated in the Work Order shall be in accordance with the
terms and conditions of the CONTRACT.

Under this Work Order COMPANY is requesting and CONTRACTOR has agreed to furnish certain additional equipment and
materials described herein below as required for supporting COMPANY’s drilling operations on the Tamara Well located in the Gulf
of Mexico.

The Work Order includes the provision of Additional Drill Pipe for the Drilling Unit “Deepwater Horizon”. An additional 3,000’ (69
joints) of 6-5/8” premium grade drill pipe will be furnished by CONTRACTOR in accordance with the following technical
specifications:

     6 5/8” X 40.5# .625 WALL, 5.375”ID., 95% WALL, RIII S-135 (44.5 +/- 6”) W/6 5/8”FH API + 4” LTS (12 PIN X 14” BOX)
     (8 1/2” OD X 4 1/4” ID) TOOL JOINT TK34 INTERNAL PLASTIC COATING, ARMACOR M HARDBANDING APPLIED
     3/32” PROUD ON 3” OF BOX OD BEGINING 1/4” TO 3/8” ABOVE ELEVATOR SHOULDER

COMPANY shall pay CONTRACTOR a “Fee” which shall hereinafter be defined as $1,500/day for the drill pipe. The drill pipe will
be required for the duration of the Tamara Well which is expected to last for a one hundred and fifty six (156) day time period. Thus,
the Estimated Value of Work Order is calculated as follows:

                                                 ($1,500/day) (156 days) = $234,000

                                                                   1




                                                                                                             EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 261 of 410



The Estimated Value of this Work Order as set forth in the heading of this document is based only on the Work as presently defined. If
the duration of the Tamara Well should exceed the estimated one hundred and fifty six (156) day time period, then COMPANY will
provide an extension to this Work Order in the form of a “Change Order.” Regardless of the duration of the Tamara Well the agreed
Fee will be paid until the drill pipe is returned and offloaded at COMPANY’s shore base facility.

The Fee shall commence at 00:00 on August 12, 2006, and shall end after the drill pipe has been returned and offloaded at
COMPANY’s shore base facility at Fourchon, Louisiana.

COMPANY shall also reimburse CONTRACTOR for all costs associated to re-inspect the drill pipe to DS1 Level 5 standards and
return to CONTRACTOR’s yard in Amelia, Louisiana, after the Tamara Well is completed. All inspection, repair and transportation
costs, including freight and handling charges associated with movement of the drill pipe, will be for COMPANY’s account regardless
of the Estimated Value of Work Order noted hereinabove.

The pricing information presented herein shall be firm and fixed for the duration of this Work Order and will serve as the basis of any
subsequent price adjustments, if deemed necessary.

Forward invoices/statements to:         BP America Production Company
                                        Attention: Scanning Dept. S646
                                        P.O. Box 22024
                                        Tulsa, OK 74121-2024
                                        Work Order No.: BPR-06-02376
                                        Paykey No.:      ZNAXTAMARA

All of the Work shall be performed in accordance with the terms and conditions of this Work Order and the CONTRACT as amended.


ACCEPTED BY:                    /s/ Anton Dibowitz                     APPROVED BY:                   /s/ Ben Steven Smith
                                  CONTRACTOR                                                               COMPANY
                                    Anton Dibowitz                                                      Ben Steven Smith
                                   Printed Name                                                           Printed Name

           Title:       Marketing Manager, North America                          Title:       Sr. PSCM Specialist, Drilling Rigs

           Date:                                                                  Date: 10/4/06

Notices:            Transocean Holdings, Inc.                                              BP America Production Company
                    1311 Broadfield, Suite 400                                             200 Westlake Park Boulevard
                    Houston, Texas 77084                                                   Houston, Texas 77079
                    Attention: Anton Dibowitz                                              Attention: Steve Smith
                    Phone:     832-587-8500                                                Mail Code: 646C, WL4
                    Fax:       832-587-8754                                                Phone:      281-366-2041
                                                                                           Fax:        281-366-7130
                                                                                           E-Mail:     Steve.Smith3@bp.com

                                                                   2




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 262 of 410



                                                            Amendment No. 27
                                                                    to
                                                       Drilling Contract No. 980249

This Amendment No. 27 is entered into effective as of the 18th day of September, 2006, by BP America Production Company
(hereinafter referred to as “COMPANY”) with a place of business at 501 WestLake Park Boulevard, Houston, Texas 77079, and
Transocean Holdings Inc. (hereinafter referred to as “CONTRACTOR”) with a place of business at 1311 Broadfield, Suite 400,
Houston, Texas 77084.

                                                          W I T N E S S E T H:

WHEREAS, by Drilling Contract No. 980249 made and effective the 9th day of December, 1998, COMPANY and CONTRACTOR
entered into that certain Contract for the “Deepwater Horizon” (hereinafter referred to as “CONTRACT”), as previously amended;
and

WHEREAS, COMPANY and CONTRACTOR desire to amend the CONTRACT as more particularly set forth herein;

NOW THEREFORE, for and in consideration of the mutual covenants and agreements hereinafter provided, COMPANY and
CONTRACTOR agree to amend the CONTRACT as follows:

1. EXHIBIT A, DAYRATES, shall be revised as follows to indicate a $14,175/day increase in the dayrates in accordance with
   Article 2.3.2 of said CONTRACT, which Article has been amended per Contract Extension Agreement letter dated April 19,
   2004, and subsequently amended per Amendment No. 24 to adjust the dayrates to reflect the change in costs for labor, catering,
   insurance, spare parts and supplies if the costs of any of the aforesaid items vary by three percent (3%) from the costs thereof.

                                                             EXHIBIT A
                                                             DAYRATES
                                                       RATES PER 24 HOUR DAY

             Operating Rate                                             $291,701.00 per day

             Moving Rate                                                $291,701.00 per day

             Standby Rate With Crews                                    $291,701.00 per day

             Standby Rate Without Crews                                 $291,701.00 per day less documented cost savings

             Stack Rate With Crews                                      $291,701.00 per day less documented cost savings

             Stack Rate Without Crews                                   $291,701.00 per day less documented cost savings

             Equipment Repair Rate                                      $ -0- per day

             Hurricane Evacuation Rate                                  Standby Rates Without Crews plus documented
                                                                        expenses of evacuated crew

             Additional Personnel                                       $650.00 per day
             (as described in Exhibit F-2, attached)

                                                                  E-39

                                                                    1




                                                                                                             EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 263 of 410



Note

The following documentation which supports all of the increases reflected above is attached hereto and made a part of this
Amendment No. 27:
• BASIS FOR COST ESCALATIONS, DEEPWATER HORIZON, September 18, 2006
• DEEPWATER HORIZON, Exhibit F-l: Personnel to be Provided, Adjusted Labor as of September 18, 2006
• DEEPWATER HORIZON, Exhibit F-2: Additional Personnel to be Provided, Adjusted Labor as of September 18, 2006
• U.S. Department of Labor, Bureau of Labor Statistics, Data extracted on: October 24, 2006, Producer Price Index – Commodities,
   Series Id: WPU119102, Group: Machinery and equipment, Item: Oil field and gas field drilling machinery
• Transocean letter from Betsy Kelly, CPCU, ARe, Manager-Insurance, to Kim Schutts, Re: Annual Premiums, Deepwater Horizon
• Memorandum dated April 11, 2006 regarding April 2006 Base Pay Compensation Adjustment
• Letter between Transocean Holdings Inc. and Delta Catering Management LLC regarding catering adjustment.

Except as changed by this Amendment No. 27 the CONTRACT as previously amended shall remain in full force and effect.

IN WITNESS WHEREOF, the authorized representatives of the parties hereto have executed this Amendment No. 27 in duplicate
originals as of the day and year first above written.


BP AMERICA PRODUCTION COMPANY
COMPANY

By:                      /s/ Wilbert Long Jr.         1/16/08

                          Wilbert Long Jr.
                          Printed Name

Title:                 Head of PSCM (GOM)


TRANSOCEAN HOLDINGS INC.
CONTRACTOR

By:                       /s/ Terry Bonno

                            Terry Bonno
                           Printed Name

Title:       Marketing Director, Americas Business Unit

                                                                E-40

                                                                 2




                                                                                                       EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 264 of 410



                                              BASIS FOR COST ESCALATIONS
                                                 DEEPWATER HORIZON
                                                     September 18, 2006
                                                         $ Per Day

                                                                                                                         Adjusted
                                                          Sept. 18, 2005        Sept. 18, 2006                          Sept. 2006
                                                          Baseline Costs        Baseline Costs        Variance         Baseline Costs
Clause No.:
    2.3.2a)   Base Labor Cost:                        $            33,168   $            35,110   $       1,942    $           35,110
              Labor & Burden (per schedule)           $               828   $             1,715   $         887    $            1,715
              Training Costs                          $             1,499   $             2,125   $         626    $            2,125
              Transportation Costs                    $            35,495   $            38,950   $       3,455    $           38,950
              Total Base Labor Cost                                                                          10%
                Percentage Increase

    2.3.2b)   Base Catering Cost:
              69 Contractor Personnel                 $             2,101   $             2,464   $         363  $              2,464
              10 Company Personnel                    $               305   $               357   $          52  $                357
              Total Base Catering Costs               $             2,406   $             2,821   $         415  $              2,821
                Percentage Increase                                                                          17%

    2.3.2c)   Base Maintenance Element:               $            16,030   $            18,241   $       2,211  $             18,241
              Total Base Matinenance Costs                                                        $       2,211
                Percentage Increase                                                                          14%

    2.3.2d)   Base Insurance Cost:
              Hull & Machinery                        $             2,555   $            10,305   $       7,750    $           10,305
              Marine P&I                              $             2,257   $             1,916   $        -341    $            1,916
              Excess Liability                        $               483   $             1,032   $         549    $            1,032
              Brokers Fee                             $               110   $               244   $         134    $              244
              Oil Pollution                           $                26   $                29   $           3    $               29
              Total Base Insurance Cost:              $             5,431   $            13,525   $       8,094    $           13,525
                Percentage Increase                                                                         149%

    Total Baseline Operating Costs                    $            59,362   $            73,537   $      14,175    $           73,537

                                                                   Total Dayrate Increase =                        $      14,175/day

    ADDITIONAL PERSONNEL
          Labor & Burden (addtl personnel)            $               432   $               519   $          87    $              519
          Training & Transportation Costs (addtl
            personnel)                                $                29   $                67   $          38    $               67
          Catering (Additional Personnel)             $                30   $                36   $           6    $               36
          Insurance: Marine P&I                       $                 0   $                28   $          28    $               28
          Total Additional Personnel Cost:            $               491   $               650   $         159    $              650
             Percentage Increase                                                                           32.4%

                                                                    Total Additional Personnel Increase =          $         159/day

                                                           E-41

                                                             3




                                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 265 of 410



                                               Exhibit F-1: Personnel to be Provided
                                                    DEEPWATER HORIZON
                                                       Adjusted Labor as of
                                                        September 18, 2006


                                                                        A                B                 C               D
                                                                          GOM Base Labor                   GOM Overtime Rates
  No. of Personnel                                                Daily Rate per                         Daily           Hourly
  On        Assigned                                               person (inc.    Total Daily on       Overtime        Overtime
 Board       To Rig             JOB CLASSIFICATION                TT&C & P&I)       Board Cost           Rates           Rates
  1           2        OIM                                            1,107.22             976.51           926.20             77.18
  3           6        Toolpusher                                       951.44           2,462.20           770.42             64.20
  2           4        Driller                                          794.54           1,327.66           731.28             60.94
  4           8        Assistant Driller                                664.34           2,134.52           576.09             48.01
  2           4        Derrickhand                                      586.61             911.81           483.45             40.29
  2           4        Pumphand                                         510.98             827.18           443.81             36.98
  8          16        Floorhand                                        481.79           3,075.16           409.01             34.08
  1           2        Maintenance Supervisor                           931.47             800.76           750.45             62.54
  1           2        Mechanical Supervisor                            808.69             677.98           627.67             52.31
  2           4        Chief Mechanic                                   736.54           1,211.66           662.15             55.18
  2           4        Mechanic                                         664.34           1,067.26           576.09             48.01
  1           2        Senior Motor Operator                            543.61             412.90           432.19             36.02
  2           4        Motor Operator                                   543.61             825.80           432.19             36.02
  1           2        Electrical Supervisor                            808.69             677.98           627.67             52.31
  1           2        Chief Electrician                                736.54             605.83           662.15             55.18
  1           2        Electrician                                      664.34             533.63           576.09             48.01
  1           2        Chief Electronic Technician                      736.54             605.83           662.15             55.18
  1           2        Electronic Technician                            664.34             533.63           576.09             48.01
  1           2        Senior Sub Sea Sup Dp                            909.34             778.63           868.12             72.34
  1           2        Subsea Supervisor                                808.69             677.98           748.15             62.35
  1           2        Master                                         1,021.54             890.82           840.52             70.04
  1           2        Chief Mate                                       827.02             696.31           770.00             64.17
  1           2        Bosun                                            606.34             475.63           506.96             42.25
  3           6        AB Seaman                                        520.45           1,269.18           455.10             37.92
  2           4        DP Operator                                      693.14           1,124.86           610.42             50.87
  2           4        Assistant Dp Operator                            609.10             956.79           510.25             42.52
  3           6        Crane Operator                                   606.34           1,426.89           506.96             42.25
  1           2        Deck Pusher                                      649.74             519.03           558.69             46.56
  2           4        Lead Roustabouts                                 448.25             701.72           369.04             30.75
  9          18        Roustabouts                                      448.25           3,157.72           369.04             30.75
  1           2        Welder                                           586.61             455.90           483.45             40.29
  1           2        Senior Materials Coordinator                     664.34             533.63           483.32             40.28
  1           2        Material Coordinator                             577.15             446.43           472.16             39.35
  1           2        Medic (RSTT)                                     577.15             446.43           472.16             39.35
  1           2        Radio Operator                                   519.15             388.44           403.03             33.59
  1           2        RSTC                                             625.67             494.96           444.65             37.05
  0           0        —                                                    —                  —                —                 —
  0           0        —                                                    —                  —                —                 —
  0           0        —                                                    —                  —                —                 —
  0           0        —                                                    —                  —                —                 —
  69         138                                           Total Labor Costs =     $    35,109.66

The figures in column “A” are to be used as the basis for adding personnel to the permanent crew and for determining the credit for
crew members short. This includes all Training, Transportation, Catering and Marine P&I costs.

The figures in column “B” are the daily cost of all crew members excluding Training, Transportation, Catering and Marine P&I costs.

The figures in column “C” are the daily cost of overtime excluding Training, Transportation, Catering and Marine P&I costs
(assuming a daily schedule of 12 hours)

The figures in column “D” are the hourly cost of overtime excluding Training, Transportation, Catering and Marine P&I costs.

                                                                E-42

                                                                  4




                                                                                                            EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 266 of 410



                                         Exhibit F-2: Additional Personnel to be Provided
                                                    DEEPWATER HORIZON
                                                       Adjusted Labor as of
                                                       September 18, 2006

                                                                      A                B                  C                 D
                                                                       GOM Base Labor                      GOM Overtime Rates
    No. of Personnel                                           Daily Rate per                           Daily             Hourly
   On           Assigned                                        person (inc.     Total Daily on        Overtime          Overtime
  Board          To Rig        JOB CLASSIFICATION              TT&C & P&I)        Board Cost            Rates             Rates
    1             2      Deck Pusher                            649.74                   519.03             558.69              46.56
    0             0      —                                          —                        —                  —                  —
    0             0      —                                          —                        —                  —                  —
    0             0      —                                          —                        —                  —                  —
    0             0      —                                          —                        —                  —                  —
    1             2                                Total Labor Costs =          $        519.03
        Total Addtl Labor Costs including TTC & P&l =           649.74

The figures in column “A” are to be used as the basis for adding personnel to the permanent crew and for determining the credit for
crew members short. This includes all Training, Transportation, Catering and Marine P&I costs.

The figures in column “B” are the daily cost of all crew members excluding Training, Transportation, Catering and Marine P&I costs.

The figures in column “C” are the daily cost of overtime excluding Training, Transportation, Catering and Marine P&I costs
(assuming a daily schedule of 12 hours)

The figures in column “D” are the hourly cost of overtime excluding Training, Transportation, Catering and Marine P&I costs.

                                                                E-43

                                                                  5




                                                                                                            EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 267 of 410



Bureau of Labor Statistics Data

            U.S. Department of Labor
            Bureau of Labor Statistics
            Bureau of Labor Statistics Data

  www.bls.gov                                                                           Advanced Search | A-Z Index
BLS Home | Programs & Surveys | Get Detailed Statistics | Glossary | What’s New | Find It’ In DOL

  Change Output
                      From: 1996          To: 2006          GO
  Options:

                      Include graphs NEW!                           More Formatting Options

Data extracted on: October 24, 2006 (11:24:35 AM)

  Producer Price Index-Commodities

Series Id:    WPU119102
Not Seasonally Adjusted
Group:        Machinery and equipment
Item:         Oil field and gas field drilling machinery
Base Date: 8200

Year         Jan      Feb      Mar      Apr      May       Jun            Jul        Aug        Sep        Oct     Nov     Dec     Annual
1996        124.0     124.0    124.0    124.3     124.2    124.8          125.3      125.3      125.3      126.2   126.6   127.1     125.1
1997        127.7     127.9    128.6    129.1     129.2    129.3          129.3      129.5      129.7      130.3   131.4   132.0     129.5
1998        133.1     132.9    133.1    133.0     133.0    133.0          132.9      132.9      132.9      133.6   133.6   133.6     133.1
1999        133.8     133.7    133.7    133.9     133.9    134.0          134.0      133.7      133.7      133.7   134.4   134.6     133.9
2000        134.9     136.3    136.3    136.3     136.5    136.5          136.5      136.6      136.7      138.7   138.7   138.7     136.9
2001        143.5     143.9    144.0    144.0     144.0    145.5          145.6      145.8      145.7      146.1   146.1   146.1     145.0
2002        146.2     146.2    146.6    146.6     146.4    146.4          146.4      146.4      146.7      146.7   146.7   146.7     146.5
2003        149.8     149.8    149.8    151.7     152.3    152.5          152.5      152.5      153.1      153.1   153.1   153.5     152.0
2004        153.8     153.9    154.8    156.4     157.1    157.1          156.6      156.7      156.8      157.0   157.9   160.1     156.5
2005        162.0     163.7    169.0    169.8     171.3    172.0          172.5      172.5      172.7      173.9   178.7   180.0     171.5
2006        179.7     182.9    183.6    184.1     188.2    190.5(P)       190.6(P)   192.6(P)   192.3(P)


(P) : Preliminary. All indexes are subject to revision four months after original publication.

                            Frequently Asked Questions | Freedom of Information Act | Customer Survey
                                 Privacy & Security Statement | Linking to Our Site | Accessibility

U.S. Bureau of Labor Statistics                                                                                     Phone: (202) 691-5200
Postal Square Building                                                                                    Fax-on-demand: (202) 691-6325
2 Massachusetts Ave., NE                                                                            Data questions: blsdata staff@bls.gov
Washington, DC 20212-0001                                                                  Technical (web) questions: webmaster@bls.gov
                                                                                                      Other comments: feedback@bls.gov

http://data.bls.gov/PDQ/servlet/SurveyOutputServlet:jsessionid=f03080c7caaf$3F$3F$3                                              10/24/2006

                                                                   E-44

                                                                      6




                                                                                                                   EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 268 of 410




                                                          TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.

                                                          4 GREENWAY PLAZA
  BETSY KELLY
                                                          HOUSTON, TX77046
  MANAGER-INSURANCE

Kim Schutts
Transocean Offshore Deepwater Drilling Inc.
1311 Broadfield
Houston, TX 77084

Re: Annual Premiums
    Deepwater Horizon

These costs and limits reflect the coverage provided at this time and are subject to change upon renewal.

Effective May 1,2006
Coverage:                                             All Risk Hull & Machinery
Carrier:                                              various Underwriters @ Lloyds, led by Limit and Wellington Syndicates
Insured Value:                                        $ 370,000,000
Deductible:                                           $ 10,000,000
NET ANNUAL PREMIUM:                                   $ 3,761,055

Effective December 31, 2006
Coverage:                                             Primary Marine Protection & Indemnity
Carrier                                               various Underwriters @ Lloyds, led by Limit and XL Syndicates
Self Insured Retention:                               $10,000,000 per occurrence
DEDUCTIBLE ACCRUAL:                                   $ 709,380**

Effective May 1, 2006                                 Excess Liability
Coverage:                                             various Underwriters @ Lloyds, led by Limit and Wellington Syndicates
Carriers:                                             $930,000,000
Limits:                                               $ 376,623
NET ANNUAL PREMIUM:

Effective October 1, 2005
Coverage:                                             Oil Pollution
Carrier:                                              Surety coverage – backed by Underwriters @Lloyds
NET ANNUAL PREMIUM:                                   $ 10,558

Effective December 31, 2005
U.S. Broker:                                          McGriff, Seibels & Williams, Inc
Annual Fee:                                           $ 40,841

Effective July 1, 2006
London Broker:                                        Lloyd & Partners Ltd.
Annual Fee:                                           $ 48,313


** Based on SIR accrual of $ 13.88 per person per day assigned to the rig.

Best Regards,

Signed electronically
Betsy Kelly, CPCU, ARe
Manager- Insurance

(713) 232-7766 FAX                                    (713) 232-7630 TEL                 BKELLY@HOUSTON.DEEPWATER.COM

                                                                 E-45

                                                                   7




                                                                                                            EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 269 of 410




                                                  INTEROFFICE MEMORANDUM

                                                        North America Region
                                                            April 11, 2006

TO:                All GOM Rig Based Employees

SUBJECT:           BASE PAY COMPENSATION ADJUSTMENT

FROM:              Amy Smith

Transocean is committed to providing a competitive salary, as well as a comprehensive benefit package, training, and long term career
development opportunities for all employees.

Therefore, effective 1 April 2006, a 5% Across-the-Board increase in base pay has been approved for all US Gulf Coast full time
regular rig-based positions. This increase will be retroactive for all work performed on or after 1 April 2006, and will be reflected on
your regular scheduled pay check beginning 14 April 2006.

If you have any questions or comments, please feel free to contact myself at 832-587-8551, or Donna Schaaf at 832-587-8699.

                                                                  E-46

                                                                    8




                                                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 270 of 410



                                                                     TRANSOCEAN HOLDINGS INC

                                                                     1311 BROADFIELD BLVD SUITE 400

                                                                     HOUSTON, TEXAS 77084
TIM JURAN
DIVISION MANAGER NORTH AMERICA

April 20, 2006

Delta Catering Management, LLC
5749 Sustina Drive, #300
Harahan, LA 70123

Attn:        Mrs. Marcia Marney

Ref:         Cost Increases Catering Agreement – “Deepwater Horizon”

Dear Mrs. Marney,

Reference is made for all purposes to the certain Catering Agreement dated June 24, 2005 by and between Transocean Holdings Inc.
(“Company”) and Delta Catering Management, LLC (“Caterer”) for the Drilling Unit, the “Deepwater Horizon” (“Agreement”)

Company requested an adjustment to rates for the “Deepwater Horizon” which would allow for the annual increase and a change to
Schedule C. We have received and reviewed the new rates as requested and return the attached revised Schedule C as an attachment to
this letter.

Schedule C will now include the new catering crew Labor Rate Schedule which was formerly provided in Schedule A-l Item 2.0 -
Manning. And, the references will be deemed changed accordingly.

This revised Schedule C will qualify as the annual escalation as provided in Schedule A-l Item 6.0 and will be effective March 1,
2006. These rates will remain valid and will not be adjusted for one year. At that time the rates can be adjusted again at a mutually
agreed rate.

If you are in agreement with this adjustment, please indicate your acceptance in the space provided below and return one original copy
of this letter to us for our files.

Regards,

/s/ Tim Juran_

Tim Juran
Division Manager, North America

/ks

AGREED AND ACCEPTED THIS 26 DAY OF April, 2006
CATERING MANAGEMENT, LLC
SIGNED Marcia Marney
TITLE   President + General Manager
DATED   April 26, 2006

PHONE: (832) 587-8596                                 FAX: (832) 587-8754                     E-MAIL: tjuran@houston.deepwater.com

                                                                  E-47

                                                                    9




                                                                                                               EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 271 of 410



Rate Adjustment – Delta Catering
Deepwater Horizon

                                                 REVISED SCHEDULE C - MARCH 1, 2006
                                                     CATERING SERVICE RATES
                                                   FOR THE DEEPWATER HORIZON

The Caterer’s catering service manday rates for this Drilling Unit shall be based on the following information:

                            Average Total POB                  150

                Average Daily Casual Meals                        2

                Catering Crew Complement                        18

                                                                                                       Fixed Daily Rate                   $           3,031
                                                                             Cost per Man Per day - Groceries & Supplies                  $           15.50

                                                           LABOR RATE SCHEDULE

                                                       Costs for Incremental Personnel
                                                                                     Daily Cost          Total Daily
                                On                              Max. Employee           (Incl.           On Board           Hourly              Cost/Hour
Catering Position              Board            Range             Hourly Wage          burden)             Costs         Overtime Rate         Standby Rate
Executive Steward                       1   $13.00 -$15.00     $          15.00 $           375.10   $          375.10   $        37.50       $        31.25
Day Cook                                1   $9.50 -$11.00      $          11.00 $           271.85   $          271.85   $        27.20       $        22.65
Night Cook                              1    $8.25 -$9.00      $           9.00 $           225.35   $          225.35   $        22.55       $        18.80
Baker                                   1    $8.50 -$9.25      $           9.25 $           231.30   $          231.30   $        23.15       $        19.30
Prep. Cook                              2    $7.45 -$8.45      $           8.45 $           211.50   $          423.00   $        21.15       $        17.65
Senior Orderly                          4    $7.50 -$8.25      $           8.25 $           206.30   $          825.20   $        20.65       $        17.20
Utility / Galleyhand                    8    $6.25 -$7.45      $           7.45 $           186.25   $        1,490.00   $        18.60       $        15.50
           Total On Board              18                                                            $        3,841.80

Delta Rate Adjustment - Horizon

                                                                          E-48

                                                                           10




                                                                                                                             EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 272 of 410



                                                          WORK ORDER

Date:                                 January 24, 2007

Work Order requested by:              George Coltrin

This Work Order is subject to the terms and conditions of Drilling Contract No. 980249 between BP America Production
Company (“COMPANY”) and Transocean Holdings, Inc. (“CONTRACTOR”), made and effective the 9th day of December,
1998, as amended. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING CONTAINED IN THIS WORK ORDER
SHALL BE CONSTRUED AS AN AMENDMENT TO THE TERMS OF THE REFERENCED CONTRACT.

CONTRACTOR:                           Transocean Holdings, Inc.
                                      1311 Broadfield, Suite 400
                                      Houston, Texas 77084

Work Order No.:                       BPR-07-00223

Paykey No.:                           ZGMXKAHUNA

Project Identification:               Big Kahuna Well
                                      Additional 6-5/8” Drill Pipe

Estimated Value of Work Order:        $200,000

Expected Start Date:                  January 10, 2007

Expected Completion Date:             May 15, 2007

Description/Scope of Work/Additional Terms and Conditions:

Article 5.1.1 of Drilling Contract No. 980249 (“CONTRACT”) stipulates that any modifications to the Drilling Unit after the
Commencement Date shall be as agreed in a separate written agreement. In respects of this, the separate written agreement will be
referred to as a “Work Order” and implementation of the requirements delineated in the Work Order shall be in accordance with the
terms and conditions of the CONTRACT.

Under this Work Order COMPANY is requesting and CONTRACTOR has agreed to furnish certain additional equipment and
materials described herein below as required for supporting COMPANY’s drilling operations on the Big Kahuna Well located in the
Gulf of Mexico. For the avoidance of doubt, all such items shall be considered as CONTRACTOR’s equipment.

The Work Order includes the provision of Additional 6-5/8” Drill Pipe for the Drilling Unit “Deepwater Horizon”. An additional
3,000’ (69 joints) of 6-5/8” premium grade drill pipe will be furnished by CONTRACTOR in accordance with the following technical
specifications:

    6 5/8” X 40.5# .625 WALL, 5.375”ID., 95% WALL, RIII S-135 (44.5 +/- 6”) W/6 5/8”FH API + 4” LTS (12 PIN X 14” BOX) (8
    1/2” OD X 4 1/4” ID ) TOOL JOINT TK34 INTERNAL PLASTIC COATING, ARMACOR M HARDBANDING APPLIED
    3/32” PROUD ON 3” OF BOX OD BEGINING 1/4” TO 3/8” ABOVE ELEVATOR SHOULDER

COMPANY shall pay CONTRACTOR a “Fee” which shall hereinafter be defined as $1,500/day for the drill pipe. The drill pipe will
be required for the duration of the Big Kahuna Well which is expected to last for a one hundred and twenty-five (125) day time period.
Thus, the Estimated Value of Work Order is calculated as follows:

                                                 ($1,500/day) (125 days) = $187,500
                                                     or, rounded off is $200,000

                                                                   1




                                                                                                            EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 273 of 410



The Estimated Value of this Work Order as set forth in the heading of this document is based only on the Work as presently defined. If
the duration of the Big Kahuna Well should exceed the estimated one hundred and twenty-five (125) day time period, then
COMPANY will provide an extension to this Work Order in the form of a “Change Order.” Regardless of the duration of the Big
Kahuna Well the agreed Fee will be paid until the drill pipe is returned and offloaded at COMPANY’s shore base facility.

The Fee shall commence at 00:00 on January 10, 2007, and shall end after the drill pipe has been returned and offloaded at
COMPANY’s shore base facility at Fourchon, Louisiana.

COMPANY shall also reimburse CONTRACTOR for all costs associated to re-inspect the drill pipe to DS1 Level 5 standards and
return to CONTRACTOR’s yard in Amelia, Louisiana, after the Big Kahuna Well is completed. All inspection, repair and
transportation costs, including freight and handling charges associated with movement of the drill pipe, will be for COMPANY’s
account regardless of the Estimated Value of Work Order noted hereinabove.

The pricing information presented herein shall be firm and fixed for the duration of this Work Order and will serve as the basis of any
subsequent price adjustments, if deemed necessary.

Forward invoices/statements to:        BP America Production Company
                                       Attention: Scanning Dept. S646
                                       P.O. Box 22024
                                       Tulsa, OK 74121-2024
                                       Work Order No.: BPR-07-00223
                                       Paykey No.:       ZGMXKAHUNA

All of the Work shall be performed in accordance with the terms and conditions of this Work Order and the CONTRACT as amended.


ACCEPTED BY:                    /s/ Anton Dibowitz                APPROVED BY:                       /s/ Ben Steven Smith
                                  CONTRACTOR                                                              COMPANY

                                  Anton Dibowitz                                                      Ben Steven Smith
                                  Printed Name                                                         Printed Name

             Title: Marketing Manager                                           Title:          Sr. PSCM Sourcing Specialist

             Date: 2/22/07                                                      Date: Feb. 14, 2007

Notices:            Transocean Holdings, Inc.                                            BP America Production Company
                    1311 Broadfield, Suite 400                                           200 Westlake Park Boulevard
                    Houston, Texas 77084                                                 Houston, Texas 77079
                    Attention: Anton Dibowitz                                            Attention: Steve Smith
                    Phone:     832-587-8500                                              Mail Code: 646C, WL4
                    Fax:       832-587-8754                                              Phone:     281-366-2041
                    E-Mail:    adibowitz@houston.deepwater.com                           Fax:       281-366-7130
                                                                                         E-Mail:    Steve.Smith3@bp.com

                                                                   2




                                                                                                              EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 274 of 410



                                                          WORK ORDER

Date:                                 March 1, 2007

Work Order requested by:              George Coltrin

This Work Order is subject to the terms and conditions of Drilling Contract No. 980249 between BP America Production
Company (“COMPANY”) and Transocean Holdings, Inc. (“CONTRACTOR”), made and effective the 9th day of December,
1998, as amended. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING CONTAINED IN THIS WORK ORDER
SHALL BE CONSTRUED AS AN AMENDMENT TO THE TERMS OF THE REFERENCED CONTRACT.

CONTRACTOR:                           Transocean Holdings, Inc.
                                      1311 Broadfield, Suite 400
                                      Houston, Texas 77084

Work Order No.:                       BPR-07-00678

Paykey No.:                           (To be advised on a per well basis)

Project Identification:               Transocean “Deepwater Horizon”
                                      Additional 6-5/8” Drill Pipe

Estimated Value of Work Order:        $1,950,000

Expected Start Date:                  February 25, 2007

Expected Completion Date:             September 17, 2010

Description/Scope of Work/Additional Terms and Conditions:

Article 5.1.1 of Drilling Contract No. 980249 (“CONTRACT”) stipulates that any modifications to the Drilling Unit after the
Commencement Date shall be as agreed in a separate written agreement. In respects of this, the separate written agreement will be
referred to as a “Work Order” and implementation of the requirements delineated in the Work Order shall be in accordance with the
terms and conditions of the CONTRACT.

Under this Work Order COMPANY is requesting and CONTRACTOR has agreed to furnish certain additional equipment and
materials described herein below as required for supporting COMPANY’s drilling operations on various deep water projects located
in the Gulf of Mexico. For the avoidance of doubt, all such items shall be considered as CONTRACTOR’s equipment.

The Work Order includes the provision of Additional 6-5/8” Drill Pipe for the Drilling Unit “Deepwater Horizon”. An additional
3,000’ (69 joints) of 6-5/8” premium grade drill pipe will be furnished by CONTRACTOR in accordance with the following technical
specifications:

    6 5/8” X 40.5# .625 WALL, 5.375”ID., 95% WALL, RIII S-135 (44.5 +/- 6”) W/6 5/8”FH API + 4” LTS (12 PIN X 14” BOX) (8
    1/2” OD X 4 1/4” ID ) TOOL JOINT TK34 INTERNAL PLASTIC COATING, ARMACOR M HARDBANDING APPLIED
    3/32” PROUD ON 3” OF BOX OD BEGINING 1/4” TO 3/8” ABOVE ELEVATOR SHOULDER

COMPANY shall pay CONTRACTOR a “Fee” which shall hereinafter be defined as $1,500/day for the drill pipe. The drill pipe will
be required for the remaining term of the CONTRACT. The Estimated Value of Work Order is calculated as follows:

                                              ($1,500/day) (1,300 days) = $1,950,000

                                                                   1




                                                                                                          EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 275 of 410



The Estimated Value of this Work Order as set forth in the heading of this document is based only on the Work as presently defined. If
the duration of the last deep water project should exceed the estimated one thousand, three hundred (1,300) day time period, then
COMPANY will provide an extension to this Work Order in the form of a “Change Order.” Regardless of the duration of the deep
water projects, the agreed Fee will be paid until the drill pipe is returned and offloaded at COMPANY’s shore base facility.

The Fee shall commence whenever the drill pipe has been delivered to the Drilling Unit, and shall end after the drill pipe has been
returned and offloaded at COMPANY’s shore base facility at Fourchon, Louisiana.

COMPANY shall also reimburse CONTRACTOR for all costs associated to re-inspect the drill pipe to DS1 Level 5 standards and
return to CONTRACTOR’s yard in Amelia, Louisiana, after the last deep water project is completed. All inspection, repair and
transportation costs, including freight and handling charges associated with movement of the drill pipe, will be for COMPANY’s
account regardless of the Estimated Value of Work Order noted hereinabove.

COMPANY, at its sole option, may terminate this Work Order at any time short of its one thousand, three hundred (1,300) day time
period by providing notice in writing thirty (30) days in advance to CONTRACTOR along with inspection and redelivery as above.

The pricing information presented herein shall be firm and fixed for the duration of this Work Order and will serve as the basis of any
subsequent price adjustments, if deemed necessary.

Forward invoices/statements to:        BP America Production Company
                                       Attention: Scanning Dept. S646
                                       P.O. Box 22024
                                       Tulsa, OK 74121-2024
                                       Work Order No.: BPR-07-00678
                                       Paykey No.:       To be advised on a per well basis

ACCEPTED BY:                     /s/ Terry Poonno                 APPROVED BY:                       /s/ Ben Steven Smith
                                 CONTRACTOR                                                               COMPANY

                                   Terry Poonno                                                        Ben Steven Smith
                                   Printed Name                                                         Printed Name

             Title: Marketing Mgr, North America Div.                           Title:               Sr. PSCM Specialist

             Date: April 20, 2007                                               Date: April 10, 2007

Notices:            Transocean Holdings, Inc.                                            BP America Production Company
                    1311 Broadfield, Suite 400                                           200 Westlake Park Boulevard
                    Houston, Texas 77084                                                 Houston, Texas 77079
                    Attention: Anton Dibowitz                                            Attention: Steve Smith
                    Phone:     832-587-8500                                              Mail Code: WL4-1995C
                    Fax:       832-587-8754                                              Phone:     281-366-2041
                    E-Mail:    adibowitz@houston.deepwater.com                           Fax:       281-366-4697
                                                                                         E-Mail:    Steve.Smith3@bp.com

                                                                   2




                                                                                                              EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 276 of 410



                                                        Amendment No. 28
                                                                to
                                                   Drilling Contract No. 980249

This Amendment No. 28 is made and entered into as of the 18th day of May, 2007, by and between BP America Production Company
(hereinafter referred to as “COMPANY”) and Transocean Holdings, Inc. (hereinafter referred to as “CONTRACTOR’) with a place of
business at 1311 Broadfield, Suite 400, Houston, Texas 77084.

                                                      W I T N E S S E T H:

WHEREAS, by Drilling Contract No. 980249 made and effective the 9th day of December, 1998, COMPANY and CONTRACTOR
entered into that certain Contract for the “Deepwater Horizon”, (hereinafter referred to as “CONTRACT”) as previously amended ;
and

WHEREAS, COMPANY and CONTRACTOR desire to amend the CONTRACT to provide for the procurement, transportation, and
maintenance of six (6) pup joints for use on the “Deepwater Horizon” (hereinafter referred to as “Drilling Unit”).

WHEREAS, CONTRACTOR agrees to purchase, transport to the Drilling Unit, and own six (6) pup joints and;

WHEREAS, the delivery of such equipment is estimated circa June 15, 2007; CONTRACTOR will make all reasonable effort to have
such equipment delivered to the Drilling Unit in a timely manner; however, CONTRACTOR shall not be responsible for any late
delivery and/or associated downtime and;

NOW THEREFORE for and in consideration of the foregoing agreed provisions as well as the mutual covenants and agreements
hereinafter provided. COMPANY and CONTRACTOR agree to amend the CONTRACT as follows:

A new line item shall be added to EXHIBIT A, DAYRATES, to indicate that effective June 15, 2007, COMPANY will pay
CONTRACTOR an additional day rate in the amount of $73.00 per day for the purchase and use of the six (6) pup joints until the end
of the day September 18, 2010.

This additional day rate shall be payable regardless of any other day rate in effect at any time. In the event the CONTRACT is
terminated for any reason before the end of the CONTRACT term as now known, COMPANY shall pay CONTRACTOR a lump sum
determined by the product of the additional day rate multiplied by the number of days remaining up to and including the end of the
day September 18, 2010.

If the current term of the CONTRACT goes beyond September 18, 2010, under Article I, paragraph 1.1.5, the parties agree that
COMPANY’s and CONTRACTOR’s obligations arising under this Amendment will expire at the end of the day September 18, 2010.

Except as changed by this Amendment No. 28, the CONTRACT as amended shall remain in full force and effect between the parties.

IN WITNESS WHEREOF, the authorized representatives of the parties hereto have executed this Amendment No. 28 in duplicate
originals as of the day and year first above written.

BP America Production Company                                    Transocean Holdings, Inc.
COMPANY                                                                CONTRACTOR

By:   /s/ Ben Steven Smith                                       By:    /s/ Andrew Tietz
      Ben Steven Smith                                                  Andrew Tietz
                             Printed Name                                                     Printed Name
Title: Sr. PSCM Specialist                                       Title: Marketing Manager




                                                                                                         EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 277 of 410



                                                            Notice No. 29
                                                                 to
                                                    Drilling Contract No. 980249

This notice is effective as of the 18th day of September 2007, and is issued to BP America Production Company (hereinafter referred
to as “COMPANY”) with a place of business at 200 Westlake Park Blvd, Houston, Texas 77079.

                                                       W I T N E S S E T H:

WHEREAS, COMPANY and Transocean Holdings Inc. (hereinafter referred to as “CONTRACTOR”) entered into Drilling Contract
No. 980249 made and effective the 9th day of December, 1998, for the “Deepwater Horizon” (hereinafter referred to as
“CONTRACT”), which has been previously amended; and

WHEREAS, COMPANY and CONTRACTOR desire to set forth a notice as to the current application to dayrates of Amendment 24
of the CONTRACT as more particularly set forth therein;

NOW THEREFORE, CONTRACTOR advises as follows:

CONTRACTOR’S name change: CONTRACTOR’S name is hereby changed from Transocean Holdings Inc. to Transocean Holdings
LLC.

The Operating Rate (and, consequently, all other dayrates except the Equipment Repair Rate) specified in EXHIBIT A,
DAYRATES shall be adjusted as per Item 3 of Amendment No. 24 to the CONTRACT.

Accordingly, CONTRACTOR hereby advises COMPANY that the Operating Rate on the Deepwater Horizon shall be $377,594.00
beginning September 18, 2007 and ending December 17, 2007. Additional rates are set forth in the attached Exhibit A along with
support information for the average dayrate calculation. These rates are auditable as per Amendment 24 of the CONTRACT.

Except as changed by this notice, No. 29, the CONTRACT as amended shall remain in full force and effect between the Parties.

IN WITNESS WHEREOF, the authorized representatives of the Parties have executed this Amendment No. 29 in duplicate originals
as of the day and year first above written.

BP America Production Company                                     Transocean Holdings LLC (formerly known as
COMPANY                                                           Transocean Holdings Inc.)
                                                                  CONTRACTOR

By:   /s/ Ben Steven Smith 06/07/08                               By:    /s/ Michael D. Acuff
      Ben Steven Smith                                                   Michael D. Acuff
      Printed Name                                                       Printed Name

                                                                E-49

                                                                  1




                                                                                                           EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 278 of 410



                                         EXHIBIT A

                                         DAYRATES

                                          RATES PER 24 HOUR DAY

Operating Rate                            $377,594 per day

Moving Rate                               $377,594 per day

Standby Rate With Crews                   $377,594 per day

Standby Rate Without Crews                $377,594 per day less documented cost savings

Stack Rate With Crews                     $377,594 per day less documented cost savings

Stack Rate Without Crews                  $377,594 per day less documented cost savings

Equipment Repair Rate                     $ -0- Per Day subject to Article 2.2.5(a)

Hurricane Evacuation Rate                 Standby Rates Without Crews plus documented expenses of evacuated
                                          crew

                                             E-50

                                              2




                                                                                      EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 279 of 410



                                                    Average Dayrates Calculation

The rigs used for the calculation of the average dayrates are

      Discoverer Spirit
      Discoverer Deep Seas
      Discoverer Millennium
      Cajun Express

The table below identifies the dayrates used in the calculation average for the Deepwater Horizon’s Operating Rate for the period
detailed herein:

                                                                        Actual contracted day rates
                                                                         as calculated on Sept. 14,
Rig                                                                                 2007
                                                         $                                             475,739
                                                         $                                             444,688
                                                         $                                             296,204
                                                         $                                             293,746

Average Actual Daily Rate                                $                                             377,594

                                                                E-51

                                                                  3




                                                                                                            EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 280 of 410



                                                          WORK ORDER

Date:                                  November 29, 2007

Work Order requested by:               David Sims

This Work Order is subject to the terms and conditions of Drilling Contract No. 980249 between BP America Production
Company (“COMPANY”) and Transocean Holdings, Inc. (“CONTRACTOR”), made and effective the 9th day of December,
1998, as amended. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING CONTAINED IN THIS WORK ORDER
SHALL BE CONSTRUED AS AN AMENDMENT TO THE TERMS OF THE REFERENCED CONTRACT.

CONTRACTOR:                            Transocean Holdings, Inc.
                                       1311 Broadfield, Suite 400
                                       Houston, Texas 77084

Work Order No.:                        BPR-07-02873

Paykey No.:                            COMPANY will advise for each well

Project Identification:                Additional 6-5/8” Drill Pipe

Estimated Value of Work Order:         $4,500,000.00

Expected Start Date:                   October 01, 2008

Expected Completion Date:              September 18, 2010

Description/Scope of Work/Additional Terms and Conditions:

Article 5.1.1 of Drilling Contract No. 980249 (“CONTRACT”) stipulates that any modifications to the Drilling Unit after the
Commencement Date shall be as agreed in a separate written agreement. In respects of this, the separate written agreement will be
referred to herein as a “Work Order” and implementation of the requirements delineated in the Work Order shall be in accordance
with the terms and conditions of the CONTRACT.

Under this Work Order COMPANY is requesting and CONTRACTOR has agreed to acquire and rent to COMPANY certain
additional equipment and materials described herein below (“Equipment”) as required for supporting COMPANY’s drilling operations
from the Deepwater Horizon (“Drilling Unit”). The term of the rental shall be from the time of the delivery of such Equipment,
throughout the remaining term of the CONTRACT, until the scheduled ending on September 18, 2010. For the avoidance of doubt,
throughout and upon the completion of the CONTRACT, such items shall be considered as CONTRACTOR’s equipment.

The Work Order is for the rental of the Equipment, hereinafter more specifically described as Additional 6-5/8” Drill Pipe for the
Drilling Unit “Deepwater Horizon”. An additional string of 6-5/8” premium grade drill pipe consisting of approximately 15,000’
with .522” wall and approximately 10,300’ with .640” wall will be acquired by CONTRACTOR and rented to COMPANY in
accordance with the following technical specifications:

         • 15,450ft (+0%,-3%) Pipe, Drill 6-5/8”, Grade V150 (.522” wall) 95% minimum body wall, 6-5/8” FH connection - Range
         3, lengths (44.5ft, +/-6”) 8-1/2” OD x 4-1/4” ID tool joints, 12” pin tong space, 15” box tong space, with SmoothEdge feature
         on pins and boxes (i.e. both ends), pin end tool joint marking as per modified ISO 10407, 1993 tool joint identification
         specification detailed in Figure 3 & 4 of Transocean’s Technical Information Bulletin HQS-OPT-TIB-516-02 (New Drill
         Pipe Manufacturing Specification) except with an added second ring groove to be centered through the milled flat as per
         Grant Prideco sketch 1H051 Rev 2, pre-torqued connections, 3” band of TCSTi high performance casing friendly
         hardbanding applied 3/32” proud (+1/32”, -0”) to pins and boxes (i.e. both

                                                                    1




                                                                                                             EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 281 of 410



         ends) beginning 1/4” to 3/8” from elevator shoulder, TK34XT internal plastic coating, additional specifications as per
         Transocean Technical Information Bulletin HQS-OPS-TIB-516-02 (New Drill Pipe Manufacturing Specification) and NS1.
         Rust-Veto AS or equivalent long term storage compound on threads with high density polyethylene non-metallic composite
         reinforced thread protectors applied wrench tight. Either Plusco 372 or Oil Center Research 1122 NFP Protekto-Coat black
         water based varnish on pipe OD.

         • 10,300ft (+0%,-3%) Pipe, Drill 6-5/8”, Grade V150 (.640” wall) 95% minimum body wall, 6-5/8” FH connection - Range
         3, lengths (44.5ft, +/-6”) 8-1/2” OD x 4-1/4” ID tool joints, 12” pin tong space, 15” box tong space, with SmoothEdge feature
         on pins and boxes (i.e. both ends), pin end tool joint marking as per modified ISO 10407, 1993 tool joint identification
         specification detailed in Figure 3 & 4 of Transocean’s Technical Information Bulletin HQS-OPT-TIB-516-02 (New Drill
         Pipe Manufacturing Specification) except with an added second ring groove to be centered through the milled flat as per
         Grant Prideco sketch 1H051 Rev 2, pre-torqued connections, 3” band of TCSTi high performance casing friendly
         hardbanding applied 3/32” proud (+1/32”, -0”) to pins and boxes (i.e. both ends) beginning 1/4” to 3/8” from elevator
         shoulder, TK34XT internal plastic coating, additional specifications as per Transocean Technical Information Bulletin HQS-
         OPS-TIB-516-02 (New Drill Pipe Manufacturing Specification) and NS1. Rust-Veto AS or equivalent long term storage
         compound on threads with high density polyethylene non-metallic composite reinforced thread protectors applied wrench
         tight. Either Plusco 372 or Oil Center Research 1122 NFP Protekto-Coat black water based varnish on pipe OD.

For the provision of the Equipment, the total cost of this pipe ($3,621,173) multiplied by 1.1, to account for 10% capital asset tax,
shall be amortized at 12% interest for the term starting at the delivery of the Equipment and ending on September 18, 2010 (“Rental
Period”). COMPANY shall pay this calculated daily rental payment (“Daily Payment”) to CONTRACTOR within thirty (30) days
after receipt of monthly invoice and shall be payable regardless of whether there is any other day rate in effect at any time.

The Daily Payment shall be calculated by the Excel payment function shown below, where RP symbolizes the Rental Period in days.

(A)                                   = - PMT ((1+12%)^(1/365)-1,[RP],3621173*1.1) ÖDaily Payment .

For example, if CONTRACTOR delivers the Equipment on October 1, 2008, the Rental Period would be 717 days through
September 18, 2010. Using the Excel payment function above, the Daily Payment would be calculated as follows:

(Example)                             = - PMT ((1+12%)^(1/365)-1,717,3621173*1.1)= $6,198

If the current term of the CONTRACT goes beyond September 18, 2010, under Article I, paragraph 1.1.5, the parties agree that
COMPANY’s payment obligations arising under this Work Order will expire at the end of the day September 18, 2010. For
clarification, the Equipment will continue to be provided by CONTRACTOR and COMPANY’s liability and obligations as described
in this Work Order (with exception of the payment of the Daily Payment) will continue through the completion of the well in progress
on September 18, 2010.

If COMPANY elects to extend the CONTRACT, other than to complete the well in progress, CONTRACTOR’s provision of the
Equipment will be discussed during the negotiation of the extension.

If the CONTRACT is terminated prior to September 18, 2010, for any reason, COMPANY shall pay CONTRACTOR, within thirty
(30) working days after receipt of invoice, a lump sum determined by the difference between (i) the product of the Daily Payment as
calculated in (A) above multiplied by the number of days from the delivery of the Equipment until the termination date (“Termination
Period”) and (ii) the revised value of the daily amount as calculated by the Excel function in (B) below (“Revised Daily Payment”)
multiplied by the Termination Period, shown as TP below.

(B)                                = - PMT ((1+12%)^(1/365)-1,[TP],3621173*1.1) Ö Revised Daily Payment .

                                                                   2




                                                                                                             EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 282 of 410



For clarity, the lump sum payment is calculated as follows: ((B) x TP) - ((A) x TP)

All inspection, repair, replacement and transportation costs, including freight and handling charges associated with movement of the
Equipment, will be for COMPANY’s account regardless of the Estimated Value of Work Order noted hereinabove, however when the
Equipment is no longer required for COMPANY’s requirements, COMPANY will have no obligation to inspect repair or replace, the
Equipment and CONTRACTOR will have no obligation to provide the Equipment.

The pricing information presented herein shall be firm and fixed for the duration of this Work Order and will serve as the basis of any
subsequent price adjustments, if deemed necessary.

COMPANY as lessee accept full responsibility for the Equipment during the rental period and agrees to return the Equipment to
CONTRACTOR as lessor at or before the end of the rental period in as good condition as when received, ordinary wear and tear
excepted, which condition shall be determined by a third party inspection at COMPANY’s cost.

CONTRACTOR makes no warranty of quality, merchantability or fitness for any purpose or any other warranty of any kind, express
or implied, with respect to the equipment.

Forward invoices/statements to:        BP America Production Company
                                       Attention: Scanning Dept. S646
                                       P.O. Box 22024
                                       Tulsa, OK 74121-2024
                                       Work Order No.: BPR-07-02873
                                       Paykey No.:       COMPANY will advise for each well

This Work Order shall be otherwise performed in accordance with the terms and conditions of this CONTRACT as amended.

APPROVED BY:                   /s/ Ben Steven Smith               ACCEPTED BY: /s/ A. M. Polhamus
                                    COMPANY                                                   CONTRACTOR
                                 Ben Steven Smith                              A. M. Polhamus
                                   Printed Name                                                Printed Name

             Title: Sr. PSCM Specialist                                         Title: North America Division Manager

             Date: 12/03/07                                                     Date: November 29, 2007

Notices:            BP America Production Company                 Notices:             Transocean Holdings, Inc.
                    200 Westlake Park Boulevard                                        1311 Broadfield, Suite 400
                    Houston, Texas 77079                                               Houston, Texas 77084
                    Attention: Steve Smith                                             Attention: Mac Polhamus
                    Mail Code: 646C, WL4-1995C                                         Phone:     832-587-8597
                    Phone:     281-366-2041                                            Fax:       832-587-8754
                    Fax:       281-366-7130                                            E-Mail:
                    E-Mail:    steve.smith3@bp.com                                     mpolhamus@mail.deepwater.com

                                                                   3




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 283 of 410



                                                         Amendment No. 30
                                                                 to
                                                    Drilling Contract No. 980249

This Amendment is effective as of the 18th day of December 2007, and is issued to BP America Production Company (hereinafter
referred to as “COMPANY”) with a place of business at 200 Westlake Park Blvd, Houston, Texas 77079.

                                                        W I T N E S S E T H:

WHEREAS, COMPANY and Transocean Holdings Inc. (hereinafter referred to as “CONTRACTOR”) entered into Drilling Contract
No. 980249 made and effective the 9th day of December, 1998, for the “Deepwater Horizon” (hereinafter referred to as
“CONTRACT”), which has been previously amended; and

WHEREAS, COMPANY and CONTRACTOR desire to set forth a notice as to the current application to dayrates of Amendment 24
of the CONTRACT as more particularly set forth therein;

NOW THEREFORE, CONTRACTOR advises as follows:

The Operating Rate (and, consequently, all other dayrates except the Equipment Repair Rate) specified in EXHIBIT A, DAYRATES
shall be adjusted as per Article 3 of Amendment No. 24 to the CONTRACT.

Accordingly, CONTRACTOR hereby advises COMPANY that the Operating Rate on the Deepwater Horizon shall be $444,165.00
beginning December 18, 2007 and ending March 17, 2008. Additional rates are set forth in the attached EXHIBIT A along with
support information for the average dayrate calculation. These rates are auditable as per Amendment 24 of the CONTRACT.

CONTRACTOR’S personnel labor rates set forth in the attached EXHIBIT F-l supersedes Exhibit F-l in Amendment 27.

Article 3 of Amendment 24 to Drilling Contract No. 980249 is replaced in its entirety with the following Article 3:

3. The Operating Rate (and, consequently, all other dayrates except the Equipment Repair Rate) specified in EXHIBIT A,
DAYRATES shall be revised to the amount, and periodically adjusted in accordance with terms, set forth below.

An Operating Rate of $275,000 per day shall be payable to CONTRACTOR commending September 18, 2005, through the end of the
initial 2 year term of the CONTRACT extension. The rate specified is based on wage scales and current operating expenses as of
March 1, 2005. CONTRACTOR shall have the right to adjust the rate for documented changes, if any, in the base operating costs no
sooner than the commencement of the first year and then no more often than annually thereafter during the initial 2 year term of the
CONTRACT extension.

The Operating Rate shall be adjusted to a “Market Rate” at the commencement of year three (3) of the CONTRACT extension (i.e., on
September 18, 2007) and then at the beginning of every three (3) months thereafter, until the end of the term of the CONTRACT. The
Market Rate will be calculated only using Transocean legacy rigs, i.e. rigs that Transocean owned prior to Transocean’s merger with
GlobalSantaFe. The Market Rate for the three (3) month period shall be the average of the actual contracted dayrates, excluding
incentive components, then being earned by the following Transocean fifth (5th) generation DP rigs when they are operating in the
USGOM:

1.   DISCOVERER ENTERPRISE*
2.   DISCOVERER SPIRIT
3.   DISCOVERER DEEP SEAS
4.   DEEPWATER MILLENIUM
5.   CAJUN EXPRESS

                                                                A-109

                                                                  1




                                                                                                             EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 284 of 410



6.    DEEPWATER PATHFINDER
7.    DEEPWATER FRONTIER
8.    SEDCO ENERGY
9.    SEDCO EXPRESS
10.   DEEPWATER EXPEDITION
11.   DEEPWATER DISCOVERY

For avoidance of doubt, legacy GlobalSantaFe drilling units (i.e. CR Luigs, GSF Explorer, Jack Ryan, GSF Development Driller I,
GSF Development Driller II and GSF Development Driller III) and new build Transocean sixth (6th) generation rigs (e.g. Discoverer
Inspiration, Discoverer Clear Leader and Discoverer Americas) shall not be included in the list of “Transocean DP fifth (5th)
generation rigs” for the purpose of computing the Market Rate for the Deepwater Horizon.

•     Idle rigs or idle time shall not be counted in the Market Rate calculation unless the idle rig is under contract in the USGOM for a
      contract to begin within the three (3) month period covered by the rate calculation. Then the operating Rate of that contract shall
      be used. A zero rate shall never be used.

•     A rig under USGOM contract which is nevertheless idle for the convenience of the Operator or otherwise shall be included in the
      rate calculation using the Operating Rate of that contract.

•     Transocean legacy rigs contracted in the USGOM but which are outside the USGOM for a period of time shall be counted in the
      average using their GOM dayrate.

•     If there are fewer that four (4) rigs in the list above operating in the USGOM, then the following rigs will be added (when
      contracted to COMPANY in the USGOM) in the order listed, to bring the total up to four (4) rigs for the calculation***.

      a.   DEVELOPMENT DRILLER II**
      b.   DEVELOPMENT DRILLER I
      c.   GSF JACK RYAN
      d.   GSF C.R. LUGIS
      e.   OCEAN CONFIDENCE (outfitted to 10,000’)***

•     If there are fewer than four (4) rigs using the COMPANY contracted rigs on the list above, then the average shall be calculated
      using three (3) rigs.

•     If there are fewer than three (3) rigs in the pool for calculating the average, the dayrate shall stay at the last calculated rate until
      the pool increases to at least three (3) rigs. COMPANY shall have the right to terminate the CONTRACT by giving ninety (90)
      days written notice if there are fewer that three (3) rigs in the pool for one (1) continuous year from the first time there were fewer
      than three (3) rigs available for the pool used in the Market Rate average calculation.


* The DISCOVERE ENTERPRISE dayrate shall not be included in the average until the commencement of Contract BPM-06-02155,
December 11, 2007.

**The DEVELOPMENT DRILLER II dayrate shall not be included in the average until it concludes its initial three (3) year term
contract with COMPANY. The Development Driller II shall continue to be excluded from the calculations if any exercised option(s)
after the initial three (3) year term limits or caps the dayrate paid during the option period. However, any exercised option period(s)
after the initial three (3) year term in which the dayrates are obtained by mutual agreement based on current market rates shall be
included in the Market Rate calculation.

*** If COMPANY reimburses Diamond Offshore Company for the 10,000’ upgrade on a “lump sum” basis, then the lump sum paid
for the upgrade will be divided out over the firm term of the contract to arrive at a daily sum to be added to the Operating Rate for
purposes of calculating the Market Rate. If the Ocean Confidence’s rate (on any day

                                                                    A-110

                                                                       2




                                                                                                                   EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 285 of 410



the average calculation is made) is set by a stipulated or limited rate in an option attached to its current contract, then its rate shall not
be included in the average calculation.

Upon reasonable notification, any given Market Rate calculation shall be subject to audit by third party auditors contracted by
COMPANY. Errors in any given Market Rate calculation inconsistent with the above shall be adjusted promptly following the
issuance of the relevant audit report.

Except as changed by this Amendment, No. 30, the CONTRACT as previously amended shall remain in full force and effect between
the Parties.

IN WITNESS WHEREOF, the authorized representatives of the Parties have executed this Amendment No. 30 in duplicate originals
as of the day and year first above written.

BP America Production Company                                               Transocean Holdings Inc
COMPANY                                                                     CONTRACTOR

By:    /s/ Wilbert Long, Jr.                                                By:   /s/ Jess M. Richards
       Wilbert Long, Jr.                                                          Jess M. Richards
       Printed Name                                                               Printed Name

Title: Head of GoM PSCM                                                     Title: Marketing Manager – North America
Date: 8/10/09                                                               Date: 8/10/09

                                                                    A-111

                                                                      3




                                                                                                                   EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 286 of 410



                                                                EXHIBIT A

                                                                DAYRATES

                                                                 RATES PER 24 HOUR DAY

Operating Rate                                                   $444,165 per day

Moving Rate                                                      $444,165 per day

Standby Rate With Crews                                          $444,165 per day

Standby Rate Without Crews                                       $444,165 per day less documented cost savings

Stack Rate With Crews                                            $444,165 per day less documented cost savings

Stack Rate Without Crews                                         $444,165 per day less documented cost savings

Equipment Repair Rate                                            $ -0- Per Day subject to Article 2.2.5(a)

Hurricane Evacuation Rate                                        Standby Rates Without Crews plus documented expenses of evacuated
                                                                 crew

                                                    Average Dayrates Calculation

The rigs used for the calculation of the average dayrates are

         Cajun Express
         Discoverer Millennium
         Discoverer Spirit
         Discoverer Deep Seas
         Discoverer Enterprise

The table below identifies the dayrates used in the calculation average for the Deepwater Horizon’s Operating Rate for the period
detailed herein:

                                                                                              Actual contracted day rates as calculated on
Rig                                                                                                       December 14, 2007
                                       A                                                  $                                           462,501
                                       B                                                  $                                           447,379
                                       C                                                  $                                           497,198
                                       D                                                  $                                           293,746
                                       E                                                  $                                           520,000
                            Average Actual Daily Rate                                     $                                           444,165

                                                                  A-112

                                                                    4




                                                                                                                 EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 287 of 410



                                             Exhibit F-l: Personnel to be Provided
                                                      Deepwater Horizon
                                                     Adjusted Labor as of
                                                      December 18, 2007

                                                                       A                     B             C             D
                                                                          GOM Base Labor                  GOM Overtime Rates
   No. of Personnel                                               Daily Rate per                         Daily         Hourly
  On          Assigned                                             person (inc.        Total Daily on   Overtime     Overtime
 Board         To Rig         JOB CLASSIFICATION                  TT&C & P&I)            Board Cost      Rates         Rates
    1           2        OIM                                            1,293.28             1,157.04    1,107.77        92.31
    3           6        Toolpusher                                     1,073.60             2,812.07      888.09        74.01
    2           4        Driller                                          911.58             1,550.67      865.41        72.12
    4           8        Assistant Driller                                761.54             2,501.20      686.61        57.22
    2           4        Derrickhand                                      655.02             1,037.54      559.63        46.64
    2           4        Pumphand                                         570.66               932.40      507.77        42.31
    8           16       Floorhand                                        536.73             3,458.17      467.32        38.94
    1           2        Maintenance Supervisor                         1,074.01               937.76      888.50        74.04
    1           2        Mechanical Supervisor                            921.31               785.06      735.80        61.32
    2           4        Chief Mechanic                                   823.09             1,373.70      759.97        63.33
    2           4        Mechanic                                         739.84             1,207.20      660.74        55.06
    1           2        Senior Motor Operator                            589.91               453.67      482.04        40.17
    2           4        Motor Operator                                   589.91               907.34      482.04        40.17
    1           2        Electrical Supervisor                            921.31               785.06      735.80        61.32
    1           2        Chief Electrician                                823.09               686.85      759.97        63.33
    1           2        Electrician                                      739.84               603.60      660.74        55.06
    1           2        Chief Electronic Technician                      823.09               686.85      759,97        63.33
    1           2        Electronic Technician                            739.84               603.60      660.74        55.06
    1           2        Senior Sub Sea Sup Dp                          1,024.95               888.71    1,000.57        83.38
    1           2        Subsea Supervisor                                908.58               772.34      861.87        71.82
    1           2        Master                                         1,128.61               992.37      943.11        78.59
    1           2        Chief Mate                                       923.18               786.93      879.27        73.27
    1           2        Bosun                                            659.36               523.11      564.80        47.07
    3           6        AB Seaman                                        569.48             1,395.05      506.36        42.20
    2           4        DP Operator                                      756.02             1,239.55      680.02        56.67
    2           4        Assistant Dp Operator                            662.91             1,053.33      569.04        47.42
    3           6        Crane Operator                                   664.09             1,583.54      570.45        47.54
    1           2        Deck Pusher                                      713.41               577.17      629.23        52.44
    2           4        Lead Roustabouts                                 488.99               769.06      410.42        34.20
    9           18       Roustabouts                                      488.99             3,460.77      410.42        34.20
    1           2        Welder                                           637.66               501.41      538.94        44.91
    1           2        Senior Materials Coordinator                     724.06               587.82      538.56        44.88
    1           2        Material Coordinator                             627.00               490.76      526.24        43.85
    1           2        Medic (RSTT)                                     640.02               503.78      541.76        45.15
    1           2        Radio Operator                                   562.69               426.45      449.59        37.47
    1           2        RSTC                                             695.65               559.41      510.15        42.51
    0           0        Offshore Safety Advisor                          692.97                   —       548.31        45.69
    0           0        —                                                    —                    —           —            —
    0           0        —                                                    —                    —           —            —
    0           0        —                                                    —                    —           —            —
   69          138                                           Total Labor Costs =       $    39,591.36

The figures in column “A” are to be used as the basis for adding personnel to the permanent crew and for determining the
credit for crew members short. This includes all Training, Transportation, Catering and Marine P&I costs.

The figures in column “B” are the daily cost of all crew members excluding Training. Transportation, Catering and Marine
P&I costs.

The figures in column “C” are the daily cost of overtime excluding Training, Transportation, Catering and Marine P&I costs
(assuming a daily schedule of 12 hours)

The figures in column “D” are the hourly cost of overtime excluding Training. Transportation, Catering and Marine P&I
costs.

                                                            A-113

                                                              5




                                                                                                        EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 288 of 410



                                                       Amendment No. 31
                                                               to
                                                  Drilling Contract No. 980249

This Amendment is effective as of the 18th day of March 2008, and is issued to BP America Production Company (hereinafter
referred to as “COMPANY”) with a place of business at 200 Westlake Park Blvd, Houston, Texas 77079.

                                                     W I T N E S S E T H:

WHEREAS, COMPANY and Transocean Holdings LLC (hereinafter referred to as “CONTRACTOR”) entered into Drilling Contract
No. 980249 made and effective the 9th day of December, 1998, for the “Deepwater Horizon” (hereinafter referred to as
“CONTRACT”), which has been previously amended; and

WHEREAS, COMPANY and CONTRACTOR desire to set forth a notice as to the current application to dayrates of Amendment 30
of the CONTRACT as more particularly set forth therein;

NOW THEREFORE, CONTRACTOR advises as follows:

The Operating Rate (and, consequently, all other dayrates except the Equipment Repair Rate) specified in EXHIBIT A, DAYRATES
shall be adjusted as per Article 3 of Amendment No. 30 to the CONTRACT.

Accordingly, CONTRACTOR hereby advises COMPANY that the Operating Rate on the Deepwater Horizon shall be $455,592.00
beginning March 18, 2008 and ending June 17, 2008. Additional rates are set forth in the attached EXHIBIT A along with support
information for the average dayrate calculation. These rates are auditable as per Amendment 30 of the CONTRACT.

Except as changed by this Amendment, No. 31, the CONTRACT as amended shall remain in full force and effect between the Parties.

IN WITNESS WHEREOF, the authorized representatives of the Parties have executed this Amendment No. 31 in duplicate originals
as of the day and year first above written.

BP America Production Company                                      Transocean Holdings LLC
COMPANY                                                            CONTRACTOR

By:   /s/ Wilbert Long, Jr.                                        By:   /s/ Jess M. Richards

      Wilbert Long, Jr.                                                  Jess M. Richards
      Printed Name                                                       Printed Name

Title: Head of GoM PSCM                                            Title: Marketing Manager – North America

                                                              E-52

                                                               1




                                                                                                        EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 289 of 410



                                                                EXHIBIT A

                                                                DAYRATES

                                                                   RATES PER 24 HOUR DAY

Operating Rate                                                     $455,592 per day

Moving Rate                                                        $455,592 per day

Standby Rate With Crews                                            $455,592 per day

Standby Rate Without Crews                                         $455,592 per day less documented cost savings

Stack Rate With Crews                                              $455,592 per day less documented cost savings

Stack Rate Without Crews                                           $455,592 per day less documented cost savings

Equipment Repair Rate                                              $ -0- Per Day subject to Article 2.2.5(a)

Hurricane Evacuation Rate                                          Standby Rates Without Crews plus documented expenses of
                                                                   evacuated crew

                                                    Average Dayrates Calculation

The rigs used for the calculation of the average dayrates are

      Cajun Express
      Discoverer Millennium
      Discoverer Spirit
      Discoverer Deep Seas
      Discoverer Enterprise

The table below identifies the dayrates used in the calculation average for the Deepwater Horizon’s Operating Rate for the period
detailed herein:

                                                                                         Actual contracted day rates as calculated on
Rig                                                                                                    March 14, 2008
                                   A                                            $                                                       478,238
                                   B                                            $                                                       447,379
                                   C                                            $                                                       497,198
                                   D                                            $                                                       335,146
                                   E                                            $                                                       520,000
                        Average Actual Daily Rate                               $                                                       455,592

                                                                  E-53

                                                                    2




                                                                                                                 EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 290 of 410



                                                         Amendment No. 38
                                                                 to
                                                    Drilling Contract No. 980249

This Amendment is made and effective on this 28th day of September 2009 by and between BP America Production Company
(hereinafter referred to as “COMPANY”) with a place of business at 501 Westlake Park Blvd., Houston, Texas 77079, and Transocean
Holdings LLC. (hereinafter referred to as “CONTRACTOR”) with a place of business at 1311 Broadfield Blvd., Houston, Texas 77084.
COMPANY and CONTRACTOR may sometimes be referred to herein individually as a “Party” and collectively as the “Parties”.

                                                        W I T N E S S E T H:

WHEREAS, by Contract No. 980249 made and effective the 9th December 1998, COMPANY and CONTRACTOR entered into that
certain contract for the provision of the Drilling Unit “Deepwater Horizon” and related service, as previously amended by Amendments
No. 1 through No. 37 (hereinafter referred to as “Contract”); and

WHEREAS, COMPANY and CONTRACTOR desire to further amend the Contract as more particularly set forth herein.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements hereinafter provided, COMPANY and
CONTRACTOR agree to amend the Contract as follows:

1.      The Parties agree to extend the term of the Contract for an additional three (3) years commencing from 12:01 a.m. local time
        on September 18, 2010, which date may sometimes be referred to herein as the “Renewal Date”.

2.      The Parties agree that with effect from the Renewal Date, the dayrates identified in Exhibit “A”, Dayrates, shall be revised as
        follows:

        Operating Rate                          US$497,000.00/day
        Moving Rate                             US$497,000.00/day
        Standby Rate With Crews                 US$497,000.00/day
        Standby Rate Without Crews              US$497,000.00/day less documented cost savings
        Stack Rate With Crews                   US$497,000.00/day less documented cost savings
        Stack Rate Without Crews                US$497,000.00/day less documented cost savings
        Equipment Repair Rate                   US$497,000.00/day subject to Article 2.2.5(A)
        Hurricane Evacuation Rate               Standby Rate Without Crews plus documented expenses of evacuation

3.      The Parties agree that the dayrates specified above will be adjusted in accordance with the adjustment provisions of
        Article 2.3.2 of the Contract on the first anniversary of the Renewal Date in respect of the second year of the extended term
        described in Paragraph 1 above and on the second anniversary of the Renewal Date in respect of the third year of the extended
        term described in Paragraph 1 above. The cost components specified in sub-paragraphs a-d of Article 2.3.2 from which any
        revisions are to be based shall be base lined to figures supplied by CONTRACTOR to COMPANY and reflect
        CONTRACTOR’s cost on the Renewal Date and are to be agreed by the PARTIES within ninety (90) days after the Renewal
        Date.

                                                                A-114

                                                                   1




                                                                                                              EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 291 of 410



4.     With effect from the Renewal Date, existing Articles 21, 22, 23, 24, 25 and 34 of the Contract are to be deleted and replaced
       with the following:

ARTICLE 21

LIABILITIES AND INDEMNITIES

21.0   As used in this Article 21, the following defined terms shall have the meaning ascribed to them below:

       “AFFILIATE” of a company shall mean a current or future person or entity directly or indirectly controlling, controlled by, or
       under common control with such company. “Control” in this context, in the case of a corporation with outstanding voting
       stock, shall mean the direct or indirect ownership of a power to vote with respect to outstanding shares of a corporation’s
       capital stock constituting 50% or more of the votes of any class of such corporation’s outstanding voting stock.

       “CLAIMS” means all claims, liens, liabilities, fines, penalties, judgments, losses, damages, and expenses (including without
       limitation legal costs and expenses and other costs of defence), and shall, except as otherwise expressly provided, include
       claims based on contractual indemnity.

       “COMPANY GROUP” shall mean COMPANY, the CO-VENTURERS, its and their respective AFFILIATES and its and their
       respective directors, officers, invitees and employees (including agency personnel), but shall not include any member of
       CONTRACTOR GROUP.

       “COMPANY’S MATERIALS” shall mean the equipment, materials, services and supplies to be provided directly or indirectly
       by COMPANY.

       “CONTRACT AREA” shall mean the area in which the WORK is to be performed as set out in Article 14.7.

       “CONTRACTOR’S EQUIPMENT” shall mean the DRILLING UNIT together with the DRILLING EQUIPMENT necessary for
       the performance of the WORK as listed in Exhibit B – CONTRACTOR EQUIPMENT.

       “CONTRACTOR GROUP” shall mean CONTRACTOR, SUB-CONTRACTORS, its and their AFFILIATES, its and their
       respective directors, officers, invitees and employees (including agency personnel), but shall not include any member of
       COMPANY GROUP or SERVICE COMPANY GROUP provided that if any member of SERVICE COMPANY GROUP is also
       a SUB-CONTRACTOR it shall be considered, with respect to services performed for CONTRACTOR, to fall within the
       CONTRACTOR GROUP notwithstanding the definition of SERVICE COMPANY GROUP.

       “CONTRACTOR’S PERSONNEL” or “PERSONNEL” shall mean CONTRACTOR’S labour and supervisory personnel
       engaged in the performance of the WORK, as listed in Exhibit F-1, whether directly employed or indirectly employed through
       a SUBCONTRACTOR.

       “CO-VENTURERS” as applied to COMPANY shall mean any parties to a joint venture agreement whereby COMPANY
       undertakes to act as operator for such CO-VENTURERS within the CONTRACT AREA in which CONTRACTOR may be
       required to perform the WORK.

       “DEMOBILISATION” shall mean those activities associated with closing down CONTRACT activities in the CONTRACT
       AREA and moving the DRILLING UNIT off the final location to another location, as may be agreed between the PARTIES,
       which, upon

                                                               A-115

                                                                 2




                                                                                                            EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 292 of 410



       completion, shall cause the CONTRACT scope to have been completed.

       “DRILLING EQUIPMENT” shall mean the drilling and other drilling related equipment supplied with the DRILLING UNIT
       as listed in Exhibit BI – Drilling Unit Specifications, Exhibit B2 – Material Equipment List, and any material or supplies to be
       furnished by CONTRACTOR in Exhibit B-3 – Material, Supplies and Services.

       “DRILLING UNIT” shall mean the named vessel Transocean Deepwater Horizon, formerly known as the RBS8D.

       “PARTY” shall mean individually COMPANY or CONTRACTOR and collectively referred to as “PARTIES”.

       “SERVICE COMPANY” or “SERVICE COMPANIES” shall mean those other companies and persons (including their
       servants and agents) hired by COMPANY and providing miscellaneous services in conjunction with the WORK.

       “SERVICE COMPANY GROUP” shall mean any SERVICE COMPANY, its sub-contractors of any tier, its and their
       AFFILIATES, and its and their respective directors, officers, invitees and employees (including agency personnel), but shall
       not include any member of COMPANY GROUP or CONTRACTOR GROUP.

       “SUB-CONTRACTOR” shall mean any company contracted or hired by CONTRACTOR of any tier for the provision of any
       services in conjunction with the WORK.

       “SUB-SEA EQUIPMENT” shall mean CONTRACTOR GROUP’s sub-sea and mooring equipment including but not limited to
       riser, slip joints, control hoses, blowout preventers, anchors, anchor winches, anchor wires and chains, tripping lines and
       buoys, flex joints, control pods, tensioners and attendant components.

       “THIRD PARTY” shall mean any party, excluding any member of the COMPANY GROUP or any member of the
       CONTRACTOR GROUP.

       “WELL” shall mean a single hole drilled or to be drilled to a pre-defined spatial target located within the CONTRACT AREA,
       and shall include any remedial deviations or sidetracking required to reach the target. Any action taken to achieve a second
       spatial target, or after reaching the pre-defined spatial target any re-spudding or side tracking shall be considered a new
       WELL.

       “WORK” shall mean the provision of equipment, personnel and services by CONTRACTOR as specified in the CONTRACT.

21.1   CONTRACTOR’S EQUIPMENT

       (a)     CONTRACTOR shall release, defend, indemnify and hold COMPANY GROUP and SERVICE COMPANY GROUP
               harmless from and against any and all CLAIMS for loss, damage or destruction of CONTRACTOR’S EQUIPMENT,
               excepting only damage to or loss of:

                i)       CONTRACTOR’S in-hole DRILLING EQUIPMENT when in the hole as stated in Sub-article 21.1 (b).

                ii)     The SUB-SEA EQUIPMENT as stated in Sub-article 21.1 (c).

                Notwithstanding the foregoing, COMPANY shall not be liable to reimburse CONTRACTOR for the loss of or damage
                to CONTRACTOR’s in-hole DRILLING EQUIPMENT and SUB-SEA EQUIPMENT if such loss or damage is due to
                the sole negligence and/or sole default of CONTRACTOR GROUP and/or a defect in CONTRACTORS EQUIPMENT
                caused by CONTRACTOR GROUP’s negligence.

                                                               A-116

                                                                  3




                                                                                                             EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 293 of 410



          (b)         In-hole DRILLING EQUIPMENT

                      (i)    COMPANY shall reimburse CONTRACTOR for the cost of repair or replacement for loss of or damage
                             (including damage as a result of corrosive properties induced by drilling or completion fluids or geological
                             formation fluids) to its in-hole DRILLING EQUIPMENT while in the hole, less an allowance for
                             depreciation (including, but not limited to drill pipe, drill collars, stabilizers, and subs). The discounted
                             replacement cost factor shall be a percentage of the actual replacement costs, as set out below.
                             Notwithstanding the foregoing COMPANY’S liability in respect of such lost in-hole DRILLING
                             EQUIPMENT shall be limited to US$ 2,500,000 per event.

                             For the purpose of assessing the discounted depreciated cost for the lost in-hole materials, CONTRACTOR
                             shall use the formula and factors as follows:

                             Discounted Replacement Cost is equal to:

                             [(DR% X Replacement Cost) X (100% - Depreciation Allowance)] + shipping & handling

                             Where:

                                                                                                       OTHER
                                                                                                      IN-HOLE
                                                                 DRILL PIPE (DP)                     DS1-Cat5/             SUB-SEA
                                                                              Other than           Other than DS1-        EQUIPMENT
Inspection Criteria                                       DS1-Cat5            DS1-CAT5                  CAT5                 N/A
Start                                                                           COMMENCEMENT DATE
Start Factor (DR)                                          100%                  90%      100% (Cat 5)/                      100%
                                                                                          90% (Other)*
Depreciation Factor (F)                                     2%                   2%           1%                              1%
Max. Depreciation                                                                50%                                         50%
Cap                                                                             $2.5M                                        $10M


                             (DR):    Discounted replacement cost factor or start factor as set out in the above table. Select the DR from
                                      the column to which standard the equipment (Other than Sub-Sea Equipment) has been inspected.

                                      * if the subject equipment was inspected to Cat 5 inspection then 100% applies and 90% applies if
                                      inspected to a lesser standard.

                             (F):     Depreciation Factor is the monthly depreciation percentage from the tables above.

                             Depreciation Allowance shall mean:

                             F x Number of MONTHS from the COMMENCEMENT DATE. The Depreciation Allowance shall not exceed
                             the maximum depreciation set out in the foregoing table.

                             Shipping and handling costs are from CONTRACTOR’S yard or vendor stocking location to the DRILLING
                             UNIT.

                      (ii)   It is further agreed that in the event of any loss covered under this Sub-article 21.1 (b), COMPANY may, at
                             its option, obtain a cost estimate for replacement

                                                                   A-117

                                                                      4




                                                                                                                 EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 294 of 410



                       of the lost item. Prior to replacement of the item, CONTRACTOR shall submit to COMPANY at least two
                       formal cost quotes (reflecting a detailed description of equipment, price, vendors, vendor representative
                       names, date of quotes, delivery timing, etc.) for the replacement of the lost item. Should COMPANY be able
                       to obtain such replacement of equipment of equal quality at a lesser cost than that which would be paid by
                       the CONTRACTOR, then the CONTRACTOR will have the option of replacing the material at the lesser cost
                       or asking COMPANY to purchase it. Regardless of whether COMPANY or CONTRACTOR actually
                       purchases the replacement material, credit for the percentage depreciation stipulated above will be
                       calculated in accordance with this provision of the CONTRACT; however, the basis for depreciation shall be
                       the lower of the actual price paid by COMPANY for said material or the price actually paid by
                       CONTRACTOR for said material, as applicable.

       (c)     SUB-SEA EQUIPMENT

              COMPANY shall release, defend, indemnify and hold harmless CONTRACTOR GROUP from all CLAIMS for
              damage to or loss of CONTRACTOR’S SUB-SEA EQUIPMENT while deployed in its normal operating position and
              shall reimburse CONTRACTOR an amount equal to the then current replacement costs delivered to the DRILLING
              UNIT, or the repair cost, whichever is the lesser amount, subject to the formula set forth in Sub-article 21.1(b)(i).
              Notwithstanding the foregoing COMPANY’S liability in respect of such replacement SUB-SEA EQUIPMENT shall be
              limited to US$10,000,000 per event.

21.2   COMPANY’s MATERIALS

       (a)    CONTRACTOR shall take all reasonable precautions (including but not limited to the making out of loading notes) to
              protect and save from loss or damage items of COMPANY’S MATERIALS while in the custody and care of
              CONTRACTOR. Subject to Sub-article 21.2(b) below when no longer required for the WORK CONTRACTOR shall
              return surplus COMPANY’s MATERIALS to COMPANY, in the same condition as when handed to CONTRACTOR
              fair wear and tear excepted.

       (b)    CONTRACTOR shall not be liable to COMPANY for any loss of or damage to items of COMPANY’S MATERIALS
              except where caused by the negligence of CONTRACTOR GROUP. However, CONTRACTOR’S liability hereunder
              shall be limited to US$ 25,000 (twenty-five thousand US dollars) per occurrence.

21.3   Personnel and Property

       (a)    Except as provided for under the provisions of Sub-article 21.5 (b) (i), COMPANY shall release, defend, indemnify
              and hold CONTRACTOR GROUP harmless from and against any and all liability for sickness, injury or death of any
              THIRD PARTY or the loss of or damage to any THIRD PARTY property and against all CLAIMS resulting therefrom
              to the extent of any negligent act or default on the part of COMPANY GROUP in the performance of any of
              COMPANY’s obligations hereunder.

       (b)    Except as provided for under the provisions of Sub-articles 21.5(a), 21.5 (b)(ii), (iii) and (iv) CONTRACTOR shall
              release, defend, indemnify and hold COMPANY GROUP and subject to the provisions of Article 21.11, SERVICE
              COMPANY GROUP, harmless from and against any and all liability for sickness, injury or death of any THIRD
              PARTY or the loss of or damage to any THIRD PARTY property and against all CLAIMS resulting therefrom, to the
              extent of any negligent act or default on the part of CONTRACTOR GROUP in the performance of any of
              CONTRACTOR’s obligations hereunder.

                                                            A-118

                                                               5




                                                                                                         EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 295 of 410



       (c)     Except as provided for under the provisions of Sub-article 21.2 (b), COMPANY shall release, defend, indemnify and
               hold CONTRACTOR GROUP harmless from and against any and all liability for loss of or damage to COMPANY
               GROUP property (including COMPANY’s MATERIALS) and/or the property belonging to, or in the possession of
               COMPANY GROUP personnel and against any and all liability for sickness, injury, or death to any of COMPANY
               GROUP personnel arising out of the CONTRACT or in tort and against all CLAIMS resulting therefrom.

       (d)     Except as provided for under the provisions of Sub-articles 21.1 (b) and (c) CONTRACTOR shall release, defend,
               indemnify and hold COMPANY GROUP and SERVICE COMPANY GROUP harmless from and against any and all
               liability for loss of or damage to CONTRACTOR GROUP property and/or the property belonging to, or in the
               possession of CONTRACTOR GROUP personnel and against any and all liability for sickness, injury or death to any
               of CONTRACTOR GROUP personnel arising out of the CONTRACT or in tort and against all CLAIMS resulting
               therefrom.

21.4   Loss of or Damage to the Hole

       COMPANY shall release, defend, indemnify, and hold CONTRACTOR GROUP harmless from and against any and all
       liability for loss of, damage to, or destruction of the hole (including well equipment) and against all CLAIMS arising
       therefrom, provided that in the event of CONTRACTOR GROUP’S sole negligence, COMPANY may instruct CONTRACTOR,
       as its sole remedy, either to drill a new hole to the depth at which the said loss or damage occurred or to re-drill such section
       of the damaged hole in both instances at the RE-DRILLING RATE and in accordance with the terms of the CONTRACT.

21.5   Underground Damage and Control of Blowout and Pollution

       (a)      Reservoir Damage

                COMPANY shall release, defend, indemnify and hold CONTRACTOR GROUP harmless against any damage to or
                destruction of or loss or impairment of any property right in or to oil, gas or other mineral substance or water if at
                the time of the act or omission causing such damage, destruction, loss or impairment the said substance had not been
                reduced to physical possession above the surface of the sea-bed, and for any loss or damage to any formation strata
                or reservoir beneath the seabed resulting from operations under the CONTRACT.

       (b)      Pollution

                (i)      CONTRACTOR property

                         CONTRACTOR shall assume all responsibility for, including control, clean-up and removal of and shall
                         release, defend, indemnify and hold harmless COMPANY GROUP and, subject to the provisions of Sub-
                         article 21.11, the SERVICE COMPANY GROUP, from all CLAIMS, howsoever caused and arising for
                         pollution or contamination originating from the DRILLING UNIT from, by way of example, spills of fuels,
                         lubricants, motor oils, pipe dope, paints, solvents, ballast, bilge and garbage. For the avoidance of doubt
                         such pollution or contaminants shall exclude any WELL substances, produced fluids, or substances in the
                         riser or drillstring. It shall include any drilling fluids and other such contaminants stored on the DRILLING
                         UNIT prior to use, wholly in CONTRACTOR’S or its SUB-CONTRACTOR’S possession, care or control.

                                                                A-119

                                                                  6




                                                                                                              EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 296 of 410



               (ii)      Blow-out, cratering, seepage or uncontrolled release of hydrocarbons

                         Except as provided for under the provisions of Sub-article 21.5 (b) (i) but subject always to Sub-article 21.5
                         (b) (iv), COMPANY shall assume all responsibility for, including control, clean-up and removal of and shall
                         release, defend, indemnify and hold harmless CONTRACTOR GROUP from all CLAIMS, howsoever caused
                         and arising in relation to pollution or contamination which may result from fire, blow-out, cratering,
                         seepage, or any other uncontrolled flow of oil, gas, wastes or other substance from any WELL arising out of
                         the CONTRACT.

               (iii)     Drilling fluids and chemicals

                         Except as provided for under the provisions of Sub-article 21.5 (b) (i) and (iv), COMPANY shall further
                         assume all responsibility for, including clean-up and removal, of any pollution or contamination arising
                         from the use or disposal of oil emulsion, oil based or chemically treated drilling fluids, produced fluids,
                         contaminated cuttings and cavings, lost circulation materials and fluids as well as the furnishing,
                         transportation and disposal or containerisation of any materials and shall release, defend, indemnify and
                         hold CONTRACTOR GROUP harmless from, all CLAIMS, howsoever arising in respect of such pollution or
                         contamination including control, clean-up and removal operations.

               (iv)      In the event of pollution or contamination as contemplated in Sub-article 21.5 b) ii) and/or Sub-article
                         21.5 b) iii) whereby COMPANY incurs a liability in respect of the sickness, injury or death of a THIRD
                         PARTY or the loss of, or damage to, any THIRD PARTY property as a result of CONTRACTOR’S
                         negligence, then CONTRACTOR shall reimburse COMPANY to the extent of CONTRACTOR’s negligence
                         in respect of all such losses or damages incurred by COMPANY up to a maximum aggregate limit of liability
                         of US$10,000,000).

               (v)       CONTRACTOR shall immediately notify COMPANY of all instances of pollution arising out of operations
                         hereunder and confirm such notification in writing or by telefax or e-mail to COMPANY within 24 hours of
                         the event.

       (c)     Blowout and cratering

               In the event that any WELL shall blowout or crater from any cause, including, but not limited to, the negligence or
               breach of duty (statutory, contractual or otherwise) of the CONTRACTOR GROUP, COMPANY shall be responsible
               for and release, indemnify and hold harmless CONTRACTOR GROUP for all CLAIMS resulting therefrom, and shall
               bear the entire cost and expense of, killing the WELL or otherwise bringing the WELL under control.

               This assumption of liability by COMPANY applies only to the cost of bringing the well under control and does not
               apply to loss or damage to property or injuries to or death of persons caused by such blow-out or crater and shall in
               no event alter, lessen or affect the liabilities or responsibilities of CONTRACTOR or COMPANY specified elsewhere
               in the CONTRACT.

21.6   Sunken Property

       When required by AUTHORITY or when CONTRACTOR’S sunken property interferes with present or currently planned
       operations of COMPANY as may be advised by COMPANY in writing, CONTRACTOR shall at its own expense raise and
       remove the DRILLING UNIT and any property of CONTRACTOR or its SUB- CONTRACTORS which may sink in the course
       of operations hereunder. In the event that CONTRACTOR does not carry out these obligations, COMPANY may buoy and
       light the sunken DRILLING UNIT or property

                                                               A-120

                                                                  7




                                                                                                             EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 297 of 410



       and may remove it (without prejudice to COMPANY’S rights) and in such event CONTRACTOR shall refund to COMPANY all
       costs so incurred. The fact that the sunken DRILLING UNIT or property is insured or has been declared a total loss shall not
       absolve CONTRACTOR from its obligations to raise and/or remove same. This Article shall remain binding on
       CONTRACTOR notwithstanding the termination of the CONTRACT for any reason.

       The obligations of CONTRACTOR as provided for in Sub-article 21.6 shall cease when the DRILLING UNIT comes under
       tight tow at the final LOCATION prior to DEMOBILISATION except where COMPANY has previously provided written
       notice to CONTRACTOR that there is sunken property of CONTRACTOR or CONTRACTOR GROUP that must be removed in
       accordance with the terms of this CONTRACT.

21.7   Consequential Loss

       Notwithstanding any provisions to the contrary elsewhere in the CONTRACT (but without prejudice to Articles 21.1 through
       21.6), and except to the extent of any agreed liquidated damages or any termination fees provided for in the CONTRACT,
       COMPANY shall save, indemnify, release, defend and hold harmless CONTRACTOR GROUP from COMPANY GROUP’S
       own Consequential Loss and CONTRACTOR shall save, indemnify, release, defend and hold harmless COMPANY GROUP,
       and SERVICE COMPANY GROUP from CONTRACTOR GROUP’s own Consequential Loss, CONTRACTOR’s obligation
       with respect to SERVICE COMPANY GROUP shall be subject to the provisions of Sub-article 21.10.

       For the purposes of this Sub-article 21.7 the expression “Consequential Loss” shall mean any indirect or consequential loss
       howsoever caused or arising whether under contract, by virtue of any fiduciary duty, in tort or delict (including negligence),
       as a consequence of breach of any duty (statutory or otherwise) or under any other legal doctrine or principle whatsoever
       whether or not recoverable at common law or in equity.

       Without prejudice to the foregoing, “Consequential Loss” shall be deemed to include, also, the following losses, whether
       direct or indirect or consequential:

       (a)     loss or damage arising out of any delay, postponement, interruption or loss of production, any inability to produce,
               deliver or process hydrocarbons;

       (b)     loss or damage incurred or liquidated or pre-estimated damages of any kind whatsoever borne or payable, under any
               contract for the sale, exchange, transportation, processing, storage or other disposal of hydrocarbons;

       (c)     losses associated with business interruption including the cost of overheads incurred during business interruption;

       (d)     or any loss of or anticipated loss of use, profit or revenue, or loss of bargain, contract, expectation or opportunity
               (which for the avoidance of doubt shall not include payments due to CONTRACTOR by way of remuneration under
               this CONTRACT or damages of CONTRACTOR for the loss of this CONTRACT or any profit, revenue, expectation or
               opportunity thereunder); and

       (e)     COMPANY GROUP’s spread costs, such as hire or other charges payable to owners of vessels or equipment and the
               costs of keeping the COMPANY GROUP’s vessels and equipment and SERVICE COMPANY GROUP equipment and
               personnel on location or other similar costs; and

       (f)      any other loss or anticipated loss or damage whatsoever in the nature of or consequential upon the foregoing.

                                                               A-121

                                                                  8




                                                                                                             EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 298 of 410



21.8    Indemnities in their Entirety

        It is the PARTIES intention that the release, defense, indemnity and hold harmless obligations provided for in this CONTRACT
        are to apply:

        a)       without regard to any conflicting rules of liability under any applicable law or regulation,

        b)       without regard to any successful limitation or exoneration of liability proceeding filed by or on behalf of either
                 PARTY or any other person or entity pursuant to the laws of any state or country or the provisions of any
                 international convention, and

        c)       whether or not the CLAIM is: (1) predicated on negligence, breach of duty (statutory or otherwise) or strict liability
                 (except as expressly set out in Sub-articles 21,1, 21.2 b), 21.3 a), 21.3 b), 21.4 and 21.5 b) iv)), or (ii) sought directly
                 or indirectly by way of recovery, indemnification, or contribution by any person or entity against either PARTY (or
                 any person or entity to whom indemnity is owed).

        The release, defense, indemnity and hold harmless obligations as provided in the CONTRACT shall apply whether or not any
        injury, death, illness, loss or damage is occasioned by or the result in whole or in part of the negligence or fault, whether sole,
        concurrent, gross, joint, active, or passive, of either PARTY (or any person or entity to whom indemnity is owed), breach of
        contract, any theory of tort, strict liability, breach of duty (statutory, expressed, implied or otherwise provided in law or
        equity), breach of warranty (expressed or implied), or WILFUL MISCONDUCT, products liability or any other theory of
        liability, or the unseaworthiness of any vessel or unairworthiness of any aircraft, or is the result of any pre-existing condition
        or other premises liability (patent or latent, known or unknown)„ and shall include, without limitation, any injury, death,
        illness, loss or damage directly or indirectly arising out or related to ingress, egress, loading or unloading or the presence of
        any covered person at or on or in transit to or from the CONTRACT AREA or any facility, platform, rig, vessel, aircraft or
        other premises owned, leased, used, or chartered by CONTRACTOR GROUP, SERVICE COMPANY GROUP or COMPANY
        GROUP directly or indirectly connected with any WORK under this CONTRACT within the CONTRACT AREA.

        “WILFUL MISCONDUCT” shall mean an intentional disregard of good and prudent standards of performance.

21.9    Claims

        If either PARTY becomes aware of any incident likely to give rise to a CLAIM under the above indemnities, they shall notify
        the other and both parties shall co-operate fully in investigating the incident.

21.10   The releases of liability, indemnities, defence, save and hold harmless provisions furnished by CONTRACTOR in Article 21,
        and the releases of liability, indemnities, defence, save and hold harmless provisions given by SERVICE COMPANY in
        COMPANY contracts shall apply:

        (a)      save as provided below for the benefit of the SERVICE COMPANY GROUP in the case of the releases of liability and
                 indemnities, defence, save and hold harmless provisions furnished by CONTRACTOR; and,

        (b)      for the benefit of CONTRACTOR GROUP in the case of the releases of liability and indemnities, defence, save and
                 hold harmless provisions given by the SERVICE COMPANY in COMPANY contracts.

        The releases of liability, indemnities, defence, save and hold harmless provisions given by CONTRACTOR in this ARTICLE 21
        in favour of SERVICE COMPANY GROUP shall be

                                                                  A-122

                                                                     9




                                                                                                                  EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 299 of 410



        provided by CONTRACTOR on the express understanding that they shall only apply in favour of such SERVICE COMPANIES
        who have provided substantially similar and reciprocal releases of liability, indemnities, defence, save and hold harmless
        provisions in favour of CONTRACTOR GROUP in their respective contracts with COMPANY. The releases of liability,
        indemnities, defence, save and hold harmless provisions provided by CONTRACTOR in this Article 21 in favour of SERVICE
        COMPANY GROUP shall become effective from such time and for such duration as such SERVICE COMPANIES become
        bound by substantially similar reciprocal releases of liability, indemnities, defence, save and hold harmless provisions in
        favour of CONTRACTOR GROUP in their respective contracts with COMPANY.

        In fulfilment of this objective, COMPANY shall use commercially reasonable endeavours to ensure that in its respective
        contracts with SERVICE COMPANIES, the releases of liability, indemnities, defence, save and hold harmless provisions
        contained in such contracts in favour of CONTRACTOR GROUP shall be substantially similar and reciprocal to the releases
        of liability, indemnities, defence, save and hold harmless provisions given by CONTRACTOR in this Article 21 in favour of
        SERVICE COMPANY GROUP.

        In the event that COMPANY is unable to fully fulfil the foregoing objective, then without delay, and in any event prior to
        permitting such SERVICE COMPANY to travel to the DRILLING UNIT, COMPANY shall notify CONTRACTOR in writing
        with details of the additional risk being assumed by CONTRACTOR, as soon as is reasonably practicable thereafter and the
        PARTIES further undertake to meet to discuss ways of minimising the impact of such a notification within the overall
        requirements of the CONTRACT. Failure by COMPANY to issue such written notification as required herein will constitute a
        material breach of the terms of the CONTRACT.

        In the event that COMPANY advises CONTRACTOR that one or more SERVICE COMPANIES have declined to provide
        substantially similar releases of liability, indemnities, defence, save and hold harmless provisions in favour of CONTRACTOR
        GROUP in their respective contracts with COMPANY, the PARTIES shall meet to discuss and agree ways of minimising the
        impact of such additional risks as may be identified by either PARTY which may include: alternative working practices or
        arrangements to minimise the impact of such risks; a separate mutual hold harmless agreement applicable at the LOCATION
        or additional compensation to enable CONTRACTOR to insure against such additional risks.

        The failure of any SERVICE COMPANY to provide substantially similar releases of liability, indemnities, defence, save and
        hold harmless provisions in favour of CONTRACTOR GROUP in their respective contracts with COMPANY or agree a risk
        mitigation plan to the satisfaction of CONTRACTOR as provided for herein shall entitle CONTRACTOR to refuse access to
        the DRILLING UNIT for all such SERVICE COMPANIES and CONTRACTOR shall not be penalised in any fashion by
        COMPANY.

21.11   Notwithstanding Sub-article 21.10, the failure of one or more SERVICE COMPANIES to provide substantially similar releases
        of liability, indemnities, defence, save and hold harmless provisions in favour of CONTRACTOR GROUP in its respective
        contracts with COMPANY as envisaged herein shall cause such SERVICE COMPANIES to be considered a THIRD PARTY
        for the purposes of this CONTRACT.

ARTICLE 22       NOT USED

ARTICLE 23       NOT USED

ARTICLE 24       NOT USED

                                                              A-123

                                                                10




                                                                                                           EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 300 of 410



ARTICLE 25            NOT USED

ARTICLE 34            NOT USED

       5.         With effect from the Renewal Date, the following new Articles 36 and 37 (together with Attachment 1 referenced in
                  Article 36), are to be inserted as follows:

ARTICLE 36

BUSINESS ETHICS

            COMPANY wishes to make it clear that it intends its business dealings to be characterised by honesty and freedom from
            deception and fraud and that it finds unethical behaviour unacceptable. Practices that COMPANY considers dishonest,
            unethical or unacceptable are listed in Attachment 1 – CODE OF CONDUCT and are set out in further detail in the document
            entitled “Our commitment to integrity” (hereafter referred to as the “BP Code of Conduct”) a copy of which may be obtained
            using the web link highlighted in Attachment 1 - CODE OF CONDUCT. CONTRACTOR shall review the BP Code of
            Conduct. In connection with the performance of this CONTRACT, CONTRACTOR undertakes and agrees to act consistently
            with the principles of the BP Code of Conduct and refrain from practices that COMPANY considers dishonest, unethical or
            unacceptable, as set out in Attachment 1- CODE OF CONDUCT.

ARTICLE 37

ANTI-CORRUPTION UNDERTAKINGS

37.0        “COUNTRY OF OPERATIONS” shall mean the country in which the WORK is to be performed as set out in CONTRACT
            SCHEDULE. COUNTRY OF OPERATIONS shall encompass the CONTRACT AREA.

37.1        CONTRACTOR and COMPANY each agree and undertake to the other that in connection with this CONTRACT and the
            transactions contemplated by this CONTRACT, they will each respectively comply with all applicable laws, rules, regulations,
            decrees and/or official governmental orders of the United Kingdom, the United States of America and the COUNTRY OF
            OPERATIONS relating to anti-bribery and anti-money laundering.

37.2        CONTRACTOR agrees, undertakes and confirms that, in connection with the transactions contemplated by this CONTRACT, it
            and each of its AFFILATES and its and their respective directors, officers, employees and persons acting within their scope of
            authority on behalf of them, have not, made, offered or promised to make, and will not make, offer, or promise to make, any
            payment or other transfer of anything of value, including without limitation the provision of any service, gift or entertainment,
            directly or indirectly

            (a)       to any government official (including directors, officers and employees of government-owned and government-
                      controlled companies and public international organizations);

            (b)       to any director, officer or employee of COMPANY or its CO-VENTURERS or any of its or their AFFILIATES;

            (c)       to any political party, official of a political party, or candidate for public office;

            (d)       to an agent or intermediary for payment to any of the foregoing; or

                                                                        A-124

                                                                          11




                                                                                                                  EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 301 of 410



       (e)      to any other person or entity

       for the purpose of obtaining or influencing the award of or carrying out this CONTRACT if and to the extent that to do so is or
       would be either, in violation of or inconsistent, in any material way, with the anti-bribery or anti-money laundering laws of
       any relevant jurisdiction, including, without limitation, the U.S. Foreign Corrupt Practices Act, the U.K. Anti-Terrorism,
       Crime and Security Act 2001 and successor legislation, the applicable country legislation implementing the OECD
       Convention on Combating Bribery of Foreign Public Officials in International Business Transactions and/or the anti-
       corruption laws of the COUNTRY OF OPERATIONS.

       For the purposes of this Article 37, the term “government official” shall mean any director, officer or employee of any
       government or any department, agency or instrumentality thereof, and/or of any enterprise in which a government owns an
       interest, and/or of any public international organization. This term also includes any person acting in any official,
       administrative or judicial capacity for or on behalf of any such government or department, agency, instrumentality,
       COMPANY, or public international organization.

37.3   CONTRACTOR agrees and undertakes that in connection with this CONTRACT and in connection with any other business
       transactions involving COMPANY GROUP and CONTRACTOR in the COUNTRY OF OPERATIONS, CONTRACTOR and
       each of its Affiliates shall:

       a)       have and will apply effective disclosure controls and procedures; and

       b)       have and will maintain books, records, and accounts which, in reasonable detail, accurately and fairly reflect the
                transactions undertaken and the disposition of assets; and

       c)       have and will maintain an internal accounting controls system that is sufficient to ensure the proper authorization,
                recording and reporting of all transactions and to provide reasonable assurance that violations of the anticorruption
                laws of the applicable jurisdictions will be prevented, detected and deterred.

37.4   In the event that COMPANY has any reasonable basis for a good faith belief that CONTRACTOR and/or any of its Affiliates
       may not be in compliance, in any material way with the undertakings and/or requirements set forth in Sub-articles 37.1, 37.2
       and/or 37.3, then COMPANY shall advise CONTRACTOR in writing within fourteen (14) days of it first becoming aware of
       such a possibility, and CONTRACTOR shall thereafter cooperate fully with any and all enquiries undertaken by or on behalf
       of COMPANY in connection therewith, including the provision by CONTRACTOR of personnel and supporting documents and
       affidavits if reasonably deemed necessary by COMPANY.

37.5   COMPANY shall have the right to terminate this CONTRACT with immediate effect:

       (a) with respect to breach or non-fulfillment of CONTRACTOR’S agreements, duties and undertakings in Sub-article 37.2; or

       (b) with respect to a material breach by CONTRACTOR in connection with the CONTRACT in the performance of its
           obligations set out in Sub-Articles 37.1 and 37.3 which results in a material adverse effect on COMPANY;

       provided however, that COMPANY shall have provided CONTRACTOR with written notice of its intention to terminate the
       CONTRACT under the provisions of this Article 37 together with the reasons therefore and that CONTRACTOR has been
       unable within thirty (30) business days of delivery of such notice to provide COMPANY with evidence which reasonably
       demonstrates that CONTRACTOR has not failed to comply with or

                                                               A-125

                                                                 12




                                                                                                            EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 302 of 410



            fulfill any of the foregoing agreements, undertakings or requirements. Termination shall, except as provided in this Sub-article
            37.5, represent COMPANY’s sole and exclusive right of recourse against CONTRACTOR, whether under this CONTRACT or
            otherwise at law

            Notwithstanding termination of this CONTRACT pursuant to this Sub-article 37.5, CONTRACTOR agrees to indemnify and
            hold harmless COMPANY and its affiliates and their respective officers, directors and employees, from the cost of any fines
            assessed by any AUTHORITY on such persons or entities as a result of any breach by CONTRACTOR of the provisions of
            Sub-articles 37.1 to 37.5 and 37.8.

37.6        In the event of termination in accordance with the provisions of this Article 37, COMPANY shall make payment to
            CONTRACTOR for the WORK performed up to the time at which COMPANY terminated the CONTRACT and such other
            payments as may be due in respect of such termination as described in Exhibit A – DAYRATES.

37.7        Any dispute arising hereunder as the result of COMPANY exercising its rights under Sub-article 37.5 hereof shall be settled in
            accordance with the provisions of Article 35.4 – ARBITRATION.

37.8        CONTRACTOR shall endeavour that the foregoing provisions (or substantially equivalent provisions) are included in all its
            sub-contracts entered into for the purpose of conducting the WORK hereunder.

       6.       With effect from the Renewal Date, delete the existing text of Exhibit D and insert new Exhibit D, HSSE Requirements,
                incorporating the attached terms marked as “Exhibit D”.

       7.       With effect from the Renewal Date, delete the existing text of Exhibit B-2 and insert new Exhibit B-2, material equipment
                list, incorporating the attached terms marked as “Exhibit B-2”. The Parties expressly agree that the following items are
                owned by CONTRACTOR, are dedicated to the DRILLING UNIT and will be available at COMPANY’s request, and
                once deployed to the DRILLING UNIT shall form a part of CONTRACTOR’s EQUIPMENT, but any costs associated
                with maintenance, inspection and replacement of said items, which will be incurred at COMPANY’s sole discretion, shall
                be borne by COMPANY, notwithstanding any provision of the contract to the contrary:

                            14,000 feet of 6-5/8” drill pipe 32.6 ppf S-135 FH R3
                            4,000 feet of 6-5/8” drill pipe 40 ppf S-135 FH R3
                            8,000 feet of 5” drill pipe 19.5 ppf S-135 41/2” IF R3

       8.       With effect from the Effective Date, delete the existing text of Exhibit F-1 and insert new Exhibit F-1, PERSONNEL,
                incorporating the attached terms marked as “Exhibit F-1”. The Parties expressly acknowledge that the adoption of the
                replacement Exhibit F-1 by this Amendment No. 38 is without prejudice to the rights of the Parties under the Contract,
                including without limitation COMPANY’s rights under Letter of Agreement dated April 19, 2004, Subject: Contract
                Extension Agreement (“AGREEMENT”) Contractor-5121-2002-011. The Parties further agree that the adoption of the
                replacement Exhibit F-1 by this Amendment No. 38 shall serve to extinguish the rights and obligations of the Parties
                pursuant to the Letter of Agreement dated February 20, 2005, Reference No. “CONTRACTOR 5121 — 2002 — 011” in
                respect of the furnishing of two (2) additional Deck Pushers.

Except as expressly changed by this Amendment No. 38, the Contract shall remain in full force and effect.

                                                                    A-126

                                                                      13




                                                                                                                 EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 303 of 410



IN WITNESS WHEREOF, the authorized representatives of the Parties hereto have executed this Amendment No. 38 in duplicate
originals as of the date and year first above written.

BP AMERICA PRODUCTION COMPANY
COMPANY

By:                     /s/ Wilbert Long Jr.
                          Wilbert Long Jr.
                           Printed Name
Title:                       CPO GoM


TRANSOCEAN HOLDINGS LLC
CONTRACTOR

By:                    /s/ Keelan Adamson
                         Keelan Adamson
                           Printed Name
Title:           Managing Director - North America

                                                            A-127

                                                              14




                                                                                                      EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 304 of 410




                                             ATTACHMENT 1 — CODE OF CONDUCT

The BP code of conduct stands for a fundamental BP commitment — to comply with all applicable legal requirements and the high
ethical standards set out in this code — wherever we operate. To help us meet this commitment, the code defines what BP expects of its
businesses and people regardless of location or background. It provides both guidance in key areas and references to more detailed
standards, instructions and processes for further direction.

All employees must adhere to the principles and requirements contained in this code and should consult the code for guidance when
acting on behalf of BP.

Employees must not use a contractor, agent, consultant or other third party to perform any act which conflicts with this Code.
Employees who engage third parties such as contractors, agents or consultants to work on behalf of BP are required to gain a
commitment from such parties that they will support the principles of this Code, including a contractual requirement to act
consistently with the Code when working on our behalf.

BP wishes to make it clear that it intends its business dealings to be characterised by honesty and freedom from deception and fraud and
that it finds unethical behaviour unacceptable.

Practices that BP considers dishonest, unethical or unacceptable include the following:

•   Fraud, bribery or corruption

•   Deception;

•   Clandestine brokering or sharing of tender information;

•   Collusion for the purpose of corrupting a competitive tender; and

•   Payments, gifts or entertainment from suppliers to BP staff, agents or representatives to influence decision-making.

•   Harassment in the Workplace

BP is committed to ensuring that its contractors apply the applicable principles contained within the “Code of Conduct” document. BP
will endeavour to employ only those contractors that subscribe to these principles, demonstrate their commitment to working towards
their fullest application, and agree to the measurement of their performance by BP.

The individual rights are intended to lead to greater mutual respect between both individuals and the companies they work for. They
seek to encourage safer and more secure employment, increase efficiency, improve job satisfaction and provide a better trained
workforce for all those engaged in the provision of Services under the Contract.

An electronic copy of BP’s Code of Conduct “Commitment to Integrity” can be downloaded from the following internet web site:

                                                                 A-128

                                                                   15




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 305 of 410




                        http://www.bp.com/sectiongenericarticle.do?categoryld=9003494&contentld=7006600

Where to go for help

If you do have a question or concern about legal or ethical standards, what, as a Contractor, should you do?

A good place to start

Contacting the BP Representative/Contract Accountable Manager named in Section 1 of the Contract is usually a good place to start
with a legal or business conduct issue. You may also get help or advice from your own legal or compliance & ethics advisors within
your own company.

The BP OpenTalk line

If you feel unsure about where to go for help, or are uncomfortable contacting the Contract Accountable Manager, BP has an additional
resource that can help — OpenTalk.

The purpose of OpenTalk is to answer questions and respond to concerns about compliance, ethics and the requirements described in
this code. The OpenTalk telephone line and e-mail facility is operated by an independent company that helps businesses respond to
questions and concerns about compliance and ethics.

The line operates 24 hours a day/seven days a week and also has translation services available at all times.

Call OpenTalk on your local number or on 0800 917 3604 (UK), 1-800 225-6141 (US), or the collect call number 1 704 540 2242. or at
the following:

A full list of local telephone numbers can be accessed on the OpenTalk website http://opentalk.bpweb.bp.com or you can e-mail the
following address opentalk@myalertline.com

                                                                 A-129

                                                                   16




                                                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 306 of 410



                                                 EXHIBIT B-2
                                   MATERIAL EQUIPMENT LIST SEPTEMBER 28, 2009

A.        Unit Specifications
General
Unit Name                                                       :   Deepwater Horizon (RBS8D)
Rig Type                                                        :   Semi-Submersible
Unit/Design/Shape                                               :   IHI-RBF Exploration
Unit Flag                                                       :   marshall islands
Unit Classification                                             :   ABS
IMO Certification (yes/no)                                      :   Yes
Which code Version                                              :   1989 as Amended 1991
Year of Construction                                            :   2000
Construction Yard                                               :   Hyundai
Type of Positioning System (anchor /Dp /combined)               :   DPS-3

A.1      Main Dimensions/Technical Description

Weight (lightship)                                          mt:     25,539
Overall Width                                                ft:    255.9
Overall Length                                               ft:    396.0
Main Deck Width                                              ft:    200.1
Main Deck Length                                             ft:    267.4
Main Deck Depth                                              ft:    27.9
Number of Main Columns / Diameter (L x B)               No x ft:    4 / 49.2 x 49.2 (Top); 45.9 x 57.4 (Bottom)

Number of Small Columns / Diameter                      No x ft:    0
Drilling Draft / Related Displacement                   ft x mt:    75.5 x 52,589
Transit Draft / Related Displacement                    ft x mt:    28.9 x 36,036
Survival Draft / Related Displacement                   ft x mt:    54.1 x 44,305
Moonpool Dimensions                                      ft x ft:   21 x 93
Maximum Opening Through Spider Deck                           ft:   N/A
Pontoon Length                                                ft:   374.0
Pontoon Breadth (ends/middle)                                 ft:   57.4/50.9
Pontoon Height                                                ft:   29.9
Accommodation for Maximum No. of Personnel                  Qty:    146

A.2      Storage Capacities
Fuel                                                      bbls:     27,855 (98%)
Drill Water                                               bbls:     13,076
Potable Water                                             bbls:     7,456
Active Liquid Mud (see F.2)                               bbls:     4,141 (90%)
Mud Processing Tank (see F.2)                             bbls:     464
Reserve Liquid Mud (see F.2)                              bbls:     10,304 (100%)
Bulk Bentonite/Barite (see F.3)                           cu ft:    13,625 (100%)
Bulk Cement (see F.3)                                     cu ft:    8,175 (100%)

                                                     A-130




                                                                                                    EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 307 of 410



Sack Storage                                  No. or ft2:    10,000 sacks
Pipe Rack Area                                       ft2:    9,367
Load Bearing Capacity                             Ib/ft2:    500
Riser Sack Area                                        ft:   10,000
Load Bearing Capacity                             Ib/ft2:    700
Miscellaneous Storage Area                           ft2:    See Drawing
Brine Storage (Column)                             bbls:     5,136 (100%)
Brine Storage (Pontoon)                            bbls:     25,000
Base Oil Mud Storage                               bbls:     5,033 (98%)
Ballast System                                     bbls:     140,550 (incl. Pontoon brine tanks)

A.3       Propulsion / Thrusters
Thruster/Type (azimuth/in line)                          :   Azimuth - Full 360
Quantity                                                 :   8
Location (aft, opposite corners, 4 corners)              :   4 Corners
Driven by Electric Motor (yes/No)                        :   Yes - Variable Speed Drive
Make/Type                                                :   Kamewa
Power Output (HP EA.)                                    :   7375 hp (5500 kw)
Propeller Type(Fixed / Variable Pitch)                   :   Fixed
Nozzled (yes/no)                                         :   Yes (w/5o down tilt)
Thruster Power (HP Total)                                :   59,000 (44 MN)

DP System                                                : ‘Class III Kongsberg-Simrad Dynamic Positioning
                                                           System in accordance with ABS DPS-3 requirements and
                                                           recommendations. System consists of a triple redundant
                                                           dynamic positioning system and shall accept inputs from
                                                           Hipap Acoustic Positioning System, four (4) different
                                                           GPS (DGPS) based on correction signal inputs from
                                                           different sources, (3) three gyrocompass, (3) three
                                                           vertical reference units, and (3) three wind sensors, as
                                                           well as operator input. Power Management System is
                                                           interfaced with the Integrated Alarm & Control System.

Position Reference                                       : Kongsberg-Simrad Hipap & DGPS

                                              A-131




                                                                                            EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 308 of 410



                                                           : Kongsberg-Simrad IACS will operate as the System
                                                             Control & Data acquisition system for the MODU. The
                                                             IACS will perform several different functions including:
                                                             Power Management System, Machinery Monitoring &
                                                             Control, Manual Thruster control and Autopilot,
                                                             Dynamic Positioning Control, Ballast & Bunker
                                                             Monitoring & Control, Bulk Storage Sys. Monitoring &
                                                             Control, Safety Sys. (Fire, Gas, WT Doors, HVAC
                                                             Control, etc.)

A-4    Operational Capabilities
Maximum Designed Water Depth Capability                   ft: 10,000

Outfitted Max. Water Depth Capability                  ft:     8,000
Normal Min. Water Depth Capability                     ft:     250
Drilling Depth Capability (Rated)                      ft:     30,000
Transit Speed Towed (Historical Avg.)               Knots:     4.5
Transit Speed Self-Propelled (Historical Avg.)      Knots:     7.5

A-5       Variable Loading (VL)
Transit VL                                               mt: See Exhibit B-1
Drilling VL                                              mt: See Exhibit B-1
Survival VL                                              mt: See Exhibit B-1

A-6       Environmental Limits
Drilling (including stationkeeping)                        : See Exhibit B-1

Air Gap                                                  ft:   32.8
Sign. Wave Height                                        ft:   26
Max. Wave Height                                         ft:   48.2
Spec. Peak Period                                      see:    Pierson-Moskowitz Spectrum
Max. Wind Velocity                                   knots:    60 (1 min.)
Max Current Velocity                                 knots:    See Exhibit B-1
Max. Heave (Drill Floor Center)                          ft:   6-7 (D.A.)
Max. Pitch                                         degrees:    2-3 (S.A.)
Max. Roll                                          degrees:    2-3 (S.A.)
Survival (excluding stationkeeping)
Air Gap                                                  ft:   54.2
Sig. Wave Height                                         ft:   41
Max. Wave Height                                         ft:   72.2
Spec. Peak Period                                      sec:    15
Max. Wind Velocity                                   knots:    103 (1 min.)
Max. Current Velocity                                knots:    3.5
Max. Heave (Drill Floor Center)                          ft:   20-30 (D.A.)
Max. Pitch                                         degrees:    6.5 (S.A.)
Max. Roll                                          degrees:    6.5 (S.A.)

                                                 A-132




                                                                                            EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 309 of 410



Transit (field move)
Air Gap                                                    ft:   79.4
Sign. Wave Height                                          ft:   16-21
Max. Wave Height                                           ft:   30 - 40
Max. Wave Period                                         sec:    8-12
Max. Wind Velocity                                     knots:    50
Max. Current Velocity                                  knots:    3.5
Max. Heave                                                 ft:   10-15 (D.A.)
Max. Pitch                                           degrees:    9.0 (S.A.)
Max. Roll                                            degrees:    9.0 (S.A.)
Derrick Loading                                         kips:    Empty * See derrick loading capability in Operations
                                                                 Manual.

A.7.1    Anchor Winches
Quantity                                                   no.: 0
Make                                                          :
Type (electric/hydraulic/diesel)                              :
Rated Pull                                                  mt:
Speed Low Gear                                            ft/m:
Test Load                                                     :
Control Locations (Local/Remote/Both)                         :
Emergency Release (Type/Location)                             :

A.7.2    Fairleads
Quantity                                                 no.: Columns structually enhanced for future fairleads
Make                                                        :
Free Rotating Range                                  degrees:

A.7.3   Anchors                                              : Company Supplied.
A.7.3.1 Anchors - Primary                                    : Company Supplied.
A.7.3.2 Anchors - Spare                                      : Company Supplied.

A.7.4     Anchor Lines                                       : Company Supplied, to be installed at a later date

A.7.5     Anchor Line Running/Retrieval System
A.7.5.1   Pennant Lines                                      : N/A
A.7.5.2   Anchor Buoys                                       : N/A
A.7.5.3   Chaser                                             : N/A

A.7.6     Towing Gear

Towing Bridle Size                                    inches:    0
Hook-Up System                                               :   Air Winch, Ingersoll Rand FA5A
Rating                                                    mt:    682
Power Required for Infield Tow                   Bollard Pull:   N/A
Power Required for Ocean Tow                     Bollard Pull:   N/A
Spare Bridle                                          yes/no:    No

                                                  A-133




                                                                                                EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 310 of 410



A.7.7    Supply Vessel Mooring Lines
Quantity                                                   no.: 2 each
System                                                     mt: Southwest Ocean Services, 180’x40’
Rating                                                    lbs.: Surge Force, 22,700 lbs.

A.8      Marine Loading Hoses                                : Both
Location of Loading Manifolds (port/stbd./both)

A.8.1    Potable Water Hoses
Quantity                                                no.:    2 x 150’ (50’ lengths)
Size                                                   inch:    3
Make/Type                                                  :    Goodall SS290
Color Coding                                         yes/no:    Yes
Make/Type/Connection                                       :    Weco, 250 psi WP

A.8.2    Drilling Water Hose
Quantity                                                no.:    2 x 150: (50’ lengths)
Size                                                   inch:    5
Make/Type                                                  :    Goodall SS122
Color Coding                                         yes/no:    Yes
Make/Type/Connection                                       :    Weco 300 psi WP

A.8.3    Gas Oil Hose
Quantity                                                no.:    2 x 150’
Size                                                   inch:    4
Make/Type                                                   :   Goodall SS145
Color Coding                                         yes/no:    Yes
Make/Type/Connection                                        :   TODO, 300 PSI WP
Pressure Rating                                          psi:   300

A.8.4    Mud Chemical Hose
Quantity                                                no.:    2 x 150’ (50’ lengths)
Size                                                   inch:    6
Make/Type                                                  :    Goodall SS146
Color Coding                                         yes/no:    Yes
Make/Type/Connection                                       :    TODO 300 PSI WP

A.8.5    Cement Hose
Quantity                                                no.:    2 x 150’ (50’ lengths)
Size                                                   inch:    6
Make/Type                                                  :    Goodall SS225
Color Coding                                         yes/no:    Yes
Make/Type/Connection                                       :    Weco 120 PSI WP

A.8.6    Base Oil Hose
Quantity                                                no.:    2 x 150’ (50’ lengths)
Size                                                   inch:    4
Make/Type                                                  :
Color Coding                                         yes/no:    Yes
Make/Type/Connection                                       :    TODO

                                                  A-134




                                                                                            EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 311 of 410



Pressure Rating                                                  : 300 PSI WP

A.8.7    Brine Hose
Quantity                                                    no.:     2 x 150’ (50’ lengths)
Size                                                       inch:     4
Make/Type                                                      :     Goodall SS110
Color Coding                                             yes/no:     Yes
Make/Type/Connection                                           :     Weco
Pressure Rating                                                :     500 PSI WP

A.9       Cranes, Hoists, & Material Handling

A.9.1    Cranes, Revolving, Main
Quantity                                                      no.:   2
Specification (API, etc.)                                        :   ABS/US-Den
Make                                                             :   Liebherr
Type                                                             :   Pedestal
Location (stbd, port, aft, fwd)                                  :   Port & Stbd.
Maximum Rated Capacity (main hook)                            mt:    100
Maximum Rated Capacity (whip hook)                            mt:    15
Boom Length                                                    ft:   150
Line Length (Nominal Boom Length)                              ft:   1,893
• Main Boom                                                    ft:   1,920
• Whip Line                                                    ft:   475

Main Hoist, Platform Lift, 4 Lines               Radius Meters                                Metric Tons
                                                6.6                  92
                                                10                   92
                                                11                   80
                                                15                   75
                                                20                   65
                                                25                   50
                                                30                   40
                                                35                   36
                                                40                   30
                                                45                   26
                                                48                   23.7
                                                                     No Load

Main Hoist, Seastate Lift, 4 Lines               Radius Meters                                Metric Tons
                                                6.6                  51.5
                                                10                   46
                                                11                   44.8
                                                15                   40.7
                                                20                   36.8
                                                25                   33.5
                                                30                   30.6
                                                35                   26.4
                                                40                   22.4
                                                45                   19.4
                                                48                   18
                                                                     No Load

                                                      A-135




                                                                                                      EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 312 of 410



Main Hoist, Platfrom Lift, 4 Lines                    Radius Meters             Metric Tons
                                                     6.6              92
                                                     10               92
                                                     11               80
                                                     15               75
                                                     20               65
                                                     25               50
                                                     30               40
                                                     35               36
                                                     40               30
                                                     45               26
                                                     48               23.7
                                                                      No Load

Main Hoist, Seastate Lift, 4 Lines                    Radius Meters             Metric Tons
                                                     6.6              51.5
                                                     10               46
                                                     11               44.8
                                                     15               40.7
                                                     20               36.8
                                                     25               33.5
                                                     30               30.6
                                                     35               26.4
                                                     40               22.4
                                                     45               19.4
                                                     48               18
                                                                      No Load

                                                      Radius Meters             Metric Tons
Whip Line                                            51               15
                                     Platform Lift   51               10
                                     Seastate Lift                    No Load

                                                           A-136




                                                                                        EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 313 of 410



                                                          yes/no: Yes
Hook Load Indicator Automatically Corrected for Boom            : Both
Angle
Alarm (audible, visual, both)                             yes/no:      Yes
Automatic Brake                                           yes/no:      Yes
Safety Latch on Hooks                                     yes/no:      Yes
Crown Saver (limit switch)                                yes/no:      Yes
Boom Illumination                                            no.:      2
Baskets for Personnel Transfer

A.9.2    Cranes, Revolving, Secondary

Quantity                                                       no.:    1
Specification (API, etc.)                                          :   API
Make                                                               :   Outreach
Type                                                               :   Knuckle boom
Location (stbd., port, aft, fwd.)                                  :   Forward
Maximum Rated Capacity (main hook)                              It.:   SWL 4000 KG/ 8800 lbs 14.6 meters / 47.9 ft
Maximum Rated Capacity (main hook)                              It.:   SWL 3000 KG/ 6600 lbs 21meters / 68 ft
Boom Length                                                     ft.:   68
Line Length (nominal)                                           ft.:   N/A

A.9.3    Forklifts
Quantity                                                        no.:   1
Make/Type                                                          :   Stewart & Stevenson
Rated Capacity                                                 lbs.:   5000
Location                                                           :   Sack Room

A.9.4    Monorail Overhead Cranes
Quantity                                                       no.:    1
Make                                                              :    Hydralift
Type                                                              :    Gantry Type
Rated Capacity                                                 mt:     37 (18.5x2)
Location                                                          :    Aft Riser Deck

A.9.5   BOP Handling System                                       : Hydralift Bridge Crane
Make/Type                                                       mt: 310
Rated Capacity

BOP Carrier
Make/Type                                                         : Hydralift “C” Cart complete w/false rotary deck
Rated Capacity                                                  mt: 310

A.9.6    Air Hoists/Derrick Winches

A.9.6.1 Rig Floor Winches (Non Man-Riding)
Quantity                                                       no.: 4
Make                                                              : Ingersoll Rand

                                                       A-137




                                                                                                     EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 314 of 410



Type                                                 :    Air
Rated Capacity                                     st:    5.5
Wire Diameter                                   inch:     0.75
Automatic Brakes                              yes/no:     Yes
Overload Protection                           yes/no:     No
Automatic Spooling                            yes/no:     Yes

A.9.6.2 Monkey Board Work Winch
Quantity                                         no.:     1
Make                                                 :    Ingersoll Rand
Type                                                 :    Air
Rated Capacity                                    st.:    0.25
Wire Diameter                                   inch:     3/8”
Automatic Brakes                              yes/no:     Yes
Overload Protection                           yes/no:     No

A.9.6.3 Rig Floor “Man-Riding” Winch

Quantity                                         no.:     2
Make                                                 :    Ingersoll Rand
Type                                                 :    Air
Rated Capacity                                    st.:    0.25
Wire Diameter/Non-twist Wire                    inch:     3/8”
Automatic Brakes                              yes/no:     Yes
Overload Protection                           yes/no:     No
Automatic Spooling                            yes/no:     Yes
Certified for Man-Riding                      yes/no:     Yes

A.9.6.4 Utility Winch (i.e. Deck Winch)

A.9.6.5 Cellar Deck Winch
Quantity                                         no.:     4
Make                                                 :    Ingersoll Rand
Type                                                 :    Air
Rated Capacity                                    st.:    5.5
Wire Diameter                                   inch:     0.75
Automatic Brakes                              yes/no:     No
Overload Protection                           yes/no:     No
Automatic Spooling                            yes/no:     Yes
Man-Riding                                           :    2

A.10     Helicopter Landing Deck
Location                                              :   Port/Fwd - Main Deck
Dimensions                                     ft.xft.:   72.8 x 72.8
Perimeter Safety Net                          yes/no:     Yes
Load Capacity                                      It.:   11.9
Designed for Helicopter Type                          :   Sikorsky S-92
Tie Down Points                               yes/no:     Yes
Covered by Foam Fire System (See L.36)        yes/no:     Yes

                                           A-138




                                                                                 EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 315 of 410



A.10.1 Helicopter Refueling System
Fuel Storage Capacity                        US Gal.:     2,250 (750x3)
Jettisonable                                  yes/no:     No
Fuel Transport Containers                       Qty.:     3
Volume (ea)                                         :     750
Covered by Foam Fire System (See L.3.5)       yes/no:     Yes

A.11     Auxiliary Equipment

A.11.1 Water Distillation
Quantity                                           no.: 6
Make/Type                                             : Alfa-Laval
Capacity (each/total)                       cu.ft./day: 20 Metric Tons Ea. (Depending on Engine Utilization)

A.11.2   Broilers                                     : N/A

A.11.3 Air Conditioning
Quantity                                            no.: 4 Air Handlers, 6 Compressor/Condensers
Make/Type                                              : Carrier
Capacity (Total System)                            tons: 200

A.11.4 Electric Welding Sets
Quantity                                         no.: 3
Current Capacity                                amp: 400
Make / Type                                         : Lincoln S-7046 SAE 400

A.11.5 High Pressure Cleaner
Quantity                                         no.:     2
Make/Type                                           :     Unitor
Electric/Pneumatic                                  :     Electric
Max Delivered Pressure                           PSI:     1600
Ring Main                                     yes/no:     Yes
Outlets                                      Number:      6

B.       General Rig Description

B.1      Derrick & Substructure

B.1.1    Derrick / Mast
Make/Type                                             : Dreco
Rated for Wind Speed
•With Full Set Back                           Knots:      60/71 (GOMEX/WOS)
•With No Set Back                             Knots:      103/99 (GOMEX/WOS)
Height                                             ft.:   242 (drill floor to top of gin pole)
Dimensions of Base                             ft.xft.:   48x48
Dimensions of Crown                            ft.xft.:   18x18
Gross Nominal Capacity                             st.:   1000
Maximum Number of Lines                           no.:    14,1 Spare Sheave Fitted in cluster
Ladders w/Safety Cages & Rests                yes/no:     Yes
Platform for Crown Sheave Access              yes/no:     Yes

                                           A-139




                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 316 of 410



Counter Balance, System for Rig Tongs & Pipe Spinning           yes/no: Yes
Tong

Lighting System Explosion Proof                                 yes/no: Yes

B.1.2    Racking Platform                                                   Unit is capable of field transiting with 238 stands of drill
                                                                            pipe w/o exceeding rated design loads of the derrick.
Make/Type                                                               :   Varco
Racking Platform Total Capacity w/5-12/” or 6-5/8 D.P.               ft.:   31,000 (nominal)
Fixed Fingers (on left side of derrick) - up to 6-5/8 D.P.           ft.:   20,000 (nominal)
Adjustable Fingers (on right side) - 7” Casing                       ft.:   11,000 (nominal)

or
Adjustable Fingers (on right side) - 9-5/8” Casing                   ft.: 11,000 (nominal)
or
Adjustable Fingers (on right side) -13-3/8” or 13                     ft.: 9,500 (nominal)
Racking Platform Capacity of 8” - 9” DC                              no.: 8

Auxiliary Derrick (Moonpool)
Make/Type                                                               : Dreco
Capacity                                                                : 300 Tons

B.1.3  Automatic Pipe Racker
Make/Type                                                               : 2 - Varco RPS-6i Pipe Rackers Pipe racker on fwd. Side
                                                                          to be capable of handling 20”, 16”, 13-5/8”, 11-3/4”, 9-
                                                                          7/8”, 9-5/8” 7-5/8” & 7” casing.

B.1.4   Casing Stabbing Board
Make/Type                                                               : Dreco/Hyd.
Adjustable from/to Height Above R/Table                          ft./ft.: Adjustable Casing Stabbing Basket - 28’ Reach

Auxiliary Pipe Handler (Moonpool)
Make/Type                                                               : National - Casing/Tubular Horizontal to Vertical Rotator

B.1.5   Substructure
Make/Type                                                               :   HHI
Height                                                               ft.:   14.75
Width                                                                ft.:   80
Length                                                               ft.:   71
Setback Capacity                                                     st.:   1,000
Hookload                                                             st.:   1,000
Simultaneous Setback-Hookload Capacity                               st.:   2,000

                                                             A-140




                                                                                                             EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 317 of 410



Tensioner Capacity                                             st.: 1,750
Clear Height Below Rotary Table Beams(from 3rd deck)           ft.: 29.5

B.1.6   Weather Proofing
Rig Floor Windbreaks Height                                     ft.: 11.5
Derrickman Windbreaks Height                                    ft.: none

B.1.7   Derrick TV Camera System
Camera Located at                                               :     Monkey Board/Crown
Make/Type                                                       :     Color
Zoom/Pan/Tilt-Function                                    yes/no:     Yes
Monitor Located at                                              :     Driller’s House

B.2      Drawworks & Associated Equipment

B.2.1    Drawworks
Make/Type                                                        :    Hitec/AHD 1000
Drum Type                                                        :    Lebus Grooving 2” Drill Line
Spinning Cathead Type                                            :    N/A
Breakout Cathead Type                                            :    N/A
Crown Block Safety Device                                        :    Yes
Make                                                             :    Hitec/SDI
Model                                                            :    Hitec/SDI
Rated Input Power Continuous                                  hp:     6900
Rated Input Power Maximum                                     hp:     8400
Drum Diameter                                             inches:     73.5
Maximum Line Pull 14 Lines                                     st:    1,000 (intermittent)
Maximum Line Pull 12 Lines                                     st:    880
Maximum Line Pull 10 Lines                                     st:    750
Maximum Line Pull 8 Lines                                      st:    600
Independent Freshwater Cooling System for Drawworks       yes/no:     Yes

B.2.2   Drawworks Power
Number of Electric Motors                                      no.:   6
Make                                                              :   General Electric
Model                                                             :   GEB22A1
Output Power Continuous                                         hp:   1150
Output Power Intermittent (max.)                                hp:   1400

B.2.3   Auxiliary Brake
Make                                                              : Hitec
Model                                                             : Regenerative AC braking: A11 6 Motors. Motors are split
                                                                    in to two groups w/redundant master controllers and
                                                                    automatic control transfer in case of failure of primary
                                                                    controller.
Independent Back-up System Type                                   : Failsafe Disc Brakes

                                                       A-141




                                                                                                     EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 318 of 410



B.2.4   Sandline                                                  : N/A

B.2.5  Automatic Driller
Make/Type                                                         : Hitec

Auxiliary Drawworks (Moonpool)
Make/Type                                                         : Hitec
Lift Capacity                                                   mt: 300
Input HP                                                          : 1000

B.3      Derrick Hoisting Equipment

B.3.1    Crown Block
Make/Type                                                         : Dreco
Rated Capacity                                                  st: 1000
No. of Sheaves                                                    : 7 Sheave Cluster, Plus Dual In-Line Sheaves on
                                                                    Fastline & Deadline.
Sheave Diameter                                              inch: 72
Sheave Grooved for Line Size                                 inch: 2

Auxiliary Crown Block (Moonpool)
Make/Type                                                         : Dreco
Rated Capacity                                                  mt: 300

B.3.2    Traveling Block
Make/Type                                                         :   Shaffer
Rated Capacity                                                  st:   1000 on 14 Lines
No. of Sheaves                                                no.:    8
Sheave Diameter                                            inches:    72
Sheave Grooved for Line Size                                 inch:    2

Auxiliary Traveling Block
Make/Type                                                         : Dreco
Rated Capacity                                                  mt: 300

B.3.3   Hook
Make/Type                                                         : Varco / Rotating Hook Adapter
Rated Capacity                                                  st: 1000
Complete w/Spring Assembly / Hook                          yes/no: Yes. Active Counter Balance w/Stand, Jump &
Locking Device                                                      Hydraulic Locking Device.

B.3.4   Swivel
Make/Type                                                         :   Integrated in TDS
Rated Capacity                                                  st:   N/A
Test/Working Pressure                                     PSI/PSI:    N/A
Gooseneck & Washpipe Minimum ID >=76mm                     yes/no:    N/A
Left-hand Pin Connection Size                              inches:    N/A
Access Fitting for Wireline Entry on Top of Gooseneck      yes/no:    N/A

                                                        A-142




                                                                                                  EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 319 of 410



B.3.5    Drilling Line
Diameter                                               inch:    2”
Type                                                        :   6x26 EIPS, IWRC Powersteel Plus
Length (original)                                        ft.:   12500
Support Frame for Drum/Cover                         yes/no:    yes
Drilling Line Drum Power Driven                      yes/no:    yes
Spare Reel Drilling Line                             yes/no:    no
Location (rig, shore, etc.)                                 :   N/A

B.3.6   Anchor Dead Line
Make/Type                                                  : Dreco/FRH-160CR
Weight Sensor                                        yes/no: Yes

B.3.7   Drill String Motion Compensator
Make/Type                                                   :   Hitec ASA Active Heave Comp.
Stroke                                                   ft.:   13.7
Capacity - Compensated                                    st:   500
Capacity - Locked                                         st:   1000

B.3.8  Block Guidance System
Make/Type                                                   : Dreco

B.3.9  Retraction System for Traveling Block
Make/Type                                                   : Shaffer/Retract Dolly

B.4        Rotating System

B.4.1    Rotary Table
Make/Type                                                  :    Varco / RST 60-1/2”
Maximum Opening                                     inches:     60-1/2”
Rated Capacity                                           st:    1000
Static Load Capacity                                     st:    1000
Rotating Load Capacity                            st@rpm:       37.5 Ton @ 10 rpm
Two Speed Gearbox                                   yes/no:     No
Max RPM @ Max Torque                           RPM/Ft.Lbs.:     25/48,000
Emergency Chain Drive                               yes/no:     No
Driven by an Independent Electric Motor             yes/no:     No
Electric Motor Type/Make                                   :    Hydraulic x 4
Maximum Continuous Torque                            ft-lbs:    40000
Drip Pan/Mud Collection System                      yes/no:     Yes

B.4.2      Rotary Table Adapter Bushing

Size                                                 inches: 60-1/2 x 49-1/2
Quantity                                                   : 1 each 60-1/2 x 49-1/2 Adapter Bushing; 2 ea 49-1/2 x
                                                             37.5 Spot Adapter Bushing
B.4.3  Master Bushing
Make/Type                                                   : Varco MPCH

                                                 A-143




                                                                                            EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 320 of 410



Size                                                               inch: 37-1/2
Inset Bushing                                                       No: 3,2,1

B.4.4   Kelly Bushing

B.4.5    Top Drive
Make                                                                   :    Varco TDS8S w/Swingout Parking System
Type (electric/hydraulic)                                              :    Electric
Rated Capacity                                                       st:    750
Test/Working Pressure                                           psi/psi:    11250/7500
Remote Operated Kelly Cock                                      yes/no:     Yes
If Driven by Electric Motor
Make/Type                                                               :
                                                                        GE GEB-20AC
Output Power                                                          hp:
                                                                        1150
Output Torque                                                     ft-lbs:
                                                                        94,000 @ 600 Volts
Max. Torque @ Max. RPM                                   ft-lbs - RPM:  Per Manufacturer’s rating 1150 HP 270 RPM = 13,000
                                                                        ft-lbs; 95 RPM = 63,000 ft-lbs
Two Speed Gearbox                                                  rpm: No (Single speed)
Maximum Rotary Speed                                                  : 270
Cooling System Type                                                   : All

B.4.6   Top Drive Makeout/Breakout System
Make                                                                   :    Varco
Model                                                                  :    PH100
Type                                                                   :    Hydraulic
Max. Breakout Torque That Can be applied by System               ft-lbs:    100,000

B.4.7    Raised back-up System
Make                                                                    :   Varco
Model                                                                   :   RBS4
Torque Rating                                                    ft-lbs:    100,000
Vertical Travel                                                       ft:   10
Pipe Range                                                              :   4-3/4 In. to 8-1/4 In,

C.       Power Supply Systems

C.1      Rig Power Plant

C.1.1    Diesel Engines
Quantity                                                           no.:     6
Make/Type                                                             :     Wartsila / 18V32
Maximum Continuous Power                                            hp:     7290 KW 9775 HP
At Rotation Speed of                                              rpm:      720
Equipped w/Spark Arrestors                                      yes/no:     Yes
Mufflers Installed                                              yes/no:     Yes
Total Fuel Consumption, Drilling (Average)                     bbl/day:     Av 270. Estimate only, based on GOM weather and will
                                                                            vary depending on operations

                                      Normal Drilling:         bbl/day: 270 (Est. only, will vary depending on operations

                                                           A-144




                                                                                                         EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 321 of 410



                                             Tripping:      bbl/day: 270 (Est. only, will vary depending on operations
                                     Top Hole Drilling:     bbl/day: 305 (Est. only, will vary depending on operations
                                                                     Estimated w/2,500 KW hotel load.

C.1.2   DC - Generator
Type                                                               : N/A

C.1.3    AC - Generator
Quantity                                                        no.:   6
Make/Type                                                          :   ABB/AMG 0900xU10
Continuous Power                                                kw:    7,000
At Rotation Speed of                                           rpm:    720
Output Volts                                                  volts:   11,000

C.1.4    Variable Frequency Drives
Number of Inverters                                            no.:    8 Thruster Drives
Make/Type                                                          :   ABB/Sami-Megastar
Maximum continuous Power (Total)                               kw:     5.5 mw
Input Volts                                                   volts:   Thrusters 1-6: 3.3 / 3.3 KV
Input Volts                                                   volts:   Thrusters 7-8: 1.65 / 1.65 KV
Output Volts                                                  volts:   0-3,300 variable AC (All 8 thruster drives)

Number of Inverters                                            no.:    6 Drilling Drive Lineups
Make/Type                                                          :   GE
Maximum continuous Power (Total)                               kw:     12,000
Output Volts                                                  volts:   600

C.1.5    Transformer System
Quantity                                                       no.: 8 Thruster Transformers
Make/Type                                                         : ABB
Continuous Power (ea)                                         KVA: 7,300 KVA
Input/Output Volts (dual wound secondaries)
                                                              volts:   Thrusters 1-6: 11 KV / 3.3 / 3.3 KV
                                                              volts:   Thrusters 7-8: 11 KV / 1.65 / 1.65 KV
Frequency                                                       Hz:    60
Quantity                                                       no.:    6 Drilling Transformers
Make/Type                                                          :   Olsun
Continuous Power (ea)                                         KVA:     3000 - 3 ea. Delta-Delta, 3 ea. Delta-Wye
Output Volts                                                  volts:   11KV/600V
Frequency                                                       Hz:    60
Quantity                                                       no.:    4 Quadrant Transformers
Make/Type                                                          :   Olsun
Continuous Power (ea)                                         KVA:     2500
Output Volts                                                  volts:   11KV/480V, Delta-Wye
Frequency                                                       Hz:    60

                                                          A-145




                                                                                                       EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 322 of 410



C.1.6    Emergency Shutdown
Emergency shutdown switches for complete power                     : Central Control Room; Rig Floor; Engine Control Room
system (AC & DC), located at the following points.

C.1.7   Auxiliary Power Supply
Power Supply for a Mud Logging Unit                         yes/no: Yes
Power Supply Available:
Output Volts                                                  volts:   480
Frequency                                                       Hz:    60
Current                                                       amps:    100
Phase                                                single / three:   Three

C.1.8    Compressed Air Systems
Air Compressors - High Pressure
Quantity                                                       no.:    2
Make                                                              :    Hamworthy
Model                                                             :    4swl234
Rated Capacity                                               scfm:     65 each
Working Pressure                                              PSI:     5000
Prime Mover (electric/diesel)                                     :    Electrical
Continuous Power                                               HP:     60

Quantity                                                       no.:    1
Make                                                              :    Price
Model                                                             :    W-3
Rated Capacity                                               scfm:     200 each
Working Pressure                                              PSI:     5000
Prime Mover (electric/diesel)                                     :    Electrical
Continuous Power                                               HP:     75

Air Dryers
Quantity                                                       no.: 2
Make/Type                                                         : Hamworthy Regenerative Tower (Dual)
Rated Capacity                                               scfm: 90

Air Compressors - Medium Pressure (rig air):
Quantity                                                       no.:    4
Make                                                              :    Gardner Denver
Model                                                             :    EBQ99F Rotary Screw
Rated Capacity                                               scfm:     750 each
Working Pressure                                              PSI:     125
Prime Mover (electric/diesel)                                     :    Electric
Continuous Power                                               HP:     200

Air Dryers
Quantity                                                       no.: 4
Make/Type                                                         : Desiccant Dominick Hunter / DX110 Heatless
Rated Capacity                                               scfm: 1089 ea

Air Compressors - Lower Pressure (bulk air):
Quantity                                                       no.: 3

                                                       A-146




                                                                                                  EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 323 of 410



Make                                                           :   Kimray -4 each reduicing wave/back pressure valve
Model                                                          :   Series G Regulator 318 FGT-BP & FGT-PR
Rated Capacity                                             scfm:   176 each (10,600cf/hr each)
Working Pressure                                            PSI:   60

Air Dryers
Quantity                                                     no.: None
Make/Type                                                       :
Rated Capacity                                             scfm:

C.2 Emergency Generator - Emergency Generator Not Required due to Power System Design

C.2.1 Engine (Standby)
Quantity                                                    no.:   1
Make/Type                                                      :   Caterpillar 3408 DITA
Maximum Output                                              kw:    400 cont. power output
At Rotation Speed                                          rpm:    1200
Starting Methods (Automatic, Manual,                           :   Automatic Electric / Hydraulic
Air/Hydraulic)
Maximum Angle of Operation                              degrees: 22.5 Per ABS

C.2.2 AC Generator (Standby)
Quantity                                                    no.:   1
Make/Type                                                      :   Caterpillar SR4
Maximum Output                                               kw    370
At Rotation Speed                                          rpm:    1200
Output Volts                                              volts:   480
Capable of Back-Feeding to Main Bus                      yes/no:   Yes - To 480V Motors

C.3     Primary Electric Motors

C.3.1   Propulsion Motors                                 Type: See Thruster Motors

C.3.2 Thruster Motors
Quantity                                                   no.:    8
Type (AC/DC)                                                   :   ABB - AC, Squirrel Cage Motors
Power of Each                                              MW      5.5
RPM                                                       RPM:     0-780
Output                                                    Volts:   2x3300

D.      Drillstring Equipment

D.1     Tubulars

D.1.1   Kellies

                                                      A-147




                                                                                                    EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 324 of 410



D.1.2     Top Drive Saver Subs
Quantity                                           no.:     2
Connection Type                                       :     HT55
API Classification                                    :     8C
Protector                                       yes/no:     No
Quantity                                           no.:     2
Connection Type                                       :     4-1/2 IF
API Classification                                    :     8C
Protector                                       yes/no:     No

D.1.3     Drill Pipe
Drill Pipe OD - String #1                         inch:     5.5
Grade                                                   :   S135
Total Length                                          ft:   16000
Range                                                   :   3
Weight                                            lbs/ft    21.9 Nominal
Tensile Yield Strength Premium                     lbs.:    621000
Internally Plastic Coated                      yes/no:      Yes, TK-34
Tool Joint OD/ID                            inch /inch:     7” x 4” provisional
Make Up Torque                                   ft-lbs:    46300
Tool Joint Pin Length                             inch:     12
Tapered Shoulder Tool Joints                   degree:      18
Connection Type                                         :   HT 55
Type of Hardfacing                                      :   X-Metal 7,000
API Classification                                      :   Premium
Thread Protectors                              yes/no:      Yes

Drill Pipe OD - String #2                         inch:     6.625
Grade                                                   :   V-150
Total Length                                         ft.:   15,450 (+0%, -3%)
Range                                                   :   3
Weight                                           lbs/ft:    34.02
Tensile Yield Strength Premium                     lbs.:    1,420,100
Internally Plastic coated                      yes/no:      Yes, TK-34
Tool Joint OD/ID                            inch /inch:     8.5” x 4.25”
Make Up Torque                                   ft-lbs:    Max 56k, Min 54.5k
Tool Joint Pin Length                             inch:     12
Tapered Shoulder Tool Joints                   degree:      18
Connection Type                                         :   6-5/8 FH
Type of Hardfacing                                      :   X-Metal 7,000
API Classification                                      :   Premium
Thread Protectors                              yes/no:      Yes

Drill Pipe OD - String #3                         inch:     6.625
Grade                                                   :   V-150
Total Length                                         ft.:   10,300 (+0%, -3%)
Range                                                   :   3
Weight                                           lbs/ft:    40.9
Tensile Yield Strength Premium                     lbs.:    1,410,000
Internally Plastic coated                      yes/no:      Yes, TK-34
Tool Joint OD/ID                            inch /inch:     8.5” x 4.25”
Make Up Torque                                   ft-lbs:    Max 67k, Mix 63k

                                           A-148




                                                                                  EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 325 of 410



Tool Joint Pin Length                              inch:     12
Tapered Shoulder Tool Joints                     degree:     18
Connection Type                                        :     6-5/8 FH
Type of Hardfacing                                     :     X-Metal 7,000
API Classification                                     :     Premium
Thread Protectors                                yes/no:     Yes

Drill Pipe OD - String #4 Landing String           inch: 5.5

Grade                                                    :   S-135
Total Length                                          ft.:   7000
Range                                                    :   3
Weight                                            lbs/ft:    38
Tensile Yield Strength Premium                      lbs.:    1170600
Internally Plastic Coated                       yes/no:      Yes
Tool Joint OD/ID                             inch /inch:     7-1/8 x 3-3/4 Provisional
Tool Joint Pin Length                              inch:     12
Tapered Shoulder Tool Joints                    degree:      18
Connection Type                                          :   HT 55
Type of Hardfacing                                       :   X-Metal 7,000
API Classification                                       :   Premium
Thread Protectors                               yes/no:      Yes

D.1.4    Drill Pipe Pup Joints (Integral)

OD                                                      :    5.5”
Grade/Yield                                             :    4145 H Equiv. To 120K
Tool Joint OD/ID                             inch /inch:     7-1/4 x 3-3/4
Weight                                             lb/ft:    40
Connection Type                                         :    HT-55
Stress Relief Pin Groove                                :    No
Boreback on Box                                         :    No
Internally Plastic Coated                       yes/no:      No
Thread Protectors                               yes/no:      Yes
Length                                               ft.:    5
Quantity                                            no.:     2
Length                                               ft.:    10
Quantity                                            no.:     1
Length                                               ft.:    15
Quantity                                            no.:     2
Length                                               ft.:    20
Quantity                                             no:     1
OD                                                      :    6.625
Grade/Yield                                             :    V-105
Tool Joint OD/ID                             inch /inch:     8.5” x 4.25”
Weight                                             lb/ft:    47.76
Connection Type                                         :    6-5/8 FH
Stress Relief Pin Groove                                :    No
Boreback on Box                                         :    No
Internally Plastic Coated                       yes/no:      No
Thread Protectors                               yes/no:      Yes
Length                                               ft.:    5

                                            A-149




                                                                                         EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 326 of 410



Quantity                                          no.:    2
Length                                             ft.:   10
Quantity                                          no.:    1
Length                                             ft.:   15
Quantity                                          no.:    2
Length                                             ft.:   20
Quantity                                           no:    1

O.D.                                                   :
Grade/Yield                                 inch /inch:
Tool Joint OD/ID                                       :
Grade                                             lb/ft:
Weight                                                 :
Connection Type                                        :
Stress Relief Pin Groove                               :
Boreback on Box                                yes/no:
Internally Plastic Coated                      yes/no:
Thread Protectors                                   ft.:
Length                                             no.:
Quantity                                            ft.:
Length                                             no.:
Quantity                                            ft.:
Length                                             no.:
Quantity                                            ft.:
Length                                              no:
Quantity                                       yes/no:
Thread Protectors                                      : N/A

D.1.5      Drill Pipe Casing Protectors

D.1.6     Heavy Weight Drill Pipe
(Integral)
Quantity                                           no.:   30
Nominal Size OD                                  inch:    5-1/2”
Weight                                           lbs/ft   58” Nominal
Range                                                 :   2
Tool Joint OD                                    inch:    7-1/4”
Tool Joint ID                                    inch:    3-3/4”
Pin Stress Relief Groove                       yes/no:    No
Box, Bore Back                                 yes/no:    No
Type of Hardfacing                                    :   X-Metal 7000
Internally Plastic Coated                      yes/no:    No
Connection Type                                       :   HT55
Thread Protectors                              yes/no:    Yes, Bale Type

Quantity                                           no.:   36
Nominal Size OD                                  inch:    6-5/8” S-135 FH R-3
Weight                                           lbs/ft   70.8
Range                                                 :   3
Tool Joint OD                                    inch:
Tool Joint ID                                    inch:

                                             A-150




                                                                                EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 327 of 410



Pin Stress Relief Groove                     yes/no:
Box, Bore Back                               yes/no:
Type of Hardfacing                                 :
Internally Plastic Coated                    yes/no:
Connection Type                                    :
Thread Protectors                            yes/no:

D.1.7    Drill Collars
Quantity                                        no.:    15
OD Body                                      inches:    9.5
ID Body                                      inches:    3”
Nominal Length of each Joint                     ft.:   31.5 Nominal
Drill Collar Body (Slick/Spiral)                    :   Spiral
Recess for “Zip” Elevator                    yes/no:    Yes
Recess for Slips                             yes/no:    Yes
Stress Relief Pin Groove                     yes/no:    Yes
Boreback on Box                              yes/no:    Yes
B.S.R.                                              :   2.72
Connection Type                                     :   7-5/8”reg.
Thread Protectors                            yes/no:    Yes, Bale Type
Quantity                                        no.:    15
OD Body                                      inches:    8-1/14”
ID Body                                      inches:    2-13/16”
Nominal Length of each Joint                      ft:   31.5 ft. Nominal
Drill Collar Body (Slick/Spiral)                    :   Spiral
Recess for “Zip” Elevator                    yes/no:    Yes
Recess for Slips                             yes/no:    Yes
Stress Relief Pin Groove                     yes/no:    Yes
Boreback on Box                              yes/no:    Yes
B.S.R.                                              :   2.93
Connection Type                              yes/no:    6-5/8” reg.
Thread Protectors                            yes/no:    yes, Bale Type
Quantity                                         no:    30
OD Body                                      inches:    6-1/2”
ID Body                                      inches:    2-1/2”
Nominal Length of each Joint                      ft:   31.5 ft. Nominal
Drill Collar Body (Slick/Spiral)                    :   Spiral
Recess for “Zip” Elevator                    yes/no:    Yes
Recess for Slips                             yes/no:    Yes
Stress Relief Pin Groove                     yes/no:    Yes
Boreback on Box                              yes/no:    Yes
B.S.R.                                              :   2.73
Connection Type                              yes/no:    4” IF
Thread Protectors                            yes/no:    Yes, Bale Type

D.1.8    Shot Drill Collars                         :   Company Supplied.
D.1.9    Non-Magnetic Drill Collars                 :   Company Supplied.
D.1.10   Core Barrels                               :   Company Supplied.
D.1.11   Stabilizers                                :   Company Supplied.
D.1.12   Roller Reamers                             :   Company Supplied.

                                            A-151




                                                                            EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 328 of 410



D.1.13 Shock Absorbers (Damping Subs)               : Company Supplied.
D.1.14 Drilling Jars                                : Company Supplied.

D.1.15 Inside BOP Valve
Quantity                                           :    2
Make                                               :    SMF / BVR
OD                                             inch:    7-1/4 x 2-1/4
Connection Type                                    :    HT 55
Working Pressure Rating                         PSI:    15000

Quantity                                        no.:    2
Make                                               :    SMF / BVR
OD                                             inch:    6-1/2 x 2-13/16
Connection Type                                    :    4-1/2 IF (NC-50)
Working Pressure Rating                         PSI:    15000

D.1.16   Full Opening Safety Valve

Quantity                                         no.:   2
Make                                                :   SMF/KC2S
OD/ID                                    inch x inch:   7-1/4” x 2-1/8”
Connection Type                                     :   HT55
Working Pressure                                 PSI:   15000

Quantity                                         no.:   2
Make                                                :   SMF/KC2S
OD/ID                                    inch x inch:   6-5/8” / 2-13/16”
Connection Type                                     :   4-1/2 IF (NC 50)
Working Pressure                                 PSI:   15000

D.1.17   Circulation Head                           : N/A

D.1.18 Top Drive Valves
Upper:
Quantity                                        no.:    2
Make/Type                                          :    Varco
Working Pressure                                   :    15000
Max. OD Body                                   inch:    8-5/8”
Min. ID Body                                   inch:    3-1/16”
Connection Type                                    :    7-5/8 Reg.
Lower:
Quantity                                        no.:    2
Make/Type                                          :    Varco
Working Pressure                                PSI:    15000
Max. OD Body                                   inch:    8-5/8”
Min. ID Body                                   inch:    3-1/16”
Connection Type                                    :    7-5/8 Reg.

D.1.19   Circulation Subs                           : Company Supplied.
D.1.20   Cup Type Testers                           : Company Supplied.
D.1.21   Plug Type Testers                          : Company Supplied.

                                            A-152




                                                                            EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 329 of 410



D1.22   Drop-In Valves                             : Company Supplied.

D.1.23 Near-Bit Subs (Box-Box)
Quantity                                       no.:   2
OD Size                                       inch:   9-1/2”
ID Size                                       inch:   3”
Top Connection                                inch:   7-5/8 Reg.
Boreback                                    yes/no:   Yes
BSR                                               :   2.25-3
Bottom Connection                             inch:   7-5/8 Reg.
Boreback                                    yes/no:   No
Bored for Float Valve                       yes/no:   Yes
Float Size                                    inch:   5F-6R

Quantity                                       no.:   2
OD Size                                       inch:   9-1/2”
ID Size                                       inch:   2-13/16”
Top Connection                                inch:   7-5/8 Reg.
Boreback                                    yes/no:   Yes
BSR                                               :   2.25-3
Bottom Connection                             inch:   6-5/8 Reg.
Boreback                                    yes/no:   No
Bored for Float Valve                       yes/no:   Yes
Float Size                                    inch:   5F-6R

Quantity                                       no.:   2
OD Size                                       inch:   8-1/4”
ID Size                                       inch:   2-13/16”
Top Connection                                inch:   6-5/8 Reg.
Boreback                                    yes/no:   Yes
BSR                                               :   2.25-3
Bottom Connection                             inch:   6-5/8 Reg.
Boreback                                    yes/no:   No
Bored for Float Valve                       yes/no:   Yes
Float Size                                    inch:   5F-6R

Quantity                                       no.:   2
OD Size                                       inch:   6-1/2”
ID Size                                       inch:   2-1/2”
Top Connection                                inch:   4-1/2 XH
Boreback                                    yes/no:   Yes
BSR                                               :   2.25-3
Bottom Connection                             inch:   4-1/2 Reg.
Boreback                                    yes/no:   No
Bored for Float Valve                       yes/no:   Yes
Float Size                                    inch:   4R

D.1.24 Crossover Subs
Quantity                                       no.:   2
OD Size                                       inch:   8-1/4” x 9-1/2”
Top Connection Size                           inch:   6-5/8 Reg.
Type (pin/box)                                    :   Box

                                           A-153




                                                                         EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 330 of 410



ID                                                  :   2-13/16”
BSR                                                 :   2.25-3
Boreback                                      yes/no:   Yes
Bottom Connection Size                          inch:   7-5/8 Reg.
Type (pin/box)                                      :   Pin
ID                                                  :   3”
BSR                                                 :   2.25-3
Relief Groove                                 yes/no:   Yes

Quantity                                         no.:   2
OD Size                                         inch:   7-1/4” x 8-1/4”
Top Connection Size                             inch:   HT 55
Type (pin/box)                                      :   Box
ID                                              inch:   3”
BSR                                                 :   2.25-3
Boreback                                      yes/no:   No
Bottom Connection Size                          inch:   6-5/8 Reg.
Type (pin/box)                                      :   Pin
ID                                                  :   3”
BSR                                                 :   2.25-3
Relief Groove                                 yes/no:   Yes

Quantity                                         no.:   2
OD Size                                         inch:   7-1/4” x 6-1/2”
Top Connection Size                             inch:   HT 55
Type (pin/box)                                      :   Box
ID                                              inch:   2-1/2”
BSR                                                 :   2.25-3
Boreback                                      yes/no:   No
Bottom Connection Size                          inch:   4-1/2 XH (NC 46)
Type (pin/box)                                      :   Pin
ID                                                  :   2-1/2”
BSR                                                 :   2.25-3
Relief Groove                                 yes/no:   Yes

Quantity                                         no.:   2
OD Size                                         inch:   6-1/2” x 8-1/2”
Top Connection Size                             inch:   4 IF (NC 46)
Type (pin/box)                                      :   Box
ID                                              inch:   2-1/2”
BSR                                                 :   2.25-3
Boreback                                      yes/no:   Yes
Bottom Connection Size                          inch:   6-5/8 Reg.
Type (pin/box)                                      :   Pin
ID                                              inch:   2-1/2”
BSR                                                 :   2.25-3
Relief Groove                                 yes/no:   Yes

Quantity                                         no.:   2
OD Size                                         inch:   7-1/4 x 6-5/8
Top Connection Size                             inch:   HT 55
Type (pin/box)                                      :   Box

                                           A-154




                                                                           EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 331 of 410



ID                                                  inch:   2-13/16”
BSR                                                     :   2.25-3
Boreback                                          yes/no:   No
Bottom Connection Size                              inch:   4-1/2 IF (NC 50)
Type (pin/box)                                          :   Pin
ID                                                  inch:   2-13/16”
BSR                                                     :   2.25-3
Relief Groove                                     yes/no:   Yes

Quantity                                             no.:   2
OD Size                                             inch:   6-5/8 x 8-1/4
Top Connection Size                                 inch:   4-1/2 IF
Type (pin/box)                                          :   Box
ID                                                  inch:   2-13/16”
BSR                                                     :   2.25-3
Boreback                                          yes/no:   Yes
Bottom Connection Size                              inch:   6-5/8 Reg.
Type (pin/box)                                          :   Pin
ID                                                  inch:   2-13/16”
BSR                                                     :   2.25-3
Relief Groove                                     yes/no:   Yes

Quantity                                             no.:
OD Size                                             inch:
Top Connection Size                                 inch:
Type (pin/box)                                          :
ID                                                  inch:
BSR                                                     :
Boreback                                          yes/no:
Bottom Connection Size                              inch:
Type (pin/box)                                          :
ID                                                  inch:
BSR                                                     :
Relief Groove                                     yes/no:

D.1.25 Stabbing Subs - Approximately 9” Long
Quantity                                             no.:   1
OD                                                  inch:   9.5
ID                                                  inch:   3
Top Connection Size                                 inch:   HT 55
Type (pin/box)                                          :   Box
Bottom Connection Size                              inch:   7-5/8 Reg.
Type (pin/box)                                          :   Pin

Quantity                                             no.:   1
OD                                                  inch:   9.5
Top Connection Size                                 inch:   4-1/2 IF
Type (pin/box)                                          :   Box
ID                                                  inch:   3
Bottom Connection Size                              inch:   7-5/8 Reg.
Type (pin/box)                                          :   Pin

                                               A-155




                                                                               EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 332 of 410



Quantity                                         no.:    1
OD                                              inch:    8.25
ID                                              inch:    2-13/16
Top Connection Size                             inch:    HT 55
Type (pin/box)                                      :    Box
Bottom Connection Size                          inch:    6-5/8” Reg
Type (pin/box)                                      :    Pin

Quantity                                         no.:
OD                                              inch:
ID                                              inch:
Top Connection Size                             inch:
Type (pin/box)                                      :
Bottom Connection Size                          inch:
Type (pin/box)                                      :

D.1.26 Pump In/Testing Subs
Quantity                                          no.:   1
Connection                                   Pin/Box:    HT 55 Box
Union Type                                           :   2: 1502 Female
Quantity                                             :   1
Connection                                   Pin/Box:    HT 55 Pin
Union Type                                           :   2” 1502 Female
Quantity                                             :   1
Connection                                   Pin/Box:    4-1/2 IF Box
Union Type                                           :   2” 1502 Female
Quantity                                             :   1
Connection                                   Pin/Box:    4-1/2 IF Pin
Union Type                                           :   2” 1502 Female
Quantity                                             :   1
Connection                                   Pin/Box:    4 XH
Union Type                                           :   2” 1502 Female
Quantity                                             :   1
Connection                                   Pin/Box:    6-5/8 Reg. Pin
Union Type                                           :   2” 1502 Female
Quantity                                             :   1
Connection                                   Pin/Box:    7-5/8 Reg. Pin
Union Type                                           :   2” 1502 Female

D.1.27 Side Entry Subs
Quantity                                            :    1
Top Connection                               Box/Pin:    HT 55 Box
Lower Connection                                    :    HT 55 Pin
Outlet Size & Type                                  :    2” 1502 Female
Quantity                                            :    1
Top Connection                               Box/Pin:    4-1/2 IF Box
Lower Connection                                    :    4-1/2 IF Pin
Outlet Size & Type                                  :    2” 1502 Female

D.1.28   Drilling Bumper Subs                        : Company Supplied.
D.1.29   Hole Openers                                : Company Supplied.
D.1.30   Underreamers                                : Company Supplied.

                                           A-156




                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 333 of 410



D.2      Handling Tools

D.2.1     Drill Pipe Elevators
Quantity                                          no.:   2
Make                                                 :   Varco
Model                                              st:   BX Frame 4
Drill Collars Inserts                        150 Tons:   6-1/2”, 8-1/4”, 9-1/2”
Casing Inserts                               350 Tons:   Company Supplied.
Drill Pipe Inserts                           500 Tons:   5, 5-1/2”
Elevators                                    750 Tons:   5, 5-1/2”
BOP Handling Elevators                             st:   1,000 Refer E6.10

D.2.2    Drill Collar Elevators
Size                                             inch: N/A
Quantity                                          no.:
Make                                                  :
Model                                                 :
Rated Capacity                                      st:

Size                                             inch: N/A
Quantity                                          no.:
Make                                                  :
Model                                                 :
Rated Capacity                                      st:

Size                                             inch: N/A
Quantity                                          no.:
Make                                                  :
Model                                                 :
Rated Capacity                                      st:

Size                                             inch: N/A
Quantity                                          no.:
Make                                                  :
Model                                                 :
Rated Capacity                                      st:

D.2.3    Tubing Elevators                       Type: Company Supplied.

D.2.4    Drill Pipe Hand Slips
Size                                             inch: 5-1/2”
Quantity                                          no.: 1
Make/Type                                            : Varco/SDXL

Size                                             inch: 5
Quantity                                          no.: 1
Make/Type                                            : Varco/SDXL

Size                                             inch: 3-1/2”
Quantity                                          no.: N/A
Make/Type                                            : N/A

                                            A-157




                                                                                  EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 334 of 410



D.2.5    Power Slips
Make/Type                                            :   Varco PS 30
Quantity                                             :   1
Slip Assembly: 20” to 18-5/8”                        :   1
Slip Assembly: 16” to 6-5/8”                         :   1
Slip Assembly: 2-3/8 to 10-3/4”                      :   1
Insert Carriers for Drillpipe                        :   5”, 5-1/2”
Insert Carriers for Drill Collars                    :   6-1/2, 8-1/4, 9-1/2
Insert Carriers for Casing                           :   Company Supplied.
Die Sets for 13-3/8”, 9-5/8” & 7” Carriers           :   Company Supplied.

Mousehole Slips                                      : Varco Mousehole Spider, Range 3-1/2” to 14”

D.2.6    Drill Collar Slips
Size                                           inch: 8-1/2” to 10”
Quantity                                        no.: 1
Make/Type                                          : Varco/DCS-L

Size                                           inch: 8” to 9-1/2”
Quantity                                        no.: 1
Make/Type                                          : Varco/DCS-L

Size                                           inch: 5-1/2” to 7”
Quantity                                        no.: 1
Make/Type                                          : Varco/DCS-R

D.2.7    Drill Collar Safety Clamps
Quantity                                        no.: 1
Model                                              : MP-L
Range                                              : 19-3/8” to 4-1/2”

D.2.8    Tubing Slips                                :   Company Supplied.
D.2.9    Tubing Spider                               :   Company Supplied.
D.2.10   Drill Collar Lift Subs                      :   10 ea.: NC 46 Conn. For 6-1/2” D.C.
                                                     :   5 ea.: 6-5/8 Reg. Conn. For 8-1/4” D.C.
                                                     :   5 ea.: 7-5/8 Reg. Conn. For 9-1/2” D.C.

D.2.11   Dc Lifting Plugs                            : N/A

D.2.12 Bit Breaker
Quantity                                        no.: 1
For Bit Size                                   inch: 26

Quantity                                        no.:     1
For Bit Size                                   inch:     17-1/2
Quantity                                        no.:     1
For Bit Size                                   inch:     14-3/4”
Quantity                                        no.:     1
For Bit Size                                   inch:     12-1/4
Quantity                                        no.:     1

                                             A-158




                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 335 of 410



For Bit Size                                     inch: 8-1/2

D.2.13   Gauge Rings
Sizes                                                 : 26,17-1/2,14-3/4,12-1/4,8-1/2

D.2.14 Elevator Links
Quantity of Sets                                  no.:    3
Make/Type                                             :   Varco
Size                                             inch:    3.5
Length                                           inch:    120”, 180” & 108”
Rated Capacity                                      st:   500
Quantity of Sets                                  no.:    2
Make/Type                                             :   Varco
Size                                             inch:    4-3/4”
Length                                           inch:    264” & 216”
Rated Capacity                                      st:   750
Quantity of Sets                                  no.:    1
Make/Type                                             :   Varco
Size                                             inch:    4-3/4”
Length                                           inch:    200”
Rated Capacity                                      st:   1000

D.2.15   Drill Pipe Spinner                     Type: Grayspin Mark 30

D.2.16 Mud Saver Bucket
Make                                                 : Dreco
Size                                             inch: 9-3/4 to 3-1/2”
Operation                                            : Remote from DWS

D.2.17 Ezy Torque
Make/Type                                             : Varco
Maximum Line Pull                                   lb: 31000
Quantity                                              : 2

D.2.18 Rotary Rig Tongs
Quantity                                            no:   2
Make/Type                                             :   Varco HT 100
Size Range (Max. OD/Min. OD)               inch /inch:    17 to 4
Torque Rating                                   ft-lbs:   Max 100,000, reduces depending on size
Quantity                                            no:   2
Make/Type                                             :   Varco HT 50
Size Range (Max. OD/Min. OD)                          :   20” / 17-1/4”
Torque Rating                                   ft-lbs:   50000

D.2.19   Tubing Tongs (Manual)
D.2.20   Tubing Tongs (Power)

D.2.21 Iron Roughneck
Make/Type                                            : Varco/AR3200
Size Range (Max OD/Min OD) Drill Collars   inch /inch: 9-1/2” / 4”

Size Range (Max OD/Min OD) Drill Pipe      inch /inch: 6-5/8” / 3-1/2”

                                             A-159




                                                                                          EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 336 of 410



D.3      Fishing Equipment

D.3.1    Overshots
Quantity                                       no.:    1
Make/Type                                         :    F.S
Top Sub Connection Type                           :    6-5/8 Reg.
Overshot OD                                   inch:    11-3/4”
Max. Catch Size                               inch:    9-1/2”
To Catch Size: Spiral Grapple                 inch:    9-1/2, 9-3/8, 8-1/2, 8-3/8, 8-1/4, 8-1/8, 7-1/4, 7-1/8, 7, 6-7/8,
                                                       6-5/8, 6-1/2, 6-3/8
To Catch Size: Basket Grapple                 inch:    5-1/2, 5
Control Rings                                      :   For Above Grapple
Extension Sub Length                            ft.:   2.5
Lipped Guide (oversize, regular)              inch:    11-3/4, 15, 21
Quantity                                       no.:    1
Make/Type                                          :   SH Series 150
Top Sub Connection Type                            :   4 1/2 IF
Overshot OD                                   inch:    8-3/8
Max Catch Size                                inch:    7-1/4
To Catch Size: Spiral Grapple                 inch:    7-1/4, 7-1/8, 7, 6-7/8
To Catch Size: Basket Grapple                 inch:    6-5/8, 6-1/2, 6-3/8, 5-1/2, 5
Control Rings                                      :   For Above Grapple
Extension Sub Length                             ft:   2.5
Lipped Guide (oversize, regular)                   :   8-3/8, 11

D.3.2    Hydraulic Fishing Jar                     : Company Supplied
D.3.3    Jar Intensifier                           : Company Supplied
D.3.4    Surface Jar                               : Company Supplied

D.3.5    Fishing Bumper Subs
Quantity                                       no.:    1
Make/Type                                         :    Gotco
OD Body                                       inch:    8
Min. ID                                       inch:    3.5
Stroke                                        inch:    20
Connection Type                                   :    6-5/8 Reg.
Quantity                                       no.:    1
Make/Type                                         :    Gotco
OD Body                                       inch:    6-1/2”
Min. ID                                       inch:    2.25
Stroke                                        inch:    20
Connection Type                                   :    4-/12 IF

D.3.6    Safety Joints                             : Company Supplied
D.3.7    Junk Baskets (Reverse Circ.)              : Company Supplied

D.3.8    Junk Subs                                :    Company Supplied
Quantity                                       no.:    1
Make/Type                                         :    Gotco
For Hole Size                                 inch:    11-1/2 to 13
Boot OD                                       inch:    9-5/8

                                           A-160




                                                                                            EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 337 of 410



Connection Type                                         :   6-5/8 Reg.
Quantity                                             no.:   1
Make/Type                                               :   Gotco
For Hole Size                                       inch:   7-1/2 to 8-1/2
Boot OD                                             inch:   6-5/8
Connection Type                                         :   4-1/2 reg.
Quantity                                             no.:   1
Make/Type                                               :   Gotco
For Hole Size                                       inch:   14-3/4 to 17-1/2
Boot OD                                             inch:   12-7/8
Connection Type                                         :   7-5/8 reg.

D.3.9    Flat Bottom Junk Mill                            : Company Supplied

D.3.10 Magnet Fishing Tool
Quantity                                             no.:   1
Make/Type                                               :   Gotco/Flush Guide
OD Body                                             inch:   16
Hole Size                                           inch:   17.5
Connection Type                                         :   6-5/8 Reg. Pin

D.3.11   Taper Taps                                       : Company Supplied
D.3.12   Die Collars                                      : Company Supplied

D.3.13 Sheared Drill Pipe Recovery System
(In conjunction w/11-3/4” overshot)
Quantity                                             no.: 1
Make/Type                                               : Gotco/Special Short Guide w/Soft Metal Bottom
OD Body                                             inch: 11-3/4

Quantity                                             no.: 1
Make/Type                                               : Gotco/Special Short Guide w/Soft Metal Bottom
OD Body                                             inch: 11-3/4

Quantity                                             no.: 1
Make/Type                                               : Gotco/Mill Extension to Dress 5” Drill Pipe
OD Body                                             inch: 11-3/4

Quantity                                              no.: 1
Make/Type                                                : Gotco/Mill Extension to Dress 5-1/2” Drill Pipe

OD Body                                             inch: 11-3/4

E.        Well Control / Subsea Equipment

E.1       Lower Riser Diverter Assy.                      : N/A

E.2      Primary BOP Stack (from Bottom to Top)
Stack Complete with:
• Guide Frame                                      yes/no: Yes

                                                  A-161




                                                                                             EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 338 of 410



• Pick Up Attachment                          yes/no:   Yes
• Transport Base                              yes/no:   Yes
Size (bore)                                     inch:   18.75
Working Pressure                                 PSI:   15000
H2S Service                                   yes/no:   Yes

E.2.1    Alternate Hydraulic Connector                  N/A

E.2.2    Hydraulic Wellhead Connector

Size                                            inch:   18-3/4
Make/Type                                           :   Vetco SHD H-4
Working Pressure                                 PSI:   15000
Hot Tap for Underwater Intervention ROV       yes/no:   Yes
Spare Connector Same Type                     yes/no:   No
Hydrate Seal                                  yes/no:   Yes (1- O-Ring & 1- Lip Seal Options as STD.)

Glycol Injection (ROV)                        yes/no: Yes (4x1” NPT @ 90 Deg. Increments)
Pilot Operated Check Valve, Close Function    yes/no: Yes

E.2.2A   Hydraulic Wellhead Connector

Size                                            inch:   18-3/4
Make/Type                                           :   Cameron DWHC
Working Pressure                                 PSI:   15000
Hot Tap for Underwater Intervention ROV       yes/no:   Yes
Spare Connector Same Type                     yes/no:   No
Hydrate Seal                                  yes/no:   Yes (1- O-Ring & 1- Lip Seal Options as STD.)

Glycol Injection (ROV)                        yes/no: Yes (4x1” NPT @ 90 Deg. Increments)
Pilot Operated Check Valve, Close Function    yes/no: Yes

E.2.3     Ram Type Preventers
Preventers
Quantity                                         no.:   5
Bore Size                                       inch:   18-3/4
Working Pressure                                 PSI:   15000
Make                                                :   Cameron
Model                                               :   Type TL
Type (single/double)                                :   Double x 2, Single x 1
Stack Configuration                                 :   A1, A2, CL, BSR, SSCSR, VBR, VBR, LFPR, CH
Rams Locks                                    yes/no:   Yes
Preventer Connection Type - Top                     :   CX18
Preventer Connection Type - Bottom                  :   CX18
Side Outlets                                  yes/no:   Yes
Size                                            inch:   3-1/16
Connection Type                                     :   No. 6 Cameron Clamp AX Groove

                                             A-162




                                                                                        EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 339 of 410



Blind/Shear Rams:
Super/Shear Rams - Less Than or Equal to         Qty.: 1 Set
13-5/8”
Blind/Shear Rams                                 Qty.: 1 Set

Variable Rams:
Quantity                                           No.: 2 Sets
Size Range (max/min)                       inch / inch: 3-1/2 x 6-5/8 DP
Quantity                                            no:
Size Range (max/min)                       inch / inch:
Quantity                                            no:
Size Range (max/min)                       inch / inch:

Pipe Rams:
Quantity                                         Qty.: 1 Set
Size                                             inch: 5-1/2
Quantity                                         Qty.:
Size                                             inch:

E.2.4     Stack Configuration
(Blind/Shear/Pipe/Variable)
Upper Shear Rams Cavity 5                            :   BSR
Lower Shear Rams Cavity 4                            :   SSCSR (Less than or Equal to 13-5/8”)
Middle Upper Ram Cavity 3                            :   VBR
Middle Lower Ram Cavity 2                            :   VBR
Lower Rams - Cavity 1                                :   LFPR
Position of Side Outlets - Kill
Upper                                                : Below BSR (Cavity #5)
Lower                                                : Below LFRP (Cavity #1)
Position of Side Outlets - Choke
• LMRP                                               : Below Lower Annular (#2)
• Stack                                              : Below Top VBR (Cavity #3)
• Stack                                              : Below Bottom VBR (Cavity #2)

E.2.5   Annular Type Preventer On
Stack
Size                                             inch: n/a
Working Pressure                                  PSI: n/a
Make/Type                                            : n/a

E.2.6  Mandrel
Make/Type                                            : Cameron 18-3/4 10 HC
Size                                             inch: 18.75

E.2.7     Fail-Safe Hydraulic Valves
(Kill & Choke)
Quantity on Each Side Outlet                     no.:    2
Size (ID)                                       inch:    3-1/16”
Make/Type                                           :    Cameron MCS
Working Pressure                                 PSI:    15000
Solid Block                                   yes/no:    Yes

                                             A-163




                                                                                         EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 340 of 410



E.2.8     Subsea Accumulators
(See also E.7.1 - Surface Accumulator Unit)

LMRP
Quantity                                                    no.:   2 ea. 10 gal. (Pods)
Useful Capacity per Accumulator (w/o Pre-Charge)        US Gal.:   0
Bottle Working Pressure                                    PSI:    6000
Quantity                                                    no.:   6 ea. 15 gal.
Useful Capacity per Accumulator (w/o Pre-Charge)        US Gal.:   0
Bottle Working Pressure                                    PSI:    6000
Quantity                                                    no.:   4 ea. 60 gal.
Useful Capacity per Accumulator (w/o Pre-Charge)        US Gal.:   0
Bottle Working Pressure                                    PSI:    6000
BOP
Quantity                                                    no.:   6 ea. 15 gal.
Useful Capacity per Accumulator (w/o Pre-Charge)        US Gal.:   0
Bottle Working Pressure                                    PSI:    6000
Quantity                                                    no.:   8 ea. 80 gal.
Useful Capacity per Accumulator (w/o Pre-Charge)        US Gal.:   0
Bottle Working Pressure                                    PSI:    6000

E.2.9    Hydraulic Control Pod/Receptacles
Quantity                                                    no.:   2
Redundancy                                                   %:    100
Color Coded                                              yes/no:   Yes
Remote Regulation of Operating Pressure for Functions    yes/no:   Yes
Requiring Lower Operating Pressure
Spare Control Pod                                        yes/no: No
Deadman System                                           yes/no: Yes
Pressure & Temperature Sensor’s LMRP                     yes/no: Yes

E.3     Primary Lower Marine Riser Package
(From Bottom to Top)

E.3.1    Hydraulic Connector
Make/Type                                                      :   Cameron 18-3/4-10 HC or Equivalent
Size                                                       inch:   18.75
Working Pressure                                            PSI:   10000
Hot Tap for Underwater Intervention                      yes/no:   Yes
Spare Connector Same Type                                yes/no:   No

                                                        A-164




                                                                                                  EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 341 of 410



E.3.2    Annular Type Preventer
(LMRP)
Size                                                     inch:    18-3/4
Quantity                                                  no.:    2
Working Pressure                                          PSI:    10000
Make/Type (2*70.5=141” Total Height)                         :    Cameron Type DL

E3.3    Flex Joint
Make/Type                                                    : Oil States 18-3/4”
Size                                                     inch: 21
Max Deflection                                        degrees: 20 (10 from Vertical)

E.3.4  Riser Adapter
Make/Type                                                    : Vetco HMF-Class H
Size                                                     inch: 21 (Minimum ID-19.25”)

E.3.5    Connection Lines to Riser
Type (Rigid Loops, Coflexip, etc.)                      Make:     Coflexip
                                                         Size:    3” ID x 200’
                                                          WP:     15,000 PSI
                                                 Collapse PSI:    12,710 PSI

E.3.6    Riser Centralizer                                    : Hydralift

E.4    Annular Gas Handler
Make/Type                                                     : Supplied by Company at Later Date. Hard Piping & Control
                                                                Functions to be Supplied by Contractor.
Rating                                                        : N/A
Number Outlets                                                : N/A
Number Valves                                                 : N/A

E.5      Secondary Lower Marine Riser Pack.                   : N/A

E.6      Primary Marine Riser System

E.6.1    Marine Riser Joints                                  :   Designed for 10,000 Ft. Water Depth
Make/Mode                                                     :   Vetco / HMF-Class H
OD                                                       inch:    21.25, 21.5
ID                                                       inch:    19.5
Wall Thickness                                           inch:    .875 & 1.00
Average Length of Each Joint                               ft.:   90
Weight of One Complete Joint (In Air)                  39,920     lbs.
                         11 ea. x1” wall Slick         37,340     lbs. (Future for 10,000 foot water depth.)
                     8 ea. x 0.875” wall Slick         62,035     lbs., 8,000’ rated buoyancy, 52” OD
                  3 ea. x 0.875” wall buoyed           62,287     lbs., 7,000’ rated buoyancy, 52” OD
                 11 ea. x 0.875” wall buoyed           62,216     lbs., 6,000’ rated buoyancy, 52” OD
                 11 ea. x 1.000” wall buoyed           60,707     lbs., 5,000’ rated buoyancy, 52” OD
                 11 ea. x 1.000” wall buoyed           60,069     lbs., 4,000’ rated buoyancy, 52” OD
                 11 ea. x 1.000” wall buoyed           55,895     lbs., 3,000’ rated buoyancy, 52” OD
                 11 ea. x 0.875” wall buoyed           54595      lbs., 2,000’ rated buoyancy, 52” OD
                 11 ea. x 0.875” wall buoyed           47356      lbs., 1,000’ rated buoyancy, 42” OD

                                                     A-165




                                                                                                     EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 342 of 410



                    9 ea. x 1.000” wall buoyed
                                                     no.:    90 ea. 90’ jts.
Quantity                                           grade:    API 5L Grade X80 Mod.
Pipe Material                                        PSI:    80 KSI
Minimum Yield Strength                                  :    HMF-Class H
Type Riser Connectors                                no.:    N/A
Dogs

Pup Joints
Quantity                                             no.:    1
Length                                                ft.:   45.0
Quantity                                             no.:    1
Length                                                ft.:   37.5 X0
Quantity                                             no.:    1
Length                                                ft.:   30.0
Quantity                                             no.:    1
Length                                                ft.:   22.5
Quantity                                             no.:    1
Length                                                ft.:   15

E.6.2     Telescopic Joint
Make/Type                                                :   Vetco
Size (ID)                                           inch:    19.75
Stroke                                                 ft:   65
Double Seals                                      yes/no:    Yes
Working Pressure                                     PSI:    500
Spare Telescoping Joint                           yes/no:    Yes
Location                                                 :   Shore or Rig
Rotating Support Ring for Riser Tensioners          type:    Vetco SDC

Connection Points                                    no.: 6

E.6.3    Kill/Choke Lines
Quantity                                             no.:    2
Outside Diameter                                    inch:    6.625
Inside Diameter                                     inch:    4.5
Working Pressure                                     PSI:    15000
LMRP Isolation Valves                             yes/no:    Yes. Fail Open

E.6.4    Booster Lines
Quantity                                             no.:    1
Outside Diameter                                    inch:    4.5
Inside Diameter                                     inch:    3.83
Working Pressure                                     PSI:    6000
LMRP Isolation Valve (Mud Boost Valve)            yes/no:    Yes, Failsafe Close

E.6.5    Hydraulic Supply Lines
Quantity                                             no.:    1
Outside Diameter                                    inch:    3.5
Inside Diameter                                     inch:    2.62
Working Pressure                                     PSI:    5000

                                                 A-166




                                                                                     EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 343 of 410



E.6.6   Upper Ball (Flex) Joint
Make/Type                                                          :     Oilstates Diverter 3
Size                                                           inch:     21-1/4
Maximum Deflection                                             deg.:     20 (10 from vertical)
Spare Upper Ball (Flex) Joint                                yes/no:     No

E.6.7    Buoyancy Modules (If Fitted)

Make                                                                 :   Cumming
Quantity of Buoyed Riser Joints                                 no.:     78
OD of Buoyed Riser Joints                                      inch:     42” on 1000’ Buoyancy, 52” all other Buoyancy Joints
Length of Each Module                                             ft.:   14
Volume of Each Module                                            ft3:    42”/32.50, 52”/69.30 (12 mod. Per Joint)

Module Lift in Seawater                                       2,287      lbs., 8,000’ rated buoyancy, 52” OD
                                                              2,298      lbs., 7,000’ rated buoyancy, 52” OD
                                                              2,495      lbs., 6,000’ rated buoyancy, 52” OD
                                                              2,620      lbs., 5,000’ rated buoyancy, 52” OD
                                                              2,695      lbs., 4,000’ rated buoyancy, 52” OD
                                                              2,828      lbs., 3,000’ rated buoyancy, 52” OD
                                                              2,938      lbs., 2,000’ rated buoyancy, 52” OD
                                                              1,437      lbs., 1,000’ rated buoyancy, 42” OD
Rated Capacity                                                   ft:     1,000 to 8,000

E.6.8   Marine Riser Spider
Make/Type                                                            : Vetco / Hydraulic

E.6.9  Marine Riser Gimbal
Make/Type                                                            : Vetco

E.6.10 Riser Handling Tools
Tool Riser Lifting                                              no.:     3
1,000 Ton Solid Body Elevators                                  no.:     1
BX Frame 5, 1,000 Ton                                           no.:     1, Fitted w/8-5/8” Insert Bushing
Type                                                               :     HMF - Class h
Torque Wrenches                                                    :     2 - Dual Speed

E.6.11 Riser Test Tools
Quantity                                                        no.: 2
Type                                                               : HMF-Class H Hydraulic Test Tool (Pin)

E.6.12   Instrumented Riser Jt.                                      : N/A

E.7      Secondary Marine Riser Sys.                                 : N/A

E.8      Diverter BOP (For Installation in Fixed Housing)

Make/Type                                                          : Hydril 60
Max Bore Size                                                  inch: 21-1/4

                                                            A-167




                                                                                                             EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 344 of 410



Working Pressure                                   PSI:    500
Number of Diverter Outlets                         no.:    2
Outlet OD                                         inch:    14
Insert Packer Size ID                             inch:    N/A CSO
Element Type                                          :    Nitrile Rubber
Running from Diverter to                              :    Overboard, port/stbd. / Poorboy MGS

E.8.1    Diverter Flowline
Quantity                                           no.:    1
ID of Flowline                                    inch:    18 Nominal
Valve Types                                           :    Diverter Sleeve
Size                                              inch:    18
Working Pressure                                   PSI:    500
Control Valve Type (Air / Hydraulic / etc.)           :    Hydraulic
Remote Controlled from                        Location:    Drillers Workstation

E.8.2     Diverter Control Panels
Driller’s Panel
Make                                                  :    Cameron
Model                                                 :    Multiplex
Location                                              :    Drillers Workstation
Locking / Unlocking Control                     yes/no:    Yes

Remote Panel
Make                                                  :    Cameron
Model                                                 :    Multiplex
Location                                              :    Control Room
Locking/Unlocking Control                       yes/no:    Yes

E.9      Subsea Support System

E.9.1    Riser Tensioners                              : Ability to Skid Tensioners from Well Centerline

Quantity                                           no.:    6
Make/Type                                              :   Hydralift - Inline
Capacity Each Tensioner                             st.:   800 Kips
Maximum Stroke                                      ft.:   50 - Max. Stroke
Wireline Size                                     inch:    N/A
Line Travel                                         ft.:   N/A
Independent Air Compressors                     yes/no:    Yes
Independent Air Drying Unit                     yes/no:    Yes
Riser Recoil System                             yes/no:    Yes

E.9.2    Guideline System                              : N/A
E.9.3    Remote Guideline Repl. Tool                   : N/A

E.9.4    Remote Guideline Cutting Tool                 : N/A
E.9.5    Pod Line Tensioners                           : No, turn Down Sheaves Complete w/Storm Loop within
                                                         Moonpool Included within Design Layout.

                                              A-168




                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 345 of 410



E.9.6    Tensioner / Compensator Air Pressure Vessels
Quantity                                                         no.:    30
Total Capacity                                                    ft3:   2747
Read Working Pressure                                            PSI:    3000
Pressure Relief Valve Installed                               yes/no:    Yes

Standby APVs
Quantity                                                         no.:    16
Total Capacity                                                    ft3:   588
Rated Working Pressure                                           PSI:    4000
Pressure Relief Valve Installed                               yes/no:    Yes

E.10     BOP Control System                                              Cameron Mux system including: 2 ea. remote control
                                                                         panels, one located in Driller’s House & one in the Control
                                                                         Room, both panels incorporate full function & monitoring
                                                                         system for BOP’s & diverter system. In addition, a BOP
                                                                         Workstation located in the Subsea Shop w/keyboard &
                                                                         monitor for functioning of BOP. One each pod test stand &
                                                                         Mux system analyzer consisting of test stand & portable
                                                                         computer test set. Two each Mux cable reels complete
                                                                         w/11,000’ of Multiplex cable, one reel blue & one reel
                                                                         yellow for functioning yellow & blue pods plus one spare.
                                                                         Two each stack mounted pods, complete w/subsea
                                                                         electronics assemblies; one is designated for yellow side
                                                                         and one is designated for the blue side.

E.10.1   Surface Accumulator Unit (See also E.2.8 & E.4.8 - Subsea Accumulators)

Make                                                                :    Cameron
Model/Type                                                          :    Mux
Location                                                            :    Accumulator Room
Soluble Oil Reservoir Capacity                              US Gal.:     500
Oil/Water Mix Capacity                                  US Gal / Min.    1200
Glycol Reservoir Capacity                                   US Gal.:     300
No. of Bottles Installed                                         no.:    45 Main, 6 Diverter = 51 Total
Useful Cap. Per Accum. (w/o pre-charge)                     US Gal.:     40
Bottle Working Pressure                                          PSI:    5000
Control Manifold Model                                              :    Multiplex
Regulator Type                                                      :    Pressure Switch / Relief Valves
Total Useful Accum. Volume (Surface & Stack) Equals all      yes/no:     Yes
Preventor Opening & Closing Volumes
Plus Percent Additional Volume                                    %:     50

E.10.2 Accumulator Hydraulic Pumps
Electric Driven
Quantity                                                         no.: 2

                                                            A-169




                                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 346 of 410



Power Source                                                             :   From Bus A
Make                                                                     :   FMC
Model                                                                    :   P509 898
Each Driven by Motor of Power                                          hp:   100
Flow Rate of Each Pump                                       US Gal / Min.   32
At Minimum Operating Pressure                                         PSI:   5000
Secondary
Quantity                                                              no.:   1
Power Source                                                             :   From Bus B
Make                                                                     :   FMC
Model                                                                    :   P509 898
Each Driven by Motor of Power                                          hp:   100
Flow Rate of Each Pump                                       US Gal / Min.   32
At Minimum Operating Pressure                                         PSI:   5000

E.10.3 Driller’s Control Panel
Graphic control panel at driller’s position showing subsea
functions w/controls for the following functions of the
BOP Stack
Location                                                                 :   Driller Work Station
Boost Line Control Valve                                           yes/no:   Yes
Marine Riser Connector                                             yes/no:   Yes
All Annular Type BOPs                                              yes/no:   Yes
All Ram Type BOPs                                                  yes/no:   Yes
Lock for Ram Type BOPs                                             yes/no:   Yes
Wellhead & LMRP Connector                                          yes/no:   Yes
Inner & Outer Kill & Choke Line Valves                             yes/no:   Yes
Low Acc. Pressure Warning                                          yes/no:   Yes
Low Reservoir Level Warning                                        yes/no:   Yes
Low Rig Air Pressure Warning                                       yes/no:   Yes
Pressure Regulator for Annular                                     yes/no:   Yes
Flowmeter                                                          yes/no:   Yes
Quantity of Pressure Gauges                                           no.:   29
Emergency Push Button for Automatic Riser                                :   Yes
Disconnection

Other control Functions                                            yes/no: Yes
Control Panel Make                                                       : Cameron
Control Panel Model                                                      : Multiplex

E.10.4 Remote Control Panels
Ability to Operate Main Closing Unit Valves (directly).            yes/no:   No
Quantity                                                              no.:   2
Make/Model                                                               :   Cameron / Multiplex
Locations                                                                :   Driller’s Workstation & Control Room
Operating System Routing (Direct/via Primary Control                     :   Direct Dual bus
Panel)

E.11     Subsea Control System

                                                                 A-170




                                                                                                            EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 347 of 410



E.11.1 Hose Reels
Quantity                                       no.:    2 BOP Control (MUX)
Location                                           :   Moonpool
Make/Type                                          :   Cameron
Maximum Storage Length Ea.                      ft.:   11000
Drive Motor Type                                   :   Air
Quantity                                       no.:    1 Hotline
Location                                           :   Moonpool
Make/Type                                          :   Synflex (Kevlar)
Maximum Storage Length Ea.                      ft.:   11000
Drive Motor Type                                   :   Air

E.11.2   Pod Hose                            Type: N/A (Mux System)

E.11.3 Pod Hose Manifold
Make/Model                                        : None
Surface Test Stump                          yes/no: Yes

E.11.4   Surface Test Pod                   yes/no: Yes

E.12     Deadman System                            : Yes - Part of Cameron Controls

E.13     Subsea Auxiliary Equipment

E.13.1 Hole Position Indicator
Make/Type                                         :    Simard
Quantity of Monitors                           no.:    2 (Blue Pod / Yellow Pod)
Monitor Location                                  :    Driller’s Work Station
Monitor Location                                  :    Control Rooms
Recorder                                    yes/no:    No

E.13.2 Riser Angle Indicator
Make/Type                                         :    Simrad
Quantity of Monitors                           no.:    2 (Blue Pod/Yellow Pod)
Monitor Location                                  :    Driller’s Work Station
Monitor Location                                  :    Control Room
Recorder                                    yes/no:    No
Location                                          :    Flex Joint Neck, Lower Stack

E.13.3 Slope Indicators
Make                                              :    Regan
Quantity                                       no.:    2
Provision for Installation on BOP           yes/no:    Yes
Pin Connector                               yes/no:    No
Other                                             :    Lower Stack LMRP

E.13.5   ROV System                                : Power & Foundations Supplied

                                           A-171




                                                                                      EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 348 of 410



E.14    Choke Manifold

E.14.1 Choke Manifold (For Instrumentation, See H.3)
Make                                                                 : Stewart & Stevenson
Minimum ID                                                       inch: 3-1/16
Maximum WP                                                        PSI: 15000
H2S Service                                                    yes/no: Yes
Quantity of Fixed Chokes                                          no.: N/A
Make                                                                 : N/A
Model                                                                : N/A
Size (ID)                                                        inch: N/A
Quantity of Adjustable chokes                                     no.: 2
Make                                                                 : Stewart & Stevenson / Foley
Model                                                                : Model QF2
Size (ID)                                                        inch: 3-1/16”
Quantity of Power Chokes                                          no.: 2
Make                                                                 : Stewart / Stevenson / Foley
Model                                                            inch: Model QF2 Hydraulic
Size (ID)                                                      yes/no: 3-1/16”
Power Choke Remote Control panel                                       Yes
Make                                                                 : Houston Digital
Model                                                                : CPU w/ 2 ea. 27” Redundant Monitors & Hyd. Back-up.
Location                                                       yes/no: Driller’s Workstation / Choke Manifold
Glycol Injection                                                       No Inlet Available

E.14.2 Flexible Choke & Kill Lines (Connecting Riser to Drilling Unit)
Quantity                                                          no.:   2
Make/Type                                                            :   Coflexip
ID                                                               inch:   3”
Working Pressure / Test Pressure                              PSI/PSI:   15,000/22,500
Quantity                                                          no.:   N/A
Make/Type                                                            :   N/A
ID                                                               inch:   N/A
Working Pressure / Test Pressure                              PSI/PSI:   N/A

E.15    BOP Testing Equipment

E.15.1 Hydraulic BOP Test Pump
Make                                                                 :   Shaffer
Model/Type                                                           :   Electro Hydraulic Variable Speed 5 GPM
Pressure Rating                                                   PSI:   22500
Chart Recorder                                                 yes/no:   Yes

E.15.2 BOP Test Stump
Quantity                                                          no.:   1
Test Pressure                                                     PSI:   15000
Type                                                                 :   Vetco / Cameron
Size                                                                 :   18.75
Connected to Deck (Welded/Bolted)                                    :   Bolted

                                                          A-172




                                                                                                     EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 349 of 410



E.16     Wellhead Running/Retrieving/Testing Tools (RT/RRT/TT)

E.16.1   RT’s for Casing Installation                               :   Company Supplied
E.16.2   RRT’s for Casing Installation                              :   Company Supplied
E.16.3   Miscellaneous Tools                                        :   Company Supplied
E.16.4   DP Hang-Off Subs                                           :   Company Supplied
E.16.5   Mini-Hose Bundle for Hyd. R. Tools                             Company Supplied

E.16.6 Emergency BOP Recovery System                        yes/no: Yes
Make/Type                                                         : Cameron

F.1      High Pressure Mud System
System Working Pressure                                          PSI: 7500
System Test Pressure                                             PSI: 11250
Built to Which Design Standard                                      : ANSI, API

F.1.1    Mud Pumps
Quantity                                                        no.:    4
Make                                                               :    Continental Emsco
Model                                                              :    FC-2200
Type (Triplex/Duplex)                                              :    Triplex
Liner Sizes Available                                          inch:    5” - 9”
Mud Pump Drive Motors                                           no.:    2
Motor Type                                                         :    AC
Continuous Power Rating Per Motor                                hp:    1150
Fluid End                                                     Type:     Two Piece
Maximum Working Pressure                                        PSI:    7500
Test Pressure                                                   PSI:    11250
Pump Stroke Counter                                           Type:     Hitec
Supercharging Pump                                            Type:     Halco
Driven by Motor of Power                                         hp:    100
Discharge/Suction Line ID                               inch / inch:    5”-12”
MP Pulsation Dampener                                         Type:     White Rock
Soft Pump                                                          :    1 System
Reset Relief Valve                                            Type:     Retsco
Working Flowrate Per Pump @ 90% of Max. SPM                   SPM:      90 SPM @ 90%
Maximum SPM                                                   SPM:      100 SPM @ 100%

F.1.2  Tansfer Pumps / Mixing Pumps (Centrifuge)
Treatment Pumps (Desilter / Desander)

Quantity                                                        no.:    4
Make                                                               :    Halco
Model                                                              :    2500
Driver Motor Type                                                  :    Electric / Belt
Power Output                                                     hp:    100
Impeller                                                           :    14”
Impeller Speed                                                 RPM:     1,200 RPM
Packing Type                                                       :    Mechanical Seal

                                                       A-173




                                                                                            EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 350 of 410



Mixing Pumps
Quantity                                            no.:   3
Make                                                   :   Halco
Model                                                  :   2500
Driver Motor Type                                      :   Electric / Belt
Power Output                                         hp:   125
Impeller                                               :   14”
Impeller Speed                                     RPM:    1200 RPM
Packing Type                                           :   Mechanical Seal

Charging Pumps
Quantity                                            no.:   4
Make                                                   :   Halco
Model                                                  :   2500
Driver Motor Type                                      :   Electric/Belt
Power Output                                         hp:   100
Impeller                                               :   14”
Impeller Speed                                     RPM:    1200
Packing Type                                           :   Mechanical Seal

Column Transfer
Quantity                                            no.:   6 (4 Reserve Mud & 2 Brine)
Make                                                   :   Halco
Model                                                  :   2500
Driver Motor Type                                      :   Electric
Power Output                                         hp:   125
Impeller                                               :   11.5
Impeller Speed                                     RPM:    1800
Packing Type                                           :   Mechanical Seal

F.1.3    Booster Pump
Quantity                                           no.:    Rig Mud Pump
Make/Type                                             :    See Section F.1.1
Pumping Capacity (ea)                     US Gal / Min.    See Section F.1.1
Drive Motor Type                                      :    See Section F.1.1
Power Output                                        hp:    See Section F.1.1

F.1.4    StandPipe Manifold
Quantity of Standpipes                             no.:    2 @ 7500 PSI WP
Standpipes ID                                     inch:    5
H-Type Standpipe Manifold                       yes/no:    Yes
Kill Line Outlet                                yes/no:    Yes
Fill-Up/Bleed-Off Line Outlet                   yes/no:    Yes
Outlets (Total)                                    no.:    4
ID                                                inch:    5&3

                                           A-174




                                                                                         EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 351 of 410



Type Connections                                       : Weco
Dimensions OD X ID                          inch x inch: 6x5
Design Standard                                        : ANSI, API

F.1.5    Rotary Hoses
Quantity                                           no.:     2 @ 7500 PSI WP
Make/Type                                              :    Beattie
ID x Length                                  inch x ft.:    5 x 126
Snubbing Lines                                 yes/no:      Yes

F.1.6    Cementing Hose
Type (i.e. Coflexip)                                    :   Beattie
Length                                               ft.:   85
ID                                                 inch:    3
Working Pressure                                    PSI:    15000

F.1.7     Chiksan Steel Hoses
Integral Non-Screwed                            yes/no:     Yes
Make/Type                                              :    1502
ID Nominal                                        inch:     2
Section Length                                      ft.:    12
Quantity                                           no.:     4
Section Length                                      ft.:    10
Quantity                                           no.:     4
Sweep Swivels, Make/Type                               :    LS15/Style 50
Nom. Size ID                                      inch:     2
Fittings, Non-Screwed Type                      yes/no:     Yes
Suitable for H2S Service                        yes/no:     No

F.2     Low Pressure Mud System

F2.1     Mud Tanks
Quantity                                            no.: 15
Column Tanks
Quantity                                               : 4
Capacity 100%                                      bbls: 10304
Surface Tanks
Quantity                                               :    10
Capacity 90%                                       bbls:    4141
Capacity Tank No.1                                 bbls:    201
Type (Active/Reserve)                                  :    Chemical
Capacity Tank No. 2                                bbls:    201
Type (Active/Reserve)                                  :    Chemical
Capacity Tank No. 3                                bbls:    183
Type (Active/Reserve)                                  :    Chemical
Capacity Tank No. 4                                bbls:    183
Type (Active/Reserve)                                  :    Chemical
Capacity Tank No. 5                                bbls:    534
Type (Active/Reserve)                                  :    Upper Hull Reserve
Capacity Tank No. 6                                bbls:    689
Type (Active/Reserve)                                  :    Upper Hull Reserve
Capacity Tank No. 7                                bbls:    508

                                           A-175




                                                                                 EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 352 of 410



Type (Active/Reserve)                                 :      Upper Hull Reserve
Capacity Tank No. 8                               bbls:      575
Type (Active/Reserve)                                 :      Active
Capacity Tank No. 9                               bbls:      566
Type (Active/Reserve)                                 :      Active
Capacity Tank No. 10                              bbls:      501
Type (Active/Reserve)                                 :      Active
Mixer in each Tank                              yes/no:      Yes
Mud Guns in each Tank                           yes/no:      Yes

F.2.2    Processing Tanks
Quantity                                             no.:    6
Total Capacity (@100%)                              bbls.:   464
Capacity Sand Trap Tank                             bbls.:   119
Capacity Degasser Tank                              bbls.:   69
Capacity Desander Tank                              bbls.:   69
Capacity Desilter Tank                              bbls.:   69
Capacity Desilter Tank                              bbls.:   69
Capacity Treated Mud Tank                           bbls.:   69

F.2.3    Pill / Slug Tank
Capacity (@90%)                                  bbls.: 196
Mud Agitator                                    yes/no: Yes
Mud Guns                                        yes/no: Yes

F.2.4     Trip Tank
Capacity @ 100%                                   bbls:      100 (2 x 50)
Capacity/Foot                                   bbls/ft:     4.6
Level Indicator                                 yes/no:      Yes
Electric Pump make                                     :     Halco x 2
Model Type                                             :     Centrifical
Motor Output                                        hp:      30
Facility for Casing Fill-Up                     yes/no:      No
Alarm & Strip Chart Recorder (See H.1.11)       yes/no:      Yes

F.2.5    Stripping Tank
Capacity (@100%)                                  bbls:      10 Approx.
Capacity/Foot                                   bbls/ft:     0.8
Equalizing Facility w/Trip Tank                 yes/no:      Yes
Transfer Pump                                   yes/no:      No
Alarm & Strip Chart Recorder (See H.1.11)       yes/no:      Yes

F.2.6    Chemical Mixing Tank                           : Separate Mixing Tank Above for Mixing Caustic
Capacity                                            Gal.: 100 Model DA-13
Chemical Mixer Type                                     : Portable Rotor/Stator - Dual Impeller Mixing
                                                          Assembly, 1/3 hp air motor

                                            A-176




                                                                                      EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 353 of 410



F.2.7    Shale Shakers
Primary:
Quantity                                              no.:     7
Make/Model                                               :     Brandt/LCM-2D CS
Type                                                     :     Linear Motion/Cascading
Driven by No. of Electric Motor                       no.:     3
Design Flowrate                                   bbl/min:     Depending on Mud Characteristics
Cascading:
Quantity                                              no.:     See Above.
Make/Model                                               :     See Above.
Type                                                     :     See Above.
Driven by No. of Electric Motor                       no.:     See Above.
Design Flowrate                                   bbl/min:     See Above.

F.2.8    Desander
Quantity                                                no. REMOVED
Make/Model                                                :
Type                                                      :
Number of Cones x Sizes                          no.x inch:
Type/Size Centrifugal Pump                                :
Driven by Electric Motor of what power?                 hp:
Is pump Dedicated to Desander                      yes/no:
Max. Flowrate                                    gal / min:

F.2.9    Desilter
Quantity                                              no.: REMOVED
Make/Model                                               :
Type                                                     :
Number of Cones x Sizes                          no.xinch:
Type/Size Centrifugal Pump                               :
Driven by Electric Motor of                            hp:
Is Pump Dedicated to Desilter                      yes/no:
Max. Flowrate                                     gal/min:

F.2.10 Mud Cleaner
Quantity                                              no.:     Desilter Cones Over One Linear Motion Shaker
Make/Model                                               :     Brandt, LCM-2D/LMC
Type                                                     :     Desilter Cones Over One Linear Motion Shaker
Number of Cones x Sizes                          no.xinch:     40 x 4 w/Discharge Over Shaker or Overboard

Type/Size Centrifugal Pump                               :     2 ea 8 x 6 x 14
Driven by Electric Motor of                            hp:     100 ea.
Is Pump Dedicated to Mud cleaner                   yes/no:     NO
Max. Flowrate                                     bbl/min:     2400

Inlet & Outlet for Centrifuge to be Provided

F.2.11 Mud/Gas Separator (Poor Boy)                        :   Shall be capable to direct flow from flowline to MGS
Make/Type                                                  :   Swaco
Gas Discharge Line ID                                  inch:   12” Nominal
Gas Discharge Location, Primary                            :   Top

                                               A-177




                                                                                            EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 354 of 410



Can Discharge Be Tied Into Burner System            yes/no: No

Mud Seal Height                                       feet: 22
Calculated Gas Throughput                           mmscf: 20
Dimensions                                                : Overall - 48 ft. x 6 ft.

F.2.12       Degasser
Quantity                                                  :    2
Make/Type                                                 :    Burgess/1500
Capacity                                                  :    1000 GPM X 2
Type/Size Centrifugal Pump                                :    N/A
Driven by Electric Motor of Power                       hp:    N/A
Discharge Line Running to                                 :    6”
Vacuum Pump Make                                          :    Internal
Type                                                      :    N/A

F.2.13       Mud Agitators
Quantity                                                no.:   5
Make/Model                                                 :   Brandt/MA-20
Driven by Motor of Power                                 hp:   20
Located in Tanks (See F.2.1 for Tank Numbers)              :   1,2,3,4 & Slug Tanks

Quantity                                                no.:   12
Make/Model                                                 :   Brandt / MA-25
Driven by Motor of Power                                 hp:   25
Located in Tanks (See F.2.1 for Tank Numbers)              :   5,6,7,8,9, & 10 (2 in ea. tank)

F.2.14     Mud Centrifuge
Quantity                                                no.: 1
Make/Model                                                 : MI SWACO
Feed Pump Make/Model                                       :

F.2.15     Mud Hopper
Quantity                                                no.: 2
Make/Model                                                 : Vortex Ventures
Feed Pump Make/Model                                       : Mixing Pumps

F.2.16     Shearing Hoppers
Quantity                                                no.: 2
Make/Model                                                 : Vortex Ventures
Feed Pump Make/Model                                       : Mixing Pumps

                                                A-178




                                                                                                 EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 355 of 410



F.2.17     Deck Hoppers
Quantity                                            no.: 1
Make/Model                                             : Halco
Feed Pump Make/Model                                   : Mixing Pumps

F.3          Bulk System

F.3.1        Barite/Bentonite Silos
Quantity                                          no.:     5
Capacity of Each Silo                            C.F.:     2725
Locations                                            :     Columns
Type Weight Loadcell                                 :     Hydraulic
Manufacturer                                         :     Martin Decker
Pressure Rating                                      :     65
Relief Valve(s) Installed                      yes/no:     Yes

F.3.2        Barite Day Tanks
Quantity                                             :     2
Capacity of Each Silo                            C.F.:     1030
Locations                                            :     Cmt. Room
Type Weight Loadcell                                 :     Hydraulic
Manufacturer                                         :     Martin Decker
Pressure Rating                                   PSI:     65
Relief Valves (s) Installed                    yes/no:     Yes

F.3.3        Surge Tank For Barite
Quantity                                          no.:     2
Capacity of Each Tank                            C.F.:     75
Type Weight Loadcell                                 :     Hydraulic
manufacturer                                         :     Martin Decker
Pressure Rating                                   PSI:     65
Relief Valve (s) Installed                     yes/no:     Yes

F.3.4        Cement Silos
Quantity                                          no.:     3
Capacity of Each Silo                            C.F.:     2725
Locations                                            :     Columns
Type Weight Loadcell                                 :     Hydraulic
Manufacturer                                         :     Martin Decker
Pressure Rating                                   PSI:     65
Relief Valve (s) Installed                     yes/no:     Yes
Separate Mud/Cement Loading Facilities         yes/no:     Yes
Discharge Line for Cement Independent          yes/no:     Yes
From Barite/Bentonite Discharge Line

F.3.5        Cement Day Tanks
Quantity                                            no.:   2
Capacity of Each Silo                              C.F.:   1030
Locations                                              :   Cement Room
Type Weight Loadcell                                   :   Hydraulic
Manufacturer                                           :   Martin Decker
Pressure Rating                                    PSI:    65

                                           A-179




                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 356 of 410



Relief Valve (s) Installed                                   yes/no: Yes

F.3.6       Surge Tank for Cement                                   : Third Party

F.3.7       Bulk Transfer System
(See also C.1.8 - Compressed Air System)

Independent Air System for the Silos & Surge Tanks           yes/no: No
consisting of a high -volume low-pressure Compressor &
Air Dryer

Air Reduced from Main Air Supply through Pressure            yes/no: Yes
Regulators
Separate Volume Tank & Dryer                                 yes/no: No

G.          Casing / Cementing Equipment                            : Company Supplied

G.1         Casing Equipment                                        : Company Supplied
G.1.1       API Casing Drift                                        : Company Supplied
G.1.2       Clamp-on CSG Thread Protectors                            Company Supplied

G.1.3       Casing Elevator                                           : Company Supplied
Manufacturer                                                          :
Type                                                                  :
Capacity                                                            st:
Inserts for                                                      inch:

G.1.3       Side Door Casing Elevator                               : Company Supplied
G.1.4       Single Joint Casing Elevator                            : Company Supplied

G.1.5       Slip Type Elevator / Spiders                             : Company Supplied
Quantity                                                          no.: Company Supplied

G.1.6     Casing Slips (Hand)
Quantity                                                          no.: Company Supplied
Make/Type                                                            : Company Supplied
For OD Casing                                                    inch: Company Supplied

Quantity                                                          no.: Company Supplied
Make/Type                                                            : Company Supplied
For OD Casing                                                    inch: Company Supplied

Quantity                                                          no.: Company Supplied
Make/Type                                                            : Company Supplied
For OD Casing                                                    inch: Company Supplied

G.1.7     Casing Bowls
Quantity                                                          no.: Company Supplied
Make/Type                                                            : Company Supplied
For OD Casing (max/min)                                              : Company Supplied

                                                         A-180




                                                                                           EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 357 of 410



Quantity                                                                      : Company Supplied
Make/Type                                                                     : Company Supplied
For OD Casing (max/min)                                                       : Company Supplied

G.1.8        Casing Tongs                                                     : Company Supplied
G.1.9        Power Casing Tongs                                               : Company Supplied
G.1.10       Power Unit for Casing & Tubing Tongs
Quantity                                                                   no.: 1 Central Hydraulic Unit
Driven by Electric Motor                                                yes/no: Yes

G.1.11        Casing Circulating Head (Swedge)                                  Company Supplied
G.1.12        Casing Spears (Internal)                                        : Company Supplied
G.1.13        Casing Cutters (Internal)                                       : Company Supplied
G.1.14        Crossover Casing to Drill Pipe                                  : Company Supplied

G.1.15        Casing Scrappers                                                : Company Supplied

G2            Cementing Equipment
G.2.1         Cement Unit                                                     : Company Supplied

G.2.2       Cementing Manifold
Discharge Manifold Working Pressure                                        PSI: 15000
Cement Pump Discharge Lines Min. ID                                       inch: 3 Nominal
Cement Pump Discharge Lines Working Pressure                               PSI: 15000

G.2.3         Cement Kelly                                                    : N/A
G.2.4         Cementing Tubing                                                : N/A

H.            Instrumentation/Communication

H.1            Drilling Instrumentation at Driller’s Position
Make/Type                                                                     : Hitec Smart Drilling Instrumentation
Sensor Type                                                                   : Electronic Deadend
Calibrated for Number of Lines Strung (6,8,10,12, etc.)                    no.: User Selectable

H.1.1          Weight Indicator
Make/Type                                                                     : Hitec Smart Drilling Instrumentation
Sensor Type                                                                   : Electronic Deadend
Calibrated for Number of Lines Strung (6,8,10,12, etc.)                    no.: User Selectable

H.1.2        Standpipe Pressure Gauges
Quantity                                                                  no.: 2 ea. local, 2 ea. DWS, 1 ea. Choke Panel
Make/Type                                                                    : Hitec Smart Drilling Instrumentation / HDI
Pressure Range (Maximum)                                                  PSI: 10,000

H.1.3         Choke Manifold Pressure Gauge
Quantity                                                                   no.: 2 Local, 2 Hitec SDI, 2 Choke Panel

                                                                A-181




                                                                                                      EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 358 of 410



Make/Type                                                             : HDI
Pressure Range (Maximum)                                           PSI: 0 - 16,000 / Selectable

H.1.4        Rotary Speed Tachometer
Make/Type                                                             : Hitec Smart Drilling Instrumentation
Capacity Range (Maximum)                                           rpm: 0-200

H.1.5        Rotary Torque Indicator                                   : Hitec Smart Drilling Instrumentation

H.1.6        Motion Compensator Instruments
Make/Type                                                              : Hitec Smart Drilling Instrumentation
Hook Position Indicator                                          yes/no: Yes on SDI Screens
Lock/Unlock Indicator                                            yes/no: Yes

H.1.7         Pump Stroke Counters
Make/Type                                                              : Hitec Smart Drilling Instrumentation
One Pump Stroke Indicator & One Cumulative Pump Stroke           yes/no: Yes
Counter for each Pump

H.1.8        Tong Torque Indicator
Make/Type                                                               : Hitec
Capacity Range (Maximum)                                         ft.lbs.: Dependent on Tong Length Input

H.1.9          Pit Volume Totalizer
Make/Model                                                             :   Hitec Smart Drilling Instrumentation
Floats in Active Mud Tanks                                       yes/no:   Yes
Floats in Reserve Mud Tanks                                      yes/no:   Yes
Loss/Gain Indicator                                              yes/no:   Yes
Alarm (Audio & Visual)                                           yes/no:   Yes

H.1.10      Mud Flow Indicator
Make/Model                                                             : Hitec Smart Drilling Instrumentation
High/Low Alarm (Audio & Visual)                                  yes/no: Yes

H.1.11       Trip Tank Indicator
Make/Model                                                             : Hitec Smart Drilling Instrumentation
Chart Recorder                                                   yes/no: Data Logging
Alarm                                                            yes/no: Yes

H.1.12       General Alarm Sys.                                  yes/no: Yes

H.1.13       Automatic Driller
Make/Type                                                              : Hitec Smart Drilling Instrumentation

H.1.14     Remote Choke Control Unit (See E.14.1)
Make/Model                                                             : Houston Digital

                                                         A-182




                                                                                                  EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 359 of 410



H.2           Drilling Parameter Recorder
Quantity                                                   no.:    User Defined Elect. Data Acquisition
Location - 1                                                  :    Driller’s House
Location - 2                                                  :    Drilling Ofices
Make/Type                                                     :    Hitec Smart Drilling Instrumentation
Quantity of Pens                                           no.:    User Defined Elect Data Acquisition
Parameter Recorded                                            :    User Defined Elect Data Acquisition
Parameter Recorded                                            :    User Defined Elect Data Acquisition
Parameter Recorded                                            :    User Defined Elect Data Acquisition
Parameter Recorded                                            :    User Defined Elect Data Acquisition
Parameter Recorded                                            :    User Defined Elect Data Acquisition
Parameter Recorded                                            :    User Defined Elect Data Acquisition
Parameter Recorded                                            :    User Defined Elect Data Acquisition
Parameter Recorded                                            :    User Defined Elect Data Acquisition

H.3         Instrumentation at Choke Manifold
H.3.1       Standpipe Pressure Gauge
Make/Type                                                     : Strain Gauge
Pressure Range (Maximum)                                   PSI: 0-10,000

H.3.2        Choke Manifold Pressure Gauge

Make/Type                                                     :    Strain Gauge
Pressure Range                                             PSI:    0-15,000
H.3.1 & H.3.2 Combined on One Panel                     yes/no:    Yes
Visible from Choke Operating Position                   yes/no:    Yes

H.4           Standpipe Pressure Gauge                          Strain Gauges
Make/Type                                                     : Oteco
Pressure Range                                             PSI: 0-10,000
Visible from Driller’s Position                         yes/no: No

H.5           Deviation Equipment

H.5.1        Measuring Device
Quantity                                                   no.: 1
Make/Type                                                     : Totco
Deviation Range                                         degree: 0-8 / 0-16

H.5.2          Wireline Winch
Make/Model                                                     :   Mathey
Wire Length (Nominal)                                       ft.:   25000
Depth Counter                                           yes/no:    Yes
Wire Size                                                 inch:    3/16
Pull Indicator                                             Ibs:    Yes

H.6           Calibrated Press. Gauges                         : Strain Gauges

                                                A-183




                                                                                        EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 360 of 410



H.7          Rig Communication System
H.7.1        Telephone System
No. of Stations                                                          no.: 120
Make/Type                                                                   : Mitel Exchange
Explosion Proof                                                       yes/no: As Required

H.7.2        Public Address System

Can be combined with above                                           yes/no.: Yes
Make/Type                                                                   : Akusta
Explosion Proof                                                      yes/no.: As Required

H.7.3         Drill Floor - Derrickman’s Talkback (For Intercom System)
No. of Stations                                                           no.: 21
Location                                                                     : DWS-DER
Location                                                                     : CCR-ECR
Location                                                                     : Floor, ROV, CP Area, Monkeyboard, MP
                                                                               Room, Moonpool, Shakers, Crown, Pit Room,
                                                                               Sack Room, Mud Lab, Schlumberger,
                                                                               Knuckleboom Crane
Make/Type                                                                    : Federal Signal
Explosion Proof                                                              : As Required

H.7.4        Hand-Held VHF Radios
Quantity                                                                     : 24 Min.
Make/Type                                                                    : Motorola Radins HT-750

H.8          Environmental Instrumentation

H.8.1        Temperature Indicators
Air Temperature                                                             :    Yes
Make/Model                                                                  :    Kongsberg (Integral to Metocean System)
Seawater Temperature                                                        :    Yes
Make/Model                                                                  :    Kongsberg (Integral to Metocean System)
Recorder                                                              yes/no:    Yes

H.8.2        Barometer Pressure Indicator                             yes/no: Yes

Make/Model                                                                   : Kongsberg (Integral to Metocean System)
Recorder                                                                     : Yes

H.8.3      Humidity Sensing Indicator                                 yes/no: Yes
Make/Model                                                                  : Kongsberg (Integral to Metocean System)
Recorder                                                                    : No

H.8.4        Wind Speed / Direction Monitor                                  : Yes - Qty. 3

Make/Model                                                                   : R.M. Young / DEIF879
Recorder                                                                     : Yes

                                                          A-184




                                                                                                      EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 361 of 410



H.8.5       Wave Profile Recorder                                      : No
H.9         Additional Module Specific Instrumentation

H.9.1       Roll, Pitch & Heave Indicator
Make/Type                                                              : 2 ea. Seatex MRU-5, 1 ea. Watson VRU
Recorder                                                               : Included in IACS/DP

H.9.2      Gyro Compass
Make/Model                                                             : 3 ea. Anschutz / Standard 20
Located at                                                             : ECR

H.9.3      Echo Sounder                                                :   Yes
Make/Model                                                             :   Furuno / FE880
Located at                                                             :   Bridge
Recorder                                                               :   Yes

H.9.4      Current Indicator                                           :   Doppler Current Profiler
Make/Model                                                             :   Fugro Geos - RDI Oceans Surveyor 75 KHz PA
Located at                                                             :   Port/Aft - “Dipping” System
Recorder                                                               :   Fugro Geos Rig ADCP3 Version 3..27

H.9.5      Weather Facsimile Recorder                                  :   Yes
Make/Model                                                             :   Furuno / Fax 270
Located at                                                             :   Radio Room
Recorder                                                         yes/no:   Yes

H.9.6      Radar                                                 yes/no:   Yes
Quantity                                                            no.:   1
Make/Model                                                             :   FURUNO 28375
Located at                                                             :   Bridge
Bandwidth                                                           cm:    S-Band
Quantity                                                            no.:   2
Make/Model                                                             :   FURUNO 2827
Located at                                                             :   ECR
Bandwidth                                                           cm:    X-Band

H.10        Radio Equipment

H.10.1        SSB Transceiver
Quantity                                                           no.:    2
Make/Model                                                             :   Sailor / RE2100
Power                                                             watts:   250
Frequency Ranges                                                    hz:    100 khz - 30 MHz
(Synthesized Crystal)                                                  :   Synthesized
Facsimile Capable                                                      :   No
Telex Capable                                                          :   N/A

H.10.2     EPIRBs
Quantity                                                            no.: 5
Make/Model                                                             : ACR/SAT

                                                         A-185




                                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 362 of 410



H.10.3     VHF Radio Telephone
Quantity                                               no.: 5
Make/Model                                                 : Sailor / RT 2048 W/ DSC
Power                                                 watts: 25 Watts
Channels                                                   :

H.10.4     VHF Radio Transceiver
Quantity                                               no.: 3
Make/Model                                                 : FURUNO FM-8800
Power                                                 watts: 25 W

H.10.5     Radio Beacon Transmitter
Quantity                                               no.: 1
Make/Model                                                 : Southern Avionics / SA 100
Power                                                 watts: 100 W

H.10.6        Aeronautical VHF Transceiver

Quantity                                               YES      1
Make/Model                                                 :    ICOM
Power                                                 watts:    40 W PEP
Frequency Range                                         hz:     118-137
(Synthesized/Crystal):                                     :

H.10.7     Watch Receiver
Quantity                                                no.: 1
Make/Model                                                 : Sailor / R501
Frequency                                               khz: 2182

H.10.8     Scrambler
Quantity                                                 no.: No
Make/Model                                                  :

H.10.9     Telex
Quantity                                                YES 2
Make/Model                                                 : FURUNO

H.10.10       Satellite Comm. System
Make/Model                                                  :   DMS / Spacetrack 400
Type                                                        :   Vsat C/Ku Band
Facsimile Link                                       yes/no :   Yes
Telex Link                                           yes/no :   Yes
Telephone Link                                              :   Full Voice/Fax
Other Capabilities                                          :   Wide Area Network V3.5

Make/Model                                                  : Caprock/Seatel Dual Band 9797
Type                                                        : Single Stabilized Dual Band 2.4m Antenna
Facsimile Link                                       yes/no :
Telex Link                                           yes/no :
Telephone Link                                              :
Other Capabilities                                          :

                                             A-186




                                                                                   EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 363 of 410



I.          Production Test Equipment
I.1         Burners                                                            : N/A
I.2         Burner Booms                                                       : Foundations Only
I.3         Lines on Burner Booms                                              : N/A

I.3.1      Oil Line
OD                                                                        inch:    4
Working Pressure                                                           PSI:    1480 PSI
Connection Type at Burner End                                                 :    Suitable to Connect to Well Test Equipment
H2S                                                                     yes/no:    Yes
Pressure Gauge connection @ Barge End                                     inch:    Provided by Well Test Company

I.3.2      Gas Line
OD                                                                        inch:    3”
Working Pressure                                                           PSI:    1480 PSI
Extended Beyond Burner By                                                   ft.:   Provided by Well Test Company
Connection Type at Burner End                                            Type:     Suitable to Connect to Well Test Equipment
H2S                                                                     yes/no:    Yes
Pressure Gauge Connection at Barbe End                                    inch:    Provided by Well Test Company

I.3.3      Water Line
OD                                                                        inch:    Seawater - 1-1/2”
Working Pressure                                                           PSI:    285 PSI
Connection Type at Burner End                                            Type:     Suitable to Connect to Well Test Equipment
Pressure Gauge Connection at Barge End                                    inch:    Provided by Well Test Company

I.3.4      Air Line
OD                                                                        inch:    4”
Working Pressure                                                           PSI:    285 PSI
Connection Type at Burner End                                            Type:     Suitable to Connect to Well Test Equipment
Pressure Gauge Connection at Barge End                                    inch:    Provided by Well Test Company

I.3.5      Pilot Gas Line
ID                                                                        inch: Provided by Well Test Company
Working Pressure                                                           PSI:
Connection Type at Burner End                                            Type:
Pressure Gauge Connection at Rig End                                      inch:

I.4          Sprinkler System
Sufficient to give protection to rig & personnel against heat           yes/no: Provided by Well Test Company
radiation damage from the burners

                                                                A-187




                                                                                                        EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 364 of 410



I.5     Fixed Lines for Well Testing

I.5.1   Drill Floor to Separator Area
Type (Screwed/Welded, Both)                                  : Tested & Certified Flexible Flowlines Provided
                                                               by Well Test Company for Connecting from
                                                               Rig Floor to Well Test Equipment.

I.5.2    Separator Area to Both Burner Booms
Type (Screwed/Welded, Both)                                  :   Welded
Quantity                                                   no.   2 ea. / one oil / one gas
Size OD                                                  inch:   3” Gas / 4” Oil
Working Pressure                                          PSI:   1480 PSI
Connection Type at Separator                            Type:    Suitable for Connecting to Well Test Company

Connection Type at Boom                                 Type:    As Above
Number of Valves/Lines                                    no.:   Provided by Well Test Company
Size of Valves                                           inch:   Provided by Well Test Company
H2S                                                    yes/no:   Yes
Valves Installed Near Separator Area for               yes/no:   Yes
Switching Gas to Either Burner

I.5.3   Mud Pumps to 2-Burner Boom                           : N/A

I.5.4    Rig Air System to Both Burner Booms
Type (Screwed/Welded, both)                                  :   Welded
Quantity                                                  no.:   1 ea. Port & Starboard
Size OD                                                  inch:   4”
Working Pressure                                          PSI:   150
Non-Return Valves Fitted                               yes/no:   Yes

I.5.5   Oil Storage Tank to Overboard

Type (Screwed/Welded, both)                                   : Provided by Well Test Company
Quantity                                                  no.:
Size ID                                                  inch:
Working Pressure                                          PSI:
Height Above Water Level                                   ft.:
Connection Type at Separator Area                       Type:

I.5.6   Separator To Vent Stack of Rig

Type (Screwed/Welded, Both)                                  : No Vent from Separator. Relief to Flair
Quantity                                                  no.:
Size ID                                                  inch:
Working Pressure                                          PSI:
Connection Type at Separator Area                       Type:

                                               A-188




                                                                                          EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 365 of 410



I.6     Auxiliary Power Availability

I.6.1    For Field Laboratory (Well Test Equipment)
Quantity                                                              KW: 2 ea. 330 kw
Volts                                                                   V: 480
Frequency                                                              Hz: 60

I.6.2    For Crude Transfer Pump
Quantity                                                              KW: As above only
Volts                                                                   V:
Freqeuncy                                                              Hz:

I.6.3    For Electric Heaters
Quantity                                                              KW: As above only
Volts                                                                   V:
Frequency                                                              Hz:

J.      Workover Tools                                                    : Company Supplied

K.      Accommodation                                                     : Company Supplied
K.1     Offices                                                           : Company Supplied
K.1.1   Company Representatives Office

Quantity                                                                  : 3
Complete w/Desk, Filing Cabinet(s) & Other Necessary Furniture            : Yes
Unrestricted View to Drill Floor                                          : No (CCTV Monitor)

K.1.2   Contractor Representatives Office

Quantity                                                                  : 4
Unrestricted View to Drill Floor                                          : No (CCTV Monitor)

K.1.3 Radio Room                                                          : Yes - On Bridge
Quantity                                                                  : 1

K.1.4 Hospital Room
Number of Beds/Bunks                                                      :   3 Bunks / 6 Beds
Wash Basin                                                                :   Yes
Medical Cabinet                                                           :   Yes
Dangerous Drugs Locker                                                    :   Yes

K.1.5 Mud Laboratory & Facilities
Separate Room                                                       yes/no: Yes
Equipped With:
• Mud Balance                                                       yes/no:   Yes
• Marsh Funnel                                                      yes/no:   Yes
• Filtration Kit                                                    yes/no:   Yes
• Sand Content Kit                                                  yes/no:   Yes
• Stop Watch                                                        yes/no:   Yes

K.2      Living Quarters

                                                            A-189




                                                                                                 EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 366 of 410



K.2.1 Total Persons Accommodated
Quantity                                                 : 146

K.2.2 Accommodation for Company’s Personnel
Total Quantity                                           :   60
Quantity of Single Bed Rooms                             :   2
C/W Attached Toilet                                      :   Yes
Quantity of Two-Bed Rooms                                :   19
C/W Attached Toilet                                      :   Yes
Quantity of Four-Bed Rooms                               :   5
C/W Attached Toilet                                      :   N/A

K.2.3 Accommodation for Contractor’s Personnel
Total Quantity                                           :   86
Quantity of Single Bed Rooms                             :   4
C/W Attached Toilet                                      :   Yes
Quantity of Two-Bed Rooms                                :   33
C/W Attached Toilet                                      :   Yes
Quantity of Four-Bed Rooms                               :   4
C/W Attached Toilet                                      :   N/A

K.2.4 Galley
Quantity                                                 : 1

K.2.5 Mess Seating Capacity
Main Mess                                                : 60
Auxiliary Mess                                           : N/A

K.2.6 Meeting Rooms
Quantity                                                 : 1

K.2.7 Recreation Rooms
Quantity                                                 :   2
Recreation Facilities:                                   :   Yes
• TV                                                     :   Yes
• VCR                                                    :   Yes
• Pool Table                                             :   No
• Ping Pong Table                                        :   No
• Computer                                               :   YES
• Other                                                  :   Darts/Cards/Reading

K.2.8 Other Rooms
Laundry                                                  :   1
Dry Food Store                                           :   1
Refrigerator                                             :   3
Change Rooms                                             :   3
Prayer Room                                              :   No
Cinema                                                   :   YES
Workout/Weight Room                                      :   Yes

L.     Safety Equipment
L.1    General Safety Equipment

                                                 A-190




                                                                                   EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 367 of 410



L.1.1    General Personnel Protective Gear
Safety Hats (Contractor Only/Everyone Not Supplied)                     :   Contractor Only
Safety Boots (Contractor Only/Everyone Not Supplied)                    :   Contractor Only
Safety Clothing (Contractor Only/Everyone Not Supplied)                 :   Contractor Only
Ear Protection (Contractor Only/Everyone Not Supplied)                  :   Contractor Only
Rubber Gloves (Contractor Only/Everyone Not Supplied)                   :   Contractor Only
Rubber Aprons (Contractor Only/Everyone Not Supplied)                   :   Contractor Only
Full Face Visors (Contractor Only/Everyone Not Supplied)                :   Contractor Only
Eye Shields (For Grinding Machines, Etc.)                               :   Yes

•(Contractor Only/Everyone Not Supplied)                                :   Contractor Only
Dust Masks (Contractor Only/Everyone Not Supplied)                      :   Contractor Only
Rubber Gloves - Elbow Length for Chemical Handling                      :   Contractor Only
•(Contractor Only/Everyone Not Supplied)                                :   Contractor Only
Explosion Proof Hand Torches c/w Batteries

•(Contractor Only/Everyone Not Supplied)                                : Contractor Only
Safety Belts c/w Lines (Contractor Only/Everyone Not Supplied)          : Contractor Only

L.1.2    Eyewash Stations
Quantity                                                             no.:   3
Make/Model                                                              :   Haws #8317
Located at                                                              :   Mud Process Room
Located at                                                              :   Drill Floor
Located at                                                              :   Mud Mixing Room

L.1.3    Derrick Safety Equipment
Derrick Escape Chute (Rem Chute)                                     no.:   N/A - Derrick fall protection it to be provided
• Make/Type                                                             :   N/A
Derrick Safety Belts                                                 no.:   N/A
• Make/Type                                                             :   TBA

L.1.4  Derrick Climbing Assistant
Make/Type                                                               : N/A

L.1.5   Fresh Air Blowers (Bug Blowers)

Quantity                                                                : 2
Make/Type                                                               : Brandt B-250 & B-400
Located at                                                              : Rig Floor / Portable

                                                             A-191




                                                                                                   EXHIBIT A
              Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 368 of 410



Located at:                                                   :

L.2     Gas/Fire/Smoke Detection

1.2.1    H2S Monitoring System
Make/Type                                                     : Kongsburg (Autronica/Crowcon/Detcon)
Sampling Points at:
• Bell Nipple                                           yes/no:   Yes
• Drill Floor                                           yes/no:   Yes
• Shaleshaker                                           yes/no:   Yes
• Mud Tanks                                             yes/no:   Yes
• Ventilation System into Living Quarters               yes/no:   Yes
• Other                                                       :   Yes
• General Alarm                                         yes/no:   Yes
Alarm Types (Audible, Visual, both), at:
• Driller’s Console                                           :   Both
• Engineroom                                                  :   Both
• Mud Room                                                    :   Both
• Living Quarters each Level                                  :   Both
• Central Area Each Structural Level                          :   Both
• Other                                                       :   Both
• Central Alarm Panel                                   yes/no:   Yes
• Located at                                                  :   Bridge

L.2.2     Combustible Gas Monitoring System
Make/Type                                                     :   Simrad Integrated Alarm & Control System
Sampling Points at:                                     yes/no:
• Bell Nipple                                           yes/no:   Yes
• Drill Floor                                           yes/no:   Yes
• Shale Shaker                                          yes/no:   Yes
• Mud Tanks                                             yes/no:   Yes
• Ventilation System into Living Quarters               yes/no:   Yes
• Other                                                       :   Yes
• General Alarm                                         yes/no:   N/A
Alarm Types (Audible, Visual, Both) at:
• Driller’s Console                                           : Both
• Other                                                       : Both

L.2.3    H2S Detectors (Portable)
Quantity                                                   no.: 2
Make/Type                                                     : Industrial Scientific ATX612, Combustable Gas
                                                                / O2 / H2S
Phials for H2S: Measuring Range
• From 1 to 20 RPM                                         no.: As required
• From 100 to 600 RPM                                      no.: As required

L.2.4    CO2 Gas Detectors (Portable)
Quantity                                                   no.: None
Make/Type                                                     :
Phials for CO2: Measuring Range
• From 1 to 20 RPM                                         no.:

                                               A-192




                                                                                      EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 369 of 410



• From 20 to 200 RPM                                                          no.:
• From 250-3000 RPM                                                           no.:

L.2.5    Explosimeters
Quantity                                                                      no.: See H2S Detectors
Make/Type                                                                        :

I.2.6    Fire/Smoke Detectors in Accommodations
Make/Type                                                                        :    Optical with a few Thermal
Fire Detection                                                             yes/no:    Yes
Smoke Detection                                                            yes/no:    Yes
Central Alarm Panel                                                        yes/no:    Yes
Location                                                                         :    CCR

L.3     Fire Fighting Equipment

L.3.1    Fire Pumps
Quantity                                                                      no.:    2
Make/Model                                                                       :    Patterson
Type                                                                             :    Centrifugal
Output                                                                US Gal/Min.:    550
All Offtake Points Supplied by Each Pump                                   yes/no:    Yes

Location of Pumps                                                                : Aux. Machine Room Port
Location of Pumps                                                                : Aux. Machine Room STB.
Fire Fighting Water Delivery Conforms to                                   yes/no: Yes
MODUs
MODU Spec Version                                                                 : 1998

L.3.2   Hydrants & Hoses

Hydrants Positioned Such That any Point May be Reached by a                yes/no: Yes
Single Hose Length from Two Separate Hydrants.
Quantity of Hydrants                                                          no.:    59
Hose Connections/Hydrant                                                      no.:    59 x 1
Hose Max. Diam.                                                              inch:    2.5” OD
Length                                                                         ft.:   50

L.3.3    Portable Fire Extinguishers
Quantity (Total)                                                              no.:    70
Type 1 - CO2                                                               no/lbs:    2@4
                                                                           no/lbs:    37 @15
                                                                           no/lbs:    2 @ 150
Type 2 - Dry Chemical                                                      no/lbs:    17 @ 5
                                                                           no/lbs:    9 @10
                                                                           no/lbs:    3 @ 50
Type 3 - Foam                                                              no/lbs:    10 AFFF
                                                                           no/lbs:    0
                                                                           no/lbs:    0
Mounted Adjacent to Access Ways & Escape Routes                            yes/no:    Yes

                                                              A-193




                                                                                                           EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 370 of 410



L.3.4    Fire Blankets
Location                                                                            : Rig Floor, Galley, Helicopter Box
Quantity                                                                         no.: 3

L.3.5   Fixed Foam System
Automatically Injected into Fixed Fire Water System at Central                yes/no: Yes
Point w/Remote Manual Control.

Make/Type                                                                           :   Patterson
Quantity Foam Stored On Site                                                     Gal:   200
Inductor Tube                                                                 yes/no:   Yes
Foam Nozzles                                                                     no.:   4
Located at                                                                          :   Heliport - 3 Turret Mounted
Located at                                                                          :   Heliport - 1 Hose Reels
Located at                                                                          :

L.3.6    Helideck Foam System
Dedicated System Adequate for at least 10 Minutes fire fighting               yes/no: Yes
at the Rate Quoted in the IMO MODU Code
IMO MODU Code Version                                                               :   1998
Make/Type                                                                           :   Dooly
Quantity of Monitors                                                             no.:   3
Foam Type                                                                           :   Ansulite 3x3 Low Viscosity AFFF
Rate                                                                      US Gal/Min:   350 gpm ea.

L.3.7   Fixed Fire Extinguishing System

Protected Spaces
Engine Room, Type (Halon/CO2)                                                       :   CO2
Paint Locker, Type (Halon/CO2)                                                      :   CO2
Emergency Generator, Type (Halon/CO2)                                               :   CO2
SCR Room, Type (Halon/CO2)                                                          :   CO2
Other (Specify Location & Type)                                                     :   CO2 in Mud Pump Room
Alarms (Audible, Visual or Both)                                                    :   Audible
Automatic Shutting of Mechanical Ventilation in Protected                     yes/no:   Yes
Spaces
Remote Manual Release Located at                                                    : Entrance to Space & at Bottles
Remote Manual Release Located at                                                    :
Remote Manual Release Located at                                                    :

L.3.8    Manual Water Deluge System                                           yes/no:   Yes
Protected Spaces                                                                    :   Drill Floor, Lifeboats
Protected Spaces                                                                    :   Liferafts, Moonpool
Water Supplied from Fire Main Line                                            yes/no:   Yes Main Salt Water Ring

L.3.9   Water Sprinkler System in Accommodations
Automatic                                                                     yes/no: Yes

                                                                  A-194




                                                                                                             EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 371 of 410



Working Pressure                                                      PSI: 130
Pressurized Tank Capacity                                              ft3: 53.47

L.4     Breathing Apparatus                                               : 12

L.5     Emergency First Aid Equipment

L.5.1    First Aid Kits
Quantity                                                              no.: 3

L.5.2    Burn Kits
Quantity                                                              no.: 3

L.5.3    Resuscitators
Quantity                                                              no.: 1
Charged (spare) Oxygen Cylinders                                      no.: 10

L.5.4    Stretchers / Stokes Litters w/Lift Bridles
Quantity                                                              no.: 2
Type                                                                     : Billy Pugh #S-1
Located at                                                               : In Hosiptal & On Third Deck

L.6     Helideck Rescue Equipment

L.6.1    Storage Boxes
Quantity                                                              no.: 1
Construction Material                                                    : Stainless
Max. Height Open                                                     inch: 48

L.6.2    Equipment
Aircraft Axe                                                       yes/no:    Yes
Large Fireman’s Rescue Axe.                                        yes/no:    Yes
Crowbar                                                            yes/no:    Yes
Heavy Duty Hacksaw                                                 yes/no:    Yes
Spare Blades                                                       yes/no:    Yes
Grapnel Hook                                                       yes/no:    No
Length of Wire Rope Attached                                           ft.:   100
Quick Release Knife                                                yes/no:    Yes
Bolt Croppers                                                      yes/no:    Yes

L.7    Rig Safety Store
Equipment to Repair, Recharge & Restock                                   : R&BF will carry all spares necessary to ensure
                                                                            an efficient & safe operation.

L.8    Emergency Warning Alarms
Approved System to Give Warning of Different Emergencies           yes/no: Yes

                                                           A-195




                                                                                                  EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 372 of 410



L.9      Survival Equipment

L.9.1    Lifeboats
Make/Type                                                       :   Fassmer
Quantity                                                    no.:    4
Capacity                                            person/craft:   73
Locations (Fore, Aft, Port, Stbd.)                              :   2 Forward, 2 AFT
Fire Protection                                          yes/no:    Yes
Radios                                                   yes/no:    Yes
Flares                                                   yes/no:    Yes
Food                                                     yes/no:    Yes
First Aid Kits                                           yes/no:    Yes

L.9.2    Liferafts
Make/Type                                                       :   Viking
Quantity                                                    no.:    6
Capacity                                            Person/craft:   25
Davit Launched                                           yes/no:    Yes & Float Free
Locations (Fore, Aft, Port, Stbd.)                              :   3 Fore, 3 AFT
Fire Protection                                          yes/no:    No
Radios                                                   yes/no:    No
Flares                                                   yes/no:    Yes
Food                                                     yes/no:    Yes
First Aid Kits                                           yes/no:    Yes
Make/Type                                                       :   Viking
Quantity                                                    no.:
Capacity                                            Person/craft:
Davit Launched                                           yes/no:
Locations (Fore, Aft, Port, Stbd.)                              :
Fire Protection                                          yes/no:
Radios                                                   yes/no:
Flares                                                   yes/no:
Food                                                     yes/no:
First Aid Kits                                           yes/no:

L.9.3  Rescue Boat
Make/Type                                                      : Port Fwd. Lifeboat is Designated as a Rescue
                                                                 Boat
Engine Power                                                 hp: 29

L.9.4    Life Jackets
Make/Type                                                       : Safeguard w/Light, #S22SRT
Quantity                                                     no.: 163

                                            A-196




                                                                                       EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 373 of 410



L.9.5    Life Buoys
Make/Type                                                : Jim Buoy
Quantity                                              no.: 10

L.9.6    Work Vests
Make/Type                                                : Billy Pugh
Quantity                                              no.: 30

L.9.7    Escape Ladders/Nets
Make/Type                                                : Permanent Ladders
Quantity                                               no: 4, 1 per Corner Column

L.9.8    Distress Signals
Type                                                     : Datrex
Quantity                                              no.: 12 ea.

M.      Pollution Prevention Equipment

M.1     Sewage Treatment
Make/Model                                                : Hamworthy (USCG Approved)
System Type                                               : Biological
Conforms to (Marpol Annex IV, Etc.)                       : Yes

M.2     Garbage Compaction
Make/Model                                                : Envior-Pak I Model 5000
System Type                                               : Air
Conforms to (Marpol Annex IV, Etc.)                       : Yes

M.3     Garbage Disposal/Grinder
Make/Model                                                : Gulf Gulp I Tuff Gut
System Type                                               : Electric
Conforms to (Marpol Annex IV, Etc.)                       : Yes

N.        Third Party Equipment
N.1       Space Available
Mud Loggers (Available Sq.Ft.)                      Sq.Ft.:   555 Sq.Ft.
MWD/LWD (Available Sq.Ft.)                          Sq.Ft.:   555 Sq.Ft.
Cement Unit (Available Sq.Ft.)                      Sq.Ft.:   1,087 Sq.Ft.
ROV (Available Sq.Ft.)                              Sq.Ft.:   1,184 Sq.Ft.
Electric Log (Available Sq.Ft.)                     Sq.Ft.:   895 Sq.Ft.

                                           A-197




                                                                                   EXHIBIT A
Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 374 of 410



                               EXHIBIT “D”

                           HSSE REQUIREMENTS

                              [ATTACHED]

                                  A-198




                                                              EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 375 of 410



Provision and Operation of an Offshore Mobile Drilling Unit                                                             Section 8
                                                                                                                 HSE Management

                                                          HSE Management

INDEX

1.0                  GETTING HSE RIGHT
2.0                  HEALTH, SAFETY AND ENVIRONMENTAL MANAGEMENT SYSTEM
3.0                  COMPATIBILITY OF HSE MANAGEMENT SYSTEMS
4.0                  COMPLIANCE
5.0                  REPORTING
6.0                  WORKING CONDITIONS
7.0                  WASTE DISPOSAL AND ENVIRONMENTAL SAFEGUARDS
8.0                  SUBSTANCE ABUSE POLICY
9.0                  HSE REFERENCE DOCUMENTS

ATTACHMENTS

1.        Scope Specific HSSE Requirements
              HSSE Standard 01 Vibration
              HSSE Standard 02 Noise
              HSSE Standard 03 Automation/Mechanisation
              HSSE Standard 04 Man Riding
              HSSE Standard 05 Lifting Operation
              HSSE Standard 06 Waste Management
              HSSE Standard 07 Maintenance
              HSSE Standard 08 Dropped Objects
              HSSE Standard 09 Risk Management
              HSSE Standard 10 Ventilation
              HSSE Standard 11 Lighting
              HSSE Standard 12 Work Time
              HSSE Standard 13 Hazardous Materials

2.        CONTRACT AREA Specific HSE Requirements
      •    GoM Specific HEALTH, SAFETY, SECURITY, AND ENVIRONMENTAL REQUIREMENTS
      •    Substance Abuse Policy

1.0       “GETTING HSE RIGHT”

          COMPANY is committed to conducting its business in a manner which:-

          (a) ensures that all COMPANY facilities are designed, constructed, maintained and operated to high and consistent
              standards;

          (b) complies with all relevant laws and regulations; and

          (c) is compatible with the balanced economic and environmental needs of the community.

2.0       HEALTH, SAFETY AND ENVIRONMENTAL MANAGEMENT SYSTEM

          2.1 Prior to commencement of the DRILLING SERVICES and at routine periods thereafter, CONTRACTOR shall provide
              COMPANY with a written statement on the health, safety and environmental (HSE) policy of CONTRACTOR relevant
              to the DRILLING SERVICES to be performed by CONTRACTOR and subsequently, any revision or amendment issued
              during the term of the CONTRACT.

          2.2 CONTRACTOR must have in place and be actively using a formal HSE management



CONTRACTOR’s Initial                                                                       COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                A-199

                                                                     1




                                                                                                           EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 376 of 410



           system which demonstrates commitment to continuous improvement and excellence in HSE issues.

       2.3 CONTRACTOR’s HSE management system shall be adequately documented, shall be shown to be effective in
           implementing the aims and objectives of CONTRACTOR’s HSE policy and shall include provisions for auditing the
           effectiveness of CONTRACTOR’s HSE management system as applied to the DRILLING SERVICES.

       2.4 CONTRACTOR shall review its HSE management system at least annually and update it as necessary.

       2.5 Without prejudice to the foregoing generalities, CONTRACTOR’s HSE management system shall:-

           (a) require an assessment of all identifiable HSE risks associated with the DRILLING SERVICES to be identified and
               submitted to COMPANY and shall indicate the proposed method of controlling those risks to an acceptable level;

           (b) include measurable and realistic targets for HSE performance, covering, but not necessarily limited to:-

                •       the frequency of injuries;
                •       the frequency of chemical and oil spills;
                •       the number of statutorily reportable events; and
                •       predetermined targets for environmental emissions and waste production as appropriate to the DRILLING
                         SERVICES;

           (c) include a follow-up system to ensure that all remedial actions identified by reviews and investigations are closed out,
               including accidents, incidents and HSE audits;

           (d) incorporate measures which demonstrate that all PERSONNEL provided by CONTRACTOR are competent and
               physically/medically fit at all times to perform their tasks;

           (e) incorporate measures which demonstrate that, in the performance of the DRILLING SERVICES, PERSONNEL
               provided by CONTRACTOR are not under the influence of drugs or alcohol (see section 12.0); and

           (f) demonstrate that the system for the pre-qualification and selection of SUBCONTRACTORS ensures the
               compatibility and effectiveness of the SUBCONTRACTOR’S own HSE management systems.

       2.6 Certain activities pose a higher risk to the safety of personnel, property and the environment. Higher risk activities will
           accordingly demand a higher level of HSE management from CONTRACTOR. Where the use of a
           SUBCONTRACTOR involves the importation of higher risk activity, CONTRACTOR shall ensure and demonstrate the
           appropriate level of HSE management.

       2.7 Risk may vary from one LOCATION to another and, where the DRILLING SERVICES is being provided at more than
           one LOCATION, CONTRACTOR may be required to provide different levels of HSE management at each
           LOCATION.



CONTRACTOR’s Initial                                                                       COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                               A-200

                                                                 2




                                                                                                            EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 377 of 410



3.0   COMPATIBILITY OF HSE MANAGEMENT SYSTEMS

       3.1 CONTRACTOR’s HSE management system shall, where relevant interfaces exist, be compatible with COMPANY’S
           HSE management system. CONTRACTOR shall liaise with COMPANY REPRESENTATIVE to ensure that the roles
           and responsibilities in the systems of all parties are clearly defined and allocated and are clearly understood by all parties
           involved in the DRILLING SERVICES and associated operations.

       3.2 Within the framework of its HSE management system, CONTRACTOR shall perform the DRILLING SERVICES to
           HSE performance standards, which are compatible with those in COMPANY’s HSE Management System.

       3.3 Where appropriate, the interfaces between CONTRACTOR and COMPANY shall be documented in the form of an HSE
           Management System (HSEMS) Interface Document which when agreed between the PARTIES hereto shall be deemed
           to be incorporated in the CONTRACT. The preparation of these Interface Documents shall be to the account of the
           CONTRACTOR and shall be prepared before the COMMENCEMENT DATE. The HSEMS Interface Document shall
           incorporate any specific requirements relevant to the DRILLING SERVICES and take account of current industry
           standards, appropriate legislation and guidelines applicable to the CONTRACT AREA.

       3.4 Where applicable, the CONTRACTOR shall ensure that similar standards apply to the HSE management systems used
           by all SUBCONTRACTORS.

       3.5 CONTRACTOR’S HSE management system together with the HSE Management System Bridging Document
           (“HSEMS”) shall collectively define and govern the HSE requirements for the DRILLING SERVICES.

4.0   COMPLIANCE

       4.1 CONTRACTOR and its SUB-CONTRACTORS shall observe and comply with all relevant and current statutory
           requirements, approved codes of practice and industry guidance on HSE matters.

       4.2 CONTRACTOR shall ensure that PERSONNEL and personnel provided by the CONTRACTOR comply with all
           relevant HSE legislation and guidance and that they are:-

           (a) fully conversant with the working conditions at the LOCATION, the hazards and risks associated with the
               DRILLING SERVICES and the roles and standards relating to the environment including the handling of waste and
               hazardous materials;

           (b) fully aware that they are expected to bring to the immediate notice of their Supervisor all health, safety and
               environmental risks which they believe not to be under adequate control, so that action may be taken to prevent
               potential injuries or other losses and provide a safe and healthy workplace;

           (c) familiar with all other safety and working instructions applicable in the CONTRACT AREA; and

           (d) available at all times for periodic drills, instructions on survival, life saving and fire fighting as requested and
               conducted by COMPANY and shall, prior to or on the day of arrival offshore, attend a safety induction course
               conducted by the COMPANY.

       4.3 If, in the opinion of COMPANY REPRESENTATIVE, CONTRACTOR is working in a manner which contravenes any
           requirement of these HSE provisions, COMPANY shall serve notice on CONTRACTOR to this effect and
           CONTRACTOR shall immediately take action to rectify the situation.



CONTRACTOR’s Initial                                                                         COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                A-201

                                                                  3




                                                                                                              EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 378 of 410



5.0   REPORTING

       Full details of the HSE reporting responsibilities of the CONTRACTOR are provided in ATTACHMENT 2 to SECTION 4.

6.0   WORKING CONDITION

       6.1 CONTRACTOR will immediately notify COMPANY REPRESENTATIVE of all CONTRACTOR incidents resulting
           in personal injury or damage to property in connection with the DRILLING SERVICES.

       6.2 CONTRACTOR shall ensure that it’s PERSONNEL and shall keep all places of work as clean and tidy as is reasonably
           practicable under the circumstances, to minimise the risk of causing injury to persons, damage to property or delays in
           providing the DRILLING SERVICES.

7.0   WASTE DISPOSAL AND ENVIRONMENTAL SAFEGUARDS

       In the performance of the DRILLING SERVICES, CONTRACTOR shall at all times:-

           (a) observe and comply with all laws and regulations concerning the production, carrying, keeping, treating and/or
               disposal of waste;

           (b) act to minimise the quantity of wastes; and

           (c) comply with the worksite environmental management system as it affects their operations.

       If required by the applicable law, CONTRACTOR shall register as a Registered Waste Broker or a Licensed Waste Manager.

8.0   SUBSTANCE ABUSE POLICY

       8.1 COMPANY is committed to providing a safe and healthy and working environment for all employees, visitors and third
           parties impacted by our operations. This includes an environment free from the hazards caused by the abuse of
           substances including drugs and alcohol. The policy equally applies in all aspects to both onshore and offshore staff both
           of COMPANY and its contractors and at all locations where work is performed on behalf of COMPANY.

       8.2 In addition, COMPANY specific requirements related to applicable law and the CONTRACT AREA may require
           additional considerations to be appropriately managed by CONTRACTOR. Specific requirements applicable to the
           CONTRACT AREA are additionally included in SECTION 8 – Attachment 2.

9.0   HSE REFERENCE DOCUMENTS

       9.1 In the performance of the DRILLING SERVICES, CONTRACTOR shall, as appropriate, refer the following reference
           documents attached hereto:

           Attachment 1.         Scope Specific HSE Requirements
           Attachment 2.         CONTRACT AREA Specific HSE Requirements
                                 • GoM Specific Health, Safety, Security, and Environmental Requirements
                                 • Substance Abuse Policy



CONTRACTOR’s Initial                                                                      COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                              A-202

                                                                4




                                                                                                           EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 379 of 410



       9.2 CONTRACTOR shall observe and comply with these HSE provisions and failure to meet their requirements or to satisfy
           COMPANY with regard to the control of HSE risks will be regarded as due cause for termination of the CONTRACT
           without notice and without financial penalty to COMPANY.



CONTRACTOR’s Initial                                                                 COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                          A-203

                                                             5




                                                                                                    EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 380 of 410



                                                                  ATTACHMENT 1 Scope Specific HSSE Requirements

The following HSSE Standards for Drilling Equipment shall apply to this CONTRACT.

HSSE Standard 01 Vibration
HSSE Standard 02 Noise
HSSE Standard 03 Automation/Mechanisation
HSSE Standard 04 Man Riding
HSSE Standard 05 Lifting Operation
HSSE Standard 06 Waste Management
HSSE Standard 07 Maintenance
HSSE Standard 08 Dropped Objects
HSSE Standard 09 Risk Management
HSSE Standard 10 Ventilation
HSSE Standard 11 Lighting
HSSE Standard 12 Work Time
HSSE Standard 13. Hazardous Material




CONTRACTOR’s Initial                                                                COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                       A-204

                                                         1




                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 381 of 410



                                                                                                                    HSSE Standard 1

HSSE Standard 01 – Vibration

Please note – This standard outlines the minimum conditions that shall apply on all BP operated drilling rigs. This standard
should be considered and applied in conjunction with Contractor management systems, local legislative requirements and
industry standards.

The purpose of this standard is to ensure that personnel are protected against the effects of Hand Arm Vibration Syndrome (HAVS).
Without effective controls, people who use high vibration tools on a regular or prolonged basis may suffer various forms of damage to
their hands and arms. The widest known form of damage is “Vibration White Finger” (VWF). All personnel who use power tools for
any period that could cause HAVS should be monitored for their exposure and necessary controls put in place to prevent such injury
occurring.

The Drilling Contractor and Well Services Providers shall ensure that all tools and equipment used on the Well-site is designed to
minimize vibration levels to as low as reasonably practical. The fabrication/refurbishment methodology should also take account of
the tools to be used and wherever possible, those having the potential to cause HAVS should not be employed.

A tool register and tracking system should be in place. Regular health screening of employees likely to be at risk shall be conducted.
The BP Well-site Representative shall also be responsible for periodically reviewing compliance arrangements for their effectiveness
and continuous application.

Prior to any work commencing, a Task Risk Assessment (TRA) must be carried out and all personnel likely to be using power tools
with the potential to cause HAVS made aware of the associated dangers.

This standard covers, but is not exclusive to the following tools:

    Air Hammers
    Air Chisels
    Needle Guns
    Angle grinders
    Bench Grinders
    Drills
    or similar hand held tools

Specification:

Low vibration equipment should be the preferred option where possible. When purchasing new tools or equipment. Prior to purchase,
information should be sought regarding vibration levels and vibration controls which are built into the equipment.

When working with powered equipment, it is essential that good working practices are adopted. The hierarchy of control measures
along with a number of simple but effective practices can be adopted to reduce the risk of injury to that which is as low as is
reasonably practicable.

In order to keep vibration levels down to the absolute minimum necessary for efficient operation, equipment should be regularly
inspected, serviced and maintained. Manufacturers and Drilling Contractor maintenance schedules should be followed. All defects or
damage should be reported immediately. The following measures can also help keep down vibration exposures:

Cutting tool should be kept sharp
Grinding wheels should be dressed properly



CONTRACTOR’S Initial                                                                            COMPANY’S Initial

Amendment 1 to CON-ANG-31-5367

                                                                     A-205

                                                                       1




                                                                                                             EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 382 of 410



Worn parts should be replaced
Vibration dampers, bearings and gears should be checked and replaced when found to be defective

Competency:

It is important that those persons operating powered tools are competent in their use. Operators need to be made aware of the hazards
and what can be done to reduce the risk.
Key information should include:
Potential sources of hand-arm vibration
The health effects of hand-arm vibration
The risk factors - high levels of vibration and regularity of exposure
Ways to minimise risk including:-
Changes to working practices to reduce exposure
How to use tools to minimise grip force, strain etc.
Maintenance of good blood circulation at work

Symptoms:

Tingling or pins and needles at the end of the work period (may be accompanied by numbness). With continued exposure, the user
may suffer periodic attacks in which the fingers change colour when exposed to cold. In mild cases the whiteness and numbness only
affects the tips of the fingers. As the condition becomes more severe the whole finger down to the knuckles becomes white.

Maintaining good blood circulation is important in avoiding HAVS and the symptoms associated with it, so in cold weather stay
warm, wrap up in warm waterproof clothing, wear lined gloves or use glove liners and avoid standing or kneeling in the same position
for prolonged periods.



CONTRACTOR’S Initial                                                                           COMPANY’S Initial

Amendment 1 to CON-ANG-31-5367

                                                                A-206

                                                                  2




                                                                                                            EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 383 of 410



                                                                                                        HSSE STANDARD 02 NOISE

HSSE Standard 02 – Noise

Please note – This standard outlines the minimum conditions that shall apply on all BP operated drilling rigs. This standard
should be considered and applied in conjunction with Contractor management systems, local legislative requirements and
industry standards.

This Standard is intended to outline an approach for the management of noise in order to reduce the risk of noise-induced hearing
damage. Hearing damage is cumulative and irreversible and can occur over a long period of time.

During facilities design, individual items of equipment, and complete systems should be assessed to ensure that noise levels are kept
as low as reasonably practical.

Well-site supervisors have a duty to ensure that all people working under their control are made aware of any noise risks associated
with their activities or workplace, the effects of exposure to high noise levels and the necessary precautions to be taken. This should be
formalised as part of local safe systems of work within e.g. Task Risk Assessment, Job Safe Analyses and Permit to Work processes.

Noise exposure shall be reduced to the lowest level reasonably practicable. Factors to consider are; a) noise action levels expressed in
decibel units as dB(A) and; b) how long people are exposed to the noise, daily and over longer periods of time.

First Action Level - a daily personal noise exposure of 82 dB(A) for 12 hours.
Second Action Level - a daily personal noise exposure of 88dB(A) for 12 hours.
Peak action level - this is based on the highest pressure reached by an instantaneous sound pressure level for any single event e.g
operation of mud pump pop-off valve.

Where Well-site personnel are likely to be exposed to noise, then a competent person should complete a noise assessment to:

a) Identify which employees are involved
b) Determine the action level

Areas at first action level and above should be identified as ear protection zones and ear protection provided. Where noise levels are at
second action levels and above then steps should be taken to reduce exposure by means other than ear protection e.g.

  Noise reduction at source during workplace/equipment design and specification
  Engineering control ie damping, isolation, silencers, maintenance etc
  Enclosure, screens, barriers and noise refuges
  Reduction of time spent in noisy areas

Ear protection zones should all be clearly demarcated and signs fitted at appropriate places to alert people of the hazards. Adequate
supplies of technically suitable hearing protection devices should be made available.

Where employees are likely to be exposed at or above any action levels they must be provided with information, instruction and
training that covers:

  Risk of damage to hearing
  Steps to minimize that risk
  How to obtain and use ear protection
  How to report defects



CONTRACTOR’S Initial                                                                            COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                 A-207

                                                                    1




                                                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 384 of 410



All noise measurement equipment should be regularly tested in line with a formal planned maintenance system requirement.

Where it is not reasonably practicable to mark ear protection zones then adequate alternative arrangements should be made to ensure
employees are aware where or when protection should be worn eg:

  Attaching warning signs to tools
  Written instructions for particular tasks (ie permit to work)

Audit and Review

Noise assessment and noise management actions require to be documented and resultant recommendations placed within a suitable
action tracking system. Such noise management records require periodic review to track action items eg:

  New noise sources addressed
  Noise assessments up-dated and verified
  Training schedules met

Targets for continuous improvement should be established and a process should exist for regular self assessment.

GLOSSARY AND ABBREVIATIONS
dB(A) - Unit of sound level and noise exposure. A-weighting (A) of the audible frequencies is designed to compensate for the
sensitivity of the ear. The ear is more sensitive to noise at frequencies in the middle of the audible range than it is to either very high or
low frequencies.



CONTRACTOR’S Initial                                                                                COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                   A-208

                                                                      2




                                                                                                                  EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 385 of 410



                                                                    HSSE STANDARD 03 – AUTOMATION/MECHANISATION

HSSE Standard 03 – Automation/Mechanization

Please note – This standard outlines the minimum conditions that shall apply on all BP operated drilling rigs. This standard
should be considered and applied in conjunction with Contractor management systems, local legislative requirements and
industry standards.

Within the Drilling industry, the move from manual to mechanization and/or automated systems is growing. This is particularly
noticeable on some of the new build offshore MODUS where many of the tasks that previously required some degree of manual
handling, are now completed by automated or mechanized processes. Unless correctly managed from conception to completion these
processes do not necessarily make drilling operations safer. Mechanization may reduce minor hazards but potentially introduce more
serious hazards such as equipment collision and dropped objects onto main working areas.

The following must be followed for drilling implemented mechanization or automation projects.

During conception, build and commissioning

To achieve optimum levels of safe operation, a holistic approach should be applied whereby designers, manufacturers and importantly
end users all have input to the risk assessment process at the earliest possible stage.

A competent third party should carry out QRA to ensure that there are actual benefits.

The engineering complexities introduced by mechanized and automated systems should be fully evaluated on the basis of risk
assessment. Subsequent training of personnel must take account of the human factors involved.

Computerized control programmes should be devised jointly by the software specialist, equipment manufacturer and subjected to a
risk assessment process involving the end user.

Software and control systems must be embedded is such a manner that no matter what happens to power supplies onboard the rig
including induced surges and loss of UPS battery derived power, no software is corrupted or lost, nor any control system
malfunctions.

MOC procedures should be used for software changes during commissioning, final back up software should be stored in a fireproof
location and be quickly accessible.

It is important that upgrading equipment does not become a reason to “dumb-down” the quality of the operators, if anything the
project should ensure that proficiency standards rise. A suitable “competency matrix” should be produced and implemented prior to
operations.

The decision to mechanize/automate increases the requirement for strong, maintenance systems. Maintenance processes must be
upgraded before the equipment starts to operate on drilling operations. This includes manuals, drawings, maintenance training and
incorporation into the Planned Maintenance System.

Before a mechanization and/or automation project starts the various philosophies that introduced equipment will operate around must
be understood, agreed on by all vendors and followed during the project e.g. is zone management to be controlled by anti collision or
collision awareness processes.

Mechanization and automation often needs to be backed up by other critical systems e.g. CCTV. The provision and design of these
systems must be part of the overall project and no final commissioning should start until all systems have gone through equipment
testing in their final position.




CONTRACTOR’S Initial                                                                        COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                A-209

                                                                  1




                                                                                                            EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 386 of 410



Unless other critical design characteristics prevent it, new build mechanized rigs should use a minimum 40 by 40 floor area to give
adequate space for personnel movement and equipment.

The drillers cabin must be located so that there is an uninterrupted view of all mechanized equipment and operational areas including
the “V” door.

For major upgrades/new build simulators working in a safe environment should be used for initial training, prior to individuals using
actual rig equipment.

The design team must develop, within the Basis of Design, an outline of how operations will continue / stop in the event of equipment
failure.

During Drilling and other operations

Before any laptop is connected to an operational system – a PTW must be correctly issued with implications of potential failure fully
explained to all parties.

No software is to be modified without written permission from a competent authority. All modifications must be under a PTW
process.

In the event of the failure of a critical system or part of such a system e.g. CCTV, unless unsafe to do so for well control reasons, rig
floor operations must be halted and only restarted once suitable risk analysis and mitigation is in place.

Protection systems such as Zone Management must be fully tested, as a minimum, on a daily basis and the tests recorded in the IADC
logbook.

In the event of failure within any aspect of the Zone Management unless unsafe to do so for well control reasons, rig floor operations
must be halted and only restarted once suitable risk analysis and mitigation is in place.

A fully functional register of any “bypasses and defeats” relating to software, sensors etc for mechanized and/or automated equipment,
must be in place before any operations commence. The contents of the register must form part of any toolbox talks and any other
processes relating to risk awareness.



CONTRACTOR’S Initial                                                                               COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                  A-210

                                                                     2




                                                                                                                EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 387 of 410



                                                                                              HSSE STANDARD 04 – MAN RIDING

HSSE STANDARD 04 - MAN-RIDING

Please note – This standard outlines the minimum conditions that shall apply before any man-riding operation can take place
on a COMPANY operated drilling rig. Local legislative requirements and industry standards should also be considered.

Lifting and lowering personnel by air hoist (man-riding) on drilling rigs is considered a high potential risk activity and must only be
considered when no safer alternative method can be found. Man-riding must be kept to an absolute minimum and shall only be
performed under the strictest of controls and always with the permission of the on duty OlM/Tool-pusher/Rig Superintendent. Man-
riding must only take place under the supervision of the person in charge of the area who shall nominate only trained personnel to
perform tasks.

The following controls must be adhered to on any COMPANY drilling operation:

Man-riding should be considered a “safety critical” routine and must be conducted under a Permit to Work.

A pre-job risk assessment/Job Safety Analysis and tool-box talk must be held.

Specific working instructions must be available, understood and followed by all those involved in the operation.

A min of three people shall be used at all times and clear lines of communication established. Consideration should be given in the use
of the hands free radio. Hand signals are to be agreed by all parties prior to commencement of the man-riding operation.

Adverse weather conditions and lighting conditions should be assessed prior to the commencement of any man-riding operation.

Man-riding air-hoists shall be used solely for hoisting and lowering personnel and must incorporate the following safety features in
their design:

a)       The hoist-operating lever should automatically return to neutral on release from any operating position.

b)      An automatic brake should be fitted so that it will apply whenever the operating lever is returned to neutral or on loss of
        power.

c)       In the event of failure of the automatic brake a secondary brake should be provided to prevent the load from falling. This may
         be manual in operation and simple in design.

d)      A clutch capable of disengaging should not be fitted.

f)      A plate fixed to the frame of the man-riding air hoist stating “For Manriding Purposes Only” and the Safe Working Load
        should be clearly Identified on the air-hoist.

g)      The air supply to the hoist will be regulated to the manufacturers recommended air pressure.

h)      A device should be fitted to prevent the winch from over-riding or under-riding e.g. a ball type, isolation valve on the air
        supply line, close to the hoist- operating handle.

I)      A functional load limiting device should be installed.

j)       Anti-spin wire should be used or a swivel fitted to prevent the rope turning.



CONTRACTOR’S Initial                                                                              COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                 A-211

                                                                    1




                                                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 388 of 410



k)       Hydraulically operated man-riding winches should have self-locking and self braking systems fitted.

Safety hooks shall not be attached to the air hoist line when used for man-riding. The employee must be shackled directly onto the end
of the air hoist line without any intervening chains, slings, swivels or other fittings. (Shackle must be secured)

Any tools carried into the derrick must be tied off to either the employee or the air hoist line and no other equipment shall be lifted.
(All tools should be logged)

The riding belt used shall be of an approved standard and inspected for wear or damage before use.

When man-riding operations are taking place, all other operations in the vicinity shall be suspended. At no time shall the traveling
blocks be moved or pipe rotated. No other activity shall interfere with man-riding operations. A sign shall be placed in Dog House
clearly stating that man-riding operations are on-going.

Personnel involved in man-riding operations shall be fully trained and deemed competent to perform the work.

When a man-riding lifting basket is used it must be verified that the slings and basket have a current Certificate of Inspection. The
total weight of the basket, equipment and personnel must be determined to ensure the safe working load of the air-hoist and the basket
slings are not exceeded. Personnel riding in the basket must have a safety line secured to the air-hoist line and when work is carried
out above the monkey board level, radio communications shall be used and a banksman shall maintain line of sight at all times.

Mechanised man-riding lifting baskets e.g. “cherry-picker” should have a collision/ emergency stop system fitted.

When any equipment or tools are hoisted into the derrick, the area below shall be kept clear of personnel and steps taken to ensure no
one enters into the area.

Consideration shall be given to the weight of air-hoist line versus the weight of the man rider when hoisted above a certain level (e.g.
the minimum weight of a man while using 19mm airhoist line above the monkey board level is approximately 200lbs/91kg).

Prior to commencing with any man-riding operation a contingency rescue/recovery plan should be established in the event of possible
equipment failure or power loss.

All of the above safe working practices would apply when man-riding operations are conducted under the drill floor.




CONTRACTOR’S Initial                                                                               COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                  A-212

                                                                     2




                                                                                                                 EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 389 of 410



                                                                                         HSSE Standard 05– LIFTING OPERATIONS

HSSE Standard 05 – Lifting Operations

Please note – This standard outlines the minimum conditions that shall apply on all BP operated drilling rigs. This standard
should be considered and applied in conjunction with Contractor management systems, local legislative requirements and
industry standards. (This standard incorporates BP Golden Rules of Safety relating to Lifting Operations)

The purpose of this standard is to prevent injuries or incidents during mechanical lifting operations.

All lifting equipment shall be certified or successfully load tested and documented prior to use. Lifting equipment comprises:

lifting Gear – any device which is used or designed to be used directly or indirectly to connect to a load or appliance (e.g. a crane or
chain block) and does not form part of the load, e.g. sling, chain, hook, shackle, eyebolt or lifting beam.

Lifting Appliances – any mechanical device capable of raising or lowering a load, e.g. a crane, winch, pipe handler, BOP handler,
fork lift truck or chain block.

All lifting operations shall be planned and appropriately supervised. The level of supervision will be determined by an assessment, by
competent person, of the lift to be completed. The first step in planning shall be to conduct a Risk Assessment/Job safe Analysis.
Risks identified can then be eliminated or adequately controlled so that the job can be safely completed.

Lifting Gear

All lifting gear shall be certified for use, as a minimum, within the previous twelve months. Prior to use, all lifting gear and lifting
appliances shall be marked with their safe working load (SWL) and be visually examined by a competent person. A system of color
coding shall be used whereby only lifting gear with the current color code can be used.

A register of lifting gear shall be maintained at each Well-site which shall include:

     •    Description of gear, e.g. 4 leg sling with links and lifting ring, socket each end
     •    Certification number (or Identification number if different)
     •    SWL
     •    Date in Service
     •    Location in use at Well-site
     •    Dates inspected

Before the lifting operation commences, the following checks shall be made:

     •   The SWL is clearly marked
     •   The ID number is visible so that equipment can be checked against certification
     •   The color code is current
     •   The equipment is not damaged in any way

Hand spliced wires and slings are not permitted.

When transporting barrels, a net, basket or specialist device is recommended.

Slings constructed in synthetic fibres are easily damaged and can be sensitive to chemical attack. Strength is lost if there are any cuts,
tears, abrasion, fraying and burst stitching, therefore this sling type requires close examination by a competent person for any signs of
damage prior to every lifting operation. Storage of web slings shall be strictly controlled to preserve their condition and prevent
contamination.

Positive locking pipe hooks, as opposed to open ended pipe hooks, will be used when lifting casing by the box end or pin end with a
crane.



CONTRACTOR’S Initial                                                                               COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                   A-213

                                                                      1




                                                                                                                EXHIBIT A
            Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 390 of 410



Slings not included in the lifting gear register shall be kept separate from those tracked in the register. This refers to BP/Third Party
transit slings that do not belong to the Drling Contractor.

Lifting appliances

All lifting appliances shall be certified for use.

Operators of lifting appliances shall be trained, competent and certified for that equipment.
All lifting appliances will be included within the Planned Maintenance system in use at the Well-site.

Crane operations

Crane operators shall be able to clearly communicate with the handling crew, only one of which should be designated as banksman.
Hand signals should be clearly understood by everyone involved in the lifting operation.

Check the area around the load to be lifted is clear and the load is not attached to the deck, transportation cradle, or adjacent
equipment.

The banksman shall not be both banksman and slinger. The banksman is in charge of the lift and is there solely to direct activities and
operations.

If using hand signals stand in a position where the crane operator can clearly see him and he can maintain visual contact with the load.

All hooks used on the traveling blocks, fast line and slings shall have safety latches fitted that are in good working order.

Routine maintenance of the crane will be in accordance with the planned maintenance system. A crane log book shall be maintained
and should include maintenance records, wire rope installation dates, safety device inspection dates, including calibration, certificate
and reel number of the wire currently in use.

Fork Lift

Fork lifts will be rated and maintained to meet the area classifications of the area in which they are to operate. Fork lifts shall be fitted
with: an audible warning for reversing, a visual warning in noisy areas, a reversing mirror and a caged driver enclosure.

When parking a forklift the forks should be six inches off the deck and the mast tilted forward until the forks rest on the deck. The
engine should then be switched off and the keys removed. In cold climates, fork lift trucks may be left with power on, subject to local
controls.

Air Winches

Operators should have clear visibility of the operation and operating instructions clearly displayed, Air winches shall be operated
according to manufacturer’s instructions, fitted with drum guards and control levers marked up and down.



CONTRACTOR’S Initial                                                                                 COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                   A-214

                                                                      2




                                                                                                                  EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 391 of 410



                                                                                 HSSE STANDARD 06 – WASTE MANAGEMENT

HSSE Standard 06 – Waste management

Please note – This standard outlines the minimum conditions that shall apply on all BP operated drilling rigs. This standard
should be considered and applied in conjunction with Contractor management systems, local legislative requirements and
industry standards.

Waste management involves monitoring of emissions, wastes and discharges as well as surveillance of the receiving environment both
within and outside the Well-site, against set targets, using proper disposal practices. Developing a waste minimization plan should be a
fundamental part of the overall well planning process and should integrate BP and Third Party requirements with those of the Drilling
Contractor.

At each Well-site, there shall be adequate storage facilities to provide containment of hydrocarbons and chemicals. Transfer of these
substances will be subject to control measures that have been developed using risk assessment techniques. A system shall be in place
to ensure that relevant personnel have been trained in those control measures.

At each Well-site, all discharges arising from drainage shall be monitored to prevent sea or land contamination by substances harmful
to the environment. Similarly, prior to their discharge, either to sea or to landfill sites, all substances shall be evaluated for their
potential effect on the environment.

Emergency response plans shall include contingencies for effectively managing and responding to chemical and hydrocarbon spills,
all of which shall be reported through both BP and Contractor reporting systems.

Rig equipment, primarily including, but not limited to, engines used for power generation, and refrigeration / fire-fighting systems,
shall be maintained to prevent excessive emissions (gases) to the atmosphere. Excessive is defined as any generation of emissions
greater than expected within manufacturers operating parameters. Systems shall be in place to ensure that expected performance is
being maintained.

Leakage of halons and other chlorinated fluorocardons (CFCs), considered to be ozone depleting chemicals shall be minimized
through effective air emissions tracking and prevention programmes. Halons and other CFCs may be used to replenish existing
systems, but new systems shall not employ the use of ozone depleting chemicals where environmentally friendly alternatives are
available.

Contractor waste management systems and processes shall be a consideration during the BP rig selection process.



CONTRACTOR’S Initial                                                                             COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                 A-215

                                                                   1




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 392 of 410



                                                                                           HSSE STANDARD 07 – MAINTENANCE

HSSE Standard 07 – Maintenance

Please note – This standard outlines the minimum conditions that shall apply on all BP operated drilling rigs. This standard
should be considered and applied in conjunction with Contractor management systems, local legislative requirements and
industry standards.

Well-site facilities shall be maintained within their design envelope to ensure safe, healthy, and efficient and environmentally secure
performance. The Contractor shall have in place a planned maintenance system (PMS) for the equipment. All safety critical, load
bearing, lifting, hoisting and pressure containing equipment shall be included. The system shall be rigorously applied and details of
any overdue items shall be reported on a periodic basis to senior Contractor management. The BP Well-site supervisor shall
periodically take an overview of the application of the PMS and shall be kept informed of critical maintenance overdue items.

Third party equipment on long-term hire and located at the Well-site shall also be subject to a formal system of planned maintenance
and inspection. Third Party equipment on short-term hire shall have been subject to formal maintenance and inspection checks prior to
transport to the Well-site. All third party equipment should have appropriate certification prior to transportation and during the storage
on the offshore installation.

Clearly defined and documented maintenance and inspection procedures shall be in place to maintain technical integrity. Personnel
shall be trained in the use of these procedures and fully understand their application. Maintenance personnel must be trained and
competent in their maintenance discipline.

All lifting equipment shall have been certified for use within the previous twelve months and shall be visually examined before each
lifting operation by a competent person.

The most recent equipment certification should be available at the Well-site for inspection at all times.

Registers and systems shall be maintained for safety critical equipment, well control equipment, temporary equipment, lifting
equipment, hoses, pressure gauges and pressure relief valves.




CONTRACTOR’S Initial                                                                              COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                 A-216

                                                                    1




                                                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 393 of 410



                                                                                      HSSE STANDARD 08 – DROPPED OBJECTS

HSSE Standard 08 – Dropped Objects

Please note – This standard outlines the minimum conditions that shall apply on all BP operated drilling rigs. This standard
should be considered and applied in conjunction with Contractor management systems, local legislative requirements and
industry standards.

The potential for dropped objects/falling objects from within drilling derricks and from other areas around the rig is high. The problem
is common to fixed installations, mobile drilling units and land rigs. Dropped objects prevention has been the subject of various cross-
industry initiatives over the years. Within BP, the DROPS campaign provides an example of dropped objects prevention best practice
and covers derricks/masts, lower substructures and BOP areas.

The following standard draws from cross industry Drilling Contractor input to the DROPS programme

DROPS standards/expectations should be included at the facility design review/assessment stage.

Raise awareness by alerting individuals to the potential and consequences of dropped objects. This should be done at an individual
level, safety meetings, tool-box talks and other related forums.

The second step is to divide the derrick and sub-floor level into different zones and compile an inventory of equipment. Fastening
methods should be identified, tag numbers recorded (where applicable). The time and effort spent initially compiling this list will be
beneficial as it will indicate every item within the derrick and sub-structure. In addition, it should highlight any item that has the
potential to drop. Remove all redundant equipment that which will not impact on essential items.

For all remaining essential items, controls and standards should be in place based on associated risk. A periodic inspection process
should be put in place to ensure that these controls and standards continue to be adequate and to assess the necessary actions required
to prevent items from falling.

Third party hoisting and lifting surveys should be checked for their effectiveness. Follow-up of inspection findings should also be
checked. Third party equipment handled and used in the derrick should be viewed in the same way once all rig owned equipment has
been considered.

A primary cause of dropped objects over recent years has been winch operations. The operation of the winch must be such that the
people are knowledgeable of the system, are trained banksmen and operate the winch within the design criteria.

The principles as described above for preventing dropped objects do not change in the automated environments of remote controlled
drilling systems. Stringent inspection routines and familiarity with the proper use of automated systems must be maintained at all
times.

In order to keep the system live, it needs to be updated whenever changes are made to the inventory or to the structure itself.



CONTRACTOR’S Initial                                                                              COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                 A-217

                                                                    1




                                                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 394 of 410



                                                                                    HSSE STANDARD 09 - RISK MANAGEMENT

HSSE Standard 09 – Risk Management

Please note – This standard outlines the minimum conditions that shall apply on all BP operated drilling rigs. This standard
should be considered and applied in conjunction with Contractor management systems, local legislative requirements and
industry standards.

Risk Management at the Well-site involves control of risks arising from the complete cycle of activities ranging from the selection of
resources, the design and operation of working systems, the delivery of services and the control and disposal of waste.

Risks shall be reduced to a level deemed to be “As low as reasonably practical” (ALARP). The principle of ALARP allows effort to
be focused to where it will have most impact. At each Well-site, an established risk assessment process shall be in place that is
documented, effective, and auditable and is communicated throughout the organization. This process shall be based on:

    •    Hazard identification – identifying hazards which are the potential causes of harm
    •    Risk assessment – assessing the risk which may arise from the hazards
    •    Risk Control – deciding on suitable measures to eliminate or control risk
    •    Implementing and maintaining control measures - implementing standards and ensuring that they are effective

The following is a summary of the preferred hierarchy of risk management principles:

    •    Eliminate risks by substituting the hazardous with the less hazardous – e.g. by using a less hazardous substance or by
         substituting a type of machine that is better guarded to achieve the same end result
    •    Combating risks at source by engineering controls – e.g. by protecting the dangerous parts of a machine by guarding or
         by designing machinery that reduces the amount of manual handling (iron roughneck)
    •    Minimise risks by the design of suitable systems of working
    •    Minimise risks by the use of personal protective equipment

The hierarchy reflects that risk elimination and risk control by the use of physical engineering controls can be more reliably
maintained than those, which rely solely on people.

There are several risk assessment tools available and the level of the risk assessment will depend on the complexity and nature of the
hazards involved in each particular operation.
The BP Golden Rules of safety define the minimum Permit to work, Confined Space Entry and Energy Isolation requirements. At
each BP Well-site, these formal systems shall be supplemented by risk assessment tools, which shall include:

    •    Safety Observation Programme - e.g. STOP/START
    •    Task based risk assessment/Job safe Analysis – a simple, systematic assessment undertaken by persons with the knowledge
         and experience of both the specific task and the location where the task will be undertaken
    •    Inspection and Audit Programme – Both BP and the Drilling Contractor shall follow a formal system of inspection and
         audit covering all aspects the rig and the management systems in place
    •    Toolbox Talks - Pre-Job meetings where all personnel involved (including Third Party) gather to discuss and understand the
         nature of the work to be performed and the controls to be exercised to reduce risk to ALARP
    •    HAZID (Hazard Identification) – Structured and systematic assessment of an activity split into a number of steps with each
         step being reviewed in sequence asking “what could go wrong?” e.g. drilling a high temperature/high pressure well
    •    HAZOP (Hazard and Operability) - generally used when identifying equipment hazards at the design stage



CONTRACTOR’S Initial                                                                             COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                 A-218

                                                                    1




                                                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 395 of 410



    •    Health and Safety Method Statements - Effective way of providing information to employees about how work is expected
         to be done and the precautions that should be taken
    •    PHSER (Project Health Safety Environmental Review) - To assure the client Business Unit that HSE sensitive areas have
         been identified and that appropriate project engineering and operational systems have or will be developed to control
         identified HSE risks.
    •    Major Accident Hazard Identification and Assessment – Structured and systematic assessment of all major accident
         hazards that may affect the drilling rig e. g. Escape of hydrocarbons leading to possible fire, explosion, or toxic gas release;
         collisions offshore; structural/mooring foundation failure; Major mechanical/electrical failure; Loss of stability/buoyancy.

All personnel at the worksite should be aware of which level of risk assessment is applicable to given tasks. In particular, personnel
must be aware of the day to day risks associated with Routine tasks and must not rely on predetermined or standard assessment
sheets.

Where the Well-site work may impact other activities e.g. ongoing production operations, a simultaneous operations review shall be
held and the risks and control measures documented and communicated to all relevant personnel.

Further information and guidance can be found within the key HSE processes that support Getting HSE Right expectations (Key
Process Number Three – HSE Risk management)




CONTRACTOR’S Initial                                                                              COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                 A-219

                                                                    2




                                                                                                               EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 396 of 410



                                                                                           HSSE STANDARD 10 – VENTILATION

HSSE Standard 10 – Ventilation

Please note – This standard outlines the minimum conditions that shall apply on all BP operated drilling rigs. This standard
should be considered and applied in conjunction with Contractor management systems, local legislative requirements and
industry standards.

Well-site environmental problems may arise due to the presence of airborne pollutants such as dust, gases or vapours, or due to an
uncomfortable or stressful thermal environment. Consideration to these potential problems should be given initially at the design stage
where, as far as reasonably practical, equipment and facilities shall be designed to minimize the presence of airborne pollutants.
Where such pollutants are unavoidable and in addition to other controls that may be required on the basis of risk assessment, Well-site
ventilation shall be provided to control emissions, exposures, and chemical hazards.

Ventilation may be deficient in:

                  •   confined spaces; e.g. mud storage tanks and enclosed vessels
                  •   facilities failing to provide adequate maintenance of ventilation equipment; e.g. around shale shaker areas
                  •   windowless areas; and
                  •   areas with high occupant densities.

Ventilation systems can be employed in three ways:

  • Local Extract Ventilation (LEV) should be used as close to the source of pollutant as possible to minimize the escape of the
    pollutant into the atmosphere. The extraction devices can be either hoods, enclosures or fume cupboards coupled to a system of
    ducts, fans and air cleaners.
  • Dilution Ventilation should be used to reduce the concentration of the pollutants to a safe level.
  • Heating, ventilating and air-conditioning systems (HVAC) should be used to convey heat or cooling in order to control
    temperature and maintain reasonably comfortable conditions.

As part of the Well-site Safety Management System, there shall be a process for ensuring that a competent person tests airborne
concentrations of pollutants, and that suitable and adequate ventilation is provided where necessary. Where ventilation has been fitted,
it shall be included within the Well-site planned maintenance system and be tested to ensure that design criteria are being met and that
efficiency is being maintained. All Third Party equipment brought onto the Well-site, shall also be subject to these controls.

Many working environments are uncomfortable due to excessive heat or cold in one form or another. Expected temperatures, the rate
of work and the type of clothing to be worn shall be taken into account when considering thermal environment ventilation controls.

Health surveillance programme

As part of the ongoing health surveillance programme, all ventilation systems should be tested annually by competent Occupational
hygienist.



CONTRACTOR’S Initial                                                                       COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                 A-220

                                                                   1




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 397 of 410



                                                                                                   HSSE STANDARD 11 – LIGHTING

HSSE Standard 11 – Lighting

Please note – This standard outlines the minimum conditions that shall apply on all BP operated drilling rigs. This standard
should be considered and applied in conjunction with Contractor management systems, local legislative requirements and
industry standards.

Well-site lighting systems shall provide a sufficient level of illumination in all areas likely to be manned and where apparatus is
installed. Working areas, drilling derricks/masts, corridors, stairways, ladders, walkways and landings shall be especially well lit.

Lighting systems shall be provided so that escape routes, embarkation areas (where applicable) and any control panel or operational
station which would need to be manned in the event of loss of normal electrical power can be supplied from the emergency power
source.

The twenty-four hour nature of Well-site activities requires natural lighting to be supplemented by artificial sources. When work is
conducted under artificial light, the effects of glare, an excess of natural and artificial lighting and of lighting deficiency shall be
considered and assessed. Both extremes shall be avoided.

Dust, dirt and use will progressively reduce the light output. Attention to general cleaning and maintenance and a realistic lamp
replacement policy will help maintain the required standard of illuminance. Sufficient spare parts for Well-site lighting shall be
maintained at the Well-site.

During the facilities design stage, adequate and secure means for accessing and maintaining lighting systems should be
accommodated.

All light fittings to have a secondary means of fixing to minimize dropped objects.




CONTRACTOR’S Initial                                                                            COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                  A-221

                                                                     1




                                                                                                                 EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 398 of 410



                                                                                             HSSE STANDARD 12 – WORK TIME

HSSE Standard 12 – Work Time

Please note - This standard outlines the minimum conditions that shall apply on all BP operated drilling rigs. This standard
should be considered and applied in conjunction with Contractor management systems, local legislative requirements and
industry standards.

The purpose of this standard is to avoid the need for Well-site personnel to work excessive hours that could lead to fatigue and
subsequent impairment of mental alertness.

For fulltime Well-site personnel e.g. Rig Crews, BP Drilling Supervisors and Catering crews, work rotas should normally be based on
an equal time rotation, (e.g. 2/2 or 4/4 week rotation) the length of time depending on area of operation. The normal maximum work
period is twelve hours (Operations may be based on shorter work periods e.g. eight hours, with less time spent away from the work
location). Where possible, the shift patterns should avoid “short changes.”

Add-hoc Well-site personnel e.g. Service Hands and occasional visitors will normally comply with the normal maximum work period
of twelve hours.

Where it is identified at the planning stage that the work cannot be completed within the twelve hour period, additional hours may be
worked when authorized by the Well-site Supervisor e.g. Senior Toolpusher. Where the operation exceeds twelve hours on an ongoing
basis, either additional resource must be made available, or the operation should be suspended and resumed on the next shift period.

Working hours shall be monitored and where necessary additional hours shall be authorized on the following basis by the Well-site
Supervisor:

   •   0 – 12 hours - no additional authorization required
   •   12–16 hours - only with the agreement of the line Supervisor, who shall advise the Well-site Supervisor.
   •   Over 16 hours – only with the permission of the Well-site Supervisor (hours to be recorded in log)

Personnel shall have a minimum eight hour rest period after each twelve hour shift.

Work time may need to be considered as part of the risk assessment process. When this is the case, factors to be considered should
include:

   •    The nature of the demands (both physical and mental)
   •    The working environment
   •    The work activity
   •    Sleep deprivation e.g. off duty call out
   •    Travel aspects e.g. travel time to rig, possible weather delays
   •    Back-up for “no-shows”

The above applies to all Well-site personnel.



CONTRACTOR’S Initial                                                                         COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                  A-222

                                                                    1




                                                                                                              EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 399 of 410



                                                                               HSSE STANDARD 13 – HAZARDOUS MATERIAL

HSSE Standard 13 – Hazardous materials

Please note – This standard outlines the minimum conditions that shall apply on all BP operated drilling rigs and should be
considered and applied in conjunction with Contractor management systems, local legislative requirements and industry
standards.

All materials and substances that may have an adverse effect on health or the environment are considered hazardous. Personnel who
are required to work with hazardous materials and substances shall be made aware of the hazards and given adequate training and
instruction to include; the nature of the material and the risks created by exposure; the precautions to be taken; how to use relevant
personal protective equipment; emergency procedures.

At each well-site there shall be:

• A system to maintain hazardous chemicals inventory & Material Safety Data Sheets (MSDS). Third Party suppliers e.g. mud
  companies will be made aware of and shall follow this system

• A person responsible for controlling and co-ordinating hazardous substances

• An understanding and application of the hierarchy of risk controls (elimination, substitution, engineering, procedural, PPE as last
  resort)

• An assessment process which identifies any requirement for exposure monitoring &/or health surveillance

• A means of informing the workforce of health risks and precautions for tasks involving hazardous substances e.g. Right to Know
  Law in US and duties under Health and Safety at Work Act in UK

• Contractor & Third Party alignment on Hazardous Substances management

Only approved personnel shall handle explosives, radioactive materials, dangerous liquids and gases. The Permit to Work System
shall be used to control the handling of these items.

A process summary is outlined on the following page which should be used as a guide to managing hazardous materials at the Well-
site.




CONTRACTOR’S Initial                                                                         COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                                                 A-223

                                                                   1




                                                                                                              EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 400 of 410



Hazardous Material Process Summary




CONTRACTOR’S Initial                                        COMPANY’S Initial
Amendment 1 to CON-ANG-31-5367

                                          A-224

                                            2




                                                                         EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 401 of 410



Provision and Operation of an Offshore Mobile Drilling Unit
SECTION 8 HSE Management
ATTACHMENT 2 CONTRACT AREA SPECIFIC HSE REQUIREMENTS

                           GoM Specific HEALTH, SAFETY, SECURITY, AND ENVIRONMENTAL
                                                  REQUIREMENTS

The following constitute Health, Safety, Security, and Environmental (HSSE) Requirements for Contractor and any subcontractors
performing work on Company Sites (real estate owned or leased by Company, where Company is the operator) and on Company
Project Sites (where work is performed exclusively for Company). HSSE Requirements encompass compliance with all applicable
federal, state/provincial, maritime, and local statutes, regulations, enforceable agreements, agency orders, permits, and contract
documents. HSSE Requirements also include specific Company requirements as disclosed below and any site-specific requirements
not specified below. Each contractor will ensure that any subcontractor it employs meets these HSSE Requirements. Contractor will
take any additional precautions necessary to prevent harm to personnel or damage to the environment or, property.

Contractor will strive to deliver an incident and injury-free work place. Contractor will provide, at Company’s request, a monthly
breakdown of hours worked by Contractor PERSONNEL on the DRILLING UNIT

Company Specific HSSE Requirements for all Contractors

In order to meet Company’s specific HSSE Requirements, Contractor will have a HSSE Program with a focus on continual
performance improvement (or utilize Company’s program). Company has the right to audit Contractor’s HSSE Program and
documents. At a minimum, the following elements will be included in Contractor’s HSSE Program:

1) Leadership

    Contractor Leadership will actively communicate HSSE expectations and Company requirements, routinely monitor HSSE
    performance, develop action plans for continuous improvement, and actively take ownership of HSSE.

    CONTRACTOR will ensure that CONTRACTOR’S employees understand COMPANY’S HSSE policy.

2) Behavior Based Safety

    CONTRACTOR will have a behavior-based safety program which, at a minimum, will include a safety observation program (or
    utilize COMPANY’S program) with performance targets. CONTRACTOR will communicate to CONTRACTOR employees the
    expectation that everyone has an obligation to stop work that is unsafe.

    In addition, CONTRACTOR will have a hazard identification and risk assessment process for completing a daily pre-job task
    hazard analysis and/or work permitting system to identify and control the hazards to an acceptable level. At a minimum, a process
    for completing daily Job Safety Analysis (JSA), or Job Safety Environmental Analysis (JSEA), is required to facilitate the daily
    task hazard analysis.

3) HSSE Meetings

    CONTRACTOR will conduct or take part in regularly scheduled on-site or off-site HSSE meetings discussing, among other
    topics, facility and job hazards, incidents, near-misses, site-specific safety and health rules, and site-specific procedures.

4) Incident Reporting and Investigations

    CONTRACTOR will immediately notify COMPANY of all CONTRACTOR or SUBCONTRACTOR incidents resulting in
    personal injury, spills or releases, security issues, loss or damage to property, or near-misses. COMPANY may require
    CONTRACTOR to conduct an investigation for any HSSE incident. COMPANY retains the right to participate or conduct its
    own incident investigation. For all incident investigations, CONTRACTOR will provide a written investigation report to the
    COMPANY. The




CONTRACTOR’s Initial                                                                         COMPANY’s Initial
Amendment 1 to CON-ANG-31-5367

                                                                A-225

                                                                   1




                                                                                                              EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 402 of 410



   investigation report shall identify possible root causes associated with the incident as well as proposals for corrective action.
   When requested, CONTRACTOR will furnish COMPANY with a copy of non-privileged reports made by or on behalf of
   ONTRACTOR concerning an incident, including any non-privileged statements or other investigative material.

5) Personal Protective Equipment

   CONTRACTOR will ensure CONTRACTOR’S employees have proper personal protective equipment (PPE) before work begins,
   and that PPE is worn as required. CONTRACTOR shall obtain and comply with individual site PPE requirements.

6) CONTRACTOR Employee Conduct

   CONTRACTOR shall comply fully with the Substance Abuse Policy (Attachment 2 to this SECTION 8.0 of the CONTRACT).

   COMPANY has the right to require CONTRACTOR to remove and bar from the COMPANY Sites or COMPANY Project Sites
   any personnel whose conduct (condition or action) jeopardizes the safety of any person. In addition, CONTRACTOR will not
   permit any barred person to work at any other COMPANY Site or COMPANY Project Site without prior COMPANY written
   approval.

7) Contractor Employee HSSE Competency

   Contractor will ensure that regulatory required training for Contractor’s employees has been identified and completed. . Company
   may require reasonable additional site-specific training and documentation.

8) Short Service Contractor Employee Policy

   CONTRACTOR will comply with its own or COMPANY’S site-specific short service employee policy.

9) Preventative Maintenance Program

   Contractor will have a preventative maintenance program that includes, at a minimum, the identification and prioritization of
   maintenance for safety and/or environmental critical items.

10) Chemicals Brought to Company Site

   CONTRACTOR will ensure Material Safety Data Sheets (MSDSs) are available at the COMPANY Sites and/or COMPANY
   Project Sites for all chemicals CONTRACTOR brings to the site, and that the MSDS is reviewed as part of the JSA/JSEA
   discussion




CONTRACTOR’s Initial                                                                          COMPANY’s Initial
Amendment 1 to CON-ANG-31-5367

                                                                 A-226

                                                                   2




                                                                                                               EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 403 of 410



Company Specific HSSE Requirements Specifically Selected for Certain Contractors (Company and Contractor will initial all
those that apply). See web site for details: http://nasupplierhsse.bpglobal.com.

Initialled by: (if applicable)
 Contractor        Company
     ⌧                ⌧        1. CONTRACTOR’S will have a written Waste Management plan at the COMPANY project site for
                                  work performed that, at a minimum, requires identification of waste and disposal methods Waste
                                  Management

    ⌧              ⌧         2. COMPANY requires CONTRACTOR to have an acceptable CONTRACTOR’S Environmental
                                Management System (C-EMS).

                             3. Contractors will meet or exceed BP’s Driving Standard.

    ⌧              ⌧         4. CONTRACTOR will have and apply a Fitness-for-Duty program which includes assessment of the
                                physical capability of employees to perform certain specific tasks and a physical agility testing
                                component.

                             5. CONTRACTOR will supply COMPANY with a valid Certificate of Recognition applicable to
                                Province of Operation certified by Petroleum Industry Training Service (PITS) or Contractor’s
                                Service Line certifying body.

    ⌧              ⌧         6. CONTRACTOR must have a working knowledge of the Drilling and Well Operations Policy.




CONTRACTOR’s Initial                                                                       COMPANY’s Initial
Amendment 1 to CON-ANG-31-5367

                                                               A-227

                                                                 3




                                                                                                           EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 404 of 410



                                                  SUBSTANCE ABUSE POLICY

COMPANY has a strong commitment to provide a safe work place for its employees and other persons working or visiting on its
premises or projects. This “Substance Abuse Policy” (hereinafter this Attachment 2 “Substance Abuse Policy” is referred to as
“Policy”), is established in order to assist in maintaining a safe working environment and to protect COMPANY property.

Contractors, subcontractors, and vendors who perform labor or services on COMPANY premises, on COMPANY Projects, or on
whose premises COMPANY’S employees spend substantial time must have and administer a formal substance abuse interdiction
policy, which informs employees about the risks of using illegal drugs or misusing prescription and over the counter drugs.

CONTRACTOR and SUBCONTRACTORS (hereinafter in this Attachment 2 “Substance Abuse Policy” referred to as “Contractor”
or “Contractors”) must also implement a policy that includes substance testing of Contractor’s employees entering COMPANY
premises. Contractors working on COMPANY’S premises shall be subject to testing under this Policy by COMPANY.

Contractors working on COMPANY Projects must implement a policy that includes substance testing of personnel consistent with the
terms of this Policy. For the purpose of this Policy, a “COMPANY Project” refers to any work performed under this CONTRACT. .

COMPANY reserves the right to prohibit solicitation of bids from, deny entry to COMPANY premises, or cancel any project,
or portion thereof, with any Contractor or vendor that fails to present a written policy that meets the COMPANY’S minimum
standards as set forth in Section II herein below, or that fails to administer an acceptable policy.

SECTION I – POLICY STATEMENT

The use, possession, concealment, transportation, promotion, or sale of the following substances is strictly prohibited on COMPANY
premises, including all property owned, operated, leased by, or under the control of COMPANY, as well as on the location of any
authorized COMPANY Project, regardless of the physical location where such work is performed.(1)

     • Prohibited substances are defined as: (a) any alcoholic beverage, the use of which is not authorized by the Company, (b) any
       substance that an individual may not sell, possess, use, or distribute under federal or applicable state laws, and (c) any
       otherwise legal but illicitly-used substances.

     • “Otherwise legal but illicitly-used substances” include (a) prescription drugs obtained without proper medical authorization,
       and (b) prescribed drugs, over-the-counter drugs, and other substances not being used for their intended purposes or at
       intended dosage.

     • Drug paraphernalia and similar items used for substance abuse are likewise prohibited on COMPANY premises.

Contractors and vendors shall submit a copy of their policy and program to the COMPANY employee designated to administer
contracts or to such other individual as may hereafter be designated by


(1) In many contracts, Company reserves the right to remove a contractor’s employees for any reason. In no way does this policy
detract from that right.




CONTRACTOR’s Initial                                                                        COMPANY’s Initial
Amendment 1 to CON-ANG-31-5367

                                                               A-228

                                                                  1




                                                                                                             EXHIBIT A
             Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 405 of 410



Company. Such policy must provide for substance testing of Contractor employees and must meet the minimum standards as set forth
in Section II below.

Any Contractor or vendor employee found to be in violation of this Policy shall, thereafter, be prohibited from entering COMPANY
premises and prohibited from working on any COMPANY Project. Reinstatement of the access privilege may be made after one year
upon request of the employing contractor. Such requests should be made to the COMPANY employee designated to administer
contracts and will be evaluated on the merits of each case. A request will be granted only upon receipt of evidence that the employee
successfully passed a substance test conducted within not more than thirty (30) days prior to the date of the request, and has
successfully completed an assessment by a Substance Abuse Professional (SAP), and has complied with all recommended treatment or
rehabilitation prescribed by the SAP.

SECTION II – TESTING

    A. DEFINITIONS

        For the purpose of this policy:

        1.    “Substance testing” means the analysis of urine, saliva, or breath; however, at times circumstances may warrant
              additional testing methods.

        2.    “Chain of custody” means the combination of procedures and documentation which provides a faithful and accurate
              written record of the custody of a biological specimen, from the time of initial collection of a specimen to final
              laboratory analysis.

        3.    “Negative test result” means a laboratory conclusion that the presence of a substance was not detected in a specimen at
              or above the screening and confirmation levels utilized.

        4.    “Screened non-negative result” or “presumptive positive result” means laboratory conclusion based on immunoassay
              that a specimen was found to contain one or more substances present at or above the screening cut-off level.

        5.    “Confirmed positive result” means laboratory confirmation using gas chromatography/mass spectrometry (GC/MS) of a
              positive substance test by a Medical Review Officer (MRO).

    B. LABORATORY AND SAMPLING STANDARDS

        1. Testing for the following substances, at the indicated screening and confirmation cut-offs, are recommended:

                                                                                                     GC/MS
                 Drug                                  EMIT Screen                             Confirmation Levels
                 Amphetamines                           1000 ng                                      500 ng
                 Marijuana                                 50 ng                                       15 ng
                 Cocaine                                 300 ng                                      150 ng
                 Opiates                                2000 ng                                     2000 ng
                 PCP                                       25 ng                                       25 ng
                 Alcohol                                  .02 BAC                                     .02 BAC




CONTRACTOR’s Initial                                                                        COMPANY’s Initial
Amendment 1 to CON-ANG-31-5367

                                                                A-229

                                                                  2




                                                                                                             EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 406 of 410



                Contractors subject to DOT testing or state laws should abide by appropriate levels.

           2.   The specimens of applicants and current employees will be tested using an immunoassay. (Approved on-site testing
                is permissible.) In this testing scheme, a non-negative finding is called a screened non-negative. All screened non-
                negatives will be further tested using GC/MS. In this testing scheme, a positive finding is called a presumptive
                positive. All presumptive positives will undergo MRO review.

           3.   Alcohol screening testing may include utilization of either breath or saliva testing. Tests which are screened positive
                will undergo confirmation via the use of an evidential-quality breathalyzer for confirmation of positive alcohol test
                results. MRO review is not required for positive alcohol test results, unless otherwise required by applicable local,
                state, or federal law.

     C.   CONFIDENTIALITY

          Company will require that contractors and vendors certify that each employee assigned to work on Company premises has
          passed a substance test that meets the standards of this policy. Contractors and vendors must maintain records related to
          substance tests conducted under this Policy, which are subject to audit by COMPANY as further set forth in Sections IV
          and VI of this Policy.

          CONTRACTOR shall not have the obligation to disclose to COMPANY any individual results of tests conducted by
          CONTRACTOR. However, CONTRACTOR shall prohibit such individuals in violation of the Policy from entering
          COMPANY premises and working on any COMPANY Project CONTRACTOR shall certify to BP, upon request, that it
          has met the drug testing requirements of this Policy, including the removal of any staff who have received a positive drug
          or alcohol test..

    D.    TESTING

          1.    Contractors will conduct substance testing in these situations:

                a. before any contractor employee may enter COMPANY premises or perform work on any COMPANY Project for
                   the first time.

                b. annual random drug testing of at least 25% of Contractor’s employees engaged in work on COMPANY premises
                   and on any COMPANY Project; this requirement will be met if Contractor covers the applicable employees
                   under a larger drug testing pool that is subject to annual random testing of at least 25% of the pool population.

                c. upon reasonable suspicion by the Contractor or COMPANY that a contractor employee on COMPANY premises
                   or working on a COMPANY Project is under the influence of or has consumed any substance or item prohibited
                   by this Policy.

                d. when required by COMPANY management, immediately following any incident that results in a recordable
                   bodily injury as defined by OSHA, or damage to COMPANY or Contractor-owned property, and/or when
                   otherwise required by federal, state or local law. Additionally, any substance testing regulated and/or required by
                   DOT (FHA, RSPA, USCG), must be strictly adhered to. (Note: Substance testing may also be required by the
                   Contractor, vendor or COMPANY following a near-miss incident. A near-miss incident is any incident which, if
                   it




CONTRACTOR’s Initial                                                                        COMPANY’s Initial
Amendment 1 to CON-ANG-31-5367

                                                               A-230

                                                                  3




                                                                                                             EXHIBIT A
         Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 407 of 410



                  had proceeded to a reasonably possible and more serious level of development, would have had the potential for
                  personnel injuries, property damage, or serious liability claims).

         2.   Contractors will assume all costs associated with testing they conduct.

         3.   The refusal of a contractor’s employee to sign a consent form or submit to any testing required by this Policy will
              result in revocation of the person’s access privileges. A refusal to test shall include a failure to cooperate with any
              part of the testing process, including: (1) failing to remain until the process is completed; (2) failing to provide a
              sufficient or adequate specimen (without medical explanation); (3) failing to appear for testing (including failing to
              appear within a reasonable time after being notified of testing); (4) failing to submit to a re-collection or retesting
              when required; or (5) submitting a specimen that the MRO verifies as adulterated or substituted.

    E.   EXCEPTIONS

         The following exceptions may be granted at the discretion of COMPANY management:

         1.   Contractors and Contractors’ employees who are contracted or hired on short notice may be permitted to begin work
              on-site or on a COMPANY Project pending receipt of the results of pre-access substance testing. This permission will
              not extend beyond seven (7) calendar days from the first date after work starts by Contractor.

              Any person working under this provision must be removed from the work site immediately upon receipt of a positive
              test result, or at the end of seven (7) calendar days if test results have not been reported.

              This provision covers only employees needed for initial staffing and does not extend to those hired with sufficient
              time for pre-access testing (2-3 days after job begins).

         2.   Contractors or vendors who have a need for site access and whose work on COMPANY premises or on a
              COMPANY Project poses a minimal safety risk may be exempted in whole or in part from compliance with this
              Policy. Requests for an exemption should be made to the COMPANY employee designated to administer contracts,
              or to such other individual as may hereafter be designated by the COMPANY.

    F.   VALIDITY PERIOD

         A pre-access substance test must have been administered within ninety (90) days immediately preceding access. This
         requirement may be waived by local authorized COMPANY management for persons who are regaining access after an
         absence of not more than ninety (90) days.

         COMPANY will recognize a substance test conducted on a Contractor’s employee while that employee worked for a
         different employer if (1) the test is conducted within the 90-day period required by this policy, and (2) the laboratory and
         sampling procedures meet the standards set forth in this Policy. COMPANY prefers that the testing requirements be
         verified by an independent agency such as the Contractor’s Safety Council.




CONTRACTOR’s Initial                                                                        COMPANY’s Initial
Amendment 1 to CON-ANG-31-5367

                                                              A-231

                                                                 4




                                                                                                            EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 408 of 410



           SECTION III – SEARCHES AND INSPECTIONS

COMPANY reserves the right at all times on its premises to conduct unannounced substance screens, searches, and inspections of
contractors, contractors’ employees, vendors, and other persons, including their effects, lockers, baggage, desks, tool boxes, clothing,
and vehicles located on COMPANY premises or worksites, as a means of enforcing this Policy.

Any controlled substances or items prohibited by this Policy, or any materials that are illegal to possess, will be retained by
COMPANY and may be destroyed or turned over to the appropriate law enforcement agency.

The refusal of any person to submit to a search or inspection will result in the revocation of the person’s access privileges.

SECTION IV – COMPLIANCE AUDITS

COMPANY reserves the right to periodically audit a Contractor’s records to verify compliance with this policy. Such verification will
include, but not be limited to:

      1.   examination of the Contractor’s substance abuse policy and its implementing directives and procedures;

      2.   a determination that substance testing is being conducted in those situations where it is required and that the testing meets
           the standards of this policy;

      3.   examination of chain of custody procedures which ensure integrity of collected specimens; or

      4.   evaluation of laboratory services.

Audit results will be treated as confidential in order to protect the privacy of tested persons. Notwithstanding any other provision of
this Policy, under no circumstance will CONTRACTOR GROUP be obligated to disclose to or discuss with COMPANY GROUP or
any member of COMPANY GROUUP the test results or records of any individual or member of CONTRACTOR GROUP.

SECTION V – SUBCONTRACTS

In all cases where a Contractor is permitted to employ a subcontractor, the Contractor is responsible for ensuring that the
subcontractor and subcontractor’s employees are in compliance with this policy. Contracts between contractors and subcontractors
must stipulate that COMPANY reserves the right to audit subcontractor’s substance programs.

SECTION VI – CONSENT FORMS

The Contractor must obtain a signed consent demonstrating each employee’s agreement to release to Contractor the results of any
substance testing performed by COMPANY on COMPANY premises, unless prohibited by applicable federal, state, or local law.

COMPANY will look at substance test results only during occasional compliance audits as described in Section IV, or when testing is
required by COMPANY as described in Section II.




CONTRACTOR’s Initial                                                                           COMPANY’s Initial
Amendment 1 to CON-ANG-31-5367

                                                                  A-232

                                                                    5




                                                                                                                EXHIBIT A
           Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 409 of 410



SECTION VII – NOTICE

The Contractor must ensure that each of its employees and employees of its subcontractors is informed of the provisions of this policy
and of the Contractor’s substance abuse policy. Notice will include the consequences of failure to comply, and will be made prior to
entering COMPANY premises or working on COMPANY Projects.

SECTION VIII – CONCLUSION

Consideration for work on COMPANY premises or Company Projects will be conditioned upon contractor’s and vendor’s
implementation of a policy that, in COMPANY’S sole judgment, conforms to the minimum standards expressed in this policy.
Program development and implementation are the responsibility of the contractor.

The central goal of this policy is to provide a safe and efficient working environment for all persons on COMPANY premises, and to
ensure that COMPANY Projects are performed in a safe and efficient manner. Cooperation is vitally important to the achievement of
this important goal.




CONTRACTOR’s Initial                                                                        COMPANY’s Initial
Amendment 1 to CON-ANG-31-5367

                                                                A-233

                                                                  6




                                                                                                            EXHIBIT A
          Case 1:18-cv-00195-DMT-CRH Document 136-1 Filed 06/10/20 Page 410 of 410



                                                          Exhibit F-1
                                                    Personnel to be Provided
                                                      Deepwater Horizon

        No. of Personnel                                                                            Daily            Hourly
     On              Assigned                                                     Daily Rate       Overtime         Overtime
  Board Rig           To Rig                 JOB CLASSIFICATION                   per person        Rates            Rates
     1                  2        OIM
     1                  2        Sr. Toolpusher
     2                  4        Toolpusher
     2                  4        Driller
     4                  8        Assistant Driller
     2                  4        Derrickhand
     2                  4        Pumphand
     12                 24       Floorhand
     1                  2        Maintenance Supervisor
     1                  2        Mechanical Supervisor
     2                  4        Chief Mechanic
     2                  4        Mechanic
     3                  6        Motor Operator
     1                  2        Electrical/Electronic Supervisor
     1                  2        Chief Electrician
     1                  2        Electrician
     1                  2        Chief Electronic Tech
     1                  2        Electronic Technician
     1                  2        Sr. Subsea Supervisor - MUX
     1                  2        Subsea Supervisor
     1                  2        Master
     1                  2        Chief Mate
     1                  2        Bosun
     3                  6        AB Seaman
     2                  4        DP Operator III
     2                  4        DP Operator II
     3                  6        Crane Operator
     2                  4        Deckpusher
     13                 26       Roustabout
     1                  2        Welder
     1                  2        Sr Materials Coordinator
     1                  2        Materials Coordinator
     1                  2        Medic
     1                  2        Radio Operator
     1                  2        RSTC
     76                152       Total

Notes:
1. Rates and Fees to be provided thirty (30) days prior to Commencement Date of Contract Extension.
2. Above manning assumes CONTRACTOR will not put CONTRACTOR Personnel onboard workboats to handle cargo.
3. CONTRACTOR to have a forty-eight (48) hour allowance (for each occurrence prior to the enactment of penalty) to replace
    CONTRACTOR Personnel that have to leave the drilling unit for emergency purposes or who fail to show up for crew change.
4. CONTRACTOR shall not be penalized when requested by COMPANY to reduce CONTRACTOR’S Exhibit F-1 Personnel in
    order to provide additional bed space to accommodate COMPANY Personnel. Record of such CONTRACTOR Personnel
    reductions shall be mutually agreed by CONTRACTOR and COMPANY with such agreement recorded in the daily IADC log.

                                                                                      Amendment No.     to Contract No. 980249

                                                              A-234




                                                                                                      EXHIBIT A
